     Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 1 of 905




                     UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA




CIGNA CORP.,                                   Civil Action No. 2:20-cv-02711

                                  Plaintiff,
                                               AMENDED COMPLAINT
     v.
                                               JURY TRIAL DEMANDED
ACTAVIS HOLDCO US, INC.,
ACTAVIS ELIZABETH, LLC,
ACTAVIS PHARMA, INC.,
ALVOGEN INC.,
AMNEAL PHARMACEUTICALS, INC.,
APOTEX CORP.,
ASCEND LABORATORIES, LLC,
AUROBINDO PHARMA USA, INC.,
BAUSCH HEALTH AMERICAS, INC.,
BAUSCH HEALTH US, LLC,
BRECKENRIDGE PHARMACEUTICAL, INC.,
CAMBER PHARMACEUTICALS, INC.,
CITRON PHARMA, LLC,
DR. REDDY’S LABORATORIES INC.,
FOUGERA PHARMACEUTICALS INC.,
GENERICS BIDCO I, LLC,
GLENMARK PHARMACEUTICALS INC., USA,
G&W LABORATORIES, INC.,
HERITAGE PHARMACEUTICALS INC.,
HIKMA PHARMACEUTICALS USA INC. F/K/A
WEST-WARD PHARMACEUTICALS CORP.,
IMPAX PHARMACEUTICALS, LLC F/K/A/ IMPAX
PHARMACEUTICALS, INC.,
JUBILANT CADISTA PHARMACEUTICALS, INC.,
LANNETT COMPANY, INC.,
LUPIN PHARMACEUTICALS, INC.,
MAYNE PHARMA, INC.,
MORTON GROVE PHARMACEUTICALS, INC.,
MYLAN, INC.,
MYLAN, N.V.,
MYLAN PHARMACEUTICALS, INC.,
OCEANSIDE PHARMACEUTICALS, INC.,
PAR PHARMACEUTICAL COMPANIES, INC.,



                FILED WITH REDACTIONS – PUBLIC VERSION
    MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
    Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 2 of 905




PAR PHARMACEUTICAL, INC.,
PERRIGO NEW YORK, INC.,
SANDOZ, INC.,
SUN PHARMACEUTICAL INDUSTRIES, INC.,
TARO PHARMACEUTICALS USA, INC.,
TELIGENT, INC.,
TEVA PHARMACEUTICALS USA, INC.,
TORRENT PHARMA INC.,
UPSHER-SMITH LABORATORIES, LLC,
WOCKHARDT USA LLC, AND
ZYDUS PHARMACEUTICALS (USA) INC.,

                                 Defendants.




                FILED WITH REDACTIONS – PUBLIC VERSION
    MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 3 of 905




                                                      Table of Contents


I.     NATURE OF THE CASE .................................................................................................. 1
II.    THE DRUGS SUBJECT TO THE CONSPIRACY (“SUBJECT DRUGS”) .................... 6
III.   JURISDICTION AND VENUE ....................................................................................... 24
IV.    THE PARTIES.................................................................................................................. 25
       A.        Plaintiff ................................................................................................................. 25
       B.        Defendants ............................................................................................................ 28
                 1.         Actavis ...................................................................................................... 28
                 2.         Alvogen ..................................................................................................... 29
                 3.         Amneal ...................................................................................................... 29
                 4.         Apotex ....................................................................................................... 29
                 5.         Ascend....................................................................................................... 29
                 6.         Aurobindo ................................................................................................. 30
                 7.         Bausch/Valeant ......................................................................................... 30
                 8.         Breckenridge ............................................................................................. 31
                 9.         Camber ...................................................................................................... 31
                 10.        Citron ........................................................................................................ 31
                 11.        Dr. Reddy’s ............................................................................................... 31
                 12.        G&W ......................................................................................................... 32
                 13.        Glenmark................................................................................................... 32
                 14.        Heritage ..................................................................................................... 32
                 15.        Impax ........................................................................................................ 32
                 16.        Cadista....................................................................................................... 33
                 17.        Lannett ...................................................................................................... 33
                 18.        Lupin ......................................................................................................... 33
                 19.        Mayne ....................................................................................................... 33
                 20.        Morton Grove............................................................................................ 34
                 21.        Mylan ........................................................................................................ 34
                 22.        Par ............................................................................................................. 35
                 23.        Perrigo ....................................................................................................... 36
                 24.        Sandoz ....................................................................................................... 36
                 25.        Sun ............................................................................................................ 37
                 26.        Taro ........................................................................................................... 37
                                     i
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 4 of 905




                 27.        Teligent ..................................................................................................... 38
                 28.        Teva........................................................................................................... 38
                 29.        Torrent....................................................................................................... 38
                 30.        Upsher-Smith ............................................................................................ 38
                 31.        West-Ward ................................................................................................ 39
                 32.        Wockhardt ................................................................................................. 39
                 33.        Zydus......................................................................................................... 39
        C.       Co-Conspirators .................................................................................................... 39
                 1.         Akorn ........................................................................................................ 39
                 2.         Mallinckrodt .............................................................................................. 40
                 3.         Rising ........................................................................................................ 40
                 4.         Presently Unknown Generic Manufacturer Co-Conspirators ................... 41
V.      REGULATORY AND ECONOMIC BACKGROUND .................................................. 41
        A.       Generic Drugs Should Provide Lower-Priced Options for Purchasers................. 41
        B.       The Prescription Drug Distribution System .......................................................... 43
        C.       The Market for Generic Drugs is Highly Susceptible to Collusion ...................... 44
VI.     GOVERNMENT INVESTIGATIONS OF THE CONSPIRACY ................................... 47
        A.       Congress Launched An Investigation Into Generic Price Hikes .......................... 47
        B.       The DOJ Investigates Criminal Generic Drug Collusion ..................................... 49
        C.       State Attorneys General Launch Their Own Investigation ................................... 53
VII.    THE GENERIC DRUG MARKET .................................................................................. 57
        A.       The Cozy Nature Of the Industry and Opportunities for Collusion...................... 57
                 1.         Trade Association Meetings and Conferences .......................................... 58
                 2.         Industry Dinners and Private Meetings..................................................... 59
                 3.         Personal Telephone Calls, E-Mails, and Text Message Communications 61
                 4.         Individual Relationships ........................................................................... 61
        B.       The Overarching Conspiracy Between Generic Drug Manufacturers –
                 “Playing Nice in the Sandbox” ............................................................................. 69
VIII.   THE CONSPIRACY: HERITAGE-RELATED CONDUCT ......................................... 88
        A.       Market Allocation Agreements to Maintain Market Share and Avoid Price
                 Erosion .................................................................................................................. 90
                 1.         Nimodipine ............................................................................................... 90
                 2.         Zoledronic Acid ........................................................................................ 96
                 3.         Meprobamate ............................................................................................ 99

                                      ii
                    FILED WITH REDACTIONS – PUBLIC VERSION
        MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 5 of 905




                4.         Doxy DR ................................................................................................. 101
                5.         Hydralazine HCL .................................................................................... 114
      B.        Agreements to Fix Prices .................................................................................... 114
                1.         Doxycycline Monohydrate (2013) .......................................................... 115
                2.         Heritage 2014 Price Increases................................................................. 122
IX.   THE CONSPIRACY: TEVA-RELATED CONDUCT ................................................. 159
      A.        Early 2013 Teva Business Strategies, Hiring of Patel, and Ranking
                Competitors ......................................................................................................... 159
                1.         April 2013: Teva Hires Nisha Patel ....................................................... 160
                2.         Ranking “Quality of Competition” to Identify Price Increase Candidates
                           ................................................................................................................. 164
      B.        Price Increase Hiatus........................................................................................... 170
      C.        New Relationships Emerge ................................................................................. 171
      D.        Competitors Become “High Quality” After Successfully Colluding With
                Teva..................................................................................................................... 172
      E.        Quality Competitors Collude With Each Other, Sandoz/Mylan ......................... 172
      F.        Commitment to the Overarching Conspiracy ..................................................... 173
      G.        Low Quality Competitors Comply with the Overarching Conspiracy ............... 175
      H.        Teva Profitability Increases Dramatically .......................................................... 175
      I.        Teva and its Executives Knowingly Violated the Antitrust Laws ...................... 175
X.    THE OVERARCHING CONSPIRACY IN OPERATION WITH RESPECT TO THE
      SUBJECT DRUGS ......................................................................................................... 180
      A.        Customer and Market Allocation Agreements To Maintain Market Share
                and Avoid Price Erosion ..................................................................................... 180
                1.         Teva/Mylan ............................................................................................. 180
                2.         Teva/Sandoz ............................................................................................ 197
                3.         Teva/Lupin .............................................................................................. 207
                4.         Teva/Actavis ........................................................................................... 215
                5.         Teva/Par .................................................................................................. 223
                6.         Teva/Taro ................................................................................................ 228
                7.         Teva/Zydus ............................................................................................. 237
                8.         Teva/Glenmark ....................................................................................... 250
                9.         Teva/Lannett ........................................................................................... 254
                10.        Teva/Amneal ........................................................................................... 257
                11.        Teva/ Dr. Reddy’s ................................................................................... 258

                                    iii
                  FILED WITH REDACTIONS – PUBLIC VERSION
      MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 6 of 905




           12.        Other Teva Conspiracies ......................................................................... 266
           13.        Mylan / Sandoz ....................................................................................... 274
      B.   Taking the Overarching Conspiracy to a New Level: Price Fixing (2012 –
           2015) ................................................................................................................... 277
           1.         July 31, 2012 Price Increase ................................................................... 277
           2.         February – April 2013: Increasing Prices Before A New Competitor
                      Enters the Market: Budesonide Inhalation Suspension ......................... 282
           3.         May 13, 2013 Price Increase – Tizanidine.............................................. 284
           4.         May 24, 2013 First List of Price Increases ............................................. 286
           5.         July 3, 2013 Price Increases .................................................................... 297
           6.         July 19, 2013 Price Increase – Enalapril Maleate ................................... 308
           7.         August 9, 2013 Price Increases ............................................................... 313
           8.         July 2013 – January 2014: Competitors Seek to “Follow” Price Increases:
                      Haloperidol and Trifluoperazine HCL, Benazepril HCTZ, Levothyroxine,
                      Clomipramine HCL ................................................................................ 334
           9.         March 7, 2014: Price Increases and Overarching Conspiracy Converge
                      (Niacin ER) ............................................................................................. 352
           10.        April 4, 2014 Price Increases .................................................................. 356
           11.        Impact of April 4, 2014 Price Increases to Teva .................................... 377
           12.        April 15, 2014 Price Increase (Baclofen) ............................................... 378
           13.        July 1, 2014 Price Increase (Fluocinonide)............................................. 382
           14.        August 28, 2014 Price Increases ............................................................. 391
           15.        January 28, 2015 Price Increases ............................................................ 403
      C.   Competitors Become “High Quality” After Successfully Colluding With
           Teva..................................................................................................................... 411
           1.         Apotex ..................................................................................................... 411
           2.         Zydus....................................................................................................... 413
           3.         Heritage ................................................................................................... 415
           4.         Lupin ....................................................................................................... 416
           5.         Par ........................................................................................................... 417
           6.         Amneal .................................................................................................... 419
           7.         Non-Defendant Rising ............................................................................ 420
           8.         Breckenridge ........................................................................................... 422
           9.         Glenmark................................................................................................. 423
           10.        Camber Pharmaceuticals ......................................................................... 424
XI.   THE CONSPIRACY: DERMATOLOGICAL DRUG-RELATED CONDUCT .......... 430
                                    iv
                  FILED WITH REDACTIONS – PUBLIC VERSION
      MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 7 of 905




A.   Generic Topical Products – An Overview .......................................................... 430
B.   Generic Topical Products – The Illegal Schemes ............................................... 435
     1.        The Early Days – Collusion From 2009 to Early 2012 .......................... 436
     2.        Carbamazepine ER Tablets ..................................................................... 441
     3.        Imiquimod Cream ................................................................................... 443
     4.        Triamcinolone Acetonide Cream and Ointment ..................................... 457
     5.        Adapalene Cream .................................................................................... 458
     6.        Betamethasone Dipropionate Lotion ...................................................... 463
     7.        Clotrimazole Betamethasone Dipropionate Cream and Lotion .............. 464
     8.        Fluocinonide Solution ............................................................................. 472
     9.        Erythromycin Base/Ethyl Alcohol Solution ........................................... 476
     10.       Nystatin Ointment ................................................................................... 484
C.   G&W And Its Relationships ............................................................................... 490
D.   G&W/Fougera..................................................................................................... 490
     1.        Metronidazole Cream and Lotion ........................................................... 492
     2.        Calcipotriene Solution ............................................................................ 496
     3.        Fluocinolone Acetonide Cream and Ointment ....................................... 498
     4.        Betamethasone Valerate Lotion .............................................................. 501
     5.        Metronidazole .75% Gel ......................................................................... 504
E.   G&W/Glenmark .................................................................................................. 511
     1.        Ciclopirox Cream – April 2012 .............................................................. 512
F.   Additional Collusive Relationships .................................................................... 518
     1.        Lidocaine Ointment ................................................................................ 518
G.   Focus On Price Increases Intensifies – Collusion From Late 2012 - 2016 ......... 521
     1.        Shifts In The Market Foster Collusion.................................................... 521
     2.        Post-Fougera Acquisition, Sandoz Sales Executives Feel Pressure To
               Demonstrate Their Value ........................................................................ 522
     3.        Key Relationships Emerge And Existing Relationships Strengthen ...... 523
H.   Sandoz/Taro ........................................................................................................ 524
     1.        CW-3’s Relationships With Aprahamian And H.M. Of Taro ................ 524
     2.        CW-4’s Relationship With D.S. Of Taro ................................................ 527
     3.        CW-3’s Relationship With T.P. Of Perrigo ............................................ 528
     4.        Perfetto’s Relationship With Boothe Of Perrigo .................................... 529


                              v
            FILED WITH REDACTIONS – PUBLIC VERSION
MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 8 of 905




     5.        Sandoz Management Knew Of, And Encouraged, The Collusion With
               Competitors ............................................................................................. 530
I.   Taro Emerges As A Leader Among Generic Topical Manufacturers ................ 531
     1.        Increased Focus On Fair Share And Price Increases .............................. 531
     2.        Setting the Stage For Future Collusion –Aprahamian And CW-3 Collude
               On Products Where Sandoz And Actavis Competed .............................. 536
     3.        Desonide Lotion ...................................................................................... 536
     4.        Ciclopirox Shampoo ............................................................................... 540
     5.        Betamethasone Valerate Ointment ......................................................... 542
     6.        Aprahamian Moves To Taro And Immediately Begins Colluding With
               CW-3 On Products On Which Sandoz And Taro Overlap ..................... 546
     7.        Nystatin Triamcinolone Cream and Ointment ........................................ 546
     8.        Fluocinonide Ointment ........................................................................... 556
     9.        Lidocaine Ointment ................................................................................ 558
     10.       Aprahamian And Perfetto Orchestrate And Lead Price Increases On A
               Number Of Key Products In May 2013 .................................................. 562
     11.       Aprahamian And Perfetto Communicate And Coordinate With Their
               Competitors In Advance Of The May 2013 Increases............................ 563
     12.       Taro’s Competitors Uniformly Declined To Bid On Taro Customers And
               Followed The May 2013 Increases ......................................................... 569
J.   Building Upon Early Successes – Taro’s Continued Collusion Over The
     Ensuing Years ..................................................................................................... 575
     1.        Alclometasone Dipropionate Ointment .................................................. 575
     2.        Fluocinonide Solution ............................................................................. 579
     3.        Taro’s August 2013 Price Increases ....................................................... 581
     4.        Triamcinolone Acetonide Paste .............................................................. 584
     5.        Acetazolamide Tablets ............................................................................ 584
     6.        Desonide Ointment ................................................................................. 591
     7.        Taro’s June 2014 Price Increases ............................................................ 596
     8.        Carbamazepine ER Tablets and Clobetasol Propionate.......................... 603
     9.        Hydrocortisone Valerate Cream ............................................................. 611
     10.       Phenytoin Sodium ER Capsules ............................................................. 612
     11.       Econazole Nitrate Cream ........................................................................ 616
     12.       Fluocinonide .1% Cream ........................................................................ 619
     13.       Metronidazole 1% Gel ............................................................................ 624
     14.       Clotrimazole 1% Cream .......................................................................... 628
                              vi
            FILED WITH REDACTIONS – PUBLIC VERSION
MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 9 of 905




     15.       Ketoconazole Cream and Fluocinonide Gel ........................................... 631
     16.       Ketoconazole Cream ............................................................................... 631
     17.       Fluocinonide Gel ..................................................................................... 636
K.   Sandoz And Its Other Relationships ................................................................... 639
L.   Collusion Between Sandoz And Perrigo............................................................. 640
     1.        Bromocriptine Mesylate Tablets ............................................................. 641
     2.        Adapalene Cream .................................................................................... 647
     3.        Calcipotriene Betamethasone Dipropionate Ointment ........................... 653
     4.        Tacrolimus Ointment .............................................................................. 661
     5.        Methazolamide Tablets ........................................................................... 664
M.   Collusion Between Sandoz And Glenmark ........................................................ 667
     1.        Fluticasone Propionate Lotion (60ml) .................................................... 668
N.   Desoximetasone Ointment .................................................................................. 676
     1.        Sandoz Entry (September 2012) ............................................................. 676
     2.        Glenmark Entry (September 2013) ......................................................... 679
O.   Collusion Between Sandoz And Aurobindo ....................................................... 681
     1.        Oxacillin Sodium and Nafcillin Sodium Injectable Vials....................... 682
     2.        Cefpodoxime Proxetil Oral Suspension and Tablets .............................. 685
     3.        Pioglitazone HCL Metformin HCL Tablets ........................................... 689
P.   Collusion Between Sandoz And Rising .............................................................. 696
     1.        Griseofulvin Microsize Tablets............................................................... 696
Q.   Collusion Between Sandoz And Non-Defendant Mallinckrodt.......................... 704
     1.        Methylphenidate HCL Tablets and Methylphenidate HCL ER Tablets . 704
R.   Sandoz’s Collusion With A Non-Defendant Manufacturer ................................ 711
     1.        Clindamycin Phosphate .......................................................................... 711
     2.        Latanoprost Drops ................................................................................... 728
     3.        Eplerenone Tablets.................................................................................. 734
S.   G&W And Its Other Relationships ..................................................................... 735
     1.        Collusion Between G&W And Perrigo................................................... 738
     2.        Halobetasol Propionate Cream and Ointment......................................... 739
     3.        Prochlorperazine ..................................................................................... 751
     4.        Ciclopirox Solution ................................................................................. 754
     5.        Hydrocortisone Acetate Suppositories (Anucort HC) ............................ 759
T.   Collusion Between G&W And Actavis .............................................................. 764
                              vii
            FILED WITH REDACTIONS – PUBLIC VERSION
MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 10 of 905




                 1.         Promethazine HCL Suppositories ........................................................... 765
       U.        Collusion Between G&W And Glenmark .......................................................... 773
                 1.         Ciclopirox Cream and Mometasone Furoate .......................................... 773
       V.        Collusion Between G&W And Lupin ................................................................. 779
                 1.         Ethambutol HCL Tablets ........................................................................ 779
       W.        The Defendants’ Profitability Increases Dramatically As A Result Of
                 Collusive Conduct............................................................................................... 784
                 1.         Defendant Taro And Defendant Perrigo’s Profits Increased Over 1300%
                            From 2008 To Early 2016 ....................................................................... 784
XII.   OTHER DRUGS............................................................................................................. 788
       A.        Acetazolamide Tablets ........................................................................................ 789
       B.        Albuterol Sulfate ................................................................................................. 792
       C.        Allopurinol .......................................................................................................... 793
       D.        Amantadine HCL ................................................................................................ 794
       E.        Amitriptyline HCL Tablets ................................................................................. 794
       F.        Atenolol/Chlorthalidone ..................................................................................... 796
       G.        Atropine Sulfate .................................................................................................. 797
       H.        Balsalazide Disodium ......................................................................................... 798
       I.        Betamethasone Dipropionate Augmented .......................................................... 798
       J.        Betamethasone Dipropionate Clotrimazole ........................................................ 800
       K.        Butorphanol Tartrate ........................................................................................... 801
       L.        Captopril ............................................................................................................. 802
       M.        Cefuroxime Axetil .............................................................................................. 803
       N.        Chlorpromazine HCL.......................................................................................... 805
       O.        Cholestyramine ................................................................................................... 805
       P.        Clobetasol Propionate ......................................................................................... 806
       Q.        Desonide ............................................................................................................. 810
       R.        Digoxin ............................................................................................................... 813
       S.        Diphenoxylate Atropine HCL ............................................................................. 816
       T.        Divalproex Sodium ER ....................................................................................... 817
       U.        Doxycycline Hyclate ........................................................................................... 819
       V.        Econazole ............................................................................................................ 823
       W.        Exemestane ......................................................................................................... 825
       X.        Fluticasone Propionate Nasal Spray ................................................................... 827

                                    viii
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 11 of 905




         Y.        Isosorbide Dinitrate ............................................................................................. 828
         Z.        Lidocaine............................................................................................................. 829
         AA.       Metformin ER (F) ............................................................................................... 830
         BB.       Methadone HCL.................................................................................................. 831
         CC.       Methylprednisolone ............................................................................................ 832
         DD.       Metronidazole ..................................................................................................... 834
         EE.       Naproxen Sodium ............................................................................................... 835
         FF.       Neomycin Polymyxin Hydrocortisone ............................................................... 835
         GG.       Oxycodone Acetaminophen ................................................................................ 836
         HH.       Permethrin ........................................................................................................... 838
         II.       Perphenazine Tablets .......................................................................................... 840
         JJ.       Pilocarpine HCL ................................................................................................. 841
         KK.       Potassium Chloride ER ....................................................................................... 842
         LL.       Prednisolone Acetate .......................................................................................... 844
         MM. Prednisone ........................................................................................................... 846
         NN.       Propranolol HCL capsules .................................................................................. 848
         OO.       Ranitidine HCL Capsules ................................................................................... 849
         PP.       Silver Sulfadiazine .............................................................................................. 850
         QQ.       Spironolactone HCTZ ......................................................................................... 850
         RR.       Timolol Maleate .................................................................................................. 852
         SS.       Tobramycin Dexamethasone .............................................................................. 853
         TT.       Trazodone HCL .................................................................................................. 854
         UU.       Triamterene HCTZ.............................................................................................. 855
         VV.       Ursodiol............................................................................................................... 857
XIII.    PRICE INCREASES SLOW DRAMATICALLY AFTER GOVERNMENT
         INVESTIGATIONS COMMENCE ............................................................................... 859
XIV. CONSCIOUSNESS OF GUILT ..................................................................................... 860
XV.      SPOLIATION OF EVIDENCE ...................................................................................... 865
XVI. OBSTRUCTION OF JUSTICE ...................................................................................... 866
XVII. PLAINTIFF’S PURCHASES AND ANTITRUST INJURY ......................................... 867
XVIII. INTERSTATE TRADE AND COMMERCE ................................................................ 868
XIX. TOLLING AND FRAUDULENT CONCEALMENT ................................................... 869
XX.      DISCOVERY WILL ESTABLISH THE FULL SCOPE OF THE CONSPIRACY...... 870
XXI. CAUSES OF ACTION ................................................................................................... 871

                                       ix
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 12 of 905




XXII. DEMAND FOR JUDGMENT ........................................................................................ 892
XXIII. JURY DEMAND ............................................................................................................ 892




                                       x
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 13 of 905




               Plaintiff Cigna Corp. (“Cigna” or “Plaintiff”) files this Complaint against

Defendants Actavis Holdco US, Inc., Actavis Elizabeth, LLC, Actavis Pharma, Inc., Alvogen

Inc., Amneal Pharmaceuticals, Inc., Apotex Corp., Ascend Laboratories, LLC, Aurobindo

Pharma USA, Inc., Bausch Health Americas, Inc., Bausch Health US, LLC, Breckenridge

Pharmaceutical, Inc., Camber Pharmaceuticals, Inc., Citron Pharma, LLC, Dr. Reddy’s

Laboratories Inc., Fougera Pharmaceuticals Inc., Generics Bidco I, LLC, Glenmark

Pharmaceuticals Inc., USA, G&W Laboratories, Inc., Heritage Pharmaceuticals Inc., Hikma

Pharmaceuticals USA Inc. F/K/A West-Ward Pharmaceuticals Corp., Impax Pharmaceuticals,

LLC F/K/A Impax Pharmaceuticals, Inc., Jubilant Cadista Pharmaceuticals, Inc., Lannett

Company, Inc., Lupin Pharmaceuticals, Inc., Mayne Pharma, Inc., Morton Grove

Pharmaceuticals, Inc., Mylan, Inc., Mylan, N.V., Mylan Pharmaceuticals, Inc., Oceanside

Pharmaceuticals, Inc., Par Pharmaceutical Companies, Inc., Par Pharmaceutical, Inc., Perrigo

New York, Inc., Sandoz, Inc., Sun Pharmaceutical Industries, Inc., Taro Pharmaceuticals USA,

Inc., Teligent, Inc., Teva Pharmaceuticals USA, Inc., Torrent Pharma Inc., Upsher-Smith

Laboratories, LLC, Wockhardt USA LLC, and Zydus Pharmaceuticals (USA) Inc. and alleges

based on personal knowledge and information made public during ongoing government

investigations of Defendants and other generic drug companies as follows:

I.     NATURE OF THE CASE

       1.      This is a civil action against Defendants for conspiring to fix, increase, stabilize,

or maintain prices, allocate customers and markets, and rig bids for generic pharmaceutical drugs

in violation of federal antitrust and state antitrust and competition laws. As described further

below, Cigna seeks damages incurred from overcharges paid directly and indirectly by certain

Cigna businesses for certain generic drugs, arising from this far-reaching conspiracy to fix the


                                     1
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 14 of 905




price of such drugs. This conspiracy increased the Defendants’ profits at the expense of many

customers including Cigna, which operates pharmacy and insurance-related businesses.

       2.      Defendants, along with other generic drug manufacturers, conspired to fix prices

and allocate markets for generic drugs amongst themselves, and to obstruct competition as part

of an ongoing conspiracy to fix, increase, stabilize, or maintain prices, allocate customers and

markets, and rig bids for the generic drugs identified in Section II below (the “Subject Drugs”),

among others. Rather than competing in a full-throated manner, for many years, generic

manufacturers have operated pursuant to an illegal agreement not to compete with one another

and to instead “play nice in the sandbox” and allocate markets according to what these would-be

competitors refer to as “fair share.”

       3.      Information establishing the existence of this illicit arrangement has been made

public during ongoing government investigations into Defendants’ conduct. Jeffrey Glazer and

Jason Malek, executives at Heritage Pharmaceuticals, Inc. (“Heritage”), pleaded guilty to

participating in a conspiracy to fix prices of Glyburide and Doxycyline between at least 2013 and

2015. Heritage and Co-Conspirator Rising Pharmaceuticals, Inc. (“Rising”) have entered into

deferred prosecution agreements with the United States that involved admissions that they

conspired to fix the prices of Glyburide and Benazepril HCTZ, respectively. Heritage also

resolved False Claims Act claims brought by the United States related to price fixing of

Hydralazine and Thephylline ER. Hector Armando Kellum, a former executive at Sandoz, Inc.

(“Sandoz”), pleaded guilty to conspiring to fix prices, rig bids, and allocate customers for generic

drugs, including, but not limited to, the generic drugs Clobetasol and Nystatin Triamcinolone

Cream. Sandoz entered a deferred prosecution agreement with the United States that involved

admissions that it conspired to fix prices, rig bids, and allocate customers for generic drugs

                                     2
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 15 of 905




including Clobetasol (cream, emollient cream, gel, ointment, and solution), Desonide ointment,

Nystatin Triamcinolone cream, Benazepril HCTZ, and Tobramycin inhalation solution. Ara

Aprahamian, a former executive at Taro Pharmaceuticals USA, Inc. (“Taro”), was indicted for

participating in conspiracies to fix prices, rig bids, and allocate customers for generic drugs, and

for making a false statement to federal agents who were investigating those conspiracies.

Apotex Corp. (“Apotex”) entered a deferred prosecution agreement with the United States that

involved admissions that it conspired to increase and maintain prices of Pravastatin. Glenmark

Pharmaceuticals Inc., USA (“Glenmark”) and Teva Pharmaceuticals USA, Inc. (“Teva”) have

been indicted for participation in a conspiracy to suppress and eliminate competition by agreeing

to increase and maintain prices of Pravastatin and other generic drugs. Teva has also been

indicted for participation in a conspiracy to fix prices for Carbamazepine Tablets and Chewable

Tablets; Clotrimazole Topical Solution (1%); Etodolac IR and ER Tablets; Fluocinonide Cream,

Emollient Cream, Gel, and Ointment; Nadolol; Tobramycin; Warfarin; and other generic drugs.

The DOJ’s criminal investigation remains ongoing. The DOJ has publicly acknowledged that its

criminal investigation has uncovered evidence that a “significant number” of the drugs that are

not yet the subject of government enforcement actions were nonetheless impacted by collusion.

        4.       The Attorney General of Connecticut and the Attorneys General of more than 40

additional states (“State AGs”) have conducted their own investigation uncovering a far-reaching

conspiracy, outlined in three civil complaints addressing over 150 generic drugs.                 As noted by

the State AGs at a 2018 court conference, “this could be the largest cartel case in the history of

the United States.”1



1
    Tr. of Oral Args. on Disc. Mots. at 48:10–16, In re Generic Pharmaceutical Pricing Antitrust Litig., No. 2:16-
    md-02724 (E.D. Pa. July 11, 2018).
                                      3
                    FILED WITH REDACTIONS – PUBLIC VERSION
        MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 16 of 905




       5.      Pursuant to this illegal cartel, Defendants routinely and systematically

communicated with one another to determine and agree on, for example, how much market

share, and which customers, each conspirator was entitled to under the illegal agreement.

Defendants orchestrated their conspiracy through secret communications and meetings.

Defendants frequently communicated by e-mail, telephone, and text message, and participated in

a large number of in-person meetings, which were facilitated by regular trade association and

industry group meetings, such as meetings held by the Generic Pharmaceutical Association

(“GPhA”).

       6.      Pursuant to their conspiracy, Defendants determined market share, fixed prices,

and rigged bids on the Subject Drugs listed below, and likely additional drugs. This “fair share”

understanding permeated virtually every segment of the generic drug industry. The Defendants

avoided competition among generic manufacturers that would normally result in significant price

erosion and significant savings for purchasers, including Cigna.

       7.      Defendants effectuated their market allocation by either refusing to bid for

particular customers or providing high and pretextual cover bids. This customer allocation and

bid rigging created an artificial equilibrium that enabled the conspirators to then collectively

raise and/or maintain prices for a particular generic drug.

       8.      Defendants understood and acted upon a code of conduct widespread in the

generic drug industry. When a generic competitor entered a particular drug market, under the

conspiracy it could contact its competitors and allocate the market according to a generally

agreed-upon standard of “fair share” in order to avoid competing and keep prices high. Although

different drugs may involve different competitors, this understanding remains constant

throughout much of the industry.

                                     4
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
          Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 17 of 905




          9.    But for the conspiracy, prices for the Subject Drugs would have been competed

down to near marginal cost levels. Defendants were able to impose extraordinary price increases

and keep prices artificially high, as reflected in industry-wide data, by engaging in the

conspiracies. As a result of the conspiracies, prices of generic drugs skyrocketed at

unprecedented rates, some by more than 1000%, like for example, Albuterol Sulfate (3,400%),

Amitriptyline (2,400%), Clobetasol Propionate (1,800%), Clomipramine (2,600%), Doxazosin

Mesylate (1053%), Doxycycline (8,000%), Fluconazole (1,570%), Leflunomide (1,300%),

Nadolol (2,762%), Oxybutynin Chloride (between 1,100 and 1,500%), Propranolol HCL

(1,000%), and Ursodiol (1,000%).

          10.   Defendants knew their conduct was unlawful. They often limited their

communications to in-person meetings, or mobile phone calls, to avoid creating a record of their

conduct. When communications were reduced to writing or text messages, as alleged by the

State AGs, Defendants often destroyed the evidence of those communications.

          11.   This scheme to fix, increase, stabilize, or maintain prices, allocate customers and

markets, and rig bids for generic pharmaceutical drugs, and otherwise stifle competition caused,

and continues to cause, significant harm to the United States healthcare system. Defendants’

scheme violates Section 1 of the Sherman Act, 15 U.S.C. § 1, and various state antitrust and

unfair competition laws, as alleged in this Complaint. As a result of the conspiracy, as discussed

further below, Cigna’s pharmacy businesses, which purchased generic drugs directly and

indirectly from manufacturers, and Cigna’s health plan and pharmacy plan businesses, which

reimbursed claims in connection with purchases of generic drugs, paid substantially inflated and

anticompetitive prices for generic pharmaceutical drugs, and Defendants illegally profited as a

result.

                                        5
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 18 of 905




       12.     Cigna seeks treble damages and injunctive relief.

II.    THE DRUGS SUBJECT TO THE CONSPIRACY (“SUBJECT DRUGS”)

       13.     The full scope of the conspiracy can only be determined through discovery, but

currently, Cigna understands the conspiracy encompasses the following Subject Drugs:

       i)             Acetazolamide. Acetazolamide is an extended-release version of a
                      medication used to treat glaucoma, epilepsy, altitude sickness, periodic
                      paralysis, and heart failure. It may be sold in an extended release (“ER”)
                      formulation.

       ii)            Acetazolamide Tablets. Acetazolamide Tablets (“Acetazolamide”), also
                      known by the brand name Diamox, is an oral solid medication used to
                      treat glaucoma, epilepsy, altitude sickness, periodic paralysis, and heart
                      failure. Acetazolamide Tablets are available in 250mg and 125mg
                      dosages. The 250mg dosage is the predominant form.

       iii)           Adapalene. Adapalene is used to treat acne and other skin conditions.
                      Adapalene comes in different forms including gels and creams.

       iv)            Adapalene Cream, also known by the brand name Differin, is a retinoid
                      used to treat severe acne.

       v)             Albuterol Sulfate. Albuterol sulfate is used to treat shortness of breath
                      caused by asthma and chronic obstructive pulmonary disease.

       vi)            Alclometasone Dipropionate Cream. Alclometasone Dipropionate Cream
                      (“Alclometasone Cream”) is a topical steroid used to treat a variety of skin
                      conditions, including eczema, dermatitis, allergies, and rash.

       vii)           Alclometasone Dipropionate Ointment. Alclometasone Dipropionate
                      Ointment (“Alclometasone Ointment”), also known by the brand name
                      Aclovate, is a topical steroid used to treat inflammation and itching caused
                      by skin conditions such as allergic reactions, eczema, and psoriasis.

       viii)          Allopurinol. Allopurinol is a xanthine oxidase inhibitor used to treat gout
                      and certain kinds of kidney stones. It is available in Tablet and Injection
                      formulations.

       ix)            Amantadine Hydrochloride (HCL). Amantadine HCL is a drug used to
                      treat Parkinson's disease.

       x)             Amiloride HCL/HCTZ. Amiloride hydrochloride (“HCL”) and amiloride
                      hydrochlorothiazide (“HCTZ”) are used in combination to treat
                                    6
                  FILED WITH REDACTIONS – PUBLIC VERSION
      MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 19 of 905




           hypertension, heart failure, or extra fluid in the body (edema). They also
           help to treat or prevent low potassium levels.

xi)        Amitriptyline. Amitriptyline is an antidepressant.

xii)       Amoxicillin/Clavulanate. Amoxicillin/clavulanate is an antibiotic
           consisting of amoxicillin and clavulanate potassium. Amoxicillin is an
           antibiotic used to treat bacterial infections. Clavulanate potassium is an
           inhibitor to bacterial resistance.

xiii)      Amphetamine/Dextroamphetamine. Amphetamine/dextroamphetamine is
           a combination stimulant used to treat attention deficit hyperactivity
           disorder (ADHD) and narcolepsy. The medication comes in both
           extended release (“ER”) and instant release (“IR”) forms.

xiv)       Atenolol Chlorthalidone. Atenolol Chlorthalidone is a pill used to treat
           high blood pressure.

xv)        Atropine Sulfate. Atropine Sulfate is an anticholinergic and is available
           as, for example, a 1% Ophthalmic Solution for use in eye examinations to
           dilate the pupil and to treat certain eye conditions.

xvi)       Azithromycin. Azithromycin is an antibiotic used to treat bacterial
           infections and malaria.

xvii)      Baclofen. Baclofen is a muscle relaxant and an anti-spastic agent. It is
           used to treat muscle symptoms caused by multiple sclerosis, including
           spasms, pain, and stiffness, as well as muscle spasms in people with spinal
           injury or disease.

xviii)     Balsalazide Disodium. Balsalazide Disodium is a medication used to treat
           ulcerative colitis.

xix)       Benazepril HCTZ. Benazepril is used to treat hypertension (high blood
           pressure).

xx)        Betamethasone Dipropionate. Betamethasone Dipropionate (or “Beta
           Dip”) is a corticosteroid used to treat a variety of skin conditions. It is
           manufactured in various formulations, including Augmented, Cream, and
           Lotion (also known by the brand name “Diprolene”).

xxi)       Betamethasone Valerate. Betamethasone Valerate (“Beta Val”), also
           known by brand names such as Betamethacot, Beta-Val and Betacort
           Scalp Lotion, among others, is a medium strength topical corticosteroid
           prescribed for the treatment of skin conditions such as eczema and

                              7
            FILED WITH REDACTIONS – PUBLIC VERSION
MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 20 of 905




           dermatitis, as well as allergies and rashes. It is manufactured in various
           formulations, including cream, lotion, and ointment.

xxii)      Bethanechol Chloride. Bethanechol chloride is used to treat dry mouth
           and bladder problems such as the inability to urinate or empty the bladder
           completely.

xxiii)     Bromocriptine Mesylate Tablets. Bromocriptine Mesylate Tablets
           (“Bromocriptine”), also known by the brand name Parlodel, is used in the
           treatment of Parkinson’s disease, hyperprolactinemia (abnormally high
           levels of prolactin in the blood), and acromegaly (a syndrome where the
           pituitary gland produces excess growth hormones).

xxiv)      Budesonide. Budesonide is administered through inhalers or similar
           devices and used to prevent asthma attacks. It can also be used to treat
           allergic rhinitis, nasal polyps, and is used to treat inflammatory bowel
           diseases including Crohn’s disease, ulcerative colitis, and microscopic
           colitis. It is manufactured in various formulations, including DR capsules
           and inhalation.

xxv)       Bumetanide. Bumetanide is a diuretic used to treat swelling as a result of
           heart failure, liver failure, or kidney problems. It is also used to treat high
           blood pressure.

xxvi)      Buspirone HCL. Buspirone hydrochloride is used for the short-term
           treatment of anxiety disorders, particularly generalized anxiety disorders.

xxvii)     Butorphanol Tartrate. Butorphanol Tartrate, also known by the brand
           name Stadol NS, is used to treat moderate pain, including from surgery,
           muscle pain, and migraine headaches.

xxviii)    Cabergoline. Cabergoline is used to treat medical problems that occur
           when too much of the hormone prolactin is produced. It can be used to
           treat certain menstrual problems, fertility problems in men and women,
           and tumors of the pituitary gland.

xxix)      Calcipotriene Betamethasone Dipropionate Ointment. Calcipotriene
           Betamethasone Dipropionate Ointment (“CBD Ointment” or “Cal Beta”),
           also known by the brand name Taclonex Ointment, is a vitamin D
           analogue and corticosteroid combination product indicated for the topical
           treatment of psoriasis vulgaris in adults 18 years of age and older. CBD
           Ointment is available in 60gm and 100gm dosages.

xxx)       Calcipotriene Solution. Calcipotriene Solution (“Calcipotriene”), also
           known by the brand name Dovonex Scalp, is a form of vitamin D that

                              8
            FILED WITH REDACTIONS – PUBLIC VERSION
MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 21 of 905




              impacts the growth of skin cells. This topical medication is prescribed for
              the treatment of chronic plaque psoriasis of the scalp.

xxxi)         Capecitabine. Capecitabine, also known by the brand name Xeloda, is an
              anti-cancer chemotherapy drug used to treat a variety of cancers, including
              breast and colon cancer.

xxxii)        Captopril. Captopril is an angiotensin converting enzyme (ACE) inhibitor
              prescribed for treating high blood pressure, heart failure, and for
              preventing kidney failure due to high blood pressure and diabetes.

xxxiii)       Carbamazepine. Carbamazepine is prescribed for the prevention and
              control of seizures, for the relief of nerve pain, and for the treatment of
              certain mental and mood disorders such as bipolar disorder and
              schizophrenia. It is manufactured in a variety of forms, including
              chewable tablets, extended release (“ER”) tablets, and regular tablets.

xxxiv)        Cefdinir. Cefdinir is an antibiotic used to treat pneumonia, otitis media,
              strep throat, and cellulitis It is manufactured in a variety of formulations,
              including capsules and oral suspension.

xxxv)         Cefpodoxime Proxetil. Cefpodoxime Proxetil (“Cefpodoxime”), also
              known by the brand name Vantin, is an antibiotic used to treat a wide
              variety of bacterial infections. It is sold in both oral suspension and tablet
              form.

xxxvi)        Cefprozil. Cefprozil is an antibiotic used to treat ear infections, skin
              infections, and other bacterial infections.

xxxvii)       Cefuroxime Axetil. Cefuroxime Axetil is an antibiotic used to treat
              bacterial infections. It is available in Tablet and Oral Suspension
              formulations.

xxxviii)      Celecoxib. Celecoxib is a nonsteroidal anti-inflammatory medication used
              in the treatment of pain and inflammation associated with arthritis,
              juvenile rheumatoid arthritis, and other disorders.

xxxix)        Cephalexin. Cephalexin is an antibiotic used to treat bacterial infections
              including otitis media, streptococcal pharyngitis, bone and joint infections,
              pneumonia, cellulitis, and urinary tract infections.

xl)           Chlorpromazine HCL Tablets. Chlorpromazine is used to treat
              schizophrenia.

xli)        Cholestyramine. Cholestyramine is used to treat high cholestoral levels in
            the blood.
                                   9
            FILED WITH REDACTIONS – PUBLIC VERSION
MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 22 of 905




xlii)         Ciclopirox. Ciclopirox is an antifungal medicine that prevents fungus
              from growing on skin.

xliii)        Ciclopirox Olamine Cream. Ciclopirox Olamine Cream, also known by
              the brand name Loprox, is an antifungal medicine that prevents fungus
              from growing on your skin. Ciclopirox Cream is used to treat skin
              infections such as athlete’s foot and ringworm.

xliv)         Ciclopirox Solution. Ciclopirox Solution, also known by the brand names
              Penlac and Ciclodan, is an antifungal medication used to treat fungal
              infections of the fingernails and toenails.

xlv)          Cimetidine. Cimetidine is a histamine receptor antagonist that inhibits
              stomach acid production and is used to treat heartburn and peptic ulcers.

xlvi)         Ciprofloxacin HCL. Ciprofloxacin hydrochloride is an antibiotic used to
              treat bacterial infections including bone and joint infections, intra-
              abdominal infections, infectious diarrhea, respiratory tract infections, skin
              infections, typhoid fever, and urinary tract infections.

xlvii)        Clarithromycin ER. Clarithromycin is an antibiotic used to treat bacterial
              infections including strep throat, pneumonia, skin infections, and Lyme
              disease, among others. It can be taken in extended release tablet form.

xlviii)       Clemastine Fumarate. Clemastine fumarate is used to treat hay fever and
              allergy symptoms including sneezing, runny nose, red itchy tearing eyes,
              and hives.

xlix)         Clindamycin Phosphate. Clindamycin Phosphate (“Clindamycin”), also
              known by the brand names Cleocin T, Clinda Max, and Clinda-Derm,
              among others, is a topical antibiotic used on the skin to stop the growth of
              certain bacteria that cause acne. Clindamycin comes in several different
              formulations, including a cream, gel, lotion, and solution.

l)            Clobetasol Propionate. Clobetasol propionate is used to treat
              inflammation and itching caused by several skin conditions, such as
              allergic reactions, eczema, and psoriasis. It comes in a variety of forms,
              including a cream, foam, gel, lotion, ointment, shampoo, solution, and
              spray.

li)           Clomipramine. Clomipramine is an antidepressant used to treat symptoms
              of obsessive-compulsive disorder.

lii)        Clonidine TTS. Clonidine transdermal therapeutic system (“TTS”) is a
            medication in the form of a transdermal patch that is used to treat high
            blood pressure.
                                    10
            FILED WITH REDACTIONS – PUBLIC VERSION
MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 23 of 905




liii)      Clotrimazole. Clotrimazole is an antifungal medication used to treat
           vaginal yeast infections, oral thrush, diaper rash, pityriasis versicolor, and
           types of ringworm including athlete’s foot and jock itch. Clotrimazole is
           sold as a topical solution applied as a cream at various doses.

liv)       Clotrimazole Betamethasone Dipropionate. Clotrimazole Betamethasone
           Dipropionate (“CBD”), also known by the brand name Lotrisone, is a
           combination of clotrimazole (a synthetic antifungal agent) and
           betamethasone dipropionate (a synthetic corticosteroid). CBD comes in
           both a cream (“CBD Cream”) and a lotion (“CBD Lotion”). These
           products are used to treat a variety of inflamed fungal skin infections such
           as ringworm, athlete’s foot, and jock itch.

lv)        Clotrimazole Cream. Clotrimazole Cream, also known by the brand name
           Lotrimin AF Cream, is an antifungal medication used to treat vaginal yeast
           infections, oral thrush, diaper rash, pityriasis versicolor, and various types
           of ringworm including athlete’s foot and jock itch.

lvi)       Cyproheptadine HCL. Cyproheptadine hydrochloride is an antihistamine
           used to relieve allergy symptoms such as watery eyes, runny nose, itching
           eyes and nose, sneezing, hives, and itching.

lvii)      Desmopressin Acetate. Desmopressin acetate is used to treat diabetes
           insipidus and other conditions.

lviii)     Desogestrel/Ethinyl Estradiol. Desogestrel/ethinyl estradiol, brand name
           Kariva, is a progestin medication used in birth control pills for women and
           also for treatment of menopausal symptoms in women.

lix)       Desonide. Desonide is used to treat skin disorders, including eczema,
           psoriasis, and dermatitis. It is manufactured in a variety of formulations,
           including cream, lotion, and ointment.

lx)        Desoximetasone Ointment. Desoximetasone Ointment
           (“Desoximetasone”), also known by the brand name “Topicort,” is a
           corticosteroid used to treat a variety of skin conditions, including eczema
           and dermatitis. Desoximetasone reduces the swelling, redness and itching
           associated with those conditions.

lxi)       Dexmethylphenidate HCL ER (“Dexmeth ER”). Dexmethylphenidate
           hydrochloride is used to treat attention deficit hyperactivity disorder
           (ADHD). It can be taken in an extended release form.

lxii)      Dextroamphetamine Sulfate ER. Dextroamphetamine sulfate is a CNS
           stimulant and amphetamine enantiomer used to treat attention deficit

                              11
            FILED WITH REDACTIONS – PUBLIC VERSION
MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 24 of 905




           hyperactivity disorder (ADHD) and narcolepsy. It can be taken in an
           extended release form.

lxiii)     Diclofenac Potassium. Diclofenac potassium is an NSAID used to treat
           pain, inflammatory disorders, and dysmenorrhea.

lxiv)      Dicloxacillin Sodium. Dicloxacillin sodium is an antibiotic used to treat
           mild to moderate staphylococcal infections.

lxv)       Diflunisal. Diflunisal is used to treat mild to moderate pain, osteoarthritis,
           and rheumatoid arthritis.

lxvi)      Digoxin. Digoxin is used to treat heart failure and atrial fibrillation.

lxvii)     Diltiazem HCL. Diltiazem hydrochloride is used to treat hypertension,
           angina, and heart arrhythmias.

lxviii)    Diphenoxylate Atropine. Diphenoxylate Atropine is a combination
           medicine used to treat diarrhea. It is available in Tablet and Oral Liquid
           formulations.

lxix)      Disopyramide Phosphate. Disopyramide phosphate is used to treat
           ventricular tachycardia.

lxx)       Divalproex Sodium ER. Divalproex sodium extended release is used to
           treat various types of seizure disorders, to treat manic episodes related to
           bipolar disorder, and to prevent migraine headaches.

lxxi)      Doxazosin Mesylate. Doxazosin mesylate is used to treat symptoms of an
           enlarged prostate and hypertension.

lxxii)     Doxycycline. Doxycycline is used to treat bacterial infections, such as
           acne, urinary tract infections, intestinal infections, eye infections,
           gonorrhea, chlamydia, and periodontitis. It is also used to treat symptoms
           of rosacea. Doxycycline hyclate (“Doxy Hyclate”) is a water-soluble form
           of doxycycline that absorbs quickly into the bloodstream. A delayed
           release version of doxycycline hyclate (“Doxy DR”) is used to treat acne.
           Doxycycline monohydrate (“Doxy Mono”) is less water soluble and
           absorbs more slowly than Doxy Hyclate. It is also used to prevent
           malaria.

lxxiii)    Drospirenone and Ethinyl Estradiol (Ocella). Drospirenone and ethinyl
           estradiol, known by the brand name Ocella, is used in birth control pills
           and menopausal hormone therapy.


                              12
            FILED WITH REDACTIONS – PUBLIC VERSION
MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 25 of 905




lxxiv)        Econazole Nitrate Cream. Econazole nitrate cream 1% (“Econazole”) is a
              topical antifungal agent used to treat skin infections caused by fungus or
              yeast, including ringworm, tinea versicolor, and yeast infections.

lxxv)         Enalapril Maleate. Enalapril maleate is used to treat hypertension,
              symptomatic heart failure, asymptomatic left ventricular dysfunction, and
              diabetic kidney disease.

lxxvi)        Entecavir. Entecavir is an antiviral medication used to treat hepatitis B
              virus infection.

lxxvii)       Epitol. Epitol is a branded generic form of Carbamazepine, described
              above.

lxxviii)      Eplerenone. Eplerenone, also known by the brand name Inspra, is an oral
              medication used alone or in combination with other medicines to treat
              high blood pressure by blocking a chemical (aldosterone) in your body
              which in turn lowers the amount of sodium and water the body retains.

lxxix)        Erythromycin Base/Ethyl Alcohol Solution. Erythromycin Base/Ethyl
              Alcohol Solution (“Erythromycin Solution”) is a topical medication used
              to treat acne.

lxxx)         Estazolam. Estazolam is used to treat sleep disorders.

lxxxi)        Estradiol. Estradiol is used in menopausal hormone therapy to prevent
              and treat moderate to severe menopausal symptoms such as hot flashes,
              vaginal dryness, and atrophy. It is also used to treat osteoporosis.

lxxxii)       Estradiol/Norethindrone Acetate (Mimvey). Estradiol/norethindrone
              acetate, brand name Mimvey, is a combination estradiol and
              norethisterone acetate used to treat vasomotor symptoms, vulvar and
              vaginal atrophy, and osteoporosis associated with menopause.

lxxxiii)      Ethambutol HCL Tablets. Ethambutol HCL Tablets (“Ethambutol”), also
              known by the brand name Myambutol, is a drug used to treat tuberculosis.

lxxxiv)       Ethinyl Estradiol and Levonorgestrel (Portia and Jolessa). Ethinyl
              estradiol and levonorgestrel, brand names Portia and Jolessa, when used in
              combination, is an oral contraceptive used to prevent pregnancy.

lxxxv)        Ethosuximide. Ethosuximide is used for absence seizures.

lxxxvi)     Etodolac. Etodolac is a nonsteroidal anti-inflammatory drug that is used
            to treat symptoms of juvenile arthritis, rheumatoid arthritis, and
            osteoarthritis.
                                     13
            FILED WITH REDACTIONS – PUBLIC VERSION
MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 26 of 905




lxxxvii)    Exemestane. Exemestane is used to treat certain types of breast cancer. It
            is available in Tablet form.

lxxxviii)   Fenofibrate. Fenofibrate is used to treat abnormal blood lipid levels. It is
            also used to treat high cholesterol to reduce the risk of cardiovascular
            disease and diabetic retinopathy in those with diabetes mellitus.

lxxxix)     Fluconazole. Fluconazole is an antifungal medication used to treat fungal
            infections including candidiasis, blastomycosis, coccidioidomycosis,
            cryptococcosis, histoplasmosis, dermatophytosis, and pityriasis versicolor.

xc)         Fluocinonide. Fluocinonide is a topical glucocorticoid used to treat
            psoriasis and eczema. It is manufactured in a variety of formulations,
            including cream, emollient cream, gel, ointment (also known by the brand
            name Lidex), and solution.

xci)        Fluocinolone Acetonide. Fluocinolone Acetonide (“Fluocinolone”) is a
            steroid that reduces inflammation. In its topical formulations (cream –
            0.025%, 0.01% and ointment – 0.025%), it is prescribed for the treatment
            of skin conditions such as eczema and psoriasis.

xcii)       Fluoxetine HCL. Fluoxetine hydrochloride is an antidepressant used for
            treatment of major depressive disorder, obsessive-compulsive disorder,
            bulimia nervosa, panic disorder, and premenstrual dysphoric disorder.

xciii)      Flurbiprofen. Flurbiprofen is primarily used as a pre-operative antibiotic
            as well as for arthritis or dental pain.

xciv)       Flutamide. Flutamide is used to treat prostate cancer. It is also used to
            treat androgen-dependent conditions such as acne, excessive hair growth,
            and high androgen levels in women.

xcv)        Fluticasone Propionate. Fluticasone Propionate is a steroid medication
            used for the long-term management of asthma and chronic obstructive
            pulmonary disease. It is available as a lotion (brand name “Cutivate”) and
            as a 50 cg Nasal Spray.

xcvi)       Fluvastatin Sodium. Fluvastatin sodium is a statin used to treat high
            cholesterol and to prevent cardiovascular disease.

xcvii)      Fosinopril HCTZ. Fosinopril hydrochlorothiazide is a combination
            medicine used to treat hypertension and heart failure.

xcviii)     Gabapentin. Gabapentin is an anticonvulsant medication used to treat
            seizures, neuropathic pain, hot flashes, and restless pain syndrome. Some

                              14
            FILED WITH REDACTIONS – PUBLIC VERSION
MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 27 of 905




           doctors also prescribe it to treat anxiety disorders, insomnia, and bipolar
           disorder.

xcix)      Glimepiride. Glimepiride is used to treat diabetes mellitus type 2.

c)         Glipizide-Metformin. Glipizide-metformin is a combination medicine
           used to treat high blood sugar levels that are caused by a type of diabetes
           mellitus or sugar diabetes called type 2 diabetes.

ci)        Glyburide. Glyburide is an oral medication used to control blood sugar in
           patients with type 2 diabetes.

cii)       Glyburide-Metformin. Glyburide-metformin is a combination medication
           used to control blood sugar in patients with type 2 diabetes.

ciii)      Griseofulvin. Griseofulvin Microsize Oral Suspension (“Griseoflulvin
           Oral Suspension”) is an antifungal medication used to treat
           dermatophytosis (ringworm). Griseofulvin Microsize Tablets
           (“Griseofulvin Tablets”), also known by the brand name Grifulvin V, is a
           medication used to treat fungal infections of the skin, hair, or nails that do
           not respond to creams or lotions.

civ)       Halobetasol Propionate. Halobetasol Propionate, also known by the brand
           name Ultravate, is a strong corticosteroid used to treat a variety of skin
           conditions, including eczema, dermatitis, psoriasis, and rash. Halobetasol
           comes in both cream and ointment form.

cv)        Haloperidol. Haloperidol is an antipsychotic used to treat schizophrenia,
           Tourette syndrome, bipolar disorder, nausea and vomiting, delirium,
           agitation, acute psychosis, and hallucinations caused by alcohol
           withdrawal.

cvi)       Hydralazine HCL. Hydralazine hydrochloride is used to treat
           hypertension and heart failure.

cvii)      Hydrocortisone Acetate Suppositories. Hydrocortisone Acetate
           Suppositories (“Hydrocortisone Acetate”), also known by the G&W brand
           name Anucort-HC, are used to treat itching or swelling caused by
           hemorrhoids as well as ulcerative colitis, proctitis, and other inflammatory
           conditions of the intestines, rectum, or anus. Hydrocortisone Acetate is a
           corticosteroid.

cviii)     Hydrocortisone Valerate Cream is a topical corticosteroid used to treat a
           variety of skin conditions including eczema, dermatitis, allergies, and rash.


                              15
            FILED WITH REDACTIONS – PUBLIC VERSION
MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 28 of 905




cix)       Hydroxyurea. Hydroxyurea is used to treat sickle-cell disease, chronic
           myelogenous leukemia, cervical cancer, polycythemia vera, and psoriasis.

cx)        Hydroxyzine Pamoate. Hydroxyzine pamoate is an antihistamine used to
           treat itchiness, anxiety, and nausea due to motion sickness.

cxi)       Imiquimod Cream, also known by the brand names Aldara and Zyclara, is
           a topical medication used to treat actinic keratosis, or precancerous
           growths on the skin.

cxii)      Irbesartan. Irbesartan is used to treat hypertension, heart failure, and
           diabetic kidney disease.

cxiii)     Isoniazid. Isoniazid is an antibiotic used to treat tuberculosis and atypical
           mycobacterial infections.

cxiv)      Isosorbide Dinitrate. Isosorbide Dinitrate is a commonly prescribed
           medication used to prevent chest pain (angina) in patients with coronary
           artery disease. It is available in several dosages, including 5 mg, 10 mg,
           20 mg, and 30 mg Tablets.

cxv)       Ketoconazole. Ketoconazole is an antifungal medication used to treat
           fungal infections such as tinea, cutaneous candidiasis, pityriasis versicolor,
           dandruff, and seborrheic dermatitis. It is also used to treat excessive hair
           growth and Cushing’s syndrome. It is sold in cream (brand name
           “Nizoral”) and tablet formulations.

cxvi)      Ketoprofen. Ketoprofen is used to treat arthritis-related inflammatory
           pains, severe toothaches, musculoskeletal pain, and nerve pain.

cxvii)     Ketorolac Tromethamine. Ketorolac tromethamine is used for the
           management of moderate to severe pain.

cxviii)    Labetalol HCL. Labetalol hydrochloride is used to treat hypertension and
           for the long-term management of angina.

cxix)      Lamivudine/Zidovudine (Combivir). Lamivudine/zidovudine, brand name
           Combivir, is a combination antiretroviral medication used to treat human
           immunodeficiency virus (HIV) / acquired immunodeficiency syndrome
           (AIDS).

cxx)       Latanoprost. Latanoprost, also known by the brand name Xalatan, is an
           ophthalmic solution, in the form of eye drops, used to treat high blood
           pressure inside the eye due to glaucoma (open angle type) or other eye
           diseases including but not limited to ocular hypertension.

                              16
            FILED WITH REDACTIONS – PUBLIC VERSION
MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 29 of 905




cxxi)       Leflunomide. Leflunomide is used to reduce inflammation that causes
            pain and swelling in patients with rheumatoid arthritis.

cxxii)      Levothyroxine. Levothyroxine is a manufactured, synthetic form of the
            thyroid hormone, thyroxine. It is used to treat hypothyroidism, a condition
            in which the thyroid gland fails to produce enough hormone. It is also
            used to treat goiter (enlarged thyroid gland), thyroid cancer, and cretinism
            (congenital hypothyroidism).

cxxiii)     Lidocaine. Lidocaine is a local anesthetic agent used to numb an area of
            the body to reduce pain or discomfort caused by invasive medical
            procedures. It is sold in several formulations and combinations, including
            ointment (“Lidocaine” or “Lido,” or brand names such as Xylocaine
            Topical Solution) and solution.

cxxiv)      Lidocaine/Prilocaine. Lidocaine/Prilocaine is a topical cream used on the
            skin to cause numbness or loss of feeling before certain medical
            procedures.

cxxv)       Loperamide HCL. Loperamide hydrochloride is used to treat diarrhea,
            inflammatory bowel disease, or short bowel syndrome.

cxxvi)      Medroxyprogesterone. Medroxyprogesterone is used to treat conditions
            such as absent or irregular menstrual periods and abnormal uterine
            bleeding. It is also used with estrogens to decrease the risk of endometrial
            hyperplasia. A derivative, medroxyprogesterone acetate, is used as a
            method of birth control and in menopausal hormone therapy. It is also
            used to treat endometriosis, abnormal uterine bleeding, abnormal sexuality
            in males, and certain types of cancer.

cxxvii)     Meprobamate. Meprobamate is used to treat short term anxiety, tension,
            and insomnia

cxxviii)    Metformin ER (F). Metformin ER (F) is a drug used to treat high blood
            sugar levels caused by type 2 diabetes..

cxxix)      Methadone HCL. Methadone HCL is an opioid analgesic used to treat
            addiction to opioids. It is available in Injectable, Tablet, and Oral Liquid
            formulations.

cxxx)       Methazolamide. Methazolamide, also known by the brand name
            Neptazane, is used to treat ocular conditions where lowering intraocular
            pressure would be beneficial, including several types of glaucoma.
            Methazolamide Tablets are available in 25mg and 50mg dosages.

cxxxi)      Methimazole. Methimazole is used to treat hyperthyroidism.
                                 17
            FILED WITH REDACTIONS – PUBLIC VERSION
MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 30 of 905




cxxxii)       Methotrexate. Methotrexate is used to treat cancer, autoimmune diseases,
              and ectopic pregnancy, and also for medical abortions.

cxxxiii)      Methylphenidate HCL. Methylphenidate HCL, also known by the brand
              name Ritalin, is used to treat attention deficit disorder and attention deficit
              hyperactivity disorder, as well as some sleep disorders. There are two
              formulations of Methylphenidate HCL – Immediate Release
              (“Methylphenidate IR”) and Extended Release (“Methylphenidate ER”).

cxxxiv)       Methylprednisolone. Methylprednisolone, also known by the brand name
              Solu-Medrol, is an adrenocortical steroid used to treat arthritis, lupus,
              psoriasis, and ulcerative colitis.

cxxxv)        Metronidazole. Metronidazole is an antibiotic available in cream
              (Metronidazole 0.75% cream), gel (Metronidazole Topical .75% Gel;
              Metronidazole 1% Gel), vaginal, and lotion form (Metronidazole 0.75%
              lotion). It is used to treat skin lesions resulting from rosacea, among other
              infections.

cxxxvi)       Moexipril HCL. Moexipril hydrochloride is used to treat hypertension
              and congestive heart failure.

cxxxvii)      Moexipril HCL/HCTZ. Moexipril hydrochlorothiazide is a combination
              of moexipril HCL, as described above, and hydrochlorothiazide, a
              diuretic.

cxxxviii)     Mometasone Furoate. Mometasone Furoate (“Mometasone”), also known
              by the brand name Elocon, is a medium-strength corticosteroid used to
              treat skin conditions such as eczema, psoriasis, allergies, and rashes.
              Mometasone is available in several forms, including cream, ointment, and
              solution.

cxxxix)       Nabumetone. Nabumetone is used to treat pain and inflammation.

cxl)          Nadolol. Nadolol is used to treat hypertension and for long-term treatment
              of angina pectoris. It is also used for heart rate control in people with
              atrial fibrillation, prevention of migraine headaches, prevention of
              bleeding veins in people with cirrhosis, and to treat people with high
              levels of thyroid hormone.

cxli)         Nafcillin Sodium. Nafcillin Sodium (“Nafcillin”) is marketed as an
              antibiotic used to treat infections caused by penicillin-resistant
              staphylococci, among other bacteria.

cxlii)      Naproxen Sodium. Naproxen Sodium, also known by the brand name
            Naprosyn, is a nonsteroidal anti-inflammatory drug (NSAID) used to treat
                                     18
            FILED WITH REDACTIONS – PUBLIC VERSION
MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 31 of 905




           pain, menstrual cramps, inflammatory diseases such as rheumatoid
           arthritis, and fever.

cxliii)    Neomycin Polymyxin Hydrocortisone. Neomycin Polymyxin
           Hydrocortisone is a topical antibiotic used to treat outer ear infections
           caused by bacteria. It is available in several forms, including a Solution.

cxliv)     Niacin ER. Niacin is an organic compound that is a form of vitamin B3.
           It is an essential human nutrient and the extended release form is used to
           treat high blood cholesterol and niacin deficiency.

cxlv)      Nimodipine. Nimodipine is a used to manage and reduce problems caused
           by bleeding blood vessels in the brain.

cxlvi)     Nitrofurantoin MAC. Nitrofurantoin microcrystal (“MAC”) is an
           antibiotic used to treat bladder infections.

cxlvii)    Norethindrone Acetate. Norethindrone acetate is used in birth control
           pills, menopausal hormone therapy, and for treatment of gynecological
           disorders such as abnormal uterine bleeding.

cxlviii)   Norethindrone/Ethinyl Estradiol (Balziva). Norethindrone/Ethinyl
           estradiol, brand name Balziva, is a combination of ethinyl estradiol and
           norethisterone. It is used for birth control, and to treat menstruation
           symptoms, endometriosis, and menopausal symptoms.

cxlix)     Nortriptyline HCL. Nortriptyline hydrochloride is used to treat
           depression, neuropathic pain, ADHD, and anxiety and is also used for
           smoking cessation.

cl)        Nystatin. Nystatin is an antifungal medication. It is used to treat yeast
           infections, diaper rash, thrush, and esophageal candidiasis.

cli)       Nystatin Ointment. Nystatin Ointment, also known by the brand name
           Mycostatin, is a topical antifungal medication used to treat fungal skin
           infections.

clii)      Nystatin Triamcinolone. Nystatin Triamcinolone (“NT”) Cream and
           Ointment is used for the treatment of cutaneous candidiasis, such as yeast
           infections and thrush.

cliii)     Omega-3-Acid Ethyl Esters. Omega-3 acid ethyl esters are used to reduce
           triglyceride levels in adults with severe hypertriglyceridemia.

cliv)      Ondansetron. Onandsetron is used to prevent and treat nausea.

                              19
            FILED WITH REDACTIONS – PUBLIC VERSION
MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 32 of 905




clv)          Oxacillin Sodium. Oxacillin Sodium (“Oxacillin”) is marketed as an
              antibiotic used to treat infections caused by penicillin-resistant
              staphylococci, among other bacteria.

clvi)         Oxaprozin. Oxaprozin is used to relieve inflammation, swelling,
              stiffness, and joint pain associated with osteoarthritis and rheumatoid
              arthritis.

clvii)        Oxybutynin Chloride. Oxybutynin chloride is used to treat an overactive
              bladder, bed wetting in children, and excessive sweating.

clviii)       Oxycodone Acetaminophen. Oxycodone Acetaminophen is a pain
              reliever that is available in Capsule, Tablet, and Oral Solution
              formulations.

clix)         Paricalcitol. Paricalcitol is used for the prevention and treatment of
              secondary hyperparathyroidism associated with long-term kidney disease.

clx)          Paromomycin. Paromomycin is a broad-spectrum oral antibiotic. It is
              used to treat parasitic infections in the intestines and complications of liver
              disease.

clxi)         Penicillin VK. Penicillin V potassium (“Penicillin VK”) is an antibiotic
              used to treat bacterial infections including strep throat, otitis media, and
              cellulitis. It is also used to treat rheumatic fever and to prevent infections
              following removal of the spleen.

clxii)        Pentoxifylline. Pentoxifylline is a xanthine derivative used to treat muscle
              pain, cramping, numbness, or weakness in people with peripheral artery
              disease. It is also used for the treatment of chronic venous leg ulcers and
              alcoholic hepatitis.

clxiii)       Permethrin. Permethrin is a medication used to treat scabies.

clxiv)        Perphenazine. Perphenaine is used to treat certain mental health issues
              and mood disorders. During the period relevant to this Complaint,
              Qualitest and Sandoz were the primary manufacturers of Perphenazine.

clxv)         Phenytoin Sodium Extended Release Capsules. Phenytoin Sodium
              Extended Release Capsules (“Phenytoin Sodium”), also known by the
              brand name Dilantin, is an antiepileptic drug that is used to prevent and
              treat seizures.

clxvi)      Pilocarpine HCL. Pilocarpine HCL is a drug used to reduce pressure
            inside the eye and treat dry mouth. It is available in Tablet and Oral
            Liquid formulations.
                                      20
            FILED WITH REDACTIONS – PUBLIC VERSION
MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 33 of 905




clxvii)       Pioglitazone HCL Metformin HCL. Pioglitazone HCL Metformin HCL
              (“Pioglitazone Metformin”), also known by the brand name Actoplus Met,
              is used to control high blood sugar in patients with type 2 diabetes
              mellitus.

clxviii)      Piroxicam. Piroxicam is used to treat rheumatoid arthritis, osteoarthritis,
              and juvenile rheumatoid arthritis.

clxix)        Potassium Chloride ER. Potassium Chloride is a metal halide salt used to
              treat low levels of potassium. It is available in different formulations,
              including Tablets LA.

clxx)         Pravastatin Sodium. Pravastatin is a statin used to lower cholesterol and
              triglycerides in the blood.

clxxi)        Prazosin HCL. Prazosin hydrochloride is used to treat hypertension,
              symptoms of an enlarged prostate, and post-traumatic stress disorder.

clxxii)       Prednisolone Acetate. Prednisolone Acetate is a corticosteroid used to
              treat certain eye conditions due to inflammation or injury. It is available
              in an Ophthalmic Solution and in Ophthalmic Liquid Eye formulations.

clxxiii)      Prednisone. Prednisone is a corticosteroid used to treat conditions such as
              arthritis, blood disorders, breathing problems, and immune system
              disorders. It is available in Tablet and Oral Solution formulations.

clxxiv)       Prochloperazine Tablets. Prochlorperazine Tablets are used to treat
              nausea, schizophrenia, migraines, and anxiety

clxxv)        Prochlorperazine Maleate Suppositories. Prochlorperazine Maleate
              Suppositories (“Prochlorperazine Suppositories”), also known by the
              brand names Compro and Compazine, are used to treat nausea and
              vomiting.

clxxvi)       Promethazine HCL. Promethazine HCL, also known by the brand name
              Promethegan, is an antihistamine that is used to treat some allergies,
              nausea, and vomiting.

clxxvii)      Propranolol HCL. Propranolol hydrochloride is used to treat
              hypertension, heart rhythm disorders, tremors, and other heart and
              circulatory conditions, and to prevent heart attacks, migraine headaches,
              and angina. Propranolol is available as a capsule, a tablet, an oral liquid
              solution, and an injection.

clxxviii)   Raloxifene HCL. Raloxifene hydrochloride is used to prevent and treat
            osteoporosis in postmenopausal women and those on glucocorticoids.
                                    21
            FILED WITH REDACTIONS – PUBLIC VERSION
MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 34 of 905




clxxix)        Ranitidine HCL. Ranitidine hydrochloride is used to treat peptic ulcer
               disease, gastroesophageal reflux disease, Zollinger-Ellison syndrome, and
               hives. It is manufactured in tablet and capsule form.

clxxx)         Silver Sulfadiazine. Silver Sulfadiazine is an antibiotic used to treat
               second and third-degree burns. It is available in a Cream formulation.

clxxxi)        Spironolactone Hydrochlorothiazide (HCTZ). Spironolactone
               Hydrochlorothiazide (HCTZ) is a commonly prescribed medication used
               to treat high blood pressure. It is available in 25-25mg Tablets.

clxxxii)       Tacrolimus Ointment. Tacrolimus Ointment (“Tacrolimus”), also known
               by the brand name Protopic, is a secondary treatment option for moderate
               to severe eczema. Tacrolimus is available in 30gm, 60gm and 100gm
               dosages.

clxxxiii)      Tamoxifen Citrate. Tamoxifen citrate is used to prevent and treat breast
               cancer.

clxxxiv)       Temozolomide. Temozolomide is an oral chemotherapy drug used to treat
               some brain cancers.

clxxxv)        Theophylline ER. Theophylline extended release is used to treat asthma
               and airway narrowing associated with long-term asthma and other lung
               problems, such as chronic bronchitis and emphysema.

clxxxvi)       Timolol Maleate. Timolol Maleate is a beta blocker drug, which is used to
               treat, for example, high pressure inside the eye due to glaucoma or other
               eye diseases. It is available in Opthalmic Gel, Opthalmic Liquid Eye, and
               Tablet formulations.

clxxxvii)      Tizanidine. Tizanidine is used to treat muscle spasticity due to spinal cord
               injury or multiple sclerosis.

clxxxviii)     Tobramycin. Tobramycin is an antibiotic used to treat various bacterial
               infections.

clxxxix)       Tobramycin Dexamethasone. Tobramycin Dexamethasone is an antibiotic
               used to treat bacterial eye infections.

cxc)           Tolmetin Sodium. Tolmetin sodium is used to reduce hormones that cause
               pain, swelling, tenderness, and stiffness in conditions such as
               osteoarthritis, rheumatoid arthritis, and juvenile rheumatoid arthritis.

cxci)       Tolterodine. Tolterodine is used to treat an overactive bladder. It is sold
            in extended release form and as tolterodine tartrate.
                                     22
            FILED WITH REDACTIONS – PUBLIC VERSION
MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 35 of 905




cxcii)        Topiramate Sprinkle. Topiramate sprinkle is used to treat epilepsy and
              alcohol dependence and to prevent migraines.

cxciii)       Trazodone HCL. Trazodone HCL is a serotonin uptake inhibitor that is
              used to treat depression. It is available in tablet form in several strengths,
              including 100 mg Tablets.

cxciv)        Triamcinolone Acetonide. Triamcinolone Acetonide, also known by the
              brand names Aristocort, Aristocort HP, Kenalog, and Triderm, is a
              corticosteroid that is used to treat a variety of skin conditions, including
              eczema, dermatitis, allergies, and rashes. Triamcinolone Acetonide is
              available as both a cream and an ointment.

cxcv)         Triamcinolone Acetonide Paste. Triamcinolone Acetonide Paste (“Triam
              Paste”), also known by the brand name Oralone, provides temporary relief
              from pain symptoms caused by mouth lesions. In 2013, the annual market
              size for this drug was approximately $14 million.

cxcvi)        Triamterene HCTZ. Triamterene HCTZ is a commonly prescribed
              medication used to treat fluid retention and high blood pressure. It is
              available in multiple forms and dosages, including Capsules (37.5-25 mg)
              and Tablets (37.5-25 mg and 75-50 mg).

cxcvii)       Trifluoperazine HCL. Trifluoperazine hydrochloride is an antipsychotic
              used to treat schizophrenia and for the short-term treatment of generalized
              anxiety disorder.

cxcviii)      Ursodiol. Ursodiol is used to dissolve gallstones made of cholesterol in
              patients whose gallbladders do not need to be removed or where surgery is
              not an option. It is also used to prevent the formation of gallstones and to
              treat primary biliary cirrhosis. Ursodiol can also be used to prevent organ
              rejection in liver transplant patients.

cxcix)        Valsartan HCTZ. Valsartan hydrochlorothiazide is used to treat
              hypertension, heart failure, and diabetic kidney disease.

cc)           Verapamil. Verapamil is a calcium channel blocker. It is used to treat
              hypertension, angina, and certain heart rhythm disorders.

cci)          Warfarin Sodium. Warfarin sodium is an anticoagulant used to treat blood
              clots such as deep vein thrombosis and pulmonary embolism. It is also
              used to prevent stroke in people who have atrial fibrillation, valvular heart
              disease, or artificial heart valves.

ccii)       Zoledronic Acid. Zoledronic acid is used to prevent bone disease in
            cancer patients.
                                   23
            FILED WITH REDACTIONS – PUBLIC VERSION
MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 36 of 905




III.    JURISDICTION AND VENUE

        14.    This Court has jurisdiction over this action pursuant to 15 U.S.C. § 26, and 28

U.S.C. §§ 1331 and 1337. Cigna asserts claims for relief under Section 1 of the Sherman Act, 15

U.S.C. § 1, and Section 4 of the Clayton Act, 15 U.S.C. § 15. This Court has jurisdiction over

non-federal claims alleged in this Complaint pursuant to 28 U.S.C. § 1367, as the state law

claims are so related to the federal antitrust claims as to form part of the same case or

controversy.

        15.    This Court may exercise personal jurisdiction over Defendants because each

Defendant transacted business throughout the United States (including in this District), sold and

distributed one or more of the Subject Drugs throughout the United States (including in this

District), has registered agents in the United States (including in this District), may be found in

the United States (including in this District), engaged in an unlawful conspiracy to artificially

increase prices for one or more of the Subject Drugs that was directed at and had the intended

effect of causing injury to persons residing in, located in, or doing business throughout the

United States (including in this District), and is otherwise subject to the service of process

provisions of 15 U.S.C. § 22.

        16.    Venue is proper in this District pursuant to 15 U.S.C. § 22 and 28 U.S.C. § 1391.

During the relevant time period (at least May 1, 2009 to the present), Defendants resided,

transacted business, and/or were found or had agents in the United States, including in this

District.

        17.    During the alleged time period, Defendants sold and shipped the generic drugs at

issue in a continuous and uninterrupted flow of interstate commerce in the United States,

including in this District. Defendants’ conduct had a direct, substantial, and reasonably


                                      24
                    FILED WITH REDACTIONS – PUBLIC VERSION
        MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 37 of 905




foreseeable effect on interstate commerce in the United States, including in this District.

Defendants engaged in an unlawful conspiracy to artificially increase prices for generic drugs at

issue that was directed at and had the intended effect of causing injury to persons residing in,

located in, or doing business throughout the United States, including in this District. Throughout

the time period alleged herein, there was a continuous and uninterrupted flow of purchase orders,

invoices, and other documents essential to the sale and provision of the generic drugs at issue

transmitted between and among offices of Defendants and their customers throughout the United

States, including in this District.

IV.     THE PARTIES

        A.      Plaintiff

        18.     Cigna Corp. is a corporation organized under the laws of the State of Delaware,

with its principal place of business in Bloomfield, Connecticut.

        19.     Cigna is the parent company, or otherwise affiliated/related company, to

businesses that operate pharmacies, including mail-order, specialty pharmacies, and retail

pharmacies, as well as specialty pharmaceutical distribution services. During the relevant

period, certain of these assignor subsidiaries and/or affiliates operated under Express Scripts

banners, and certain of these assignor subsidiaries and/or affiliates operated under Cigna banners.

Cigna became the corporate parent of Express Scripts Holding Company (“Express Scripts”) in

or about December 2018, when it acquired Express Scripts and all of its subsidiaries (the

“Acquisition”). Through Express Scripts, Cigna is the parent company, or otherwise

affiliated/related company, to assignor subsidiaries and/or affiliates that operated as Express

Scripts entities prior to the Acquisition, including: Accredo Health Group, Inc., CuraScript, Inc.,

ESI Mail Pharmacy Service, Inc., Express Scripts, Inc., Express Scripts Pharmaceutical


                                     25
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 38 of 905




Procurement LLC, Express Scripts Pharmacy, Inc., Lynnfield Drug, Inc., Lynnfield

Compounding Center, Inc., Priority Healthcare Corporation, Priority Healthcare Distribution,

Inc., and Specialty Products Acquisitions, LLC (collectively, “Express Scripts Purchasers”). The

Express Scripts Purchasers buy generic prescription drugs from manufacturers and wholesalers

strictly for the purposes of (1) dispensation by their subsidiaries and/or affiliates that operate

mail-order and specialty pharmacies, and/or (2) distribution by their subsidiaries and/or affiliates

that provide specialty pharmaceutical distribution services. Cigna is also the parent company, or

otherwise affiliated/related company, to assignor subsidiaries and/or affiliates that operated as

Cigna entities prior to the Acquisition, including: Cigna HealthCare of California, Inc., Tel-

Drug, Inc., Tel-Drug of Pennsylvania, LLC, HealthSpring Pharmacy of Tennessee, LLC, and

HealthSpring Pharmacy Services, LLC (collectively, “Cigna Pharmacies”). The Cigna

Pharmacies bought generic prescription drugs from manufacturers and wholesalers strictly for

purposes of dispensation by their subsidiaries and/or affiliates that operate mail-order, specialty,

and retail pharmacies. Through the Express Scripts Purchasers and Cigna Pharmacies, Cigna has

purchased numerous of the Subject Drugs from Defendants directly and indirectly pursuant to

various contractual arrangements. The Express Scripts Purchasers and Cigna Pharmacies have

assigned their claims based on these purchases to Cigna Corp.

       20.     Cigna is the parent company, or otherwise affiliated/related company, to various

health insurance plans and prescription drug plans (collectively, “Cigna Plans”). Cigna, either

directly or through its subsidiaries, insures and/or administers health and prescription drug plan

benefits for its members and group customers, including self-funded group customers that

contract with Cigna to administer claims on their behalf and pursue recoveries related to those

claims. Many of these health plan benefits provide members with prescription drug coverage

                                     26
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 39 of 905




under which claims for drugs manufactured by Defendants were submitted and paid. Cigna is

pursuing recovery related to those claims. The Cigna Plans issue insurance and/or administrative

services covering prescription drugs in the form of (1) fully insured commercial (“Commercial”)

health plans; (2) self-funded administrative services only (“ASO”) health plans; (3) hybrid-

funded health plans; (4) Medicare Advantage plans; (5) Medicare Prescription Drug Plans; and

(6) Medicaid Plans. Cigna’s subsidiaries provide these benefits to Cigna insureds and clients

nationwide. These assignor subsidiaries and/or affiliates include: Bravo Health Pennsylvania

Inc., Bravo Health Mid-Atlantic Inc., Cigna Health and Life Insurance Company, Cigna

HealthCare of Arizona, Inc., Cigna HealthCare of California, Inc., Cigna HealthCare of

Colorado, Inc., Cigna HealthCare of Connecticut, Inc., Cigna HealthCare of Florida, Inc., Cigna

HealthCare of Georgia, Inc., Cigna HealthCare of Illinois, Inc., Cigna HealthCare of Indiana,

Inc., Cigna HealthCare of Maine, Inc., Cigna HealthCare of Massachusetts, Inc., Cigna

HealthCare of Mid-Atlantic, Inc., Cigna HealthCare of New Hampshire, Inc., Cigna HealthCare

of New Jersey, Inc., Cigna HealthCare of North Carolina, Inc., Cigna HealthCare of

Pennsylvania, Inc., Cigna HealthCare of South Carolina, Inc., Cigna HealthCare of St. Louis,

Inc., Cigna HealthCare of Tennessee, Inc., Cigna HealthCare of Texas, Inc., Cigna HealthCare of

Utah, Inc., HealthSpring of Florida, Inc., HealthSpring Life & Health Insurance Company, Inc.,

Medco Containment Insurance Company of NY, and Medco Containment Life Insurance

Company. The Cigna Plans have assigned their claims based on these purchases to Cigna Corp.

       21.     Cigna’s Complaint seeks recovery for unlawful overcharges incurred in

connection with direct and indirect purchases of generic pharmaceuticals made by Express

Scripts Purchasers and Cigna Pharmacies strictly in connection with their busiensses that provide

mail-order pharmacy dispensation, retail pharmacy dispensation, specialty pharmacy

                                     27
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 40 of 905




dispensation, and specialty pharmaceutical distribution. Cigna’s Complaint also seeks recovery

for unlawful overcharges incurred in connection with paying for generic drugs dispensed to

Cigna insureds, including all those receiving insurance, administrative services, or prescription

drug benefits from any of the Cigna Plans (or their predecessors or successors).

       B.      Defendants

               1.      Actavis

       22.     Defendant Actavis Holdco US, Inc. (“Actavis Holdco”) is a Delaware corporation

with its principal place of business at 400 Interpace Parkway, Parsippany, New Jersey 07054. In

March 2015, Actavis plc, the then-parent company of Defendants Actavis Elizabeth, LLC and

Actavis Pharma, Inc., merged with Allergan, Inc. and changed its name to Allergan plc

(“Allergan”). In August 2016, Teva Pharmaceutical Industries Ltd., the Israeli parent company

of Defendant Teva, purchased Allergan’s generics business, which included Defendants Actavis

Elizabeth and Actavis Pharma, Inc. The assets and liabilities of Allergan’s generics business

were transferred to the newly-formed Actavis Holdco. Actavis Holdco is a wholly-owned

subsidiary of Defendant Teva Pharmaceuticals USA, Inc.

       23.     Defendant Actavis Elizabeth, LLC (“Actavis Elizabeth”) is a Delaware limited

liability company with its principal place of business at 200 Elmora Avenue, Elizabeth, New

Jersey 07202. It is a wholly-owned subsidiary of Defendant Actavis Holdco and is a research

and development and manufacturing entity for the Actavis generics operations.

       24.     Defendant Actavis Pharma, Inc., is a Delaware corporation with its principal place

of business at 400 Interpace Parkway, Parsippany, New Jersey 07054. It is a wholly-owned

subsidiary of Actavis Holdco and is a principal operating company in the U.S. for Teva’s generic




                                     28
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 41 of 905




products acquired from Allergan plc. It manufactures, markets, and/or distributes generic

pharmaceuticals.

       25.     Actavis Holdco, Actavis Elizabeth, and Actavis Pharma, Inc. are collectively

referred to herein as “Actavis.” At all times relevant to the Complaint, Actavis marketed and sold

one or more of the Subject Drugs in this District and throughout the United States.

               2.      Alvogen

       26.     Defendant Alvogen Inc. (“Alvogen”) is a Delaware corporation with its principal

place of business at 44 Whippany Road, Suite 300, Morristown, New Jersey 07960. At all times

relevant to the Complaint, Alvogen marketed and sold one or more of the Subject Drugs in this

District and throughout the United States.

               3.      Amneal

       27.     Defendant Amneal Pharmaceuticals, Inc. (“Amneal”) is a Delaware corporation

with a principal place of business at 400 Crossing Boulevard, 3rd Floor, Bridgewater, New

Jersey 08807. At all times relevant to the Complaint, Amneal marketed and sold one or more of

the Subject Drugs in this District and throughout the United States.

               4.      Apotex

       28.     Defendant Apotex Corp. (“Apotex”) is a Delaware corporation with a principal

place of business at 2400 North Commerce Parkway, Suite 400, Weston, Florida 33326. At all

times relevant to the Complaint, Apotex marketed and sold one or more of the Subject Drugs in

this District and throughout the United States.

               5.      Ascend

       29.     Defendant Ascend Laboratories, LLC (“Ascend”) is a New Jersey corporation

with its principal place of business at 339 Jefferson Road, Suite 101, Parsippany, New Jersey


                                     29
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 42 of 905




07054. At all times relevant to the Complaint, Ascend marketed and sold one or more of the

Subject Drugs in this District and throughout the United States.

               6.      Aurobindo

       30.     Defendant Aurobindo Pharma USA, Inc., (“Aurobindo”) is a Delaware

corporation with its principal place of business at 279 Princeton Highstown Road, East Windsor,

New Jersey 08520. At all times relevant to this Complaint, Aurobindo marketed and sold one or

more of the Subject Drugs in this District and throughout the United States.

               7.      Bausch/Valeant

       31.     Defendant Bausch Health Americas, Inc. (formerly Valeant Pharmaceuticals

International, Inc.) is a Delaware corporation with its principal place of business at 400 Somerset

Corporate Boulevard, Bridgewater, New Jersey 08807.

       32.     Defendant Bausch Health US, LLC (formerly Valeant Pharmaceuticals North

America, LLC) is a Delaware corporation with its principal place of business at 400 Somerset

Corporate Boulevard, Bridgewater, New Jersey 08807.

       33.     Defendant Oceanside Pharmaceuticals, Inc. (“Oceanside”) is a Delaware

corporation with its principal place of business at One Enterprise, Aliso Viejo, California 92656.

Oceanside is a wholly-owned subsidiary of Bausch Health Americas, Inc..

       34.     Unless addressed individually, Bausch Health Americas, Inc., Bausch Health US,

LLC, and Oceanside Pharmaceuticals, Inc. are collectively referred to herein as “Bausch” or

“Valeant.” At all times relevant to the Complaint, Valeant sold one or more of the Subject Drugs

in this District and throughout the United States.




                                     30
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 43 of 905




               8.      Breckenridge

       35.     Defendant Breckenridge Pharmaceutical, Inc. (“Breckenridge”) is a Delaware

corporation with its principal place of business at 15 Massirio Drive, Suite 201, Berlin,

Connecticut 06037. At all times relevant to the Complaint, Breckenridge marketed and sold one

or more of the Subject Drugs in this District and throughout the United States.

               9.      Camber

       36.     Defendant Camber Pharmaceuticals, Inc. (“Camber”) is a Delaware corporation

with its principal place of business at 1031 Centennial Avenue, Piscataway, New Jersey 08854.

At all times relevant to the Complaint, Camber marketed and sold one or more of the Subject

Drugs in this District and throughout the United States.

               10.     Citron

       37.     Defendant Citron Pharma, LLC (“Citron”) is a Delaware corporation with its

principal place of business at 2 Tower Center Boulevard, Suite 1101, East Brunswick, New

Jersey 08816. During the relevant time period, Citron marketed and sold one or more of the

Subject Drugs in this District and throughout the United States.

               11.     Dr. Reddy’s

       38.     Defendant Dr. Reddy’s Laboratories Inc. (“Dr. Reddy’s”) is a New Jersey

corporation with its principal place of business at 107 College Road East, Princeton, New Jersey

08540. Dr. Reddy’s is a wholly-owned subsidiary of Dr. Reddy’s Laboratories Ltd., an Indian

company with its principal place of business in Hyderabad, India. At all times relevant to the

Complaint, Dr. Reddy’s marketed and sold one or more of the Subject Drugs in this District and

throughout the United States.




                                     31
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 44 of 905




               12.     G&W

       39.     Defendant G&W Laboratories, Inc. (“G&W”) is a New Jersey corporation with

its principal place of business at 301 Helen Street, South Plainfield, New Jersey 07080. At all

times relevant to the Complaint, G&W marketed and sold one or more of the Subject Drugs in

this District and throughout the United States.

               13.     Glenmark

       40.     Defendant Glenmark Pharmaceuticals Inc., USA (“Glenmark”) is a Delaware

corporation with a principal place of business at 750 Corporate Drive, Mahwah, New Jersey

07430. At all times relevant to the Complaint, Glenmark marketed and sold one or more of the

Subject Drugs in this District and throughout the United States.

               14.     Heritage

       41.     Defendant Heritage Pharmaceuticals Inc. (“Heritage”) is a Delaware corporation

with its principal place of business at 12 Christopher Way, Suite 300, Eatontown, New Jersey

07724. Heritage is a wholly-owned subsidiary of Emcure Pharmaceuticals, Ltd. (“Emcure”), an

Indian corporation with its principal place of business at Emcure House, T 184, M.I.D.C.,

Bhosari, Pune, India. Emcure is also the parent company of Emcure Pharmaceuticals USA, Inc.,

which has a principal place of business at 21-B Cotters Lane, East Brunswick, New Jersey. At

all times relevant to the Complaint, Heritage marketed and sold one or more of the Subject Drugs

in this District and throughout the United States.

               15.     Impax

       42.     Defendant Impax Laboratories, LLC, formerly known as Impax Laboratories, Inc.

(“Impax”), is a Delaware limited liability company with its principal place of business at 30831

Huntwood Avenue, Hayward, California 94544. Impax is a wholly-owned subsidiary of

Defendant Amneal, which purchased Impax in May 2018. At all times relevant to the
                                           32
                   FILED WITH REDACTIONS – PUBLIC VERSION
      MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 45 of 905




Complaint, Impax marketed and sold one or more of the Subject Drugs in this District and

throughout the United States.

               16.     Cadista

       43.     Defendant Jubilant Cadista Pharmaceuticals, Inc. (“Cadista”) is a Delaware

corporation with its principal place of business at 207 Kiley Drive, Salisbury, MD 21801. At all

times relevant to the Complaint, Cadista marketed and sold one or more of the Subject Drugs in

this District and throughout the United States.

               17.     Lannett

       44.     Defendant Lannett Company, Inc., (“Lannett”) is a Delaware corporation with its

principal place of business at 9000 State Road, Philadelphia, Pennsylvania 19136. At all times

relevant to the Complaint, Lannett marketed and sold one or more of the Subject Drugs in this

District and throughout the United States.

               18.     Lupin

       45.     Defendant Lupin Pharmaceuticals, Inc., (“Lupin”) is a Delaware corporation with

its principal place of business at Harborplace Tower, 111 S. Calvert Street, 21st Floor,

Baltimore, Maryland 21202. Lupin is a wholly-owned subsidiary of Lupin Limited, an Indian

company with its principal place of business at B/4 Laxmi Towers, Bandra Kurla Complex,

Bandre (E), Mumbai, India. At all times relevant to the Complaint, Lupin marketed and sold one

or more of the Subject Drugs in this District and throughout the United States.

               19.     Mayne

       46.     Defendant Mayne Pharma, Inc. (“Mayne”) is a Delaware corporation with its

principal place of business at 3301 Benson Drive, Suite 401, Raleign, North Carolina 27609.

Mayne is a wholly-owned subsidiary of Mayne Pharma Group Limited, an Australian company

with its principal place of business at 1538 Main North Road, Salisbury, SA 5106, Australia. In
                                                33
                       FILED WITH REDACTIONS – PUBLIC VERSION
        MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 46 of 905




2012, Mayne acquired Metrics, Inc. and its division Midlothian Laboratories (“Midlothian”) and

has operated under the name Midlothian since that time. At all times relevant to the Complaint,

Mayne marketed and sold one or more of the Subject Drugs in this District and throughout the

United States.

                 20.    Morton Grove

       47.       Defendant Morton Grove Pharmaceuticals, Inc. (“Morton Grove”) is a Delaware

corporation with its principal place of business at 6451 Main Street, Morton Grove, Illinois

60053. Morton Grove is a wholly-owned subsidiary of Wockhardt, Ltd. At all times relevant to

the Complaint, Morton Grove marketed and sold one or more of the Subject Drugs in this

District and throughout the United States.

                 21.    Mylan

       48.       Defendant Mylan Inc. is a Pennsylvania corporation with its principal place of

business at 1000 Mylan Boulevard, Canonsburg, Pennsylvania 15317. It is the parent company

of Defendant Mylan Pharmaceuticals, Inc.

       49.       Defendant Mylan Pharmaceuticals, Inc. is a West Virginia corporation with its

principal place of business at 781 Chestnut Ridge Road, Morgantown, West Virginia 26505.

       50.       Defendant Mylan N.V. is a Dutch company with its principal place of business

and global headquarters at 1000 Mylan Boulevard, Canonsburg, Pennsylvania 15317. Mylan

N.V. is the direct parent of Defendant Mylan Inc. and the ultimate parent of Defendant Mylan

Pharmaceuticals, Inc.

       51.       Mylan Inc., Mylan Pharmaceuticals, Inc., and Mylan N.V. are collectively defined

as “Mylan.” At all times relevant to the Complaint, Mylan marketed and sold one or more of the

Subject Drugs in this District and throughout the United States.


                                     34
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 47 of 905




               22.    Par

       52.     Defendant Par Pharmaceutical Companies, Inc., is a Delaware corporation with its

principal place of business at One Ram Ridge Road, Chestnut Ridge, New York 10977.

       53.     Defendant Par Pharmaceutical, Inc. is a New York corporation with its principal

place of business at One Ram Ridge Road, Chestnut Ridge, New York 10977. Par

Pharmaceutical, Inc. is a direct subsidiary of Defendant Par Pharmaceutical Companies, Inc.

       54.     Par Pharmaceutical, Inc. and Par Pharmaceutical Companies, Inc. are each

wholly-owned subsidiaries of Endo International plc, an Irish company with global headquarters

in Dubline, Ireland, and U.S. headquarters at 1400 Atwater Drive, Malvern, Pennsylvania. In

August 2014, Endo’s subsidiary, Generics International (US), Inc., d/b/a Qualitest

Pharmaceuticals, acquired co-conspirator DAVA Pharmaceuticals, Inc. (“DAVA”). In

September 2015, Endo complete the acquisition of Par Pharmaceuticals Holdings, Inc. and its

subsidiaries, including Defendants Par Pharmaceutical, Inc. and Par Pharmaceutical Companies,

Inc., and merged Par’s business with Qualitest Pharmaceuticals, Inc. (“Qualitest”), naming the

segment Par Pharmaceutical, Inc. Par Pharmaceutical, Inc. is therefore the successor in interest

to both DAVA and Qualitest.

       55.     Defendant Generics Bidco I, LLC (“Generics Bidco”) is a Delaware company

with its principal place of business at 130 Vintage Drive NE, Huntsville, Alabama 35811, and

formerly conducted business as Qualitest. Generics Bidco is a wholly-owned subsidiary of

Endo, and affiliate of Defendant Par.

       56.     Par Pharmaceutical Companies, Inc., Par Pharmaceutical, Inc. (including DAVA

and Qualitest), and Generics Bidco I, LLC are collectively refrred to as “Par.” At all times




                                     35
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 48 of 905




relevant to the Complaint, Par has marketed and sold one or more of the Subject Drugs in this

District and throughout the United States.

               23.    Perrigo

       57.     Defendant Perrigo New York, Inc. (“Perrigo”) is a Delaware corporation with its

executive offices at 515 Eastern Avenue, Allegan, Michigan 49010 and its principal place of

business at 1701 Bathgate Avenue, Bronx, New York 10457. Perrigo New York is a wholly-

owned subsidiary of Perrigo plc, an Irish Company with its principal place of business in Dublin,

Ireland. During the relevant time period, Perrigo marketed and sold one or more of the Subject

Drugs in this District and throughout the United States.

               24.    Sandoz

       58.     Defendant Sandoz, Inc., is a Colorado corporation with its principal place of

business at 100 College Road West, Princeton, New Jersey 08540. Sandoz is a subsidiary of

Novartis AG, a global pharmaceutical company based in Basel, Switzerland.

       59.     Defendant Fougera Pharmaceuticals Inc. (“Fougera”) is a New York corporation

with its principal place of business at 60 Baylis Road, Melville, New York 11747. It is under

common ownership with Defendant Sandoz, Inc., as both are wholly-owned subsidiaries of

Novartis AG (“Novartis”). Fougera specializes in the production, marketing, and sale of

dermatological products.

       60.     Unless addressed individually, Sandoz Inc. and Fougera are referred to together as

“Sandoz.” At all times relevant to the Complaint, Sandoz marketed and sold one or more of the

Subject Drugs in this District and throughout the United States.




                                     36
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
          Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 49 of 905




                25.    Sun

          61.   Defendant Sun Pharmaceuticals Industries, Inc. (“Sun”) is a Michigan corporation

with its principal place of business at 1 Commerce Drive, Cranbury, New Jersey 08512. Until

February 2011, Sun was known as Caraco Pharmaceutical Laboratories, Ltd. Since 2011, Sun

has been a wholly-owned subsidiary of Sun Pharmaceutical Industries Ltd., an Indian company

with its principal place of business in Mumbai, India, which also owns, and owned throughout

the relevant period, a large majority stake of Defendant Taro Pharmaceuticals USA, Inc. In late

2012, Sun acquired URL Pharma, Inc. (“URL”) and its subsidiary, Mutual Pharmaceutical

Company, Inc. (“Mutual”), both of which have their principal place of business in Philadelphia,

Pennsylvania. Sun also does business under the name Caraco Pharmaceutical Laboratories

(“Caraco”), a company Sun acquired in 1997. Unless addressed individually, Sun, URL, Mutual

and Caraco are collectively referred to herein as “Sun.” During the relevant time period, Sun

marketed and sold one or more of the Subject Drugs in this District and throughout the United

States.

                26.    Taro

          62.   Defendant Taro Pharmaceuticals USA, Inc. is a New York corporation with its

principal place of business at 3 Skyline Drive, Hawthorne, New York 10532. Taro is a wholly-

owned subsidiary of Taro Pharmaceuticals Industries Ltd., an Israeli company with its principal

place of business at 14 Hakitor Street, Haifa Bay, Israel. As noted above, throughout the

relevant time period, Sun Pharmaceutical Industries, Ltd. owned a controlling stake in Taro

Pharmaceutical Industries, Ltd. At all times relevant to the Complaint, Taro marketed and sold

one or more of the Subject Drugs in this District and throughout the United States.




                                        37
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 50 of 905




                27.    Teligent

       63.      Defendant Teligent, Inc. (F/K/A IGI Laboratories, Inc.) (“Teligent”) is a

Delaware corporation with its principal place of business at 105 Lincoln Avenue, Buena, New

Jersey 08310. During the relevant time period, Teligent marketed and sold one or more of the

Subject Drugs in this District and throughout the United States, either on its own or through

subsidiaries.

                28.    Teva

       64.      Defendant Teva Pharmaceuticals USA, Inc., (“Teva”) is a Delaware corporation

with its principal place of business at 1090 Horsham Road, North Wales, Pennsylvania 19454.

Teva is a wholly-owned subsidiary of Teva Pharmaceutical Industries Ltd., an Israeli corporation

with its principal place of business at 5 Basel Street, P.O. Box 3190, Petah Tikva, Israel. At all

times relevant to the Complaint, Teva marketed and sold one or more of the Subject Drugs in this

District and throughout the United States.

                29.    Torrent

       65.      Defendant Torrent Pharma Inc. (“Torrent”) is a Delaware corporation with its

principal place of business located at 150 Allen Road, Suite 102, Basking Ridge, NJ 07920. At

all times relevant to the Complaint, Torrent marketed and sold one or more of the Subject Drugs

in this District and throughout the United States.

                30.    Upsher-Smith

       66.      Defendant Upsher-Smith Laboratories, LLC (“Upsher-Smith”) is a Minnesota

limited liability company located at 6701 Evenstad Drive, Maple Grove, MN 55396. Upsher-

Smith is a subsidiary of Sawaii Pharmaceutical Co., Ltd., a large generics company in Japan. At

all times relevant to the Complaint, Upsher-Smith marketed and sold one or more of the Subject

Drugs in this District and throughout the United States.
                                                38
                       FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 51 of 905




               31.     West-Ward

       67.     Defendant Hikma Pharmaceuticals USA Inc. F/K/A West-Ward Pharmaceuticals

Corp. (“West-Ward”) is a Delaware corporation with its principal place of business at 246

Industrial Way West, Eatontown, New Jersey 07724. Hikma Pharmaceuticals USA Inc. is a

wholly-owned subsidiary of Hikma Pharmaceuticals PLC, a London-based pharmaceutical

company. At all times relevant to the Complaint, West-Ward marketed and sold one or more of

the Subject Drugs in this District and throughout the United States.

               32.     Wockhardt

       68.     Defendant Wockhardt USA LLC, (“Wockhardt”) is a Delaware limited liability

company located at 20 Waterview Boulevard, 3rd Floor, Parsippany, New Jersey 07054. At all

times relevant to the Complaint, Wockhardt marketed and sold one or more of the Subject Drugs

in this District and throughout the United States.

               33.     Zydus

       69.     Defendant Zydus Pharmaceuticals (USA) Inc. (“Zydus”) is a New Jersey

corporation with its principal place of business at 73 Route 31 North, Pennington, New Jersey

08534. At all times relevant to the Complaint, Zydus marketed and sold one or more of the

Subject Drugs in this District and throughout the United States.

       C.      Co-Conspirators

               1.      Akorn

       70.     Non-Defendant Akorn, Inc. (“Akorn”) is a Louisiana corporation with its

principal place of business at 1925 W. Field Court, Suite 300, Lake Forest, Illinois 60045.

Akorn filed for bankruptcy in 2020. Akorn is the parent company of Hi-Tech Pharmacal Co.,

Inc. and VersaPharm, Inc. At all times relevant to the Complaint, Akorn marketed and sold one

or more of the Subject Drugs in this District and throughout the United States.
                                                39
                      FILED WITH REDACTIONS – PUBLIC VERSION
      MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 52 of 905




       71.       Non-Defendant Hi-Tech Pharmacal Co., Inc. (“Hi-Tech”) is a Delaware

corporation with its principal place of business at 369 Bayview Avenue, Amityville, New York

11701. Hi-Tech is a wholly-owned subsidiary of Akorn. At all times relevant to the Complaint,

Hi-Tech marketed and sold one or more of the Subject Drugs in this District and throughout the

United States.

       72.       Non-Defendant VersaPharm, Inc. (“VersaPharm”) is a corporation organized and

existing under the laws of the State of Georgia with its principal place of business at 1775 West

Oak Parkway, Suite 800, Marietta, Georgia 30062. VersaPharm is a wholly-owned subsidiary of

Akorn. At all times relevant to the Complaint, Versapharm has marketed and sold generic

pharmaceuticals in this District and throughout the United States.

                 2.     Mallinckrodt

       73.       Non-Defendant Mallinckrodt Inc. is a Delaware corporation with its principal

place of business in Webser Groves, Missouri. As of 2013 it is a wholly owned subsidiary of

Mallinckrodt plc, which is based in the United Kingdom. Mallinckrodt LLC is a Delaware

limited liability corporation headquarted in Hazelwood, Missouri. Collectively, Mallinckrodt

Inc. and Mallinckrodt LLC are referred to herein as “Mallinckrodt.” At all times relevant to the

Complaint, Mallinckrodt has marketed and sold generic pharmaceuticals in this District and

throughout the United States.

                 3.     Rising

       74.       Non-Defendant Rising Pharmaceuticals Inc. (Rising) is a Delaware corporation

with its principal place of business at 2 Tower Center Blvd., Suite 1401A, East Brunswick, New

Jersey 08816. Rising is a wholly-owned subsidiary of Aceto Corp., which filed for bankruptcy

in 2019. On December 3, 2019, the Department of Justice announced Rising had entered into a


                                     40
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 53 of 905




deferred prosecution agreement in connection with Rising’s participation in a conspiracy to

suppresss and eliminate competition by agreeing to allocate customers for and to stabilize,

maintain, and fixc prices of Benazepril HCTZ sold in the United States.

                  4.      Presently Unknown Generic Manufacturer Co-Conspirators

         75.      Various other persons, firms, entities, and corporations not named as defendants

in this Complaint have participated as co-conspirators with Defendants in the violations alleged

herein, and have aided, abetted, and performed acts and made statements in furtherance of the

conspiracy.

         76.      Cigna may amend this Complaint to allege the true names of additional co-

conspirators as they are discovered.

V.       REGULATORY AND ECONOMIC BACKGROUND

         A.       Generic Drugs Should Provide Lower-Priced Options for Purchasers

         77.      Generic drugs generally can provide a lower-cost but therapeutically equivalent

substitute for brand-name drugs. Generic drugs can be manufactured in a variety of forms,

including tablets, capsules, injectables, inhalants, liquids, ointments, creams, solutions,

emollients, and gels. A manufacturer seeking to sell a drug in the United States must obtain

FDA approval. The FDA typically evaluates the safety and efficacy of the drug, the

manufacturing process, labelling, and quality control.

         78.      Congress enacted the Hatch-Waxman Act (“Hatch-Waxman”) in 1984 to

encourage the production and sale of cheaper generic drugs by simplifying the regulatory hurdles

that generic pharmaceutical manufacturers must clear to market and sell their drug products. 2




2
     Drug Price Competition and Patent Term Restoration Act, Pub. L. No. 98-417, 98 Stat. 1585 (1984).
                                       41
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
          Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 54 of 905




          79.   To obtain marketing approval for a generic drug, a manufacturer must generally

file an Abbreviated New Drug Application (“ANDA”) with the Food and Drug Administration

(“FDA”). ANDA applications rely on the safety and efficacy evidence previously submitted in

connection with the approval of the brand-name equivalent, or reference-listed drug (“RLD”),

and therefore allow generic manufacturers to avoid conducting costly and duplicative clinical

trials.

          80.   Typically, generic versions of brand-name drugs are priced significantly below

their brand-name counterparts. The only material difference between a generic and its brand

name counterparts is price. When multiple manufacturers enter the market, prices erode,

sometimes by as much as 90%, as price competition increases. An FDA study recently noted

that “[g]reater competition among generic drug makers is associated with lower generic drug

prices.”3 Because of this, FDA-approved generic drugs generally gain sales rapidly. As more

generic drugs enter the market, all else equal, the price of those drugs should progressively

decrease, resulting in lower costs for purchasers, like the Express Scripts Purchasers and Cigna

Pharmacies. These cost reductions were the intent of Hatch-Waxman’s expedited generic

approval pathway.

          81.   Because each generic version of the same RLD is readily substitutable for another

generic, the products behave like commodities; price is the primary differentiating feature, and




3
    U.S. Food & Drug Admin., Generic Competition and Drug Prices: New Evidence Linking Greater Generic
    Competition and Lower Generic Drug Prices 2 (Dec. 2019), available at https://www.fda.gov/about-fda/about-
    center-drug-evaluation-and-research/generic-competition-and-drug-prices.
                                        42
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
          Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 55 of 905




the basis for competition.4 Generic competition, therefore, when functioning in a market

undisturbed by anticompetitive forces, reduces drug costs and drive prices down.

          82.    In the United States, a prescription drug may be dispensed to a patient only by a

licensed pharmacist pursuant to a doctor’s prescription that identifies the drug. The prescription

generally may only be filled with either the innovator brand-name drug identified or an FDA-

approved generic equivalent.

          83.    Generic competition enables purchasers, including Express Scripts Purchasers and

Cigna Pharmacies, to purchase a generic equivalent of a brand-name drug at substantially lower

prices.

          B.     The Prescription Drug Distribution System

          84.    Generic manufacturers compete with one another to sell the drugs they produce

directly to wholesalers, distributors, retail pharmacy chains, mail-order and specialty pharmacies,

and hospital chains. Competition among generic drug manufacturers is dictated largely by price;

as such generic manufacturers do not generally differentiate their products in other ways.

Consequently, generic drugs are usually marketed only by the name of the active pharmaceutical

ingredient.

          85.    Generic manufacturers often report list prices for generic drugs that they offer,

including the average wholesale price (“AWP”) and wholesale acquisition cost (“WAC”). The

AWP and WAC can serve as pricing benchmarks, but given the different characteristics of



4
    See, e.g., Federal Trade Commission, Authorized Generic Drugs: Short-Term Effects and Long-Term Impact, at
    17 (Aug. 2011) (“[G]eneric drugs are commodity products marketed to wholesalers and drugstores primarily on
    the basis of price.”), available at https://www.ftc.gov/sites/default/files/documents/reports/authorized-generic-
    drugs-short- term-effects-and-long-term-impact-report-federal-trade-commission/authorized-generic-drugs-
    short-term-effects-and-long-term-impact-report-federal-trade-commission.pdf; U.S. Cong. Budget Off., How
    Increased Competition from Generic Drugs Has Affected Proceed and Returns in the Pharmaceutical Industry
    (July 1998), available at https://www.cbo.gov/sites/default/files/105th- congress-1997-1998/reports/pharm.pdf.
                                        43
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 56 of 905




various buyers and individual negotiations, manufacturers may supply the same generic drug at

varying price points depending on the size or type of customer.

       86.     Wholesalers and distributors purchase pharmaceutical products from

manufacturers and distribute them to a variety of customers. Wholesalers and distributors

normally pay lower prices to acquire generics than the corresponding brand-name drug.

       87.     Pharmacies—including the Express Scripts and Cigna Pharmacies—purchase

drugs, including the Subject Drugs during the relevant period, either directly from manufacturers

or from wholesalers/distributors. Pharmacies generally pay lower prices to acquire generic drugs

than to acquire the corresponding brand-name drug.

       88.     Insurance and benefits plans—including the Cigna Plans—administer prescription

drug benefits and/or provide prescription drug coverage. When pharmacies sell generic drugs to

insureds, plans administer and/or pay claims for generic drugs to pharmacies.

       C.      The Market for Generic Drugs is Highly Susceptible to Collusion

       89.     Defendants’ anticompetitive conduct is a per se violation of Section 1 of the

Sherman Act, as it constitutes a conspiracy to fix, increase, stabilize, or maintain prices, allocate

customers and markets, and rig bids for generic pharmaceuticals. Therefore, Cigna is not

required to define relevant markets. However, there are certain features characteristic of the

markets for generic drugs that indicate they are susceptible to collusion and that collusion caused

the price increases.

       90.     Factors showing that a market is susceptible to collusion include:

               a.      High level of industry concentration: A small number of competitors

control roughly 100% of the markets for each of the Subject Drugs. Beginning in 2005, the

generic pharmaceutical market has undergone remarkable and extensive consolidation. As a


                                     44
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
          Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 57 of 905




result, for most of the Subject Drugs, there were between two and four manufacturers providing

that drug for sale in the United States during the relevant time period, rendering each market

sufficiently concentrated to carry on collusive activities.

               b.      Sufficient numbers to drive competition: While the market for each of the

Subject Drugs had a small enough number of competitors to foster collusion, the number of

sellers or potential sellers was large enough and the nature of the market otherwise was such that

prices should have been at near marginal cost levels absent collusion.

               c.      High barriers to entry: The high costs of manufacturing, developing,

testing, securing regulatory approval, and oversight are among the barriers to entry in the generic

drug market. The Defendants here control virtually all of the market for the Subject Drugs and

sell those drugs pursuant to FDA approvals granted years before the price hikes began in 2012.

Any potential new entrant would have to go through the ANDA approval process before

commercially marketing its product. This type of barrier to entry increases a market’s

susceptibility to a coordinated effort among the primary players to maintain supracompetitive

prices.

               d.      High inelasticity of demand and lack of substitutes: For many patients,

the particular Subject Drug they are prescribed is the only effective treatment. Substituting other

drugs presents risks and challenges, and both patients and physicians are generally unwilling to

sacrifice patient well-being for potential cost savings.

               e.      Commoditized market: Defendants’ products are fully interchangeable

because they are bioequivalent. Thus, pharmacists may freely substitute one for another. The

primary differentiating feature, and therefore the primary way a Defendant can gain market

share, is by competing on price.

                                        45
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 58 of 905




               f.      Absence of departures from the market: There were no departures from

the market during the relevant period sufficient to explain the drastic price increases.

               g.      Absence of non-conspiring competitors: Defendants have maintained all

or virtually all of the market share for each of the Subject Drugs between 2010 and the present.

Thus, Defendants collectively have market power in the market for each of the Subject Drugs,

which enables them to increase prices without loss of market share to non-conspirators.

               h.      Opportunities for contact and communication among competitors:

Defendants participate in the committees and events of the GPhA, Healthcare Distribution

Management Association (“HDMA”), Efficient Retail Marketing (“ECRM”), Multistate

Contracting Alliance for Pharmacy (“MMCAP”), Healthcare Supply Chain Association

(“HSCA”), and other industry groups, as set forth below, which provide and promote

opportunities to communicate.

               i.      Size of Price Increases: The magnitude of the price increases involved in

this case further differentiates it from examples of non-collusive parallelism. The price increases

here are not limited to 5% or even 10% jumps – they are often of far greater magnitude. A

rational company would not implement such large price increases unless it was certain that its

conspirator-competitors would follow.

               j.      Reimbursement of Generic Drugs: The generic market has institutional

features that make non-collusive, parallel price increases less likely. These features include

insurers’ formulary placements and required substitution at the pharmacy level. As a result, the

usual hesitance of a manufacturer to unilaterally raise prices is strengthened in the generic

reimbursement system.




                                     46
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 59 of 905




VI.    GOVERNMENT INVESTIGATIONS OF THE CONSPIRACY

       91.     Defendants and other generic drug manufacturers’ conduct has resulted in

extensive and widespread scrutiny by federal and state regulators, including the United States

Department of Justice Antitrust Division, the United States Senate, the United States House of

Representatives, and the State AGs.

       92.     The DOJ’s and State AGs’ investigations followed a Congressional hearing and

investigation, which itself was prompted by a January 2014 letter from the National Community

Pharmacists Association (“NCPA”) to the United States Senate Committee on Health, Education,

Labor, and Pensions (“Senate HELP Cmte.”) and the United States House Energy and

Commerce Committee highlighting nationwide spikes in prices for generic drugs.

       A.      Congress Launched An Investigation Into Generic Price Hikes

       93.     In January 2014, the NCPA urged the Senate HELP Cmte. and the House Energy

and Commerce Committee to hold hearings on significant generic pharmaceutical price spikes,

citing surveys and data from over 1,000 community pharmacists who reported price hikes on

essential generic pharmaceuticals exceeding 1,000%.

       94.     On October 2, 2014, Senator Bernie Sanders, then Chair of the Subcommittee on

Primary Health and Retirement Security of the Senate HELP Cmte. and Representative Elijah E.

Cummings, Ranking Member of the House Committee on Oversight and Government Reform,

sent letters to 14 drug manufacturers, including Actavis, Apotex, Dr. Reddy’s, Endo, Heritage,

Lannett, Mylan, Par, Sun, Teva, and Zydus, requesting information about the escalating prices of




                                     47
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
          Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 60 of 905




generic drugs.5 More recently on August 13, 2019, Senator Sanders and Representative

Cummings sent letters to executives of Mylan and Teva – companies that did not produce

documents in response to the 2014 letters – asking for drug pricing information as part of their

ongoing probe into the rising cost of generics.

          95.    Senator Sanders and Representative Cummings issued a joint press release,

advising that “[w]e are conducting an investigation into the recent staggering price increases for

generic drugs used to treat everything from common medical conditions to life-threatening

illnesses.” They noted the “huge upswings in generic drug prices that are hurting patients.” 6

          96.    On February 24, 2015, Senator Sanders and Representative Cummings sent a

letter requesting that the Office of the Inspector General (“OIG”) of the Department of Health

and Human Services (“HHS”) “examine recent increases in the prices being charged for generic

drugs and the effect these price increases have had on generic drug spending within the Medicare

and Medicaid programs.”7 The OIG responded to the request on April 13, 2015, advising it

would examine pricing for the top 200 generic drugs to “determine the extent to which the

quarterly [AMP] exceeded the specified inflation factor.” 8

          97.    In August 2016, the Government Accountability Office (“GAO”) issued the GAO

Report, a study examining Medicare Part D prices for 1,441 generic drugs between 2010 and



5
    Press Release, U.S. Sen. Bernie Sanders, Congress Investigating Why Generic Drug Prices Are Skyrocketing
    (Oct. 2, 2014), available at https://www.sanders.senate.gov/newsroom/press-releases/congress-investigating-
    why-generic-drug-prices-are-skyrocketing.
6
    Id.
7
    Letter from Bernie Sanders, U.S. Sen., and Elijah Cummings, U.S. Rep., to Inspector Gen. Daniel R. Levinson,
    Dep’t of Health & Human Servs. (Feb. 24, 2015), available at
    https://www.sanders.senate.gov/download/sanders-cummings-letter?inline=file.
8
    Letter from Inspector Gen. Daniel R. Levinson, Dep’t of Health & Human Servs., to Bernie Sanders, U.S. Sen.
    (Apr. 13, 2015), available at https://www.sanders.senate.gov/download/oig-letter-to-sen-sanders-4-13-
    2015?inline=file.
                                        48
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 61 of 905




2015. The study found that 300 of the 1,441 drugs experienced at least one “extraordinary price

increase” of 100% or more. Among the drugs with extraordinary price increases were 47 of the

Subject Drugs: Acetazolamide ER, Amiloride HCL/HCTZ, Amitriptyline, Baclofen, Benazepril

HCTZ, Bumetanide, Carbamazepine, Cephalexin, Cimetidine, Ciprofloxacin HCL,

Clarithromycin ER, Clobetasol Propionate, Clomipramine, Clotrimazole, Desonide,

Dextroamphetamine Sulfate ER, Digoxin, Diltiazem HCL, Divalproex Sodium ER, Doxazosin

Mesylate, Doxycycline Hyclate, Econazole, Enalapril Maleate, Ethosuximide, Etodolac,

Fluconazole, Fluocinonide, Fluoxetine HCL, Haloperidol, Ketoconazole, Labetalol HCL,

Lidocaine, Methotrexate, Nadolol, Nitrofurantoin MAC, Nystatin, Oxaprozin, Oxybutynin

Chloride, Piroxicam, Pravastatin, Prazosin HCL, Prochlorperazine, Ranitidine HCL,

Theophylline ER, Tobramycin, Trifluoperazine HCL, and Ursodiol. 9

         B.      The DOJ Investigates Criminal Generic Drug Collusion

         98.     The DOJ opened a criminal investigation into collusion in the generic

pharmaceutical industry that initially focused on just two drugs and has since expanded. 10 Most

of the Defendants here have come under DOJ scrutiny.

         99.     The DOJ first charged Heritage executives Jeffrey Glazer and Jason Malek with

criminal counts related to price collusion for Doxycycline Hyclate and Glyburide. The two

pleaded guilty to violating Section 1 of the Sherman Act.




9
     U.S. Gov’t Accountability Off., GAO-16-706, Generic Drugs Under Medicare: Part D Generic Drug Prices
     Declined Overall, but Some Had Extraordinary Price Increases (Aug. 2016) (“the GAO Report”).
10
     David McLaughlin and Caroline Chen, U.S. Charges in Generic-Drug Probe to be Filed by Year-End,
     BLOOMBERG MARKETS (Nov. 3, 2016), available at https://www.bloomberg.com/news/articles/2016-11-03/u-s-
     charges-in-generic-drug-probe-said- to-be-filed-by-year-end.
                                      49
                    FILED WITH REDACTIONS – PUBLIC VERSION
        MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 62 of 905




         100.     Actavis, Aurobindo, Dr. Reddy’s, Endo, Fougera (through Sandoz), Impax,

Lannett, Mylan, Par, Sandoz, Sun, Taro, and Teva admitted to receiving grand jury subpoenas

from the DOJ. The DOJ executed a search warrant on Mylan. Perrigo disclosed that its offices

were searched as well.11

         101.     A DOJ grand jury subpoena indicates “staff [ ] considered the likelihood that, if a

grand jury investigation developed evidence confirming the alleged anticompetitive conduct, the

Division would proceed with a criminal prosecution.”12

         102.     The DOJ has intervened in numerous civil antitrust actions that are now part of

the consolidated and coordinated proceedings captioned In re Generic Pharmaceuticals Pricing

Antitrust Litigation, No. 16-MD-2724 (E.D. Pa.), stating that these cases overlap with the DOJ’s

ongoing criminal investigation.

         103.     On May 31, 2019, the DOJ released a statement that Heritage admitted that it

“conspired to fix prices, rig bids, and allocate customers for glyburide,” and agreed to pay $7

million in criminal penalty and civil damages, and to cooperate fully with ongoing parallel

investigations into the generics industry. Heritage entered a deferred prosecution agreement,

which “d[id] not include any provision for restitution” “[i]n light of the availability of civil

causes of action, and civil cases already filed against Heritage, including the multidistrict

litigation In Re: Generic Pharmaceuticals Pricing Antitrust Litigation, Case No. 2:16-md-2724.”

As part of that deferred prosecution agreement, Heritage admitted that it participated in a

conspiracy with other persons and entities engaged in the production and sale of generic



11
     A search warrant will only be issued if DOJ was able to persuade a federal judge that there was probable cause
     to believe that one or more antitrust violations had occurred, and that evidence of these violations would be
     found at the corporate offices of Mylan and Perrigo.
12
     DOJ, ANTITRUST DIV. MANUAL (5th ed. 2015) at III-82.
                                       50
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 63 of 905




pharmaceutical products for the purpose of suppressing and eliminating competition by

allocating customers and fixing and maintaining prices for glyburide.

        104.    In 2020, the DOJ charged former Taro executive Ara Aprahamian with engaging

in a criminal conspiracy to suppress and eliminate competition by agreeing to allocate customers

and rig bids for, and stablize, maintain, and fix prices of, generic drugs sold in the United States,

including, but not limited to, clotrimazole cream, desonide ointment, fluocinonide ointment,

lidocaine ointment, nystatin triamcinolone cream, and nystatin triamcinolone ointment, in

violation of Section 1 of the Sherman Act.

        105.    In February 2020, the DOJ charged former Sandoz executive Hector Armando

Kellum with conspiring to fix prices, rig bids, and allocate customers for generic drugs,

including, but not limited to, the generic drugs Clobetasol and Nystatin Triamcinolone Cream.

Kellum pleaded guilty.

        106.    In March 2020, the DOJ entered a deferred prosecution agreement with Sandoz to

resolve charges that Sandoz conspired to fix prices, rig bids, and allocate customers for generic

drugs including Clobetasol (cream, emollient cream, gel, ointment, and solution), Desonide

ointment, Nystatin Triamcinolone cream, Benazepril HCTZ, and Tobramycin inhalation

solution. The deferred prosecution agreement “d[id] not include any provision for restitution”

“[i]n light of the availability of civil causes of action, and civil cases already filed against

Sandoz, including the multidistrict litigation In Re: Generic Pharmaceuticals Pricing Antitrust

Litigation, Case No. 2:16-md-2724.” As part of that deferred prosecution agreement, Sandoz

admitted that it participated in a conspiracy with other persons and entities engaged in the

production and sale of generic pharmaceutical products for the purpose of suppressing and

eliminating competition by allocating customers, rigging bigds, and increasing and/or

                                     51
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 64 of 905




maintaining prices for certain generic drugs, including Clobetasol (cream, emollient cream, gel,

ointment, and solution), Desonide ointment, Nystatin Triamcinolone cream, Benazepril HCTZ,

and Tobramycin inhalation solution.

       107.    In May 2020, the DOJ entered a deferred prosecution agreement with Apotex to

resolve charges that Apotex conspired with other generic drug manufacturers to suppress and

eliminate competition by agreeing to increase and maintain prices of pravastatin. The deferred

prosecution agreement “d[id] not include any provision for restitution” “[i]n light of the

availability of civil causes of action, and civil cases already filed against Apotex, including the

multidistrict litigation In Re: Generic Pharmaceuticals Pricing Antitrust Litigation, Case No.

2:16-md-2724.” As part of that deferred prosecution agreement, Apotex admitted that it

participated in a conspiracy with other persons and entities engage in the sale of generic drugs to

suppress and eliminate competition by agreeing to increase and maintain prices of Pravastatin

sold in the United States.

       108.    In June 2020, the DOJ charged Glenmark with conspiring to suppress and

eliminate competition by agreeing to increase and maintain prices of pravastatin and other

generic drugs sold in the United States.

       109.    On July 27, 2020, the DOJ announced a deferred prosecution agreement with

Taro to resolve charges that Taro conspired with other generic drug manufacturers, including

Sandoz and a generic drug company based in Pennsylvania, to fix prices, allocate customers, and

rig bids for numerous generic drugs, including medications used to prevent and control seizures

and treat bipolar disorder, pain and arthritis, and various skin conditions. As part of that deferred

prosecution agreement, Taro admitted that it participated in a conspiracy with other persons and

entities engage in the sale of generic drugs to suppress and eliminate competition by agreeing to

                                     52
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 65 of 905




allocate customers and rig bids for, and/or stablilize, maintain, and fix prices of certain generic

drugs, including Clobetasol (cream, emollient cream, gel, ointment, and solution), Desonide

Ointment, Nystatin Triamcinolone Cream, Etodolac IR, Etodolac ER, and Carbamazepine.

      110.    On August 25, 2020, the DOJ charged Teva with conspiring to suppress and

eliminate competition by agreeing to increase and maintain prices of pravastatin and other

generic drugs sold in the United States, and for conspiring to suppress and eliminate competition

by agreeing to allocate customers and rig bids for, and stabilize, maintain, and fix prices of,

generic drugs sold in the United States. Additionally, DOJ charged Teva with conspiring to

suppress and eliminate competition by agreeing to allocate customers and rig bids for, and

stabilize, maintain, and fix prices of, generic drugs including Carbamazepine Tablets and

Chewable Tablets; Clotrimazole Topical Solution (1%); Etodolac IR and ER; Fluocinonide

Cream, Emollient Cream, Gel, and Ointment; Nadolol; Tobramycin Inhalation Solution; and

Warfarin.

       C.      State Attorneys General Launch Their Own Investigation

       111.    In July 2014, the State of Connecticut initiated a non-public investigation into

suspicious price increases for certain generic pharmaceuticals. Based on evidence procured

through their own subpoena power, the State AGs filed a civil action on December 15, 2016

alleging a wide-ranging series of conspiracies implicating numerous generic drugs and

manufacturers. The Connecticut Mirror reported that the State AGs “suspected fraud on a

broader, nearly unimaginable scale,” that “new subpoenas are going out, and the investigation is




                                     53
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
           Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 66 of 905




growing beyond the companies named in the suit.”13 Then-Connecticut Attorney General

George Jepsen called the evidence obtained in that investigation “mind-boggling.” 14

           112.   Mr. Jepsen confirmed the scope of the State AGs’ action in a press release in

December 2016:

                  My office has dedicated significant resources to this investigation
                  for more than two years and has developed compelling evidence of
                  collusion and anticompetitive conduct across many companies that
                  manufacture and market generic drugs in the United States. . . While
                  the principal architect of the conspiracies addressed in this lawsuit
                  was Heritage Pharmaceuticals, we have evidence of widespread
                  participation in illegal conspiracies across the generic drug industry.
                  Ultimately, it was consumers – and, indeed, our healthcare system
                  as a whole – who paid for these actions through artificially high
                  prices for generic drugs.15

           113.   In their consolidated amended complaint filed on June 18, 2018 (“State AG

Complaint No. 1”), the State AGs broadened their case to include fifteen drugs, all of which are

Subject Drugs in this Complaint. At the time, Connecticut Attorney General Jepsen stated that

“[t]he issues we’re investigating go way beyond the two drugs and six companies. Way

beyond . . . We’re learning new things every day.” 16 According to a recent interview with




13
     Mark Pazniokas, How a small-state AG’s office plays in the big leagues, THE CONN. MIRROR (Jan. 27, 2017),
     available at https://ctmirror.org/2017/01/27/how-a-small-state-ags-office-plays-in-the-big- leagues/. The
     Connecticut Mirror further reported that the DOJ grand jury was convened in this District shortly after the
     Connecticut Attorney General issued its first subpoena. Id.
14
     Id.
15
     Press Release, Att’y Gen. George Jepsen, Connecticut Leads 20 State Coalition Filing Federal Antitrust Lawsuit
     against Heritage Pharmaceuticals, other Generic Drug Companies (Dec. 15, 2016), available at
     https://portal.ct.gov/AG/Press-Releases-Archived/2016-Press-Releases/Connecticut-Leads-20-State-Coalition-
     Filing-Federal-Antitrust-Lawsuit-against-Heritage-Pharmaceutica.
16
     Kaiser Health News, How Martinis, Steaks, and a Golf Round Raised Your Prescription Drug Prices, THE
     DAILY BEAST, Dec. 21, 2016, http://www.thedailybeast.com/how-martinis-steaks-and-a-golf-round- raised-
     your-prescription-drug-prices?source=twitter&via=desktop.
                                         54
                       FILED WITH REDACTIONS – PUBLIC VERSION
           MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 67 of 905




Joseph Nielsen, the court-appointed Liaison Counsel for the State AGs in these consolidated

MDL proceedings, “[t]his is most likely the largest cartel in the history of the United States.” 17

         114.     On May 10, 2019 the State AGs filed a new complaint focusing on a network of

collusion Teva orchestrated with various other Defendant generic drug manufacturers, named

herein, that led to either artificial stabilization or price increases on over 100 generic drug

products (“State AG Complaint No. 2”18), all of which are Subject Drugs in this Complaint. The

allegations in the Amended State AG Complaint No. 2 were based on “(1) the review of many

thousands of documents produced by dozens of companies throughout the generic

pharmaceutical industry, (2) an industry-wide phone call database consisting of more than 11

million phone call records from hundreds of individuals at various levels of Defendant

companies and other generic manufacturers, and (3) information provided by several as-of-yet

unidentified cooperating witnesses who were directly involved in the conduct alleged . . . .” 19

         115.     On June 10, 2020 the State AGs filed a new complaint focusing on collusion

among manufacturers relating to generic topical products (“State AG Complaint No. 3”), all of

which are Subject Drugs in this Complaint.




17
     Christopher Rowland, Investigation of Generic “Cartel” Expands to 300 Drugs, THE WASH. POST, Dec. 9,
     2018, available at https://www.washingtonpost.com/business/economy/investigation-of-generic-cartel-expands-
     to- 300-drugs/2018/12/09/fb900e80-f708-11e8-863c- 9e2f864d47e7_story.html?utm_term=.a838a7f671cd.
18
     On November 1, 2019, the State AGs filed an amendment to State AG Complaint No. 2 (“Amended State AG
     Complaint No. 2”).
19
     Amended State AG Complaint No. 2 at ¶ 4. The State AGs detail their extensive investigatory efforts in
     Amended State AG Complaint No. 2. They have compiled over 7 million documents, issued more than 300
     subpoenas to telephone carriers, issued over 30 subpoenas to generic drug manufacturers and examined the
     names and contact information of over 600 drug manufacturer employees, giving the State AGs a “unique
     perspective to know who in the industry was talking to who, and when” Id. ¶¶ 64-65. The State AGs state they
     have also corroborated these allegations through cooperating witnesses, including senior executives and
     employees of many Defendants named here.
                                       55
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 68 of 905




       116.    As alleged by the State AGs, during the course of their investigation, the State

AGs obtained cooperation from a number of individuals. Some of the State AGs’ cooperating

witnesses include:

               a.      A former pricing executive at Sandoz during the time period relevant to

this Complaint [referred to herein as CW-1];

               b.      A former sales and marketing executive at non-Defendant Rising

Pharmaceuticals, Inc. (“Rising”) and Sandoz during the time period relevant to this Complaint

[referred to herein as CW-2];

               c.      A former sales executive at Defendant Fougera, and then senior sales

executive at Sandoz, during the time period relevant to this Complaint [referred to herein as CW-

3];

               d.      A former senior sales executive at Sandoz during the time period relevant

to this Complaint [referred to herein as CW-4];

               e.      A former senior executive at Glenmark during the time period relevant to

this Complaint [referred to herein as CW-5];

               f.      A former senior sales executive at Fougera and Aurobindo during the time

period relevant to this Complaint [referred to herein as CW-6]; and

               g.      Jason Malek (“Malek”), former Vice President of Commercial Operations

at Heritage.

       117.    As alleged by the State AGs, Teva has, at all times relevant to the Complaint,

maintained a live database that it refers to as Delphi where it has catalogued nearly every

decision it has made regarding the products it sells, including those decisions that were made

collusively – which Teva often referred to as “strategic” decisions. Although the State AGs do

                                     56
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 69 of 905




not have full access to that database, they have obtained static images of the database that were

internally disseminated over time by Teva, which were referred to as Market Intel Reports.

Through its review and investigation of some of those reports, in combination with the phone

records, the State AGs have, to date, identified over 300 instances of collusion where Teva spoke

to competitors shortly before or at the time it made what the company referred to as a “strategic”

market decision. A number of those instances are detailed throughout this Complaint.

VII.   THE GENERIC DRUG MARKET

       A.        The Cozy Nature Of the Industry and Opportunities for Collusion

       118.      At all relevant times, Defendants conspired to fix, increase, stabilize, or maintain

prices, allocate customers and markets, and rig bids for the Subject Drugs, along with other

drugs, which had the actual and intended effect of causing Cigna to pay artificially inflated prices

at supracompetitive rates.

       119.      In formulating and effectuating their conspiracy, Defendants engaged in various

forms of anticompetitive conduct, including but not limited to:

                 a.     Participating in, directing, authorizing, or consenting to the participation

of subordinate employees in meetings, conversations, and communications with co-conspirators

to discuss the sale and pricing of the Subject Drugs in the United States;

                 b.     Participating in, directing, authorizing, or consenting to the participation

of subordinate employees in meetings, conversations, and communications with co-conspirators

to engage in market and customer allocation or bid-rigging for the Subject Drugs sold in the

United States;




                                     57
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 70 of 905




                 c.     Agreeing during those meetings, conversations, and communications to

engage in price increases, market and customer allocation, and/or bid-rigging for the Subject

Drugs sold in the United States;

                 d.     Agreeing during those meetings, conversations, and communications not

to compete against each other for certain customers with respect to the Subject Drugs sold in the

United States;

                 e.     Submitting bids, withholding bids, and issuing price proposals in

accordance with the agreements reached;

                 f.     Selling the Subject Drugs in the United States at collusive and

noncompetitive prices; and

                 g.     Accepting payment for the Subject Drugs sold in the United States at

collusive and noncompetitive prices.

       120.      The Defendants ensured that all conspirators were adhering to their collective

scheme by communicating (1) at trade association meetings and conferences; (2) at private

meetings, dinners, and outings among smaller groups of employees of various generic drug

manufacturers; and (3) through individual, private communications between and among

Defendants’ employees by use of the telephone, electronic messaging, and similar means.

                 1.     Trade Association Meetings and Conferences

       121.      Throughout the year, many healthcare entities within the generic drug industry

hold multi-day conferences, which representatives from generic manufacturers regularly attend.

       122.      Additionally, Defendants and other generic drug manufacturers attend various

trade shows throughout the year, including those hosted by the National Association of Chain

Drug Stores (“NACDS”), the Healthcare Distribution Management Association (“HDMA”) (now


                                     58
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 71 of 905




the Healthcare Distribution Alliance), the Generic Pharmaceutical Association (“GPhA”) (now

the Association of Accessible Medicine), Efficient Collaborative Retail Marketing (“ECRM”),

the Minnesota Multistate Contracting Pharmacy Alliance (“MMCAP”), and the Healthcare

Supply Chain Association (“HSCA”).

       123.      On information and belief, Defendants used opportunities at trade shows and

conferences to share competitively-sensitive information concerning upcoming bids, specific

generic drug markets, pricing strategies and pricing terms in their contracts with customers, and

to implement schemes that unreasonably restrain competition in the United States’ market for

generic drugs.

                 2.     Industry Dinners and Private Meetings

       124.      Many Defendants are headquartered in close proximity, providing them with easy

and frequent access to one another. At least forty-one (41) different generic drug manufacturers

have offices located between New York City and Pennsylvania, including, among others,

Actavis, Ascend, Aurobindo, Breckenridge, Citron, Dr. Reddy’s, Fougera, Glenmark, Heritage,

Lannett, Mylan, Par, Perrigo, Sandoz, Sun, Taro, Teva, Wockhardt, and Zydus.

       125.      In January 2014, while generic drug prices were soaring, at least thirteen (13)

high-ranking executives, including CEOs, Presidents, and Senior Vice Presidents of various

generic drug manufacturers, met at a steakhouse in Bridgewater, New Jersey. Executives

(including Berthold, Falkin, and Ostaficiuk) from Actavis, Aurobindo, Breckenridge, Dr.

Reddy’s, Lannett, and Sun, among others, attended this particular dinner.

       126.      At this dinner and others like it, one company is typically responsible for paying

the bill for all attendees. For example, in December 2013 a Dr. Reddy’s executive joked “[y]ou

guys are still buying for Mark and I, right?” Another executive responded “Well. . . I didn’t think


                                     59
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 72 of 905




the topic would come up so quickly but. . . we go in alphabetical order by company and [another

company] picked up the last bill. . . PS. . . no backing out now! Its [sic] amazing how many in

the group like 18 year-old single malt scotch when they aren’t buying.”

       127.    From September 17-19, 2014, high-level executives from Teva, Apotex, Actavis,

Amneal, Lannett, Par, Zydus, and others attended a golfing event at a country club in Bowling

Green, Kentucky. Rekenthaler was in attendance. Rekenthaler and Apotex’s Vice President of

Commercial Operations, US and Latin America, Jeffrey Hampton, stayed together in the home of

the owner of the packaging company. By the end of the outing, Ostaficiuk sent an e-mail to the

other attendees, stating “This is a crazy biz but I am grateful to have friends like all of you!!!!

Happy and honored to have you all as ‘fraternity brothers.’”

       128.    Generic drug manufacturer employees met with their competitors and discussed

proprietary and competitive information at “Girls’ Night Out” or “Women in the Industry”

meetings and dinners.

       129.    Many “Women in the Industry” dinners were organized by A.S., a salesperson

from Heritage. In November 2014, Sullivan of Lannett sent A.S. (Heritage) a text message

asking “[w]hen is your next industry women event? I’m due for a trip out there and I’d love to

plan for it if possible. . .” A.S. responded: “There is an Xmas [sic] party at Tanya’s house on

Dec 6th. Yes that is a Saturday. We do it about once a quarter and usually it is during the week

– this was an exception.”

       130.    Dinners were also planned around visits of certain out-of-town competitors.

When organizing one of these such dinners, A.S. commented, “Sorry if the meeting/dinner invite

is a little short notice, but Kate Neely of Dr. Reddy’s will be in MN on Sept 29th and it would be

a great time for everyone to get together! So much has been happening in the Industry too – we

                                     60
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 73 of 905




can recap all our findings from NACDS over a martini or glass of wine!  Plus the food is

super yummy!”

         131.   Several different “Girls Night Out” events were held in 2015, including (1) at the

ECRM conference in February (involving Citron, Dr. Reddy’s, Heritage, Lannett, Teva, Upsher-

Smith, and Zydus, among others); (2) in Baltimore in May (involving Citron, Dr. Reddy’s,

Heritage, Lupin, and Teva, among others); and (3) at the NACDS conference on August 24,

2015 (involving Citron, Dr. Reddy’s, and Heritage, among others).

                3.     Personal Telephone Calls, E-Mails, and Text Message
                       Communications

         132.   Representatives of several Defendants with pricing responsibility had frequent

telephone calls with representatives of competitors. Executives at Heritage had at least 513

contacts with executives from Actavis, Apotex, Dr. Reddy’s, Glenmark, Lannett, Mayne, Par,

Sandoz, Sun, Teva, and Zydus. And executives at Teva had at least 1,500 contacts with

competitors, including from Actavis, Apotex, Ascend, Aurobindo, Citron, Dr. Reddy’s,

Glenmark, Lannett, Par, Sandoz, and Zydus. Many of these contacts are described in detail

below.

                4.     Individual Relationships

         133.   Each of the individuals described below had their own relationships with contacts

at competitor companies that they utilized to allocate markets and raise prices on overlap drugs.

Many of these relationships are discussed throughout this Complaint. These individuals were

acting within the scope of their employment regarding all of the relevant conduct alleged.

         134.   Teva’s Director of Strategic Customer Marketing, Nisha Patel, met Heritage’s

then-Senior Vice President Malek when she worked at Amerisource Bergen (“ABC”), which was

a Heritage customer that Malek managed. When Patel moved to Teva in April 2013, she

                                       61
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 74 of 905




contacted Malek to determine which generic drugs both Teva and Heritage sold so that they

could coordinate pricing. As detailed below, Malek and Patel orchestrated a number of price

increases between 2013 and the present—some led by Teva, others by Heritage.

        135.   Malek and Patel’s relationship was valued and accepted by Malek’s supervisors.

In April 2014, Malek and Glazer met with the CEO (Satish Mehta) and President (Vikas Thapar)

of Emcure, Heritage’s parent company, to discuss potential price increases for several drugs.

During that meeting, Malek told Mehta and Thapar about his Teva contact, Patel. Malek, who

had been discussing price increases for Nystatin with Patel since mid-2013, told them that Patel

could be a vehicle for communicating with Teva about price increases and customer allocation.

Mehta and Thapar approved of Malek’s strategy to coordinate prices and allocate customers with

Teva.

        136.   The following sections profile each of these individuals and their primary contacts

at competitor Defendants, including cataloging the number of phone calls and/or text messages

exchanged between them. The charts that follow are limited to certain communications with

employees at other Defendants and do not include communications these individuals may have

had with executives at competitor companies that are not named in this Complaint.

                      a.      Ara Aprahamian

        137.   Aprahamian is the former Vice President of Sales at Taro. He assumed that

position when he moved to Taro from Actavis in March 2013. Aprahamian regularly

communicated with competitors in furtherance of the conspiracy, including with several of his

former colleagues at Actavis, and has established relationships with individuals at many of the

Defendants. For example, between March 2013 and October 2018, Aprahamian exchanged at

least 702 phone calls and text messages with his contacts at Sandoz, Glenmark, Teva, Dr.


                                      62
                    FILED WITH REDACTIONS – PUBLIC VERSION
        MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 75 of 905




Reddy’s, Actavis, Mylan, Wockhardt, Lannett, Amneal, and Aurobindo. 20 On February 4, 2020,

Aprahamiam was indicted for “his role in conspiracies to fix prices, rig bids, and allocate

customers for generic drugs, and for making a false statement to federal agents who were

investigating those conspiracies.”21

                             b.      David Berthold

         138.         Berthold is the Vice President of Sales at Lupin and has held that position since

June 2006. During his tenure at Lupin, Berthold has been the primary person at the company

communicating with competitors in furtherance of the conspiracies. Indeed, Berthold has

relationships with individuals at many of the Defendants. For example, between March 2011

and October 2018, Berthold exchanged at least 3,386 phone calls and text messages with his

contacts at Aurobindo, Glenmark, Actavis, Wockhardt, Zydus, Teva, Breckenridge, Mylan,

Sandoz, Dr. Reddy’s, Amneal, and Lannett.22

                             c.      Jim Brown

         139.         Brown is the Vice President of Sales at Glenmark and has held that position since

November 2012. Brown was one of several Glenmark executives that communicated with

competitors in furtherance of the conspiracies. Although not as prolific in his communications

with competitors as some of the other individual Defendants, he did communicate when

necessary to further the agreements. For example, between June 2012 and August 2018, Brown

exchanged at least 395 calls and text messages with his contacts at Actavis, Teva, Lupin,




20
     Amended State AG Complaint No. 2 ¶ 1061.
21
     Generic Drug Executive Indicted on Antitrust and False Statement Charges, DEP’T OF JUSTICE (Feb. 4, 2020),
     https://www.justice.gov/opa/pr/generic-drug-executive-indicted-antitrust-and-false-statement-charges.
22
     Id. at ¶ 1062.
                                       63
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
          Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 76 of 905




Amneal, Wockhardt, Breckenridge, Lannett, Sandoz, Aurobindo, Zydus, Par, Apotex, and

Taro.23

                             d.     Maureen Cavanaugh

          140.        Cavanaugh was the Senior Vice President and Commercial Officer, North

America, at Teva until April 2018. She is currently the Senior Vice President and Chief

Commercial Officer at Lannett. During her employment at Teva, Cavanaugh knew that her

subordinates were communicating with competitors about pricing and customer allocation. In

addition, Cavanaugh maintained her own relationships with certain competitors and coordinated

with them directly when necessary to further the conspiracies. For example, between January

2011 and August 2017, Cavanaugh exchanged at least 611 phone calls and text messages with

her contacts at Actavis, Amneal, Zydus, Sandoz, and Glenmark. 24

                             e.     Marc Falkin

          141.        Falkin was the Vice President of Marketing, Pricing and Contracts at Actavis until

Actavis was acquired by Teva in August 2016. For a period of time, Falkin was also the Senior

Vice President, US Generic Sales, at Teva. During his employment at Actavis, Falkin was a

prolific communicator in furtherance of the conspiracies and had established relationships with

executives at many of the Defendants. For example, between August 2013 and July 2016, Falkin

exchanged at least 2,521 phone calls and text messages with his contacts at Zydus, Teva,

Glenmark, Lannett, Aurobindo, Mylan, Lupin, Par, Apotex, Taro, Amneal, Sandoz, and

Wockhardt.25




23
     Id. at ¶ 1063.
24
     Id. at ¶ 1064.
25
     Id. at ¶ 1065.
                                        64
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 77 of 905




                             f.     Jim Grauso

         142.         Grauso was employed as a Senior Vice President of Commercial Operations at

Aurobindo until January 2014. In February 2014, Grauso moved to Glenmark and currently

holds the position of Executive Vice President, North America, Commercial Operations. Grauso

regularly communicated with competitors in furtherance of the conspiracy while he was at

Aurobindo and continued those relationships when he transferred to Glenmark. For example,

between December 2011 and January 2014, Grauso exchanged at least 1,732 phone calls and text

messages with his contacts at Lupin, Teva, Actavis, Taro, Zydus, Amneal, Glenmark,

Wockhardt, and Breckenridge.26

         143.         Similarly, after moving to Glenmark, Grauso continued to communicate

frequently with his contacts at competitor companies in furtherance of the conspiracy, including

his former colleagues at Aurobindo. For example, between February 2014 and October 2018, he

exchanged at least 2,001 phone calls and text messages with his contacts at Lupin, Aurobindo,

Zydus, Teva, Taro, Wockhardt, Sandoz, Dr. Reddy’s, Amneal, non-Defendant Rising, Par,

Breckenridge, Upsher-Smith, and Mylan.27

                             g.     Kevin Green

         144.         Green worked at Teva as a Director of National Accounts until November 2013

when he took a position with Zydus. Green is currently the Vice President of Sales at Zydus.

Green developed a number of relationships with individuals at many of the Defendants. He

regularly communicated in furtherance of the conspiracy with competitors while at Teva and

then carried those relationships over to his time at Zydus. For example, between January 2010



26
     Id. at ¶ 1066.
27
     Id. at ¶ 1067.
                                       65
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 78 of 905




and October 2013, Green exchanged at least 1,384 phone calls and text messages with his

contacts at Zydus, Mylan, Dr. Reddy’s, Aurobindo, Lupin, Sandoz, Breckenridge, Wockhardt,

and Lannett.28

         145.         Similarly, when Green became employed at Zydus, he continued to communicate

frequently with competitors in furtherance of the conspiracy, including with his former

colleagues at Teva. For example, between November 2013 and August 2018, Green exchanged

at least 965 phone calls and text messages with his contacts at Teva, Glenmark, Mylan, Lupin,

Aurobindo, non-Defendant Rising, Amneal, Sandoz, Lannett, and Dr. Reddy’s. 29

                             h.      Armando Kellum

         146.         Kellum was the Director of Pricing and Contracts at Sandoz until July 2015.

While at Sandoz, Kellum directed his subordinates, including CW-1, CW-2, CW-3, and CW-4,

to enter into price fixing and market allocation agreements with competitors. In addition,

Kellum had his own relationships with certain competitors and communicated with those

contacts directly when necessary to further the conspiracies. For example, between May 2011

and April 2015, Kellum exchanged at least 107 phone calls and text messages with his contacts

at Lupin, Teva, Upsher-Smith, Zydus, Actavis, non-Defendant Rising, Amneal, and Dr.

Reddy’s.30

         147.         As discussed above, in 2020, Kellum pleaded guilty to conspiring to fix prices, rig

bids, and allocate customers for generic drugs, including, but not limited to, the generic drugs

Clobetasol and Nystatin Triamcinolone Cream.




28
     Id. at ¶ 1068.
29
     Id. at ¶ 1069.
30
     Id. at ¶ 1070.
                                       66
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 79 of 905




                             i.      James Nesta

         148.         Nesta started his employment with Mylan in 2000 and is currently the Vice

President of Sales at Mylan. Nesta communicates regularly with his counterparts at many of the

Defendants. For example, between January 2011 and February 2016, Nesta exchanged at least

2,983 phone calls and text messages with his contacts at Amneal, Teva, Dr. Reddy’s, Zydus,

Aurobindo, Actavis, Lupin, Sandoz, Lannett, Taro, and Par. 31

                             j.      Konstantin Ostaficiuk

         149.         Ostaficiuk is the President of Camber and has held that position since 2009.

During his tenure at Camber, Ostaficiuk has been the primary person responsible for furthering

price fixing and market allocation agreements with his competitors. Indeed, Ostaficiuk regularly

communicated with competitors in furtherance of the conspiracy and maintained relationships

with executives at many of the Defendants. For example, between March 2011 and August

2017, Ostaficiuk exchanged at least 464 phone calls with his contacts at Amneal, Lannett,

Breckenridge, Aurobindo, Lupin, Teva, non-Defendant Rising, Breckenridge, Taro, Glenmark,

Zydus, Dr. Reddy’s, Wockhardt, Sandoz, and Actavis. 32

                             k.      Nisha Patel

         150.         Patel worked at Teva from April 2013 to December 2016, first as a Director of

Strategic Customer Marketing and then as a Director of National Accounts. As discussed in

great detail below, Patel was in frequent communication with her counterparts at the Defendants

in furtherance of the conspiracy. For example, during her time at Teva, Patel exchanged at least

1,117 phone calls and text messages with her contacts at Zydus, Sandoz, Actavis, Glenmark,



31
     Id. at ¶ 1073.
32
     Id. at ¶ 1074.
                                       67
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 80 of 905




Taro, Lupin, Dr. Reddy’s, Lannett, Par, Apotex, Aurobindo, Mylan, Amneal, Upsher-Smith, and

Breckenridge. As discussed in various sections of this Complaint, Patel also frequently

communicated with competitors using Facebook Messenger, LinkedIn messaging, and the

messaging application WhatsApp.33

                             l.     David Rekenthaler

         151.         Rekenthaler was the Vice President of Sales, US Generics at Teva until April

2015. Rekenthaler is now the Vice President of Sales at Apotex. During his time at Teva,

Rekenthaler knew that his colleagues, including Green and Patel, were colluding with

competitors. Indeed, Rekenthaler was also in frequent contact with competitors himself and had

relationships with executives at nearly all the Defendants. For example, between January 2011

and March 2015, Rekenthaler exchanged at least 1,037 phone calls and text messages with his

contacts at Actavis, Mylan, Par, Aurobindo, Apotex, Zydus, Sandoz, non-Defendant Rising,

Amneal, Breckenridge, Lupin, Dr. Reddy’s, Glenmark, Taro, Lannett, and Wockhardt. 34

                             m.     Rick Rogerson

         152.         Rogerson was the Executive Director of Pricing and Business Analytics at

Actavis until Actavis was acquired by Teva in August 2016. Rogerson now works at Amneal as

a Senior Director of Marketing and Business Analytics. During his time at Actavis, Rogerson

communicated with his contacts at several Defendants in furtherance of the conspiracies. For

example, between February 2010 and July 2016, Rogerson exchanged at least 635 phone calls




33
     Id. at ¶ 1075.
34
     Id. at ¶ 1076.
                                       68
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 81 of 905




and text messages with his contacts at Wockhardt, Teva, Dr. Reddy’s, Sandoz, Lannett,

Glenmark, Taro, and Zydus.35

                             n.      Tracy Sullivan

         153.         Tracy Sullivan has been employed at Lannett since 2007 and is currently the

Director of National Accounts. Sullivan regularly communicated with competitors in

furtherance of the conspiracies and maintained relationships with executives at many of the

Defendants. For example, between March 2011 and August 2016, Sullivan exchanged at least

458 phone calls and text messages with her contacts at Zydus, Wockhardt, Teva, Dr. Reddy’s,

Par, Amneal, Aurobindo, Mylan, and Breckenridge.36

         B.           The Overarching Conspiracy Between Generic Drug Manufacturers –
                      “Playing Nice in the Sandbox”

         154.         As a result of the cozy nature of the industry, sales and marketing executives in

the generic pharmaceutical industry are well aware of their competitors’ current and future

business plans. This reciprocal sharing of information greatly facilitates agreements among

competitors to allocate markets to avoid price competition.

         155.         The overarching conspiracy among generic manufacturers – which ties together

all the agreements on the Subject Drugs identified in this Complaint – is an agreement to avoid

competition and maintain high prices. At the heart of this agreement is an understanding that

each competitor is entitled to its “fair share.” That term is generally used by the conspirators as

an approximation of how much market share each competitor is entitled to in a Subject Drug or

across multiple Subject Drugs. “Fair share” is based on the number of competitors in the market,




35
     Id. at ¶ 1077.
36
     Id. at ¶ 1078.
                                       69
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 82 of 905




with a potential adjustment based on the timing of entry or the anticompetitive allocation of

buyers amongst similar or the same competitors in another generic drug market. Once a

manufacturer has achieved its “fair share,” the conspirators generally understood that it will no

longer compete for additional business. When considering whether to enter the market for a

particular generic drug or drugs, the conspirators understood that they would be entitled their

“fair share” and no more. The common goal or purpose of this overarching agreement is to keep

prices high, reduce price competition, and serve as the basis for further supra-competitive price

increases.

       156.    This overarching agreement is widespread across the generic drug industry and is

broader than the Defendant manufacturers named in this Complaint. Cigna focuses here on the

role of these named Defendants and their participation in, and agreement with, this overarching

conspiracy as applied to the Subject Drugs, as well as how these specific conspiracies are also

part of the larger overarching conspiracy.

       157.    The exact contours of this “fair share” understanding, which has been in place for

many years (and pre-dates any of the specific conduct detailed herein), has evolved over time

during the numerous in-person meetings, telephonic communications, and other interactions

between generic manufacturers about specific drugs. These business and social events occur

with such great frequency that there is an almost constant ability for Defendants to meet in

person and discuss their business plans. For example, between February 20, 2013 and December

20, 2013 (a 41-week period), there were at least forty-four (44) different tradeshows or customer

conferences where the Defendants had the opportunity to meet in person, some of which are

described above. These in-person meetings gave the Defendants the opportunity and cover to

have these conversations, and reach these agreements, without fear of detection.

                                     70
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 83 of 905




         158.      As described in more detail below, when necessary, this larger understanding was

reinforced through phone calls and text messages between the Defendants to discuss “fair share”

and the desire to maintain or raise prices with respect to specific drugs. These types of

communications occur with great frequency across the industry, including among Defendants.

         159.      For example, from January 1, 2013 through December 31, 2013, senior sales

executives and other individuals responsible for the pricing, marketing, and sales of generic

drugs at Teva spoke to representatives of every significant competitor by phone and/or text on

multiple occasions, totaling over 1,300 phone and/or text message communications. 37

         160.      Of the over 1,300 calls, over 1,200 of them involved Green, Patel, and

Rekenthaler of Teva speaking with competitors. Many – though not all – of those

communications involve matters that are addressed throughout this Complaint.

         161.      Similarly, from January 1, 2014 through December 31, 2014, senior sales

executives and other individuals responsible for the pricing, marketing and sales of generic drugs

at Teva continued to speak to representatives of every significant competitor by phone and/or

text on multiple occasions. For example, there were over 940 calls or text messages between

Teva and competitors during 2014.38

         162.      Of the over 940 calls, over 770 involved Patel and Rekenthaler of Teva speaking

with competitors (by this time, Green no longer worked at Teva). Many – though not all – of

those communications involve the Subject Drugs that are addressed throughout this Complaint.

It was not just Teva personnel speaking to their competitors, however. All of these individuals

were speaking to each other, when needed, hundreds or even thousands of times to ensure



37
     Id. at Table 1.
38
     Id. at Table 2.
                                       71
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 84 of 905




adherence to the overarching conspiracy, as illustrated in the graphic on page 37 of Amended

State AG Complaint No. 2.

       163.    In order to provide some organizational principle around the massive amount of

collusive behavior by the Defendants described in this Complaint, certain sections are centered

around the relationships between, respectively, Heritage and its would-be competitors,Teva and

its would-be competitors, and Sandoz, Taro, and their would-be competitors. However, this

organization should not imply that the Complaint is solely concerned with bilateral relationships

involving Heritage and/or Teva and/or Sandoz and Taro.

       164.    The specific drug agreements often involve overlapping sets of Defendants in

communication with each other, all following their agreed-upon “fair share” code of conduct.

For example, to view only a small portion of the interlocking, overlapping web of collusion

formed by Defendants: Teva, Taro, and Wockhardt discussed amongst themselves the allocation

of the Enalapril Maleate market; Teva and Taro communicated with Sandoz concerning the

prices for Ketoconazole cream; Sandoz worked with Mylan to allocate the market for Valsartan

HCTZ; and Teva, Mylan, and Par all communicated with each other in the spring of 2014

concerning the market for Budesonide DR capsules. These are not merely one-off agreements,

but evidence of the ongoing, sprawling nature of the Defendants’ overarching conspiracy.

       165.    The fair share understanding among Defendants dictates that, when two generic

manufacturers enter the market at the same time, they generally expect that each competitor is

entitled to approximately 50% of the market. When a third competitor enters, each competitor

expects to obtain a 33% share; when a fourth competitor enters, each expects 25%; and so on, as

additional competitors enter the market.




                                     72
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 85 of 905




       166.    When a generic drug manufacturer is the first to enter a particular drug market on

an exclusive basis, it is commonly understood that that manufacturer is entitled to a little more

than its proportional share of the market. For example, when Heritage was preparing to launch

Zoledronic Acid as the patent on the branded drug was about to expire, O’Mara (Heritage) spoke

to Austin (Dr. Reddy’s) to “see if he [was] willing to discuss strategy at all.” After speaking with

Austin, O’Mara stated that “[Austin] views it this way. If [Dr. Reddy’s] are first and others

come out after, he deserves 60%. If he launches with others on day [one], he considers fair share

2-50%, 3-33%, 4-25%, etc.”

       167.    Conversely, those generic manufacturers that enter later are typically entitled to a

little less than their proportional share. One of the many examples of this occurred in March

2014, when – as discussed more fully below – Lupin entered the Niacin ER market after Teva

had previously been exclusive. Patel of Teva and Berthold of Lupin spoke directly by phone a

number of times during this period, including three (3) calls on March 24, 2014. That same day,

Rekenthaler of Teva sent an internal e-mail to Patel stating: “We should concede Optum then

defend everything else. This should be it for Lupin. I believe this should be the 40% we were

okay with conceding.” Here, Teva’s expectation to maintain 60% share in a two-player market,

after being the first in that market, was consistent with the overarching conspiracy.




                                     73
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 86 of 905




         168.        Taro went so far as to create a graphic representation of that understanding, taking

into account both the number of competitors and order of entry to estimate what its “fair share”

should be in any given market:




                                                                                                 39


         169.        Although these general parameters are well-known, there is no precise method for

apportioning “fair share” because market share is ultimately determined by the business of

various customers, which is inherently somewhat variable. The shared objective, however, is to

attain a state of equilibrium, where no manufacturers are incentivized to compete for additional

market share by eroding price.

         170.        This common goal was stated succinctly by Aprahamian, who advised the Taro

Pricing Department in training documents from September and November 2013 that “[g]iving up

share to new entrant (as warranted) shows responsibility and will save us in the long run” and

“[d]on’t rock the boat – [g]reedy hogs go to slaughter.” In this regard, the “fair share” agreement

ensured that manufacturers did not compete to increase their market share. In the same training,

the Taro Pricing Department explained that when Taro launched a new product, it would use

                             to ensure it did not                           In other words, Taro would



39
     Id. at ¶ 129.
                                       74
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 87 of 905




not enter new drug markets where doing so would decrease the share of a competitor in multiple

products. In this regard, the “fair share” agreement restricted entry, limiting the number of

competitors in the market for each affected generic drug. As demonstrated throughout this

Complaint, Aprahamian’s idea of “responsibility” meant constantly reaching out to competitors

in order to coordinate giving up share to reach a “fair” allocation and keep prices high.

       171.    This scheme to reduce competition and allocate “fair share” is typically

implemented as follows. First, Defendants allocate the market for an individual drug based on

the number of competitors and the timing of their entry so that each competitor obtains an

acceptable share of the market. Then, the competitors agree on ways to avoid competing on

price and, at times, significantly raise price. This pattern is frequently followed even in the

absence of direct communication between the competitors, demonstrating the universal code of

conduct Defendants agreed to.

       172.    The “fair share” understanding has been particularly effective when a new

competitor enters the market – a time when, in a free-functioning, competitive market for generic

drugs, prices would be expected to go down. In today’s generic drug markets, a new competitor

will either approach or be approached by existing competitors. Existing competitors will agree

to “walk away” from a specific customer or customers by either refusing to bid or submitting a

cover bid. The new competitor’s transition into the market is seamless; the new entrant is ceded

market share and immediately charges a supra-competitive price. The competitors then continue

this process of dividing up customers until the market reaches a new artificial equilibrium. This

is referred to as a “stable” market.

       173.    “Fair share” principles also dictate how generic drug manufacturers respond when

a competitor experiences supply issues. If the disruption is temporary, the existing competitors

                                     75
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 88 of 905




will refrain from taking any action that might upset the conspiratorial balance. By contrast, if the

disruption is for a longer term, the competitors will divide up customers until each player

achieves a revised “fair share” based on the number of players remaining in the market. For

example, in July 2013, a retail pharmacy customer e-mailed Taro stating that one of Mylan’s

products was on back order and asked Taro to bid for the business. Aprahamian sent an internal

e-mail stating “Not inclined to take on new business . . . Wholesalers have product, let them

pull from there temporarily and we can certainly review if shortage persists. Don’t want to

overreact to this product. Not sure how long Mylan is out.”

       174.    These rules about “fair share” apply equally to price increases. As long as

everyone is playing fair, and the competitors believe that they have their “fair share,” the larger

understanding dictates that they will not seek to compete or take advantage of a competitor’s

price increase by bidding a lower price to take that business. Doing so is viewed as “punishing”

a competitor for raising prices – which is against the “rules.” Indeed, rather than competing for

customers in the face of a price increase, the would-be competitors often use this as an

opportunity to follow with comparable price increases of their own.

       175.    For example, in May 2013, after a Glenmark price increase on a number of

different drugs (discussed more fully below), Teva was approached by a large retail customer

requesting a bid for several drugs. Green immediately sought to determine whether this request

was due to a competitor price increase, in order to determine what Teva’s strategy should be:




                                     76
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 89 of 905




                                                                                                   40


         176.        Teva declined to bid, only after conversations with its competitors confirmed that

the reason for the request was due to a competitor’s price increase.

         177.        When a generic manufacturer participates in this scheme, and prices stay high,

this is viewed as “playing nice in the sandbox.” When a generic manufacturer is “playing nice in

the sandbox,” it is generally referred to as a “responsible” or “rational” competitor. For example,

in May 2013, R.T., a senior sales and marketing executive at Sandoz, sent an internal e-mail to

J.G., another Sandoz senior executive, stating “My sense is that Sandoz is viewed by customers

and competition as a respectful/responsible player in the market, which we should be proud of

and has taken years to develop. I would be very careful to destroy this through behavior that is

too aggressive or desperation.” Sandoz has since pleaded guilty to conspiring to fix prices,

allocate customers, and rig bids for generic drugs in violation of the antitrust laws.

         178.        Sandoz, in turn, uses that same terminology to refer to its competitors that are

acting in accordance with “fair share” principles. In internal company presentations throughout

2014, Sandoz consistently referred to Actavis as a “responsible competitor” and Taro as a “very

responsible price competitor.”

         179.        Teva had its own term of art – referring to the competitors it had the most

collusive relationships with as “high quality” competitors. As described more fully below, Teva

had long-standing relationships with these competitors, including several of the Defendants,




40
     Id. at ¶ 137.
                                       77
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
          Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 90 of 905




which affected nearly every overlapping drug they sold. As just one example, Patel of Teva

exchanged seven (7) text messages and had two (2) long phone calls with Aprahamian of Taro

on June 3 and 4, 2014. After a lengthy twenty-five (25) minute call with Aprahamian on the

morning of June 4, Patel sent an internal e-mail to K.G., a Teva senior marketing executive,

stating “[w]e should probably discuss how we want to handle all Taro increase items. Taro is a

high quality competitor – I think we need to be responsible where we have adequate market

share.”

          180.   Adherence to the agreement regarding “fair share” is critical in order to maintain

high prices. Maintaining high prices is the primary purpose of the agreement. If even one

competitor does not adhere to the “fair share” agreement, it can lead to unwanted competition

and lower prices. In the relatively few instances where a competitor prioritizes gaining market

share over the larger understanding of maintaining “fair share,” that competitor is viewed as

“irresponsible,” and is spoken to by other competitors. For example, in March 2015, Upsher-

Smith learned that Sandoz had submitted a bid on a product not identified in this Complaint at

one of Upsher-Smith’s customers. B.P., a senior account manager at Upsher-Smith, forwarded

that information internally stating “I can’t believe they have chosen to compete against us since

we had this business. How does this help us? We play fair and they don’t?”

          181.   Adherence to the agreement also informs manufacturers’ decisions to exit (or not

enter) new drug markets. For example, in September 2012, Mylan exited the market for

Clonidine-TTS following phone calls between Mylan and Teva executives. Absent competition

from Mylan, Teva raised its prices for Clonidine-TTS. Following regular contact between

Mylan and Teva executives, in February 2013, Mylan re-entered the market for Clonidine-TTS

at higher prices.

                                        78
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 91 of 905




         182.        “Fair share,” “playing nice in the sandbox,” “rationalizing the market,” and

similar terminology have become part of the industry lexicon, and thus part of the larger

understanding between Defendants. Generic drug manufacturers actively and routinely monitor

their fair share and that of their competitors, as well as discuss customer allocation amongst each

other within the context of agreements on specific drugs, as set forth more fully below. For

example, in July 2013, L.J., a senior marketing executive at Sandoz, sent an internal e-mail

identifying 47 products where Sandoz did not have “fair share” of the market. After some back-

and-forth internal joking among Sandoz executives about the idea that Sandoz might actually

attempt to compete for business in those markets by driving prices down, Kellum responded by

emphasizing the truly industry-wide nature of the agreement:




                                                                                               41


         183.        The “fair share” agreement is not limited to any one market; these principles

constantly inform and guide the market actions that generic drug manufacturers decide to take

(or not take) both within and across product markets. “Fair share” decisions consider factors

across multiple generic drug markets. Customers in one drug market might be traded for

customers in another drug market so to create a global “fair share” outcome. Or a putative

competitor may decline to compete meaningfully on a bid for one drug in exchange for the

opportunity to provide a pre-determined bid for a different drug. Or competitors might avoid



41
     Id. at ¶ 143.
                                       79
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 92 of 905




challenging a price increase on one generic drug based on a quid pro quo arrangement from other

competitors on different drugs.

         184.      Defendants understood that to effectuate a successful price-fixing and market

allocation agreement on one drug, they would need to effectuate an agreement across a broad

swathe of each Defendant’s portfolio of drugs. If the agreement were limited to one or two

drugs, it could more easily fall apart. For example, an agreement between two Defendants to

raise prices or to allocate market share on one drug would not likely hold where those same two

Defendants engaged in vigorous price competition on another drug, or where a third

manufacturer not party to that agreement entered the market with an intent to compete on price.

         185.      There are many examples of Defendants conspiring across drug markets. As

detailed below, this is illustrated by Heritage’s attempt to impose industry-wide price increases

simultaneously on eighteen drugs, including a number of the Subject Drugs: Acetazolamide ER,

Doxy Mono, Fosinopril HCL/HCTZ, Glipizide-Metformin, Glyburide, Glyburide-Metformin,

Leflunomide, Nystatin, Paromomycin, Theophylline ER, and Verapamil. This involved reaching

out to competitors as to each of the drugs to agree on price increases.

         186.      Similarly, Teva implemented collusive price increases on several drugs at one

time in a series of price increases detailed below and communicated with certain would-be

competitors as to multiple drugs as part of each such wave of price increases.

         187.      Defendants also conspired across drug markets to maintain their market allocation

scheme. For example, in November 2013, Dr. Reddy’s won the “B” slot 42 business at a large




42
     Some large customers contract with multiple suppliers – referring to them as primary (“A slot”) or secondary
     (“B slot”) suppliers – so that in the event of a supply disruption for a particular drug, there is a secondary source
     of supply.
                                       80
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 93 of 905




wholesale customer on a product not identified in this Complaint. Dr. Reddy’s had previously

won the “A” slot business at that customer because Mylan had “walked away” from the business.

J.A., a senior account executive at Dr. Reddy’s, sent an internal e-mail stating “My concern here

is that [Mylan] will retaliate somewhere else. I’m unsure of the $ volume, but this would pull

somewhere around 4% share from Mylan, and I don’t think they would take that lying down.”

       188.    Similarly, in October 2013, CW-1, a senior pricing executive at Sandoz, sent an

internal e-mail, including to Kellum, stating that Sandoz had decided not to bid on two drugs not

identified in the Complaint at a large retail customer. CW-1 explained his reasoning as follows:

“We have been running up against Mylan a lot lately (Nadolol/Benaz/Hctz), and fear blowback if

we take any more products at this moment. Trying to be responsible in the sandbox.” And in

June 2014, Sandoz again chose not to bid at a customer on a product not identified in this

Complaint out of concern that Mylan would retaliate. As CW-1 explained, “I do not want to

pursue, I believe this is due to a Mylan increase. We have a lot of products crossing with Mylan

right now, I do not want to ruffle any feathers.” As discussed more fully below, these decisions

were made by Sandoz executives as a direct result of communications between the competitors,

and in the context of an ongoing understanding between Sandoz and Mylan to fix prices and

avoid competition on a number of different drugs, including Nadolol.

       189.    A similar scenario occurred in August 2015, when Taro declined to bid on

Etodolac ER tablets at a large supermarket chain where Zydus was the incumbent. Taro voiced

concerns internally that Zydus might retaliate and take share from them on another product,

Warfarin Sodium tablets. As C.L., an analyst at Taro, reasoned in an internal e-mail, Zydus

“could hit us on Warfarin. Not worth a fight in the sandbox over 300 annual units for Etodolac.”

As discussed more fully below, both Etodolac ER and Warfarin Sodium were drugs where Taro

                                     81
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 94 of 905




had previously agreed with its competitors, including Teva and Zydus, to fix prices and allocate

customers in 2014. Taro’s focus on playing nice in the sandbox was merely an extension of

those already-existing agreements.

       190.    As these and other examples alleged below make clear, the agreements among

generic manufacturers transcend product markets as these companies make decisions not only

based on what impact their actions will have in a given product market, but also on how those

actions will impact other product markets where the competitors overlap and any future markets

where they might eventually compete.

       191.    In fact, as explained in more detail below, certain Defendants had long-standing

agreements with some of their competitors to limit competition on any products on which the

companies overlapped. For example, shortly after Patel was hired by Teva in 2013, she reached

out to CW-1 and asked how Sandoz handled price increases. Patel explained that she had been

hired by Teva to identify products where Teva could increase prices. CW-1 told Patel that

Sandoz would follow any Teva price increases and that Sandoz would not poach Teva’s

customers after Teva increased price. CW-1 reiterated his conversation to Kellum, who

understood and approved.

       192.    As set forth above, generic manufacturers often communicated about, and

colluded on, multiple drugs at any given time. For example, in July 2013, Teva increased pricing

on a list of 21 different products. There was a great deal of internal pressure from management

at Sandoz – including from Kellum and CW-1 – to obtain a copy of the Teva price increase list.

As a result, CW- 2 (then a Sandoz employee) reached out to his former colleague, Rekenthaler,

the Vice President of Sales at Teva, to obtain a copy of the full Teva price increase list.

Rekenthaler forwarded the list to his own personal e-mail address before then forwarding it to

                                     82
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 95 of 905




CW-2’s personal e-mail address. Upon information and belief, upon receiving the list, CW-2

read it to his supervisor – CW-1 – over the phone. Notably, the Teva list included a number of

products that Sandoz did not even sell.

       193.    It was not uncommon for generic manufacturers to communicate with each other

about products that they did not sell. For example, Teva, Wockhardt, and Mylan collusively

raised pricing on Enalapril Maleate in July 2013 (discussed more fully below). After a lengthy

conversation with Patel in the midst of the price increases, Aprahamian of Taro (not in the

market for Enalapril Maleate at that time) sent an internal e-mail, including to M.P., a senior

Taro executive, stating “[t]here has been some significant changes in the market landscape with

this product and I’d like to get product back in Taro label (and fast).” And Taro did move fast.

By December 2013, Aprahamian spoke again with Patel, M.A., an account manager at Mylan,

and M.C., a senior sales and marketing executive at Wockhardt. Taro then re-entered the

Enalapril Maleate market and matched competitor pricing.

       194.    As another example, on January 1, 2013 – the day before a substantial Mylan

price increase on a number of items – Green of Teva spoke five (5) times with Nesta of Mylan.

The next day, Green spoke with Kellum of Sandoz. Kellum then sent an internal e-mail to the

Sandoz team stating “[j]ust heard from a customer that – Teva and Mylan . . . have raised price

on Nadolol to our levels and Mylan took a significant price increase on Levothyroxine. Let’s

please be cautious on both these products.” Despite the fact that Teva did not sell Levothyroxine,

Green still conveyed to Sandoz that Mylan raised price on that product.

       195.    Unlike their branded counterparts, generic drugs are commodities and generic

manufacturers are constantly making decisions to enter new markets and leave existing markets.

Under the conspiracy, these decisions are often made, at least in part, based on who the

                                     83
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 96 of 905




competitors are and how strong the relationship is between the two companies. For example, in

July 2013, Sandoz was looking to implement a “Taro Strategy” that involved temporarily

delisting ten products that they overlapped on with Taro. This strategy would allow Taro to raise

price on these products while Sandoz was out of the market, and then Sandoz could re-enter later

at the higher price.

        196.    This agreement between generic manufacturers is further demonstrated by the

countless examples of companies sharing sensitive information with competitors as a matter of

course. The State AGs have gathered evidence going back more than a decade of generic

companies routinely communicating and sharing information with each other about bids and

pricing strategy. This includes forwarding bid packages received from a customer (e.g., a

Request for Proposal or “RFP”) to a competitor, either on their own initiative, or at the request of

a competitor.

        197.    Defendants and other generic drug manufacturers also share information among

themselves regarding the terms of their contracts with customers, including pricing terms, price

protection, and rebates. Defendants use this information to negotiate prices or terms that are

more favorable to them, often to the ultimate detriment of payors and consumers. For example,

in December 2013, Teva was negotiating new price increase language in its customer contracts

and wanted some comfort that its competitors had similar language. On December 23, 2013,

Rekenthaler spoke with Nesta of Mylan three times, including a 13-minute call. Immediately

after hanging up the phone with Nesta after the third call, Rekenthaler sent the following e-mail:




                                     84
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
           Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 97 of 905




                                                                                                43


           198.   Defendants and generic manufacturers signaled their intention to refrain from

competing aggressively with their competitors through statements made in annual reports, press

releases, and interviews. For example, on a September 10, 2013 earnings call, Lannett’s CEO

explained, “[W]henever people start acting responsible and raise prices as opposed to the

typical spiral down of generic drug prices, I’m grateful because Lannett tends to be active in

raising prices.”44 He concluded by explaining that “[t]his particular [price increase] that was

done by a competitor is embraced—just like I’d do any other price increases.”45 Impax’s CEO

explained that Impax had “done what most of the other generic competitors have done, we look

at opportunity, we look at how competition shifts, we look at where there may be some market

movement that will allow us to take advantages on price increases and we’ve implemented those

and we’ll continue to evaluate our line product-by-product probably a week and monthly basis to

see if there are some opportunities to participate in that practice.”46 Mylan’s CEO explained

on an October 25, 2012 earnings call, “You’ve heard me quarter after quarter coming and saying

we weren’t going to chase the bottom, that there’s been irrational behavior and that we would




43
     Amended State AG Complaint No. 2 ¶ 158.
44
     Q4 2013 Lannett Company Inc. Earnings Conference Call Transcript (Sept. 10, 2013), at 9.
45
     Id.
46
     Q3 2013 Impax Earnings Conference Call Transcript (Nov. 4, 2014).
                                         85
                       FILED WITH REDACTIONS – PUBLIC VERSION
           MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 98 of 905




continue to hold steady and control what we can control.”47 On August 8, 2016, Par’s

President explained to an analyst that “typically you want to just be very careful about trying to

go after too much share. You just have got to take a balanced approach.” 48

         199.     Analyst and industry reports on the generic manufacturing industry and

Defendants’ businesses reinforced this messaging and common understanding. Industry

publications including FDA Week highlighted that particular generic segments “enjoy[] high

margins due to limited competition” and were responsible for driving Defendants’ businesses. 49

Analyst reports warned of “increased competition” as a driver of potential “price erosion.” 50

These public reports were based on information provided by Defendants and generics

manufacturers to analysts.

         200.     Defendants and generic manufacturers also seized on the opportunity presented by

the many trade association meetings and customer conferences they attended together, including

conference of the National Association of Chain Drug Stores (NACDS) and Healthcare

Distribution Management Association (HDMA), to reinforce this messaging and common

understanding. For example, in 2010 Sandoz presented at the HDMA conference and detailed its

upcoming generic launches, highlighting the                                                    A June 2012

Apotex presentation from an HDMA conference described generic drug markets as subject to



                                                 A Lupin presentation for the 2014 NACDS annual




47
     Q3 2012 Mylan Earnings Conference Call Transcript (Oct. 25, 2012).
48
     Q2 2016 Par Earnings Conference Call Transcript (Aug. 8, 2016).
49
     Nanci Bompey, Teva Executive Proposes Changes to Drug Exclusivity Provisions, FDA WEEK (Apr. 26, 2013).
50
     See, e.g., Global Research Desk, Perrigo Lowering Numbers but Still See Upside, UBS (July 6, 2016).
                                       86
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 99 of 905




meeting listed among the

                            In 2016 Dr. Reddy’s outwardly presented at NACDS its drug pipeline

while describing its strategy as

Generic Drug Price Spikes Since 2013

         201.     Against this industry backdrop, the prices for a large number of generic

pharmaceutical drugs skyrocketed throughout at least 2013 and 2014. As Senator Sanders noted,

the prices of more than 1,200 generic medications increased an average of 448 prcent between

July 2013 and July 2014.51 An analysis conducted by Sandoz showed that during the calendar

years 2013 and 2014, there were 1,487 “large price increases” (increases of the WAC price

greater than 100%), of which 12% (178) were increased by greater than 1,000%.

         202.     These increases in 2013 and 2014 were staggering compared to prior years. The

following table (which contains information about WAC pricing changes through October 2014

only) demonstrates the surge in the number of large drug price increases per year in 2013 and

2014:




                                                                                               52


         203.     A January 2014 survey of 1,000 members of the National Community

Pharmacists Association (“NCPA”) found that more than 75% of the pharmacists surveyed



51
     Why are Some Generic Drugs Skyrocketing in Price?: Hearing on S. 113-859 Before the Sen. Comm. on
     Health, Education, Labor, and Pensions, 113th Cong. 2 (2014) (statement of Sen. Bernie Sanders, Chairman, S.
     Subcomm. on Primary Health and Aging).
52
     Amended State AG Complaint No. 2 ¶ 163.
                                       87
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 100 of 905




reported higher prices on more than 25 generic drugs, with the prices spiking by 600% to 2,000%

in some cases.

        204.     More than $500 million of Medicaid drug reimbursement during the twelve

months ending on June 30, 2014 was for generic drugs whose prices had increased by over

100%.

VIII. THE CONSPIRACY: HERITAGE-RELATED CONDUCT

        205.     When entering a generic drug market, Defendants routinely and systematically

sought out their competitors in an effort to reach agreement to allocate market share, maintain

high prices and/or avoid competing on price. These agreements had the effect of artificially

maintaining high prices for a large number of generic drugs and creating an appearance of

competition where in fact little to none existed.

        206.     Illustrative examples of these agreements are set forth below, describing specific

examples relating to many of the Subject Drugs.

        207.     By 2012 the overarching “fair share” conspiracy was well established in the

industry, including among the Defendants. Generic manufacturers replaced full-throated

competition with coordination in order to maintain their fair share of a given generic drug market

and avoid price erosion. The structure and inner workings of the agreement were understood and

adopted throughout the industry.

        208.     Around this time, however, manufacturers began to focus more on price increases

than they had in the past. They were no longer satisfied to simply maintain stable prices – there

was a concerted effort by many in the industry to significantly raise prices. Manufacturers

started communicating with each other about those increases with greater and greater frequency.




                                      88
                    FILED WITH REDACTIONS – PUBLIC VERSION
        MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 101 of 905




       209.    Starting sometime in 2012 or even earlier, and continuing for several years,

competitors would systematically communicate with each other as they were identifying

opportunities and planning new price increases, and then again shortly before or at the time of

each increase. The purpose of these communications was not only to secure an agreement to

raise prices, but also to reinforce the essential tenet underlying the fair share agreement – i.e.,

that they would not punish a competitor for leading a price increase or steal a competitor’s

market share on an increase. There was an understanding among many of these generic drug

manufacturers – including the Defendants – that a competitor’s price increase be quickly

followed; but even if it could not be, the overarching conspiracy dictated that the competitors

who had not increased their prices would, at a minimum, not seek to take advantage of a

competitor’s price increase by increasing their own market share (unless they had less than “fair

share”).

       210.    Generic drug manufacturers could not always follow a competitor’s price increase

quickly. Various business reasons – including supply disruptions or contractual price protection

terms with certain customers that would result in the payment of significant penalties – could

cause such delays. In those instances when a co-conspirator manufacturer delayed following a

price increase, the underlying fair share understanding operated as a safety net to ensure that the

competitor not seek to take advantage of a competitor’s price increase by stealing market share.

       211.    Examples of specific collusive price increases on many of the Subject Drugs are

set forth below.

       212.    The allegations in Section VIII focus on Heritage’s conduct with respect to

market entry, while the allegations in Sections IX and X focus on Teva’s conduct in similar

circumstances, and the allegations in Section XI focus on dermatological drug-related conduct.

                                     89
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 102 of 905




        A.      Market Allocation Agreements to Maintain Market Share and Avoid Price
                Erosion

        213.    When entering a generic drug market, Defendants routinely sought out their

competitors in an effort to reach agreement to allocate market share, maintain high prices, and/or

avoid competing on price. These agreements had the effect of artificially maintaining high

prices for a large number of generic drugs and creating an appearance of competition where in

fact little to none existed.

                1.      Nimodipine

                        a.      The Heritage/Sun Agreement

        214.    As of June 2012, Heritage and Sun, through its division Caraco, were the only

two competitors in the market for Nimodipine, as Teva had recently left the market. Heritage

saw Teva’s departure as an opportunity to raise prices.

        215.    In June 2012, Malek asked Sather to contact Caraco to discuss raising the price of

Nimodipine. The resulting conversations reflect an agreement between the two companies to

allocate the market and avoid competing on price, while at the same time making overt efforts to

increase pricing market wide.

        216.    Sather subsequently exchanged numerous text messages and participated in calls

with her Caraco contact throughout June 2012. On June 28, 2012, in an e-mail titled “Caraco”,

Sather wrote:

                [Sun Senior Sales Manager Susan Knoblauch] brought up
                nimo[dipine] to her boss [Sun President GP Singh Sachdeva], his
                only concern was that they get their fair share of the market. She
                was not so much help on the pricing discussion- because she does
                not have much control over it. All pricing goes through [GP Singh
                Sachdeva (Sun)] and [GP Singh Sachdeva (Sun)] sets is. I do not
                know [GP Singh Sachdeva (Sun)] but [Knoblauch (Sun)] mentioned
                our discussion with him so I can only hope the ground work has been


                                     90
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 103 of 905




                 set. I reiterated that we would like to see $ go up and we would be
                 fair.

          217.   Malek responded: “Thanks for the info. Not sure what this means ‘his only

concern was that they get their fair share of the market.’ They are getting their fair share of the

market at a price they don’t need to go to is what I wanted to communicate to them.”

          218.   In her e-mail response, Sather agreed:

                 That is exactly how I stated it to [Knoblauch] too! She made it
                 almost seem like he did not care about the price of even this product.
                 She admitted she knew nothing about the item – it is not a big/key
                 item for them. I said it is big for us and with only two players it
                 should command more $.

                 I’d like to see if [Knoblauch] can communicate back to [GP Singh
                 Sachdeva (Sun)] and the Nimo[dipine] on the Cardinal RFP (when
                 it gets closer to the close of the RFP) – specifically mentioning the
                 pricing we are going at so that Caraco can bring their price up too.
                 This could demonstrate how communication can and should work
                 between us to get the $ up.

          219.   The same day Sather sent an analysis of the upcoming Cardinal RFP to Malek and

others at Heritage. The notes section regarding Nimodipine reflected that Heritage should “keep

price high for Caraco.” The plan for Heritage was that it would bid at a high price, which would

be communicated to Sun beforehand, and would allow Sun to raise its price and still retain the

Cardinal business.

          220.   On July 20, 2012, Fleming, a Contract Analyst at Heritage, circulated proposed

pricing for the Cardinal RFP which included pricing for Nimodipine that was lower than that

proposed by Sather. In an e-mail exchange that same day, Sather and Malek discussed raising

prices:

                 Sather: My only concern is Nimodipine – and situation with Caraco
                 and raising our market pricing. If we don’t let them increase pricing
                 here – will it always be a fight to the bottom with them?


                                        91
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 104 of 905




                Malek: I don’t have a problem with it but, we need another account.
                Who is that account? They took CVS from us and we let it go and
                now they are getting aggressive at public and at GPO’s.

                Sather: I understand – I just think the timing is critical if we want
                to raise our pricing everywhere. This Cardinal RFP was mentioned
                in previous conversations – and now with NACDS coming – it is a
                perfect time to have those off-show conversations with the right
                folks and reiterate the ‘plan.’ Plus the RFP pricing will not be
                effective until Oct 1st – we would have time to discuss our pricing
                with Cardinal (and others) before that final date. Ie: I think we
                could still lowball the Nimo a little later if necessary.

                Malek: If you feel comfortable we can have those conversations and
                benefit from this then I agree. We can talk off line.

                Sather: If I don’t continue the conversations now (and at NACDS)
                and if we lowball right of the gate on the RFP, I think we close the
                door for a long time.

                Malek: Ok, let’s give it a shot. So we will increase the price, you
                should tell them that so they can do the same without any comp.

        221.    That same day, Sather spoke to Knoblauch. During this and other

communications in the succeeding weeks, by text, phone and in-person at NACDS, the two

companies reached an understanding about raising the price and avoiding competition for

Nimodipine. Pursuant to the agreement, Heritage provided a cover bid so that Sun would be able

to significantly raise its price and still retain the Cardinal business.

        222.    Heritage and Caraco were both able to significantly raise prices to other

customers as well as a result of this agreement.

        223.    When Malek learned that Sun would potentially be subject to FDA recall on

Nimodipine, he directed employees to contact their Sun counterparts to inquire about the recall.

A Heritage employee later reported that her contact at Sun was “not aware or [sic] any

problems/issues and supply was fine.”



                                     92
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 105 of 905




       224.    Then, on April 16, 2013, after an employee reported that Caraco has not been

bidding as it was unsure when it would have product, Malek responded “Great feedback, time for

next increase!” But he also followed up with some additional instructions about a week later,

expressing his willingness to continue the agreement with Sun when it did re-enter the market:

“to make sure if/when they are back [on the market] they talk to us first so we can be smart about

it.”

       225.    On May 23, 2013, Sather again spoke with Knoblauch, who indicated that Caraco

may be returning to the market for Nimodipine in June or July. Sather immediately reported this

news to Malek: “Caraco’s Nimodipine has an estimated ship date of June/July but frankly that

looks even too hopeful. And there’s a small rumor they may not come back with it. A reminder

was provided about our recent changes on that item.”

       226.    This resulted in the following e-mail exchange between the two:

               Malek: OK...Where did you hear this from!!

               Sather: Vendor/friend [Knoblauch]

               Malek: Are they raising theirs?

               Sather: They are not yet but admit it would be nice to

               Malek: Well we would follow in one second.

               Sather: I did say that!

               Malek: hahahahahahaha

       227.    During the next year, Caraco did not return to the market. Heritage was able to

continue charging the artificially inflated prices previously agreed to by Caraco, and at times

higher prices, as a result – knowing that if Caraco did return to the market, the original

agreement between the companies would continue.



                                     93
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 106 of 905




       228.     This agreement between Heritage and Sun was part of an overarching conspiracy

of the corporate Defendants named in the Complaint to unreasonably restrain trade in the generic

pharmaceutical industry.

                       b.      The Heritage/Ascend Agreement

       229.     In April of 2014, Defendant Ascend received FDA approval to begin producing

Nimodipine for sale. On April 8, 2014, Malek immediately reached out to Ascend’s Executive

Vice President of Sales and Marketing, John Dillaway, through LinkedIn, asking if Dillaway had

“time to catch up tomorrow afternoon or Thursday morning.” Dillaway responded, “I would like

to catch up.”

       230.     On April 22, 2014, Heritage identified Nimodipine as one of eighteen different

drugs designated for a price increase. As discussed below, a large majority of the price increases

were to be achieved through collusive efforts. During a “Price Increase Discussion” conference

call with members of the Heritage sales team, led by Malek, Heritage noted that Ascend was

going to launch Nimodipine. Malek took responsibility within Heritage to communicate with

Ascend about market shares. Heritage planned to offer Ascend one-third (1/3) market share, so

that Ascend would not compete with Heritage on price.

       231.     Malek took this responsibility to communicate with Ascend because he already

had a relationship with Dillaway. The pair had previously met in February 2013. Malek had

also been communicating frequently with Dillaway through the website LinkedIn in the weeks

leading up to the April 22, 2014 Price Increase Discussion.

       232.     Later in the day after the Heritage “Price Increase Discussion” on April 22, 2014

described below, Malek called Dillaway and the two spoke for nineteen minutes. Upon

information and belief, during this conversation they agreed on a plan where Heritage would


                                     94
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 107 of 905




raise its prices, Ascend would enter the market at a high price to avoid erosion, and in exchange

Heritage would walk away from certain accounts that Ascend had targeted so that Ascend could

gain market share at favorable pricing.

       233.    On May 9, 2014, Heritage had another internal conference to discuss price

increases. After obtaining buy-in from Ascend during the April 22 telephone call between

Malek and Dillaway, Heritage confirmed that it would be raising prices of Nimodipine across the

board. Heritage also identified specific customers that it would “let go” to the “new entrant into

market,” Ascend.

       234.    In June 2014, Malek sought to continue his conversations with Dillaway

regarding Nimodipine. He e-mailed Dillaway on June 6, 2014 seeking to arrange a phone call.

After they were unable to connect by phone, Dillaway suggested they meet in person and “grab

coffee” at the NACDS conference in Boston.

       235.    At the end of June, Heritage implemented the price increase. Heritage raised the

price of Nimodipine to at least twelve customers.

       236.    Malek e-mailed Dillaway on October 29, 2014, again asking to “catch up.” The

two spoke by phone for ten minutes the next day. On November 4, 2014, Malek e-mailed

Dillaway to “[l]et me know when we re-connect to continue our discussions from the other day.”

Instead of communicating specifics over e-mail, Malek and Dillaway made plans to have lunch

together when Malek returned from India.

       237.    Two weeks later, on November 18, 2014, Malek e-mailed Dillaway stating “[j]ust

sent you a text. Fresh back from India. Wanted to pick up discussions. Let me know if you can

chat.” On November 25, 2014, Malek e-mailed Dillaway again asking if Dillaway “had a few

minutes to connect.”

                                     95
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 108 of 905




       238.    On January 22, 2015, Malek asked Heritage employee R.S. to reach out to Ascend

to see if Ascend had Nimodipine in its warehouse. Malek stressed that this inquiry should be

kept confidential.

       239.    R.S. reached someone at Ascend. By January 24, 2015, Malek was able to inform

his sales team that Ascend had Nimodipine in its warehouse.

       240.    By May 1, 2015, Ascend had fully launched Nimodipine. Instead of trying to

compete with Heritage upon entry, Ascend’s WAC price, per tablet, was even higher than

Heritage’s.

       241.    Notwithstanding this higher pricing per tablet, Ascend began to gain market share

throughout the second half of 2015.

       242.    This agreement between Heritage and Ascend was part of an overarching

conspiracy of the corporate Defendants named in the Complaint to unreasonably restrain trade in

the generic pharmaceutical industry.

               2.     Zoledronic Acid

       243.    At all relevant times, Dr. Reddy’s and Heritage dominated the market for

Zoledronic Acid.

       244.    Heritage began selling a 5mg formulation of Zoledronic Acid in the spring of

2013, when the product was first coming off patent. The brand manufacturer, Novartis, had

previously marketed two formulations of the drug: a 5mg injection called Reclast®, and a 4mg

injection called Zometa®. Heritage initially sought to launch only on the 5mg formulation.

Even before the product was officially launched, Heritage began communicating with its

potential competitors in order to divvy up the market and avoid price competition.




                                     96
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 109 of 905




         245.     On January 21, 2013, Malek e-mailed O’Mara (Heritage) directing him to reach

out to Dr. Reddy’s, the only other competitor Malek believed would be marketing Zoledronic

Acid. Malek wrote:

                  Would like you to have a call with [Austin (Dr. Reddy’s)] on
                  Zoledronic. Right now, only us and DRL have a tentative on the
                  5mg (reclast).

                  Need to know if he’s going to be there day one and see if he’s willing
                  to discuss strategy at all.

                  This is huge right now if it’s only a two player market and we need
                  to lock in our strategy.

         246.     In a follow-up communication to O’Mara the next day, Malek outlined what

O’Mara should ask Austin:

                  OK. Here are the questions if you would.

                  Are they going to be there day one (March 4)

                  Have they heard of any others there say [sic] one?

                  Are they launching the 4mg (Zometa) at risk?53

                  Have they heard of anyone else launching the 4mg at risk?

                  What’s their market share goal?

         247.     Through numerous phone calls in late January 2013 between Heritage and

Dr. Reddy’s sales representatives, an agreement was reached to allocate the market for

Zoledronic Acid between Heritage and Dr. Reddy’s. As O’Mara described it, “[Austin] views it

this way. If they are first and others come out after, he deserves 60%. If he launches with others

on day [one], he considers fair share 2-50%, 3-33%, 4-25%, etc.”




53
     An “at risk” generic launch refers to a scenario where a generic manufacturer launches product sales after the
     FDA has reviewed and approved its ANDA, but while patent litigation is still ongoing.
                                       97
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 110 of 905




        248.    Communications between the two companies continued in March 2013 in

preparation for Heritage’s market entry, including communications on March 1, 4, 6, 12, and 13,

2013.

        249.    As the launch approached, Heritage continued to communicate with Dr. Reddy’s

to refine their agreement on market share and initial pricing for Zoledronic Acid, acutely aware

that what they were doing was illegal. For example, on March 1, O’Mara e-mailed Malek

informing him that he had left Austin a message “to have him call me back.” He added, “Did not

leave anything that would incriminate me—very generic.” O’Mara and Austin then spoke for

almost eight minutes on March 4, 2013.

        250.    The March 6 communication arose from Malek’s concern that Dr. Reddy’s’ initial

pricing to at least one customer appeared to be lower than he had hoped. Malek e-mailed

O’Mara asking, “[a]ny chance you can talk to them and educate them on supply and demand

economics?” O’Mara’s response was “[y]es, they were working on it yesterday, but [I] will give

him a call and discuss.”

        251.    On March 13, M.E., a Senior National Accounts Manager at Heritage, told Malek

that he had called his counterpart at Dr. Reddy’s about Zoledronic Acid and they would “talk

about it soon.” The two spoke on April 3, 2013 and M.E. confirmed that Dr. Reddy’s had begun

shipping the 5mg product that day and that pricing would be “in the 500 range.” The two

continued to speak throughout April.

        252.    Malek sent a text message to his entire sales team on April 19, 2013, reminding

them to keep their discussions out of writing: “Team: please hold off on emails regarding

zoledronic indication, insert, prescribing, etc. take all questions off line.”




                                      98
                    FILED WITH REDACTIONS – PUBLIC VERSION
        MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 111 of 905




       253.    Heritage and Dr. Reddy’s continued to police their market allocation agreement.

Whenever there were challenges between Heritage and Dr. Reddy’s for specific customers, those

disagreements were resolved through direct communications between the companies. For

example, in November 2013, Dr. Reddy’s offered a lower price for Zoledronic Acid to one of

Heritage’s customers. When Malek learned of this, he e-mailed M.E., “When you spoke to [your

counterpart at Dr. Reddy’s], weren’t they going to chill on share[?]” M.E. replied. “He told me

that he was going to speak to their injectable people and let them know that they should chill.”

       254.    Despite these occasional challenges, the general agreement regarding market

share allocation between Heritage and Dr. Reddy’s continued. For most of 2013 and 2014, the

market remained stable with Dr. Reddy’s maintaining roughly 60 percent market share to

Heritage’s 40 percent for the 5mg Reclast® formulation.

       255.    Par entered the market for Zoledronic Acid in late 2013, approximately eight

months after Heritage and Dr. Reddy’s. Shortly before entering the market for Zoledronic Acid,

Par personnel attended the NACDS Total Store Expo in Las Vegas, which was also attended by

personnel from numerous Defendants, including personnel from Heritage and Dr. Reddy’s,

among others. When Par entered the market in late 2013, it announced list prices even higher

than the Heritage and Dr. Reddy’s list prices. Although it was the third generic manufacturer to

enter the market, Par did not undercut Heritage and Dr. Reddy’s in price.

               3.     Meprobamate

       256.    In 2013, Heritage and Dr. Reddy’s were the only manufacturers for Meprobamate.

The two companies had an agreement in place to allocate market share between them and not

compete on price.




                                     99
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 112 of 905




       257.    Heritage decided it wanted to increase price significantly. On March 21, 2013,

Malek e-mailed members of his team that he is “Looking to take a price increase on [mepro].

Only other competition is DRL [Dr. Reddy’s]. We don’t want to make any waves and we are not

looking for additional share, just want to maintain what we have at a minimum of a 4x price.

Anyone want to reach out to DRL and communicate to feel out?”

       258.    On a call on March 22, the two companies agreed to set and increase prices on

Meprobamate. The agreement was confirmed in an e-mail later that day from a Heritage

representative: “DRL is on board with price increase. I will fill you in later.”

       259.    On March 27, 2013, Heritage received a request for a bid from a national

wholesaler on Meprobamate that was a Dr. Reddy’s customer. The Heritage employee reported

to Malek that “Due to my conversation with [Dr. Reddy’s] the other day, I think we should tread

lightly or else bid a high price to show them where we are going.” Malek replied “Unless [the

national wholesaler] calls you and asks for supply, I recommend letting the market dry up a bit

and showing DRL we stayed away from their business.”

       260.    In April 2013, Dr. Reddy’s approached Heritage to discuss its desire to get

additional market share on Meprobamate. Dr. Reddy’s requested Heritage “walk away” from a

national pharmacy chain. On April 24, 2013 Heritage e-mailed the large pharmacy chain that it

was increasing Meprobamate prices. The pharmacy replied that it “made a business decision to

name another manufacturer as our primary supplier of Meprobamate tablets.”

       261.    The following month, Malek told his employee to explain to Heritage “we

decided to walk away based on the conversation we had two weeks ago. This makes the playing

field for market share more even and I assume since you were looking for one more customers




                                    100
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 113 of 905




that you are good now. Tell him you don’t think the team is going to walk from anymore share

at this point.”

        262.      Both Heritage and Dr. Reddy’s were able to significantly raise prices across the

board – nearly simultaneously – as a result of this agreement. Heritage’s price increases became

effective in late April, 2013. Dr. Reddy’s’ price increases became effective May 10, 2013.

        263.      Over the next several years, the market for Meprobamate remained highly stable,

but at supracompetitive levels, as a result of the agreement between Heritage and Dr. Reddy’s.

Prices and profit margins for the two companies remained very high, due to the lack of

competition in the market.

        264.      This agreement between Heritage and Dr. Reddy’s was part of an overarching

conspiracy of the corporate Defendants named in the Complaint to unreasonably restrain trade in

the generic pharmaceutical industry.

                  4.     Doxy DR

                         a.      The Heritage/Mylan Agreement

        265.      Mylan served as the exclusive generic manufacturer in the market for Doxy DR

until July 2013 when Heritage entered the market. Mylan and Heritage then dominated the

market for Doxy DR until Mayne entered the market in 2014.

        266.      While Mylan held exclusivity over the Doxy DR generic market, prices remained

high, as would be expected without competition. Because Mylan was the only manufacturer of

Doxy DR in the generic market at that time, pricing for the drug was still very profitable. By

2013, Heritage considered entering the Doxy DR market. Aware that the entrance of a second

manufacturer typically drives down prices, Heritage contacted Mylan before entering the market




                                     101
                    FILED WITH REDACTIONS – PUBLIC VERSION
        MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 114 of 905




for Doxy DR to coordinate pricing and market share in alignment with their “fair share”

agreement to prevent price from eroding when Heritage entered.

       267.   In April 2013, Glazer and Malek traveled to India to meet with two executives of

Heritage’s parent company, Emcure. Glazer and Malek met with Satish Mehta, the CEO of

Emcure, and Vikas Thapar, the President of Emcure. The purpose of their trip was to discuss

Heritage’s plans to enter the Doxy DR market and to coordinate how Heritage and Mylan could

minimize competition. It was decided that Mehta would reach out first to a high-level

counterpart at Mylan, Rajiv Malik (“Malik”), in order to facilitate subsequent communications

between Glazer and Malek and their Mylan counterparts.

       268.   In early May, upon return to the United States, Heritage employees at many levels

began to reach out to their counterparts at Mylan to discuss Doxy DR pricing and market

allocation.

       269.   For instance, On May 3, 2013, Malek asked O’Mara (Heritage) to set up a call

between Malek and his counterpart, the Vice President of Sales at Mylan. The next day, Malek

learned that the Vice President of Sales had little to do with the National Accounts and O’Mara

instead provided Malek with contact information for James Nesta, a Vice President and

Executive Director at Mylan. Malek immediately connected with Nesta through LinkedIn.

Malek and Nesta communicated by phone on multiple occasions and continued to communicate

about various drugs, including Doxy DR.

       270.   Additionally, on May 7, 2013, Glazer e-mailed Malik, copying both Mehta and

Thapar: “Rajiv [Malik]: Would like to schedule a time for a call to catch up and discuss some

recent Heritage news. Please let me know when you are available and we’ll pencil it in.” Malik




                                    102
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 115 of 905




responded with a phone number where he could be reached in England and the two spoke the

next day.

       271.    During their May 8, 2013 phone call, Glazer and Malik reached an agreement to

refrain from competing in the Doxy DR market. Glazer told Malik that Heritage intended to

pursue two of Mylan’s large Doxy DR customers (wholesaler McKesson and retail pharmacy

CVS), who collectively comprised 30% of the market. Glazer confirmed they would not price

aggressively (lower than Mylan) and Malik responded that Mylan would “play fair,” agreeing to

give up the two accounts to Heritage.

       272.    Over the course of several discussions, Malik reached an agreement with Glazer

whereby Mylan would give up its accounts with McKesson and CVS based on the understanding

that Heritage would coordinate with Mylan to keep prices of Doxy DR elevated. Malik made

clear that Mylan entered this agreement willingly because Heritage had abided by its “fair share”

agreements with Mylan in the past on other drugs by allowing Mylan to enter the market without

competition. The competitors understood that this agreement would allow Heritage to gain

market share without eroding the lucrative Doxy DR pricing in the market at that time. Malik

told Glazer he would inform others at Mylan about their agreement. Similarly, Glazer kept

Malek informed on his conversations with Mylan.

       273.    In the months that followed, Mylan surrendered the McKesson and CVS accounts

to Heritage.

                              (i)       Wholesaler A

       274.    In June 2013, Malek met with a senior executive from “Wholesaler A” (believed

to be McKesson) at an HDMA Conference in Orlando to discuss potential product opportunities,

including Doxy DR. Very shortly thereafter, Heritage submitted a detailed product proposal to


                                    103
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 116 of 905




Wholesaler A and Malek continued to reiterate to them Heritage’s strong interest in entering a

supply agreement for Doxy DR over the following days.

       275.    During that same period, Heritage and Mylan executives remained in touch and

continued to discuss their market allocation scheme during this time. On June 11, Michael

Aigner, a National Account Manager at Mylan, called O’Mara and spoke for nearly ten minutes.

O’Mara then immediately called Malek to report his conversation, initially leaving a voicemail,

but connecting 15 minutes later for a 7-minute conversation.

       276.    On June 18, 2013, a senior manager at Wholesaler A contacted Lance Wyatt, a

National Account Manager at Mylan, to inform him of the unsolicited bid he received from a

new entrant (Heritage) on Doxy DR and offer Mylan the opportunity to submit a bid to retain the

business by June 21, 2013. This is a customary practice in the industry referred to as “Right of

First Refusal” (“ROFR”) and is often included in the terms of supply contracts between

manufacturers and their customers, allowing the incumbent manufacturer an opportunity to beat

a competitor’s price and retain the business. Keeping its agreement with Heritage to cede a

customer, Mylan failed to submit a counter bid to retain the Doxy DR business at the wholesaler.

       277.    On June 27, 2013, with no counterbid from Mylan, Wholesaler A entered a

distribution agreement with Heritage to serve as the wholesaler’s primary supplier of Doxy DR.

       278.    To date, Heritage maintains Wholesaler A’s Doxy DR business without any

competition from Mylan.

                              (ii)   The Large Retail Pharmacy Account (“Pharmacy-1”)

       279.    In July 2013, Mylan upheld its agreement with Heritage to cede Pharmacy-1

account for Doxy DR.




                                    104
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 117 of 905




        280.   On July 8, 2013, Heritage submitted a proposal to Pharmacy-1 to bid for Doxy

DR business. Pharmacy-1 rejected the bid the following morning because the pricing was too

high.

        281.   On July 11, 2013, Heritage e-mailed a revised bid to Pharmacy-1 and lowered its

proposed pricing in a continued effort to obtain the Doxy DR business.

        282.   At the same time that Heritage was attempting to secure an agreement with

Pharmacy-1, both Heritage and its parent company Emcure continued to communicate with

Mylan to keep its competitor updated on the company’s efforts. In particular, Heritage wanted to

make sure that Mylan was still committed to the agreement and would cede the very important

large retail pharmacy account to Heritage if challenged. To further this effort, Mehta spoke with

Malik on July 18, 2013 and then Thapar followed up by e-mailing Glazer, “Satish spoke to

Rajiv. Call me when free.” Glazer spoke with Thapar and then e-mailed Malik asking if he had

time for a call that day. Malik responded that he could call Glazer later that evening.

        283.   Malik called Glazer, left a voicemail, and Glazer returned the call fifteen minutes

later. They had a 4-minute conversation where Glazer conveyed Heritage’s strategy and position

about the Pharmacy-1 bid and Doxy DR in general. Glazer told Malik that Mylan’s reaction to

Heritage’s bid with Pharmacy-1 would “set the tone of whether this is a high priced item or more

erosion.”

        284.   As set forth more fully below, Mylan’s reaction was to cede the business to

Heritage and avoid price erosion. After speaking to Glazer, Malik immediately spoke to certain

Mylan employees,.and Mylan ultimately walked away from Pharmacy-1.

        285.   On August 6, 2013, Aigner (Mylan) called O’Mara (Heritage) and had a 13-

minute conversation.

                                     105
                    FILED WITH REDACTIONS – PUBLIC VERSION
        MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 118 of 905




       286.    On August 15, 2013, an executive at Pharmacy-1 contacted Gary Tighe, a

National Account Manager at Mylan, to inform him it had received an unsolicited bid for Doxy

DR business and provide a short window for Mylan to submit a counter bid to retain the

business.

       287.    In keeping with its agreement with Heritage, Mylan submitted a counter bid, but

only lowered its price by $10, knowing the price adjustment would not be enough to retain the

business. Pharmacy-1 contacted Tighe again later that day to notify him Mylan’s price reduction

would not be enough to maintain the business and offer Mylan a second opportunity to lower its

price. Tighe responded that he would let Pharmacy-1 know by morning if Mylan intended to

submit a revised bid.

       288.    Mylan declined to submit a revised bid to retain the Doxy DR business at

Pharmacy-1. As a result, in September 2013, Pharmacy-1 awarded the agreement to Heritage to

serve as the retailer’s primary supplier of Doxy DR.

       289.    To date, Heritage still maintains the Doxy DR business at Pharmacy-1 without

any competition from Mylan.

                               (iii)   Other Customer Accounts

       290.    Even after Heritage obtained the Doxy DR business at the two former Mylan

accounts, the competitors continued to coordinate their efforts to maintain artificially high prices

for Doxy DR. In furtherance of that goal, on several occasions, Heritage walked away and/or

refrained from competing with Mylan for the Doxy DR business at other customer accounts so as

not to upset the market share understanding between the two companies.

       291.    For example, on November 25, 2013, after Mylan sought to protect its business

with another large account, Malek wanted to check in with Mylan to see if this was an account


                                    106
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 119 of 905




they intended to keep as part of the market re-allocation agreement before soliciting the business.

On November 25, 2013, Malek tasked O’Mara (Heritage) to check in with Mylan. Malek e-

mailed O’Mara, “can you reach out?” and O’Mara responded: “I have tried with [Aigner

(Mylan)] and nothing. Will try again.”

       292.    Malek also e-mailed Glazer, suggesting Heritage expected an agreement to

transfer one more account from Mylan to Heritage, “Mylan is trying to protect [the one large

account at issue]. We should reach out to rajiv [sic.] [Rajiv Malik (Mylan)], we need one more

account and we are done.” Heritage clearly sought to gain Mylan’s permission before taking any

action that might disrupt their market share agreement.

       293.    After conducting the evaluation, Heritage determined not to risk altering the Doxy

DR market-share balance between the two companies and, thus, declined to further pursue the

Doxy DR business at the large retailer.

       294.    As a result of Heritage’s unlawful agreement with Mylan, pricing for Doxy DR

has been substantially higher than it would have been in a competitive market.

       295.    This agreement between Heritage, Emcure and Mylan was part of an overarching

conspiracy of the corporate Defendants named in the Complaint to unreasonably restrain trade in

the generic pharmaceutical industry.

                       b.     The Heritage/Mayne Agreement

       296.    In February 2014, a new competitor, Mayne (formerly Midlothian Labs) entered

the Doxy DR market. Even before launching their product, Mayne approached Heritage to

discuss its plan, recognizing that it would need to establish an agreement to coordinate a re-

balancing of market share for each company. On January 7, 2014, Gloria Peluso-Schmidt, a

Director of National Accounts for Mayne, called Sather, a National Account Manager at


                                    107
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 120 of 905




Heritage, for 12 minutes and Mayne agreed not to compete with Heritage in the Doxy DR

market.

       297.    Mayne’s initial strategy was to target Mylan customers because Mylan held

approximately 60% of the Doxy DR market at the time. This proved to be difficult, however,

without an agreement yet in place with Mylan.

       298.    For instance, Mayne bid on a large wholesaler currently held by Mylan. The

wholesaler asked Heritage to submit a competing bid as well, but Heritage declined, consistent

with their arrangement not to compete against Mylan. Mylan retained the business and Mayne’s

Executive Vice President of Generic Products, Chris Schneider, provided Peluso-Schmidt his

assessment of the situation based on his experience in the industry: “How I read this is Mylan

has given up several large customers to Heritage and they are not giving any more. We need to

go after business at Heritage also.” Peluso-Schmidt replied “Perhaps. . . .”

       299.    Paluso-Schmidt maintained conversations with Sather about Doxy DR as she

continued to pursue a customer base for Mayne. They spoke by phone on March 13, 2014 and

again for 17 minutes on March 17, 2014.

       300.    After her conversation with Paluso-Schmidt on March 17 th, Sather e-mailed

Malek and others at Heritage to recount their latest conversation and the understanding they

reached. In an e-mail titled “Midlothian [Mayne] intel on Doxy DR,” Sather stated:

               I just spoke with [G.S.] of Midlothian (Mayne Pharma) about Doxy
               DR. She is the “one-man” show for that company -- she has all
               accounts including GPOs. She has not been able to get much share
               on the product yet, so she says.

               She did not bid OneStop, we have that customer. She did not bid
               Optisource, we have that customer, and she was aware that Rick had
               no interest in switching.



                                    108
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 121 of 905




               She has been shut down at WalMart (Walmart said they couldn’t go
               back to Mylan to reduce price again after we bid); and she was shut
               down at Rite Aid, Cardinal and ABC -- stating Mylan does not seem
               to want to give up any share. I shared info that we chose not to bid
               at Cardinal when asked.

               She will be bidding it on the HD Smith RFP. She will be targeting
               M&D now. She may go after NC Mutual but the usage is very small
               there. She already has some GPO business and they already have
               Publix and WinnDixie business. (Important for tracking reports).
               They are nowhere near a contract with WAG yet so she feels like
               that is not an option.

               She is feeling pressure from the Mayne Pharma folks to get some
               share on this product asap. I let her know what accounts we had
               locked up -- and I got the impression she would not target those
               folks.

       301.    Malek replied “[t]hanks for the notes below. How well do you know [Paluso-

Schmidt]?” And Sather responded, “I know her pretty well from over the years in the industry.”

       302.    Two weeks later, however, Heritage learned Mayne made an unsolicited bid for

Doxy DR to one of Heritage’s large retail pharmacy accounts. Malek e-mailed Sather on March

31, 2014, saying Mayne “[t]ook a shot at our doxy dr [at the large pharmacy account]. Can you

reach out?” Sather (Heritage) responded “Yes - I can.”

       303.    On April 1, 2014, Sather spoke with Paluso-Schmidt for 27 minutes, then

immediately texted Malek: “[s]poke with [Paluso-Schmidt] of Midlothian. Said she had to go to

[the large pharmacy customer]. Just got declined at Walgreens and went back a second time to

cardinal and got declined again.” Malek replied, insisting that Heritage “can’t walk from [the

large pharmacy customer]. Tell her to try Walmart.”

       304.    Paluso-Schmidt and Sather spoke again the next day for 11 minutes. Malek also

e-mailed Glazer, relaying the news about Mayne and their status with the pharmacy: “[w]e are

going to have to take doxy dr 30% lower at [the large pharmacy customer]. They don’t pick up


                                    109
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 122 of 905




the phone for less than 20% difference. In this case, we spoke with Midlothian and they have

struck out completely on getting share. They have gone to wag [Walgreens] and cah [Cardinal

Health] twice and mylan won’t budge. Please let me know your thoughts.”

       305.    Paluso-Schmidt and Sather spoke again on April 9, 2014 for three minutes.

Sather then reported their conversation to Malek and O’Mara: “Just got a call from [Paluso-

Schmidt] at Midlothian and she said she has offers in to One Stop and Econdisc.”

       306.    On April 10, 2014, Paluso-Schmidt and Sather exchanged a series of text

messages. Sather told Paluso-Schmidt that Heritage would “protect” the accounts they don’t

currently hold because they are “strategically aligned” with both, implying their ongoing

agreement with Mylan:

               (1:14 p.m.) Sather: Hi! It is [Sather]! Just getting back to you on our
               discussion yesterday. I don’t have either account but my boss said
               since we are strategically aligned with both they will probably not
               move. We will protect. Sorry – I know it is not the news you wanted
               to hear.

               (1:16 p.m.) Paluso-Schmidt: Thanks. Had he given up CVS we
               would not have gone after the other two. We’ll just keep going back
               as soon as we can.

               (1:18 p.m.) Sather: I am bummed for you. I am keeping my ears
               open to understand the landscape too. I will let you know what I
               find out. Best bets are the RFPs that are out now.

               (1:19 p.m.) Paluso-Schmidt:       Need volume.      Need one Large
               account.

       307.    Mayne continued to pursue large customers for several months and Heritage

walked away from one account in May 2014 when Mayne underbid Heritage’s price. Upon

learning of Mayne’s bid, Keith Fleming, Associate Director of Pricing and Contracts at Heritage,

asked Malek, “[l]et me know what you want me to do on this. Would like to keep, but at the

same time, Midlothian will keep going after accounts.” Malek replied, “[w]e will walk.”

                                    110
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 123 of 905




       308.    In November 2014, Mayne again placed bids with McKesson One Stop (a

wholesaler) and Econdisc (a GPO that represents the Express Scripts Purchasers and several

other businesses that purchase generics). On November 20, 2014, Matthew Edelson, a Senior

National Account Manager at Heritage, e-mailed Malek and others at Heritage, conveying that

“Midlothian has taken another shot at our business on the Doxy 150mg at Econdisc and we have

to respond to this in a timely manner.”

       309.    The next morning, Sather sent a text message to Paluso-Schmidt: “Happy Friday!

Do you have a minute to talk about Econdisc?” Paluso-Schmidt (Mayne) responded, “Yes. Call

me.” Sather called Paluso-Schmidt and the two spoke for 15 minutes.

       310.    Sather asked Paluso-Schmidt what her goals were for Doxy DR and Paluso-

Schmidt responded that Mayne was looking for market share and needed a “big customer like

Econdisc.” She explained Mayne submitted an offer to McKesson 10 days earlier and Sather

suggested that Heritage might be willing to walk from Econdisc if Mayne agreed to withdraw its

offer from McKesson and not to price Doxy DR aggressively.

       311.    Right after her conversation with Paluso-Schmidt, Sather e-mailed Malek with the

subject, “spoke with [Paluso-Schmidt]” and saying “[c]an discuss any time.” Sather conveyed

her conversation to Malek and exchanged several text messages and voicemails with Paluso-

Schmidt over the course of the day.

       312.    Later that afternoon, November 21, O’Mara e-mailed Malek and others at

Heritage, saying “Midlothian coming after us @ McKesson. Will discuss with you on Monday.”

Malek immediately forwarded the e-mail to Sather, who responded, “[Paluso-Schmidt] and I

played phone tag after I had spoken to you for the second time so we will definitely connect

Monday.”

                                    111
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 124 of 905




       313.   On November 24, 2014, Sather and Paluso-Schmidt connected and spoke for 6

minutes. Sather then e-mailed Malek with an update, “Just spoke with her ... can you call me

anytime?” After speaking with Malek, Sather formally offered Paluso-Schmidt an agreement via

text message: “If you retract McK[esson] - we will give up Econ[disc]. I can talk anytime.”

       314.   On November 25, 2014, Malek e-mailed Sather asking “[d]id you speak with

[Paluso-Schmidt]?” Sather responded “Yes -- told her exactly what we talked about. She is on

vacation this week but was going to try to rescind McKesson. . . .” Malek ended the

conversation by saying “[s]ounds like we know what we need to do.”

       315.   In the weeks following, Glazer confirmed through internal e-mail

communications that Heritage was “walking away from one [customer] so pricing would

stabilize” and that Heritage “wanted to give Midlothian [market] share so they stop eroding” the

price for Doxy DR.

       316.   Communications between Sather and Paluso-Schmidt continued throughout

December, including text messages and an in-person meeting at the American Society of Health-

System Pharmacists (“ASHP”) conference on December 9, 2014.

        317. Econdisc put the Doxy DR business out to bid again in January 2015 and

Heritage intentionally bid higher than Mayne, providing a “cover bid” and fulfilling

Heritage’s agreement to “walk away” from Econdisc. In March 2015, a Heritage

employee confirmed this, saying “[w]e basically walked from Doxy DR” at Econdisc.

       318.   The agreements between Heritage, Mayne, and Mylan on Doxy DR business and

pricing continued and all three companies held the understanding that they would refrain from

competing on market share and eroding price. In September 2015, a large nationwide pharmacy

chain approached Heritage requesting a bid on Doxy DR. Sather confirmed internally that

                                    112
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 125 of 905




Heritage had the capacity to bid, but Malek cautioned that “[w]e need to know why this is out to

bid and find out who the incumbent is” before providing a response.

       319.    Upon learning that Mayne served as the incumbent supplier, Sather contacted

Paluso-Schmidt. Paluso-Schmidt conveyed that Mayne had no supply issues and that the

pharmacy chain was simply shopping for a better price. Keeping with their agreement, Heritage

refused to provide a bid. Sather sent a follow-up text message to Paluso-Schmidt reiterating

Heritage’s intent to keep their agreement, “Confirming we are not bidding.” Paluso-Schmidt

replied, “Thank you.”

       320.    This agreement between Heritage and Mayne was part of an overarching

conspiracy of the corporate Defendants named in the Complaint to unreasonably restrain trade in

the generic pharmaceutical industry.

       321.    In a competitive market, Heritage and Mayne’s entry into the Doxy DR market

should have spurred price competition across all customers and lowered market prices. Instead,

by allocating large accounts, Mylan and later Heritage were able to stabilize Doxy DR prices

across the market at supracompetitive levels.

       322.    These Defendants also maintained their communications at trade association

events throughout this period, providing them ample opportunity to coordinate pricing and

market share agreements in-person. Key pricing executives from Heritage, Mayne, and Mylan

all attended the Feb. 20-22, 2013 GPhA Annual Meeting in Orlando, Florida. And key pricing

executives from these three companies attended the October 28-30, 2013 GPhA Fall Technical

Conference in Bethesda, Maryland.




                                    113
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 126 of 905




       323.    NADAC data confirm that average market prices for Doxy DR increased

dramatically between November 2012 and February of 2014 and remained artificially high

thereafter. Pricing for various dosages are depicted below.




               5.     Hydralazine HCL

       324.    Although not arising in the context of market entry, Heritage engaged in conduct

similar to that alleged above in connection with Hydralazine HCL.

       325.    In or around August 2014, Heritage agreed with another generic manufacturer that

is not a Defendant in this Complaint, Strides, to allocate customers for Hydralazine HCL

pursuant to the larger fair share agreement alleged throughout this Complaint. Specifically,

rather than compete on price, Heritage conceded business to non-Defendant Strides after Strides

entered the Hydralazine market.

       B.      Agreements to Fix Prices

       326.    In addition to reaching agreements with competitors to allocate markets in

connection with entry of a new competitor, Heritage and the other Defendants routinely sought

and obtained agreements with competitors to fix and raise prices.

                                    114
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 127 of 905




         327.   This was often done by “socializing” a competitor to a price increase. This

involved a generic manufacturer such as Heritage reaching out to competitors to first raise the

possibility of a price increase, and then obtaining an agreement to join the price increase or that

the competitor would not take advantage of the proposed price increase by bidding to take the

initiating manufacturer’s customers. Such an agreement would allow each competitor to

maintain its market share and avoid competition despite the price increase.

         328.   Often, a generic manufacturer such as Heritage would identify a large group of

drugs for which it would like to increase prices, and then seek to socialize its competitors to

obtain their agreement as described above for as many of these drugs as possible. Heritage

engaged in such collusive multi-drug price increases, as set forth immediately below. Teva also

engaged in such collusive multi-drug price increases, as set forth in Sections IX through XI

below.

                1.     Doxycycline Monohydrate (2013)

         329.   In February 2013, Heritage learned from a customer that demand for some

Doxycycline products was increasing and wanted to use this as a pretext to raise the prices of

Doxy Mono. Heritage reached out to its competitors in the Doxy Mono market – Lannett, Mylan,

and Par – to discuss and form agreements on price increases and prevent loss of market share.

         330.   On March 7, 2013, Sather spoke to Tracy Sullivan, the Director of National

Accounts at Lannett, for fourteen minutes.

         331.   On March 13, 2013, Sather e-mailed Sullivan, saying “Hi! I just had a question

for you on Doxycycline Monohydrate. Would you have a chance to chat today? Or tomorrow?

Let me know a convenient time for you. . .” Later that day, they spoke for five minutes and

discussed Heritage’s intent to increase Doxy Mono prices.


                                      115
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 128 of 905




       332.    On March 17, 2013, Malek e-mailed himself a spreadsheet of various items for

him to follow-up on, including “Price Increases: Take Doxy Mono up more than 3x asap.” On

March 21, 2013, Malek e-mailed Glazer that he intended to increase the price for Doxy Mono by

as much as four times the current price and asked for Glazer’s thoughts.

       333.    On March 25, 2013, Malek e-mailed his sales team, indicating that Heritage

would be “taking a price increase in the market this week” for Doxy Mono and another drug.

Heritage continued to contact its Doxy Mono competitors throughout 2013. Sather spoke,

texted, and met in person with several different Lannett employees during this time.

       334.    On March 25, 2013, Sullivan e-mailed her boss relaying news of the price

increase Heritage intended to institute. The e-mail was titled “Recap” and in it she claimed to be

“[w]orking on a WAC & SWP review” for certain drugs, including Doxy Mono, but heard that

“there will be a price increase on Doxycycline from Heritage soon. We are waiting to find out

when and why.” Sullivan and Sather continued to communicate through numerous phone calls,

text messages, and in-person meetings over the next several months.

       335.    On April 25, 2013, Sather called Sullivan and left a message. When Sullivan

returned the call the next day, they spoke for approximately eight minutes.

       336.    In April 2013, as outlined above, Malek and Glazer traveled to India to meet with

Mehta and Thapar of Emcure, where they discussed how Heritage could implement price

increases without instigating competition, particularly in the Doxy DR market. Afterward,

Mehta contacted Malik of Mylan, a competitor in both the Doxy DR and Doxy Mono markets, to

facilitate communications between Mylan and Heritage counterparts.

       337.    Continued communications between Doxy Mono competitors often overlapped

with trade association meetings they attended together. For example, on May 13, 2013, Sullivan

                                    116
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 129 of 905




and Sather spoke for approximately six minutes and the next day, they attended a conference

together where they discussed Doxy Mono.

       338.   On May 14, 2013, Sather and Sullivan exchanged text messages to coordinate

time to speak at the conference, which confirmed plans for a “market wide increase,” seemingly

in Doxy Mono:

              Sather: Meeting in parking lot at Cardinal at 5:45 to carpool over.
              Can meet you at Cardinal then or at the bar? Should be to bar a little
              after 6.

              Sullivan: I have a conference call in a half hour about a market wide
              increase. I might have to meet you at the bar.

              Sather: Ok sounds good – see u there

              Sather: Is it doxy mono?

              Sullivan: Headed over now.

       339.   Subsequently, on June 4, 2013, Sather reached out to Grace Wilks, Director of

National Accounts at Lannett by phone and text message. On June 5, 2013, Sather, Wilks, and

Sullivan attended the the HDMA June 2-5 Business and Leadership Conference in Orlando,

Florida, during which Sather and Sullivan exchanged numerous calls and text messages. Key

executives for generic sales and pricing from Mylan and Par also attended the same conference.

       340.   Heritage, Lannett, Mylan, and Par agreed to implement their price increases

during the summer of 2013 and communicated frequently throughout this period, including the

days surrounding Lannett’s June 12 Doxy Mono price increase.

       341.   During this same time period, the four competitors selling Doxy Mono were all

communicating frequently. For example, the day before Lannett raised its price on June 11,

2013, O’Mara (Heritage) spoke to Aigner (Mylan) for nearly ten minutes.



                                    117
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 130 of 905




       342.    Sullivan also communicated regularly with Karen O’Connor, Vice President of

National Accounts at Par during this time. They were friends and saw each other frequently at

trade shows and customer conferences, discussing anticompetitive information.

       343.    O’Connor communicated frequently with Aigner in June and July of 2013,

including several phone calls on June 7, 2013 and June 13, 2013.

       344.    O’Connor also communicated frequently with Wilks, including through nine text

messages exchanged on June 11 and 12, 2013.

       345.    Lannett increased its price for Doxy Mono on June 12, 2013. One customer

contacted Lannett in July of 2013 to request a lower price for Doxy Mono and a Lannett National

Account Manager responded, “We just took a price increase on this item effective 6/12/13. This

is our standard pricing across the board going forward. Any pricing you see out there right now

will not be that low for long.”

       346.    Heritage maintained communications with Lannett and other competitors. Due to

concerns about supply issues, Heritage was slower to raise its prices. In October 2013, Sather

informed a customer that “[w]e are expecting continued supply issues with” Doxy Mono and that

“supply will be tight through Oct and Nov.” In a competitive environment, other Doxy Mono

competitors would have viewed Heritage’s supply problems as opportunities to gain market

share. However, Defendants’ “fair share” agreement mitigated any customer losses for Heritage.

To ensure their market share stability, Heritage kept in frequent communication with their

competitors, reaffirming Heritage’s commitment to their agreement. For instance, Sather met in

person with Sullivan and O’Connor during a conference in Arizona on August 1 and 2, 2013.

       347.    A flurry of communications between the four competitors followed throughout

August 2013. As Heritage planned its Doxy Mono price increase, Malek asked Sather to obtain

                                    118
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 131 of 905




specifics regarding Lannett’s price increases. Accordingly, Sather and Sullivan, while both

attending the NACDS 2013 Total Store Expo held on August 10-13, exchanged text messages on

August 12, 2013:

               Sather: From our conversation, [i]ncreasing WAC too?

               Sullivan: Yes

               Sather: When are you guys changing WAC or have u already?

               Sullivan: Are you free at 4:30?

               Sather: Yes—but still need to hang around for 5pm mtg

               Sullivan: OK I’ll swing by

       348.    Aigner and O’Connor also attended this conference.

       349.    On August 13, while still together at the conference, Sather texted Sullivan,

saying “Let’s connect sometime today—need a little more specifics on the $ we discussed.”

Sather also exchanged several text messages and phone calls with Lauren Carotenuto, National

Accounts Representative for Lannett and another conference attendee. O’Connor, who also

attended the conference, received a text message from Wilks the same day.

       350.    Later that evening, the Senior Vice President of Generic Sales at Par (likely Jon

Holden, who attended the conference) sent an e-mail to Par’s Vice President of Marketing and

Business Analytics (likely Michael Altamuro, who also attended the conference), reading: “I

hear that Lannett is taking a price increase on doxy mono and Heritage will follow.” The e-mail

was forwarded internally at Par with the instruction: “FYI. . .we will follow. . . . No new opps

until we see where pricing ends up.”

       351.    On August 20, 2013, Sather e-mailed Malek, confirming that Lannett “tripled

WACs and did/will do similar to contract prices.”


                                    119
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 132 of 905




        352.   Mylan and Par announced their price increases for Doxy Mono in the summer of

2013.

        353.   By the spring of 2014, Heritage also increased their prices. On January 23, 2014,

Sather informed a large supermarket chain customer that “I also wanted to let you [know] that

we are looking to take a price increase on all the Doxy Monohydrate skus some time in 2014.”

In March 2014, Heritage increased its Doxy Mono prices with at least one customer and on April

22, 2014, Malek held a teleconference with Heritage’s sales team to discuss strategy for

increasing prices on eighteen drugs, including Doxy Mono, which was slated for a “big price

increase.”

        354.   Sather was responsible, among others, for communicating with Lannett about

Doxy Mono. Right after the Heritage conference call on April 22, she contacted three different

competitors and reached pricing agreements covering Doxy Mono and four other drugs

(Glyburide-Metformin, Verapamil, Nystatin, and Paromomycin). One of those communications

included a 29-minute phone call with Sullivan about pricing for Doxy Mono.

        355.   O’Mara was primarily responsible for communicating with Mylan and contacted

Aigner the next day (April 23) to reach an agreement on price increases for Doxy Mono (as well

as Glipizide-Metformin and Verapamil). Immediately after his conversation, O’Mara e-mailed

Malek and Sather, with the subject line “Mylan:” “Just let me know a day before we price

adjust on the three Mylan products and they will put the word out to the reps to leave us alone.

They are looking at price increases as well on a number of products.”

        356.   On May 8, 2014, Malek sent an e-mail to O’Mara asking, “Did you ever to [sic]

with [Michael Burton] at Par?” Par was a competitor with Heritage for two of the target drugs




                                     120
                    FILED WITH REDACTIONS – PUBLIC VERSION
        MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 133 of 905




on the list, Doxy Mono and Methimazole. O’Mara and Burton spoke on the phone on June 2,

2014.

        357.   Malek also e-mailed the entire Heritage sales team on May 8, asking for

confirmation on everyone’s progress on speaking with their competitor counterparts about price

increases. Sather, responsible for communicating with Lannett responded: “Jason: I made

contact with all my take aways -- with positive results. I can resend those notes or talk with you

on any details.”

        358.   Sather then attended the MMCAP Conference in Bloomington, Minnesota during

May 12-15, 2014, where she met in person with numerous competitors to discuss price increases,

including with Sullivan regarding Doxy Mono. Sather reported back to Malek via e-mail on her

success reaching pricing agreements, including with Lannett: “Hi Jason: At the MMCAP

meeting yesterday, spoke with some other industry reps and found similar like minding on the

pricing strategies we discussed. Overall, spoke with . . . Lannett. . . ” Par and Mylan executives

also attended this conference, including O’Connor.

        359.   Sather continued her outreach to other Doxy Mono competitors through joint

attendance at conferences. On June 3, 2014, while attending the HDMA 2014 Business and

Leadership Conference in Arizona, Sather met O’Connor and Sullivan for dinner and drinks

along with other competitors. Their continued communications during the price hike

implementations provided opportunities to re-affirm their collusive agreements and coordinate

pricing.

        360.   By way of example, Heritage’s IMS NSP price for 50mg Doxy Mono tablets

more than tripled between February and July 2013. Lannett’s IMS NSP price for 75mg tablets

steadily increased between February and July 2013, more than doubling during that period.

                                     121
                    FILED WITH REDACTIONS – PUBLIC VERSION
        MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 134 of 905




Mylan also increased IMS NSP prices for 75mg tablets in the summer of 2013, as its prices

nearly doubled from a low in June to a high in November. Lannett’s IMS NSP price for 100mg

Doxy Mono tablets approximately doubled between January and August of 2013. Heritage,

Mylan, and Par IMS NSP prices for 150mg Doxy Mono tablets all increased significantly

between the spring and fall of 2013.

       361.    Between the summer of 2013 and spring of 2014, Heritage, Lannett, Mylan, and

Par had ample opportunity to coordinate their price increases and market share agreements in

person. Key pricing executives from at least Heritage, Mylan, and Par attended the February 20-

22, 2013 GPhA Annual Meeting in Orlando, Florida. Key pricing executives from at least

Heritage, Lannett, Mylan, and Par attended the June 2-5, 2013 HDMA Business & Leadership

Conference in Orlando, Florida; the June 4-5, 2013 GPhA CMC Workshop in Bethesda,

Maryland; the October 28-30, 2013 GPhA Fall Technical Conference in Bethesda, Maryland; the

February 23-26, 2014 ECRM Retail Pharmacy EPPS in Amelia Island, Florida; the May 12-15,

2014 MMCAP National Member Conference in Bloomington, Minnesota; the June 1-4, 2014

HDMA Business & Leadership Conference in Phoenix, Arizona; and the June 3-4, 2014 GPhA

CMC Workshop in Bethesda, Maryland.

       362.    This agreement between Heritage, Lannett, Par and Mylan was part of an

overarching conspiracy of the corporate Defendants named in the Complaint to unreasonably

restrain trade in the generic pharmaceutical industry.

               2.      Heritage 2014 Price Increases

       363.    In early 2014, Malek held a meeting with Heritage pricing executives, Keith

Fleming, Associate Director of Pricing and Contracts, and Daniel Lukasiewicz, Heritage’s Senior




                                    122
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 135 of 905




Manager, Marketing Operations, to ask them to begin analyzing the impact of numerous planned

price increases.

          364.   On April 15, 2014, Heritage’s Jason Malek called Nisha Patel, Teva’s Director of

Strategic Customer Marketing, to discuss price increases on Acetazolamide ER, Glipizide-

Metformin, Glyburide, Glyburide-Metformin, Leflunomide, Nystatin, Theophylline, and others.

On their 17-minute conversation, Patel agreed that if Heritage increased the prices for those

drugs, Teva would either follow or not challenge Heritage’s price increases by underbidding.

          365.   Because Teva was already planning a price increase on Nystatin and

Theophylline, Malek and Patel agreed Teva would take the lead on those increases. In

subsequent months, Malek and Patel spoke several more times on Heritage’s price increases and

timing.

          366.   On April 22, 2014, Heritage held a “Price Increase Discussion” teleconference in

which Malek identified 18 drugs that Heritage would target for increase. Prior to the call, Malek

circulated to his sales team a spreadsheet (“the Heritage list”) which listed each drug, the

competitors, and their respective market share. The Heritage list included Acetazolamide ER,

Doxy Mono (which was slated for a “big price increase,” as described above), Fosinopril HCTZ,

Glipizide-Metformin, Glyburide, Glyburide-Metformin, Leflunomide, Meprobamate,

Nimodipine, Nystatin, Paromomycin, Theophylline ER, and Verapamil HCl, among others.

Malek instructed members of the team to immediately reach out to contacts at each competitor

for the drugs on the list and attempt to reach agreement on price increases. Different Heritage

employees were identified as being primarily responsible for communication with different

competitors.




                                       123
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 136 of 905




       367.    The Heritage sales team promptly began to contact their competitors. For

example, Sather communicated with three counterparts at different competitors, reaching

agreements with all of them to increase prices. First, she spoke with Knoblauch (Sun/Caraco)

for 45 minutes and agreed to increase prices for Nystatin and Paromomycin. Then, she spoke to

Michael Dorsey, a National Account Manager at Actavis for nine minutes, which led to an

agreement to increase prices for Verapamil and Glipizide Metformin HCl. Finally, she spoke to

Sullivan (Lannett) for 29 minutes and they agreed to raise the price of Doxy Mono.

       368.    Heritage’s O’Mara also reached an agreement on April 23 with his Mylan

counterpart, Michael Aigner, Director of National Accounts, to increase the prices of Doxy

Mono, Verapamil and Glipizide-Metformin. O’Mara summarized in an e-mail to Malek and

Sather titled “Mylan”: “Just let me know a day before we price adjust on the three Mylan

products and they will put the word out to the reps to leave us alone. They are looking at price

increases as well on a number of products.”

       369.    A few days later, Malek sent an e-mail to Heritage employee D.L. titled “bindo”

referring to Aurobindo stating: “Let me know when you speak with [Paul McMahon, Senior

Director of Commercial Operations at Aurobindo.]” On the Heritage list, D.L. was charged with

responsibility for communication on Fosinopril HCTZ, of which Aurobindo was a competitor.

Aurobindo was also a competitor with Heritage on Glyburide and Glyburide-Metformin. D.L.

exchanged numerous voicemails with McMahon on April 28 and 29, 2014.

       370.    In addition to Teva, Malek took responsibility for reaching out to Ascend – who,

as detailed above, was a new entrant in the market for Nimodipine – and offering Ascend a one-

third (1/3) share of the market in exchange for not competing on price. Following the market-

wide “fair share” agreement, as a new entrant into the Nimodipine market, Ascend agreed to

                                    124
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 137 of 905




enter at a high price to avoid price erosion as set forth above. In exchange, Heritage agreed to

walk away from certain accounts Ascend targeted to help increase Ascend’s market share.

       371.    On May 8, 2014, Malek sent an e-mail to the Heritage sales team stating:

               Two weeks back we had a teleconference regarding 13 [sic]
               products where the pricing dynamics may change.
               We each had takeaways, can everyone confirm or not who they
               have/not spoken with since our call?
               Need to move forward with the plan asap.

       372.    Heritage’s Matt Edelson, Senior Director of Sales, responded immediately “Spoke

with everyone and waiting in [sic] feedback on Mepro[bamate].” Malek tasked Edelson with

communication with Dr. Reddy’s on Meprobamate. He exchanged six text messages with Jake

Austin, Director of National Accounts at Dr. Reddy’s, on April 24, 2014, and then spoke with

Austin on May 6, 2014.

       373.    Sather responded: “Jason, I made contact with all my take aways – with positive

results. I can resend those notes or talk with you on any details.” Sather had been tasked with

communicating with Lannett on Doxy Mono, Actavis on Glyburide-Metformin and Verapamil,

and Sun on Nystatin and Paromomycin, among others.

       374.    Also on May 8, 2014, D.L. and McMahon held a 16-minute phone call and then

an 18-minute phone call on June 25, 2014. They spoke again for 3.5 minutes on July 7, 2014.

       375.    On May 9, 2014, Heritage held another teleconference to discuss the price

increases for the 18 targeted drugs. During this teleconference, the Heritage sales team shared

their results in seeking agreement from competitors to raise prices on the various drugs.

       376.    On June 23, 2014, Heritage employees had a “Price Change Call” to discuss the

specific percentage amounts by which they would seek to increase the pricing of certain drugs,

including drugs for which they had already obtained agreement from all competitors (or potential

                                    125
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 138 of 905




future competitors), and the strategies for achieving this goal. The drugs discussed on the call

included Acetazolamide ER (75% increase); Paromomycin (100% increase); Glyburide (200%

increase); Nimodipine (48% increase); Theophylline ER (150% increase); and Nystatin (95%

increase). It was discussed on the call that those six increases alone would amount to an

additional $16 million in profit per year for Heritage, assuming no loss in market share.

           377.   Malek continued to push Heritage employees to discuss the planned price

increases with competitors, and he continued to do the same. Two days later, on June 25, 2014,

Malek spoke with Patel for 14 minutes and informed her that Heritage would shortly be

increasing prices for a number of drugs that Teva was a competitor for.

           378.   On June 26, 2014, Sather sent a text message to a large wholesaler customer

stating:

                  As of 7/1 [m]arket wide we are increasing prices on Paromomycin,
                  Nimodipine, Acetazolamide ER, Fosi/HCTS, Glip/Met, Glyburide
                  and Theophylline ER. You will see only the Paro and Nimo
                  increases – you have those letters.

           379.   Sather quickly followed up: “Here are the approximate/average $ increases on the

other items: Acetazolamide 75% increase, Fosi/HCTS 200%, Glip/Met 100%, Glyburide 200%,

Theo ER...150%.”

           380.   On July 1, 2014, Malek e-mailed Heritages’ sales team:

                  Team:

                  Looks like you are making good traction with our July 1 price
                  increase.

                  Going forward, send a summary to [K.F.] and me at each cob of who
                  is not yet signed with a status and plan.

                  Please send each day until further notice or until all or [sic]
                  accounted for.

            Any questions please call me directly.
                                           126
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 139 of 905




       381.    In the following weeks Heritage employees continued to reach out to their

competitors to obtain additional agreements to raise prices. Ultimately, Heritage was able to

increase prices on at least nine (9) of the drugs: Acetazolamide ER; Fosi/HCTZ; Glipizide-

Metfonnin; Glyburide; Leflunomide; Nimodipine; Nystatin; and Paromomycin.

                      a.      Acetazolamide ER capsules

       382.    As of April 2014, Heritage and Teva controlled 78% of the market for

Acetazolamide ER capsules. The only other competitor was Zydus.

       383.    As part of the market-wide conspiracy to increase generic drug prices, Heritage

began communicating with high-level executives at Teva, a competitor on seven of the Heritage

list drugs. Malek was responsible for obtaining Teva’s agreement to the price increases. On

April 15, 2014, Malek spoke with Nisha Patel, Teva’s Director of Strategic Customer Marketing

for more than 17 minutes to discuss increasing the price of Acetazolamide ER capsules and other

drugs. Patel had already secured Heritage’s agreement to support Teva’s price increases in

Nystatin and Theophylline. During the April 15 call, Patel agreed that if Heritage raised prices

for Acetazolamide ER capsules, Teva would follow suit or at minimum refrain from competing

for Heritage’s accounts. Malek and Patel’s conversations would continue through the spring and

summer to coordinate and confirm their price increases.

       384.    After speaking with Malek on April 15, Teva executives reached out to Zydus

executives to coordinate the price increases. Between April 16 and 17, 2014, Patel and Kevin

Green, the Senior Director of National Accounts at Zydus, spoke twice regarding Acetazolamide

ER prices, first for approximately 20 minutes, then for 12. They communicated frequently over

the next several months, along with other Teva and Zydus executives, as outlined below.




                                    127
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 140 of 905




         385.   As set forth above, on April 22, 2014, Malek held a telephone conference call

with the Heritage sales team to dictate a pricing strategy that targeted 18 drugs for price

increases, including Acetazolamide ER. In order to implement the price increases without losing

customers, Heritage coordinated with competitors to form agreements that prevented

competition.

         386.   For Heritage, Malek was also responsible for communicating with Zydus. To

coordinate with Zydus, Malek contacted Kristy Ronco, Zydus’s Vice President of Sales, on April

24, 2014 through LinkedIn. Malek wrote: “Hi Kristy, I hope this email finds you doing well. I

wanted to see if you have a few minutes to chat. Let me know when you are free.” Ronco

responded that day “Hi Jason – I’m out in Arizona. I can give you a call tomorrow afternoon or

call me anytime.”

         387.   Heritage came to agreements with both Teva and Zydus on price increases and

market share. In an internal Heritage e-mail, Malek confirmed the Acetazolamide ER price-

fixing agreements and reiterated that Heritage needed to refrain from bidding on contracts held

by competitors. Malek previously asked Anne Sather to refrain from responding to a large GPO

customer that requested a price quote on Acetazolamide ER. In e-mails on May 6 and 7, 2014,

Malek told Sather that he formed agreements to raise the price of Acetazolamide ER and not to

compete on customers. Malek said, “[w]e have buy in from all to go up...” and Heritage agreed

not to reduce its price in response to the request from the GPO customer. As Malek stated: “We

are going to pass [on reducing the price] and most likely are taking an increase within the next

week.”




                                      128
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 141 of 905




       388.    Teva and Zydus also remained in close contact during this time as well. On May

14, 2014, Jessica Peters, an Associate Director of National Accounts at Teva, exchanged

numerous text messages with Ronco.

       389.    Defendants had many opportunities to speak in person about their agreements.

On May 12-15, 2014, Sather attended the MMCAP National Member Conference in

Bloomington, Minnesota. She used this opportunity to speak in person with a number of

different competitors on pricing agreements. Executives from Teva also attended, such as Nick

Gerebi, National Account Manager. On June 1-4, 2014, Heritage’s Sather, Glazer, and Malek all

attended the HDMA Business and Leadership Conference at the JW Marriott Desert Ridge in

Phoenix, Arizona, along with Teva’s Patel and Gerebi and Zydus’ Green, among others. At this

conference, Sather met in person for dinner and drinks with O’Connor and Sullivan, as well as

Christopher Bihari, Director of National Accounts at Sandoz. Defendants used these meetings as

an opportunity to confirm agreements on pricing and market share.

       390.    During these months, Heritage avoided soliciting or bidding on Acetazolamide

ER customers supplied by Zydus in order to maintain the artificial equilibrium their conspiracy

created.

       391.    As set forth above, on June 23, 2014, Heritage held a “Price Change Call” to

discuss specific price increases on certain drugs and related strategies, including for

Acetazolamide ER, which was targeted for a 75% increase. According to the discussion, the

increases on the six drugs discussed would amount to an additional $16 million in profit per year

for Heritage and assumed no loss in market share.

       392.    On June 25, 2014, Malek spoke with Patel for approximately 14 minutes,

confirming that Heritage would soon be increasing prices for a number of drugs sold by Teva.

                                    129
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 142 of 905




       393.    On June 26, 2014, Heritage began sending out price increase notices to customers

for nine different drugs, including Acetazolamide ER. Sather sent a text message to a large

wholesaler customer:

               As of 7/1, [m]arket wide we are increasing prices on: Paromomycin,
               Nimodipine, Acetazolamide ER, Fosi/HCTZ, Glip/Met, Glyburide
               and Theophylline ER. You will see only the Paro and Nimo
               increases—you have those letters.” She followed up with another
               text moments later, “Here are the approximate/average $ increases
               on the other items: Acetazolamide 75% increase, Fosi/HCTZ 200%,
               Glip/Met 100%, Glyburide 200%, Theo ER. . . 150%.

       394.    On July 1, 2014, Malek e-mailed the Heritage sales team with the subject “update

- price increase” that read:

               Team:

               Looks like you are making good traction with our July 1 price
               increase.

               Going forward, send a summary to [K.F.] and me at each cob of who
               is not yet signed with a status and plan.

               Please send each day until further notice or until all or [sic]
               accounted for.

               Any questions please call me directly.

       395.    By July 9, 2014, Heritage was able to raise Acetazolamide ER prices to at least 17

customers nationwide. Heritage, Teva, and Zydus collectively implemented a successful 75%

increase on prices for Acetazolamide ER.

       396.    This agreement between Heritage, Teva and Zydus was part of an overarching

conspiracy of the corporate Defendants named in the Complaint to unreasonably restrain trade in

the generic pharmaceutical industry.




                                    130
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 143 of 905




                        b.     Fosinopril HCTZ

        397.     At all relevant times, Heritage, Aurobindo, Citron, Sandoz, and Glenmark

dominated the market for Fosinopril HCTZ. By April 2014, Heritage had a 47% market share

for this drug.

        398.     On May 2, 2014, Edelson (Heritage) contacted Glenmark’s Vice President of

Sales, Jim Brown via LinkedIn. Heritage’s Lukasiewicz spoke with McMahon (Aurobindo) on

May 8, 2014 via phone. That same day, McMahon called Glenmark’s Executive Vice President

of Generics, James Grauso, and they spoke on the phone. On May 9, 2014, Aurobindo’s Tim

Gustafson spoke with Glenmark’s Director of Sales and Marketing, Jeff Johnson. All of these

calls were regarding price increases for Fosinopril HCTZ.

        399.     That same day, Heritage held another internal call regarding price increases where

Fosinopril HCTZ was on the agenda. Within one month, Anne Sather of Heritage spoke to

Aurobindo and Sandoz representatives about the Heritage “price increase strategies” for

Fosinopril HCTZ and other generics during an MMCAP conference.

        400.     After in-person meetings with Aurobindo’s Gustafson and Sandoz’s National

Accounts Executive, Christopher Bihari, on May 14, Sather confirmed to Malek that the three

were of “similar like minding on the pricing strategies we discussed.” The next day,

representatives of Aurobindo and Sandoz spoke by phone and texted numerous times.

        401.     On June 3, 2014, Sather texted Bihari and invited him to meet with a group of

competitors at the Sandbar Restaurant while at an HDMA conference in Phoenix. This initiated

a series of communications during the summer of 2014 that included three calls between

Gustafson and Bihari and five calls, and multiple texts, between Gustafson and Johnson.




                                    131
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 144 of 905




Gustafson would have one final call with Johnson on August 26, 2014, before going radio silent

until April 8, 2015.

        402.   Heritage’s Lukasiewicz and Aurobindo’s McMahon spoke on June 25, 2014 via

phone, and again on July 7, 2014.

        403.   On June 25, 2014, Sather texted Citron’s Kaitlin Alexander to find out if Citron

was entering the market for Glyburide, but found out that Citron was actually entering the market

for both Glyburide and Fosinopril HCTZ. Sather informed Alexander of the pricing scheme.

Then, on July 1, Citron’s Executive Vice President of Sales & Marketing, Karen Strelau called

Lukasiewicz, informing him that she had been “looped” in on the pricing plan and that Heritage

employees should not contact Citron employees via e-mail. Strelau also told Lukasiewicz that

Sather should communicate through Citron’s Vice President of Sales, Laura Short, if she had

sensitive information about Fosinopril HCTZ or other price increases. The following day, Short

and Sather spoke for over 20 minutes. Their conversations continued through July and August

2014.

        404.   On June 26, 2014, Heritage began sending out Price Increase Notices to its

Fosinopril HCTZ customers. On June 27, McMahon and Grauso spoke twice.

        405.   By July 9, 2014, Heritage successfully raised prices on 18 different customers for

Fosinopril HCTZ. That same day, Citron confirmed internally that Heritage had increased its

WAC prices for Fosi-HCTZ and two other drugs, and that it (Citron) was trying to match those

price increases. On July 14, 2014, Strelau and Grauso spoke. The next day, Citron increased its

pricing for Fosi-HCTZ to be in line with the price increases adopted by Heritage.

        406.   Sandoz also increased its pricing for Fosinopril HCTZ. By early January 2015, it

was charging twice as much for Fosinopril HCTZ than it had been one year earlier.

                                     132
                    FILED WITH REDACTIONS – PUBLIC VERSION
        MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 145 of 905




       407.    This agreement between Heritage, Aurobindo, Citron, Glenmark and Sandoz was

part of an overarching conspiracy of the corporate Defendants named in the Complaint to

unreasonably restrain trade in the generic pharmaceutical industry.

                       c.      Glipizide-Metformin

       408.    At all relevant times, Heritage, Mylan, and Teva dominated the market for

Glipizide-Metformin.

       409.    Malek was responsible for communicating with Teva about Glipizide-Metformin

price increases. On April 15, 2014, Malek discussed with his Teva counterpart their intention

and agreement to raise the price of Glipizide-Metformin and other drugs.

       410.    O’Mara (Heritage) spoke to Mylan’s Michael Aigner on April 23, 2014 and

reached an agreement to raise prices for Glipizide-Metformin and two other drugs.

       411.    To complete the conspiratorial triangle, Teva and Mylan were also in frequent

contact with one another, including a May 9, 2014 phone call between a Vice President of Sales

at Mylan and a National Accounts Director at Teva. The two continued to stay in close contact

throughout the rest of 2014.

       412.    Heritage slated Glipizide-Metformin for a price increase on an internal May 9,

2014 call. Heritage informed customers by the end of June of a 100% price increase on

Glipizide-Metformin as of July 1, 2014. Heritage began sending out Price Increase Notices to its

customers for Glipizide-Metformin the same day.

       413.    By July 9, 2014, Heritage increased the price nationwide to 27 different customers

for Glipizide-Metformin. Mylan did not challenge Heritage’s price increases, while Teva

actually increased its bids to potential customers to protect Heritage’s increases. By November

2014, K.S. of Heritage reported to Malek that most of Heritage’s price increases “had stuck.”


                                    133
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 146 of 905




       414.    This agreement between Heritage, Mylan and Teva was part of an overarching

conspiracy of the corporate Defendants named in the Complaint to unreasonably restrain trade in

the generic pharmaceutical industry.

                       d.      Glyburide

       415.    At all relevant times, Aurobindo, Heritage, and Teva dominated the Glyburide

market.

       416.    On April 15, 2014, Malek spoke with Patel and discussed Heritage’s intention to

raise prices on Glyburide. Patel agreed that if Heritage raised the price, Teva would follow suit.

       417.    Heritage also brought Aurobindo into the scheme. Several different Heritage

employees were also able to successfully communicate with their counterparts at Aurobindo and

reach agreements to raise the price of Glyburide. For example, on May 8, 2014, Lukasiewicz

contacted McMahon (Aurobindo) by phone to discuss Glyburide price increases.

       418.    On May 9, 2014, Heritage held an internal call on price increases, and included

Glyburide on the list of drugs set for an increase.

       419.    One week later, Heritage and Aurobindo representatives spoke to one another at

the MMCAP conference in Minnesota. The Heritage representative reported to Malek that the

Aurobindo representative expressed “similar like minding on the pricing strategies we

discussed.”

       420.    On June 23, 2014, Heritage employees held a “Price Change Call” where they

discussed the specific percentage amounts by which they would seek to increase prices for

certain drugs, and the strategies for doing so. Among those included on the list was Glyburide,

which was slated for a 200% increase.




                                    134
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 147 of 905




       421.   In June 2014, Heritage learned of a potential new competitor in the Glyburide

market. Sather texted a Citron employee, Alexander, inquiring into whether Citron would be

entering the Glyburide market.

              Sather: “Work question: is Citron launching Glyburide anytime
              soon?”

              Alexander: “Yes we currently have the product in our warehouse.”

              Sather: “We are raising the price right now – just letting you know.
              Teva says they will follow.”

              Sather: “Aurobindo agrees too.”

              Alexander: “?”

              Alexander: “You have micronaise brand equivalent.”

              Alexander: “And are you also raising your wacs?”

              Sather: “Sorry – was on conference call. Ours is Micronaise? Is
              yours Micro or Diabeta?”

              Alexander: “Micro”

              Sather: “I don’t think we are changing WAC – verifying now”

              Alexander: “Okay i talked to [K.S., Executive Vice President, Sales
              & Marketing at Citron] we are def in to raise pricing...are doing this
              immediately, i know she was mentioning teva can take a while to
              raise prices”

              Sather: “Teva is slow but conversations have been good.”

              Sather: “No change to WAC for us”

              Sather: “We are raising our customers 200% over current market
              price.”

              Alexander: “Okay ill make sure the appropriate people find out”

              Sather: “Teva has 66% of mkt – great target for share! By [sic]
              [t]hey should play fair. Aurobindo and us each have about 18%
              share. Good luck!”



                                    135
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 148 of 905




               Alexander: “Thanks! Is this something you will be doing like this
               week?”

               Sather: “Letters going out this week! A lot of customers have 30
               days notices and price protection so real price will be felt in 30+
               days”

               Alexander: “Perfect makes sense... Your not going anything with
               glyb/met pricing right?”

               Sather: “Not yet – but is on a short list!”

               Sather: “Glyburide and Fosi/HCTZ are increasing too – those are
               Aurobindo items too”

               Alexander: “Okay yeah we have that too. . . Thanks for the info!”

       422.    Sather quickly reported to the Heritage sales team. Then, on July 2, 2014, Strelau

of Citron called Lukasiewicz confirming Citron’s agreement to raise prices and informing him

that she had been “looped” in on Heritage’s plan. On July 2, a different Citron representative

spoke to Sather. They continued to communicate throughout the summer of 2014.

       423.    After reaching agreement with competitors Aurobindo, Citron and Teva to raise

prices for Glyburide, Heritage began implementing the price increases. Price Increase Notices

were sent out to customers beginning on June 26, 2014.

       424.    By July 9, Heritage increased the price for Glyburide on at least 17 customers.

When Heritage customers, wary of the price increases, contacted Teva to supply alternative bids,

Teva representatives instructed their teams “we will not be bidding. Thanks.”

       425.    The unlawful agreement resulted in specific price increases to customers who sold

Glyburide to customers nationwide. For example, on July 9, 2014, Teva was contacted by a

large national retail chain requesting a bid on both Glyburide and Nystatin, due to the Heritage

price increases.




                                    136
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
          Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 149 of 905




          426.   Teva also increased its WAC pricing on Glyburide by July 9, 2014. Not even one

week later, on July 15, 2014, Citron raised its WAC and AWP for Glyburide to meet Heritage’s

levels.

          427.   After Heritage raised its price to one large wholesaler in July 2014, that

wholesaler solicited bids from both Teva and Aurobindo in an effort to obtain lower pricing.

Teva and Aurobindo both declined to provide bids when a Heritage customer, outraged with the

price increases, requested bids from both companies. Teva and Aurobindo acted at the direction

of Heritage’s Malek.

          428.   By mid-July, Teva also added Glyburide to its list of potential customer price

increase items for the third quarter of 2014 and began to evaluate its own price increases.

          429.   As Citron entered the market in July 2014, it set a target of less than 10% market

share. During this time and over the next several months it remained in frequent contact with

Heritage to discuss Glyburide pricing, bidding strategies, and how Citron might be able to

acquire additional market share without eroding the price increases.

          430.   This anticompetitive agreement to avoid competition and unlawfully increase

prices for Glyburide continued until at least December 2015, and the effects continue to this day.

          431.   This agreement between Heritage, Teva, Aurobindo and Citron was part of an

overarching conspiracy of the corporate Defendants named in the Complaint to unreasonably

restrain trade in the generic pharmaceutical industry.

                        e.      Glyburide-Metformin

          432.   At all relevant times, Actavis, Aurobindo, Heritage, and Teva dominated the

Glyburide-Metformin market. As of April 2014, Heritage had 5% market share and was eager to

raise prices.


                                       137
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 150 of 905




       433.    On April 15, 2014, Malek contacted Patel and discussed Heritage’s price increase

goals with respect to Glyburide-Metformin, as well as other drugs. Patel agreed that if Heritage

raised the price on Glyburide-Metformin, as well as the other drugs, Teva would follow with its

own price increases or would not challenge Heritage’s price increases by underbidding on

Heritage’s accounts. Their communications continued over the next several months.

       434.    Anne Sather of Heritage called Actavis’ Director of National Accounts Michael

Dorsey. On an April 2014 telephone call, on information and belief, they reached an agreement

to increase the price of Glyburide-Metformin and another drug, Verapamil.

       435.    Shortly thereafter, Dorsey informed the sales and pricing team at Actavis of

Heritage’s intention to raise prices on these two drugs. In an internal April 28 e-mail, an Actavis

pricing manager stated, “[Dorsey] made mention of keeping an eye out for an increase on

Glyburide/Met and Verapamil IR.”

       436.    On May 1, 2014, Actavis’ Vice President of Marketing, Pricing and Contracts,

Marc Falkin, who was a recipient of the e-mail described above, called a Teva counterpart.

Their communications continued over the next several months.

       437.    On May 12, Falkin spoke twice with Aurobindo’s CEO. Falkin also exchanged

30 text messages with a Teva representative between May 19 and May 22, 2014.

       438.    Around this same time, several Heritage employees communicated with their

counterparts at Aurobindo about the Glyburide-Metformin price increase.

       439.    For example, Lukasiewicz made contact with P.M. of Aurobindo by phone on

May 8, 2014, and then in person on May 14. He reported that he had “found similar like

minding on the pricing strategies we discussed.”




                                    138
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 151 of 905




       440.    On May 9, 2014, Heritage slated Glyburide-Metformin for a price increase on an

internal call. Through at least June 2014, Heritage still planned to increase prices for Glyburide-

Metformin.

       441.    On June 25, 2014, Sather exchanged text messages with a Citron representative

about raising prices for Glyburide wherein the Citron representative agreed to raise prices for

that drug, and then inquired “Your [sic] not doing anything with glyb/met pricing right?” Sather

responded, “Not yet- but is on a short list!” Although Citron had approval to sell Glyburide-

Metformin, it was not yet actively selling the drug and had zero market share throughout this

time period.

       442.    Heritage increased its WAC prices for Glyburide-Metformin in July 2014.

       443.    In an August 20, 2014 text message exchange with a Sun representative, a

Heritage representative admitted that Heritage had reached an agreement with Actavis to

increase the prices of Glyburide-Metformin and Verapamil:

               Sun representative: Have you heard anything about an Actavis
               price increase?

               Heritage representative: I heard they were on board with it. What
               item specifically?

               Sun representative: I don’t know. I am just hearing about an
               increase but no details. What product have you heard about

               Heritage representative: We were communicating on
               Glyburide/Metformin and Verapamil

       444.    This agreement between Heritage, Teva, Aurobindo and Actavis was part of an

overarching conspiracy of the corporate Defendants named in the Complaint to unreasonably

restrain trade in the generic pharmaceutical industry.




                                    139
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 152 of 905




       445.    In September 2014, Citron entered the market for Glyburide-Metformin. Instead

of undercutting the prices of Actavis, Aurobindo, Heritage, and Teva in an effort to gain market

share, Citron announced list prices higher than its competitors.

                       f.      Leflunomide

       446.    As of April 2014, Heritage was a dominant player in the market for Leflunomide,

holding a 61% share. Its main competitors at that time were Defendants Apotex and Teva.

       447.    During Heritage’s April 2014 “Price Increase Discussion” teleconference as

described above, Malek identified Leflunomide as one of the eighteen drugs targeted for a price

increase. Malek was responsible for communicating with Teva about Heritage’s price increase

on this drug (among others).

       448.    On April 15, 2014, Malek called Patel about the drugs on his list and Patel agreed

that if Heritage increased its prices, Teva would follow or, at a minimum, would not compete

with Heritage by underbidding. In the following months, Malek and Patel spoke frequently and

Malek kept her informed on the strategy for price increases.

       449.    Heritage’s Edelson was tasked with communicating with Apotex regarding the

Leflunomide price increase. On May 2, 2014, Edelson called Deborah Viera, a Sales Manager at

Apotex, regarding Leflunomide prices and they spoke for more than 13 minutes.

       450.    Also, in May 2014, Heritage learned Teva might be leaving the Leflunomide

market. On May 6, 2014, Sather e-mailed Malek that “the Teva discontinuation of Leflunomide

has everyone in a fuss! Wow – can we take more share???” Malek responded “we may give

some to apotex and follow our strategy we discussed. Will have clarity by tomorrow.”

       451.    That same day, Edelson had two more phone calls with Viera. Edelson then

reported to Malek that Apotex “has taken another shot at our Leflunomide....I am waiting for a


                                    140
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 153 of 905




callback from the VP of Apotex before we do anything.” Malek replied, “Let’s walk from

leflunomide,” confirming the strategy he mentioned to Sather. Beth Hamilton, Vice President of

Sales at Apotex, called Edelson. They connected four times in two days – first for nine minutes

and shortly thereafter for eight minutes on May 6th; then twice on May 7th. Heritage and Apotex

representatives thereafter held four phone calls within two days. Upon information and belief,

Heritage and Apotex agreed to avoid competition and increase prices on Leflunomide during

these calls.

        452.   In response to Malek’s May 8 e-mail to the Heritage sales team requesting

confirmation on agreements reached with competitors, Edelson responded that he spoke “with

everyone” and was only waiting for feedback regarding the drug Meprobamate.

        453.   On Heritage’s May 9 call on “Price Increases,” Leflunomide remained on the list

of target drugs.

        454.   On May 27, 2014, Heritage learned that Apotex increased prices on Leflunomide

and Malek confirmed with Edelson, “we are going to increase.” By July 9, 2014, Heritage

successfully increased prices on Leflunomide for at least fifteen different customers.

        455.   On June 25, 2014, Malek told Patel that Heritage would be increasing prices for

several drugs sold by Teva.

        456.   By July 2014, Teva began to exit the market for Leflunomide. In conformity with

its agreement, Teva never challenged Heritage’s price increases. This decision countered Teva’s

self-interest, as it could have benefitted by undercutting the higher prices charged by Apotex and

Heritage and thereby gained market share.

        457.   NADAC data show that the average market price for Leflunomide rose

dramatically between June 2015 and December 2015 and remained artificially high thereafter:

                                    141
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 154 of 905




               Leflunomide (10mg): increased by 730%; and

               Leflunomide (20mg): increased by 617%.




       458.    This agreement between Heritage, Teva and Apotex was part of an overarching

conspiracy of the corporate Defendants named in the Complaint to unreasonably restrain trade in

the generic pharmaceutical industry.

                       g.      Methimazole

       459.    Prior to Heritage’s April 22, 2014 Price Increase discussion call, Malek circulated

a spreadsheet listing all drugs targeted for a price increase, the competitors for each such drug,

and their respective market shares. Methimazole was among the drugs listed.

       460.    Par was a competitor with Heritage on Methimazole. Neal O’Mara was identified

as the Heritage employee primarily responsible for communicating with Par on Methimazole and

communicated with a counterpart at Par about a price increase for Methimazole.




                                    142
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 155 of 905




                         h.      Nystatin

           461.   In 2013 and 2014, Heritage’s two main competitors for Nystatin were Teva and

Sun, through its division Mutual Pharmaceuticals (“Mutual”).

           462.   Various forms of Nystatin were already subject to market allocation and price

fixing even before Heritage’s 2014 price increase.

           463.   During the relevant times, Actavis, Par, Perrigo, Sandoz, and Taro dominated the

market for Nystatin cream; Actavis, Perrigo, and Sandoz dominated the market for Nystatin

ointment; and Teva, Heritage, and Sun (through Mutual) dominated the market for Nystatin

tablets.

                                 (i)    Nystatin Cream

           464.   Actavis, Par, Perrigo, Sandoz, and Taro all experienced fluctuations in their

respective market shares for Nystatin cream until these market shares suddenly stabilized in

2013. As detailed below, prices increased for all these Defendants, even as those with smaller

market shares captured more of the market. This runs counter to economic theory, which

dictates that competitors must lower prices to gain market share.

           465.   As late as 2009, Sandoz enjoyed approximately a 50% market share for Nystatin

cream, Taro had 40%, Perrigo had approximately 7%, and Par and Actavis controlled the

remainder. Through 2009 and into 2010, Sandoz’s market share began to decline. By the

summer of 2010, Sandoz was effectively out of the market. By this time, Actavis and Par also

were effectively out of the market. Although Sandoz, Actavis and Par appear to have continued

making de minimis sales, they each had a market share of less than 1% by the spring of 2011. By

May 2011, Taro had captured as much as 96% of the Nystatin cream market, leaving Perrigo

approximately a 4% share.


                                        143
                       FILED WITH REDACTIONS – PUBLIC VERSION
           MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 156 of 905




       466.    Beginning in June of 2011, Taro and Perrigo dramatically increased their prices

for Nystatin cream largely in unison and Actavis, Par, and Sandoz joined these price increases as

their market shares increased.

       467.    In June of 2011, Taro initiated a large price increase of more than 600%. Rather

than compete on price to gain market share, Perrigo almost immediately followed Taro’s

increase and raised its own prices to nearly identical levels. Perrigo ramped up production and

managed slowly to gain some market share over the next two years, but—as contemplated by the

overarching “fair share” agreement—market prices remained elevated and stable.

       468.    In August, although it had only approximately 1% of the market, Par followed the

Taro and Perrigo price increase in lockstep, also choosing to eschew price-competition. Par also

managed to grow its market share over the next couple of years, but it did so without eroding the

elevated prices imposed by Taro and Perrigo, just as the “fair share” agreement intended.

       469.    In November 2011, Actavis ramped up production of Nystatin cream and re-

joined the market. It, too, immediately elevated its prices to match that of Taro, Perrigo and Par,

also choosing to forego price competition and the prospect of winning a larger share of the

market. Even a fourth entrant into the Nystatin cream market did not cause prices to erode.

       470.    Sandoz’s share of the Nystatin cream market was close to 0% until the fall of

2013, at which point it ramped up production for re-entry into the market. Like Perrigo, Par and

Actavis before it, rather than compete on price to regain lost market share, Sandoz priced its

Nystatin cream at the same inflated level as its co-conspirators. Prices remained stable and

elevated even with a fifth seller in the market.




                                    144
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 157 of 905




       471.    WAC prices for each Defendant demonstrate that Nystatin cream prices remained

relatively stable prior to May 2011 until they increased dramatically and largely in unison around

June of 2011, remaining artificially inflated thereafter.




       472.    AWP prices for Nystatin cream show the same trend of dramatically inflated and

nearly identical prices.

       473.    These price increases followed the March 6-10, 2011 ECRM EPPS Retail

Pharmacy Conference, February 2012 ECRM EPPS Retail Pharmacy Conference; October 2012

GPhA Fall Technical Conference in Bethesda, Maryland; and June 4-5, 2013 GPhA CMC

Workshop in Bethesda, Maryland, among others, which representatives from Actavis, Par,

Perrigo, Sandoz, and Taro attended.

                               (ii)    Nystatin Ointment

       474.    Nystatin external ointment prices followed a similar pattern to those of Nystatin

cream. Actavis, Perrigo, and Sandoz increased their prices, often while gaining market share,

contrary to economic theory. In 2009, Sandoz had captured approximately 75% of the market,

                                    145
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 158 of 905




while Perrigo had 20% and Actavis 5%. From that point through the summer of 2011, Actavis

and Sandoz drastically reduced production until they were effectively out of the market. By the

summer of 2010 Actavis had approximately a 0% market share, though de minimis sales appear

to have continued. By the summer of 2011, Sandoz had approximately a 5% market share.

       475.    Beginning in June of 2011, Actavis, Perrigo, and Sandoz increased their prices

dramatically and largely in unison.

       476.    In June 2011, after Sandoz and Actavis had all but ceded the Nystatin ointment

market, Perrigo implemented a large price increase—more than 300%.

       477.    Five months later, Actavis ramped up production of Nystatin ointment. Rather

than undercut Perrigo’s elevated price to gain market share, Actavis hiked its list prices to nearly

identical levels as Perrigo. As intended by the overarching “fair share” agreement among

Defendants, the list prices and AWP price for Nystatin ointment remained virtually unchanged,

even with the addition of a new seller in the market place.

       478.    In the summer of 2012, the pattern repeated itself. Sandoz ramped up its

production of Nystatin ointment in June. Rather than compete on price to regain its lost market

share, Sandoz raised its list prices to nearly identical levels as Perrigo and Actavis. Even with a

third market participant, prices remained unchanged as provided for by Defendants’ agreement.

       479.    WAC prices demonstrate that Nystatin ointment prices remained relatively stable

prior to May 2011 until they increased dramatically and largely in unison around June of 2011,




                                    146
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 159 of 905




remaining artificially inflated thereafter.




        480.    Actavis, Perrigo, and Sandoz had the opportunity to discuss pricing of Nystatin

ointment at numerous industry events during the relevant period. For example, representatives

of each attended the March 2011 ECRM EPPS Retail Pharmacy Conference, and February 2012

ECRM EPPS Retail Pharmacy Conference, among others.

                                (iii)   Nystatin Tablets

        481.    In 2010 and 2011, the Nystatin tablet market was split between Teva and Sun

(sold at least in part through its subsidiary, Mutual). During that time, Teva held approximately

60% of the market, Sun held 40%, and they had nearly identical list prices for Nystatin tablets.

        482.    In the summer of 2012, Heritage entered the Nystatin tablet market. Rather than

undercut Teva and Sun’s prices to gain market share, Heritage matched Teva and Sun’s prices,

consistent with the “fair share” agreement they and the other Defendants maintained throughout

the generics market.


                                    147
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 160 of 905




        483.   Sun, through its division Mutual, increased Nystatin tablet prices on April 15,

2013.

        484.   As detailed below, Patel was hired by Teva in April 2013 to “run the pricing

team.” On July 9, Patel called Malek and they spoke for 21 minutes. The two spoke again on

July 23 (for ten minutes), and twice on July 30, 2013 (once for more than 12 minutes).

        485.   Between July 23 and July 30, 2013, Anne Sather (Heritage) spoke with Susan

Knoblauch, Senior Sales Manager at Sun, for 11 minutes. Heritage remained in close contact

with Sun before and after Sun (through Mutual) took its price increase in April 2013. On April

16, 2013 – the day after Mutual increased Nystatin tablet prices – Knoblauch called Sather and

they spoke for nearly 40 minutes. The two continued to communicate throughout the summer of

2013.

        486.   By late July 2013, Teva’s “Price Increase Candidates” list, created by Patel,

included Nystatin, with the note “Heritage involved; follow Mutual.”

        487.   On August 1, 2013, Malek e-mailed O’Mara (Heritage), Edelson (Heritage), and

Sather, saying “Team: Pricing dynamics may be changing for us for Nystatin. Please advise

when Mutual/URL/ (now Caraco) took their Nystatin price increase and if they kept it.” On

August 20, 2013, Malek e-mailed Fleming (Heritage) and copied Glazer with the subject

“PRICE INCREASES,” saying: “We need [to] analyze the following product price increases

and understand how much to increase and which customers to extend.” Malek provided a list of

four drugs, including Nystatin.

        488.   As described below, Patel was on maternity leave from August 2013 through

December 2013 and decisions regarding Teva and Heritage’s Nystatin price increases were put

on hold.

                                     148
                    FILED WITH REDACTIONS – PUBLIC VERSION
        MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 161 of 905




       489.    Also, as described below, on February 7, 2014 Patel created a spreadsheet titled

“PI Candidates” which included Nystatin. The Nystatin notes read “Shared with Heritage and

Mutual/Caraco” and “WAC increase likely.” Patel called Malek on February 14, 2014 and the

two connected the next day.

       490.    Malek and Patel continued to talk throughout March and April of 2014. On a 17-

minute phone call on April 15, 2014, Malek and Patel came to an agreement on all of the

identified drugs involving Teva (at least seven drugs, including Nystatin). They agreed Teva

would take the lead on the Nystatin (and Theophylline) price increase, which Heritage would

follow and match.

       491.    On April 4, 2014, Teva announced an increase of more than 100% on Nystatin,

doubling WAC price from $47.06 to $100.30.

       492.    During the April 2014 Heritage “Price Increase Discussion” teleconference,

Malek identified Nystatin as one of the 18 drugs targeted for a price increase. Sather was tasked

with reaching out to Sun regarding Nystatin (and other drugs). Immediately after the April call,

Sather reached out to Knoblauch. They spoke for 45 minutes and agreed to increase prices for

Nystatin (and Paromomycin). Afterward, Sather reported to Malek and Glazer, “Caraco notified

and on board.” Glazer quickly responded, “No emails please.”

       493.    On the June 23 Heritage “Price Increase Call,” Nystatin was designated for a 95%

price increase. Heritage’s Kate Brodowski, Associate Director of International Sales, noted that

Heritage had to increase its WAC pricing for Nystatin because Teva “increased WAC already.”

       494.    On June 25, 2014, Heritage held another internal call regarding “Product Price

Changes” and Nystatin again appeared on the list of drugs slated for a price increase. During the

call, Sather texted Knoblauch to update Sun on Heritage’s anticipated Nystatin price increase:

                                    149
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 162 of 905




               Sather: Work news: we are raising price on Nystatin. Just letting
               you know. :)

               Knoblauch: How much

               Sather: Double the price

               Sather: On conf call- will call you back

               Knoblauch: Yes

       495.    On June 25, 2014, Malek spoke to Patel again for nearly 14 minutes. During that

call, Malek reported that Heritage would be sending out Price Increase Notices the next day for

Nystatin and several of the other drugs that Heritage and Teva had agreed to raise prices on.

       496.    In June 2014, Heritage announced a price increase of nearly 100% on Nystatin.

By July 9, 2014, Heritage successfully raised the price for at least 1444 customers nationwide.

       497.    Sun implemented a similar price increase by August 2014.

       498.    In conformity with their agreement, Teva refused to bid or challenge Heritage’s

price increases when requested by incumbent Heritage customers.

       499.    On July 8, a large retail customer e-mailed Teva requesting a quote for Nystatin

tablets because of a recent large price increase instituted by the incumbent supplier. A Teva

representative forwarded that e-mail to Patel, asking “Are you aware of the below? Should we

engage?” Patel responded that she was aware, and that Heritage would be “following Teva on the

Nystatin.” She confirmed “we will not be bidding. Thanks.”

       500.    By at least August of 2014, exact dates unknown, Sun also had begun

implementing price increases on Nystatin.

       501.    NADAC data for Nystatin tablets is only available dating back to April 2014. As

depicted on the chart below, the average price for Nystatin 500,000 unit oral tablets continued to



                                    150
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 163 of 905




increase after the first price increase implemented by Sun in April 2013 and the subsequent price

increases implemented by Heritage, Sun, and Teva around April and June of 2014:




       502.    This agreement between Heritage, Teva and Sun was part of an overarching

conspiracy of the corporate Defendants named in the Complaint to unreasonably restrain trade in

the generic pharmaceutical industry.

                       i.     Paromomycin

       503.    At all relevant times, Heritage and Sun, through its division Caraco, dominated

the Paromomycin market.

       504.    In April 2014, Heritage had approximately 65% of the market. Sun had

approximately 35% market share.

       505.    On April 22, 2014, a Heritage representative spoke to a Sun counterpart for 45

minutes. Shortly thereafter, the Heritage representative notified her superiors via e-mail that

Caraco was on board with price increases, to which a superior responded, “No emails please.”

                                    151
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 164 of 905




        506.    On May 8, 2014 a Heritage employee e-mailed Malek, who had asked for an

update on pricing agreement progress, explaining “I made contact with all my take aways – with

positive results.”

        507.    Heritage held another internal pricing call on May 9, 2014. Paromomycin was on

the list for a price increase.

        508.    On May 20, a Sun employee informed a Heritage employee that Sun would be

“temporarily discontinuing” Paromomycin production to transfer its operations to another

facility. The employee immediately relayed the information to Malek who responded “Need

price increase to go immediately. Jack it up.”

        509.    On a June 23, 2014 internal pricing call, Heritage slated Paromomycin for a 100%

increase. By July 9, 2014, Heritage had been able to successfully increase prices to at least

thirteen (13) different customers nationwide.

        510.    Sun continued to sell the drug through January 2015, maintaining a 40% market

share. Despite this, Heritage continued to increase its prices with no fear of losing market share

as an agreement was already in place.

        511.    This agreement between Heritage and Sun was part of an overarching conspiracy

of the corporate Defendants named in the Complaint to unreasonably restrain trade in the generic

pharmaceutical industry.

                        j.       Theophylline ER

        512.    At all relevant times, Heritage and Teva dominated the market for Theophylline

ER.

        513.    Prior to Heritage’s entry into the market for 300mg and 450mg Theophylline ER

tablets in late 2011, Teva held nearly 100% of market share.


                                     152
                    FILED WITH REDACTIONS – PUBLIC VERSION
        MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 165 of 905




         514.    When Heritage entered the market, rather than price its product below Teva’s to

gain market share, it listed its products identical to or even slightly above Teva’s prices. As a

result, Theophylline ER prices remained relatively stable despite the entry of a new competitor

and, upon information and belief, Heritage gained market share through collusive agreements in

accordance with their market-wide “fair share” agreement.

         515.    In early 2014, Teva began to consider raising the price of Theophylline ER. On

February 4, 2014, Patel called Malek upon her return from maternity leave and the two spoke for

over an hour the next day. On February 7, Patel (Teva) created a spreadsheet titled “PI

Candidates,” targeting Theophylline for a price increase.

         516.    Patel and Malek spoke numerous times in February and March 2014. They came

to an agreement that Teva would lead the Theophylline ER price increase and Heritage would

follow, matching Teva’s pricing.

         517.    Effective April 4, 2014, Teva began implementing across-the-board price

increases for Theophylline ER. By late April 2014, Teva fully implemented a price increase for

Theophylline by approximately 150% and Heritage planned to follow.

         518.    On April 24, 2014, shortly after implementing the price increases, Teva received

the following e-mail with the subject line “PLIVA.com [Info] Price Gouging”: 54

                 I have been a consultant to virtually every major pharma company
                 including Teva and Pliva (before it was acquired and located in E.
                 Hanover). Since retiring I have been asked to participate with a US
                 Senate Special Committee on the issue of pharmaceutical price
                 gouging in the U.S.A. Today, I acquired my usual Rx of
                 Theophylline ER from Costco for which I usually pay $19.01 and
                 was charged $53.28 an increase of almost 200%. Costco Pharmacy


54
     Teva marketed and/or sold its generic Theophylline ER, at least in part through Pliva, Inc. (“PLIVA”), a
     wholly-owned subsidiary of Teva USA. Teva USA acquired PLIVA’s assets as part of its acquisition of Barr
     Pharmaceuticals, LLC.
                                     153
                    FILED WITH REDACTIONS – PUBLIC VERSION
        MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 166 of 905




               confirmed that this increase is correct and was instituted sometime
               earlier this year (2014.). Before having this listed in our national
               report as another example of Pharmaceutical Price Gouging, [w]e
               respectfully request a confirmation response from you, the
               manufacturer, relative to the accuracy of our data. Please respond
               to me at the above email address. If you prefer you can respond to
               Senator Schumer a New York State representative.

       519.    A member of Teva’s Government Affairs Department received the internally

forwarded e-mail and responded: “Can I get some details on the specifics of this product and the

price increase. I’m hoping someone increased the price and we had to follow it up. Or, API or

something I can give the senate.” Patel ultimately received the correspondence and replied, “I

don’t have a great story. I’ll take a closer look.” The real story was that Teva conspired with

Heritage to raise market prices.

       520.    At the April 22, 2014 Heritage “Price Increase Discussion,” Malek instructed his

team that Heritage would follow Teva’s pricing on Theophylline ER.

       521.    On May 9, Heritage again slated Theophylline ER for a price increase. During a

June 23, 2014 “Price Change Call,” Heritage employees discussed a 150% price increase for

Theophylline ER.

       522.    On June 25, 2014, Heritage held one last call regarding “Product Price Changes”

before the price increases were to be implemented. On the same day, Malek and Patel spoke for

14 minutes. During that call, Malek reported that Heritage would be sending out Price Increase

Notices shortly for Theophylline and several of the other drugs for which Heritage and Teva had

agreed to raise prices.

       523.    Heritage began sending price increase notices to customers the next day. On June

26, 2014, Sather texted a large wholesaler customer that “As of 7/1, [m]arket wide we are

increasing prices on: . . Theophylline ER. . .” She followed with another text message, “Here are


                                    154
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 167 of 905




the approximate/average $ increases on the other items: . . . Theo ER . . .150%.” On June 30,

2014, Patel e-mailed her team that “[i]t appears that Heritage took an increase to follow Teva.

The new pricing looks like it will be effective tomorrow and matches Teva’s WACs.” She

continued that this “will likely trigger some bid requests/activity,” but Teva “should not be

considering decreases.”

       524.    By July 9, 2014, Heritage successfully increased prices to at least 20 customers

nationwide, following in lock step with Teva.

       525.    According to NADAC data, the average market price for generic Theophylline

ER saw the following price increases between April 2014 and January 2015:

               Theophylline ER 100mg: increases from $0.12 per unit to $0.37 per
               unit, a 250% increase

               Theophylline ER 200mg: increases from $0.16 per unit to $0.40 per
               unit, a 150% increase

               Theophylline ER 300mg: increases from $0.20 per unit to $0.35 per
               unit, a 75% increase.

       526.    NADAC data show that the average market prices for Theophylline ER were

stable prior to April 2014, then rose dramatically and remained artificially high thereafter.

       527.    The 300mg dosage of Theophylline ER saw an even larger price increase in 2016,

increasing from an average of $0.36 per unit in April 2016 to $2.46 in July 2016, a 580%

increase.




                                    155
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 168 of 905




       528.      This agreement between Heritage and Teva was part of an overarching conspiracy

of the corporate Defendants named in the Complaint to unreasonably restrain trade in the generic

pharmaceutical industry.

                        k.      Verapamil

       529.      From 2009 forward, Actavis and Mylan dominated the market for Verapamil.

Combined, the two companies enjoyed nearly 100% market share until Heritage began to gain

share in 2013.

       530.      Heritage entered the Verapamil tablet market in the second half of 2011, but its

share remained around 5% until 2013. When Heritage entered, it announced list (WAC) prices

identical to Mylan and slightly higher than Actavis for 80mg tablets. Heritage announced prices

slightly higher than both Mylan and Actavis for 120mg tablets. Heritage did not begin to sell

40mg Verapamil tablets until the second half of 2015, at which point it set list prices identical to

Actavis, the only seller of 40mg tablets at that time.

       531.      In other words, in conformity with the market-wide “fair share” agreement

between Defendants, when Heritage entered the market for Verapamil, it set prices at or above

competitors Actavis and Mylan. In October 2012, Mylan then increased its tablet prices by




                                    156
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 169 of 905




approximately 50%, allowing Heritage to gain more than 25% market share. Shortly thereafter,

market share between Actavis, Heritage, and Mylan quickly stabilized.

       532.    On Heritage’s April 2014 “Price Increase Discussion,” Verapamil was targeted

for a price increase. O’Mara (Heritage) was primarily responsible for communicating with

Mylan about Verapamil, among other drugs, and reached out to Aigner (Mylan). On an April 23,

2014 phone call, O’Mara and Aigner reached an agreement to raise prices for Verapamil (and

two other drugs). O’Mara immediately sent an e-mail to Malek, titled “Mylan,” saying “Just let

me know a day before we price adjust on the three Mylan products and they will put the word

out to the reps to leave us alone. They are looking at price increases as well on a number of

products.”

       533.    Sather was responsible for communicating with Actavis about Verapamil (and

another drug). Within hours of the April 22 call, she called Michael Dorsey, Director of

National Accounts at Actavis and they spoke for nine minutes, reaching an agreement to raise the

price of Verapamil (and Glyburide-Metformin).

       534.    Dorsey immediately thereafter called Christina Koleto and Michael Reed, two

Senior Pricing Managers at Actavis, to update them on the pricing strategy. In an April 28, 2014

internal e-mail, an Actavis pricing manager said “[Dorsey] made mention of keeping an eye out

for an increase on . . . Verapamil IR.” Marc Falkin, Actavis’ Vice President of Marketing,

Pricing, and Contracts, received the e-mail.

       535.    On May 6, 2014, Falkin called Nesta (Mylan). The two spoke regularly over the

next several months, including a three-minute call on May 7th and a seven-minute call on May

19. They continued to speak regularly for the next several months.




                                    157
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 170 of 905




        536.    In response to Malek’s May 8 e-mail to the Heritage sales team trying to finalize

price increase agreements, Sather responded, “Jason: I made contact with all my take aways –

with positive results. I can resend those notes or talk with you on any details.” This would have

included her conversation with Actavis on Verapamil.

        537.    When Heritage held another call about the “Price Increases” on May 9, 2014,

Verapamil remained on the list of drugs targeted for increase.

        538.    Heritage did not initially increase prices market-wide for Verapamil, but it did

raise prices to at least one customer as part of its price increase initiative in July 2014.

        539.    Heritage announced its price increase in June 2014, and Actavis and Mylan soon

followed with similar price increases.

        540.    On August 20, 2014, Sather exchanged text messages with Knoblauch (Sun)

describing the agreements Heritage reached with Actavis to increase the prices of Verapamil

(and Glyburide-Metformin):

                Knoblauch:     Have you heard anything about an Actavis price
                increase?”

                Sather: I heard they were on board with it. What item specifically?

                Knoblauch: I don’t know. I am just hearing about an increase but
                no details. What product have you heard about

                Sather: We were communicating on Glyburide/Metformin and
                Verapamil

                Knoblauch: We haven’t touched verapamil yet

        541.    NADAC data show that average market prices for Verapamil rose dramatically in

2015, with price increases continuing throughout 2016, as depicted below.




                                    158
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 171 of 905




       542.    This agreement between Heritage, Mylan, and Actavis was part of an overarching

conspiracy of the corporate Defendants named in the Complaint to unreasonably restrain trade in

the generic pharmaceutical industry.

IX.    THE CONSPIRACY: TEVA-RELATED CONDUCT

       543.    Whereas the allegations in Section VIII focused on Heritage’s conduct with

respect to market entry, the allegations that follow in Sections IX and X focus on Teva’s conduct

in similar circumstances, and the allegations in Section XI focus on dermatological drug-related

conduct.

       A.      Early 2013 Teva Business Strategies, Hiring of Patel, and Ranking
               Competitors

       544.    Despite Teva’s initial attempts to increase its revenues through price increases in

2012 and early 2013, as set forth below, its generic business was struggling as of early 2013.

Throughout the first quarter of 2013, Teva realized it needed to do something drastic to increase

profitability. On May 2, 2013, Teva publicly announced disappointing first quarter 2013 results.




                                    159
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 172 of 905




Among other things: (1) net income was down 26% compared to the prior year; (2) total net

sales were down 4%; and (3) generic sales declined by 7%.

       545.    By this time, Teva had already started to consider new options to increase its

profitability, including more product price increases. Over the next several years, Teva

embarked on an aggressive plan to use the conspiracies with its competitors to increase and

sustain price on many generic drugs – completely turning around the company’s fortunes.

               1.      April 2013: Teva Hires Nisha Patel

       546.    In April 2013, Teva took a major step toward implementing more significant price

increases by hiring Patel as its Director of Strategic Customer Marketing. In that position, her

job responsibilities included, among other things: (1) serving as the interface between the

marketing (pricing) department and the sales force teams to develop customer programs; (2)

establishing pricing strategies for new product launches and in-line product opportunities; and

(3) overseeing the customer bid process and product pricing administration at Teva.

       547.    Most importantly, she was responsible for – in her own words – “product

selection, price increase implementation, and other price optimization activities for a product

portfolio of over 1,000 products.” In that role, Patel had 9-10 direct reports in the pricing

department at Teva. One of Patel’s primary job goals was to effectuate price increases. This

was a significant factor in her performance evaluations and bonus calculations and, as discussed

more fully below, Patel was rewarded handsomely by Teva for doing it.

       548.    Prior to joining Teva, Patel had worked for eight years at a large drug wholesaler,

ABC, working her way up to Director of Global Generic Sourcing. During her time at ABC,

Patel had routine interaction with representatives from every major generic drug manufacturer




                                    160
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 173 of 905




and developed and maintained relationships with many of the most important sales and

marketing executives at Teva’s competitors.

       549.    Teva hired Patel specifically to identify potential generic drugs for which Teva

could raise prices, and then utilize her relationships to effectuate those price increases.

       550.    Even before Patel started at Teva, she was communicating with potential future

competitors about the move, and about her new role. For example, on April 2, 2013, nearly three

weeks before Patel started at Teva, Aprahamian, the Vice President of Sales and Marketing at

Taro, sent an e-mail to the Chief Operating Officer (“COO”) at Taro stating: “Nisha Going To

Teva - Hush Hush for now . . .” The COO responded by saying “[m]aybe the industry will be

better for it. Teva can only improve.” Teva had, up to that point, acquired a reputation in the

industry for being slow to follow price increases, and the Taro COO viewed Patel as someone

who would change that mindset at Teva. Patel had also worked with Aprahamian several years

earlier at ABC.

       551.    Patel’s last day at ABC was April 11, 2013 and she started at Teva on April 22,

2013. Patel began communicating with competitors, by phone and text, the day after she left

ABC, before she even started at Teva. For example:




                                    161
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 174 of 905




                                                                                                      55

         552.    Once Patel began her employment at Teva, her communications with certain

competitors became much more systematic and frequent, and focused around market events such

as price increases, market entry, customer challenges and loss of exclusivity.

         553.    When she joined Teva, Patel’s highest priority was identifying drugs where Teva

could effectively raise price without competition. On May 1, 2013, Patel began creating an

initial spreadsheet with a list of “Price Increase Candidates.” As part of her process of

identifying candidates for price increases, Patel started to look very closely at Teva’s

relationships with its competitors, and also her own relationships with individuals at those

competitors. In a separate tab of the same “Price Increase Candidates” spreadsheet, Patel began

ranking Teva’s “Quality of Competition” by assigning companies into several categories,

including “Strong Leader/Follower,” “Lag Follower,” “Borderline” and “Stallers.”

         554.    Patel understood – and stressed internally at Teva – that “price increases tend to

stick and markets settle quickly when suppliers increase within a short time frame.” Thus, it was

very important for Patel to identify those competitors who were willing to share information

about their price increases in advance, so that Teva would be prepared to follow quickly.




55
     Amended State AG Complaint No. 2 ¶ 572.
                                     162
                    FILED WITH REDACTIONS – PUBLIC VERSION
        MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 175 of 905




Conversely, it was important for Patel to inform Teva’s competitors of Teva’s increase plans so

those competitors could also follow quickly. Either way, significant coordination would be

required for price increases to be successful – and quality competitors were those who were more

willing to coordinate.

       555.    As she was creating the list, Patel was talking to competitors to determine their

willingness to increase prices and, therefore, where they should be ranked on the scale. For

example, after Patel joined Teva, Patel told CW-1 that she had been hired by Teva to identify

drugs where Teva could increase its prices. She asked CW-1 how Sandoz handled price

increases. CW-1 told Patel that Sandoz would follow Teva’s price increases and, importantly,

would not poach Teva’s customers after Teva increased. Not surprisingly, Sandoz was one of

Teva’s highest “quality” competitors. Patel and Teva based many price increase (and market

allocation) decisions on this understanding with Sandoz over the next several years.

       556.    Patel had several different ways of communicating with competitors. This

Complaint references various phone calls and text messages that she was exchanging with

competitors. But she also communicated with competitors in various other ways, including but

not limited to instant messaging through social media platforms such as LinkedIn and Facebook;

encrypted messaging through platforms like WhatsApp; and in-person communications.

Although the Plaintiff States have been able to obtain some of these communications, many of

them have been destroyed by Patel.

       557.    Through her communications with her competitors, Patel learned more about their

planned price increases and entered into agreements for Teva to follow them. On May 2, 2013,

Patel spoke to her contacts at Glenmark, Actavis and Sandoz several times:




                                    163
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 176 of 905




                                                                                                       56


         558.        After one of her calls with CW-5 of Glenmark, Patel sent an internal e-mail to one

of her subordinates directing him to add six (6) different Glenmark drugs to Teva’s “high

priority” price increase list: Adapalene gel; Nabumetone; Pravastatin; Ranitidine HCL;

Moexipril HCL; and Moexipril HCL/HCTZ. As discussed more fully below, these are all drugs

that Glenmark eventually increased prices on two weeks later, on May 16, 2013, and Teva

followed with its own price increases shortly thereafter.

                     2.     Ranking “Quality of Competition” to Identify Price Increase
                            Candidates

         559.        By May 6, 2013, Patel had completed her initial ranking of fifty-six (56) different

manufacturers in the generic drug market by their “quality.” Patel defined “quality” by her

assessment of the “strength” of a competitor as a leader or follower for price increases. Ranking

was done numerically, from a +3 ranking for the “highest quality” competitor to a -3 ranking for

the “lowest quality” competitor. The top ranked competitors at that time included the following

companies:




56
     Id. at ¶ 577.
                                      164
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
           Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 177 of 905




                                                                             57


           560.      The lowest ranked competitors were:




                                                                           58


           561.      Patel created a formula, which heavily weighted those numerical ratings assigned

to each competitor based on their “quality,” combined with a numerical score based on the

number of competitors in the market and certain other factors including whether Teva would be

leading or following the price increase. According to her formula, the best possible candidate for

a price increase (aside from a drug where Teva was exclusive) would be a drug where there was

only one other competitor in the market, which would be leading an increase, and where the

competitor was the highest “quality.” Conversely, a Teva price increase in a drug market with

several “low quality” competitors would not be a good candidate due to the potential that low

quality competitors might not follow Teva’s price increase and instead use the opportunity to

steal Teva’s market share.




57
     Id. at ¶ 578.
58
     Id.
                                        165
                       FILED WITH REDACTIONS – PUBLIC VERSION
           MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 178 of 905




       562.    Notably, the companies with the highest rankings at this time were companies

with whom Patel and other executives within Teva had significant relationships. Some of the

notable relationships are discussed in more detail below.

                      a.      The “High Quality” Competitor Relationships

       563.    The highest quality competitors in Patel’s rankings were competitors where Teva

had agreements to lead and follow each other’s price increases. The agreements and

understandings regarding price increases were what made each of those competitors high quality.

As part of their understandings, those competitors also agreed that they would not seek to

compete for market share after a Teva price increase.

                      b.      Mylan (+3)

       564.    Mylan was Teva’s highest-ranked competitor by “quality.” The relationship

between these two competitors was longstanding and deeply engrained. It survived changes in

personnel over time and pre-dated Patel’s creation of the quality competitor rankings.

       565.    Green, who was employed by Teva beginning in 2006 through late October 2013,

first began communicating with Nesta of Mylan by telephone on February 21, 2012. From that

time until the time that Green left Teva, Green and Nesta were in almost constant

communication, speaking by phone at least 392 times, and exchanging at least 12 text messages

– including at or around every significant price increase taken by either company. This amounts

to an average of nearly one call or text message every business day during this period.

       566.    Shortly after Patel started her employment at Teva, she called Nesta on May 10,

2013 and the two spoke for over five (5) minutes. Because Green had already established a

relationship with Mylan, Patel did not need to speak directly with Nesta very often. Typically,

Patel would e-mail Green and ask him to obtain market intelligence about certain Mylan drugs;


                                    166
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 179 of 905




Green would then speak to Nesta – often about a long list of drugs – and report his findings back

to Patel. Several examples of these communications are outlined more fully in various sections

below.

         567.   When Green left Teva to join Zydus in late October 2013, the institutional

relationship and understanding between Teva and Mylan remained strong. Rekenthaler promptly

took over the role of communicating with Nesta. Starting in December 2013, through the time

that Rekenthaler left Teva in April 2015, Rekenthaler spoke to Nesta 100 times. Prior to Green

leaving Teva in late-October 2013, Rekenthaler and Nesta had only spoken by phone once, more

than a year earlier in 2012.

         568.   The relationship between Teva and Mylan even pre-dated the relationship

between Green and Nesta. For example, between January 1, 2010 and October 26, 2011, R.C., a

senior executive at Teva, communicated with R.P., a senior executive counterpart at Mylan, by

phone or text at least 135 times. The pace of communications between the two companies

slowed dramatically in November 2011 after R.C. left Teva and before Green began

communicating with Nesta – but continued nevertheless as needed during that time through

communications between Rekenthaler and R.P. at Mylan.

                       c.      Watson/Actavis (+3)

         569.   Actavis was Teva’s next highest quality competitor by ranking. Patel had strong

relationships with several executives at Actavis, including Rogerson, the Executive Director of

Pricing and Business Analytics, and A.B., a senior sales executive at Actavis. Rekenthaler also

communicated frequently with A.S., a senior sales executive at Watson – a relationship that pre-

dated Patel joining Teva.




                                      167
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 180 of 905




       570.    Patel contacted A.B. shortly after she started her employment at Teva, as she was

creating the quality competitor rankings. She called him on April 30, 2013, and the two

exchanged several text messages the next day, May 1, 2013. But as detailed herein, Patel

communicated on a more frequent basis with Rogerson, her counterpart in the pricing department

at Actavis. From May 2, 2013 through November 9, 2015, Patel spoke and/or texted with

Rogerson 157 times, including calls at or around every significant price increase taken by the

respective companies.

       571.    In August 2013, Falkin joined Actavis and the relationship between Teva and

Actavis grew stronger through his communications with Rekenthaler. From August 7, 2013

through the date that Rekenthaler left Teva in April 2015, Rekenthaler and Falkin communicated

by phone or text at least 433 times.

       572.    Cavanaugh also had a very strong relationship with Falkin. The two

communicated with great frequency. From August 7, 2013 through the end of May 2016,

Cavanaugh and Falkin spoke or texted with each other 410 times.

                        d.    Sandoz (+3)

       573.    Sandoz was also considered a top-quality competitor by Teva. Patel had a very

strong relationship with CW-1 at Sandoz.

       574.    Beginning on April 12, 2013 – the day after Patel’s last day at ABC – until

August 2016, Patel and CW-1 spoke 185 times by phone, including at or around every

significant price increase taken by either company. As detailed above, in one of her initial calls

with CW-1 after she joined Teva, Patel asked CW-1 how Sandoz handled price increases. Patel

explained that she had been hired at Teva to identify products where Teva could increase prices.




                                    168
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 181 of 905




CW-1 reassured Patel that Sandoz would follow any Teva price increases on overlapping drugs,

and that Sandoz would not poach Teva’s customers after Teva increased price.

       575.     Green and Rekenthaler of Teva also both had a very strong relationship with CW-

2, who was – at that time – a senior Sandoz executive. These relationships pre-dated Patel

joining Teva.

                       e.     Glenmark (+3)

       576.     Glenmark was one of Teva’s highest-ranked competitors primarily because Patel

had very significant relationships with several different individuals at Glenmark, including CW-

5, Brown and J.C., a sales and marketing executive at Glenmark.

       577.     As stated above, Patel began communicating with CW-5 even before she began

her employment at Teva. Patel was also communicating frequently with both CW-5 and J.C.

during the time she created the quality competitor rankings, and agreed to follow several

Glenmark price increases, in May 2013.

       578.     Patel and CW-5 communicated by phone with great frequency – including at or

around the time of every significant price increase affecting the two companies – until CW-5 left

Glenmark in March 2014, at which point their communication ceased for nearly six (6) months.

After CW-5 left Glenmark, Patel began communicating with Brown with much greater

frequency to obtain competitively sensitive information from Glenmark. Patel and Brown had

never spoken by phone before Patel started at Teva, according to the phone records produced.

                       f.     Taro (+3)

       579.     Taro was highly rated because of Patel’s longstanding relationship with the Vice

President of Sales at Taro, Aprahamian. Patel had known Aprahamian for many years, dating

back to when Patel had started her professional career as an intern at ABC.


                                    169
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 182 of 905




       580.    Even though she knew Aprahamian well, they rarely ever spoke or texted by

phone until Patel started at Teva. From April 22, 2013 through March 2016, however, Patel and

Aprahamian spoke or texted at least 100 times, including calls or text messages at or around the

time of every significant price increase affecting the companies during those years.

                       g.     Lupin (+2)

       581.    Although initially not the highest ranked competitor, Lupin was assigned a high

rating because of Patel’s strong relationship with Berthold, the Vice President of Sales at Lupin.

The relationship between Teva and Lupin, however, pre-dated Patel. Prior to Patel starting at

Teva, Green and others at Teva conspired directly with Berthold. Several of those examples are

discussed below. Between January 2012 and October 2013, Berthold and Green, for example,

communicated by phone 125 times.

       582.    From May 6, 2013 through April 8, 2014, Patel and Berthold communicated by

phone 76 times, including at or around the time of every significant drug price increase where

the two companies overlapped.

       583.    Demonstrating the strength of the relationship between the two companies, the

price increase coordination continued between Teva and Lupin even when Green had left Teva

and when Patel was out on maternity leave. For example, as discussed more fully below, in

October 2013 Lupin was preparing to increase its pricing on the drug Cephalexin oral

suspension. Without Green or Patel to communicate with, Berthold instead communicated with

Rekenthaler and T.S. of Teva in order to coordinate the price increase.

       B.      Price Increase Hiatus

       584.    Shortly after the August 9, 2013 price increase described below went into effect,

Patel left the office for several months while on maternity leave.


                                    170
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 183 of 905




       585.    This slowed down Teva’s plans for its next round of price increases. During the

time period while Patel was out on maternity leave, Teva did not implement or plan any

additional price increases, instead waiting for Patel to return and continue her work. Patel began

to return to the office on a part-time basis beginning in November 2013.

       586.    During this time period, Green left Teva to join Zydus as the Associate Vice

President of National Accounts. His last day of employment at Teva was October 23, 2013.

This prompted Rekenthaler to assume the role of communicating with specific competitors,

including Mylan. Rekenthaler also identified and began communicating on a more frequent

basis with co-conspirators at different companies to facilitate the price increase process for Teva.

       587.    As discussed more fully below, although Patel’s absence slowed Teva in its plans

for price increases on additional drugs, it did not stop certain competitors – including Lupin –

from attempting to coordinate with Teva regarding their own price increases. In Patel’s absence,

they simply communicated through different channels. These communications were conveyed to

Patel upon her return and she included the information in her efforts to identify new price

increase candidates.

       588.    As discussed more fully below, by early 2014 Patel had picked up right where she

left off planning for the next round of Teva increases.

       C.      New Relationships Emerge

       589.    By early 2014, the generic drug industry was in the midst of a price increase

explosion. In an internal Teva presentation given shortly after the April 2014 price increases –

titled “2014 US Pricing Strategy” – Teva reflected on the current state of the industry, noting that

the “[c]ompetitive landscape is supportive of price increases.” In commenting on the future




                                    171
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 184 of 905




implications for Teva’s pricing strategy, the company stated: “Mature competitors participate in

price appreciation; immature competitors are starting to follow.”

         590.   Understanding that many more competitors were enthusiastic about conspiring to

raise prices, Teva began to develop new and additional relationships with certain competitors

when implementing its April 4, 2014 price increases, specific examples of which are described

below.

         D.     Competitors Become “High Quality” After Successfully Colluding With Teva

         591.   A little more than a year after she first circulated her Quality of Competitor List,

Patel finalized an updated list on May 9, 2014. This updated list reflected changes in Teva’s

conspiratorial relationships.

         592.   Although certain competitors retained a high-quality ranking throughout the entire

relevant time period – like Mylan, Sandoz, Actavis and Taro – other competitors saw their

ranking increase (sometimes dramatically) after successfully colluding with Patel or others at

Teva on one or more drugs during the prior twelve-month period. These changes demonstrate

that Teva’s quality competitor rankings were, in reality, a list of co-conspirators that Teva could

trust to adhere to the illegal agreements.

         E.     Quality Competitors Collude With Each Other, Sandoz/Mylan

         593.   In addition to conspiring with Teva, the “quality” competitors also colluded with

each other on drugs that Teva did not market. Indeed, each of the quality competitors had their

own set of relationships with their counterparts at competitor companies that they used to

facilitate agreements regarding drugs where they overlapped. The relationship highlighted in

this Complaint is the relationship between executives at Sandoz and Mylan. However, to the




                                      172
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 185 of 905




extent that some of the drugs at issue involve additional competitor companies, those

relationships are also discussed.

       594.    In September 2012, CW-4 was concerned about her job security at Sandoz and

sought to network with executives at competing companies in the hope of obtaining new

employment. CW-4 contacted Nesta because she was interested in potentially working at Mylan.

CW-4 obtained Nesta’s phone number from a mutual contact and called to introduce herself.

During that phone call, Nesta immediately started talking about competitively-sensitive

information. Although CW-4 was surprised that Nesta was being so blatant, she did not stop

him.

       595.    In the year that followed, between September 2012 and October 2013, CW-4 and

Nesta developed an ongoing understanding that they would not poach each other’s customers

and would follow each other’s price increases. Examples of their coordination with respect to

specific drugs are discussed in more detail below.

       F.      Commitment to the Overarching Conspiracy

       596.    As detailed above, the overall understanding among the co-conspirators required a

commitment that each competitor was entitled to its “fair share” of a given market. When a

competitor was satisfied that it had its “fair share” of a particular drug market, competition

waned and prices rose. These “fair share” principles were the foundation upon which the price

increases were built. So long as each competitor had its “fair share,” no competitor was

incentivized to compete for business when another competitor increased price. In short,

competition resulted in lower prices; and as far as Defendants were concerned, nobody won in

that scenario. Indeed, it was generally understood that when a competitor increased price, the

other competitors in the same drug market would either decline to bid for the business or would


                                    173
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 186 of 905




bid high so as not to punish the party that took the price increase. Often, the competitor would

then follow with its own comparable price increase.

       597.    There are numerous examples throughout this Complaint of competitors refusing

to compete in the face of a price increase so as not to “punish” the leader or “steal” market share.

As just one example, when Teva was approached by a large retail customer in May 2013 to bid

on a drug for which another generic manufacturer had increased prices, Green expressed caution

stating, “not sure I want to steal it on an increase.” Teva later declined to bid on the business.

       598.    The concept of “fair share” and price increases went hand in hand. For example,

as discussed above the ongoing understanding between Teva and Sandoz that they would follow

each other’s price increases was predicated on the agreement that the follower would not poach

the leader’s customers after the increase. The same was true for the understanding between

Sandoz and Mylan. As discussed below, Nesta specifically cautioned CW-4 that Mylan did not

appreciate having its prices challenged after an increase – i.e., Mylan did not want Sandoz to

steal its business by underbidding its customers. Similarly, Aprahamian of Taro often spoke

with CW-3 of Sandoz about coordinating price increases between the two companies. Almost

invariably, he would conclude the conversations with phrases like “don’t take my fucking

customers,” “don’t take my business” or “don’t be stupid.”

       599.    Further, because of this “fair share” understanding, it was not essential for the

competitors to communicate with each other in advance of every price increase, although they

often did so anyway. So long as the competitor knew before it was approached by customers

that the reason for the solicitation was due to a price increase by the incumbent supplier, the

competitor knew not to compete for the business. Similarly, the competitor knew it would have




                                    174
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 187 of 905




the opportunity, which it often took, to follow the increase with a comparable price increase of

its own.

       G.        Low Quality Competitors Comply with the Overarching Conspiracy

       600.      As a further demonstration that the “fair share” understanding was universally

accepted and understood in the generic pharmaceutical industry, even companies that Patel and

Teva referred to as “low quality competitors” – because they were not viewed as strong leaders

or followers for price increases – consistently complied with the principles of “fair share” and

“playing nice in the sandbox.” Several examples of this with respect to some of the Subject

Drugs are alleged below.

       H.        Teva Profitability Increases Dramatically

       601.      As discussed more fully below, from July 3, 2013 through January 28, 2015, Teva

conspired with its competitors to raise prices on dozens of different drugs. The impact of these

price increases on Teva’s profitability was dramatic.

       602.      After these price increases – on July 30, 2015 – Teva reported strong results and

raised its guidance for the full year 2015. Among other things: (1) net income was up 15%

compared to the prior year; (2) operating income was up 16% compared to the prior year; and

(3) cash flow from operations was up 41% compared to the prior year. Teva reported a gross

profit margin of 62.8%, which was up from 58.1% the prior year. Teva’s stock prices also

soared. By July 2015, Teva’s stock price was trading at an all-time high. These significant

results were obtained largely as a result of the anticompetitive conduct detailed herein.

       I.        Teva and its Executives Knowingly Violated the Antitrust Laws

           603. Teva was aware of the antitrust laws and paid them lip service in its Corporate

Code of Conduct. For example, Teva’s Code of Conduct from the summer of 2013 states


                                    175
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 188 of 905




 specifically:




                                                                          59




         604.    But high-level executives at Teva were aware that those laws were being violated

systematically and egregiously, and never instructed Teva employees to stop or to rescind the

agreements that Teva had reached with its competitors.

         605.    For example, when Patel started at Teva in late-April 2013, she immediately

began ranking Teva’s competitors by their “quality.” “Quality” was nothing more than a

euphemism for “good co-conspirator,” and it was well known internally at Teva that Patel was

identifying price increase candidates based on who Teva’s competitors were for those drugs, and

whether she or others at Teva had an understanding in place. Indeed, Patel already had a short

list of price increase candidates in place on the day she started at Teva, which was based at least

in part on conversations she had already been having with Teva’s competitors before she started,

including Aprahamian at Taro.




59
     Amended State AG Complaint No. 2 ¶ 1109.
                                     176
                    FILED WITH REDACTIONS – PUBLIC VERSION
        MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 189 of 905




       606.    As Patel was starting to create her ranking of quality competitors and identify

candidates for price increases, she sent her very first iteration of the quality competitor ranking to

her supervisor, K.G. – a senior marketing executive at Teva – on May 1, 2013. That ranking

included, within the category of “Strong Leader/Follower,” the following competitors: Mylan,

Actavis, Sandoz, Glenmark, Taro and Lupin. The preliminary list of price increase candidates

also included the formula that Patel would use to identify price increase candidates using the

quality of competitor scores.

       607.    With K.G.’s approval of her methodology for identifying price increase

candidates, Patel continued communicating with competitors and agreeing to price increases.

She also routinely provided K.G. with intelligence that she had received from her

communications with competitors. For example, when Patel sent her very first formal “PI

Candidates” spreadsheet to K.G. on May 24, 2013, she identified, for example, that the drug

Nabumetone was a price increase candidate because, among other things, “Sandoz [was] also

bidding high.” For the drug Adapalene gel, Patel noted that there were “[r]umors of a Taro

increase” – even though Taro had not yet increased its prices for Adapalene gel. Patel had

obtained this competitively sensitive information directly from her communications with

competitors.

       608.    K.G. immediately forwarded that information to Cavanaugh, the Senior Vice

President of Sales at Teva, who approved of the price increases based on the reasoning that Patel

provided for each drug. As discussed more fully below, Teva raised prices on those drugs (and

others) on July 3, 2013.

       609.    Cavanaugh was well aware that Patel was communicating with competitors about

price increases and making recommendations based on those communications, because Patel told

                                    177
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 190 of 905




her so directly. For example, during a 2013 meeting of Teva sales and pricing personnel where

Cavanaugh was present, Patel was discussing her communications with certain competitors about

price increases when Cavanaugh smiled, put her hands over her ears, and pretended that she

could not hear what was being said. Not once, however, did Cavanaugh ever tell Patel or anyone

else at Teva to stop conspiring with Teva’s competitors or rescind the agreements that had been

reached.

       610.   Patel continued to send intelligence that she had obtained from competitors to her

supervisor, K.G. On August 7, 2013, Patel sent to K.G. a summary list of drugs slated for a price

increase on August 9, 2013. In the “Reasons for Increase” column, Patel again included specific




                                    178
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
           Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 191 of 905




information that could only have come from her communications with competitors, including:




                                                                                                    60


           611.       This time, K.G. – recognizing that it was inappropriate for Teva to have this

information in writing – asked Patel to change those references above, to remove the offending

language:




                                                                                               61


           612.       As discussed more fully below, Teva increased prices on those three drugs two

days later. Not once did K.G. ever tell Patel to stop communicating with competitors, or to

rescind any of the agreements she had reached on behalf of Teva.

           613.       Patel also spoke regularly to both Rekenthaler and Green about their

communications with competitors. Patel was aware that both Rekenthaler and Green were

communicating with competitors, sometimes at her direction. Green and Rekenthaler, in turn,

were also both aware that Patel was communicating with competitors and implementing price

increases based on those communications.

           614.       Rekenthaler – the Vice President of Sales at Teva – was aware that

communicating with competitors about pricing and market allocation was illegal, and took steps




60
     Id. at ¶ 1116.
61
     Id.
                                        179
                       FILED WITH REDACTIONS – PUBLIC VERSION
           MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 192 of 905




to avoid any evidence of his wrongdoing. For example, as discussed more fully above, on July

15, 2013 CW-2 of Sandoz called Rekenthaler at Teva and left a message. Rekenthaler called

CW-2 back immediately and they had a three (3) minute conversation during which CW-2 asked

Rekenthaler to provide him with a full, comprehensive list of all drugs that Teva had recently

increased pricing on – not just those drugs where Teva overlapped with Sandoz. Rekenthaler

complied. Understanding, however, that it was improper to share competitively sensitive pricing

information with a competitor, and in an effort to conceal such conduct, Rekenthaler first sent

the Teva price increase list from his work e-mail account to a personal e-mail account, then

forwarded the list from his personal e-mail account to CW-2’s personal e-mail account.

X.     THE OVERARCHING CONSPIRACY IN OPERATION WITH RESPECT TO
       THE SUBJECT DRUGS

       A.      Customer and Market Allocation Agreements To Maintain Market Share
               and Avoid Price Erosion

               1.     Teva/Mylan

                      a.      Fenofibrate

       615.    As of the end of 2012, Teva and Lupin were the only major suppliers of generic

Fenofibrate 48mg and 145mg tablets, with Teva having approximately 65% market share and

Lupin having approximately 35% market share.

       616.    On February 27, 2013, K.G., a senior marketing executive at Teva, e-mailed

multiple Teva colleagues asking them to provide “any noise you may be hearing in the market

relative to additional competition on Fenofibrate 48mg and 145mg.” Specifically, K.G. was

seeking “Competitive Intelligence” on Mylan’s potential entry to the market. In order to get this

information, Green called Mylan’s Vice President of National Accounts, Nesta. Over the course

of that day, Green and Nesta spoke at least four (4) different times. That same day, Green


                                    180
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 193 of 905




reported back to K.G. and other Teva colleagues what he had learned: Mylan planned to launch

Fenofibrate 48mg and 145mg sometime around November 2013.

       617.    A few months later, however, Teva learned that Mylan was moving up its launch

date for Fenofibrate. In advance of this launch, Teva, Lupin, and Mylan conspired to allocate the

market for Fenofibrate. On May 8, 2013, Green e-mailed his colleagues at Teva that “Mylan is

entering [the market for Fenofibrate] very soon.” To assist in Teva’s efforts to allocate the

Fenofibrate market, Green asked a colleague for the “typical data on Fenofibrate”. This request

for information was reiterated – and its purpose made clear – the following day when K.G. sent

an internal e-mail stating that Mylan expected to launch Fenofibrate 48mg and 145mg tablets “on

or around May 14” and that he needed Teva’s Fenofibrate sales and profitability information “to

determine who we want to keep and who we want to concede” to Mylan.

       618.    Up to this point, executives for Teva, Mylan, and Lupin had all been in regular

contact by phone. These calls include at least those listed below. On these calls, Teva, Mylan,

and Lupin executives shared information about Mylan’s Fenofibrate launch and the plan to

allocate market share to Mylan.




                                    181
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 194 of 905




                                                                                    62

         619.        In one striking example of the coordination between the three companies, Nesta

called Green at 2:42 p.m. on May 7, 2013 and they spoke for more than eleven (11) minutes.

Immediately after hanging up the phone – at 2:54 p.m. – Nesta called Berthold and spoke for

nearly three (3) minutes.

         620.        On May 10, 2013, K.G. received the Teva sales and profitability information he

requested. After having the information for barely a half hour, and before there was even a

formal price challenge by Mylan at any of Teva’s customers, K.G. concluded that “it is best to

concede Econdisc [to Mylan] and try to maintain the balance of our customers . . . .” By

conceding Econdisc to Mylan, Teva would walk away from its single biggest customer (in terms

of gross profit) for the 48mg tablets and the third largest out of six customers (in terms of gross

profit) for the 145mg tablets. Patel, who had been at Teva for only two weeks at that point, said

she “want[ed] to understand the logic you [K.G.] use for determining this.” The logic, of course,

was to allocate a customer of sufficient size to Mylan so that Mylan would be comfortable with

its “fair share” and not need to compete on price to acquire market share.




62
     Id. at ¶ 172.
                                      182
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 195 of 905




         621.        Teva executives immediately reached out to executives at Mylan and Lupin

through a series of phone calls. These calls include at least those listed below. On these calls,

executives of Teva, Mylan, and Lupin confirmed the market allocation scheme.




                                                                                            63


         622.        Teva made good on its agreement to concede Econdisc to Mylan. On May 15,

2013, Econdisc informed Teva that a new market entrant had submitted a competitive offer for

Fenofibrate 48mg and 145mg tablets and asked Teva for a counteroffer to retain Econdisc’s

business. Less than an hour after receiving the notice of the price challenge, Green

recommended conceding Econdisc based on “prior conversations.” K.G. later agreed: “this is the

customer we should concede on Fenofibrate.”

         623.        Following Teva’s internal confirmation of the market allocation scheme, Teva

executives spoke with executives at Mylan and Lupin numerous times. These calls include at

least those listed below. On these calls, executives of Teva, Mylan, and Lupin confirmed that

Teva was sticking to the market allocation scheme by conceding Econdisc to Mylan.




63
     Id. at ¶ 175.
                                      183
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 196 of 905




                                                                                                   64

                            b.     Clonidine-TTS

         624.        As of September 2011, Mylan and Teva were at rough parity in the market for

generic Clonidine-TTS, with Mylan having approximately 48.4% market share and Teva having

approximately 44.4% market share. At the end of 2011 and beginning of 2012, however, Teva

began to take more than its “fair share.”

         625.        In November 2011, Teva took over Mylan’s business for Clonidine-TTS at

Walgreens after Walgreens solicited Teva to provide a bid. Then, in late January 2012, Cardinal

Health solicited a bid from Teva for a one-time-buy to cover an alleged short-term “supply

disruption” that Mylan was experiencing. A few days after Teva submitted its offer to Cardinal

for the one-time-buy, Cardinal asked Teva to become Cardinal’s primary supplier for Clonidine




64
     Id. at ¶ 177.
                                      184
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 197 of 905




TTS. Believing that Cardinal’s request was prompted by Mylan having supply issues, Teva

accepted and took over the primary position at Cardinal for Clonidine-TTS.

       626.    On February 10, 2012, the move of Cardinal’s business to Teva prompted K.G. of

Teva to order his colleagues to get intelligence on the extent of Mylan’s alleged supply issues.

That same day, Rekenthaler called B.P., a senior national accounts executive at Mylan, to obtain

the information and they spoke for six (6) minutes. Later that day, Rekenthaler reported back to

his Teva colleagues that, contrary to Teva’s assumptions, “Mylan is back in supply” and

cautioned that Teva should “tread carefully.” Rekenthaler was concerned that Mylan might

retaliate against Teva for taking more than its “fair share” without consulting with Mylan. With

the awards from Walgreens and Cardinal, Teva was projected to have between 65%-70% market

share for Clonidine-TTS.

       627.    To gain back some market share, Mylan challenged Teva’s Clonidine-TTS

business at McKesson. To de-escalate the situation, Teva “conceded the McKesson business to

Mylan.” Then, in April 2012, Mylan aggressively challenged Teva’s Clonidine-TTS business at

CVS to gain back market share and further signal its displeasure with Teva for taking the

Cardinal business. Internally, Teva lamented that Mylan was “trashing the price in pretty much a

two-player market.” Ultimately, Teva “conceded [the CVS business] due to price.”

       628.    Teva heard Mylan’s retaliatory message loud and clear. On May 4, 2012, just a

few days after losing the CVS Clonidine-TTS business to Mylan, Teva was approached by

Cardinal about a different drug, Doxazosin. At the time, Mylan was the primary supplier for

Doxazosin at Cardinal. Cardinal representatives told Teva that Mylan was on backorder for one

of the four Doxazosin dosage strengths until the end of June 2012, but Cardinal wanted to move

the entire Doxazosin line to Teva. Rather than take this business, K.G. cautioned his colleagues

                                    185
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 198 of 905




that Teva “will need to be cautious after what happened with Clonidine. I would rather cover

them on a short-term basis where they have an issue and revisit if it becomes a more prolonged

and extensive event.”

       629.    On July 18, 2012, E.G., a senior Teva product manager, circulated an internal e-

mail to Teva’s national account managers that the “[m]arket rumor is Mylan may be having

Clonidine Patch supply issues.” Teva learned of this “rumor” directly from Mylan over the

course of at least two calls between Green and Nesta on July 17 and the morning of July 18,

2012. Those calls lasted three (3) minutes and five (5) minutes, respectively.

       630.    On the morning of September 28, 2012, Nesta and Green spoke by phone at least

twice, once for four (4) minutes and once for fourteen (14) minutes. On those calls, Nesta

informed Green of Mylan’s impending temporary exit from the Clonidine-TTS market. As

expected, later in the day on September 28, 2012, Teva began getting solicitations from Mylan

customers, such as Wal-Mart and CVS, seeking a bid from Teva for Clonidine TTS because

Mylan had just issued a temporary discontinuation notice.

       631.    Mylan’s exit from the Clonidine-TTS market presented an opportunity to raise

prices and collusively reallocate the market at the inflated prices when Mylan fully reentered the

market. For example, in April 2012, before Mylan had challenged Teva’s Clonidine TTS

business at CVS, Teva’s direct invoice price to CVS for the .1mg, .2mg, and .3mg Clonidine-

TTS was $22.13, $37.81, and $54.41, respectively. Mylan’s retaliation against Teva drove the

prices for CVS down to below $10.49, $18.17, and $26.51 for those dosages, respectively.

Because of Mylan’s exit from the market, however, when Teva took back the CVS business in

October 2012, Teva was able to charge CVS a direct invoice price of $33.28, $56.08, and

$80.76, respectively.

                                    186
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 199 of 905




         632.        Mylan and Teva maintained regular contact as former Mylan customers came to

Teva because of Mylan’s supply issues with Clonidine-TTS. For example, Teva submitted bids

to CVS and Wal-Mart – which were ultimately accepted by those companies – on October 4,

2012 and October 5, 2012, respectively. In the days leading up to those bids, Teva and Mylan

representatives had at least the following phone calls:




                                                                                            65


         633.        Teva and Mylan representatives continued to keep in contact going forward so

that if Mylan reentered the Clonidine-TTS market, Mylan could regain market share without

eroding price through competitive bidding. For example, on October 10, 2012, Green and Nesta

spoke for ten (10) minutes. That same day, E.G. of Teva sent an e-mail to Teva national account

managers and other senior representatives reiterating that Teva representatives should “advise of

any update to this market intelligence.”

         634.        In or about February 2013, Mylan relaunched Clonidine-TTS and began seeking

market share. In early March 2013 Mylan sought to secure the Clonidine-TTS business at

Econdisc. Rather than competitively bid for the business, Teva’s internal documents state that

they chose to “concede” Econdisc back to Mylan. By April 2013 Teva also “gave up Rite Aid”

and “concede[d]” McKesson to Mylan.




65
     Id. at ¶ 187.
                                      187
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 200 of 905




       635.    In a stark admission of Teva’s willingness to help Mylan regain market share

without competition, Rekenthaler acknowledged in an internal e-mail dated February 28, 2013

that Teva was “trying to concede the Clonidine business at CVS” to Mylan. Because Teva had

been able to increase the price at CVS following Mylan’s exit, Mylan gave a bid to CVS that was

higher than Mylan’s “previous price prior to their supply problems.” For its part, Teva was “not

going to make any effort in the form of price concessions to retain the CVS business” if CVS

brought Mylan’s price challenge to Teva’s attention. CVS pushed Mylan to lower its bid in light

of its prior prices but, confident that its brinkmanship would work because of Teva’s

cooperation, Mylan would not do so. Ultimately, CVS declined Mylan’s bid because of Mylan’s

refusal to lower its bid in light of its prior pricing. Nonetheless, because Mylan’s bid to CVS

was not competitive – but rather an effort to allocate the market without eroding price – Teva

was able to maintain artificially higher prices at CVS.

       636.    To carry out their scheme to allocate the Clonidine-TTS market without eroding

price, representatives of Teva and Mylan remained in regular contact. In February and March

2013 alone, Teva and Mylan representatives called each other at least 33 different times and

spoke for nearly 2 hours and 45 minutes.

       637.    By April 2013, Teva had “conceded all customers [it] plan[ned] on conceding.”

Having successfully allocated the market, however, Mylan and Teva were now conspiring to

raise prices on Clonidine-TTS. On April 8, 2013, J.L., a marketing manager at Teva, reported

internally to his Teva colleagues, including Rekenthaler, that Mylan had agreed to raise prices:




                                    188
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 201 of 905




                                                                                            66



          638. Green knew that Mylan would follow a price increase on Clonidine-TTS

 because earlier that day, Green had two phone calls with Nesta (Mylan), with one lasting

 one (1) minute and the other lasting eight (8) minutes. In a follow-up call the following day

 between Green and Nesta lasting eleven (11) minutes, Mylan and Teva reconfirmed their

 agreement that Mylan would follow a Teva price increase on Clonidine-TTS.

                            c.     Tolterodine Extended Release

         639.        Teva planned to launch Tolterodine Extended Release (“Tolterodine ER”) on

January 2, 2014. During the first half of December 2013, Teva was under the impression—based

on conversations with potential customers—that Mylan was not in a position to launch until 30

to 60 days after Teva launched. Nonetheless, Teva was considering how to allocate the market

with Mylan when it did eventually launch. On December 3, 2013, J.K., a marketing executive at

Teva, sent an e-mail to Rekenthaler, K.G., and several other Teva colleagues stating “we




66
     Id. at ¶ 192.
                                      189
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 202 of 905




prepared for 50-60 share . . . I am looking into the numbers as far as what this means.” To

prepare offers and figure out the allocation of customers that would bring Teva its desired 50%

to 60% market share, Teva executives were instructed to gather usage from potential customers.

       640.    Through the first half of December 2013, as Teva was soliciting usage amounts

from potential customers, customers were asking Teva to send in pricing offers before the

launch. Teva resisted sending out those offers and instead did not plan to do so until the January

2, 2014 launch date. Teva’s delay in putting together pricing for potential customers was part of

a plan to drive up the amount it could charge for Tolterodine ER. Specifically, Teva expected

that on January 1, 2014, the price of branded Detrol LA would increase. This would allow Teva

to peg its price to the now inflated price of the branded drug and thereby command a higher price

for Tolterodine ER on the January 2, 2014 generic launch date.

       641.    At the end of the day on Friday, December 20, 2013, T.C. of Teva learned from

D.H. at Cardinal that Mylan intended to launch its Tolterodine ER on January 2, 2014. D.H.

further provided T.C. with Mylan’s pricing for two dosages, and conveyed that Mylan is

“looking for a 40% market share,” and that Teva “can figure the rest out.”

       642.    Figure it out they did. T.C. informed her Teva colleagues of Mylan’s plans. K.G.

of Teva then worked over the weekend to turn this information into initial pricing for all of

Teva’s potential customers and then shared it internally. In a telling admission that Teva had no

intention to bid competitively for all accounts, K.G. noted that the next step was “to pick who

should receive” bids. The goal in “pick[ing] who should receive” bids was to ensure that both

Mylan and Teva received their previously stated market share goals: Teva wanted “50-60 [%]

share” while Mylan was only “looking for a 40% market share.”




                                    190
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 203 of 905




         643.        On Monday, December 23, 2013, Rekenthaler, Patel, K.G., T.C., and several

others at Teva had a telephone conference scheduled from 8:00 a.m. to 9:00 a.m. to discuss the

Tolterodine ER launch strategy. Just minutes before the meeting was to start, Rekenthaler tried

calling Nesta at Mylan. Nesta returned Rekenthaler’s call at 8:15 a.m., which was during Teva’s

scheduled Tolterodine ER phone conference. Rekenthaler nonetheless answered Nesta’s call on

his cell phone and the pair spoke for 1 minute, 26 seconds. Immediately after Teva’s scheduled

Tolterodine ER phone conference, Rekenthaler tried calling Nesta two more times. At 10:22

a.m., Nesta returned Rekenthaler’s calls and the pair spoke for an additional 12 minutes, 2

seconds. During these calls, Rekenthaler and Nesta exchanged the details about their offers to

various customers, including the specific contractual language used in their offers.

         644.        For example, at 10:33 a.m., while Rekenthaler was still on the phone with Nesta,

K.G. sent an e-mail to Rekenthaler and others asking about the appropriate contractual language

to use in offers about the potential for price increases. Minutes after Rekenthaler finished his

call with Nesta, he replied with the exact language, in quotes, that Mylan was using:




                                                                               67

         645.        Most importantly though, during these calls between Nesta and Rekenthaler, Teva

and Mylan reached an agreement to allocate the Tolterodine ER market on launch day so that

Teva and Mylan could reach their target share without eroding pricing.




67
     Id. at ¶ 200.
                                      191
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
           Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 204 of 905




            646.     At 12:12 p.m. on December 23, 2013, K.G. circulated a revised version of Teva’s

pricing plan for the Tolterodine ER launch. This new version incorporated Teva and Mylan’s

plan to allocate the market, including the submission of cover bids and abstention from bidding.

Notably, the revised pricing plan included the following chart identifying the major customers

(and their associated market share percentage) that Teva would receive to get close to its desired

60% market share while Mylan would get its desired 40% share:




                                                                                      68


            647.     In exchange for Mylan either submitting cover bids or abstaining from bidding on

these customers, Teva reciprocated by submitting cover bids and/or refusing to submit bids to

customers that Mylan targeted. This is demonstrated by the fact that Teva’s newly revised

pricing plan now included considerably higher direct invoice prices for major customers

allocated to Mylan; namely Walgreens, Cigna, Humana, Optum RX, Prime Therapeutics, and




68
     Id. at ¶ 201.
                                         192
                        FILED WITH REDACTIONS – PUBLIC VERSION
            MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 205 of 905




Kaiser. The table below includes a comparison of Teva’s pricing plan for these Mylan customers

before and after Rekenthaler spoke with Nesta on December 23, 2013:




                                                                                               69


         648.        In addition to submitting inflated bids for Walgreens, Cigna, Humana, Optum

RX, Prime Therapeutics, and Kaiser, Teva agreed to refrain from bidding for certain customers,

such as Publix, Ahold, Hannaford, and PVA Health.




69
     Id. at ¶ 202.
                                      193
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 206 of 905




       649.       The following day, on December 24, 2013, Rekenthaler and Nesta had two more

calls to confirm and refine Teva and Mylan’s market allocation agreement. Those calls lasted for

nine (9) minutes and eight (8) minutes, respectively.

                         d.     Capecitabine

       650.       To resolve patent litigation, the brand manufacturer, Roche Pharmaceuticals,

entered into settlement agreements with various generic manufacturers—including Teva and

Mylan—that would allow those generic manufacturers to sell generic Capecitabine after a certain

period of time.

       651.       As early as January 2014, both Teva and Mylan were making plans for their

eventual launch of Capecitabine. Part of this planning included the sharing of information so

that they could allocate the market between them. For example, in a January 31, 2014 e-mail,

J.P., a national accounts executive at Teva, informed K.G., Rekenthaler, and others at Teva that

Mylan was courting a specific customer, Armada Health Care, and that “Mylan estimated

Armada’s share on [Capecitabine] at 37%.” Teva incorporated this data it received from Mylan

into its own launch plan for Capecitabine.

       652.       On February 26, 2014, Nesta of Mylan called Rekenthaler of Teva and the two

spoke for sixteen (16) minutes. Nesta informed Rekenthaler that Mylan would not be able to

launch on time with Teva. Rekenthaler immediately reported this news internally at Teva.

       653.       In early March 2014, Teva launched as the exclusive generic Capecitabine

manufacturer. Teva remained the exclusive generic Capecitabine manufacturer until Mylan

entered in August 2014.




                                    194
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 207 of 905




         654.        On August 4, 2014, Nesta and Rekenthaler spoke by phone three times. On these

calls, Nesta informed Rekenthaler that Mylan would soon enter the Capecitabine market and the

pair discussed how to allocate the market.

         655.        For example, at 12:46 p.m. that day, Nesta called Rekenthaler and they spoke for

a little more than five (5) minutes. Immediately after hanging up the phone, Rekenthaler sent the

following e-mail:




                                                                                                 70

         656.        Cavanaugh responded that she would be in the office the next day and wanted to

discuss it with Rekenthaler in person.

         657.        Less than an hour later, Rekenthaler sent another e-mail, just to Patel, asking her

to run a customer report and indicating that Mylan will “be looking at ABC, McKesson, and

Econdisc as well as a couple small guys, probably aiming at 35% share.” Mylan did seek the

business for each of these three companies and Teva conceded each of them, pursuant to the

agreement Rekenthaler had reached with Nesta.

         658.        On August 7, 2014, McKesson informed Teva that it received a bid for

Capecitabine and gave Teva the opportunity to bid to retain the business. Patel then sent an e-

mail to K.G., Rekenthaler, and C.B. at Teva to ask if they had “[t]houghts in regards to [loss of

exclusivity].” C.B., a senior operations executive at Teva, replied that Teva did “have a plan,”




70
     Id. at ¶ 211.
                                      195
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 208 of 905




but C.B. did not want to put the plan in writing. Instead C.B. told Patel she “wi[ll] call” to

discuss it. K.G., separately, questioned whether the competitive bid was coming from Mylan,

and asked Rekenthaler whether he had any additional information. Rekenthaler also did not

want to put that “additional information” in writing, so he responded: “I’ll catch up with you

today.”

          659.   The “plan” was the market allocation scheme previously agreed to by Nesta and

Rekenthaler on behalf of Mylan and Teva. The same day that Mylan put a bid in to McKesson,

August 7, 2014, Nesta and Rekenthaler spoke by phone for nearly thirteen (13) minutes. On that

call, Rekenthaler and Nesta discussed Mylan’s bid to McKesson and reconfirmed their market

allocation scheme.

          660.   This market allocation “plan” was highlighted in other e-mails as well. On

August 10, 2014, C.B. e-mailed Rekenthaler, Patel, and K.G. about the plan. C.B. stated that

C.B.’s “notes are showing that are (sic) plan is to concede McKesson, Econdisc, Rite-Aid, and

Cardinal,” but that C.B. wanted to confirm. Rekenthaler corrected C.B., stating that Mylan is

“going after McKesson, ABC (only) and Econdisc,” but that Teva “ha[s] not heard from

Econdisc yet.” Rekenthaler knew Mylan was targeting Econdisc, even though Econdisc had not

contacted Teva, because he and Nesta had previously discussed it.

          661.   The next morning, at 8:30 a.m. on August 11, 2014, Rekenthaler alerted others at

Teva that Mylan had received formal approval to market Capecitabine and that he was

“[c]hecking on shipping status.” Five minutes later, Rekenthaler received a call from Nesta.

After exchanging voicemails, the two spoke at 8:52 a.m. The call lasted nearly six (6) minutes.

Shortly after hanging up the phone, at approximately 9:02 a.m., Rekenthaler e-mailed K.G., Patel

and others at Teva to confirm that Mylan’s “primary targets are ABC, McKesson and Econdisc.”

                                    196
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 209 of 905




He added that Teva “may hear from some other smaller guys as well” and that he “do[es]n’t

expect price to be aggressive.”

       662.    In accordance with their market allocation scheme, Mylan targeted and Teva

conceded the Capecitabine business at ABC, Econdisc, and McKesson/Rite-Aid.

       663.    Teva also conceded some of the “smaller guys” as well, pursuant to the

agreement. On August 14, 2014, for example, Cigna informed Teva that it received a bid for

Capecitabine. On August 18, 2014, Rekenthaler called Nesta to discuss the market allocation

scheme and Mylan’s bid to Cigna. The pair talked for thirteen (13) minutes. The next day, K.G.

circulated an internal e-mail confirming that Teva “will be conceding this business” at Cigna.

               2.     Teva/Sandoz

                      a.      Ethinyl Estradiol and Levonorgestrel

       664.    During the relevant time period, both Teva and Sandoz marketed Ethinyl

Estradiol and Levonorgestrel under multiple names – including both Portia and Jolessa.

       665.    In or around May 2012, Teva had much higher market share than Sandoz for both

Portia and Jolessa. Teva’s market share for Portia was 37% compared to Sandoz’s 17%, while

Teva’s market share for Jolessa was 43% compared to Sandoz’s 11%.

       666.    On May 11, 2012, Walmart contacted Teva with a right of first refusal and

explained that another supplier had made an offer for the sale of four drugs, including Portia and

Jolessa. T.C., a senior sales executive at Teva, responded, “We really need to know who is

challenging. Sandoz??? Glenmark???” The customer responded that it was Sandoz. T.C. had

initially been very reluctant to let Sandoz have the business, candidly remarking to the customer

that, “[w]e are not going to let Walmart go to Sandoz [because] we have conceded a number of

accounts to Sandoz that were not as strategic to Teva.”


                                    197
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 210 of 905




       667.     After sending out a competitive offer for the sale of three drugs, including Portia

and Jolessa, to the customer on May 16, 2012 and an even more competitive offer on May 18 –

Teva abruptly backtracked on May 23, 2012 and removed Portia and Jolessa from the offer. The

night before this change in plans, on May 22, Green of Teva spoke on the phone with CW-2,

then at Sandoz, for five (5) minutes, and agreed to withdraw the offer for Portia and Jolessa. The

decision to concede the Walmart business to Sandoz led to a more equal share split between the

companies for both Portia and Jolessa. Teva discussed the decision internally and explained that

the reason for the “change in plans” was that Teva was “going to concede this business to

Sandoz . . .”

       668.     Sandoz continued to coordinate with Teva to achieve its “fair share” of the

markets for both Portia and Jolessa. On July 2, 2013, another key customer contacted Teva

stating it had received bids on Portia and Jolessa and, in order for Teva to retain the business,

Teva would need to submit its “best bids.” On July 9, 2013, CW-1 of Sandoz called Patel and

left a voicemail. Shortly thereafter, they connected for a sixteen (16) minute call. On July 10,

Teva learned that the challenger was Sandoz. At 12:16 p.m., Rekenthaler forwarded an e-mail to

Patel and posed the question, “Who’s over at Sandoz now?” Patel did not respond by e-mail, but

due to the close proximity of their offices she likely related her conversation with CW-1 directly

to Rekenthaler.

       669.     Rekenthaler then called CW-2 at Sandoz at 1:26 p.m. that same day and they

spoke for two (2) minutes. CW-2 called Rekenthaler back a few minutes later and they spoke for

nine (9) minutes. CW-2 and Rekenthaler would speak once more later that day, at 4:48 p.m., for

seven (7) minutes. Later that same evening, Teva submitted a cover bid to the customer for

Portia and Jolessa, which the customer described as “not aggressive enough” for their primary

                                    198
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 211 of 905




supply. Teva submitted an intentionally inflated bid for the two drugs in order to ensure that

Sandoz obtained the primary award with the customer.

                      b.      Temozolomide

       670.    The patent on Temodar, the branded version of Temozolomide, was set to expire

in early 2014, but both Teva and Sandoz had independently obtained the right to launch in

August 2013 – six months prior to the patent expiration. Leading up to the launch of the generic,

Teva coordinated with Sandoz to divide up the market.

       671.    On July 18, 2013, a large retail pharmacy customer (“Pharmacy-2”) submitted an

RFP to Sandoz for Temozolomide. Playing by the rules of the road, Sandoz waited to see what

Teva was going to do before submitting their own bid. That same day, CW-1 received a

telephone call from Patel. Patel sought information on Sandoz’s current customers and discussed

options to allocate customers for Temozolomide. Nothing was agreed to on that call.

       672.    On July 22, 2013, P.G., a senior Sandoz executive, instructed his team to find out

Teva’s plans with regard to Pharmacy-2: “Please find out if Teva is submitting an offer to

them.” The next morning, S.G., a national accounts executive at Sandoz, spoke with Pharmacy-2

and asked Pharmacy-2 to find out Teva’s plans. S.G. summarized his call with Pharmacy-2 to

his team: “I just spoke to [Pharmacy-2] regarding Temozolomide. [Pharmacy-2] has not yet

received an offer from Teva on the product. At this time, [Pharmacy-2] is reaching out to Teva

to understand their supply and launch status. [Pharmacy-2] will be circling back and I will share

the feedback we receive with everyone on this email trail.”

       673.    At the same time, CW-1 was reaching out to Teva directly to get more

information. CW-1 called Patel at approximately 1:45 p.m. on July 23, 2013. After exchanging

voicemails, they spoke for over fourteen (14) minutes that same afternoon.


                                    199
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 212 of 905




         674.    Also on the afternoon of July 23, Pharmacy-2 replied to Sandoz and cryptically

delivered Teva’s message regarding its plans for Temozolomide:




                                                                            71


         675.    By using Pharmacy-2 as its intermediary, Teva was able to communicate to

Sandoz (a) when it was prepared to launch Temozolomide, (b) that it was not planning to

compete aggressively or pursue more than its fair share, (c) that it had sufficient stock of

Temozolomide to sustain around a 50% market share, and (d) an inquiry regarding Sandoz’s

plans for Temozolomide. Sandoz understood the implications of the communication and

understood that “Teva is seeking a ~45-50% share.” One Sandoz executive responded internally

and exclaimed that this was “[g]reat news . . . !”

         676.    On July 30, 2013, another customer, CVS Caremark, contacted Teva asking for an

offer on Temozolomide. T.C., a senior sales executive at Teva, discussed the matter internally

and asked her boss, Rekenthaler, “[i]s the strategy to target CVS[?]” Rekenthaler responded by

alluding to the deal that had already been struck with Sandoz: “We’ll send offers out to

everyone. My instincts tell me Sandoz will end up with them as we’ll probably be more focused

on [Pharmacy-2] on this one. Again, we’ll send them out an offer same time as everyone else




71
     Source: Amended State AG Complaint No. 2 ¶ 230.
                                     200
                    FILED WITH REDACTIONS – PUBLIC VERSION
        MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 213 of 905




and respond from there.” Rekenthaler most likely got his information from Patel. Just one day

earlier, on July 29, 2013, Patel had called CW-1 at Sandoz and spoke for nine (9) minutes, where

the two discussed how to carve up the market for the drug.

         677.        Teva and Sandoz were also coordinating through other channels. After receiving

the RFP from Pharmacy-2, S.G. of Sandoz coordinated with T.S., a senior account executive at

Teva, on a seven (7) minute call on July 29, 2013 followed by an eleven (11) minute call on July

31, 2013. After those calls, S.G. suggested in an internal e-mail on July 31 that Sandoz cede the

business and instead submit a cover bid: “[Pharmacy-2] has received an offer from Teva on

Temozolomide. They are asking for an offer from Sandoz. Even if we decide not to take this

business, I would recommend that we submit an offer.”

         678.        Similarly, on July 29, 2013, Green spoke to CW-2 of Sandoz two (2) times. The

two spoke again on July 31, 2013 for six (6) minutes. During those calls, Green told CW-2

about Teva’s launch plans and that Teva wanted Pharmacy-2’s business. The next day, August

1, 2013, D.P., another Sandoz executive, e-mailed Kellum, conveying the message from Green:




                                                                                          72




72
     Id. at ¶ 234.
                                      201
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 214 of 905




       679.      Teva and Sandoz communicated their future plans with each other for other

accounts in addition to Pharmacy-2 and CVS. On July 31, 2013, D.P. of Sandoz e-mailed an

update on Temozolomide to his coworker, stating: “Teva has sent offers to ABC and

[Pharmacy-2] and is planning to send to Econdisc tomorrow[.]”

       680.      Going forward, Sandoz and Teva continued to coordinate with respect to

Temozolomide. On August 12, 2013, the same day as Teva’s launch, CW-2 met in person with

Rekenthaler at the Grand Lux Café in Las Vegas during the NACDS Total Store Expo

conference. There, Rekenthaler discussed, among other things, Temozolomide and informed

CW-2 that Teva had officially launched and shipped all formulations of the drug.

       681.      Although Teva initially obtained the CVS account in August 2013 due to

Sandoz’s inability to supply the 250mg strength of Temozolomide, the companies had agreed

that the account would revert to Sandoz once Sandoz could supply that dosage strength. In an

internal e-mail dated August 16, 2013, a Teva employee confirmed the plan: “This is perfect I

spoke to [a CVS representative] and as soon as Sandoz is available to launch the 250mg we kill

the contract.”

       682.      CW-1 spoke to Patel both before and after Sandoz sent out any offers regarding

Temozolomide to develop and ensure the appropriate fair share balance between the two

competitors.

                        c.     Tobramycin

       683.      Beginning in October 2013, prior to the first generic launch of Tobramycin (for

which Teva would have 180-day generic exclusivity), Sandoz began making plans for its entry

after Teva’s exclusivity period. These plans included going after Sandoz’s “fair share,” but

depended on Teva being “rational.” A.S., a Sandoz executive responsible for product launches,


                                    202
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 215 of 905




wrote in an internal e-mail in October 2013: “[w]e will aim to go for our fair share of the

market, and exact goals will depend on how Teva goes into the market on day 1, and how

rational they behave on day 181.”

       684.    As expected, Teva was “rational” when it came time to give up share to Sandoz.

Nearing Teva’s loss of exclusivity and Sandoz’s entry, on July 1, 2014, Teva and Sandoz began

sharing information and coordinating to divide up the market for Tobramycin. Patel exchanged

seven (7) calls with CW-1 on July 1, during which they discussed Sandoz’s launch plans and

how to divide up the market for Tobramycin. Patel conveyed some of this information in an

internal Teva e-mail the same day, writing, “[A]s a heads up, I heard that Sandoz plans to ship

Tobi [Tobramycin] prior to Akorn. Hearing they are ready to ship once they secure business,

and we have been challenged.” The next day, Teva made the decision to concede two different

accounts for Tobramycin to Sandoz.

       685.    On July 7, 2014, Patel and CW-1 spoke five more times, including one call lasting

eleven (11) minutes. On these calls, CW-1 and Patel discussed how to divide up the market for

Tobramycin, including specific accounts that each would maintain or concede to the other. Patel

then memorialized the agreement in an e-mail two days later. The result: Teva would take

Walgreens, McKesson, Econdisc, ABC, and Omnicare; while Sandoz would take CVS, Cigna,

Prime Therapeutics, Kinney Drugs, and OptumRx. Teva also planned to concede the Cardinal

business to Sandoz.

       686.    Patel told CW-1 specifically that Teva would not even submit a bid to CVS. This

was significant because Tobramycin was a very expensive product, and Sandoz was able to

acquire the CVS business by offering only a nominal reduction to the extremely high Teva price.




                                    203
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 216 of 905




       687.    According to plan, Teva conceded the CVS business to Sandoz after CVS

contacted Teva and requested that Teva submit a lower price to retain the business. Rekenthaler

wrote in an internal e-mail, “I notified CVS that we would be conceding their business. [T.C.],

never a pleasant call so I figured I’d simply handle it myself.” Teva also went through with its

plan to concede Cardinal to Sandoz.

       688.    CW-1, in turn, told Patel that Sandoz would not pursue business from ABC and

Walgreens. CW-1 spoke with Kellum about his conversations with Patel and the agreement to

stay away from Walgreens and ABC, and Kellum agreed with the plan. Pursuant to that

agreement, Sandoz made no effort to contact those two large customers when it entered the

market.

       689.    CW-1 and Patel also discussed Sandoz’s target market share. CW-1 informed

Patel that Sandoz was seeking a 50% share, but Patel thought that was “unrealistic due to

Akorn’s expected entry.” After discussing Sandoz’s share goal with Rekenthaler, Patel went

back to CW-1 and informed him “that a 25% share was reasonable.” Sandoz appeared to comply

with that, as Patel observed that Sandoz “appear[s] to be taking a responsible approach.”

       690.    On July 9, 2014, one of the above allocated customers, Kinney Drugs, approached

Teva asking for a lower price on Tobramycin. A Teva analyst stated in an internal e-mail, “[w]e

are strategically going to decline to bid on this request per Nisha.” A Teva national accounts

director was confused by this decision and responded, “Really? Do you have a little more detail?

It is such a small qty.” The analyst responded and said, “[w]e were given direction from Nisha

not to pursue this opportunity. My understanding of this is there is a new market entrant,

(Sandoz) and we are trying to keep our current customers instead of picking up new business.”

Patel’s direction had come after she had called CW-1 at Sandoz twice on July 9, 2014 and left

                                    204
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 217 of 905




him a voicemail. CW-1 then returned her call the same day and the two spoke for four (4)

minutes.

                            d.     Dexmethylphenidate HCL Extended Release

         691.        As Sandoz was preparing to enter the market on the 40mg strength of

Dexmethylphenidate HCL ER in February 2014, Patel of Teva spoke frequently with CW-1 at

Sandoz about how to divide the market so that Sandoz could obtain its fair share without

significantly eroding the price. On February 10, 2014, for example, CW-1 began internal

preparations to pursue the Rite Aid account for Dexmeth ER 40mg. Later that night, CW-1

called Patel and the two spoke for more than thirteen (13) minutes. On February 18, Patel left a

voicemail for CW-1. That same day, Teva conceded the Rite Aid account to Sandoz. Patel and

CW-1 then spoke again by phone on February 20, 2014.

         692.        Similarly, on February 12, 2014, Sandoz submitted a bid to ABC for the 40mg

strength of Dexmeth ER. After Patel spoke with CW-1 on February 10 and again on February

12, 2014, Teva agreed to let Sandoz have the business. In an e-mail to her team on February 12,

Patel summarized the understanding that Teva had reached with Sandoz:




                                                                                           73


         693.        One of the Teva national account managers on the e-mail responded by

confirming that the approach “makes total sense.”



73
     Id. at ¶ 250.
                                      205
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 218 of 905




       694.    On February 14, 2014, Teva also refused to lower its price for Dexmeth ER when

approached by a GPO customer, Anda, even though Sandoz’s price was not significantly lower

than Teva’s – essentially conceding the business to Sandoz.

       695.    Further, on February 20, 2014, another large retail customer approached Teva

indicating that because a new competitor had launched for Dexmeth ER, the customer was

entitled to certain price protection terms (i.e., a lower purchase price for the drug). Patel spoke

to CW-1 the same day for almost twenty-one (21) minutes. The next day, February 21, Patel

responded internally about the customer’s request, with additional inside information from

Sandoz, stating: “[t]he competitor (Sandoz) has not yet shipped. The new price will become

effective on and the price protection should be calculated on the date that Sandoz ships. The

expected date is 2/28/14.”

       696.    Also on February 21, 2014, Patel sent a calendar invitation to Rekenthaler and

other team members for a meeting on February 24 where one of the topics to be discussed was

“Post Launch Strategy” for “Dexmethylphenidate 40mg: Sandoz (AG) entering market.” Not

surprisingly, she called CW-1 a few days later, on February 27, to further coordinate about

Dexmeth ER.

       697.    Throughout this time period, Sandoz abided by fair share principles and its

ongoing understanding with Teva. In February 2014, Sandoz’s target market share for varying

strengths of Dexmeth ER varied by how many manufacturers were in the market.

       698.    Teva and Sandoz were not alone in allocating customers for certain formulations

of Dexmeth ER. The agreement was also carried out by other manufacturers allowing Sandoz to

take share from them. In February 2014, for example, as Sandoz was seeking share on the 15mg

dosage strength of Dexmeth ER, Par “gave up the business to keep the market share even.” As

                                    206
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 219 of 905




Sandoz was entering the market, Rekenthaler of Teva was speaking to M.B., a senior national

account executive at Par, right around the same times that Patel had been speaking to CW-1 –

including two calls on February 10 (18 and 3 minutes), two (2) calls on February 19 (2 and 22

minutes), and calls on February 24 and 25, 2014 – in order to effectuate the scheme.

       699.    The market allocation scheme between Teva and Sandoz on Dexmeth ER

continued through at least mid-2015. On May 6, 2015, for example, Teva declined to submit a

bid to Walgreens for Dexmeth ER 5mg on the basis that “there is equal share in the market

between competitors.” Similarly, on June 30, 2015, Sandoz declined to put in a bid to Managed

Health Care Associates, a large GPO, on Dexmeth ER 20mg, on the basis that Sandoz already

had 57% market share – greater than its sole competitor on this dosage strength, Teva. When a

Sandoz national account representative communicated this decision to the customer, he lied and

explained that the decision not to bid was based on limited supply.

               3.     Teva/Lupin

                      a.      Lamivudine/Zidovudine (generic Combivir)

       700.    Teva launched its generic Combivir product in December 2011.

       701.    In mid-May 2012, two competitors – Lupin and Aurobindo – received FDA

approval for generic Combivir and were preparing to enter the market.

       702.    Even before those two companies obtained FDA approval, Teva was

communicating with both about how to share the market with the new entrants. Rekenthaler was

speaking to R.C., a senior-most executive at Aurobindo, while Green was speaking to Berthold

of Lupin and Grauso of Aurobindo.

       703.    For example, on April 24, 2012, T.C. of Teva asked her co-workers whether they

had heard about any new entrants to the market for generic Combivir. Rekenthaler responded


                                    207
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 220 of 905




immediately that Aurobindo was entering. When T.C. questioned that information based on her

understanding of how quickly the FDA typically approved new product applications,

Rekenthaler assured her that the information was coming from a reputable source:




                                                                                           74


         704.        That “good friend” was Aurobindo’s R.C., who had previously worked with both

T.C. and Rekenthaler while at Teva. Rekenthaler was reluctant to identify R.C. in writing as it

would evidence conspiratorial communications between the two competitors. To confirm this

information, Green also called and spoke to Grauso of Aurobindo that same day for twelve (12)

minutes and Berthold of Lupin for four (4) minutes.

         705.        After speaking with Berthold, Green responded separately to T.C., providing

specific information regarding Lupin’s entry plans, including commercially sensitive intelligence

about Lupin’s anticipated bid at a large wholesaler. Green and Berthold then spoke again the

next day, April 25, 2012, for seven (7) minutes.

         706.        In early May, with the Lupin and Aurobindo launches just days away,

communications among all three competitors accelerated noticeably. Over the four-day period

from May 7 to May 10, for example, the three companies spoke at least 32 times, as set forth in




74
     Id. at ¶ 261.
                                      208
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 221 of 905




the table below:




                                                                                               75

         707.        During this four-day period, the three individuals were negotiating and discussing

the specific customers that Teva would concede and retain in order to make Lupin and

Aurobindo’s entry into the generic Combivir market as seamless as possible. The phone records

demonstrate several instances during this four-day period where two of the individuals




75
     Id. at ¶ 263.
                                      209
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 222 of 905




referenced above (Green, Berthold and/or Grauso) would speak, followed by a phone call by one

of those two individuals to the individual that was not part of the original conversation.

         708.        Lupin was able to enter the market for generic Combivir and obtain more than a

30% market share without significantly eroding the price due to the understanding with Teva and

Aurobindo that each was entitled to its fair share of the market.

                            b.     Irbesartan

         709.        Teva received approval to manufacture generic Irbesartan in March 2012.

         710.        On March 6, 2012, Teva’s K.G. polled the Teva sales team seeking information

about competitors that were also making offers to supply Irbesartan.

         711.        At 11:27 a.m., J.P., an account manager at Teva responded: “Lupin is promising

offers today.” Less than twenty minutes later, Green placed a call to Berthold at Lupin. They

talked for seventeen (17) minutes. Shortly after hanging up the phone, Green e-mailed his

colleagues with the information he obtained:




                                                                                            76


         712.        That same day, Rekenthaler informed the group that he still had not received “a

call from any other manufacturer on Irbesartan.” He received an immediate response from a




76
     Id. at ¶ 273.
                                      210
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 223 of 905




senior commercial operations executive at Teva, expressing his displeasure:




                                                                                 77

         713.        At 10:54 a.m. the next day, Green called Berthold again. They spoke for nearly

seven (7) minutes. At 12:20 p.m., K.G. of Teva shared with the sales team the competitively

sensitive information Green had obtained. Included were the details Berthold had shared with

Green about which competitors were launching/not launching the drug, and the identity of the

customers that received offers. K.G. stated that Teva was in a position to take up to a 40%

market share when it launched Irbesartan on March 30, 2012.

                            c.     Drospirenone and Ethinyl Estradiol (Ocella)

         714.        Barr Pharmaceuticals received approval to market generic Ocella in 2008, and

Teva continued to market the drug after the acquisition of Barr in 2011 under the name Gianvi®.

         715.        In late 2012, Lupin received approval to market a generic Ocella product.

         716.        By April 2013, Lupin was making plans for a summer 2013 entry into the market

and contacted Teva to initiate negotiations on how the competitors would allocate fair share

between themselves. On April 24, 2013, Berthold of Lupin called Green at Teva. The two

spoke for over three (3) minutes. Berthold called Green two more times the following day.

         717.        The negotiations intensified the following week among Teva, Lupin, and a third

competitor – Actavis. In preparation, on April 29, 2013, K.G. of Teva asked a colleague for




77
     Id. at ¶ 274.
                                      211
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 224 of 905




current market share figures along with a list of Teva’s generic Ocella customers. The colleague

responded with a customer list, estimating Teva’s current share of the market at 70-75%.

       718.    The next day, April 30, A.B., a senior sales and marketing executive at Actavis,

and Rekenthaler of Teva spoke twice by phone. That same day, Patel of Teva also called A.B.

On May 1, Patel sent A.B. four (4) text messages.

       719.    The competitors’ communications continued into early May. On May 6, Patel

and Berthold spoke twice by phone; the second call lasting twenty-two (22) minutes. Green and

Berthold also spoke that same day. On May 7, Patel and Berthold had yet another call, this one

lasting over ten (10) minutes. Patel also placed a call to Rogerson at Actavis, which lasted

thirty-nine seconds.

       720.    Faced with the news it had received from a major customer on May 8 – that

Actavis had bid for that customer’s business for generic Ocella – Teva doubled down on its

efforts to reach a deal with its competitors that would give each its fair share. Patel called

Rogerson on May 8, and they spoke for nineteen (19) minutes. On May 9, Green spoke with

Berthold twice, for one (1) and twelve (12) minutes, respectively.

       721.    The following day, Teva’s L.R. complied with Rekenthaler’s request for an

analysis of the business Teva would lose by conceding its two major customers for this drug to

Actavis and/or Lupin. Armed with that analysis, Patel spoke to Berthold three times that

afternoon – with one call lasting over seventeen (17) minutes. Patel also called Rogerson at

Actavis and the two spoke for more than five (5) minutes.

       722.    On May 14, 2013, K.G. of Teva recommended to Rekenthaler that Teva concede

the business to Actavis. Rekenthaler replied simply: “Agreed.”




                                    212
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 225 of 905




         723.        On July 10, 2013, Green spoke to Berthold twice (for more than eight (8) minutes

and more than two (2) minutes). After the first of those calls, Green requested specific

information from a colleague to help him continue to negotiate with Lupin:




                                                                                       78

         724.        Later that day, Green called and spoke to Patel for more than seven (7) minutes,

conveying what he had learned from Berthold. During that call, the two decided that Patel would

call Berthold back and confirm the agreement between Teva and Lupin. Patel called Berthold

shortly after and the two spoke for more than four (4) minutes. They spoke again first thing the

next morning, for nearly one (1) minute.

         725.        The next day, Patel e-mailed Green, saying: “BTW, Ocella. Check!” Green,

confused by the e-mail, responded: “Huh... you are calling....correct?” Patel confirmed that she

had indeed called her counterpart at Lupin: “Yes. I was saying it’s all done.”

         726.        Discussions between Teva and Lupin continued on July 17, 2013 with a call

between Green and Berthold that lasted twenty (20) minutes.

         727.        On July 29, 2013, Green announced to his colleagues: “Lupin has entered and we

need to evaluate.”




78
     Id. at ¶ 286.
                                      213
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 226 of 905




       728.    The lines of communication between competitors Teva and Lupin remained open

and active over the next few months as they worked on the details of which company would take

which generic Ocella accounts. On September 5, 2013, for example, Rekenthaler conveyed to a

colleague the importance of retaining a particular customer’s account, along with his

understanding of Green’s discussions with Berthold about Lupin’s desired market share. Green

spoke to Berthold by phone twice the following day to confirm the understanding between the

two companies.

       729.    On September 9, 2013, K.G. of Teva sent an internal e-mail to his colleagues

conveying his thoughts about Lupin’s bid for a portion of another customer’s generic Ocella

business. He informed them that because Teva had secured two other significant customers, “we

will likely need to give up some of our formulary position to this new market entrant.”

       730.    In mid-October 2013, as Teva and Lupin finalized the allocation of accounts

between them, K.G. sent a word of caution to a co-worker, reminding her of the parameters of

the furtive arrangement. He told her to be careful before conceding large customers on a “bucket

basis” rather than drug-by-drug in order to “make sure we are not giving up volume on products

where we do not have our fair share.”

                      d.      Norethindrone/Ethinyl Estradiol (Balziva ®)

       731.    Teva markets its generic version of Norenthindrone/Ethinyl Estradiol under the

name Balziva®.

       732.    On January 23, 2014, a customer informed Teva that a new market entrant was

seeking a share of its business. Teva employees surmised that the entrant was Lupin, as it had

recently obtained approval to begin marketing Norethindrone/Ethinyl Estradiol.




                                    214
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 227 of 905




       733.    Teva employees discussed internally how to make room for this new player in the

market, with one expressing concern that “[w]e would lose our current market lead if we were to

concede this business.”

       734.    The discussions about how to share the market with the recent entrant were not

limited to internal communications, however. On January 24, 2014, Patel spoke to Berthold at

Lupin twice by phone.

       735.    Five days later, on January 29, Patel informed Rekenthaler of her

recommendation based on her communications with Berthold, to take a cooperative stance

towards this competitor, saying: “Kevin and I are in agreement that we should concede part of

the business to be responsible in the market.”

       736.    On February 4, Patel received the profitability analysis she requested in order to

determine how much of the customer’s business to hand over to Lupin. That same day, she

spoke to Berthold two more times to further coordinate Lupin’s seamless entry into the market.

               4.       Teva/Actavis

                        a.    Amphetamine/Dextroamphetamine Extended Release

       737.    Teva began marketing Amphetamine/Dextroamphetamine Extended Release

(“MAS-XR”), after the expiration of brand manufacturer Shire’s patent on Adderall XR®.

       738.    On April 9, 2012, a large customer contacted Teva to request a price reduction

because a new competitor had expressed an interest in “all or some” of its MAS-XR business. A

senior Teva sales director, T.C., insisted on knowing the identity of the competitor before

deciding what Teva’s response would be. The customer responded that the competitor was

Actavis, and that Actavis was expecting approval soon to enter the market for that drug.




                                    215
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 228 of 905




         739.        Teva deferred its decision on pricing until Actavis was in a position to ship the

product.

         740.        Actavis obtained FDA approval to manufacture various formulations of MAS-XR

on June 22, 2012. At 9:58 p.m. that same evening, Rekenthaler instructed Teva employees to

find out Actavis’s plans regarding its newly-approved generic, including shipping details and

inventory levels. At 8:32 a.m. the next morning, Teva employee T.S. responded that she had

spoken to M.P., a senior Actavis sales and marketing executive, and conveyed to Rekenthaler the

details of their conversation:




                                                                                               79


         741.        The customer that had sought a price reduction from Teva in April 2012 was not

among those named by Actavis as its targets.

         742.        Upon learning which customers Actavis wanted, T.C. warned colleagues that this

allocation of market share could be tricky. She cautioned that if Teva decided to concede a

particular wholesaler to Actavis, it needed to be “mindful” that the wholesaler also did product

warehousing for a different customer whose business Actavis was not soliciting.

         743.        One year later, Teva’s customer renewed its request for a price reduction on

MAS-XR, citing Actavis’s desire to gain a share of the customer’s business for the drug. On

May 7, 2013, T.C. informed the customer that Teva would agree to revise its price in order to




79
     Id. at ¶ 333.
                                      216
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 229 of 905




retain 100% of the customer’s business. T.C. made it clear that Teva had already conceded an

appropriate amount of business to its competitor. She stated: “. . . we have plenty of supply and

want to keep you [sic] full business [sic] we have already let other customers go to activis [sic]

go to help the market dynamites [sic].”

                       b.      Amphetamine/Dextroamphetamine Immediate Release

       744.    In March 2014, Aurobindo was making plans to enter the market with its

amphetamine/dextroamphetamine immediate release (“MAS-IR”) product. On March 18, 2014,

Teva’s J.P. shared with her colleagues that Aurobindo’s market share target for the impending

launch was 10%. Teva’s senior marketing operations executive, K.G., indicated that Teva was

aware that both Aurobindo and Actavis were launching.

       745.    A flurry of telephone communications between Teva and these two competitors

took place on the days surrounding the foregoing e-mail. The day before, on March 17, 2014,

Patel had spoken to Actavis’s Director of Pricing, Rick Rogerson, three (3) times. Rekenthaler

and Falkin of Actavis also spoke once on that day. On March 18, 2014, the day of the e-mail,

Rekenthaler and R.C., a senior-most executive at Aurobindo, had a thirty (30) minute telephone

conversation. Rekenthaler and Falkin spoke again seven (7) times on March 20, 2014.

       746.    On April 16, 2014, Teva received word from a customer that a new competitor in

the market had offered a lower price than Teva’s current price for MAS-IR. Patel informed K.G.

that the challenge was coming from Actavis and recommended that Teva concede that

customer’s account. At 1:43 p.m., she communicated to another colleague that the decision had

been made to concede. Apparently closing the loop, she called Rogerson at Actavis at 1:55 p.m.

They spoke for just over four (4) minutes.




                                    217
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 230 of 905




                       c.      Dextroamphetamine Sulfate

       747.    On June 19, 2014, as Actavis was entering the market for Dextroamphetamine

Sulfate Extended Release (“Dex Sulfate XR”), Patel reviewed a profitability analysis for that

drug and asked Rekenthaler what share of the market Actavis was targeting. Rekenthaler

responded: “20-25%.” Rekenthaler knew Actavis’s market share goals because he and Falkin of

Actavis had spoken twice by phone that morning – once for more than eleven (11) minutes and

again for more than nine (9) minutes.

       748.    Five days later on June 24, 2014, Teva employee S.B. confirmed to her colleagues

in an e-mail that Actavis had entered the market for Dex Sulfate XR. She remarked that Teva

had a 72.2% share of this “multi-player market” and thus recommended giving up a large

customer to Actavis and reducing Teva’s market share to 58.3% – in accordance with the

industry understanding to allocate the market, and Teva’s ongoing agreement with Actavis.

Later internal e-mails confirmed Teva’s decision to concede that customer to Actavis because

“Actavis is entering the market and seeking share.”

       749.    Aurobindo entered the market for Dex Sulfate Tablets under similar

circumstances in 2014. When Aurobindo entered, Teva ceded customers to Aurobindo. At that

time, in mid-2014, personnel from Aurobindo were in communiation with personnel from Teva.

       750.    Before Actavis entered the market for Dex Sulfate XR, Teva and Impax were the

principal manufacturers. Back in 2011, when Impax was preparing to enter the market, Teva

increased WAC prices in advance of Impax’s entry. When Impax entered, it matched Teva’s

prices rather than undercut prices to take share.




                                    218
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 231 of 905




                       d.     Clonidine-TTS

       751.     Clonidine-TTS Patch—also known by the brand name Catapres-TTS—is a

medication in the form of a transdermal patch that is used to treat high blood pressure.

       752.     Teva began marketing Clonidine-TTS in 2010 after the expiration of brand

manufacturer Boehringer Ingelheim’s patent on Catapres-TTS®.

       753.     On May 6, 2014, Actavis was granted approval to market Clonidine-TTS. Teva

and Actavis immediately commenced an extensive negotiation over price and market share.

Rekenthaler and Falkin spoke by phone three times that day for fifteen (15) minutes, one (1)

minute, and three (3) minutes, respectively.

       754.     The next day, Rekenthaler announced to his colleagues that Actavis was entering

the market. K.G. of Teva responded by requesting that Patel come up with a recommendation as

to which customers Teva should concede to Actavis. At the same time, Teva employees

bemoaned Actavis’s “ridiculous” low pricing for a new entrant, saying that price “is already

eroded here.”

       755.     On May 8, 2014, Teva personnel accelerated their efforts to convince Actavis to

revise its pricing and market share plans for Clonidine-TTS to more acceptable levels with an

even more intensive flurry of phone calls. On that day, Rekenthaler spoke to Falkin three more

times (5-, 10-, and 8-minute calls). Patel spoke to Rogerson at Actavis four times, the last call

coming at 9:54 a.m. At 10:02 a.m., she informed her colleagues of the results of the

negotiations, instructing them: “Please concede Ahold and HEB.”

       756.     The following day, May 9, 2014, Patel learned from yet another customer of a

“competitive price challenge” on this drug. Suspecting the source of the challenge was Actavis,

Patel called Rogerson three times. Following those conversations, Patel informed her colleagues


                                    219
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 232 of 905




that Actavis wanted 25% of the market. She also stated that Actavis would likely want 10%-

15% of that share from Teva. During those conversations, she also likely conveyed her

displeasure to Rogerson about how low Actavis’s pricing was, because not long after those

phone calls, she conveyed to her supervisor, K.G., that “I just found out that Actavis rescinded

their offer.” Shortly after that, Patel also learned that Actavis had “resent all of their offer letters

at pricing that is higher than our [Teva’s] current.”

        757.    Rekenthaler described to his colleagues the agreement he was willing to strike

with Actavis over market share, saying: “I’m okay with adjusting 15% but we’re not going to

play any games with them. They take the 15% and I don’t want to hear about this product

again.” Teva’s senior sales executive, T.C., cautioned him on the importance of maintaining a

cooperative stance towards this competitor, saying: “now, now Mr. Rekenthaler play nice in the

sand box . . . . If history repeats itself activist [sic] is going to be responsible in the market. . . .”

        758.    The market share give-and-take between Teva and Actavis continued over the

coming weeks, with Teva conceding accounts to the new entrant in order to allow Actavis to

achieve its “fair share” of the market for Clonidine-TTS. On May 14, 2014, for example, Patel

told colleagues that Teva must be “responsible” and concede a particular wholesaler’s account to

Actavis. On May 17, 2014, Teva conceded a large retailer account to Actavis. On May 20,

2014, Patel again declined to bid at another customer due to the new entrant Actavis, stating:

“We are trying to be responsible with share and price.”

        759.    When L.R., Teva’s analytics manager, recommended giving up yet another

Clonidine-TTS account to Actavis on May 23, 2014, after several conversations between Patel

and Rogerson the prior day, K.G. of Teva reluctantly approved, saying: “[o]kay to concede, but

we are getting to the point where we will not be able to concede further.”

                                    220
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 233 of 905




                        e.      Budesonide Inhalation

        760.    Teva obtained approval to market Budesonide inhalation in November 2008.

Prior to February 2015, Teva controlled virtually the entire market for generic Budesonide

inhalation, with other competitors having less than 1% market share.

        761.    On February 13, 2015, Rekenthaler informed other Teva employees of Actavis’s

plans to enter the market, saying: “[i]t appears that Actavis is intending on shipping”

Budesonide inhalation. Rekenthaler and Falkin of Actavis had spoken by phone three days

earlier on February 10, 2015.

        762.    On February 16, 2015, Rekenthaler and Falkin had another lengthy telephone

conversation lasting twenty-three (23) minutes. The following morning, Teva’s T.C. confirmed

to her colleagues that Teva had conceded the Budesonide inhalation accounts of two major

customers to Actavis. She explained that Actavis’s sense of urgency to obtain the accounts was

due to concerns about getting its product into market before it faced legal action from the brand

manufacturer. Thus, she explained, she was working with the customers on an “exit strategy” to

get Teva’s product out of the supply channel, so as to streamline Actavis’s entry into the market.

                        f.      Celecoxib

        763.    Teva received approval to market Celecoxib in May 2014.

        764.    On November 20, 2014, as Teva was preparing to launch its Celecoxib capsules, a

customer informed Teva that Actavis was vying for some of the customer’s Celecoxib business.

The customer indicated that Actavis was preparing for a launch of its own and had advocated its

position by pointing out that it was just trying to “get their share” in light of the fact that Teva

had already secured over 30% of the market.




                                    221
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 234 of 905




       765.    Rekenthaler took a cooperative – rather than competitive – stance upon hearing

that news, saying: “That’s all pretty accurate and hard to argue with.”

       766.    By December 1, 2014, however, the issue of where Actavis would obtain its

desired market share remained undecided. Another customer, a large retail pharmacy chain

(“Pharmacy-4”), became actively involved in trying to broker an agreement between Teva and

Actavis on how much share each company would take upon launch. Actavis reportedly sought

25% of Pharmacy-4’s Celecoxib business. A representative of Pharmacy-4 told Teva’s T.C. that

“he would not move this unless we are all on the same page” and that he did not have an issue

with sending Actavis “a message.”

       767.    Rekenthaler’s response was consistent with the “fair share” understanding, saying

“I don’t want to give up anything . . . . We’re at 32% and I think that’s reasonable.”

       768.    In the days leading up to Teva’s December 10, 2014 launch, Teva executives had

numerous telephone conversations with their counterparts at Actavis. Rekenthaler had a six (6)

minute call with Falkin at Actavis on November 25. The two spoke twice more on December 3

– once for two (2) minutes and another time for one (1) minute. Patel spoke to A.B., a senior

sales and marketing executive at Actavis, for over eight (8) minutes on December 5, and for over

sixteen (16) minutes on December 8. Rekenthaler and Falkin resumed their communications the

day before the Teva launch – December 9 – with a one (1) minute phone call. On the day of the

launch – December 10 – Rekenthaler and Falkin spoke three times with calls of one (1) minute,

nine (9) minutes, and three (3) minutes in duration.




                                    222
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 235 of 905




                 5.      Teva/Par

                         a.      Omega-3-Acid Ethyl Esters

         769.    Teva launched Omega-3-Acid Ethyl Esters on April 8, 2014. During this time

period, manufacturers of the drug were all experiencing various supply problems, affecting how

much market share each would be able to take on.

         770.    On the morning of June 26, 2014, Patel e-mailed C.B., a senior operations

executive at Teva, to inform C.B. that Par had recently received FDA approval for Omega-3-

Acid Ethyl Esters. C.B. responded by asking if Par had started shipping that product. Patel

replied at 10:24 a.m. that she had not heard anything yet but promised to “snoop around.”

         771.    Patel had indeed already started “snooping around.” At 9:46 a.m., she had sent a

message to T.P., a senior-most executive at Par, through the website LinkedIn, stating:




                                                             80




80
     Amended State AG Complaint No. 2 ¶ 366.
                                     223
                    FILED WITH REDACTIONS – PUBLIC VERSION
        MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 236 of 905




        772.     T.P. did not respond through LinkedIn, but texted Patel on her cell phone later

that day, initiating a flurry of ten (10) text messages between them in the late afternoon and early

evening of June 26. That night, Patel followed up with C.B., informing her that the only thing

Patel knew at that point was that Par was limited on supply, but that she was “working on getting

more . . . .”

        773.     The next morning, T.P. called Patel and they spoke for nearly thirty (30) minutes.

That was the first and only voice call ever between the two according to the phone records. That

same morning, Patel informed C.B. that she now had “some more color” on Par’s launch of

Omega-3-Acid Ethyl Esters and would “fill you in when we speak.” Patel also communicated

this information to Rekenthaler. At 11:27 a.m. that same morning, Rekenthaler sent an e-mail to

T.C., a Teva sales executive, with a veiled – but clear – understanding about Par’s bidding and

pricing plans:

                 “You’re aware PAR receive [sic] an approval. I would imagine that
                 CVS is going to receive a one time buy offer from PAR. I’m also
                 assuming the price would be above ours so there should not be a
                 price request (which we would not review anyway). My point in the
                 email is to ensure that you are aware of all of this . . . .”

        774.     Par launched Omega-3-Acid Ethyl Esters Capsules the following Monday, June

30, 2014.

        775.     After the discussions between Patel and T.P. at Par, Teva proceeded to concede

business to Par to ensure Par’s smooth entry into the market. As of July 11, 2014, Teva’s share

of the market for new generic prescriptions had dropped 15.9 points to 84.1% and its share of the

total generic market (new prescriptions and refills) had dropped 16.3 points to 83.7%.

        776.     As new competitors entered the market, Teva coordinated with them to avoid

competition and keep prices high. For example, in an internal e-mail on October 2, 2014, Teva’s


                                     224
                    FILED WITH REDACTIONS – PUBLIC VERSION
        MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 237 of 905




K.G. stated that “[w]e heard that Apotex may be launching with limited supply and at a high

price.” Rekenthaler had obtained this information through phone calls with J.H., a senior sales

executive at Apotex, on September 25 and 27, 2014 – and then conveyed the information

internally at Teva.

       777.    Because of supply limitations, Par was not able to meaningfully enter the market

until late November 2014. On November 10, 2014, Patel and T.P. exchanged five (5) text

messages. On December 1, 2014, Teva was notified by a customer that it had received a price

challenge on Omega-3-Acid Ethyl Esters. T.C. at Teva speculated that the challenge was from

Apotex, but Rekenthaler knew better, stating “I’m confident it’s Par.” Rekenthaler informed

T.C. that Teva would not reduce its price to retain the business – thus conceding the business to

Par.

       778.    By mid-February 2015, Teva had conceded several large customers to Par to

smooth Par’s entry into the market and maintain high pricing. During this time, Rekenthaler was

speaking frequently with M.B., a senior national account executive at Par, to coordinate.

       779.    By April 2015, Apotex had officially entered the market, and consistent with the

“fair share” understanding, Teva’s market share continued to drop to accommodate Apotex.

Rekenthaler was speaking frequently with J.H. at Apotex to coordinate during the time period of

Apotex’s entry in the market.

                      b.        Entecavir

       780.    As Teva was preparing to enter the market for Entecavir in August 2014, T.C., a

senior sales and business relations executive at Teva, informed an executive at WBAD that Teva

was planning on launching Entecavir “shortly” depending on when the FDA approved the drug.

T.C. further noted: “We may or may not be alone on the market at launch. Sandoz has a


                                    225
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 238 of 905




settlement and we do not know their terms. Apotex has recently filed a PIV [Paragraph IV

certification] but we invalidated the patent. We are hearing PAR has the [authorized generic]

and is stating they will launch after we launch, but there is still a good chance we may be alone

in the market for a short time.”

       781.    On August 28, 2014, Rekenthaler informed Teva sales employees that Teva had

received approval on Entecavir and would circulate offers later that day or the next day.

Rekenthaler noted: “[w]e are looking for at least a 60 share. Known competition is Par with an

[authorized generic].” Rekenthaler also noted that Teva would be pricing as if they were

“exclusive” in the market and expressed concern that customers might react negatively to the

launch of this drug “because of our recent price increase [on other drugs].”

       782.    The same day, August 28, 2014, Rekenthaler had three phone calls with M.B., a

senior national account executive at Par. The two spoke two (2) more times the next day, August

29, 2014.

       783.    On August 29, a Teva sales employee reported that a customer had informed her

that Par was launching Entecavir at a lower price point than Teva. The employee inquired

whether Teva might consider reducing its price as well. Rekenthaler, after speaking with M.B.

at Par several times on August 28 and 29, replied that Teva would remain firm on the price and

noted that he was “doubtful PAR will be much lower.” Despite Teva’s refusal to lower its price,

that customer signed an agreement with Teva to purchase Entecavir.

       784.    Also on August 29, Rekenthaler e-mailed T.C. asking if she had received any

feedback from CVS on Entecavir. T.C. replied that she had not and followed up later saying that

ABC had indicated that it would sign Teva’s offer letter. Rekenthaler replied: “Great, that

helps. We may end up conceding our friends up north [CVS] if they make too much fuss.” T.C.

                                    226
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 239 of 905




dismissed that concern: “I think they will work with us really...We need them they need us so

we just have to make it work.”

       785.    Teva and Par both launched their respective Entecavir products on September 4,

2014. Within days of its launch, Teva had captured 80% of the market for new generic

prescriptions and 90.9% of the total generic market (new prescriptions and refills).

       786.    Within a few weeks, however, Teva’s share of the market was much more in line

with “fair share” principles – 52.6% for new generic prescriptions, and 47% of the total generic

market (new prescriptions and refills).

       787.    On October 9, 2014, another customer, who had already received a discount on

Entecavir, asked for an additional discount to “help close the gap with current market prices.”

Teva declined to do so, citing that the “pricing is competitive and in line with the market.”

Rekenthaler had spoken to M.B. at Par twice on October 2, 2014.

       788.    The two-player market for Entecavir remained stable over time. By January 2,

2015, Teva’s share of the market for new generic prescriptions was 52.2%, and its share of the

total generic market (new prescriptions and refills) was 46.7%.

                       c.     Budesonide DR Capsules

       789.    Teva was preparing to enter the market for Budesonide DR Capsules in or about

March 2014. At that time, it was a 2-player market: Par had 70% market share and Mylan had

the remaining 30%.

       790.    Shortly before Teva received approval to market Budesonide DR, Par decided to

increase the price of the drug. On April 1, 2014, M.B., a senior national account executive at

Par, called Rekenthaler at Teva. The two executives spoke for twenty-six (26) minutes. The




                                    227
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 240 of 905




next day, April 2, 2014 — which happened to be the same day that Teva received FDA approval

to market Budesonide DR — Par increased its price for Budesonide DR by over 15%.

       791.    That same day, Teva sales employees were advised to find out which customers

were doing business with Par and which were with Mylan, so that Teva would have a better

sense of how to obtain its fair share: “it would be helpful to gather information regarding who is

with mylan and who is with par . . . they are the two players in the mkt. . . as well as usage.”

       792.    Par and Mylan were also communicating at this time. On April 3, 2014 – the day

after the Par price increase – K.O., a senior account executive at Par, spoke to M.A., a senior

account manager at Mylan, for fifteen (15) minutes.

       793.    On April 4, 2014, Rekenthaler informed some members of Teva’s sales force that,

although the company had received approval to market and manufacture Budesonide DR, Teva

was not prepared to launch the product and he did not yet know when it would do so.

Nonetheless, Rekenthaler spoke to both Nesta, the Vice President of Sales at Mylan, and M.B., a

similarly high-level executive at Par, that same day.

       794.    Although Teva did not launch Budesonide DR until approximately June 2016,

company executives clearly attempted to coordinate pricing and market share with its

competitors in anticipation of its product launch date.

               6.      Teva/Taro

                       a.      Enalapril Maleate

       795.    In 2009, Taro discontinued its sales of Enalapril Maleate (“Enalapril”) under its

own label and effectively exited the market. It continued supplying Enalapril thereafter only to

certain government purchasers under the “TPLI” label.




                                    228
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 241 of 905




       796.    By mid-2013, the Enalapril market was shared by three players: Mylan with

60.3%, Wockhardt with 27.5%, and Teva with 10.7%. Those three companies coordinated a

significant anticompetitive price increase for Enalapril in July 2013.

       797.    Shortly before the Teva and Wockhardt price increases, on or about July 12, 2013,

Aprahamian, the Vice President of Sales and Marketing at Taro, was considering whether to

renew or adjust Taro’s price on Enalapril for its national contract (for government purchasers),

which was slated to expire in September 2013.

       798.    In the midst of that coordinated price increase, however, Aprahamian was

communicating with both Patel of Teva as well as M.C., a senior sales and marketing executive

at Wockhardt, about Enalapril. As a result of those conversations, Taro’s plans changed.

       799.    On July 17, 2013 – the same day that Teva was taking steps to implement the

price increase – Patel called Aprahamian and left a message. He returned the call and the two

spoke for almost fourteen (14) minutes. Then, on July 19, 2013 – the day that both Teva and

Wockhardt’s price increases for Enalapril became effective – Aprahamian called M.C. at

Wockhardt on his office phone and left a message. He then immediately called M.C.’s cell

phone, which M.C. answered. They spoke for nearly eleven (11) minutes.

       800.    On the morning of July 19, Aprahamian sent an internal e-mail to Taro colleagues

signaling a change in plans:




                                    229
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 242 of 905




                                                                                                   81

         801.    Aprahamian followed up with another e-mail shortly after, adding that Taro

“[w]ould only look for 10-15% MS [market share] but with recent market changes and units on

this product, it would be incremental.”

         802.    In the coming months, both Teva and Taro engaged in intensive analyses of how

the market should look after Taro’s re-launch so that each competitor would have its desired, or

“fair,” share of the market.

         803.    On July 31, 2013, for example, Patel provided her analysis of the drugs Teva

should bid on in response to a request for bids from a major customer, which was largely based

on whether Teva had reached its “fair share” targets. Enalapril was one of the drugs where,

according to Patel, Teva was “seeking share,” so she authorized the submission of a bid. Prior to

sending that e-mail, Patel had spoken to Aprahamian on July 30 (11-minute call) and July 31,

2013 (4 minute call). Based on the agreement between the two companies, and in accordance

with the industry’s “fair share” code of conduct, Taro understood that it would not take

significant share from Teva upon its launch because Teva had a relatively low market share

compared to others in the market.




81
     Amended State AG Complaint No. 2 ¶ 397.
                                     230
                    FILED WITH REDACTIONS – PUBLIC VERSION
        MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 243 of 905




        804.    Meanwhile, as he worked on pricing for Taro’s upcoming re-launch, Aprahamian

emphasized to his colleagues that Taro’s final prices would be set largely based on “continued

market intelligence to secure share . . . .”

        805.    In early December 2013, Taro was fully ready to re-enter the Enalapril market.

On December 3, 2013, Aprahamian consulted twice by phone with Mylan’s senior account

executive, M.A., during conversations of two (2) and eleven (11) minutes.

        806.    On December 4, 2013, one customer that had recently switched from Wockhardt

to Teva expressed an interest in moving its primary business to Taro for the 2.5mg, 5mg, 10mg,

and 20mg strengths. At 4:30 p.m. that afternoon, Aprahamian instructed a colleague to prepare a

price proposal for that customer for all four products.

        807.    Before sending the proposal to the customer, however, Aprahamian sought the

input of his competitor, Teva. On December 5, 2013, he and Patel spoke by phone for nearly

five (5) minutes.

        808.    Taro’s fact sheet for the Enalapril re-launch generated on the day of

Aprahamian’s call with Teva showed a “[t]arget market share goal” of 15%, with pricing

identical to Teva’s and nearly identical to Wockhardt’s and Mylan’s.

        809.    Taro began submitting offers on Enalapril the following day, December 6, 2013.

But even with the bidding process underway, Aprahamian made certain to communicate with

Mylan’s M.A. during a brief phone conversation that afternoon. This particular communication

was important since Mylan was the market share leader and Taro was targeting more of Mylan’s

customers than those of other competitors.




                                    231
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 244 of 905




         810.        Over the next ten days, the discussions between Taro and Mylan continued over

how to allocate the Enalapril market. Aprahamian and M.A. talked for ten (10) minutes on

December 11, and for seven (7) minutes on December 12.

         811.        Thereafter, and with the likely consent of Mylan, Aprahamian reported on an

internal Sales and Marketing call on December 16, 2013, that Taro’s prior target Enalapril

market share goal of 15% had been raised to 20%.

         812.        Taro continued to gain share from both Mylan and Wockhardt, and to coordinate

with both. For example, in late December, Taro submitted a competitive offer to Morris &

Dickson, a Wockhardt customer. This caused M.C. of Wockhardt to call Aprahamian on

December 31, 2013, to discuss the situation. During the call, M.C. agreed that so long as

Wockhardt was able to retain McKesson as a customer, it would concede Morris & Dickson to

Taro. In an e-mail on January 2, 2014, S.K. of Wockhardt conveyed the details to his colleagues:




                                                                                             82


         813.        By May 2014 the market was stable, and market share for Enalapril was

reasonably distributed among the companies. As Teva was considering whether to bid on

specific drugs for an RFP sent out by a large wholesaler customer, Patel provided the following

caution with regard to Enalapril: “no bid due to potential market/customer disruption, aka




82
     Id. at ¶ 408.
                                      232
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 245 of 905




strategic reasons.” The same day she sent that e-mail – May 14, 2014 – Patel spoke to

Aprahamian for more than four (4) minutes and exchanged eight (8) text messages with him.

       814.    By June 2014, Taro had obtained 25% market share for Enalapril in a 4-player

market. Mylan and Teva each had approximately 28% market share.

                       b.      Nortriptyline Hydrocholoride

       815.    While Taro was approved in May 2000 to market generic Nortriptyline

Hydrochloride (“Nortriptyline”), it subsequently withdrew from the market. As of early 2013,

the market was shared by only two players – Teva with a 55% share, and Actavis with the

remaining 45%.

       816.    By February 2013, Taro personnel had come to believe that they should reclaim a

portion of this market, one opining that “. . . Nortriptyline capsules should be seriously

considered for re-launch as soon as possible.”

       817.    In early November, Taro was formulating re-launch plans, including a “Target

Market share goal” for Nortriptyline of 25% that would leave Teva with 42.45% and Actavis

with 31.02%.

       818.    On November 6, 2013, Aprahamian pressed his team to “. .get some offers on

Nortrip[tyline] out . . .” He emphasized the need to find out who currently supplied two

particular large customers so that Taro could “determine our course (Cardinal or MCK)”.

       819.    Two days later, on November 8, Aprahamian received confirmation that

McKesson was a Teva customer.

       820.    Several days of conversations ensued among the affected competitors in an effort

to sort out how Teva and Actavis would make room for Taro in this market. For example,

Rekenthaler of Teva and Falkin of Actavis spoke twice by phone on November 10, 2013.


                                    233
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 246 of 905




       821.    Then, on November 12, 2013, Taro’s Aprahamian called Patel at Teva. Their

conversation lasted almost eleven (11) minutes. That same day, Aprahamian announced to his

colleagues that Taro would not be pursuing Teva’s business with McKesson, saying simply:

“Will pass on MCK on Nortrip.” Accordingly, he instructed a subordinate to put together an

offer for Cardinal instead.

       822.    The discussions of how to accommodate Taro into the Nortriptyline market were

far from over, however. Falkin of Actavis and Rekenthaler of Teva spoke on November 14, 15

and 18. Falkin also exchanged two text messages with Maureen Cavanaugh of Teva on

November 17, and one on November 18, 2014.

       823.    Immediately following this series of discussions, Aprahamian began delivering a

new message to his team: Taro had enough offers out on Teva customers – it needed to take the

rest of its share from Actavis. On November 19, 2013 when a colleague presented an

opportunity to gain business from Teva customer HD Smith, Aprahamian flatly rejected the idea,

saying: “Looking for Actavis.. [sic] We have outstanding Teva offers out .. [sic]”.

       824.    The next day, November 20, 2013, another Taro employee succeeded in finding

an Actavis customer that Taro might pursue. Armed with this new information, Aprahamian

wasted no time in seeking Actavis’s permission, placing a call to M.D., a senior national account

executive at Actavis, less than four hours later. They ultimately spoke on November 22, 2013

for more than eleven (11) minutes.

       825.    Meanwhile, Teva employees finalized plans to cede Cardinal to Taro as discussed

in the negotiations with Actavis and Taro. On November 21, 2013, Teva informed its customer

that “[w]e are going to concede the business with Cardinal.”




                                    234
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 247 of 905




       826.   The competitors continued consulting with each other over the coming months on

Nortriptyline. On December 6, 2013, for example, Aprahamian called M.D. at Actavis and the

two spoke for over thirteen (13) minutes. On December 10, 2013, a Taro colleague informed

Aprahamian that a large customer, HEB, was with Actavis for all but one of the Nortriptyline

SKUs, and that HEB was interested in moving the business to Taro.

       827.   Having already cleared the move with Actavis during his December 6 call with

M.D., Aprahamian put the wheels in motion the next day for Taro to make an offer to HEB.

       828.   Aprahamian also continued to coordinate with Teva. He called Patel on January

28, 2014, but she did not pick up. The dialogue continued on February 4, 2014 when Patel called

Aprahamian back. The two talked for nearly twenty-four (24) minutes.

       829.   Two days later, on February 6, a potential customer solicited Taro to bid on its

business. When a colleague informed Aprahamian of that fact and asked if he wanted to pursue

the opportunity, Aprahamian responded firmly that Teva had already done enough to help Taro




                                    235
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 248 of 905




with its re-launch and thus only Actavis accounts should be pursued:




                                                                                       83

         830.        Over the first ten days of March, executives at Teva, Taro and Actavis called and

texted each other frequently in their continuing efforts to work out the details of Taro’s re-entry.

These calls include at least those listed below:




                                                                                              84


         831.        At the end of this flurry of communications, Teva documented its internal game

plan for Nortriptyline. Prior to this time – particularly in early 2014 – Nortriptyline had been

listed by Teva as a potential candidate for a price increase. On March 10, 2014, however, as




83
     Id. at ¶ 426.
84
     Id. at ¶ 427.
                                      236
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 249 of 905




Patel was revising that list of price increase candidates (and the same day she spoke to

Aprahamian for more than five (5) minutes), she removed Nortriptyline from contention in order

to accommodate Taro’s entry. The spreadsheet that she sent to a colleague on that date expressly

took into account the negotiations over Taro’s entry that had occurred over the past few weeks.

With respect to a possible Nortriptyline price increase, it stated: “Delay – Taro (new) seeking

share.” Teva subsequently raised the price of Nortriptyline on January 28, 2015 – in coordination

with both Taro and Actavis.

               7.     Teva/Zydus

        832.   Green left Teva in November 2013 and moved to Zydus where he took a position

as an Associate Vice President of National Accounts. Once at Zydus, Green capitalized on the

relationships he had forged with his former Teva colleagues to collude with Teva (and other

competitors) on several Teva/Zydus overlap drugs.

        833.   In the spring/early summer of 2014 in particular, Zydus was entering four

different product markets that overlapped with Teva. During that time period, Green was in

frequent contact with Patel and Rekenthaler, and others, to discuss pricing and the allocation of

customers to his new employer, Zydus. Indeed, given the close timing of entry on these four

products, Green, Patel, and Rekenthaler were often discussing multiple products at any given

time.

                      a.      Fenofibrate

        834.   As discussed in detail above, Teva colluded with Mylan and Lupin to allocate the

Fenofibrate market upon Mylan’s entry in May 2013. To effectuate that agreement, Green was

in frequent contact with Nesta of Mylan and Berthold of Lupin.




                                     237
                    FILED WITH REDACTIONS – PUBLIC VERSION
        MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 250 of 905




       835.    In February 2014, Zydus was preparing to launch into the Fenofibrate market.

Green, now at Zydus, colluded with Patel, Rekenthaler, Nesta, and Berthold to share pricing

information and allocate market share to his new employer, Zydus.

       836.    On February 21, 2014, Teva’s Patel sent a calendar invite to Rekenthaler and to

her supervisor, K.G., Senior Director, Marketing Operations, for a meeting to discuss “Post

Launch Strategy (Multiple Products)” on February 24, 2014. One discussion item was Zydus’s

anticipated entry into the Fenofibrate market. Notably, Zydus did not enter the Fenofibrate

market until a few weeks later, on March 7, 2014.

       837.    In the days leading up to the meeting, between February 19 and February 24,

Patel and Green spoke by phone at least 17 times – including two calls on February 20 lasting

twenty-seven (27) minutes and nearly nine (9) minutes, respectively; one call on February 21

lasting twenty-five (25) minutes; and a call on February 24 lasting nearly eight (8) minutes.

       838.    On or about March 7, 2014, Zydus entered the Fenofibrate market at WAC

pricing that matched Teva, Mylan, and Lupin. In the days leading up to the launch, individuals

from all four competitors were in regular contact with each other to discuss pricing and

allocating market share to Zydus. Indeed, between March 3 and March 7, these competitors




                                    238
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 251 of 905




exchanged at least 26 calls with each other. These calls are detailed in the table below:




                                                                                            85


         839.        During the morning of March 17, 2014, Patel and Green had two more phone

calls, lasting nearly six (6) minutes and just over five (5) minutes. During those calls they were

discussing how to divide up the market for several products where Zydus was entering the

market. Half an hour after the second call, Patel e-mailed her supervisor, K.G., identifying

“LOE Targets to Keep” for several products on which Teva overlapped with Zydus, including

Fenofibrate. With respect to Fenofibrate, Patel recommended “Defend all large customers.”

Later that same day, Patel called Green again and they spoke for more than eleven (11) minutes.




85
     Id. at ¶ 436.
                                      239
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 252 of 905




       840.    In the months that followed, Teva “strategically conceded” several customers to

Zydus in accordance with the agreement they had reached.

       841.    For example, on Friday, March 21, 2014, J.P., a Director of National Accounts at

Teva, sent an internal e-mail to certain Teva employees, including Patel and Rekenthaler,

notifying them that Zydus had submitted an unsolicited bid to a Teva customer, OptiSource.

Patel responded that Teva was “Challenged at Humana as well.”

       842.    That morning, Patel sent a calendar invite to Rekenthaler and to K.G. scheduling a

meeting to discuss “Open Challenges-Retain/Concede Plan.” One item on the agenda was

“Fenofibrate (Zydus at Opti and Humana-propose to concede).”

       843.    The following Monday, March 24, 2014, Patel sent internal e-mails directing that

Teva “concede” OptiSource and Humana to Zydus. Patel further stated that Teva provided a

“courtesy reduction” to a third customer, NC Mutual, but stated that Teva should “concede if

additional reduction is requested.” That same day, Patel called Green and they spoke for more

than fourteen (14) minutes. She also spoke with Berthold of Lupin for nearly twelve (12)

minutes.

       844.    In the meantime, Zydus bid at another Teva customer, Ahold. On March 25,

2014, Patel e-mailed Rekenthaler stating “Need to discuss. NC pending, and new request for

Ahold. We may not be aligned.” Patel then sent an internal e-mail directing that Teva

“concede” the Ahold business. Later that day, Patel called Green. He returned the call and they

spoke for nearly eight (8) minutes. Patel also called Berthold of Lupin and they spoke for five

(5) minutes.

       845.    On May 13, 2014, Zydus bid on Fenofibrate at Walgreens, which was also Teva’s

customer. The next day, on May 14, 2014, Patel forwarded the bid to her supervisor, K.G., and

                                    240
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 253 of 905




explained “if we concede, we will still be majority share, but only by a few share points. On the

other hand, if Zydus is seeking share, they’re challenging the right supplier, but the size of the

customer is large. What are you[r] thoughts on asking them to divide the volume 25% Zydus

and 75% Teva? This way, we’ve matched, retained majority and will hopefully have satisfied

Zydus, and minimize them going elsewhere.”

       846.    K.G. agreed with the approach and on May 15, 2014, Patel sent an internal e-mail

directing that Teva reduce its price to Walgreens but explained that “we will retain 75% of the

award. The remainder will go to Zydus. Hopefully, this will satisfy their share targets.” Patel

emphasized that we “need to be responsible so that Zydus doesn’t keep challenging Teva in the

market.” Later that day, Green called Patel and they spoke for twenty (20) minutes.

       847.    On June 2, 2014, Green called Patel and they spoke for nearly six (6) minutes. He

also called Rekenthaler, and they spoke for two (2) minutes. Two days later, on June 4, 2014,

Zydus submitted an unsolicited bid for Fenofibrate at Anda, a Teva customer.

       848.    On June 10, 2014, T.S., Senior Analyst, Strategic Support at Teva e-mailed J.P.,

Director of National Accounts, stating “We are going to concede this business to Zydus per

upper management.” T.S. forwarded the e-mail to K.G., copying Patel and Rekenthaler, asking

to “revisit the decision to concede ANDA” because “[w]e need to send Zydus a message to cease

going after all of our business.” Rekenthaler responded, “At Anda I would suggest you try to

keep our product on their formulary in a secondary position and we’ll continue to get sales. . . .

Zydus has little market share on Fenofibrate that I can tell and they’ll continue to chip away at us

until they get what they are looking for.” A few hours later, J.P. responded that Anda would

maintain Teva on secondary and award the primary position to Zydus. Anda was fully aware

that Teva was conceding Anda’s business to Zydus because it was a new entrant.

                                    241
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 254 of 905




       849.    The next day, on June 11, 2014, Green called Rekenthaler and they spoke for

eight (8) minutes. Later that day, Patel called Green. He returned the call and they spoke for

nearly fifteen (15) minutes.

                       b.      Paricalcitol

       850.    Teva entered the market on Paricalcitol on September 30, 2013. As the first

generic to enter the market, it was entitled to 180 days of exclusivity.

       851.    In March 2014, with the end of the exclusivity period approaching, Teva began

planning which customers it would need to concede. Teva had advance knowledge that Zydus

and another generic manufacturer not named as a Defendant in this case planned to enter the

market on day 181, which was March 29, 2014.

       852.    In the month leading up to the Zydus launch, Patel and Rekenthaler spoke with

Green and discussed, among other things, which Paricalcitol customers Teva would retain and

which customers it would allocate to the new market entrant.

       853.    On February 28, 2014, T.S., a Director of National Accounts at Teva, sent an

internal e-mail to certain Teva employees, including Patel and Rekenthaler, advising that ABC

was requesting bids on two Zydus overlap drugs – Paricalcitol and Niacin ER. After receiving

that e-mail, Rekenthaler called Green. The call lasted less than one (1) minute (likely a

voicemail). The next business day, on March 3, 2014, Rekenthaler called Green again and they

spoke for twenty (20) minutes. Later that afternoon, Patel also called Green. The two

exchanged four calls that day, including one that lasted nearly twenty (20) minutes. On March 4,

Patel called Green again and left a voicemail.

       854.    On March 12, 2014, T.S. e-mailed Patel and Rekenthaler stating that Zydus had

bid on Paricalcitol at ABC. That same day, Patel sent an internal e-mail asking for a loss of


                                    242
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 255 of 905




exclusivity report for Paricalcitol, listing out Teva’s customers and the percentage of Teva’s

business they represented. This was typically done by Teva employees before calling a

competitor to discuss how to divvy up customers in a market.

       855.    On March 13, 2014, Patel directed that Teva retain ABC and match the Zydus

pricing. The next day, on March 14, 2014, Patel called Green. A few minutes later, Green

returned the call and they spoke for nineteen (19) minutes. Rekenthaler then called Patel and

they spoke for eleven (11) minutes.

       856.    During the morning of March 17, 2014, Patel and Green had two more phone

calls, lasting nearly six (6) minutes and just over five (5) minutes. During those calls they were

discussing how to divvy up the market for several products where Zydus was entering the

market. Half an hour after the second call, Patel e-mailed her supervisor, K.G., identifying

“LOE Targets to Keep” for several products on which Teva overlapped with Zydus – including

Paricalcitol. With respect to Paricalcitol, Patel recommended that Teva “Keep Walgreens, ABC,

One Stop, WalMart, Rite Aid, Omnicare.” Later that same day, Patel called Green again and

they spoke for more than eleven (11) minutes.

       857.    Over the next several weeks, Teva would “strategically” concede several

customers to the new entrant Zydus.

       858.    For example, on March 27, 2014, Green called Patel. Patel returned the call and

they spoke for nearly nine (9) minutes. The next day, on March 28, 2014, OptiSource, one of

Teva’s GPO customers, notified J.P., a Director of National Accounts at Teva, that it had

received a competing offer from Zydus for its Paricalcitol business. J.P. forwarded the

OptiSource e-mail to Patel. Within minutes, Patel responded “[w]e should concede.”




                                    243
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 256 of 905




       859.    That same day, Teva was notified by another customer, Publix, that Zydus had

submitted a proposal for its Paricalcitol business. On April 1, 2014, Teva conceded the customer

to Zydus and noted in Teva’s internal database, Delphi, that the reason for the concession was

“Strategic New Market Entrant.”

       860.    Also on April 1, 2014, Zydus bid for the Paricalcitol business at NC Mutual,

another Teva customer. That same day, Patel called Green and left a 22-second voicemail. The

next day, on April 2, 2014, Patel tried Green twice more and they connected on the second call

and spoke for nearly ten (10) minutes. Later that evening L.R., an Associate Manager, Customer

Marketing at Teva, sent an internal e-mail to T.S., the Teva Director of National Accounts

assigned to NC Mutual, copying Patel, asking: “May we please have an extension for this

request until tomorrow?” Patel responded, “I apologize for the delay! We should concede.”

       861.    On April 15, 2014, Walmart received a competitive bid for its Paricalcitol

business and provided Teva with the opportunity to retain its business. Two days later, on April

17, 2014, K.G. responded that he thought it might be Zydus. Patel replied, “We have conceded a

reasonable amount of business (as planned) to Zydus. I would be surprised if they were going

after a customer this big after they’ve picked up business recently.” Later that day, Green called

Patel. She returned his call and they spoke for nearly twelve (12) minutes. Later that day, after

her discussion with Green, Patel sent an internal e-mail stating “After further review, I believe

this is [a company not identified as a defendant in this case].” On April 22, 2014, Patel sent an

internal e-mail regarding Walmart directing, “Need to retain. Please send an offer. Thanks.”




                                    244
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 257 of 905




                         c.      Niacin ER

         862.    Teva entered the Niacin ER market on September 20, 2013 as the first-to-file

generic manufacturer and was awarded 180 days of exclusivity. Teva’s exclusivity was set to

expire on March 20, 2014.

         863.    Teva had advance knowledge that Lupin planned to enter on March 20, 2014 and

that Lupin would have 100 days or until June 28, 2014 before a third generic manufacturer

would be allowed to enter. Teva also knew that Zydus planned to enter on June 28, 2014.

Armed with that knowledge, Teva increased its price on Niacin ER on March 7, 2014 in advance

of the competitors’ entry. In the days leading up to the price increase, all three competitors

exchanged several calls during which they discussed, among other things, the price increase on

Niacin ER and the allocation of customers to the new entrants, Zydus and Lupin. The

communications between Green of Zydus, Patel and Rekenthaler of Teva, and Berthold of Lupin

are detailed in the chart below.




                                                                                            86


         864.    Similarly, in the days leading up to the Lupin launch on March 20, 2014, all three

competitors spoke again to discuss their plans for Niacin ER. The communications between




86
     Amended State AG Complaint No. 2 ¶ 464.
                                     245
                    FILED WITH REDACTIONS – PUBLIC VERSION
        MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 258 of 905




Green, Rekenthaler, Patel, and Berthold are detailed in the chart below:




                                                                                              87


         865.        In May 2014, Zydus began readying to enter the Niacin ER market. On May 5,

2014, Zydus bid on the Niacin ER business at ABC - a Teva customer. The next day, on May 6,

2014, Green called Rekenthaler and they spoke for three (3) minutes. Less than an hour later,

Green called Patel and they spoke for eight (8) minutes. A few minutes later, Green called Patel

again and left a twelve-second voicemail. Later that evening, Patel e-mailed K.G., reporting

what Teva had learned on those calls:

         866.        K.G. responded that Patel should schedule an internal meeting to discuss their

strategy for Niacin ER and include Rekenthaler.

         867.        Over the next several days, Patel and Rekenthaler exchanged several calls with




87
     Id. at ¶ 465.
                                      246
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 259 of 905




Green. Green also exchanged several calls with Berthold of Lupin. These calls are listed below:




                                                                                         88

         868.        Ultimately, the competitors agreed that Teva would retain ABC and concede

McKesson, another large wholesaler, to Zydus.

         869.        On May 29, 2014, C.D., an Associate Director of National Accounts at Teva, sent

an internal e-mail to certain Teva employees, including Patel and Rekenthaler, stating: “A

customer is reporting that Zydus is soliciting usage for Niacin with an anticipated launch of June

24.” After receiving the e-mail, Rekenthaler called Green. The call lasted two (2) minutes.

Green returned the call a few minutes later and they spoke for twenty-eight (28) minutes. Later

that day, Patel called Green and they spoke for nearly twenty-one (21) minutes.

          870. On June 2, 2014, J.P., a Director of National Accounts at Teva, sent an internal

 e-mail stating “I received a ROFR from McKesson due to Zydus entering the market. They

 apparently did not secure ABC. They are launching 6/28, but are sending offers early due to

 Sun entering as well.” Patel replied, “Please be sure to consult with [K.G.] on this one.

 Thanks.” Later that morning, Green called Rekenthaler. The call lasted two (2) minutes.

 Green then called Patel and they spoke for nearly six (6) minutes.




88
     Id. at ¶ 467.
                                      247
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 260 of 905




       871.    On June 5, 2014, J.P. sent an internal e-mail regarding “McKesson Niacin” stating

“Per Dave [Rekenthaler], Maureen [Cavanaugh] has agreed to concede this item.” J.P. also

entered the loss in Teva’s internal database, Delphi, and noted that the reason for the concession

was “Strategic New Market Entrant.”

       872.    On June 28, 2014, Zydus formally launched Niacin ER and published WAC

pricing that matched the per-unit cost for both Teva and Lupin.

                      d.      Etodolac Extended Release

       873.    Prior to Zydus’ entry into the Etodolac ER market, Teva and Taro were the only

generic suppliers of the product. As described below, Teva and Taro, through Patel and

Aprahamian, colluded to significantly raise the price of Etodolac ER in August 2013.

       874.    On May 12, 2014, Zydus entered the Etodolac ER market at WAC pricing that

matched Teva and Taro’s artificially high pricing. Not surprisingly, in the days leading up to the

Zydus launch, Patel was relaying communications back and forth between Green and

Aprahamian. During these calls, the competitors discussed, among other things, the allocation of

market share to the new entrant, Zydus.




                                    248
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 261 of 905




                                                                                         89


         875.        On May 14, 2014, Anda – a wholesaler customer of Teva – notified Teva that

Zydus had submitted a bid for its Etodolac ER business. That same day, Patel exchanged eight

(8) text messages and had a four (4) minute call with Aprahamian. The next day, on May 15,

2014, Green called Patel and they spoke for twenty (20) minutes.

         876.        On May 20, 2014, Green called Patel and they spoke for four (4) minutes. That

same day, K.R., a senior sales executive at Zydus, also exchanged two (2) text messages and had

a 39-second call with Cavanaugh of Teva. The next day – May 21, 2014 – Green called Patel

again and they spoke for twenty-eight (28) minutes. That same day, K.R. of Zydus and

Cavanaugh of Teva exchanged four (4) text messages.

         877.        The next day, on May 22, 2014, T.S., Senior Analyst, Strategic Support at Teva,

sent an internal e-mail to certain Teva employees, including Patel, stating: “I have proposed we

concede Anda as they are a small percent of market share and we will have to give up some




89
     Id. at ¶ 475.
                                      249
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 262 of 905




share with a new market entrant. Anda is looking for a response today.” Patel responded:

“agree with concede.”

       878.    Similarly, on June 27, 2014, Econdisc notified Teva that it had received a

competitive offer for its Etodolac ER business. Later that day, Patel spoke with Aprahamian at

Taro for fourteen (14) minutes.

       879.    On July 2, 2014, Patel called Green and left a 4-second voicemail. The next day,

on July 3, 2014, Patel sent an internal e-mail advising that “We will concede.” Later that day,

Teva told Econdisc that it was unable to lower its pricing to retain the business.

       880.    When Patel’s supervisor, K.G., learned that Teva had lost the Econdisc business,

he sent an internal e-mail asking, “Did we choose not to match this?” Patel responded, “Yes.

New market entrant – Zydus.” K.G. replied, “Okay good. Thank you.”

               8.       Teva/Glenmark

                        a.     Moexipril Hydrochloride Tablets

       881.    Glenmark entered the market for the 7.5mg and 15mg tablets of Moexipril

Hydrochloride (“Moexipril”) on December 31, 2010.

       882.    Glenmark and Teva coordinated with each other to raise pricing on two different

formulations of Moexipril between May and July 2013. When Patel colluded with CW-5, a

senior-most executive at Glenmark, to raise prices on Moexipril, one of the fundamental tenets of

that agreement was that they would not try to poach each other’s customers after the increase and

the competitors would each maintain their “fair share.”

       883.    On August 5, 2013, Teva learned that it had been underbid by Glenmark at one of

its largest wholesaler customers, ABC. Upon hearing this news, Rekenthaler, the Vice President




                                    250
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 263 of 905




of Sales at Teva, forwarded an e-mail discussing the Glenmark challenge to Patel, expressing his

confusion over why Glenmark would be challenging Teva’s business:




                                                                                      90


         884.        Rekenthaler forwarded the e-mail only to Patel because he was aware that she had

been the person at Teva who had been colluding with Glenmark.

         885.        Five (5) minutes after receiving the e-mail from Rekenthaler, Patel responded:




                                                                              91


         886.        The call that Patel had made earlier that day was to CW-5, a senior executive at

Glenmark, to find out why Glenmark sought to underbid Teva at ABC.

         887.        Patel spoke to CW-5 three times that day. The following day – August 6, 2013 –

Brown, the Vice President of Sales at Glenmark, called Patel at 9:45 a.m. but did not reach her.



90
     Id. at ¶ 484.
91
     Id. at ¶ 485.
                                      251
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 264 of 905




Patel returned Brown’s call at 10:08 a.m. and the two spoke for approximately thirteen (13)

minutes. Later that day, at 1:11 p.m., the two spoke again for approximately fifteen (15)

minutes. During these calls, Patel reminded Brown and CW-5 of their prior agreement not to

poach each other’s customers after a price increase.

       888.      As a result of these communications, Glenmark decided to withdraw its offer to

ABC and honor the agreement it had reached with Teva not to compete on Moexipril. Later that

same day – August 6, 2013 – T.S. of Teva informed colleagues that “[t]oday is a new day and

today. . . . ABC has now informed me that they will NOT be moving the Moexipril business to

Glenmark.”

                        b.     Desogestrel/Ethinyl Estradiol Tablets (Kariva)

       889.      Desogestrel/Ethinyl Estradiol (“Kariva”) is marketed by Glenmark under the

name Viorele and Teva markets the drug under the name Kariva. These drugs are also known by

the brand name, Mircette. Glenmark entered the market for Kariva 0.15mg/0.02mg tablets on

April 4, 2012.

       890.      During the morning of May 19, 2014, Patel learned that Glenmark had bid a low

price for it own version of Kariva – Viorele – at Publix, a retail pharmacy purchaser. S.B., an

analyst at Teva, e-mailed Patel a list of suggested re-bid prices to send to Publix for various

drugs, including generic Kariva. The chart included a suggested re-bid price for Kariva of

$76.14 - which was $52.64 higher than the $23.50 price that Glenmark had offered Publix.

       891.      This sparked a flurry of communications that same day between Patel and three

different Glenmark representatives – Brown and Grauso, and J.C., a sales and marketing

executive at Glenmark – as set forth below:




                                    252
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 265 of 905




                                                                                            92


         892.        After this flurry of communications between the two competitors, Patel decided

that Teva would offer Publix a re-bid price with a nominal 10% reduction off the originally

proposed rebid price of $76.14 - virtually guaranteeing that the business would be awarded to

Glenmark.

                            c.     Gabapentin

         893.         Glenmark entered the market for Gabapentin 800mg and 600mg tablets on April

1, 2006.

         894.        On October 13 and 14, 2014, Patel attended the Annual Meeting of the

Pharmaceutical Care Management Association (“PCMA”) in Rancho Palos Verdes, California,

along with a number of Teva’s competitors. The PCMA described its Annual Meeting as “the

. . .ideal venue for senior executives from PBMs, specialty pharmacy, payer organizations and

pharmaceutical manufacturers to network, conduct business and learn about the most current

strategic issues impacting the industry.”

         895.        Shortly after returning from that meeting, during the morning of October 15,

2014, Patel informed colleagues at Teva that Glenmark would be taking a price increase on

Gabapentin and suggested that this would be a great opportunity to pick up some market share.

The Glenmark increase had not yet been made public and would not be effective until November

13, 2014. Nonetheless, Patel informed her colleagues in an e-mail that same day that there




92
     Id. at ¶ 490.
                                      253
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 266 of 905




would be a WAC increase by Glenmark effective November 13, and that she had already been

able to obtain certain contract price points that Glenmark would be charging to distributors. At

around the time she sent the e-mail, Patel exchanged two (2) text messages with Brown of

Glenmark.

         896.   Aurobindo also manufactured Gapapentin during this time. In October 2014, Jim

Grauso of Glenmark was in communication with R.C., CEO of Aurobindo, and R.C. was in turn

in communication with Dave Rekenthaler of Teva.

         897.   Having relatively little market share for Gabapentin, Teva discussed whether it

should use the Glenmark price increase as an opportunity to pick up some market share. Over

the next several weeks, Teva did pick up “a bit of share” to be more in line with fair share

principles but cautioned internally that it did not “want to disrupt Glenmark’s business too

much.”

                9.     Teva/Lannett

                       a.      Baclofen

         898.   Except as set forth below, at all relevant times, Lannett, Par, Teva, and Upsher-

Smith have dominated, and continue to dominate, the market for Baclofen.

         899.   Baclofen is available in 10mg and 20mg tablets.

         900.   According to NADAC data, the average market price for Baclofen remained

steady prior to the spring of 2014. From November 2013 through March 2014, the average

market price of Baclofen fluctuated by less than $0.003 per unit for 10mg tablets and by less than

$0.0065 per unit for 20mg tablets.




                                    254
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 267 of 905




       901.     Beginning around February 2014, however, the overall average market price rose

by more than 550%. These price increases affected both dosages of Baclofen, i.e. 10mg and

20mg tablets.

       902.     According to NADAC data, the average market price for Baclofen increased by

the following percentages:

                Baclofen 10mg tablet: Between March 2014 and April 2014, prices
                increased 636%; and

                Baclofen 20mg tablet: Between March 2014 and January 2015,
                prices increased 437%.

       903.     WAC data confirms that Teva and Upsher-Smith both imposed dramatic price

increases for Baclofen largely in unison, by the following amounts:




       904.     Although WAC data is not available for Par, upon information and belief, it

implemented nearly simultaneous and identical price increases as Upsher-Smith and Teva.

       905.     Defendants had numerous opportunities to coordinate their price increases. All

Baclofen Defendants attended the (i) October 28-30, 2013 GPhA Technical Conference in North

Bethesda, Maryland; and executives from at least Par, Teva, and Upsher-Smith attended the

(ii) February 19-21, 2014 GPhA Annual Meeting in Orlando, Florida. Shortly thereafter, the

average prices for generic Baclofen increased dramatically.

       906.     In June 2014, Lannett was preparing to re-enter the market for Baclofen, but was

faced with limited supply. In an internal e-mail sent to his sales staff, K.S., a senior sales

executive at Lannett, stated: “Baclofen launch in four weeks, need market intelligence. We can


                                    255
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
           Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 268 of 905




only take a 10% market share.” At that time, Teva had a large market share in relation to the

existing competitors in the market.

           907.      Sullivan, a Director of National Accounts at Lannett and a recipient of the e-mail,

promptly communicated with Patel (Teva was a competitor for Baclofen) using Facebook

Messenger. On June 12, 2014, Sullivan messaged Patel, stating:




                                                                          93


           908.      The message was sent at 11:16 a.m. At 11:30 a.m., Patel called Sullivan and they

spoke for seven (7) minutes. This was the first phone conversation between Sullivan and Patel

since Patel had joined Teva in April 2013. During the conversation, Sullivan informed Patel that

Lannett would be entering the market for Baclofen shortly. In a follow-up message through

Facebook Messenger later that afternoon, Sullivan confirmed:




                                                                           94


           909.      True to her word, Sullivan called Patel on July 1, 2014 and left a voicemail. Patel

promptly returned the call, and the two spoke for almost seven (7) minutes.




93
     Id. at ¶ 498.
94
     Id.
                                        256
                       FILED WITH REDACTIONS – PUBLIC VERSION
           MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 269 of 905




       910.    On July 11, 2014, as Teva was evaluating future forecasting and whether to try

and take on additional Baclofen business with a large wholesaler, Patel stated to a Teva

colleague: “[n]ot sure if it helps your review, but there is another entrant coming to market

(Lannett). I’m not sure about their share targets, but I know it’s probably soon.” That same day,

Patel sent a text message to Sullivan asking “Around?” Sullivan immediately called Patel and

left a voicemail. Patel called Sullivan back promptly, and they spoke for more than three (3)

minutes. After speaking, Patel sent another text message to Sullivan, stating: “Thank you!!”

Sullivan responded: “No prob!”

       911.    Shortly thereafter, on July 22, 2014, Teva was approached by a customer stating

“[w]e were contacted by another mfg that is going to be launching Baclofen in the coming

weeks.” The customer asked whether Teva wanted to exercise its right of first refusal (i.e., offer

a lower price to maintain the account). Even though the new manufacturer’s price was only

slightly below Teva’s price, Teva declined to bid. Patel specifically agreed with the decision to

concede, stating “I believe this is Lannett.” Teva’s internal tracking database noted that the

customer had been conceded to a “Strategic New Market Entrant.”

       912.    Teva had significantly increased its price for Baclofen in April 2014 (following an

Upsher-Smith price increase) and was able to maintain those prices even after Lannett entered

the market a few months later. In fact, when Lannett entered the market it came in at the exact

same WAC price as Teva.

               10.     Teva/Amneal

                       a.     Norethindrone Acetate

       913.    On September 9, 2014, a customer approached Teva asking if Teva would lower

its pricing on certain drugs, including Norethindrone Acetate. One of Teva’s competitors for


                                    257
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 270 of 905




Norethindrone Acetate was Amneal. The same day, Patel received phone calls from two

different Amneal employees – S.R.(2), a senior sales executive (call lasting more than three (3)

minutes), and S.R.(1), a senior sales and finance executive (almost twenty-five (25) minutes).

These were the first calls Patel had with either S.R.(1) or S.R.(2) since she joined Teva in April

2013. That same day, S.R.(1) also spoke several times with Brown, Vice President of Sales at

Glenmark – the only other competitor in the market for Norethindrone Acetate.

       914.    After speaking with the two Amneal executives, Teva refused to significantly

reduce its price to the customer; instead providing only a nominal reduction so as not to disrupt

the market. At that time, market share was almost evenly split between the three competitors.

When discussing it later, Patel acknowledged internally that Teva had “bid high” at the customer

based on its understanding “that it would be an increase candidate for Amneal. They increased

shortly after.” By bidding high and not taking the business from Amneal, in anticipation of a

future price increase, Teva reinforced the “fair share” understanding among the competitors in

the market.

               11.     Teva/ Dr. Reddy’s

                       a.     Oxaprozin

       915.    In early 2013, Dr. Reddy’s began having internal discussions about re-launching

Oxaprozin in June of that year. In March 2013 – when Teva was still the sole generic in the

market – the plan was to target one large retail chain and one large wholesaler in order to obtain

at least 30% market share. Two months later, in May 2013, Dr. Reddy’s adjusted its market

share expectations down to 20% after a non-Defendant generic manufacturer and Sandoz both

re-launched Oxaprozin.




                                    258
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 271 of 905




       916.    On June 13, 2013, members of the Dr. Reddy’s sales force met for an “Oxaprozin

Launch Targets Discussion” to “discuss launch targets based on the market intelligence gained

by the sales team.”

       917.    Dr. Reddy’s re-launched Oxaprozin on June 27, 2013 with the same WAC price

as Teva. At the time, Teva had 60% market share. Dr. Reddy’s almost immediately got the

Oxaprozin business at two customers, Keysource and Premier. Dr. Reddy’s also challenged for

Teva’s business at McKesson, but Teva reduced its price to retain that significant customer.

       918.    Eager to obtain a large customer, Dr. Reddy’s turned its sights to Walgreens. At a

July 1, 2013 sales and marketing meeting, there was an internal discussion among Dr. Reddy’s

employees about “asking to see if Teva would walk away from the business” at Walgreens.

Within a week, Dr. Reddy’s employees had learned that Teva would defend the Walgreens

business and recognized that they would have to “bid aggressively” to obtain that customer.

       919.    Dr. Reddy’s did bid aggressively at Walgreens. On or around July 14, 2013,

Walgreens informed Green, then a National Account Director at Teva, that Dr. Reddy’s had

made an unsolicited bid for the Oxaprozin business, at a price of roughly half of Teva’s current

price. Per Green, Walgreens did not “want to move but obviously want[s] the price.”

       920.    While the Dr. Reddy’s offer to Walgreens was still pending – on July 23, 2013 –

J.A. of Dr. Reddy’s called Green. That phone call – the only one ever between the two

individuals that is identified in the phone records – lasted for nearly five (5) minutes.

       921.    Two days later, Green noted that “[i]f we give D[r. Reddy’s] this business, they

may be satisfied. I will see if I can find this out.” Green also warned, however, that if Teva

decided to defend and keep Walgreens’ business, Dr. Reddy’s will “just go elsewhere” –




                                    259
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 272 of 905




meaning Dr. Reddy’s would continue to offer unsolicited bids to Teva customers and drive

prices down.

       922.    While deciding whether to match the Dr. Reddy’s offer at Walgreens or concede

the business to Dr. Reddy’s, Teva engaged in internal discussions about strategy. On July 29,

2013, K.G. at Teva suggested the possibility of keeping the Walgreens business, but conceding

Teva’s next largest customer for Oxaprozin – Econdisc – to Dr. Reddy’s. Eager to avoid any

further price erosion from the Dr. Reddy’s entry, Rekenthaler immediately asked Patel to “look

at our business on Oxaprozin in order to accommodate Dr. Reddy’s entry.” Rekenthaler’s goal

was to identify customers other than Walgreens that Teva could concede to Dr. Reddy’s in order

to satisfy its market share goals.

       923.    At 12:33 p.m. that day, Patel asked a colleague to “run the customer volume and

profitability analysis for Oxaprozin.” It was typical at Teva to run this type of report before

negotiating market share with a competitor. At 2:20 p.m., that colleague provided the

information to Patel, copying Rekenthaler and K.G. With this information in hand, less than an

hour later Rekenthaler placed a call to T.W., a Senior Director of National Accounts at Dr.

Reddy’s. The call lasted two (2) minutes and was their only telephone conversation in 2013.

       924.    After having this conversation with T.W., Teva decided to maintain the

Walgreens business, but concede the Econdisc business to Dr. Reddy’s. Teva conceded the

Econdisc business on August 7, 2013. Green listed “Strategic Market Conditions” in Teva’s

Delphi database as the reason for conceding the business to Dr. Reddy’s.

       925.    By September 10, 2013, Dr. Reddy’s had achieved its goal of obtaining 20%

share of the Oxaprozin market. At that time, its customers included Econdisc, Keysource, and

Premier.

                                    260
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 273 of 905




                      b.      Paricalcitol

       926.    Teva entered the market for Paricalcitol on September 30, 2013 as the first-to-file

generic and had 180 days of generic exclusivity.

       927.    Following its period of exclusivity, Teva’s “goal was to concede business on day

181” but “to retain CVS, Walgreens and ABC. All others are not an automatic concede, but we

expect to concede.” During March and April 2014, Teva coordinated with and conceded several

customers to Zydus, as Zydus was entering the market for Paricalcitol. By mid-April 2014, Teva

“ha[d] conceded the share [it] planned for” to Zydus.

       928.    By May 2014, Dr. Reddy’s started preparing to enter the Paricalcitol market. On

May 1, 2014, T.W. of Dr. Reddy’s spoke with Rekenthaler of Teva for nearly eleven (11)

minutes.

       929.    At a May 20 sales and marketing team meeting, the Dr. Reddy’s sales force was

instructed to find out which customers were currently purchasing Paricalcitol from which

manufacturers, and their prices. Dr. Reddy’s was targeting a 20% market share. At the time,

Teva’s share was 73%.

       930.    On June 10, 2014 – as Dr. Reddy’s was starting to approach certain customers –

including a large retail pharmacy customer (“Pharmacy-5”) – Patel spoke with V.B., the Vice

President of Sales for North American Generics at Dr. Reddy’s, several times. At 8:50 a.m.,

Patel called V.B. and left a voicemail. V.B. returned the call at 9:18 a.m., and the two spoke for

more than ten (10) minutes. Later that day, at 2:46 p.m., Dr. Reddy’s provided Pharmacy-5 with

a market share report for Paricalcitol indicating that Teva was the market leader at 60% share. A

representative of Pharmacy-5 responded that it “[l]ooks like Teva is the right target.” Shortly




                                    261
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 274 of 905




after this e-mail exchange, at 3:21 p.m., V.B. called Patel again and the two spoke for nearly nine

(9) minutes.

       931.    By June 19, 2014, Dr. Reddy’s had made offers to Omnicare, Cardinal, ABC, and

Pharmacy-5. The internal plan was that if Pharmacy-5 declined, then Dr. Reddy’s would make

an offer to CVS. That same day, Teva agreed to concede its Paricalcitol business at Omnicare,

dropping its market share by 3%.

       932.    Teva also strategically conceded what remained of its Cardinal business (it had

previously conceded some of that business to Zydus). After receiving Dr. Reddy’s bid, Cardinal

approached Teva and asked whether Teva would bid to retain the 4mcg portion of the business.

Patel recommended to her boss, K.G., that Teva concede the business: “We have ~70 share and

it is ideal to concede here because of the incomplete family.” K.G. agreed. Patel then instructed

S.B., a customer analyst at Teva, to concede “due to [T]eva’s high share.” S.B. subsequently e-

mailed T.C., Teva’s Senior Director of Sales & Trade Relations: “Due to the fact that we have

high share and already conceded on the other strengths, we are going to concede on this strength

as well.” T.C. relayed this statement, word-for-word, to Cardinal.

       933.    Dr. Reddy’s also submitted a bid to ABC, which was one of the customers that

Teva had targeted to keep after losing exclusivity. ABC notified Teva of Dr. Reddy’s

competitive bid for Paricalcitol on June 26, 2014. In internal e-mails discussing this price

challenge, Teva employees noted that Dr. Reddy’s was “aggressively seeking market share” and

potentially eroding the price of the drug. When asked for his thoughts on this, Rekenthaler

remarked:




                                    262
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 275 of 905




                                                                                        95


         934.    Despite the pricing challenge, Teva retained the ABC Paricalcitol business. As

ABC explained to Dr. Reddy’s, “Teva wanted to keep the business and has given us a

competitive price.”

         935.    Dr. Reddy’s formally launched Paricalcitol on June 24, 2014. On or around that

date, it sent offers to, inter alia, Winn-Dixie, Giant Eagle, and Schnucks. On June 26, 2014,

Teva’s K.G. told Patel that he was “willing to concede 10-15% share total on Paricalcitol” to Dr.

Reddy’s.

         936.    Winn-Dixie informed Teva that it had received a competing offer for Paricalcitol

from Dr. Reddy’s. Patel recommended that Teva concede the business. Teva did, and Winn-

Dixie informed Dr. Reddy’s that it had won its Paricalcitol business on July 9, 2014.

         937.    Giant Eagle informed Teva that it had received a competing offer on Paricalcitol

on July 10, 2014. That same day, V.B. of Dr. Reddy’s called Patel and the two spoke for more

than twelve (12) minutes. Shortly after getting off the phone with V.B., Patel responded to a

question from a colleague regarding an RFP to another supermarket chain. One of the potential

bid items was Paricalcitol. Patel directed her colleague to “bid a little high on Paricalcitol. We

should not be aggressive since we are in the process of conceding share due to additional

entrants.” Her colleague responded: “I will bid higher” on Paricalcitol.



95
     Amended State AG Complaint No. 2 ¶ 526.
                                     263
                    FILED WITH REDACTIONS – PUBLIC VERSION
        MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 276 of 905




         938.        The next day, Teva conceded the Giant Eagle business to Dr. Reddy’s. S.B., a

Teva Strategic Customer Analyst, wrote in an internal e-mail, “Due to DRL recent launch and

pressure to give up share, we are going to concede.” Giant Eagle accepted Dr. Reddy’s proposal

the next day.

         939.        After receiving an offer from Dr. Reddy’s, Schnucks also asked Teva for reduced

pricing in order to retain the business. Teva decided internally to concede Paricalcitol at

Schnucks “[d]ue to new entrants and having to give up some share.” In order to create the

appearance of competition with this customer, Teva engaged in what Patel referred to as “fluff

pricing,” by which it offered Schnucks an inflated price (cover bid) for Paricalcitol to ensure that

Teva did not win the business. Indeed, Schnucks was “so insulted” by Teva’s price that it moved

to Dr. Reddy’s the same day it received Teva’s offer. When Patel learned of this, she remarked

to a Teva salesperson (who she had been discussing “fluff pricing” with recently):




                                                                                              96


         940.        Schnucks accepted Dr. Reddy’s Paricalcitol proposal on June 30, 2014.

         941.        On July 16, 2014, McKesson informed Teva that it had received a competing bid

for Paricalcitol, and that Teva would need to submit its best bid in order to retain the business.

Teva initially decided to concede the One Stop portion of McKesson’s business only, while

retaining the RiteAid portion. Patel wrote internally to her team that “[t]his decision is based on




96
     Id. at ¶ 531.
                                      264
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 277 of 905




the number of competitors, DRL’s potential share target and our current/conceded share. (Dr.

Reddy’s should be done with challenging our business on this product.)” Patel further added that

Teva had been “looking to give up One Stop to be responsible with share” and that “[t]he

responsible thing to do is concede some share to DRL but not all.”

        942.   On July 18, 2014, a Friday, Patel called V.B. at Dr. Reddy’s at 4:20 p.m. and left

a message. V.B. returned the call on Monday morning, and the two spoke for more than four (4)

minutes. They spoke again the next morning, July 22, 2014, for more than six (6) minutes.

During these calls, Patel and V.B. agreed that Dr. Reddy’s would stop competing for additional

market share (and driving price down further) if Teva conceded all of its McKesson business

(One Stop and Rite Aid) to Dr. Reddy’s. Dr. Reddy’s confirmed to McKesson (that same day)

that it “would be done after this” – meaning it would not compete for additional business because

it had attained its fair share. McKesson passed this information along to Teva on July 22.

        943.   The next day, July 23, 2014, Teva conceded its entire McKesson business – both

RiteAid and One Stop – to Dr. Reddy’s. In its Delphi database, Teva noted that the McKesson

Paricalcitol business had been conceded to a “Strategic New Market Entrant.” After the fact,

former customer McKesson informed Teva that Dr. Reddy’s had been “so aggressive because

[Teva was] not giving up share.”

        944.   By early August 2014, Dr. Reddy’s had attained 15-16% of the total Paricalcitol

market, which it decided – pursuant to its understanding with Teva – it would “maintain for

now.”




                                     265
                    FILED WITH REDACTIONS – PUBLIC VERSION
        MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 278 of 905




                     12.    Other Teva Conspiracies

                            a.     Oxaprozin

         945.        As discussed above, in the summer of 2012, Teva and Dr. Reddy’s were the

principal manufacturers of Oxaprozin. In the second half of 2012, Sandoz was preparing to enter

the market. In anticipation, Teva raised its WAC prices significantly. When Sandoz entered the

market in November 2012, rather than undercut Teva’s pricing, Sandoz matched it.

         946.        On March 27, 2013, a non-Defendant generic manufacturer entered the market for

Oxaprozin 600mg tablets with the exact same WAC pricing as Teva. In the days and weeks

leading up to the entry, Green exchanged at least thirteen calls and one text with an account

executive at the non-Defendant generic manufacturer.97

         947.        During these communications, Teva agreed to concede specific customers to the

non-Defendant generic manufacturer in order to avoid competition and price erosion resulting

from the entry.

         948.        Part of the understanding between the companies was that Teva would concede at

least two large customers, CVS and Cardinal, and that Teva would retain Walmart as a customer.

On March 27, 2013, however, Teva learned that the non-Defendant generic manufacturer had

either misunderstood the deal or was trying to cheat on the agreement by approaching Walmart.

         949.        On March 27, 2013, T.C. of Teva forwarded an e-mail that T.C. had received

from Walmart to Green and Rekenthaler. The e-mail from Walmart, sent the same day,

requested that Teva provide a more competitive price on Oxaprozin 600mg tablets because

Walmart had received a new bid from a competitor (the non-Defendant generic manufacturer).




97
     Id. at ¶ 300.
                                      266
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 279 of 905




         950.        Rekenthaler’s immediate reaction to T.C.’s e-mail was “Great. More idiots in the

market...” In subsequent e-mails between T.C. and Rekenthaler, T.C. reminded Rekenthaler that,

pursuant to the agreement with the non-Defendant generic manufacturer, “[w]e just conceded at

cardinal . . . remember[?]” Rekenthaler corrected T.C., stating that Teva had conceded both

Cardinal and CVS to the non-Defendant generic manufacturer. Rekenthaler remarked that

“[t]hey should not have gone to Walmart. Poor strategy on their part for sure.” In her reply,

T.C. made it clear that there was an understanding between Teva and the non-Defendant generic

manufacturer:




                                                                              98


         951.        Teva took immediate steps to address the situation. That same day – March 27,

2013 – Green called an employee at the non-Defendant generic manufacturer at 5:25 p.m. but

she did not answer. The next morning, at 8:06 a.m., T.C. sent an e-mail to Walmart stating:

“Addressing this morning. . .” Less than a half hour later, T.C. sent an e-mail to Green, stating:

“CALL ME IN MY OFFICE when you get a chance.”

         952.        After Green spoke to T.C., he immediately called an account executive at the non-

Defendant generic manufacturer. The account executive relayed the information from Green to




98
     Id. at ¶ 303.
                                      267
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 280 of 905




her boss in a series of at least eight calls and nine text messages over the course of that morning

and later in the day.99

         953.        During those conversations, the non-Defendant generic manufacturer agreed to

withdraw the offer to Walmart and honor the agreement with Teva.

         954.        At 1:22 p.m. that day, after several of the communications outlined above,

Walmart sent an e-mail to T.C. at Teva confirming that the offer to Walmart had in fact been

withdrawn: “FYI - I just received word from [the non-Defendant generic manufacturer] that they

have met their market share and the proposal has expired. Please see what you can do with

pricing.” T.C. forwarded the e-mail to Green, with a one-word response making it clear that

Teva would not be reducing its price for Oxaprozin: “FUNNY.”

         955.        Pursuant to the agreement, there was very little price erosion as a result of the

non-Defendant generic manufacturer’s entry. A couple of months later, as Dr. Reddy’s was

preparing to enter the market for Oxaprozin, a Dr. Reddy’s representative commented positively

that “[p]ricing [is] still high” on Oxaprozin. That same representative had also talked to

wholesaler Cardinal about the drug and conveyed that “Cardinal switched to [the non-Defendant

generic manufacturer]. Teva was ‘fine’ with it!”

                            b.      Tolterodine Tartrate

         956.        On January 23, 2014, a non-Defendant generic manufacturer entered the market

for Tolterodine Tartrate 1mg and 2mg tablets (“Tolterodine”) with the exact same WAC prices

as Teva for all formulations. In the days leading up to January 23, 2014, employees of non-

Defendant generic manufacturer were speaking frequently to Patel and Rekenthaler of Teva to




99
     Id. at ¶ 305.
                                      268
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 281 of 905




coordinate the non-Defendant generic manufacturer’s entry into the market. Patel and

Rekenthaler exchanged at least twelve calls and eight texts with the non-Defendant generic

manufacturer in the days leading up to January 23, 2014.100

          957.        During these calls and text messages, Teva and the non-Defendant generic

manufacturer agreed that Teva would concede business in order to avoid significant price erosion

in the market.

          958.        On January 24, 2014, in a message to Teva national account managers about how

important it was for them to determine and document which competitor was challenging Teva for

business in a particular situation (because it would help Teva determine whether to concede or

not), Patel stated: “As we’ve heard, [the non-Defendant generic manufacturer] is entering the

market for Tolterodine. I’m sure we will have to concede somewhere. . . .”

          959.        On January 28, 2014, Teva was informed by CVS that it had received a

competitive price challenge on Tolterodine. K.G. of Teva immediately asked: “do we know

who this could be?” Rekenthaler responded that it was the non-Defendant generic manufacturer,

but noted that he did not want to put the details into writing. 101

          960.        The next day, Patel and an employee of non-Defendant generic manufacturer tried

to reach each other several times, and were ultimately able to speak once, for more than two (2)

minutes.

          961.        On Monday, February 3, 2014, Patel instructed a colleague at Teva to concede the

business at CVS by providing a small price reduction that she knew would not be sufficient to

retain the business. T.C. of Teva, who had the customer relationship with CVS, challenged the



100
      Id. at ¶ 309.
101
      Id. at ¶ 311.
                                       269
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 282 of 905




decision to concede the business. Rekenthaler responded – again not wanting to put the details

into writing:




                                                                                                 102


          962.        The next day, Patel called an employee at non-Defendant generic manufacturer

and the two spoke for nearly sixteen (16) minutes.

          963.        After some internal discussions at Teva regarding the CVS business, Teva

confirmed its decision to concede CVS to the non-Defendant generic manufacturer. CVS

represented more than 20% of Teva’s business on Tolterodine.

                             c.     Piroxicam

          964.        Before 2014, the principal manufacturers of Piroxicam were Teva and Mylan.

          965.        In May 2010, Teva increased WAC pricing for Piroxicam. Shortly before that

annoucenment, Dave Rekenthaler of Teva had a phone call with J.K., Vice President and

Executive Director of Sales at Mylan. The two had another phone call shortly after the price

increase.

          966.        On March 3, 2014, the non-Defendant generic manufacturer received FDA

approval to market Piroxicam capsules. It entered the market with the exact same WAC pricing

as Teva for both the 10mg and 20mg capsules.

          967.        At 10:07 a.m. on March 5, 2014, J.L. of Teva sent an e-mail to Patel informing

her that the non-Defendant generic manufacturer had just received Piroxicam approval and was




102
      Id. at ¶ 312.
                                       270
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 283 of 905




challenging Teva on several accounts. J.L. asked Patel: “Do we have any strategy in place for

Piroxicam?”

          968.        Before responding to that e-mail, Patel called an employee at the non-Defendant

generic manufacturer at 10:55 a.m. and they spoke briefly. Shortly after that call, Patel also

called that employee’s supervisor. At 2:14 p.m. that afternoon, Patel and that employee’s

supervisor at spoke briefly. Immediately after hanging up, Patel responded to J.L.’s e-mail:




                                                                                             103


          969.        Teva immediately began preparing a strategy to deal with the non-Defendant

generic manufacturer’s entry into the Piroxicam market. On March 6, 2014, Patel requested a

customer profitability and share analysis. During these negotiations with competitors regarding

market entry, it was typical for Teva employees to request a “customer profitability and share

analysis” (as Patel did here) so they could easily determine which customers to concede when

talking to competitors about dividing the market.

          970.        That same day, Patel exchanged at least ten calls with employees at the non-

Defendant generic manufacturer to discuss their plans for dividing the Piroxicam market. 104

          971.        The next day, March 7, 2014, after the flurry of phone calls detailed above, Patel

sent an e-mail to L.R., a customer marketing manager at Teva, identifying specific customers to




103
      Id. at ¶ 317.
104
      Id. at ¶ 319.
                                       271
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 284 of 905




concede. Based on her several conversations with the non-Defendant generic manufacturer, and

her understanding of the concept of “fair share,” Patel also noted: “I’m guessing that [the non-

Defendant generic manufacturer] will not stop here since we are the share leader, but for the

customers listed below, we should concede. We will review additional challenges as they come,

if they come.”

       972.      Additional challenges did come. On March 12, 2014, Patel learned that the non-

Defendant generic manufacturer was challenging Teva at CVS – Teva’s largest account for

Piroxicam. Teva refused to concede CVS to the non-Defendant generic manufacturer because

CVS represented 26.1% of Teva’s total market share for that drug. Teva lowered its price by

20%, and the next morning CVS notified Teva that it would retain the account. The same day,

after hearing that Teva was not going to back down on the CVS challenge, an employee of the

non-Defendant generic manufacturer called Patel at 1:41 p.m. and they spoke briefly.

       973.      On March 17, 2014, Patel called an employee of the non-Defendant generic

manufacturer and they spoke briefly. The employee called Patel back at 11:35 p.m. that same

day and they spoke for fifteen (15) minutes. Immediately after speaking to Patel, the employee

of the non-Defendant generic manufacturer called a colleague and they spoke for ten (10)

minutes. Teva retained the CVS account but conceded other customers (representing less market

share) through March and April.

       974.      For example, on March 25, 2014 Teva learned of a challenge from the non-

Defendant generic manufacturer at Anda, a wholesaler distributor. Following an analysis of its

market share, Teva determined that it still had more than its “fair share” of the market. Pursuant

to the understanding among generic manufacturers alleged above, Teva determined that it would




                                    272
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 285 of 905




be prudent to concede the Anda business on Piroxicam, in order to alleviate any future

challenges. Patel agreed with the decision to concede on April 1, 2014.

                      d.      Cabergoline

       975.    In December 2014, as the non-Defendant generic manufacturer was preparing to

enter the market for Cabergoline, F.H., a senior executive responsible for generic products at a

large joint venture between a retail pharmacy (“Pharmacy-3”) and a large wholesaler (“The

Wholesaler”) to pool the companies’ drug purchasing globally, approached T.C. of Teva on

behalf of the non-Defendant generic manufacturer. In a December 9, 2014 e-mail, F.H. directly

sought to facilitate a customer allocation between the non-Defendant generic manufacturer and

Teva: “I need to talk to you about Cabergoline. [The non-Defendant generic manufacturer] is

now shipping and they are targeting [The Wholesaler] and 2 small grocery chains. [The

Wholesaler] owes [the non-Defendant generic manufacturer] a favor and would be ok if you

walked away from their business. [The non-Defendant generic manufacturer] has promised to

play nice in the sandbox. Let me know if you are available to discuss.”

       976.    The Wholesaler represented about 13% of Teva’s total business for Cabergoline,

and about $861,000 in annual net sales.

       977.    T.C. of Teva did not respond immediately, asking for a little extra time “to figure

something out on our side.” F.H. responded: “Of course. I will let [the non-Defendant generic

manufacturer] know not to do anything crazy.”

       978.    The next day, after some internal conversation at Teva, T.C. agreed to the

proposed allocation: “Tell [the non-Defendant generic manufacturer] we are playing nice in the

sandbox and we will let them have [The Wholesaler].”




                                    273
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 286 of 905




       979.   Pursuant to this agreement, [the non-Defendant generic manufacturer] was able to

acquire The Wholesaler as a customer for Cabergoline without any fear that Teva would compete

to retain the business. In exchange, [the non-Defendant generic manufacturer] agreed to “play

nice in the sandbox” – i.e., not compete with Teva for other customers and drive prices down in

the market.

              13.     Mylan / Sandoz

                      a.     Valsartan HCTZ

       980.   The first drug that CW-4, of Sandoz, and Nesta, of Mylan, coordinated about was

Valsartan HCTZ. Valsartan HCTZ, also known by the brand name Diovan, is used to treat high

blood pressure.

       981.   Diovan was a large volume drug that had sales in the United States of

approximately $1.6 billion for the 12 months ending June 30, 2012.

       982.   Mylan was the first to file an abbreviated new drug application (ANDA) to

market the generic version – Valsartan HCTZ – which, if approved, would give Mylan 180 days

of generic exclusivity. Sandoz manufactured the authorized generic. This meant that Sandoz

and Mylan would be the only two manufacturers of the generic for six months.

       983.   Mylan and Sandoz launched Valsartan HCTZ on the same day – September 21,

2012. In the days leading up to the launch, CW-4 and Nesta spoke at least twenty-one (21) times

by phone during which they discussed, among other things, allocating market share for this




                                    274
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 287 of 905




product. These calls are detailed in the table below:




                                                                                      105


          984.        During these phone calls, Sandoz and Mylan – through CW-4 and Nesta – agreed

to divide up the market so that each competitor obtained roughly a 50% market share.

          985.        Throughout this time, CW-4 also kept Kellum (her supervisor) regularly informed

of her discussions with Nesta and met with Kellum in person to discuss her customer accounts,

including a meeting on September 14, 2012.

          986.        On September 21, 2012 – the date of the Valsartan HCTZ launch – R.T., a senior

sales and marketing executive at Sandoz, sent an internal e-mail stating “[a]s a cross functional

team, we have optimized this launch successfully securing ~52% market share vs. a formidable

competitor like Mylan. . . . you should be very proud!”




105
      Id. at ¶ 979.
                                       275
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 288 of 905




          987.        That same day, Mylan issued a press release announcing that it had received final

FDA approval to market generic Valsartan HCTZ. In an internal series of e-mails reacting to

this news, a Sandoz employee remarked: “Fyi, good news, Mylan has 180 days as expected.”

H.F., a senior-most executive of Sandoz Germany responded, “. . . sometimes a little help from

our competition is welcome as well.” D.D., a senior-most executive of Sandoz North America,

replied:


                                                                                106


          988.        Kellum forwarded Mylan’s press release announcing the Valsartan launch to the

Sandoz pricing and sales teams. S.G., a national account executive at Sandoz, replied

“Hallelulah!!!!!!!!!!!!!!! (sic).”

          989.        On September 25, 2012 – only four days after the launch – ABC contacted

Sandoz seeking a price reduction on Valsartan HCTZ. S.G. forwarded the request to CW-1 and

Kellum stating “ABC has provided additional information regarding the market pricing on

Valsartan HCTZ (specifically to McK [a Mylan customer]). Please review and advise if Sandoz

will continue to let the market settle or move in a different direction. Kellum replied, “[n]o price

change.”

          990.        On November 16, 2012, Sandoz executives met to discuss increasing sales for

Valsartan HCTZ. R.T. sent an internal e-mail in advance of the meeting asking, “Are there

opportunities with non-Sandoz customers that we should evaluate?” After a colleague responded

with a list of potential Mylan customers, Kellum responded, “I’m concerned we are going to




106
      Id. at ¶ 983.
                                       276
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 289 of 905




disrupt the market. I understand the need for additional sales but we need to be thoughtful here.”

R.T. then informed the Sandoz team “Do not approach new customers, with[out] me or Armando

[Kellum]’s consent.”

          B.          Taking the Overarching Conspiracy to a New Level: Price Fixing (2012 –
                      2015)

                      1.     July 31, 2012 Price Increase

          991.        Effective July 31, 2012, Teva increased pricing on a number of different drugs.

Many were drugs where Teva was exclusive, but several of them were drugs where Teva faced

competition, including the following:




                                                                                               107


          992.        Before raising prices on these drugs, Teva coordinated each of these price

increases with its competitors. For every drug on the list above, either Green or Rekenthaler was

communicating directly or indirectly with Teva’s competitors to coordinate in the days and

weeks leading up to the price increase. For example:

                      a.     Mylan: Green spoke to Nesta on July 23 (7 minutes), July 24 (2 calls: 4

and 8 minutes); July 25 (4 minutes); July 26 (4 minutes); July 30 (2 calls, including one 8

minutes); and July 31, 2012 (5 calls: 6, 2, 4, 7 and 2 minutes);




107
      Id. at ¶ 540.
                                       277
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 290 of 905




                   b.       Watson108: Rekenthaler spoke to A.S., a senior Watson sales executive,

on July 11, 2012 (2 calls: 1 and 9 minutes);

                   c.       Sandoz: Green spoke to CW-2 at Sandoz on July 29, 2012 (2 calls: 2 and

4 minutes) and July 31, 2012 (6 minutes).

                   d.       Breckenridge: Rekenthaler spoke to D.N. a senior sales executive at

Breckenridge on July 17, 2012 (4 minutes);

                   e.       Alvogen: Green had several calls with Nesta at Mylan (noted above) on

July 31, 2012. After some of those calls between Green and Nesta on July 31, Nesta called B.H.,

a senior sales and marketing executive at Alvogen.

                            a.       Nadolol

          993.     As early as 2012, Teva was speaking to competitors about the drug Nadolol.

          994.     In 2012 and 2013, Teva’s only competitors for Nadolol were Mylan and Sandoz.

All three companies experienced supply problems of some sort during that time period, but they

were in continuous communication to coordinate pricing and market allocation in order to

maintain market stability. Nadolol was a high-volume drug and one of the most profitable drugs

where Teva, Mylan and Sandoz overlapped, so it was very important that they maintain their

coordination.

          995.     By 2012, an anticompetitive understanding among Teva, Mylan and Sandoz was

firmly entrenched.




108
      Watson Pharmaceuticals, Inc. (“Watson”), acquired Actavis in or around October 2012. The two companies
      operated as a single entity, albeit under separate names until January 2013, when Watson announced that it had
      adopted Actavis, Inc. as its new global name. See Press Release, Actavis, Inc. (Jan. 24, 2013), available at
      https://www.prnewswire.com/news-releases/watson-pharmaceuticals-inc-is-now-actavis-inc-188196701.html.
                                       278
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 291 of 905




       996.    Teva raised its price on Nadolol on July 31, 2012. In the days leading up to that

increase, Green, at the time in the sales department at Teva, was in frequent communication with

executives at both Sandoz and Mylan. Green spoke to CW-2 from Sandoz twice on July 29,

2012, and again on the day of the price increase, July 31, 2012. Similarly, Green was

communicating with Nesta of Mylan often in the days leading up to the increase, including five

(5) calls on the day of the price increase.

       997.    Sandoz followed with its own increase on August 27, 2012. The increases were

staggering – varying from 736% to 798% depending on the formulation. The day before the

Sandoz increase, Kellum, then the Senior Director of Pricing and Contracts at Sandoz, called

Green. They had also spoken once earlier in the month, shortly after the Teva increase. CW-2

also called Green twice on August 21, 2012 – the same day that Sandoz requested approval from

its Pricing Committee to raise the Nadolol price. The day after the Sandoz increase, Green –

acting as the conduit of information between Sandoz and Mylan – called Nesta of Mylan twice,

with one call lasting fourteen (14) minutes.

       998.    Mylan, which returned to the market after a brief supply disruption, followed the

Teva and Sandoz increases on January 4, 2013. The day before the Mylan increase Nesta spoke

to Green four (4) times. The next day, Green conveyed the information he had learned from

Nesta directly to his counterpart at Sandoz. On January 4, 2013 – the day of the Mylan increase,

Green called Kellum twice in the morning, including a six (6) minute call at 9:43 a.m. Shortly

after hanging up with Green, Kellum reported internally on what he had learned – but concealing

the true source of the information – a convention that was frequently employed by many Sandoz




                                    279
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 292 of 905




executives to avoid documentation of their covert communications with competitors:




                                                                                         109


          999.    Being “cautious” on those products meant that Sandoz did not want to steal

business away from its competitors by offering a lower price and taking their market share.

          1000. Kellum’s phone records demonstrate that he did not speak with any customers

during the morning of January 4, 2013. At 11:50 a.m. the same morning, Green also called CW-

2 at Sandoz and they spoke for fifteen (15) minutes.

          1001. Significantly, Green was not speaking with his Sandoz contacts solely about

Nadolol, the common drug between Teva and Sandoz, but was also conveying information to

Sandoz about a Mylan price increase on another drug that Teva did not even sell –

Levothyroxine. Such conversations further demonstrate the broad, longstanding agreement

among each of these competitors to share market intelligence in order to facilitate the scheme.

          1002. Teva continued to conspire with Mylan and Sandoz about Nadolol and many

other drugs throughout 2013 and into the future.




109
      Amended State AG Complaint No. 2 ¶ 548.
                                      280
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 293 of 905




                        b.     Labetalol HCL

          1003. Teva increased its pricing on Labetalol HCL on July 31, 2012. After that

increase, it continued to coordinate with its competitors to maintain that supra-competitive

pricing for that drug. For example, in October 2012, Teva learned that Sandoz was “no longer

having supply issues” but that “Watson is on allocation” (i.e., did not have enough supply to

meet all of its demand). In an internal e-mail sent on October 16, 2012, J.L., a senior analyst at

Teva, questioned whether Teva should consider lowering “strategic customer pricing” in order to

retain its market share.

          1004. That same day, Green spoke to CW-2 of Sandoz two (2) times. After those calls

with CW-2, Green responded to the analyst’s question:




                                                                                        110


          1005. T.C. of Teva agreed: “We need to stay the TEVA course.”

          1006. Rekenthaler was not satisfied, however. In order to confirm that Watson was also

still committed to maintaining high pricing on Labetalol HCL, Rekenthaler called and spoke to

A.S., a senior sales executive at Watson, four (4) times on October 18, 2012.

                        c.     Nitrofurantoin MAC

          1007. Teva’s July 31, 2012 price increase on Nitrofurantoin MAC was between 90-95%

depending on the dosage and formulation. After that increase, Teva continued to coordinate with

Mylan and non-Defendant manufacturer Alvogen to maintain those high prices.




110
      Id. at ¶ 555.
                                       281
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 294 of 905




          1008. For example, on October 10, 2012, a distributor customer approached Teva

requesting a lower price for Nitrofurantoin MAC because it was having difficulty competing

with the prices being charged by the distributor’s competitors (i.e., other distributors). At 9:49

a.m. on October 10, 2012, K.G. of Teva sent an internal e-mail to the Teva sales team, including

Green and Rekenthaler, among others, saying:




                                                                                           111


          1009. Immediately after receiving that e-mail, Green reached out to both Nesta at Mylan

and B.H., his counterpart at Alvogen. At 10:01 a.m., Green called Nesta and the two spoke for

ten (10) minutes. After hanging up – at 10:11 a.m. – Green called B.H. at Alvogen for the first

of three (3) calls that day, including one call lasting fourteen (14) minutes. To close the loop,

Nesta also separately spoke to B.H. two times that same day, including a call lasting almost ten

(10) minutes. Teva did not lower its price.

                      2.   February – April 2013: Increasing Prices Before A New Competitor
                           Enters the Market: Budesonide Inhalation Suspension

          1010. As of February 2013, Teva was the only company in the market for generic

Budesonide inhalation suspension. Teva knew, however, that a potential legal action challenging

the validity of the patent on the brand drug could allow additional competition into the generic

market shortly. Before any additional competition could enter the market, effective February 8,

2013, Teva raised the WAC price for its Budesonide inhalation suspension by 9%. Although a




111
      Id. at ¶ 559.
                                       282
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 295 of 905




very modest increase in percentage terms, the 9% price increase added $51 million to Teva’s

annual revenues.

       1011. On April 1, 2013, Actavis won a legal challenge in federal district court against

the brand manufacturer declaring the patent for the brand drug, Pulmicort Respules, invalid.

Actavis immediately began planning to launch the product “at risk,” which is when a generic

manufacturer puts the product on the market before all appeals in the patent lawsuit are formally

resolved and there is still a risk that the new generic entrant might ultimately be found to violate

the patent. That same day, Rekenthaler of Teva called his counterpart at Actavis, A.B. – a senior

sales and marketing executive – and they spoke for two (2) minutes. This was the first-ever

phone call between them based on the phone records produced.

       1012. The next day, April 2, 2013, Rekenthaler spoke to A.B. two (2) more times,

including one call lasting eight (8) minutes. Actavis then immediately began shipping the

product. Instead of competing to obtain market share as a new entrant, however, Actavis entered

the market with the exact same WAC price as Teva. Indeed, when Teva inquired of a customer

that same day to confirm Actavis’s pricing, Teva was informed by the customer that Actavis’s

pricing was “in line with [Teva’s] current wholesale pricing.”

       1013. At some point thereafter, further legal action from the brand manufacturer

prevented Actavis from permanently entering the market. In the interim, though, Teva was able

to continue to charge the agreed-upon prices. In addition, once Actavis entered the market in

2015, Teva immediately conceded customers to Actavis in accordance with the fair share

agreement – after calls between Rekenthaler and Falkin, by then a Vice President at Actavis.




                                    283
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 296 of 905




       1014. In July 2015, Sandoz entered the market for Budesonide Inhalation. Teva ceded

several large accounts to Sandoz so that Sandoz could obtain its fair share. Sandoz was able to

obtain this share without decreasing price, consistent with the Fair Share Agreement.

               3.      May 13, 2013 Price Increase – Tizanidine

       1015. As of May 2013, Sandoz, Mylan, Dr. Reddy’s, Apotex, and Sun were in the

market for Tizanidine. Dr. Reddy’s led the increase on this product on May 13, 2013, increasing

its WAC price and raising contract pricing tenfold. At that time, Dr. Reddy’s was the market

leader with 59% market share, while Mylan had 24%, and Sandoz had 17%.

       1016. Tizanidine was a drug that had been on the market for many years and whose

price had eroded as many competitors entered and exited the market depending on the

profitability of the drug. As Dr. Reddy’s explained in an internal presentation, “Price needs to be

adjusted to incentivize current manufacturers to stay in this product” and stated that Dr. Reddy’s

assumes “Mylan and Sandoz are responsible players, and they may not be able to pick up the

large volumes we currently service.”

       1017. Sandoz was thrilled when it learned that Dr. Reddy’s had increased its price on

Tizanidine. For example, on May 10, 2013, S.G., a national account executive at Sandoz, sent an

internal e-mail stating that “Giant Eagle just let me know that Dr. Reddy just took a price

increase on Tizanidine! Pricing on the 2 & 4mg 150 ct went from $4.50 to $45.00. . . . We

should secure confirmation but if this is true it would be very positive . . . .” Kellum responded,

“Wow! Thank you.” Kellum then quickly sent out a directive to the team to “[p]lease put the

product on strict allocation to forecast. Pricing Team – no new offers.”

       1018. On May 13, 2013, Dr. Reddy’s published its new WAC pricing for Tizanidine.

That same day, Nesta of Mylan called CW-4 at Sandoz and they spoke for 4 minutes. Two days


                                    284
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 297 of 905




later, CW-1 of Sandoz sent an internal e-mail to Kellum regarding “Tizanidine” stating “[l]et’s

discuss.”

          1019. On May 24, 2013, Sandoz followed and matched Dr. Reddy’s WAC pricing on

several formulations, and even exceeded Dr. Reddy’s pricing on one formulation. Sandoz’s

WAC increases were significant, ranging from 248% to 344%, depending on the formulation. In

the days leading up to the Sandoz increase, Nesta of Mylan exchanged phone calls with both

CW-4 of Sandoz and J.A., a national account executive at Dr. Reddy’s, to coordinate the price

increase regarding Tizanidine. At least some of those calls are set forth in the table below:




                                                                                          112


          1020. Notably, after this, Nesta would not speak with J.A. again until three months later

in August 2013.

          1021. On May 29, 2013, customer Omnicare e-mailed Sandoz and asked whether it

wanted to submit a bid for Tizanidine. CW-3 of Sandoz forwarded the request internally to CW-

1 and Kellum asking “[a]re we considering additional Tizanidine market share? I’m assuming

are [sic] intent is not to be disruptive at this time.” A few minutes later, Nesta called CW-4 at

Sandoz and they spoke for nearly thirteen (13) minutes. Later that day, CW-1 replied to CW-3’s

e-mail stating, “[w]e will sit tight for now.” CW-3 then responded to Omnicare, stating that




112
      Id. at ¶ 1056.
                                       285
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 298 of 905




“[a]lthough we are not in a back order situation we cannot assume additional usage at this time.

If this were to change I will let you know.”

       1022. On June 11, 2013, V.B., Director of National Accounts at Dr. Reddy’s, spoke to

T.B., National Account Manager at Apotex.

       1023. On June 14, 2013, Anda, a wholesale customer, e-mailed J.A. of Dr. Reddy’s

asking “[d]id mylan follow your increase?” J.A. responded, “We’ve heard they did.” J.A. had

learned of Mylan’s intent to follow the price increase through his prior communications with

Nesta. However, Mylan had not actually raised its price on Tizanidine at the time of the inquiry

and would not do so until July 2, 2013.

       1024. On June 26, 2013, Meijer, a supermarket chain customer, e-mailed Dr. Reddy’s

requesting a bid for Tizanidine. J.A. forwarded the request to N.M., a marketing executive at Dr.

Reddy’s, stating: “I’m assuming they got a price increase.” N.M. responded: “I think, given the

market situation and us leading the price adjustment, I think, we should not go behind additional

market share since it will erode the market even further.” J.A. replied, “[y]eah, I was just sending

it as an FYI, no intention to bid.” On June 28, 2013, two days later, J.A. of Dr. Reddy’s and

S.G., Director of Marketing at Sun, communicated by phone. A few weeks later, Meijer

forwarded the same request to Sandoz. Sandoz’s response was similar: “[w]e cannot supply

unfortunately.”

               4.      May 24, 2013 First List of Price Increases

       1025. When Patel began at Teva, she completed and sent her first formal list of

recommended price increases to her supervisor, K.G., on May 24, 2013. She sent the list via e-

mail, with an attached spreadsheet entitled “Immediate PI File.” The attached list included

twelve (12) different drugs where Patel recommended that Teva follow a “high quality”


                                    286
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 299 of 905




competitor’s price increase as soon as possible. The spreadsheet also revealed competitively

sensitive information about future pricing and bidding practices of several of Teva’s high quality

competitors – information that Patel could have only learned through her discussions with those

competitors. The relevant columns from that spreadsheet are set forth below:




                                                                                          113

          1026. For every one of the relevant drugs on the list, Patel or another executive at Teva

spoke frequently with Teva’s competitors in the days and weeks leading up to May 24, 2013.

During these communications, Teva and its competitors agreed to fix prices and avoid competing

with each other in the markets for the identified drugs. For some of these drugs – including the

four different formulations of Fluocinonide – Patel knew before she even began her employment

at Teva that she would be identifying those drugs as price increase candidates because of

communications she had already had with Aprahamian of Taro.

          1027. The graphic on page 168 of AG Complaint No. 2 summarizes some of the calls

related to each of the respective competitors leading up to May 24, 2013. Those

communications included communications between Teva, Actavis, Glenmark, and Sandoz

concerning Nabumetone Tablets; between Teva, Amneal, and Glenmark concerning Ranitidine




113
      Id. at ¶ 602.
                                       287
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 300 of 905




HCL Tablets; between Teva and Glenmark concerning Moexipril HCL Tablets and Moexipril

HCL/HCTZ Tablets; between Teva, Glenmark, and Taro concerning Adapalene Gel; between

Teva and Lupin concerning Cefdinir Oral Suspension, Cefprozil Tablets, and Cefdinir Capsules;

and between Teva and Taro concerning Fluocinonide Ointment, Fluocinonide Cream E,

Fluocinonide Gel, and Fluocinonide Cream.

       1028. The “Immediate PI File,” including the competitively sensitive information Patel

had obtained from competitors, was sent by Patel’s supervisor K.G. to Cavanaugh – at that time

the Senior Vice President of Sales and Marketing at Teva – on May 27, 2013. Cavanaugh

adopted and approved Patel’s price increase recommendations on May 28, 2013.

       1029. The Teva price increases for the drugs identified in Patel’s May 24, 2013

“Immediate PI File” went into effect on July 3, 2013. Patel went to great lengths to coordinate

these price increases with competitors prior to sending the list to K.G. on May 24, 2013. Some

illustrative examples of that coordination are set forth below.

                       a.      Glenmark

       1030. A number of the drugs identified in the “Immediate PI File” were targeted

because of a recent Glenmark price increase on May 16, 2013. As soon as Patel started at Teva,

she began to identify price increase candidates through her conversations with various sales and

marketing executives at Glenmark, including:

               a.      CW-5: 4 calls on 5/2/13 (5:02; 0:06; 7:18 and 11:39), 2 calls on 5/3/13

(1:53 and 0:06); 1 text message on 5/3/13;

               b.      J.C.: 3 calls on 5/6/13 (6:45; 20:44; 8:39); 2 calls on 5/7/13 (7:59 and

1:03); For example, early in the morning on May 2, 2013, Patel informed a colleague that she

expected to have some new drugs to add to the price increase list imminently:


                                    288
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 301 of 905




                                                                                           114


          1031. Less than fifteen minutes later, Patel received a call from CW-5 of Glenmark and

the two spoke for just over five (5) minutes. Shortly after that call, at 7:44 a.m., Patel sent a

follow-up e-mail where she identified six different “high priority” Glenmark drugs to add to the

price increase list, including: Adapalene gel; Nabumetone; Pravastatin; Ranitidine HCL;

Moexipril HCL; and Moexipril HCL/HCTZ. Glenmark had not yet increased price on any of

those drugs, nor had it sent any notices to customers indicating that it would be doing so (and

would not send such notices until May 15, 2013).

          1032. As the Glenmark price increases were approaching, Patel took steps to make sure

that Teva did not undermine its competitor’s action. During the morning on May 15, 2013, in

anticipation of the Glenmark price increases that had not yet been implemented or made public,

Patel instructed her Teva colleagues to alert her of any requests by customers for pricing relating

to eight different drugs that Teva and Glenmark both marketed:




114
      Id. at ¶ 607.
                                       289
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 302 of 905




                                                                                   115


          1033. In accordance with the fair share understanding outlined above Patel wanted to be

careful to avoid obtaining any market share from Glenmark after the price increases.

          1034. Patel also spoke to CW-5 of Glenmark for nearly six (6) minutes the next day,

May 16, 2013 – the day of the Glenmark price increases. Effective that day, Glenmark increased

price on the following drugs where there was an overlap with Teva: Adapalene gel;

Nabumetone; Fluconazole tablets; Ranitidine HCL; Moexipril HCL; Moexipril HCL/HCTZ;

Pravastatin; and Ondansetron. Patel also spoke to CW-5 and J.C. at Glenmark multiple times on

May 17, 2013.

          1035. After Glenmark price increase implementation on May 16, 2013, and before Teva

had the opportunity to follow those increases, several customers approached Teva looking for a



115
      Id. at ¶ 608.
                                       290
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 303 of 905




lower price. Teva refused to bid on most of these solicitations so as to maintain market stability.

When it did provide a customer with a bid, Teva intentionally bid high so that it would not win

the business. As Patel stated to a Teva colleague when a large wholesaler approached Teva

about bidding on several Glenmark drugs: “IF we bid, we need to bid high, or we will disturb

the market.”

       1036. Patel did not immediately include all of the Glenmark price increase drugs on

Teva’s price increase list, however, because certain drugs involved non high “quality”

competitors. For these drugs, a little more work (and communication) was required before Patel

would feel comfortable moving forward with a price increase.

       1037. For example, the market for Fluconazole tablets included a non-Defendant

generic manufacturer as a competitor (albeit with relatively low market share) in addition to

Teva and Glenmark. As of Friday May 17, 2013, Patel had not yet decided whether Teva should

follow the Glenmark price increase on Fluconazole, fearing that the non-Defendant generic

manufacturer might not be a responsible competitor. In an internal e-mail that day, Patel

indicated to colleagues – including her supervisor, K.G. – that she was “[g]athering some revised

intel” about Fluconazole in order to determine next steps. The following Monday, May 20, Patel

called a national account manager at the non-Defendant generic manufacturer but was unable to

connect. Patel was ultimately not able to communicate with the national account manager by

phone until May 28, 2013. The next day after speaking to the national account manager – May

29, 2013 – Patel promptly added Fluconazole to the Teva price increase list.

       1038. Teva followed the Glenmark price increase for Fluconazole tablets on July 3,

2013. That same day, Patel spoke to the national account manager and also spoke to CW-5 at

Glenmark for almost five (5) minutes. The Teva price increases were a staggering 875% -

                                    291
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 304 of 905




1,570%, depending on the dosage strength. The non-Defendant generic manufacturer then

followed with an increase of its own on August 16, 2013. Patel coordinated those increases with

both Glenmark and the non-Defendant generic manufacturer.

       1039. Subsequently, Citron and Dr. Reddy’s entered the Fluconazole market. When

Citron was preparing to enter the market in late 2013 and early 2014, L.S., VP of Sales at Citron,

communicated with T.C., Director of Sales at Teva, in November 2013, December 2013, and

February 2014. In March 2014, K.S., EVP of Sales at Citron, communicated by phone with Jim

Grauso of Glenmark. When Dr. Reddy’s was entering the market, Nisha Patel of Teva had

contact by phone and text with V.B., VP of Sales at Dr. Reddy’s, in June, July, and August of

2014. Despite entry by Citron and Dr. Reddy’s, prices for Fluconazole remained elevated.

                      b.      Sandoz

       1040. In her May 24 “Immediate PI File,” Patel included competitively sensitive

information about the drug Nabumetone, indicating that she was confident following Glenmark’s

increase because Sandoz was “bidding high” on that drug. In other words, Sandoz would

provide cover bids that were too high to be successful, so that Sandoz would not take its

competitors’ market share even if it did not take its own price increase. Patel had spoken to CW-

1 for nearly twenty-five (25) minutes on May 15, 2013, and again for more than eighteen (18)

minutes on May 20, 2013, during which time she learned this information.

       1041. At the same time, Sandoz was internally discussing its “bidding high” strategy for

Nabumetone. Two days before Patel sent the “Immediate PI File” to her supervisor, a Sandoz




                                    292
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 305 of 905




pricing analyst sent the following e-mail to Kellum and CW-1 confirming the strategy:




                                                                                        116


           1042. Patel continued to coordinate with CW-1 and other competitors about increasing

 prices for drugs on the list even after she sent it to K.G. on May 24, 2013. For example, at 8:15

 a.m. on May 30, 2013, Patel spoke to CW-5 at Glenmark for nearly twelve (12) minutes.

 Immediately after hanging up the phone, Patel called CW-1 at Sandoz to discuss Glenmark’s

 increase on the drug Ranitidine HCL and Teva’s plans to follow that increase (Sandoz was also

 in the market for Ranitidine HCL). She left CW-1 a voicemail, which he returned promptly.

 Patel and CW-1 then had several substantive telephone calls over the next half-hour.

          1043. After these conversations with Patel, at 10:02 a.m., CW-1 sent an e-mail to

Kellum indicating that he believed there would be price increases in the pipeline with respect to




116
      Id. at ¶ 616.
                                       293
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 306 of 905




Ranitidine HCL, and suggesting a potentially substantial increase in Sandoz’s price:




                                                                                       117


          1044. The communication between Patel and CW-1 about competitively sensitive

information was constant and unrelenting during this period. For example, in June 2013 Teva

was “attempting to understand how [its] pricing for Isoniazid compares to the rest of the market.”

On June 11, 2013, L.R., a Teva marketing representative, asked Patel whether she was “aware of

any competitive market intel for this family?” According to the marketing representative,

Sandoz was also in the market for Isoniazid and had “drastically increased their pricing” in

January 2013. Patel responded: “I will try to get the scoop on Sandoz pricing tomorrow. When

do you need this by?”

          1045. The next day - June 12, 2013 - Patel exchanged at least five (5) calls with CW-1




117
      Id. at ¶ 618.
                                       294
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
            Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 307 of 905




at Sandoz, including those listed below:




                                                                                               118


            1046. At 8:27 a.m., after the first two of the phone calls listed above, Patel sent the

following e-mail clarifying some of the information that L.R. had provided, reflecting some of

the conversations about market share she was having with CW-1:




                                                                                                119


            1047. Later that day, at 3:21 p.m., Patel passed along additional information with




118
      Id. at ¶ 620.
119
      Id.
                                         295
                        FILED WITH REDACTIONS – PUBLIC VERSION
            MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 308 of 905




specific price points she had received from CW-1 at Sandoz:




                                                                                          120


          1048. As discussed more fully below, Teva ultimately increased price on Isoniazid on

January 28, 2015 – in coordination with Sandoz. Patel spoke to CW-1 for more than sixteen (16)

minutes shortly before the increase, on January 22, 2015.

                        c.      Taro

          1049. Patel noted in her May 24, 2013 “Immediate PI File” that for the drug Adapalene

Gel, she was confident in following the Glenmark price increase because there were also

“[r]umors of a Taro increase” on that drug. In addition to Teva and Glenmark, Taro was the only

other competitor in the market for Adapalene gel at that time. Patel had heard the “rumors”

about a Taro increase directly from Aprahamian, the Vice President of Sales and Marketing at

Taro. During a nearly eleven (11) minute phone conversation between the two on May 22, 2013,

the competitors agreed to follow the Glenmark increase. This was the first call between Patel

and Aprahamian since Patel joined Teva.

          1050. Shortly after the phone call with Patel, Aprahamian made an internal request for a

report with specific information about Adapalene gel in order to evaluate a potential Taro

increase on the drug, including volume and pricing. Aprahamian indicated that the reason for his

request was that the “[r]umor mill has some price changes in the market.”



120
      Id. at ¶ 621.
                                       296
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 309 of 905




          1051. The next day, May 23, 2013, Aprahamian directed a Taro employee to implement

a price increase on Adapalene gel:




                                                                                          121


          1052. Exactly one week after the call between Patel and Aprahamian, on May 29, 2013,

Taro increased its price on Adapalene gel. As discussed below, Teva followed with its own price

increase on July 3, 2013, which was coordinated with both Glenmark and Taro.

                      5.   July 3, 2013 Price Increases

          1053. Teva implemented its first formal set of price increases using Patel’s high-quality

competitor formula on July 3, 2013, relating to twenty-one (21) different generic drugs. Many of

the drugs slated for price increases were from the May 24, 2013 “Immediate PI File,” but several

others had been added in the interim. Patel scheduled a conference call for the day before the




121
      Id. at ¶ 625.
                                       297
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 310 of 905




price increases to discuss those increases with members of Teva’s sales and pricing departments:




                                                                                              122


          1054. Patel and/or Green spoke to every important competitor in the days and weeks

leading up to the July 3, 2013 Teva price increase to coordinate the increases and reiterate the

understanding already in place with those competitors.



122
      Id. at ¶ 626.
                                       298
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 311 of 905




       1055. The graphic on page 178 of the Amended State AG Complaint No. 2 details some

of the calls between Teva representatives and Teva’s competitors in the days and weeks leading

up to the July 3, 2013 price increase. Those communications included communications between

Teva and Taro regarding Adapalene Gel; between Teva and Lupin regarding Cefdinir Capsules,

Cefdinir Oral Suspension, and Cefprozil Tablets; between Teva and Mylan regarding Cimetidine

Tablets, Methotrexate Tablets, Nadolol Tablets, and Prazosin HCL Capsules; between Teva and

Glenmark regarding Fluconazole Tablets, Moexipril HCL Tablets, Moexipril HCL/HCTZ

Tablets, Nabumetone Tablets, and Ranitidine HCL Tablets; and between Teva and Upsher-Smith

regarding Oxbutynin Chloride Tablets.

       1056. The only drugs that Patel or Green did not coordinate with Teva’s competitors

(those not highlighted in the referenced graphic) were drugs where Teva was exclusive – i.e., had

no competitors.

       1057. Patel – and other executives at Teva – went to great efforts to coordinate these

price increases with competitors prior to July 3, 2013. Some illustrative examples of generic

drugs that were added to the list after May 24, 2013 are set forth in more detail below.

                       a.     Upsher-Smith

       1058. On June 13, 2013, as Patel was in the process of finalizing the Teva price increase

list, she learned that Upsher-Smith had increased its listed WAC prices for the drug Oxybutynin

Chloride.

       1059. On June 13, 2013, K.G. of Teva sent an e-mail to several Teva employees,

including Patel, asking them to “share any competitive intelligence you may have or receive”

regarding Oxybutynin Chloride. At that time, Teva had been considering whether to remove the

drug from its inventory, due to low supply and profitability. One factor that could potentially


                                    299
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 312 of 905




change that calculus for Teva was the ability to implement a significant price increase. On June

14, 2013, while considering whether to change Teva’s plan to delete the drug, a Teva employee

asked Patel whether she could “provide an estimate of the pricing we might secure business at?”

       1060. On June 15, 2013, Patel exchanged six (6) text messages with B.L., a senior

national account executive at Upsher-Smith.

       1061. Patel deemed Upsher-Smith a highly-ranked competitor (+2) in large part because

of her relationship and understanding with B.L. In the week before she began her employment at

Teva (after leaving her previous employment), Patel and B.L. exchanged several text messages.

During her first week on the job, as she was beginning to identify price increase candidates and

“high quality” competitors, Patel spoke to B.L. on April 29, 2013 for nearly twenty (20) minutes.

During these initial communications, the two competitors reached an understanding that Teva

and Upsher-Smith would follow each other’s price increases. This understanding resulted in

Upsher-Smith receiving a +2 “quality competitor” ranking from Patel.

       1062. On June 19, 2013, Teva learned that the other competitor in the market for

Oxybutynin Chloride, a company not identified as a Defendant in this Complaint, also increased

its price for that drug. As a result, a national account executive at Teva sent an e-mail to Patel

stating “Did you know about the Oxybutynin? We have small share, but huge increase there!”

Patel responded: “Yes, heard late last week. The train is moving so fast, I’m worried we won’t

get on!” That same day, Patel instructed a colleague to add Oxybutynin Chloride to the Teva

price increase list and began taking steps to implement the increase.

       1063. On July 3, 2013, Teva implemented a price increase ranging between 1,100-

1,500% on Oxybutynin Chloride, depending on the dosage strength. Like the other drugs on the




                                    300
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 313 of 905




list, Teva would not have increased its price without first obtaining agreement from competitors

that they would not compete with Teva or steal market share after the increase.

       1064. This 2013 price increase was not the first price increase for Oxybutynin Chloride.

In October 2011, Par and Upsher-Smith had both significantly increased their pricing in parallel.

Although this price increase had put Upsher-Smith’s pricing above Teva’s, Upsher-Smith was

still able to gain market share, consistent with the Fair Share Agreement.

                      b.      Mylan

       1065. Immediately after she began at Teva, Patel began to investigate Mylan drugs as a

potential source for coordinated price increases. For example, on May 6, 2013, as she was

creating the list of “Immediate PI” candidates, Patel sent Green an e-mail with an attached

spreadsheet titled “Price Increase Candidate Competitive Landscape.” Patel asked Green to

“gather as much market intelligence as possible” for certain, specific items that she had

highlighted in blue, including nine (9) Mylan drugs: Tolmetin Sodium capsules; Doxazosin

Mesylate tablets; Methotrexate tablets; Diltiazem HCL tablets; Flurbiprofen tablets; Nadolol

tablets; Amiloride HCL/HCTZ tablets; Cimetidine tablets; and Estradiol tablets.

       1066. The next day, May 7, 2013, Green spoke to Nesta at Mylan three times, including

one call lasting more than eleven (11) minutes. Green also called Patel twice that day to report

on what he had learned. Green and Nesta also spoke a number of times over the next several

days, including on May 8 (3:46), May 9 (4:05) and May 10, 2013 (0:28; 10:46 and 2:19).

       1067. On May 14, 2013, Patel asked several Teva national account managers, including

Green, to obtain “price points” on certain Mylan drugs including Cimetidine and Nadolol in

preparation for a potential price increase. She indicated internally to another Teva colleague that

she was expecting “additional Mylan intel” and that she was expecting Mylan “to take an


                                    301
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 314 of 905




additional increase” on those items. On May 17, 2013, Green spoke to Nesta six (6) times,

including calls lasting 11:50, 2:23, 4:25 and 16:02.

          1068. On May 29, 2013, after a discussion with Cavanaugh, Patel added four Mylan

drugs to the Teva price increase list: Nadolol, Cimetidine, Prazosin HCL, and Methotrexate.

          1069. Discussions between Green and Nesta about specific drugs continued into June, as

Mylan was also preparing for its own major price increase on a number of drugs. From June 24

through June 28, 2013, for example, Green and Nesta had at least the following telephone calls:




                                                                                          123


          1070. On June 26, 2013, in the midst of this flurry of communications between Teva

and Mylan (and the same day that Green and Nesta had a one-hour phone call), one of Patel’s

colleagues sent her a suggestion with the following list of potential drugs to add to the price

increase list:




123
      Id. at ¶ 640.
                                       302
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
            Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 315 of 905




                                                                                          124


            1071. In response, Patel’s supervisor, K.G., commented that “Ketoprofen would have a

high likelihood of success.” Patel also responded favorably with regard to some of the drugs,

alluding to the fact that she had inside information about at least Ketoprofen:




                                                                                            125


            1072. Not surprisingly given the “rumors,” Mylan raised its price for both Ketorolac

Tromethamine and Ketoprofen (the two Mylan drugs on the list above) six days later, on July 2,

2013. Teva then quickly followed with its own price increase for both drugs (and others) on

August 9, 2013. As discussed more fully below, those price increases were closely coordinated

and agreed to by Teva and Mylan.

            1073. At the end of the flurry of phone communications between Teva and Mylan

described above – on June 28, 2013 – Green and Nesta had a four (4) minute call starting at

10:59 a.m.. Within minutes after that call, Patel sent the following e-mail internally at Teva:




124
       Id. at ¶ 641.
125
      Id.
                                         303
                        FILED WITH REDACTIONS – PUBLIC VERSION
            MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
           Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 316 of 905




                                                                                           126


            1074. Patel obtained this information directly from Green but got one significant point

wrong (which confirms that she had advance notice of the Mylan increase). In fact, Mylan did

not announce the price increases until the following Monday, July 1, 2013 – with an effective

date of July 2, 2013.

            1075. Patel consistently used the term “rumors” in e-mails to camouflage that Teva was

communicating with competitors about future price increases. She used the term when

discussing Taro in the May 24, 2013 “Immediate PI” spreadsheet, after speaking with

Aprahamian and before Taro raised its price on Adapalene gel. She used it again on June 26,

2013 – after Green and Nesta spoke several times in advance of Mylan’s price increase on

Ketoprofen.

            1076. Similarly, on July 2, 2013 – the day before Teva’s price increases (including for

the drug Methotrexate) went into effect, a colleague asked Patel how Teva’s competitors’ pricing

compared with regard to Methotrexate. Patel responded that Mylan’s pricing was a little low on




126
      Id. at ¶ 643.
                                        304
                       FILED WITH REDACTIONS – PUBLIC VERSION
           MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 317 of 905




that drug, “but we are hearing rumors of them taking another increase,” so Teva felt comfortable

increasing the price of that drug on July 3, 2013. These “rumors” – which were based on the

direct communications between Green and Nesta noted above – again turned out to be accurate:

Mylan increased its price of Methotrexate, pursuant to its agreement with Teva, on November

15, 2013.

          1077. During this same time period, Teva’s competitors for Methotrexate – West-Ward,

Mylan, and Par – also increased Methotrexate prices. Par had increased prices in February 2013,

and West-Ward followed this price increase on May 15, 2013. Consistent with the Fair Share

Agreement, Par and West-Ward knew that they could increase prices without losing share to

Mylan or Teva.

          1078. After the large Teva and Mylan price increases on July 2 and 3, 2013, Sandoz

sought to obtain a “comprehensive list of items” price-fixed so that it would “not respond to

something adversely” by inappropriately competing for market share on any of those drugs.

Sandoz executives had previously conveyed to their counterparts at both Mylan and Teva that

Sandoz would follow their price increases and not steal their customers after an increase. Sandoz

ensured it was aware of every increase taken by both competitors so it could live up to its end of

the bargain.

          1079. On July 9, 2013, CW-1 stated in an internal Sandoz e-mail that he would “call

around to the [Sandoz directors of national accounts] to try and gather a comprehensive list of

items.”

          1080. Pursuant to that direction, on July 15, 2013 CW-2 of Sandoz called Rekenthaler at

Teva and left a message. Rekenthaler called CW-2 back immediately and the two had a three (3)

minute conversation during which CW-2 asked Rekenthaler to provide him with a full,

                                       305
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 318 of 905




comprehensive list of all the Teva price increase drugs – not just those drugs where Teva

overlapped with Sandoz. Rekenthaler complied. Understanding that it was improper to share

competitively sensitive pricing information with a competitor, and in an effort to conceal such

conduct, Rekenthaler first sent the Teva price increase list from his Teva work e-mail account to

a personal e-mail account, and then forwarded the list from his personal e-mail account to CW-




                                    306
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 319 of 905




2’s personal e-mail account:




                                                                                        127



          1081. CW-2 later called CW-1 and conveyed the information orally to CW-1, who

transcribed the information into a spreadsheet.

          1082. One of the drugs that both Teva and Mylan increased the price of in early July

2013 was Nadolol. Sandoz was the only other competitor in that market. Shortly after the Teva

increase, CW-1 sent Patel a congratulatory message regarding the increase.



127
      Id. at ¶ 648.
                                       307
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 320 of 905




               6.     July 19, 2013 Price Increase – Enalapril Maleate

       1083. Immediately after the July 3, 2013 price increases, Patel began preparing for what

she called “Round 2” – another large set of Teva price increases. In the interim, however, Teva

was presented with an opportunity to coordinate a price increase with competitors on a single

drug – Enalapril Maleate tablets.

       1084. Mylan previously increased its price for Enalapril Maleate effective July 2, 2013.

At that time, there were only three manufacturers in the market: Mylan, Teva and Wockhardt.

Enalapril Maleate was on the list of drugs slated for a price increase that Teva had received from

Mylan in June 2013, before those price increases were put into effect (as discussed above).

       1085. Shortly after the Mylan price increase, on July 10, 2013, Teva received a request

from a customer for a lower price on Enalapril Maleate. Interestingly, the customer indicated

that the request was due to Wockhardt having supply problems, not because of the Mylan

increase. K.G. of Teva confirmed that Enalapril Maleate “was on the Mylan increase

communicated last week. They took a ~75% increase to WAC.”

       1086. The comment from the customer sparked some confusion at Teva, which Teva

quickly sought to clarify. That same day, Green and Nesta had two phone calls, including one

lasting almost sixteen (16) minutes. The next day, July 11, 2013, Green and Nesta spoke two

more times. During these conversations, Nesta explained to Green that Wockhardt had agreed to

follow the Mylan price increase on Enalapril Maleate. This information sparked the following e-




                                    308
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 321 of 905




mail exchange between Green and Patel (starting from the bottom):




                                                                                           128


          1087. As it turned out, there must have been a miscommunication between Green and

Nesta because although Wockhardt did in fact plan to follow Mylan’s price increase, it had not

yet had the opportunity to do so as of July 11, 2013.

          1088. On Friday, July 12, 2013, J.P., a national account executive at Teva, asked Patel

whether Teva was “planning on increasing [its price for Enalapril].” Patel responded: “I hope to

increase, but we’re gathering all the facts before making a determination.” J.P. then inquired

whether Teva would make an offer to the customer, and Patel responded: “Not sure yet. Need

some time. We’re exploring the possibility of an increase just on this item . . . in the near future.

Maybe next week.”



128
      Id. at ¶ 654.
                                       309
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 322 of 905




       1089. That same day, Patel and Green each started “exploring the possibility” and

“gathering the facts” by reaching out to Teva’s two competitors for Enalapril Maleate. Patel

called Nesta of Mylan directly and they spoke three times, including calls lasting six (6) and five

(5) minutes. Patel likely called Nesta directly in this instance because Green was attending the

PBA Health Conference at the Sheraton Overland Park, Overland Park, Kansas, where he was

participating in a golf outing. Upon information and belief, K.K. – a senior national account

executive at Wockhardt – attended the same conference, and likely spoke directly to Green either

at the golf outing during the day or the trade show at night, because at 12:40 a.m. that evening

(now the morning of July 13, 2013) K.K. created a contact on his cell phone with Green’s cell

phone number in it.

       1090. On Sunday, July 14, 2013, after Green returned home from the conference, Green

and Patel spoke three times, including one call lasting twenty-one (21) minutes. During these

calls, Green conveyed to Patel what he had learned from K.K.: that Wockhardt planned to

follow the Mylan price increase.

       1091. First thing the next morning, on Monday, July 15, 2013, Patel sent an e-mail to a

Teva executive stating “new developments. . .heard that Wockhardt is taking an increase today

or tomorrow.” At the same time, Wockhardt began planning to raise the price of Enalapril

Maleate and sought to confirm specific price points for the increase. Internally, Wockhardt

employees understood that K.K. would try to obtain price points from a competitor. That

morning, K.K. of Wockhardt called Green for a one (1) minute call; shortly thereafter, Green

returned the call and they spoke for two (2) more minutes. At 9:57 a.m. that morning, K.K.

reported internally the specific price ranges that he had obtained from Green.




                                    310
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 323 of 905




          1092. Armed with this competitively sensitive information, and the understanding that

Wockhardt intended to follow the Mylan increase, Teva began to plan its own price increase. On

Tuesday, July 16, 2013, Patel sent the following internal e-mail to her supervisor K.G., again

using the term “rumors” to obfuscate the true source of her information:




                                                                                        129


          1093. That same day, Nesta called Patel and left a voicemail.

          1094. Patel’s July 16, 2013 e-mail referred to above was forwarded to Cavanaugh, who

promptly approved the price increase. That same day, July 16, 2013, Patel then scheduled a

“Price Increase Discussion” with members of Teva’s sales and pricing teams, and sent the




129
      Id. at ¶ 659.
                                       311
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 324 of 905




following agenda:




                                                                                        130


          1095. Teva and Wockhardt simultaneously implemented price increases on July 19,

2013. Although the timing of the price increase was coordinated among the competitors, Patel

nevertheless described the simultaneous increase as a coincidence in an internal e-mail that same




130
      Id. at ¶ 660.
                                       312
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 325 of 905




day:




                                                                                          131


          1096. Within a few days after the increases, a customer complained to K.K. at

Wockhardt, asking: “What is going on in the market that justifies your price increases?” K.K.’s

response to the customer was direct: “Mylan took up first we are just following.” Similarly, in

early August a different customer asked Wockhardt to reconsider its increase, suggesting that

Wockhardt’s competitors were offering a lower price point. Knowing this to be untrue, K.K.

replied again “we followed Mylan and Teva for the increase.”

                      7.   August 9, 2013 Price Increases

          1097. On August 9, 2013, Teva raised prices on twelve (12) different drugs. These

increases were again coordinated with a number of Teva’s competitors, including Mylan,

Sandoz, Taro, Lupin, Glenmark, Zydus and Apotex.

          1098. Patel began planning for the increases shortly after the July 3 increases were

implemented. On July 11, 2013, Patel sent a preliminary draft list of price increase candidates to

a colleague for what she referred to as “Round 2.” For the drugs on the preliminary list, Patel




131
      Id. at ¶ 661.
                                       313
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 326 of 905




stated that “this does not guarantee that [they] will end up getting an increase, but at the very

least, it will be put through the review process.”

          1099. The list included a number of drugs involving the following competitors,

primarily: Actavis, Aurobindo, Glenmark, Heritage, Lupin, Mylan and Sandoz. In the days

leading up to July 11, 2013, Patel was communicating directly with executives at nearly all of

those competitors, including the following:




                                                                                            132


          1100. Patel was also communicating indirectly with Mylan through Green. For

example, on July 10, 2013 – the day before Patel sent the preliminary “Round 2” increase list –

Green and Nesta spoke twice. Shortly after the second call, Green called Patel and the two spoke

for just over seven (7) minutes. The next day, on July 11, Nesta and Green exchanged several

more calls. The timing of those calls is set forth below:




132
      Id. at ¶ 665.
                                       314
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 327 of 905




                                                                                              133


          1101. Patel and other Teva executives continued to coordinate with competitors over the

next several weeks, refining the list and preparing for the next large Teva price increase.

          1102. By August 7, 2013, Patel had finalized the list. That day she sent an e-mail to her

supervisor, K.G., with a “Price Increase Overview” spreadsheet which she had prepared for

Cavanaugh, summarizing the increases. As shown below, the spreadsheet included

competitively sensitive information about certain competitors’ plans regarding future price

increases that Patel and/or Green could have only learned from directly colluding with those

competitors:




                                                                                          134


          1103. K.G. immediately recognized that having such explicit evidence of a competitor’s

price increase plans in writing would be problematic for Teva. In response to the e-mail, K.G.




133
      Id. at ¶ 666.
134
      Id. at ¶ 668.
                                       315
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 328 of 905




politely asked Patel to remove some of the incriminating information:




                                                                                             135


          1104. In accordance with the executive’s request, Patel deleted the information.

          1105. Patel and Green coordinated the increases with every important competitor in the

days and weeks leading up to the increase. The graphic on page 197 of Amended State AG

Complaint No. 2 details some of the calls with competitors in the days and weeks leading up to

the increases. Those communications included communications between Teva and Mylan

regarding Amiloride HCL/HCTZ Tablets, Diclofenac Tablets, Diltiazem HCL Tablets,

Ketoprofen Capsules, Ketorolac Tablets, and Tolemetin Sodium Capsules; between Teva and

Sandoz regarding Clemastine Fumarate Tablets; between Teva, Mylan, and Apotex regarding

Dokazsin Mesylate Tablets; between Teva and Taro regarding Etodolac ER Tablets; and between

Teva, Apotex, Glenmark, Lupin, and Zydus regarding Pravastatin Tablets.



135
      Id. at ¶ 669.
                                       316
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 329 of 905




          1106. The only drug on the list that Patel and/or Green were not coordinating with

competitors on in advance (Clemastine Fumarate oral liquids) was a drug where Teva was

exclusive and thus had no competitors. That drug was slated for the lowest increase of all drugs

on the list (7%).

          1107. The day before the price increase went into effect - August 8, 2013 - Patel was

particularly busy, spending most of her morning reaching out and communicating with several

key competitors:




                                                                                         136


          1108. As it turned out, Mylan was also in the process of implementing its own price

increases on August 9, 2013 on several drugs (including several sold by Teva), and it is likely

that Nesta reached out to Patel to coordinate those increases.

                        a.      Mylan

          1109. Teva and Mylan were coordinating price increases consistently during this period,

including the time leading up to the August 9, 2013 increases. During each step in the process,

Teva and Mylan executives kept their co-conspirators apprised of their decisions. The

communications were typically initiated by Patel, who asked Green to communicate with Nesta

of Mylan and obtain what she referred to as “intel” on many different drugs. But at times Patel

communicated directly with Nesta.



136
      Id. at ¶ 672.
                                       317
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 330 of 905




          1110. For example, on July 22, 2013, Patel sent Green an e-mail with an attached

spreadsheet of “Round 2” increase items. She indicated that she was “seeking intel” for a group

of drugs in the attached spreadsheet with a highlighted yellow “x” and included in a column

titled “Follow Mylan/Other:”




                                                                                       137


          1111. A large majority were Mylan drugs.

          1112. The next day – July 23, 2013 – at 4:30 p.m., Green and Nesta spoke for more than

six (6) minutes. Immediately after hanging up the phone, Green called Patel to convey the intel

he had obtained from Mylan. The call lasted more than three (3) minutes.

          1113. On July 29, 2013, Green at Teva was approached by a large retail pharmacy

asking for bids on several of the drugs that Mylan had increased prices on in early July. Green’s

first step was to request market share information for those drugs so that Teva could make a

decision on how to respond to the customer’s inquiry based on the generally accepted




137
      Id. at ¶ 674.
                                       318
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 331 of 905




understanding regarding fair share:




                                                                                           138


          1114. The next day, July 30, 2013, Patel sent Green the “latest” price increase file as an

attachment, saying that she “[f]igured it would help since I’ve changed a few things on you.”

Patel asked Green to obtain additional “market intel” for a group of seven Mylan drugs, some of

which varied slightly from the prior spreadsheet.

          1115. Following the same consistent pattern, Green and Nesta spoke six (6) times over

the next two days. After hanging up from the last call between the two on August 1, 2013, Green

called Patel and conveyed the results of his conversations. This series of phone calls is detailed

below:




                                                                                           139




138
      Id. at ¶ 676.
139
      Id. at ¶ 678.
                                       319
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 332 of 905




          1116. In the midst of the phone calls between Green and Nesta on July 31, 2013, Patel

sent the following e-mail with “commentary” about the customer request, with a particular focus

on balancing Teva’s desire to increase prices against its commitment to adhere to the fair share

agreement and how that may affect its market share for certain products sold by Mylan:




                                                                                          140


          1117. Based on all of these communications between Teva and Mylan (and at times

other competitors), Teva was able to successfully increase price on seven different drugs that it

overlapped with Mylan on August 9, 2013, as set forth above.




140
      Id. at ¶ 679.
                                       320
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 333 of 905




                        b.     Pravastatin

          1118. As early as May 2, 2013, Patel engaged in discussions regarding a price increase

for Pravastatin with CW-5, a senior executive at Glenmark. Early in the morning of May 2, as

she was in the process of formulating her list of “high quality” competitors and the list of price

increase candidates, Patel informed a colleague that she expected to have some “priority items”

to add to the price increase list “shortly.” Within minutes, she received a call from CW-5 and

they discussed price increases for a number of different drugs, including Pravastatin. Shortly

after that call, Patel sent an e-mail to her Teva colleague directing him to add Pravastatin, and

several other Glenmark drugs, to the price increase list. In all, Patel spoke to CW-5 four (4)

times throughout the day on May 2, 2013, as set forth below:




                                                                                           141


          1119. As of May 2013, the market for Pravastatin included five competitors: Glenmark,

Teva, Lupin, Zydus and Apotex. The number of competitors made it more difficult to coordinate

a price increase. This difficulty stemmed in part because two of those competitors – Zydus and

Apotex – were also the two lowest quality competitors in Patel’s quality of competition rankings,

and any price increase for that drug would require significant coordination and communication

before Teva could feel comfortable raising its own price.




141
      Id. at ¶ 682.
                                       321
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 334 of 905




          1120. Teva was able to achieve a sufficient level of comfort and substantially raise

prices for Pravastatin by systematically communicating and reaching agreement with each and

every competitor on that drug over the next several months.

          1121. On May 3, 2013, Green called M.K., a senior executive at Zydus, twice with one

call lasting four (4) minutes. Over the next several weeks, Green communicated numerous times

with both M.K. and K.R., a senior sales executive at Zydus, to coordinate a Zydus price increase

on Pravastatin.

          1122. On May 6 and 7, 2013, Patel communicated with her contacts at Lupin (Berthold)

and Glenmark (J.C., a national account executive) multiple times. Those calls are detailed

below:




                                                                                                 142


During one or more of her calls with J.C. and/or CW-5 of Glenmark in early May 2013, Patel

obtained specific price points from Glenmark for its Pravastatin (and other) price increases –

well before the Glenmark increases became public – and documented those price points in her

price increase spreadsheet.

          1123. By May 8, 2013, Teva executives clearly understood that Glenmark would be

leading the Pravastatin price increase and were comfortable enough with the situation that one



142
      Id. at ¶ 686.
                                       322
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 335 of 905




marketing executive at Teva indicated in an e-mail to Patel that he was hoping to raise price on

Pravastatin “if/when Glenmark does.”

          1124. As the Glenmark increase for Pravastatin was approaching, Patel began preparing.

On May 15, 2013 – the day before Glenmark’s increase would become effective – a Teva

executive sent an e-mail out to the pricing team stating that “Nisha would like to be made aware

of any requests (including in-house RFPs) that include” several of the Glenmark product

families, including Pravastatin. The Teva executive concluded: “[i]n the event you are

reviewing these products for any request, please make her aware and as a group we can discuss

where to price based on market intelligence she has collected.”

          1125. That same day, Glenmark notified its customers that it would substantially raise

the price of Pravastatin, effective May 16, 2013.

          1126. As had become the practice among co-conspirators, the day before and the day of

the Glenmark increase brought a flurry of phone calls among several of the competitors,

including Teva executives. At least some of those calls are set forth below:




                                                                                          143




143
      Id. at ¶ 690.
                                       323
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 336 of 905




       1127. As of May 16, 2013, Patel was still considering whether Teva should increase its

price for Pravastatin, because she was concerned about whether Zydus would act responsibly and

follow a price increase. At that time, Patel did not view Zydus as a quality competitor. Patel

stated: “I have asked to get Zydus’ ability to supply on this. If it’s not so great, I would like to

add back to the increase list.” Patel later indicated that “[t]he only threat was Zydus. Just

waiting to hear on their ability to supply.”

       1128. Green was responsible for coordinating with Zydus. As seen in the table above,

on May 15, 2013, Green spoke with three Zydus employees, including a call with K.R. of Zydus

lasting sixteen (16) minutes. The next day, on May 16, Green spoke with M.K. for 4 minutes.

Later that day, K.R. called M.K. and the two Zydus executives spoke for more than seventeen

(17) minutes. Green also spoke to Rekenthaler and Patel the same day, conveying what he had

learned from his communications with the Zydus executives.

       1129. Also on May 16, Patel’s supervisor, K.G., sent an internal e-mail to several

colleagues, including Patel and Rekenthaler, stating “I think we need to understand additional

competitor ability to take on additional share and pricing actions. The volume is huge for us. It

would be nice to try to increase our price, but we do not really want to lose a lot of share on this

product.” In response, Rekenthaler indicated that he was now comfortable with the price

increase, but he did not want to put his reasoning in writing:




                                    324
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 337 of 905




                                                                                    144


          1130. The next day – May 17, 2013 – Patel continued to coordinate the price increase

with executives at both Glenmark and Lupin. For example, at 12:08 p.m., Patel called Berthold

at Lupin for an eleven (11) minute call. While she was on the phone with Berthold, CW-5 of

Glenmark called Patel (at 12:09 p.m.). and left a 23-second voicemail. Immediately after she

hung up the phone with Berthold, Patel returned the call to CW-5; they ultimately connected for

nearly eight (8) minutes.

          1131. As of this point, Teva executives had spoken to all of their competitors about

Pravastatin except Apotex. From May 20-24, Patel had the following series of phone calls with

B.H., a senior sales executive at Apotex, during which Apotex agreed to raise its price for

Pravastatin:




                                                                                          145


These were the first documented phone calls between Patel and B.H. since Patel had joined Teva.




144
      Id. at ¶ 693.
145
      Id. at ¶ 695.
                                       325
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 338 of 905




            1132. But even with this agreement in hand, Patel was still hesitant to add Pravastatin to

the price increase list until Apotex actually increased its price. For example, when she sent the

“Immediate PI” spreadsheet to her supervisor K.G. on May 24, 2013, Pravastatin was still not on

the list.

            1133. That would change shortly. On May 28, 2013, Apotex raised its price for

Pravastatin. That same day, Green also exchanged six (6) text messages with K.R. at Zydus.

The next day, after a conversation with Maureen Cavanaugh, Patel added Pravastatin to the Teva

price increase list.

            1134. The day after the Apotex increase, Green spoke to K.R. at Zydus two more times,

and exchanged four (4) more text messages. Zydus then quickly followed with a price increase

of its own on June 14, 2013.

            1135. Following the normal pattern, Green spoke to KR. and M.K at Zydus several

times in the days leading up to the Zydus increase, including at least the following calls and text

messages:




                                                                                             146




146
      Id. at ¶ 699.
                                       326
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 339 of 905




          1136. Teva ultimately followed Glenmark, Apotex and Zydus with a significant (653%)

price increase of its own on August 9, 2013. As described in more detail above, in the days and

weeks leading up to August 9, Patel and Green were communicating with all of Teva’s

competitors for Pravastatin to coordinate the increase.

          1137. When Patel sent the “Price Increase Overview” to her supervisor, K.G., on August

7, 2009, two days in advance of Teva’s price increase, she included one piece of very telling

information about the agreement she had in place with Berthold and Lupin: specifically, that

Lupin was “waiting on Teva” before implementing its own increase. Based on this

representation from Lupin, and Lupin’s status as a high-quality competitor, Teva executives felt

comfortable implementing the significant price increase.

          1138. A couple of days after Teva implemented its increase, a colleague at Teva asked

Patel when Zydus and Apotex implemented their price increases. In her response, Patel

confirmed that it was Green (“KGn”) who had indeed coordinated the Pravastatin price increase

with Zydus:


                                                                                            147


          1139. Pursuant to that agreement, shortly after Teva’s increase – on August 28, 2013 –

Lupin raised its price to follow competitors Glenmark, Apotex, Zydus and Teva.

          1140. The extra work required to implement the Pravastatin price increase was well

worth it to Teva. As she was preparing to implement Teva’s August 9, 2013 price increases,

Patel also calculated the quarterly increase in sales revenues resulting from the price increase




147
      Id. at ¶ 718.
                                       327
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 340 of 905




taken by Teva on July 3, 2013. The analysis also included the financial impact of the recent

Pravastatin increase. The results were staggering.

          1141. According to her analysis, the “Total Net Upside after Credits” as a result of the

July 3 price increases, plus Pravastatin and one other drug, was a staggering $937,079,079

(nearly $1 billion) per quarter to Teva, as shown below:




                                                                                          148


          1142. Patel was rewarded handsomely by Teva for effectuating these price increases. In

March 2014, less than a year after starting at Teva, Patel was rewarded with a $37,734 cash

bonus, as well as an allocation of 9,500 Teva stock options.

          1143. As a result of the price-fixing agreements set forth above, prices rose more than

500% for Pravastatin, according to data compiled by the Healthcare Supply Chain Association

and released by Senator Sanders and Representative Cummings.

          1144. NADAC data demonstrates that average market prices for Pravastatin remained

stable prior to July 2013, then increased dramatically and remained artificially high thereafter.

For instance, the average market price for Pravastatin 40mg increased by over 640%, from $0.09




148
      Id. at ¶ 722.
                                       328
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 341 of 905




per tablet in July 2013 to $0.67 per tablet by December 2013.




       1145. WAC pricing confirms that Apotex, Lupin, Teva, and Zydus all increased their

Pravastatin prices substantially and largely in unison.




       1146. Although WAC data is not available for Glenmark, upon information and belief, it

implemented virtually identical price increases at virtually the same time for its Pravastatin

products.

       1147. Prices continued to increase after August of 2013. In the October 2014 letters

Senator Sanders and Representative Cummings sent to generic manufacturers as part of their

investigation, they outlined the price increase Pravastatin saw between October 2013 and April

2014. They sent letters to Dr. Reddy’s, Apotex, Teva, and Zydus, and depicted the following



                                    329
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 342 of 905




price increases during that six-month period:




          1148. These price increases cannot be explained by supply shortages or costs.

According to a November 2014 report by the New York Times, a three-month supply of generic

pravastatin cost $230 in the United States, but $31.50 for the branded version, Pravachol, in

Canada.149

                           c.       Etodolac

          1149. As of July 13, 2013, Teva sold both Etodolac and Etodolac ER. Teva’s

competitors for the standard version of Etodolac were Taro and Sandoz. For Etodolac ER, Teva

had only one competitor – Taro.

          1150. When Patel first began planning for “Round 2” of Teva’s price increases,

Etodolac and Etodolac ER were not slated for increases. For example, when she circulated a

long list of potential “Round 2” increases on July 11, 2013 (that would later be cut down

substantially) – neither of those drugs was on the list.




149
      Elisabeth Rosenthal, U.S. Lawmakers Look for Ways to Provide Relief for Rising Costs of Generic Drugs, N.Y.
      TIMES (Nov. 24, 2014), https://www.nytimes.com/2014/11/25/us/lawmakers-look-for-ways-to-provide-relief-
      for-rising-cost-of-generic-drugs.html.
                                       330
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 343 of 905




          1151. Around that time, Sandoz began identifying a list of drugs where it believed it

could increase price by the end of July. Etodolac was on the list, primarily because Sandoz

would be able to implement a substantial increase without incurring significant price protection

penalties from its customers.

          1152. On July 16, 2013, CW-3, then a senior executive at Sandoz, reached out to

Aprahamian at Taro and they spoke for sixteen (16) minutes. Aprahamian called CW-3 back the

next day and the two spoke again for eight (8) minutes. After hanging up the phone with CW-3,

Aprahamian immediately called Patel. They exchanged voicemails until they were able to

connect later in the day for nearly fourteen (14) minutes. On July 18, 2013, Patel called CW-1 at

Sandoz and the two spoke for more than ten (10) minutes.

          1153. During this flurry of phone calls, Sandoz, Taro and Teva agreed to raise prices for

both Etodolac and Etodolac ER.

          1154. On July 22, 2013 – before any price increases took effect or were made public,

Patel added both Etodolac and Etodolac ER to her price increase spreadsheet for the first time,

with the following notations:


                                                                                        150


          1155. Based on her conversations with CW-1 and Aprahamian, Patel understood that

Sandoz planned to increase its price on Etodolac, and that Taro would follow suit and raise its

price for Etodolac ER. During those conversations, Teva agreed to follow both price increases.




150
      Amended State AG Complaint No. 2 ¶ 711.
                                      331
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 344 of 905




          1156. That same day, Sandoz sent out a calendar notice to certain sales and pricing

employees for a conference call scheduled for July 23, 2013 to discuss planned price increases,

including for Etodolac. Prior to the conference call on July 23, CW-1 called Patel at Teva. After

exchanging voicemails, the two were able to connect for more than fourteen (14) minutes that

day. During that call, CW-1 confirmed the details of the Sandoz price increase on Etodolac.

Similarly, CW-3 of Sandoz called Aprahamian at Taro that same day and the two spoke for more

than three (3) minutes.

          1157. The Sandoz price increase for Etodolac was effective July 26, 2013. That same

day, Taro received a request from a customer for a one-time buy on Etodolac 400mg Tablets.

After learning of the request, Aprahamian responded swiftly internally: “Not so fast. Why the

request? Market just changed on this and not apt to undercut.”

          1158. When Taro received another request on July 30 from a large wholesale customer

for a bid due to the Sandoz price increase, Aprahamian’s internal response was equally short:




                                                                                 151


          1159. Also on July 26, Patel sent an e-mail to others at Teva – including her supervisor

K.G., Rekenthaler and others – informing them of the Sandoz increase on Etodolac IR




151
      Id. at ¶ 714.
                                       332
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
            Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 345 of 905




(immediate release). She instructed them to “[p]lease watch ordering activity for both, IR and

ER. The intent is that we will follow in the near future, but a date has not been determined.”

            1160. Patel continued to coordinate with both Sandoz and Taro regarding the Etodolac

and Etodolac ER price increases (among other things). Between July 29 and August 2, 2013, for

example, Patel engaged in the following series of calls with CW-1 of Sandoz and Aprahamian at

Taro:




                                                                                     152


            1161. Aprahamian was also speaking to his contact at Sandoz, CW-3, during this time,

including the following calls:




                                                                                       153


            1162. On August 1, 2013, shortly after speaking with Patel, Aprahamian instructed a

colleague at Taro to begin implementing a price increase on Etodolac and Etodolac ER.

Aprahamian stated “[w]e need to get these out next week.” Not wanting to provide the details in

writing, Aprahamian concluded: “Will come over and discuss with you.”




152
      Id. at ¶ 716.
153
      Id.
                                         333
                        FILED WITH REDACTIONS – PUBLIC VERSION
            MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 346 of 905




          1163. By August 5, 2013, it was well known internally at Teva that Taro would soon be

raising prices on both Etodolac and Etodolac ER. The minutes from a Teva “Marketing Ops”

meeting on August 5, 2013, which Patel attended, reflect the following:




                                                                                                 154


          1164. When Patel sent the “Price Increase Overview” spreadsheet to her supervisor

K.G. on August 7, 2013, summarizing Teva’s upcoming August 9 price increases, she again

made it clear that the reason Teva was increasing its prices for Etodolac and Etodolac ER was

because Teva senior executives knew that Taro would be raising its prices on both drugs “this

week.” K.G. quickly instructed Patel to delete those entries, but never instructed her to stop

communicating with the company’s competitors, including Taro.

          1165. Teva and Taro raised prices for Etodolac and Etodolac ER simultaneously, with

the price increases effective on August 9, 2013. Both their AWP and their WAC prices were

increased to the exact same price points. The increases were substantial. For Etodolac, Teva’s

average increase was 414%; for Etodolac ER, the average increase was 198%.

                      8.   July 2013 – January 2014: Competitors Seek to “Follow” Price
                           Increases: Haloperidol and Trifluoperazine HCL, Benazepril HCTZ,
                           Levothyroxine, Clomipramine HCL

          1166. As detailed above, after Mylan and Teva implemented significant price increases

in early July 2013, Sandoz executives sought to obtain a “comprehensive list” of those Teva and




154
      Id. at ¶ 718.
                                       334
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 347 of 905




Mylan price increases. Sandoz sought this information because it did not want to accidentally

compete for market share on any of the Teva or Mylan drugs that overlapped with Sandoz.

       1167. To that end, on July 15, 2013, Sandoz executives held an internal meeting during

which CW-1 instructed members of the Sandoz sales team, including CW-2 and CW-4, “to

investigate [the] list of Mylan and Teva increase items.”

       1168. That same day, as detailed above, CW-2 contacted his counterpart at Teva,

Rekenthaler, and obtained the list of drugs that Teva increased on July 3, 2013, along with the

percentage increases for each. Similarly, on July 16, 2013, CW-4 called her contact at Mylan,

Nesta. The call lasted two-and-a-half (2.5) minutes. A half hour later, Nesta returned the call

and they spoke for nearly nineteen (19) minutes.

       1169. During those two calls, CW-4 asked Nesta to identify the drugs Mylan had

increased prices on so that Sandoz could follow with its own price increase. Nesta provided

CW-4 with a list of drugs, highlighting that the Nadolol price increase would be large. Nesta

also emphasized that Mylan did not appreciate having its prices challenged and that prices should

be kept high. After the phone call ended, CW-4 sent the following e-mail to her superiors (the




                                    335
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 348 of 905




“July 2013 E-mail”):




                                                                                   155


          1170. For at least one drug on the list – Haloperidol – Mylan had yet to raise price at the

time of the July 2013 e-mail. Indeed, Mylan would not raise price on this product until August

9, 2013. On that date, Mylan also raised the price on Levothyroxine – a drug on the list that was

also increased by Mylan in January 2013 – and at least two other Sandoz overlap drugs not on

the list – Trifluoperazine HCL and Benazepril HCTZ.

          1171. Over the next several months, and consistent with their understanding, Sandoz

declined to bid and take business from Mylan customers (except in one instance where Mylan

had more than its fair share) and raised prices to match Mylan on a number of products. Some

examples of this conduct are detailed below.

                         a.     Haloperidol and Trifluoperazine HCL

          1172. On August 6, 2013, Nesta of Mylan called CW-4 at Sandoz twice. Both calls

were less than a minute long. Three days later, on August 9, 2013, Mylan implemented




155
      Id. at ¶ 990.
                                       336
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 349 of 905




significant price increases on both Haloperidol and Trifluoperazine HCL. For Haloperidol,

Mylan increased the WAC price by 250% on several formulations. For Trifluoperazine HCL,

Mylan increased the WAC price by 80% on all formulations.

       1173. On August 19, 2013, S.G., a national account executive at Sandoz, sent an

internal e-mail stating that Mylan increased its prices on Haloperidol and Trifluoperazine HCL

and that Sandoz needed to “rationalize the market.”

       1174. On August 22, 2013, CW-2 e-mailed Kellum stating that CVS “wanted to know if

we will be raising price on Haloperidol and Trifluoperazine. Mylan took substantial increases.”

Kellum forwarded the request to CW-1 and F.R., a pricing manager at Sandoz. F.R. responded,

“I believe the answer is yes?? We bid at current price in RFP and did not go after this business. I

would answer yes. Thoughts?” CW-1 replied that he would obtain the pricing data, “but I would

imagine we will be fast followers.”

       1175. On September 18, 2013, CW-1 e-mailed Kellum with his price increase analyses

for Haloperidol and Trifluoperazine HCL. For Haloperidol, CW-1 indicated that Mylan had

72% market share, Sandoz had 15%, and Zydus had 10%. For Trifluoperazine HCL, CW-1

stated that “Mylan has 73% and we have 24%. This is a no brainer.”

       1176. On September 25, 2013, Walgreens – a Mylan customer – e-mailed Sandoz

asking for bids on Haloperidol and Trifluoperazine HCL. CW-1 sent an internal e-mail

explaining that “Mylan took a price increase on this product. That’s why he is asking. We are

currently evaluating tak[ing] one ourselves.”

       1177. On October 2, 2013, CW-1 e-mailed S.G., the Sandoz national account executive

assigned to Walgreens, directing S.G. to not only decline to bid at Walgreens, but also lie about




                                    337
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 350 of 905




the reason for doing so:




                                                                                 156


          1178. Over the next several days, CW-4 and Nesta spoke by phone several times. These

communications are detailed in the table below. Prior to these calls, CW-4 and Nesta had not

communicated by phone since August 6, 2013.




                                                                                   157


          1179. On October 15, 2013 (the day after the last of the phone calls noted above), CW-1

e-mailed the Sandoz Pricing Committee recommending that Sandoz increase pricing on

Haloperidol and Trifluoperazine HCL. After reviewing the e-mail, O.K., a senior executive

responsible for business planning at Sandoz, recommended approval of the Haloperidol price

increase, but advised that Sandoz wait to increase the price of Trifluoperazine HCL until January



156
      Id. at ¶ 999.
157
      Id. at ¶ 1000.
                                       338
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 351 of 905




2014 because of price protection penalties that would be triggered if Sandoz increased in October

2013. As O.K. explained, “I understand that both price increases have been taken by Mylan in

August and we are the followers. We might be sending the wrong signal to Mylan by not

following promptly however 1.6m top/bottom-line hit with no upside is too big to swallow.”

       1180. Ultimately, Sandoz followed O.K.’s recommendation and increased its WAC

pricing on Haloperidol to match Mylan’s pricing on October 25, 2013 but waited to follow on

Trifluoperazine HCL until January 31, 2014.

                       b.        Benazepril HCTZ

       1181. In July 2013, Sandoz finalized its plan to re-launch Benazepril HCTZ. However,

because Sandoz executives knew that Mylan planned to increase price on this product, it chose to

wait to re-enter the market until after Mylan increased its price so that Sandoz could enter at the

higher price.

       1182. On July 12, 2013, a marketing executive at Sandoz sent an internal e-mail

regarding “Benazepril Orders for Cardinal” stating: “[b]efore any release, we are expecting

Mylan to raise their price.” Similarly, during a Commercial Operations meeting on July 15,

2013, it was confirmed that Sandoz was just waiting for confirmation of a Mylan price increase

before re-entering the market.

       1183. The next day, on July 16, 2013, CW-4 spoke with Nesta and sent the July 2013 e-

mail outlining the Mylan price increase drugs that Nesta had provided to her (discussed more

fully above). That list did not include Benazepril HCTZ. CW-1 forwarded the July 2013 e-mail

to Kellum stating “See [CW-4’s] note below for Mylan increases....I’m surprised benazepril hctz

isn’t on the list below for Mylan?” CW-1 then e mailed CW-4 asking, “Benazepril hctz? Was

hoping to see that one.”


                                    339
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 352 of 905




          1184. Over the next few days, CW-4 and Nesta communicated several times, during

which they discussed Benazepril HCTZ. These phone calls are detailed below:




                                                                                158


          1185. On August 2, 2013, CW-1 sent a spreadsheet to Kellum entitled, “Teva increases

July 2013.” In the e-mail, CW-1 stated: “Mylan is also in there. Be on the lookout for

bumetanide and Benazepril/hctz.”

          1186. One week later, on August 9, 2013, Mylan increased WAC pricing on Benazepril

HCTZ. The increase was large – nearly 334% on all dosage strengths.

          1187. On August 20, 2013, consistent with their agreement to maintain high prices,

Sandoz quickly re-entered the Benazepril HCTZ market and essentially matched Mylan’s WAC

pricing.

          1188. A third competitor – non-Defendant Rising – entered the Benazepril HCTZ

market on April 2, 2014 as the authorized generic. When Rising entered, it essentially matched

the WAC pricing of Sandoz and Mylan. Both before and after entering the market, CW-2 – then

at Rising – communicated with his former colleagues at Sandoz (CW-1, CW-3, and L.J.) about

obtaining market share on Benazepril HCTZ. Through those communications, Sandoz

ultimately agreed to relinquish ABC to Rising so that the new entrant could achieve its fair share

of the market.




158
      Id. at ¶ 1007.
                                       340
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 353 of 905




       1189. As a result, prices across the market rose more than 300% for Benazepril HCTZ,

according to data compiled by the Healthcare Supply Chain Association and released by Senator

Sanders and Representative Cummings, as depicted in the chart below:

                                                                                    Percentage
       Dosage           Package Size        October 2013          July 2014
                                                                                   Price Increase
     12.5-20mg              100 ct               $34                 $149              338%
      20-25mg               100ct                $34                 $149              338%
      5-6.25mg              100ct                $34                 $149              338%

       1190. NADAC data show that average market prices of Benazepril HCTZ remained

stable prior to October 2013 but rose dramatically and remained artificially high after that time,

as depicted for certain forms and dosages below.




                       c.     Levothyroxine

       1191. Since approximately December 2010, Mylan, Sandoz, and Lannett have

dominated the generic Levothyroxine market.

       1192. In the years 2013 and 2014, the three competitors coordinated to significantly

raise the price of Levothyroxine. Nesta of Mylan spearheaded the discussions by speaking with

K.S., a senior sales executive at Lannett, and with CW-4 of Sandoz. In addition to


                                    341
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 354 of 905




communicating directly with CW-4 on this drug, Nesta also communicated indirectly with

Sandoz through a mutual contact at a competitor company – Green of Teva. Notably,

Levothyroxine was not a drug that Teva sold.

       1193. As detailed above, Mylan increased prices on a number of drugs on January 4,

2013, including Levothyroxine. The day before the Mylan increase, on January 3, 2013, Nesta

of Mylan and Green of Teva spoke at least four times by phone. The next morning – the day of

the Mylan price increases – Green spoke twice with Kellum, including a six (6) minute call at

9:34 a.m.

       1194. Shortly after hanging up the phone with Green, Kellum sent an internal e-mail

stating, among other things, that he “[j]ust heard from a customer that . . . Mylan took a

significant price increase on Levothyroxine” and Kellum advised his team to “please be

cautious” on this product. As the phone records demonstrate, Kellum’s source for the

information was not “a customer,” but rather Green of Teva.

       1195. That same morning, K.S. of Lannett called Nesta of Mylan. The phone call lasted

44 seconds. Then, on January 10, 2013, Nesta called K.S. back and they spoke for more than six

(6) minutes. That same day, McKesson e-mailed Sandoz and requested a price reduction on

Levothyroxine. Kellum responded internally, “This is a No. We just learned that Mylan took a

large price increase.”

       1196. The following Monday – January 14, 2013 – Lannett raised its WAC pricing for

Levothyroxine to match Mylan. Notably, after these phone calls, Nesta would not speak again

with K.S. of Lannett until August 6, 2013 – three days before Mylan increased its prices for

Levothyroxine a second time.




                                    342
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 355 of 905




       1197. On July 16, 2013 – as detailed above – CW-4 spoke with Nesta and sent the July

2013 e-mail identifying the Mylan price increases. The price list included Levothyroxine and

noted that Lannett had followed.

       1198. On August 6, 2013, Nesta called CW-4 two times. Both calls lasted less than a

minute. A few minutes after the second call, Nesta called K.S. at Lannett. The call lasted 24

seconds (likely a voicemail). Three days later, on August 9, 2013, Mylan increased WAC

pricing on Levothyroxine for a second time.

       1199. On August 10, 2013, S.G., a national account executive at Sandoz, sent an

internal e-mail that stated: “Mylan took a 300% price increase on Levothyroxine!!! Based on my

intelligence (we will need to confirm), please lock down inventory (strict allocation per AK) and

no new product offers until we can clarify the situation.” CW-4 replied to S.G.’s e-mail stating,

“This is correct based on my info as well.”

       1200. Pursuant to their ongoing understanding, Lannett followed quickly and matched

Mylan’s WAC pricing on August 14, 2013.

       1201. On August 14, 2013, S.G. sent an e-mail to Kellum, copying CW-1, regarding

“Levothyroxine Mylan” and asked “[w]e taking the pricing up?” CW-1 responded: “[w]orking

on it.” In response, S.G. replied: “Thx. I believe Lannett rationalized the market earlier this

week.” CW-1 answered “We just noticed that as well.”

       1202. On September 5, 2013, Cigna – a Mylan customer – contacted Lannett and

requested a bid on Levothyroxine. J.M., a national account manager at Lannett, forwarded the

request to K.S. stating “due to Mylan’s across the board price increases on a number of products,

they are looking for new suppliers wherever there is crossover.” J.M. explained that “[t]he

volume isn’t gigantic on the 1000s so it wouldn’t attract much attention from Mylan if it went to

                                    343
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 356 of 905




us ....” Nonetheless, on September 12, 2013, Lannett declined the opportunity and blamed

supply issues stating “[a]s much as we’d love to take on the business, we are not in a position to

do so at this time.”

          1203. During a September 10, 2013 earnings call, Lannett’s CEO, A.B., was asked for

his reaction to Mylan’s Levothyroxine price increase. A.B. responded, “You mean after I sent

them a thank you note? I’m just kidding. . . . I’m always grateful to see responsible generic

drug companies realize that our cost of doing business is going up as well. . . . So whenever

people start acting responsibly and raise prices as opposed to the typical spiral down of generic

drug prices, I’m grateful.”

          1204. On September 13, 2013, Sandoz did indeed act “responsibly” and, consistent with

the understanding it had with its competitors, raised WAC pricing to match Mylan and Lannett.

          1205. The three competitors – Mylan, Lannett, and Sandoz – did not stop there. They

coordinated again to raise price on Levothyroxine in April/May 2014.

          1206. Consistent with the 2013 increases, Mylan was the first to raise its WAC pricing

on Levothyroxine on April 25, 2014. In the two days leading up to the increase, Nesta and K.S.

of Lannett spoke by phone several times. These calls are listed below. Notably, these calls are

the last documented telephone calls between these two executives.




                                                                                   159




159
      Id. at ¶ 1029.
                                       344
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 357 of 905




       1207. On April 25, 2014 – the day that Mylan increased its pricing for Levothyroxine –

P.G., a sourcing manager at Cardinal Health, sent a text message to Sullivan of Lannett stating:

“[n]ot sure if you knew already ... Mylan increasing levos.” Sullivan responded: “Thanks for

the heads up ... We heard 55% on contract price, can you confnm?” P.G. replied, “[y]es ~50-

55%.” Sullivan had “heard” about the Mylan increase from her supervisor, K.S., who had

communicated with Nesta only days prior.

       1208. Lannett quickly followed with a price increase of its own – raising its WAC

pricing to match Mylan on April 28, 2014. In accordance with their ongoing agreement, and

consistent with past practice, Sandoz followed shortly thereafter on May 23, 2014 and matched

the WAC pricing of its competitors.

       1209. These price increases are reflected in WAC data:

    Package                                                   New          Date of     Percentage
                Defendant         NDC         Old WAC
      Size                                                   WAC         Increase       Increase
    1,000ct       Mylan       00378180310   $0.18         $0.27           8/9/2013       45%
     100ct        Lannett     00527134201   $0.18         $0.27          8/14/2013       46%
    1,000ct       Lannett     00527134210   $0.18         $0.27          8/14/2013       46%
      90ct        Sandoz      00781518192   $0.12         $0.27          9/13/2013       120%
    1,000ct       Sandoz      00781518110   $0.12         $0.27          9/13/2013       54%
    1,000ct       Mylan       00378180310   $0.27         $0.41          4/25/2014       55%
     100ct        Lannett     00527134201   $0.27         $0.41          4/28/2014       54%
    1,000ct       Lannett     00527134210   $0.27         $0.41          4/28/2014       54%
      90ct        Sandoz      00781518192   $0.27         $0.41          5/23/2014       54%
    1,000ct       Sandoz      00781518110   $0.27         $0.41          5/23/2014       54%

       1210. News reports and testimonials from physicians and pharmacists corroborate these

dramatic, immediate, market-wide price increases. In a November 2014 hearing in the United

States Senate HELP Subcommittee, pharmacist Stephen W. Schondelmeyer testified that in the

prior year, Levothyroxine experienced a 35-50% price hike. Mr. Schondelmeyer added that

Mylan increased its prices for nine different strengths of Levothyroxine by between 44-63%.


                                    345
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 358 of 905




Pharmacist Robert Frankil also testified that in 2013, Levothyroxine experienced a dramatic

price increase.160

          1211. In 2015, patients complained of a dramatic price increase for their levothyroxine

medication. One patient in Detroit explained they routinely paid $20 for 90 tablets, but their cost

skyrocketed to $76.77 from one refill to the next. 161 The Wisconsin Center for Investigative

Journalism found that between 2011 and 2016, the price per pill for generic Levothyroxine

increased from 14 cents to 46 cents. 162

                            d.      Clomipramine HCL

          1212. In addition to Sandoz and Mylan, Taro also manufactured Clomipramine HCL.

Indeed, it was Taro that led a price increase on this product on May 1, 2013. The price increase

was striking – more than a 3,440% increase to Taro’s WAC pricing on certain formulations.

          1213. In the weeks leading up to the Taro price increase on Clomipramine HCL,

Aprahamian of Taro spoke several times with both CW-3 at Sandoz and M.A., a national account

manager at Mylan. In fact, on several occasions during this time period, Aprahamian hung up

the phone with one competitor and immediately called the next. At the same time, CW-4 of

Sandoz was also speaking with D.S., a senior sales and national account executive at Taro.




160
      Why Are Some Generic Drugs Skyrocketing in Price?: Hearing Before the Subcomm. On Primary Health and
      Aging of the Sen. Comm. on Health, Educ., Labor, and Pensions, 113th Cong. 10 (2014) (statement of Stephen
      W. Schondelmeyer, Director, Prime Institute and statement of Robert Frankil, President, Sellersville Pharmacy,
      Inc.), available at https://www.gpo.gov/fdsys/pkg/CHRG-113shrg24459/pdf/CHRG-113shrg24459.pdf.
161
      Keith Roach, Hike in prescription cost can be a hardship, DETROIT NEWS (Mar. 29, 2015),
      https://www.detroitnews.com/story/life/advice/2015/03/29/keith-roach-health-high-prescription-cost-
      hardship/70639116/.
162
      Sean Kirby, Dee J. Hall & Bridgit Bowden, Prices of Lifesaving Drugs Skyrocketing, WIS. CTR. FOR
      INVESTIGATIVE JOURNALISM (Nov. 28, 2016), https://urbanmilwaukee.com/2016/11/28/prices-of-lifesaving-
      drugs-skyrocketing/.
                                       346
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 359 of 905




During these conversations, Taro, Sandoz, and Mylan agreed to raise the price of Clomipramine

HCL. Certain of these phone calls are detailed in the table below:




                                                                           163


          1214. CW-3 of Sandoz also took contemporaneous notes of some of his conversations

with competitors. For example, after speaking with Aprahamian of Taro twice on April 30,

2013, CW-3 made the following notes identifying Clomipramine HCL as one of the products

that Taro planned to increase on May 1st:




                                                                     164




163
      Amended State AG Complaint No. 2 ¶ 1034.
164
      Id. at ¶ 1035.
                                       347
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 360 of 905




Indeed, there are notations in CW-3’s notebook that demonstrate that he began communicating

with Aprahamian about Taro’s May 1 increase as early as April 2, 2013.

       1215. As part of the agreement to raise prices and not poach each other’s customers on

Clomipramine HCL, Sandoz consistently refused to bid for Taro’s customers after Taro raised its

price. For example, on April 30, 2013, Publix e-mailed Sandoz stating that it had received a

price increase letter from Taro regarding several Sandoz overlap products, including

Clomipramine HCL, and asked whether Sandoz wanted to bid for the business. Kellum e-mailed

CW-4 stating “I’m not inclined to do anything here as these may be opportunities for us. We can

blame supply if these are in fact opps for us.” CW-4 replied, “Agreed! Especially the

opportunities for us part!”

       1216. Taro did agree to concede one customer to Sandoz so that the competitor could

achieve its “fair share” of the market. On May 1, 2013, Rite Aid e-mailed Sandoz asking for a

bid on Clomipramine HCL. Kellum responded: “I want to raise price and perhaps pick up share

here if possible. [CW-4] try to keep Rite Aid warm and let them know we are evaluating but

need to assess supply etc. . . .”

       1217. The next day, on May 2, 2013, Aprahamian of Taro called CW-3 at Sandoz and

they spoke for five (5) minutes. CW-3 hung up the phone and then immediately called Kellum.

The two spoke for eight (8) minutes. First thing the next morning – on May 3, 2013 – CW-3

called Aprahamian back and they spoke for another five (5) minutes. Within a half hour, CW-3

again contacted Kellum and spoke for two (2) minutes. Later that day, CW-4 of Sandoz e-

mailed Kellum regarding an upcoming call with Rite Aid stating: “[w]hen we speak to the

clomipramine – let’s reiterate we need to keep it on the DL from taro as long as possible. . . .

like we don’t already know the cat’s out of the bag.”

                                    348
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 361 of 905




          1218. Ultimately, Sandoz was awarded the Clomipramine HCL business at Rite Aid.

When Rite Aid notified Taro, Aprahamian forwarded the e-mail to M.P., Chief Commercial

Officer at Taro, stating “[a]s expected Rite Aid moving Clomipramine.”

          1219. Mylan was the next to increase price on Clomipramine HCL. On May 16, 2013,

Mylan increased to the same WAC per unit cost as Taro. In the days leading up to the Mylan

price increase, all three competitors were in contact with each other to coordinate efforts. Some

of these calls are detailed in the table below:




                                                                                165

          1220. On July 3, 2013, HEB Pharmacy informed Taro that Mylan was on back order for

Clomipramine HCL and asked Taro to bid for the business. Aprahamian responded that he was

“[n]ot inclined to take on new business... Wholesalers have product, let them pull from there

temporarily and we can certainly review if shortage persists. Don’t want to over react to this

product. Not sure how long Mylan is out.”




165
      Id. at ¶ 1040.
                                       349
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 362 of 905




       1221. On July 16, 2013, CW-4 of Sandoz sent the July 2013 e-mail identifying

Clomipramine HCL as a Mylan price increase product. By this time, Sandoz knew that Mylan

had increased its price on this product.

       1222. On July 20, 2013, Taro received a “Watch List” notification that Sandoz was

increasing price on Clomipramine HCL. Aprahamian forwarded the notice to M.P., stating:

“FYI, Sandoz is in the market (and adjusted price to match oms) now with product as expected.

Don’t want to alert the reps as they could overreact. They did take Rite Aid as you know. Will

see what happens from here.”

       1223. Two days later - on July 22, 2013 - Sandoz increased its WAC pricing to match

the per unit cost of Taro and Mylan.

       1224. These price increases are illustrated below:

    Package                                          Old        New         Date of     Percentage
      Size          Defendant              NDC       WAC        WAC        Increase      Increase
    (25mg)
      90ct             Taro          51672401106 $0.25        $8.99        5/1/2013      3,441%
      90ct             Taro          51672401105 $0.25        $8.99        5/1/2013      3,441%
     100ct            Mylan           378302501 $0.30         $8.99       5/16/2013      2,853%
     100ct            Sandoz          781202701 $0.31         $8.99       7/22/2013      2,778%

       1225. On August 5, 2013, Walgreens – a Mylan customer – e-mailed Sandoz and

requested a bid on Clomipramine HCL. S.G., a national account executive at Sandoz, sent an

internal e-mail asking “[s]hould we consider a 25% share of their business?” Kellum responded

negatively, based on the agreement in place with Mylan, stating: “[t]hat is tempting but I worry

very disruptive.” On August 6, 2013, Nesta of Mylan called CW-4 at Sandoz twice. Both calls

lasted less than a minute (likely voicemails). The next day, on August 7, 2013, S.G. replied to

Kellum’s e-mail, stating: “[b]ased upon your concerns, I will kill this unless I hear otherwise

from you.”

                                    350
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 363 of 905




          1226. In October 2013, CW-4 and Nesta spoke by phone several times. At least some

of these calls are detailed in the chart below:




                                                                             166


          1227. After this series of calls, during the morning of October 15, 2013, CW-4 of

Sandoz called Kellum. The call lasted one minute. Approximately one-half hour later, Kellum

e-mailed McKesson and asked if Sandoz could submit a bid for Clomipramine HCL.

          1228. On October 23, 2013, Sandoz submitted a bid to McKesson and the customer

responded that a reduction was needed to bring the pricing in line with their current supplier,

Taro. CW-1 was surprised and forwarded the request to CW-4, copying Kellum, stating: “I

thought we were taking Mckessons Clomipramine from Mylan? Per below it appears that they

have Taro on the 90s.” CW-4 responded, “Hey, I’m only as good as my intel . . . which should

have been good.”

          1229. In December 2013, Sandoz received an inquiry from a Bloomberg reporter who

questioned the propriety of the large increases that Sandoz had taken in recent months on a

whole host of drugs, including Clomipramine HCL and several other drugs at issue in this

Complaint. After several conversations with antitrust counsel, Kellum prepared the following




166
      Id. at ¶ 1046.
                                       351
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 364 of 905




response to Bloomberg with regard to Clomipramine HCL:




                                                                              167


          1230. As is clear from the above allegations, Kellum’s statement was a lie. In reality,

Sandoz had raised its prices after coordinating the increases with Taro and Mylan in advance and

stayed true to its commitments to keep those prices high.

          1231. In 2015 alone, total sales revenue for Clomipramine spiked to $519 million,

which is more than half the total sales revenue for the same products from 2011-2014 combined.

This type of revenue growth in a mature market is evidence of Defendants’ collusion.

                       9.   March 7, 2014: Price Increases and Overarching Conspiracy
                            Converge (Niacin ER)

                            a.    Niacin ER

          1232. On September 20, 2013, Teva entered the market for Niacin ER as the first-to-file

generic manufacturer. As the first-to-file, Teva was awarded 180 days of exclusivity to sell the

generic drug before other generic manufacturers could enter the market.

          1233. Teva’s period of exclusivity for Niacin ER was scheduled to expire on March 20,

2014. As that date approached, Teva began to plan for loss of its exclusivity. By at least as early

as February, Teva learned that Lupin would be the only competitor entering the market on March

20.



167
      Id. at ¶ 1049.
                                       352
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 365 of 905




       1234. The first thing Teva sought to do – knowing that a high-quality competitor would

be the only new entrant – was to raise its price. On February 28, 2014, Cavanaugh instructed

K.G. and others at Teva that “[w]e need to do the Niacin ER price increase before Lupin comes

to market and sends offers out.” K.G. immediately forwarded the e-mail to Patel with the

instruction: “Please see comment on Niacin ER. Please make sure you include in your price

increase.” Later that day, Patel called Berthold at Lupin and the two spoke for nearly seven (7)

minutes.

       1235. Within a week, Teva was ready to implement the price increase. On March 5,

2014, Patel sent an e-mail to the Teva pricing group stating “[p]lease prepare for a price increase

on Niacin ER, to be communicated [to customers] this Friday for an effective date of Monday.”

The next day, March 6, Teva notified its customers that it would be implementing a price

increase on Niacin ER effective March 7, 2014. The increase was for 10% across the board, on

all formulations.

       1236. Once Teva coordinated the price increase, it next began taking the necessary steps

to divide up the Niacin ER market with new entrant Lupin to avoid competition that would erode

Teva’s high pricing. Patel scheduled a meeting with Rekenthaler for March 6, 2014 to discuss an

“LOE Plan” for Niacin ER. “LOE Plan,” in Teva parlance, is a plan detailing which customers

Teva would concede and which customers it would retain upon Teva’s “loss of exclusivity” in a

particular generic drug market. Teva’s LOE plans were often secretly negotiated directly with

competitors as they were entering the market, consistent with the industry understanding of fair

share discussed above.

       1237. During the morning of March 6, 2014, Patel called Berthold and they spoke for

more than seven (7) minutes. During this and several subsequent calls, discussed in more detail

                                    353
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 366 of 905




above, Teva and Lupin agreed on which specific customers Teva would concede to Lupin when

it entered the market on March 20, 2014. Teva agreed that it would concede 40% of the market

to Lupin upon entry.

          1238. When Lupin entered the market for Niacin ER on March 20, 2014, it entered at

the same WAC per unit cost as Teva, for every formulation. In the days leading up to Lupin’s

entry, Patel and Berthold were in frequent communication to coordinate the entry, as set forth

below:




                                                                                  168


          1239. In addition, Lupin entered with customer pricing only 10% below Teva’s recently

increased pricing – so it was expected that pricing would remain at least at Teva’s pre-increase

exclusive pricing levels. In other words, there was little or no price erosion as a result of Lupin’s

anticompetitive entry into the market for Niacin ER.

          1240. Over the next several days, Patel and Berthold continued to coordinate to make

sure Lupin obtained the agreed-upon customers. For example, on March 24, 2014, a Teva

executive received an e-mail from Cardinal indicating that Cardinal had received “a competitive

offer for the Niacin ER family.” Cardinal was one of the customers that Teva had already agreed

to concede to Lupin. The Teva executive forwarded the e-mail to several people internally at




168
      Id. at ¶ 735.
                                       354
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
            Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 367 of 905




Teva, including Patel, Rekenthaler and Cavanaugh, confirming the plan:




                                                                               169


            1241. That same day, Patel spoke to Berthold at Lupin three times, as shown below:



                                                                              170


            1242. Patel responded:




                                                                                    171


            1243. The next day – March 25, 2014 – K.G. of Teva summarized the status of Teva’s

LOE Plan and the company’s agreement with Lupin on Niacin ER: “With the four concessions

(CVS, Cardinal, Optum and Humana), we would be giving up right around 40% share as Dave

noted (I calculated 39%) . . . . We need to keep everybody else.”




169
      Id. at ¶ 737.
170
      Id.
171
      Id.
                                         355
                        FILED WITH REDACTIONS – PUBLIC VERSION
            MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 368 of 905




               10.    April 4, 2014 Price Increases

       1244. On April 4, 2014, Teva raised prices on twenty-two (22) different generic drugs.

Nearly all of these increases were coordinated with a number of Teva’s high-quality competitors

including Sandoz, Taro, Actavis, Mylan, Lupin, and a non-Defendant generic manufacturer. But

for this price increase, Teva also began coordinating with some of what it regarded as “lesser-

quality” competitors – such as Breckenridge, Heritage, non-Defendant VersaPharm, and non-

Defendant Rising – as new sources for anticompetitive agreements. For this price increase, Teva

also decided to lead many more price increases – which was riskier for Teva and required even

greater coordination with competitors.

       1245. Leading more price increases was part of a strategy that Patel memorialized in

writing in January of 2014, documenting in many respects the successful strategy that she had

implemented in 2013, focused on leveraging Teva’s collusive relationships with high-quality

competitors. This strategy was well known, understood and authorized by individuals at much

higher levels at Teva, including Cavanaugh and Rekenthaler, and Patel’s direct supervisor K.G.

For example, on January 16, 2014, Patel sent a document to K.G. titled “2014 Pricing Strategy

Brainstorm,” where she outlined her plan for implementing price increases:




                                    356
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 369 of 905




                                                                                       172

          1246. Patel began planning for the next round of Teva price increases in early January

2014, shortly after returning to full-time status from maternity leave. On January 14, 2014, Patel

sent K.G. a preliminary draft list of price “Increase Potentials Q1 2014.” She stated: “Attached

is my list of potential items. Note that they still need to go through the review process.”

          1247. The initial list contained drugs sold by Actavis and Lupin, among others. Not

surprisingly, Patel was communicating frequently with each of those competitors throughout

December 2013 and into early January 2014.

          1248. On February 7, 2014, Patel created a formal list of “PI Candidates” in a

spreadsheet. In the days leading up to February 7, Patel was feverishly coordinating by phone

with a number of different competitors to identify price increase candidates, including at least the

following:




172
      Id. at ¶ 741.
                                       357
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 370 of 905




                                                                                   173


          1249. Those efforts were successful. By February 26, 2014, Patel had a more refined

list of “PI Candidates,” which she forwarded to another colleague for his review. That list

included the following drugs and notes about each drug:




                                                                                   174


          1250. Patel continued to refine the list over the next several weeks.

          1251. On March 17, 2014, Patel sent a near final version of the “PI Candidates”

spreadsheet to K.G. with the statement: “Once you verify these are acceptable, we can finalize

for the increase.” Patel and Rekenthaler both were communicating frequently with competitors –



173
      Id. at ¶ 744.
174
      Id. at ¶ 745.
                                       358
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 371 of 905




in this case Taro, Lupin, Actavis, Zydus, Heritage, and non-Defendant Rising – to coordinate the

price increases in the week before Patel sent the price increase list to K.G.

         1252. Rekenthaler had also previously spoken with his contact at non-Defendant

 VersaPharm – J.J., a senior national accounts executive – on January 22, 2014 (a five (5)

 minute call) and March 7, 2014 (a three (3) minute call) to secure non-Defendant

 VersaPharm’s agreement to follow the Teva increase on two drugs. Those were the only two

 identified telephone calls between Rekenthaler and J.J. since 2012. As discussed more fully

 below, non-Defendant VersaPharm followed with its own price increase shortly after the Teva

 increase.

       1253. In the days leading up to the price increase, Rekenthaler asked Patel for a list of

drugs and competitors associated with each of the increase items so that he could confirm that

Teva had successfully coordinated increases with everyone. On April 1, 2014, Patel responded

by providing a list of only those drugs where Teva was leading the price increase – i.e., the drugs

with the most risk if Teva did not secure an agreement beforehand with a competitor before

raising its own price.

       1254. Satisfied that Patel and Rekenthaler had confirmed agreement with all the

appropriate competitors, on April 4, 2014 Teva increased pricing on various dosage strengths of

the following drugs: Azithryomycin Oral Suspension; Azithromycin Suspension; Bumetanide

Tablets; Cephalexin Suspension; Clarithroymycin ER Tablets; Cyproheptadine HCL Tablets;

Dicloxacillin Sodium Capsules; Diflunisal Tablets; Estazolam Tablets; Ethosuximide Capsules;

Ethosuximide Oral Solution; Hydroxyzine Pamoate Capsules; Ketoconazole Cream;

Ketoconazole Tablets; Medroxyprogesterone Tablets; Estradiol/Norethindrone Acetate




                                    359
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 372 of 905




(Mimvey) Tablets; Nystatin Oral Tablets; Pentoxifylline Tablets; Tamoxifen Citrate Tablets; and

Theophylline ER Tablets.175

          1255. These price increases were all coordinated and agreed to between Teva and its

competitors. Patel and/or Rekenthaler communicated directly with all of their key competitors in

the days and weeks leading up to the increase. Many of those communications are set forth in

the graphic at page 221 of the Amended State AG Complaint No. 2. Those communications

included communications between Teva and Sandoz regarding Bumetanide Tablets and

Dicloxacillin Sodium Capsules; between Teva and Lupin regarding Cephalexin Suspension;

between Teva, Actavis, and Zydus regarding Clarithromycine Tablets; between Teva and

Breckenridge regarding Cyproheptadine HCL Tablets; between Teva and Actavis regarding

Estazolam Tablets; between Teva and non-Defendant Versapharm regarding Ethosuximide

Capsules and Ethosuximide Oral Solution; between Teva, Sandoz, and Actavis regarding

Hydroxyzine Pamoate Capsules; between Teva, Taro, and Sandoz regarding Ketoconazole

Cream; between Teva, Taro, and Mylan regarding Ketoconazole Tablets; between Teva and

Breckenridge regarding Estradiol/Norethindrone Acetate (Mimvey) Tablets; between Teva and

Heritage regarding Nystatin Oral Tablets; between Teva, Apotex, and Mylan regarding

Pentoxifylline Tablets; between Teva and Actavis regarding Tamoxifen Citrate Tablets; and

between Teva and Heritage regarding Theophylline ER Tablets.

          1256. Patel and others at Teva again went to great efforts to coordinate these price

increases with competitors prior to April 4, 2014 – including during the time that Patel was out

on maternity leave. Some illustrative examples of those efforts are set forth below.




175
      Id. at ¶ 748.
                                       360
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 373 of 905




                       a.     Cephalexin

       1257. Throughout 2013, Berthold of Lupin colluded with two different individuals at

Teva: Patel and Green. As discussed above, at times Patel and Green would even coordinate

with each other regarding who would communicate with Berthold, and take turns doing so.

       1258. As of late October 2013, however, neither of those options was available to

Berthold. Patel was out of the office on maternity leave, and Green had left Teva to join Zydus

as of October 23, 2013.

       1259. This did not deter Berthold; he merely went further down the Teva organizational

chart to find a Teva executive to communicate with. The ongoing understanding between Teva

and Lupin was institutional, not dependent upon a relationship between specific individuals. In

October 2013, when Lupin decided to raise price on Cephalexin oral suspension – a drug where

Teva was the only other competitor in the market – Berthold already knew that Teva would

follow the increase.

       1260. On October 14, 2013, Berthold called Rekenthaler at Teva. They ultimately

spoke for sixteen (16) minutes that day. Communication was rare between those two executives.

Prior to October 14, 2013, the last (and only) time they had spoken by phone was November 21,

2011 according to the phone records produced.

       1261. On October 31, 2013 – the day before Lupin was scheduled to increase its price

on Cephalexin oral suspension – Berthold also called T.S., a national account executive at Teva,

to notify Teva of the price increase. He called T.S. at 9:18 a.m. that morning and left a message.

T.S. returned the call at 9:57 a.m., and the two spoke for nearly five (5) minutes.

       1262. Within minutes after hanging up the phone with Berthold, T.S. notified others

internally at Teva about the substantial increase Lupin was about to take:


                                    361
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 374 of 905




                                                                                   176


          1263. The Lupin increase on Cephalexin oral suspension actually became effective the

next day, November 1, 2013 – demonstrating that T.S. had advance knowledge of the increase.

Shortly thereafter, T.S. followed up her own e-mail with specific price points that Lupin would

be charging for Cephalexin.

          1264. K.G. of Teva responded later that day, asking: “Did Lupin increase the Caps as

well?” Rekenthaler answered immediately, with information he had learned from Berthold in

mid-October: “Lupin did not increase the caps, only the susp[ension].”

          1265. On November 22, 2013, a large customer requested a bid from Teva on

Cephalexin due to the Lupin price increase. T.S. forwarded the e-mail from the customer to

Rekenthaler and others with the suggestion that, because Teva already had the majority share, it

should not bid for the business. K.G. agreed, and simultaneously forwarded the e-mail to Patel

stating: “Nisha, let’s add this to our list to discuss.” Patel called Berthold the same day and left a

message.

          1266. When Patel drafted her initial list of possible price increase candidates and

forwarded it to K.G. in January 2014, Cephalexin oral suspension was on the list. Patel

coordinated the increase consistently with Berthold throughout the period.




176
      Id. at ¶ 756.
                                       362
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 375 of 905




          1267. On April 4, 2014, Teva raised its WAC prices on Cephalexin oral suspension to

match Lupin’s prices exactly. The increases to the WAC price ranged from 90% - 185%,

depending on the formulation.

                         b.      Azithromycin and Medroxyprogesterone

          1268. In November 2013, a non-Defendant generic manufacturer began planning to

increase prices on several drugs, including some that overlapped with Teva: Azithromycin oral

suspension, Azithromycin suspension and Medroxyprogesterone tablets. Patel and a national

account executive at the non-Defendant generic manufacturer, were communicating frequently

during that time, including exchanging six (6) text messages on November 16, 2013 and a phone

call on November 23, 2013. Because the non-Defendant generic manufacturer was a high-

quality competitor, and because the companies had successfully conspired to raise prices

previously, it was understood between the two that if the non-Defendant generic manufacturer

raised prices Teva would follow and would not seek to poach customers after the increase.

          1269. On December 2, 2013 – the same day that the non-Defendant generic

manufacturer was slated to send out notices of the price increases to its customers – Patel spoke

to the national account executive at the non-Defendant generic manufacturer three times within a

span of twenty (20) minutes.177

          1270. After the last of those three calls, Patel sent an e-mail to several colleagues at

Teva notifying them of an impending price increase by non-Defendant generic manufacturer –

one that would not be effective until January 1, 2014. Patel encouraged her colleagues to “take

this into consideration for bid requests [Teva] may receive.” 178



177
      Id. at ¶ 763.
178
      Id. at ¶ 764.
                                       363
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
            Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 376 of 905




            1271. On December 5, 2013, Patel continued to communicate with the national account

manager at the non-Defendant generic manufacturer about the increases, and how Teva would

react to unsolicited customer requests for bids – trading two voicemails. The next day, Patel sent

another e-mail to K.G. about Azithromycin suspension and recommended that Teva declined to

bid to maintain its fair share of the market. In recommending that Teva decline to bid, Patel

specifically noted that “in a 2 player market, [Teva has] 54% share and this includes a gain of

~4% in June.”179

            1272. K.G. agreed with Patel’s recommendation. Later that day, J.L. of Teva sent a

notice to several Teva colleagues indicating that Teva would not pursue any Azithromycin OS

business at the time. In the same e-mail, K.G. instructed his collegues to “inform the customer

that [Teva was] unable to provide an offer at [that] time.” 180

            1273. That same day, Teva declined to bid on Azithromycin at multiple customers.

            1274. Over the next several months – during the period of time before Teva followed

the non-Defendant generic manufacturer’s price increases – Teva continued to refuse to bid (and

avoid taking market share) when requested by customers, for both Azithromycin formulations

and Medroxyprogesterone tablets. For example, on January 27, 2014, Teva was approached by a

large wholesaler asking for bids on both Azithromycin suspension and Medroxyprogesterone due

to a “Change in Market Dynamics.” After speaking with an employee of the non-Defendant

generic manufacturer for more than five (5) minutes that same day, Patel agreed with the

recommendation not to provide a bid to that customer.




179
      Id. at ¶ 765.
180
      Id.
                                         364
                        FILED WITH REDACTIONS – PUBLIC VERSION
            MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 377 of 905




       1275. Similarly, on March 17, 2014 – which was the same day that Patel sent a nearly

final price increase list to K.G. – Teva was approached by another wholesaler requesting a lower

price for Azithromycin oral suspension. A national account executive at Teva asked Patel: “Can

we provide any better pricing than [the non-Defendant generic manufacturer]? . . . I know we

have picked up our target share.” Patel had spoken with an employee of non-Defendant generic

manufacturer twice earlier that day, including one call lasting more than fifteen (15) minutes.

Patel’s response to the national account executive was: “Let’s talk tomorrow.”

       1276. Consistent with the understanding between the two companies, Teva followed the

non-Defendant generic manufacturer’s price increases for Azithromycin oral suspension,

Azithromycin suspension and Medroxyprogesterone tablets on April 4, 2014. Patel spoke twice

with an employee of non-Defendant generic manufacturer that same day.

                      c.      Clarithromycin ER

       1277. Teva and Actavis were coordinating several drugs Teva price-fixed on April 4,

2014. One of them was Clarithromycin ER tablets. As of December 2013, Teva, Actavis and

Zydus were the only generic manufacturers actively selling Clarithromycin ER.

       1278. On December 30, 2013, however, Cardinal approached Teva looking for a bid on

Clarithromycin ER because Zydus was exiting the market. Teva informed Cardinal that it would

not have adequate supply to be able to take on this additional market share until April 2014, but

if Cardinal could wait until then for Teva to supply, Teva would make an offer. Cardinal agreed.

       1279. The Cardinal bid request was forwarded to Patel on the morning of January 2,

2014. At 9:37 a.m. that morning, L.R., a customer marketing manager at Teva, suggested

providing an offer to Cardinal at “10% under market intel pricing for [the] Watson/Actavis




                                    365
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 378 of 905




product.” L.R. also stated: “[i]f Cardinal is willing to wait until April, I suspect that Actavis isn’t

interested in picking up a lot of additional share.”

       1280. Immediately after receiving that e-mail, at 9:40 a.m., Patel called Rogerson at

Actavis and the two spoke for more than seventeen (17) minutes. Shortly after hanging up the

phone with Rogerson, at 10:12 a.m., Patel responded to the e-mail, saying: “I think we have an

opportunity to go higher. Let’s aim for around $148 net and request feedback.”

       1281. On January 9, 2014, Teva learned that Cardinal had accepted Teva’s bid at the

higher price. At 9:19 a.m., Patel called Rogerson at Actavis and they spoke for more than six (6)

minutes. Shortly after that call, at 9:45 a.m., Patel sent an e-mail internally at Teva stating: “It

looks like Cardinal accepted our bid at the higher price. We may have an opportunity to take

some increases.”

       1282. When Patel sent her supervisor the initial list of “Increase Potentials Q1 2014” on

January 14, 2014, Clarithromycin ER was on the list.

       1283. Similarly, in March 2014, Actavis implemented its own price increase on several

other drugs, including some that overlapped with Teva. Consistent with the ongoing

understanding between these high-quality competitors, Actavis understood that Teva would

follow the increases or, at a minimum, would not poach Actavis customers after the increase.

       1284. At 9:54 a.m. on March 14, 2014, Rogerson called Patel and left a message. Patel

called Rogerson back at 10:31 a.m., and the two spoke for more than twelve (12) minutes.

Within minutes after hanging up with Rogerson, Patel informed others at Teva about the Actavis

increase:




                                    366
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 379 of 905




                                                                                    181


In fact, these increases would not become effective until April 15, 2014, again demonstrating

that Teva knew in advance of its competitors’ price increase plans.

          1285. Within half an hour of sending that e-mail, Patel instructed colleagues to add the

Actavis drugs to the Teva price increase list. She added: “We intend to follow where we can.”

          1286. Less than two hours later, at 12:37 p.m., Patel called Rogerson again. They spoke

for more than five (5) minutes. Shortly after hanging up the phone, at 12:51 p.m., Patel wrote

another e-mail to certain colleagues at Teva, stating: “Actavis took an increase. We will follow.

We need to review price per my alert list. Let’s wait to see what intel we can get and discuss

Monday.”

          1287. First thing the next business day – which was the following Monday, March 17,

2014 – Patel forwarded the “PI Candidates” list to K.G. at Teva. The list included both

Tamoxifen Citrate and Estazolam. Later that morning, Patel called Rogerson. After quickly

exchanging voicemails, they spoke for more than nineteen (19) minutes. Rekenthaler of Teva




181
      Id. at ¶ 776.
                                       367
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 380 of 905




and Falkin of Actavis also exchanged four (4) text messages that day and had one call lasting

more than six (6) minutes.

       1288. Teva followed the Actavis price increases on Tamoxifen Citrate and Estazolam

less than three weeks later, on April 4, 2014. Patel and Rogerson spoke twice by phone that day.

Rekenthaler and Falkin also spoke by phone that day. Because Teva was able to follow the price

increase so quickly, Teva’s increase became effective even before the Actavis price increase for

those drugs.

       1289. After the price increases became effective, Teva took consistent steps not to

disrupt the market or steal market share from Actavis. For example, on May 14, Patel declined

to bid at ABC on both Tamoxifen Citrate and Estazolam, stating: “unable to bid (strategic

reasons, for internal purposes).” When Patel and her other conspirators at Teva used the term

“strategic” in this context, it was code for the fact that there was an understanding in place with a

competitor.

       1290. Similarly, on May 21, 2014, Teva received a request from a large customer for a

bid on Tamoxifen Citrate. As of that date, Teva had 58.4% of the market, and Actavis had

40.7%. A Teva analyst forwarded the request to Patel and others, recommending (pursuant to

the fair share understanding in the industry) that Teva not bid “as we are first in a two-player

market with good share already.” Patel responded: “Agree. We should decline to bid.”

                       d.      Ketoconazole

       1291. Patel identified Ketoconazole cream and Ketoconazole tablets as price increase

candidates sometime in February 2014. They were not listed on her original “Increase

Potentials” list that she sent to K.G. on January 14, 2014, but they were on the list of “PI




                                    368
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 381 of 905




Candidates” that she sent to a colleague on February 26, 2014, with the following notes about

each:

                      Ketoconazole Cream           Shared with Taro and Sandoz
                      Ketoconazole Tab             Shared with Taro, Myl and Apo
                                                                                                 182

          1292. Taro was a common competitor on both drugs, but there were different sets of

competitors for each formulation. For Ketoconazole cream, Teva’s competitors were Taro and

Sandoz. For Ketoconazole tablets, Teva’s competitors were Taro and Mylan.

          1293. Teva led the price increases for both drugs but made sure to coordinate with all of

its competitors before (and as it was) doing so. On April 4, 2014 – the day of the increases –

Patel spoke separately with both Aprahamian of Taro and CW-1 of Sandoz. During each call,

she let them know that Teva was increasing the price of Ketoconazole. The same day,

Rekenthaler spoke to Nesta of Mylan; he had previously communicated with J.H., a senior sales

executive at Apotex, on March 20 and 25, 2014.

          1294. On Ketoconazole cream, co-conspirators at Taro and Sandoz were also

communicating directly with each other. On April 4, 2014, for example, Aprahamian spoke to

CW-3 at Sandoz for nineteen (19) minutes. They discussed the Teva increase and the fact that

Taro would follow. CW-3 then sent an e-mail internally at Sandoz, alerting colleagues of the

price increase and conveying information about Taro’s price increase plans:




                                                                                 183




182
      Id. at ¶ 783.
183
      Id. at ¶ 786.
                                       369
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 382 of 905




        1295. CW-1 at Sandoz immediately told his colleagues not to bid on any new

opportunities for the drugs, and instead put the products on “strict allocation” until Sandoz

determined how to proceed.

        1296. That same day, Aprahamian sent a similar e-mail internally to his colleagues at

Taro.

        1297. The following Monday, April 7, 2014, Taro received a request from MMCAP

seeking a competitive bid on Ketoconazole tablets due to the Teva price increase. After

reviewing the request, a Taro sales executive sent an internal e-mail stating: “we are not going to

bid this product. . . . Taro has 27% share in a 4-player market.” In a follow-up e-mail, E.G., a

Director of Corporate Accounts at Taro, confirmed that Taro would decline to bid, but indicated

that Taro would need to lie about the reason: “Yes, we are declining, but we need to advise its

[sic.] due to supply.”

        1298. Four days after the Teva increase, on April 8, 2014, Aprahamian called Patel and

the two spoke for more than nineteen (19) minutes. Later that same day, he initiated a price

increase for all of Taro’s customers on both the Ketoconazole cream and tablets. Aprahamian

directed that the notice letters be sent to customers on April 16, 2014, with an effective date of

April 17, 2014.

        1299. Although Sandoz immediately understood that it would follow these price

increases, it was not able to implement them until October. The delay was because Sandoz had

contracts with certain customers that contained price protection terms which would impose

substantial penalties on Sandoz if it increased its prices at that time – and those penalties would

have caused Sandoz to miss certain financial targets during the months after April 2014. At

Sandoz, senior management held monthly budget meetings where they analyzed whether it made

                                     370
                    FILED WITH REDACTIONS – PUBLIC VERSION
        MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 383 of 905




financial sense to implement a particular price increase. In this case, the ramifications of the

price protection terms did not make sense for Sandoz to follow until October 2014.

          1300. In the months after the Teva and Taro increases, Teva held up its end of the

agreement not to poach its competitors’ customers. For example, on May 14, 2014, Teva was

approached by Cardinal requesting a bid due to the Taro increase. The e-mail from Cardinal was

forwarded to Patel, who responded immediately:




                                                                                184

          1301. Shortly before sending the e-mail, Patel exchanged several text messages with

Aprahamian at Taro. She would ultimately exchange eight (8) text messages and had one phone

call lasting more than four (4) minutes with Aprahamian on that day.

          1302. Later that same day, Patel also directed that Teva decline to bid for Ketoconazole

at ABC, citing the same logic: “unable to bid (strategic reasons, for internal purposes).”

          1303. Sandoz ultimately followed the Teva and Taro increases for Ketoconazole cream

on October 10, 2014. That same day, Patel and CW-1 at Sandoz spoke for more than three (3)

minutes.

          1304. The Teva increases on Ketoconazole were significant. For the cream, Teva, Taro

and Sandoz all increased the WAC price by approximately 110%. For the tablets, Teva’s WAC




184
      Id. at ¶ 791.
                                       371
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 384 of 905




increases were approximately 250%, but its customer price increases were substantially larger –

averaging 528%.

                      e.      Estradiol/Norethindrone Acetate and Cyproheptadine HCL

       1305. Understanding that many more competitors were enthusiastic about conspiring to

raise prices, Teva began to develop new and additional relationships with certain competitors

when implementing its April 4, 2014 price increases. One of those new co-conspirators was

Breckenridge. Patel already had a relationship with S.C., a senior sales executive at

Breckenridge, and Rekenthaler had a relationship with D.N., another senior sales executive at

Breckenridge, so Breckenridge was a prime candidate to coordinate pricing.

       1306. On November 14, 2013, Breckenridge increased its pricing on both

Estradiol/Norethindrone Acetate tablets (brand name Mimvey) and Cyproheptadine HCL tablets.

Breckenridge had acquired the ANDA for Cyproheptadine HCL tablets in September 2013 from

another manufacturer, and immediately sought to raise the prices previously charged by the prior

manufacturer as it began to sell the product under its own label. For Cyproheptadine HCL,

Breckenridge increased its WAC pricing by as high as 150% and raised its customer contract

pricing even higher – 400%. The increases to Mimvey were a more modest 20-27% for both the

WAC and customer pricing.

       1307. In the weeks leading up to those increases – when Patel was still out on maternity

leave – Rekenthaler had several phone calls with D.N. at Breckenridge to coordinate the price

increases. The two spoke twice on October 14, 2013 and had a twenty-six (26) minute call on

October 24, 2013. After those calls, they did not speak again until mid-January 2014, when Teva

began preparing to implement its increase.




                                    372
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
          Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 385 of 905




          1308. Over the next several months – during the period of time before Teva was able to

follow the Breckenridge price increases – Teva followed the “fair share” understanding to the

letter.

          1309. With respect to Cyproheptadine HCL, Teva had approximately 54% market share

in a two-player market. For that drug, Teva consistently refused to bid or take on any additional

market share after the Breckenridge increase. For example, on February 7, 2014, a customer

gave Teva an opportunity to pick up new business on Cyproheptadine HCL. When she learned

the news, Patel called S.C. at Breckenridge. They ended up speaking twice that day – the first

and only phone calls ever between them. After speaking to S.C., Patel sent the following e-mail

regarding the customer’s request:




                                                                                  185

          1310. With regard to Estradiol/Norethindrone Acetate, however, Teva only had 19%

market share in a two-player market. For that drug, Teva sought to pick up a few customers to

level the playing field – before raising its own prices to follow Breckenridge.

          1311. On April 4, 2014, Teva followed the Breckenridge price increases with substantial

increases of Estradiol/Norethindrone Acetate (contract increases of as much as 393%) and

Cyproheptadine HCL tablets (contract increases of as much as 526%). In addition, Teva

increased the WAC price on Estradiol/Norethindrone Acetate by 26% and the WAC price on




185
      Id. at ¶ 801.
                                       373
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 386 of 905




Cyproheptadine HCL Tablets by as much as 95% — to exactly match Breckenridge’s WAC

price on both products.

       1312. In the summer of 2015, Impax was preparing to enter the market for

Cyproheptadine. On July 20, S.C., National Director of Sales at Breckenridge, communicated by

text with M.G., Senior National Account Manager at Impax. On July 31, 2015, Impax

announced WAC prices for Cyproheptadine that were even higher than those offered by Teva or

Breckenridge. This was consistent with the Fair Share Agreement.

                       f.     Diflunisal

       1313. Non-Defendant Rising became a more appealing potential co-conspirator when

CW-2, who had formerly been employed at Sandoz, left to join Rising in August 2013.

Rekenthaler had known CW-2 for many years, going back to when they both worked together at

Teva several years prior.

       1314. Of the drugs on the Teva April 4, 2014 price increase list, Rising was a

competitor on Diflunisal. For that drug, Rising had 21% market share in a two-player market

with Teva as of March 2014.

       1315. Rekenthaler spoke to CW-2 of Rising on December 5, 2013 for fourteen (14)

minutes. When Patel sent her initial list of “Increase Potentials” to K.G. on January 14, 2014,

Diflunisal was on the list, with Teva expecting to lead the increase.

       1316. Teva and Rising continued to coordinate the increase over the next several

months. For example, when Patel sent a nearly final list of “PI Candidates” to her supervisor

K.G. on March 17, 2014, she included the following notation about Diflunisal:




                                    374
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 387 of 905




                                                                                          186


          1317. That same day, Rekenthaler spoke with CW-2 twice. During those calls, CW-2

informed Rekenthaler that Rising was having supply problems for Diflunisal and might be

exiting the market at some point in the future. CW-2 confirmed that it would be a good

opportunity for Teva to take a price increase.

          1318. Rekenthaler and CW-2 spoke once again on March 31, 2014, shortly before the

Teva price increase for Diflunisal. On April 4, 2014, Teva increased is WAC pricing on

Diflunisal by as much as 30%, and its contract pricing by as much as 182% for certain

customers.

          1319. Rising ultimately exited the Diflunisal market for a short period of time starting in

mid-July 2014. When Rising decided to exit the market, CW-2 called Rekenthaler to let him

know. Four months later – when Rising’s supply problems were cured – Rising re-entered the

market for Diflunisal. Consistent with the fair share principles and industry code of conduct

among generic drug manufacturers discussed more fully above, CW-2 and Rekenthaler spoke by

phone on several occasions in advance of Rising’s re-entry to identify specific customers that

Rising would obtain and, most importantly, to retain the high pricing that Teva had established

through its price increase on April 4, 2014. On December 3, 2014, Rising re-entered the market

for Diflunisal tablets. Its new pricing exactly matched Teva’s WAC price increase from April

2014.




186
      Id. at ¶ 807.
                                       375
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 388 of 905




                        g.      Ethosuximide

          1320. On the April 4, 2014 Teva price increase list, non-Defendant VersaPharm was a

competitor on two different drugs: Ethosuximide capsules and Ethosuximide oral solution.

          1321. When Patel began creating the price increase list, neither of these drugs was

considered a candidate for an increase. For example, when Patel sent her initial “Increase

Potentials” list to K.G. in mid-January 2014, neither drug was on the list.

          1322. Non-Defendant VersaPharm was not considered a high-quality competitor. When

Patel created the quality competitor rankings in May 2013, non-Defendant VersaPharm was

given a -2 score in the rankings. That did not stop Rekenthaler, however, from calling J.J., a

senior national account executive at non-Defendant VersaPharm, and speaking for five (5)

minutes on January 22, 2014. When Patel sent the next “PI Candidate” list to a colleague on

February 26, 2014 – Ethosuximide capsules and oral solution were both on the list, with the

following notation:


                                                                                 187


          1323. Rekenthaler called again and spoke with J.J. at non-Defendant VersaPharm on

March 7, 2014. Teva then raised prices on both drugs on April 4, 2014. For Ethosuximide

capsules, Teva raised its WAC price by 87%, and its contract prices by up to 322%. For

Ethosuximide oral solution, Teva raised its WAC price by 20% and its contract prices by up to

81%.




187
      Id. at ¶ 812.
                                       376
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 389 of 905




       1324. On April 9, 2014 – only five days after the Teva increase – non-Defendant

VersaPharm increased its pricing on both Ethosuximide capsules and oral solution to a price that

was nearly identical to Teva’s price.

       1325. Following their agreement on those two drugs, and with no reason to speak

further, Rekenthaler and J.J. of non-Defendant VersaPharm never spoke by phone again.

               11.     Impact of April 4, 2014 Price Increases to Teva

       1326. A few weeks after Teva’s April 4, 2014 price increases went into effect, Patel

calculated the impact to Teva’s net sales as a result of the April 4 increase. Based on her

analysis, she found that the April 4, 2014 price increases resulted in a net increase in sales to

Teva of $214,214,338 per year.

       1327. For those drugs where Teva was leading the price increases on August 28, 2014,

several of Teva’s competitors followed in short order and those price increases were also

coordinated.

       1328. For example, on October 10, 2014 Sandoz followed Teva’s price increases on

three drugs: (1) Amoxicillin/ Glavulanate chewable tablets; (2) Diclofenac Potassium tablets;

and (3) Penicillin VK tablets. Patel of Teva spoke to CW-1 of Sandoz on the day of the Sandoz

price increases for more than three (3) minutes.

       1329. Then, on December 19, 2014, Actavis followed the Teva price increase on

Desmopressin Acetate tablets. Rekenthaler of Teva and Falkin of Actavis spoke frequently in

the days and weeks leading up to the Actavis price increase, including calls on November 18,

November 21, and November 25, 2014.

       1330. Indeed, even before Actavis followed the Teva price increase, Teva knew that

Actavis planned to increase. For example, on October 15, 2014 – approximately six weeks


                                    377
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 390 of 905




before Actavis raised its price – Teva received a request from a customer asking Teva to reduce

its pricing on Desmopressin Acetate because it was no longer offering competitive prices.

Patel’s initial response to the customer was “[w]e believe the market is still settling on this

product. Can you please review in a few days and advise of more current pricing intelligence?”

In a subsequent internal discussion, Patel wrote: “I can’t quite recall if Actavis followed us or

we followed them....but they definitely did not change their WACs recently.”

         1331. Similarly, on March 4, 2015, Mylan followed the Teva and Sandoz price

increases on Diclofenac Potassium tablets. Rekenthaler coordinated that price increase with

Nesta of Mylan during two phone calls on February 18 and one call on February 19, 2015.

         1332. Shortly after Teva increased its price for Pentoxifylline in October 2014, Valeant

entered the market at a similar high price. Despite the fact that Valeant did not undercut its

competitors on price, pursuant to the Fair Share Agreement, it was still able to obtain market

share.

                12.    April 15, 2014 Price Increase (Baclofen)

         1333. Effective February 21, 2014, Upsher-Smith took a significant price increase on

Baclofen, ranging from 350 - 420% to the WAC price, depending on the formulation. Prior to

the increase, Baclofen was not a profitable drug for Upsher-Smith, and Upsher-Smith was

considering whether to exit the market or significantly raise price. It chose the latter.

         1334. The primary competitors in the market for Baclofen at this time were Teva

(62.4%), Qualitest (22.5%), and Upsher-Smith (6.8%).

         1335. Teva initially considered following the Upsher-Smith price increase quickly, as

part of its April 4, 2014 price increases – but decided against it. The primary reason was that




                                      378
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 391 of 905




Qualitest was in the market, and Teva considered Qualitest a “low-quality” competitor. In other

words, Qualitest would likely compete for market share if Teva increased its price.

       1336. Starting on April 10, 2014, however, Teva learned that Qualitest was having

supply problems, and could exit the market for at least 3-4 months, if not permanently.

       1337. Upon learning that the only significant remaining competitor in the market would

now be Upsher-Smith – a high-quality competitor – Teva immediately decided to follow the

price increase. Patel asked one of her direct reports to start working up price increase scenarios

for Baclofen that same day.

       1338. Upsher-Smith was a highly-ranked competitor by Patel (+2) in large part because

of Patel’s relationship and understanding with B.L., a national account executive at Upsher-

Smith. In the week before she started her employment at Teva (after leaving her previous

employment), Patel and B.L. exchanged several text messages. During her first week on the job,

as she was beginning to identify price increase candidates and “high quality” competitors, Patel

spoke to B.L. on April 29, 2013 for nearly twenty (20) minutes. During these initial

communications, Patel and B.L. reached an understanding that Teva and Upsher-Smith would

follow each other’s price increases, and not compete for each other’s customers after a price

increase. Their agreement was further cemented in June and July 2013, when the two

competitors agreed to substantially raise the price of Oxybutynin Chloride.

       1339. There was no need for the two competitors to communicate directly in this

situation because it was already understood between them that Teva would follow an Upsher-

Smith price increase based on Patel’s prior conversations with B.L. and based on the history of

collusion between the two competitors.




                                    379
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 392 of 905




          1340. Effective April 15, 2014, Teva raised its WAC and AWP pricing to match

Upsher-Smith’s pricing exactly. Teva increased its WAC pricing from 350% to 447%,

depending on the dosage strength. Teva would not have increased its prices on Baclofen unless

it had an understanding in place with Upsher-Smith.

          1341. Pursuant to the agreement between the companies, Teva did not seek to take any

customers from Upsher-Smith during the time period after Upsher-Smith’s increase and before

Teva could follow. Even after Teva’s increase, when Qualitest customers approached Teva for a

bid due to Qualitest’s supply problems, Teva deferred to Upsher-Smith. As Patel told K.G. in a

June 11, 2014 e-mail: “Dynamics have changed, but I think we need to see if Upsher wants to

pick up share. We have an unreasonably high share.” K.G. agreed: “I think this is the right thing

to do. . . . we should just give them a high bid.”

          1342. Upsher-Smith, on the other hand, was able to secure several new customers as a

result of the Qualitest exit. In short order, Baclofen became a very profitable product for

Upsher-Smith. On April 18, 2014 – only three days after the Teva price increase – J.M., a Senior

Director of Sales and Marketing at Upsher-Smtih, made the following pronouncement:




                                                                                 188


          1343. Only two months later, Lannett would enter the market at the same WAC prices

as Teva and Upsher-Smith. As discussed more fully above, Teva and Lannett colluded so that




188
      Id. at ¶ 827.
                                       380
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 393 of 905




Lannett could enter the market seamlessly without significantly eroding the high prices in the

market.

       1344. According to NADAC data, the average market price for Baclofen remained

steady prior to the spring of 2014. From November 2013 through March 2014, the average

market price of Baclofen fluctuated by less than $0.003 per unit for 10mg tablets and by less than

$0.0065 per unit for 20mg tablets.

       1345. Beginning around February 2014, however, the overall average market price rose

by more than 550%. These price increases affected both dosages of Baclofen, i.e. 10mg and

20mg tablets.

       1346. According to NADAC data, the average market price for Baclofen increased by

the following percentages:

                Baclofen 10mg tablet: Between March 2014 and April 2014, prices
                increased 636%; and

                Baclofen 20mg tablet: Between March 2014 and January 2015,
                prices increased 437%.

       1347. WAC data confirms that Teva and Upsher-Smith both imposed dramatic price

increases for Baclofen consistent with the timing of the communications set forth above, by the

following amounts:

 Package                                           Old       New         Date of       Percentage of
                 Defendant           NDC
   Size                                           WAC       WAC         Increase         Increase
  100ct         Upsher-Smith     00832102500    $0.10      $0.49        2/21/2014          420%
  100ct            Teva          00172409760    $0.10      $0.49        4/15/2014          420%
 1,000ct        Upsher-Smith     00832102510    $0.10      $0.49        2/21/2014          420%
 1,000ct           Teva          00172409780    $0.09      $0.49        4/15/2014          447%

       1348. Although WAC data is not available for Par, upon information and belief, it

implemented nearly simultaneous and identical price increases as Upsher-Smith and Teva. And



                                    381
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 394 of 905




as set forth above, when Lannett entered the market, it came in at the exact same WAC price as

Teva.

                      13.   July 1, 2014 Price Increase (Fluocinonide)

          1349. There are several different formulations of Fluocinonide including, among others:

Fluocinonide 0.05% cream, Fluocinonide 0.05% emollient-based cream, Fluocinonide 0.05% gel

and Fluocinonide 0.05% ointment. As of June 2014, Teva, Taro, Sandoz, and Fougera were the

only three manufacturers actively selling any of the four Fluocinonide formulations mentioned

above. On June 11, 2014, Teva identified the market-share breakdown for each of the different

formulations of those drugs as follows:




                                                                          189

          1350. As discussed above, Teva coordinated with Taro and Sandoz to increase the price

of all four of those formulations of Fluocinonide in July 2013, based in part on discussions that

started between Patel and Aprahamian even before Patel started her employment at Teva. The

increases to the WAC prices in 2013 were a modest 10-17%, depending on the formulation.

          1351. The second coordinated increase of Fluocinonide was much more significant.

Taro raised its prices for all four Fluocinonide formulations effective June 3, 2014. For each, the

increases to Taro’s WAC prices are set forth below:




189
      Id. at ¶ 830.
                                       382
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 395 of 905




                                                                                  190


          1352. Taro notified its customers of the increases the day before they became effective –

June 2, 2014.

          1353. Patel knew of these (and other) Taro increases well in advance and was prepared

so that Teva would be able to quickly follow the price increases. Patel was already preparing for

the next round of Teva price increases in June 2014; many of which would ultimately be

implemented by Teva in August.

          1354. On May 14, 2014, Patel and Aprahamian exchanged eight (8) text messages and

had one phone conversation lasting more than four (4) minutes.

          1355. Subsequent to the May 14 communications Patel directed a colleague to create a

list of future price increase candidates, based on a set of instructions and data she had given him.

On May 28, 2014, that colleague sent her a list titled “2014 Future Price Increase Candidate

Analysis.” The list included several drugs sold by Taro – including the four formulations of

Fluocinonide (plus Carbamazepine and Clotrimazole) – with the notation “Follow/Urgent” listed

as the reason for the increase, even though Taro had not yet increased its price on those drugs or

notified its customers that it would be doing so. The relevant portions of that spreadsheet are set

forth below:




190
      Id. at ¶ 832.
                                       383
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 396 of 905




                                                                         191


          1356. On June 3, 2014 – the day the Taro increases on Fluocinonide became effective –

CVS reached out to T.C., a senior sales executive at Teva, indicating that it had an “immediate

opportunity” on Fluocinonide 0.05% Cream and Fluocinonide 0.05% Emollient Cream, but did

not give a reason for providing that opportunity to Teva. The CVS representative offered to

move a significant amount of business from Taro to Teva, stating: “Opportunity knocks.” The e-

mail was forwarded to Patel, who responded:




                                                                               192

          1357. Of course, Patel already knew the bid request was due to a price increase, because

she had spoken to Aprahamian in May and included Fluocinonide on her list of price increases

with a notation to “Follow/Urgent.” But she still needed to determine the specific price points so

that Teva could follow quickly.




191
      Id. at ¶ 835.
192
      Id. at ¶ 836.
                                       384
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 397 of 905




       1358. T.C. stated that she had not heard about a price increase from anyone else but

indicated that she would “snoop around.” Patel stated: “OK. Thanks. I’ll do the same.”

       1359. Patel immediately began snooping around by exchanging five (5) text messages

with Aprahamian at Taro. Later that afternoon, she reported that she had “[c]onfirmed that Taro

increased,” but that she was “still working on intel.” K.G. at Teva suggested that it might be a

good opportunity to take some share from Taro – the market share leader on several of the

Fluocinonide formulations. He asked Patel to provide “guidance” by the next day. Patel

responded at 4:23 p.m., making it clear that she had been talking to Aprahamian not only about

Fluocinonide, but other drugs as well:

                  I expect to provide guidance at some point in the morning. I’m also
                  hearing Warfarin, Carbamazepine as well. I’ll be looking at shares
                  and intel tomorrow and will provide commentary. (Taro is a high
                  quality competitor. It’s just a matter of who the others are.)

       1360. Shortly after sending that e-mail Patel called Aprahamian and they spoke for

nearly seven (7) minutes. As discussed more fully below, Taro had also increased its prices for

Warfarin Sodium and Carbamazepine on June 3. Teva followed those substantial Taro price

increases with equally substantial increases of its own in August.

       1361. First thing the next morning – June 4, 2014 – Patel exchanged two (2) more text

messages with Aprahamian, and then the two spoke on the phone for more than twenty-five (25)

minutes. Within minutes after hanging up the phone with Aprahamian, Patel sent the following

e-mail to K.G., making it clear that she had obtained additional “intel” that she did not want to

put in writing:




                                    385
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
          Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 398 of 905




                                                                                193


          1362. That same day, Teva received a bid request from another large customer,

Walmart. Shortly after that e-mail was forwarded to her, Patel responded by making it clear that

Teva would play nice in the sandbox with Taro:




                                                                          194


          1363. After further deliberation, Teva decided not to bid on any of the Walmart business

at all.

          1364. On June 23, 2014, as Teva was planning to implement a price increase on

Fluocinonide to follow the Taro increase, Patel forwarded a spreadsheet to a subordinate with

“intel” she had obtained directly from Aprahamian. That spreadsheet contained specific Taro




193
      Id. at ¶ 839.
194
      Id. at ¶ 840.
                                       386
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 399 of 905




customer price points for the different formulations of Fluocinonide for each of the various

classes of trade (i.e., wholesalers, chain drug stores, mail order and GPO). Prior to sending that

“intel,” Patel had spoken to Aprahamian on June 17 for fifteen (15) minutes, and June 19 for

nearly fourteen (14) minutes. The contract price points obtained by Patel were not otherwise

publicly available.

          1365. Sandoz was also a competitor on two formulations of Fluocinonide –

Fluocinonide ointment and Fluocinonide gel – but was only actively marketing the gel. Not

coincidentally, Aprahamian was having similar communications with his contact at Sandoz, CW-

3, during this time period. At least some of those calls are set forth below:




                                                                                195


          1366. During one of the calls on June 20 referenced above, Aprahamian dictated to CW-

3 over the telephone specific Taro contract price points for each of the same classes of trade that

he had provided to Patel, for Fluocinonide ointment, Fluocinonide gel, and various other drugs

that Taro had increased that overlapped with Sandoz. CW-3 took very detailed notes of the

pricing information Aprahamian provided, which again were not publicly available. Based on a

history and pattern of practice between CW-3 and Aprahamian, it was understood that Sandoz

would follow the Taro price increase.




195
      Id. at ¶ 842.
                                       387
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 400 of 905




          1367. On June 26, 2014, Teva sent out a calendar notice to a number of sales and

pricing employees – including Patel and Rekenthaler – for a 3 p.m. conference call that day. The

notice stated: “We will discuss the upcoming price increase for all Fluocinonide products:

Fluocinonide Cream, Fluocinonide E-Cream, Fluocinonide Gel, Fluocinonide Ointment. We are

targeting an announcement date of Monday, June 30th for an effective date of July 1st.” The next

morning, at 9:57 a.m., Patel and Aprahamian spoke again for nearly thirteen (13) minutes.

          1368. The Teva price increases on Fluocinonide became effective on July 1, 2014. Teva

increased its WAC pricing to match Taro’s pricing almost exactly. That same day, Patel spoke

to her contact at Sandoz - CW-1 – several times, including at least those calls set forth below:




                                                                                 196


          1369. During those calls, Patel informed CW-1 of the Teva price increase and provided

specific price points to CW-1 so that Sandoz would be able to follow the price increase.

          1370. These price increases are reflected in WAC data:

             Product      Defendant       Old WAC      New WAC        Date of          Percentage
             Cream .05%                                               Increase         Increase
             15gm         Taro            $.79         $2.43          June 3, 2014     206%
             30gm         Taro            $.56         $2.43          June 3, 2014     337%
             60gm         Taro            $.39         $2.43          June 3, 2014     524%
             15gm         Teva            $.79         $2.43          July 1, 2014     206%
             30gm         Teva            $.56         $2.43          July 1, 2014     337%
             60gm         Teva            $.39         $2.43          July 1, 2014     524%

          1371. The average market price for Fluocinonide remained artificially high after July



196
      Id. at ¶ 844.
                                       388
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
     Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 401 of 905




2014, according to NADAC data:




                                   389
                  FILED WITH REDACTIONS – PUBLIC VERSION
      MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 402 of 905




          1372. Sandoz was in the process of exiting the market for Fluocinonide ointment (it had

ceased its sales by September 2014 but followed the increase on the gel three months later, on

October 10, 2014). Sandoz increased its WAC pricing on the gel by 491%. That same day, Patel

spoke to CW-1 at Sandoz by phone for more than three (3) minutes.

          1373. During this time period, Actavis had also started to re-enter the market for

Fluocinonide 0.05% cream but had not yet gained any significant market share due to supply

problems. Nonetheless, Actavis still followed the Taro and Teva price increases in December

2014 by raising its prices to the exact WAC prices as Teva and Taro. The Actavis price increase

on Fluocinonide cream was effective December 19, 2014. Not surprisingly, in the days and

weeks leading up to the Actavis price increase, the co-conspirators at Actavis, Taro and Teva

were all communicating frequently. At least some of those communications are set forth below:




                                                                                   197




197
      Id. at ¶ 846.
                                       390
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 403 of 905




                      14.   August 28, 2014 Price Increases

          1374. On August 28, 2014, Teva raised prices on a number of different drugs, including:

Amiloride HCL/HCTZ Tablets; Amoxicillin/Clav Tablets; Carbamazepine Chewable Tablets;

Carbamazepine Tablets; Cimetidine Tablets; Clemastine Fumarate Tablets; Clotrimazole Topical

Solution; Desmopressin Acetate Tablets; Diclofenac Potassium Tablets; Dispyramide Phosphate

Capsules; Enalapril Maleate Tablets; Epitol Tablets; Flurbiprofen Tablets; Flutamide Capsules;

Fluvastatin Sodium Capsules; Hydroxyurea Capsules; Loperamide HCL Capsules; Penicillin VK

Tablets; Prazosin HCL Capsules; Prochlorperazine Tablets; Topiramate Sprinkle Capsules; and

Warfarin Sodium Tablets.198

          1375. In the days and weeks leading up to the price increase, Patel and Rekenthaler

were communicating with every high-quality competitor on those drugs to coordinate the

increases in advance. At least some of those communications are set forth in the graphic at page

250 of the Amended State AG Complaint No. 2. Those communications included

communications between Teva and Mylan regarding Amiloride HCL/HCTZ Tablets; between

Teva and Sandoz regarding Amoxicillin/Clav Chew Tablets; between Teva and Taro regarding

Carbamazepine Chewable Tablets; between Teva, Taro, and Apotex regarding Carbamazepine

Tablets; between Teva and Mylan regarding Cimetidine Tablets; between Teva and Sandoz

regarding Clemastine Fumarate Tablets; between Teva and Taro regarding Clotrimazole Topical

Solution; between Teva and Actavis regarding Desmopressin Acetate Tablets; between Teva,

Mylan, and Sandoz regarding Diclofenac Potassium Tablets; between Teva and Actavis

regarding Disopyramide Phosphate Capsules; between Teva, Mylan, Taro, and Wockhardt




198
      Id. at ¶ 847.
                                       391
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 404 of 905




regarding Enalapril Maleate Tablets; between Teva, Apotex, and Taro regarding Epitol Tablets;

between Teva and Mylan regarding Flurbiprofen Tablets; between Teva, Actavis, and Par

regarding Flutamide Capsules; between Teva and Mylan regarding Fluvastatin Sodium Capsules;

between Teva and Par regarding Hydroxyurea Capsules; between Teva and Mylan regarding

Loperamide HCL Capsules; between Teva, Aurobindo, and Sandoz regarding Penicillin VK

Tablets; between Teva and Mylan regarding Prazosin HCL Capsules; between Teva, Mylan, and

Sandoz regarding Prochlorperazine Tablets; between Teva, Actavis, and Zydus regarding

Topiramate Sprinkle Capsules; and between Teva, Amneal, Taro, Upsher-Smith, and Zydus

regarding Warfarin Sodium Tablets.

          1376. The day before the increases became effective – August 27, 2014 – Patel spent

most of her morning discussing the price increases with her contacts at Sandoz, Actavis, Taro,

Zydus and Glenmark:




                                                                                199


          1377. In addition to those phone communications noted above, representatives from

Teva and every other Defendant met in Boston, Massachusetts shortly before the increase, from

August 23-26, 2014, for the NACDS annual event, which was the largest pharmaceutical




199
      Id. at ¶ 848.
                                       392
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 405 of 905




industry meeting of the year. Cavanaugh, Rekenthaler and Patel, along with many other Teva

executives, as well as executives from every other corporate Defendant, attended.

        1378. With regard to Enalapril Maleate, Patel was speaking to Aprahamian at Taro as

shown above. Aprahamian, in turn, spoke to M.C., the Vice President of Sales and Marketing at

Wockhardt, on August 8, 2014 for thirteen (13) minutes, and again twice on August 14, 2014,

including one call lasting eight (8) minutes.

        1379. Similarly, with regard to Prochlorperazine Tablets, Rekenthaler communicated

with Nesta at Mylan on August 7 and August 11. Nesta, in turn, communicated with M.D., a

senior sales executive at non-Defendant Cadista Pharmaceuticals, on the same days that he had

been communicating with Rekenthaler.

        1380. A large number of the drugs on Teva’s August 28, 2014 price increase list were

selected because Teva was following a “high quality” competitor. The coordination between

Teva and certain co-conspirators regarding those drugs is discussed more fully below.

                       a.      Mylan

        1381. Effective April 17, 2014, Mylan increased its WAC pricing on a number of

different drugs, including several that overlapped with Teva. Mylan also increased its contract

prices, but at least some of those price increases would not become effective until mid-May

2014.

        1382. Pursuant to the established understanding between the two companies, Teva

immediately decided that it would follow the Mylan increases. On April 21, 2014, T.S., a

national account executive at Teva, forwarded to Patel two spreadsheets with WAC and AWP

pricing information for the price increases taken by Mylan. The spreadsheets were created by

Mylan personnel.


                                     393
                    FILED WITH REDACTIONS – PUBLIC VERSION
        MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 406 of 905




       1383. Patel, in turn, forwarded the e-mail to the Teva sales team and stated: “Our

intention is to follow Mylan on this increase. Below, you will see the list of increase items

where Teva overlaps with Mylan. Please share any pricing intelligence you are able to obtain.

Thank you in advance!” The list that Patel referred to included the following products, several of

which had been the subject of coordinated price increases in 2013 as well: Amiloride

HCL/HCTZ tablets; Cimetidine tablets; Enalapril Maleate tablets; Fluvastatin Sodium capsules;

Loperamide HCL capsules; Prazosin HCL capsules; and Sotalol HCL tablets.

       1384. Within days, Teva began receiving requests from its customers for bids due to the

Mylan price increases. On April 24, 2014, Patel began to formulate a “Mylan Increase Strategy”

in order to respond to those requests but noted that Teva was “still awaiting intel” about the

Mylan customer contract price points, which were not publicly available. Previously, Patel had

relied on Green to obtain specific Mylan customer price points (referred to as “intel”) through his

communications with Nesta of Mylan, which she used to follow Mylan’s pricing. The next day,

in a follow-up e-mail about the Mylan strategy, Patel noted that one of her Mylan increase

strategies would not have been appropriate for this situation, and concluded that: “Plus, we

really need some intel” about the Mylan contract price points.

       1385. Patel continued to push for specific contract price points from Mylan. On April

28, 2014, Patel sent an e-mail to the Teva sales team, stating: “To date, we have no intel on

Mylan’s recent increases. I realize there is a lot of travel going on, but whatever you can gather

and share would be greatly appreciated.”




                                    394
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 407 of 905




          1386. On May 9, 2014, Patel sent another e-mail:




                                                                                200

          1387. Shortly after receiving that e-mail – at 11:15 a.m. that morning – Rekenthaler

called Nesta at Mylan and left a message. Nesta returned the call at 11:23 a.m., and the two

spoke for nearly eight (8) minutes.

          1388. Separately, and before Rekenthaler was able to convey any information he had

obtained, Patel forwarded a customer request from ABC (relating to the Mylan increase items)

directly to T.S. at Teva, lamenting the absence of Green to obtain the Mylan intel:

                      I am in a really tough spot on these. Please help! There are several
                      requests open for offers, but I have ZERO intel. A little
                      frustrating/discouraging, as we are bound to hear complaints on how
                      long it took to close the Delphi request. Is there anything you are
                      able to get to help when you are back? . . . At some point, I know
                      I’ll have to find another source of magic :))201

          1389. The next day, T.S. sent Patel an e-mail with an attached spreadsheet listing the

Mylan contract price points for all of the recent increases:




200
      Id. at ¶ 859.
201
      Id. at ¶ 860.
                                       395
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 408 of 905




                                                                      202


          1390. The e-mail was unclear on where T.S. had obtained this “dirt,” but the spreadsheet

attached to her e-mail was created by a Mylan employee.

          1391. Rekenthaler and Nesta spoke again on May 20, 2014. Armed with this new

source of “intel,” Patel was more confident that Teva could follow the Mylan price increases

exactly, without disrupting the market. That same day, as Patel began to create a new list of

Teva price increase candidates, she instructed a colleague to include the Mylan drugs for which

Mylan had increased price – with specific price points – as its own separate tab in the

spreadsheet, called “follow.” Her colleague provided the list, as requested, on May 21.

          1392. On May 27, 2014, Rekenthaler and Nesta spoke twice, including one call lasting

nearly four (4) minutes. By May 28, Teva had a much more comprehensive list of price increase

items. On that list, seven of the Mylan items were prominently listed with a “Follow Urgent”

notation listed next to each:




202
      Id. at ¶ 861.
                                       396
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 409 of 905




                                                                                      203


          1393. Also on the list were three additional Mylan drugs for which Teva would be

leading the price increase: Diclofenac Potassium tablets; Flurbiprofen tablets; and

Prochlorperazine Tablets.

                        b.      Taro

          1394. Taro also significantly raised its prices on the following drugs which overlapped

with Teva: Carbamazepine chewable tablets, Carbamazepine tablets, Clotrimazole topical

solution, and Warfarin Sodium tablets.



203
      Id. at ¶ 863.
                                       397
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 410 of 905




          1395. Patel learned of the price increases for certain of these drugs in advance, based on

her conversations with Aprahamian. It was understood that Teva would follow the Taro price

increases based on these and prior conversations. In fact, Teva agreed and made plans to follow

them before Taro had even put them into effect.

          1396. Specifically, on May 28, 2014, T.S. of Teva sent Patel the then-current version of

her “Future Price Increase Candidate” spreadsheet. That list included the following Taro drugs,

which had not yet been increased by Taro:




                                                                                       204


          1397. Patel likely obtained this information from Aprahamian on May 14, 2014, when

the two exchanged eight (8) text messages and spoke for more than four (4) minutes by phone.

          1398. On June 3, 2014 – the date of the Taro price increases on Fluocinonide,

Carbamazepine, Clotrimazole, Warfarin Sodium and other drugs – Patel and Aprahamian

exchanged five (5) text messages. After exchanging those text messages, Patel confirmed to her

supervisor K.G. and another Teva representative that Taro had in fact raised its pricing on

Fluocinonide. Patel then added: “I expect to provide guidance at some point in the morning.

I’m also hearing Warfarin, Carbamazepine as well. I’ll be looking at shares and intel tomorrow

and will provide commentary. (Taro is a high-quality competitor. It’s just a matter of who the




204
      Id. at ¶ 867.
                                       398
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 411 of 905




others are.)” At 5:08 p.m. that evening, Patel called Aprahamian and the two spoke for nearly

seven (7) minutes.

           1399. First thing the next morning, Patel and Aprahamian exchanged two (2) text

messages. Then, at 9:56 a.m., the two spoke again for almost twenty-six (26) minutes. Shortly

after hanging up the phone with Aprahamian, Patel sent an e-mail to K.G. making it clear that

she had obtained additional “intel” regarding the Taro price increases that she did not want to put

into writing, stating: “I have additional intel (I can discuss with you) that will be useful.”

           1400. On June 12, 2014, Teva internally discussed future projections regarding

Carbamazepine – including the fact that its API supplier might run out of supply sometime in

2015. One of the options discussed was a price increase. K.G. – aware that Patel had been in

discussions with Aprahamian and had “intel” regarding the Taro price increase on

Carbamazepine (and other drugs) – stated: “Nisha [Patel] would be able to provide guidance

relative to [the Carbamazepine] price increase for the analysis being put together.” In fact, Patel

had communicated with Aprahamian earlier that same day for more than nine (9) minutes.

           1401. One of the drugs that Taro increased on June 3, 2014 was Warfarin Sodium

tablets.

           1402. As of June 2014, there were three competitors in the market for Warfarin Sodium:

Teva, Taro and Zydus. Ten days after Taro increased its price, Zydus quickly followed with a

price increase of its own on June 13, 2014. In the days between the Taro and Zydus price

increases for Warfarin Sodium, Teva, Taro and Zydus coordinated through various phone

communications with each other, including at least the following:




                                        399
                       FILED WITH REDACTIONS – PUBLIC VERSION
           MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 412 of 905




                                                                              205

          1403. On June 13, 2014 – the date of the Zydus increase on Warfarin Sodium – Teva

was presented with an offer from a customer for a one-time buy on that drug. Patel responded

that “[w]e will review, but note that we intend to follow [the] Taro and Zydus increase price.”

Later that same day, Patel sent an internal e-mail alerting her group, including her supervisor

K.G., about a list of drugs on which Teva planned to raise prices. A number of them – including

Carbamazepine chewable tablets, Carbamazepine tablets, Clotrimazole topical solution,

Fluocinonide cream, emollient cream, gel and ointment, and Warfarin Sodium tablets – included

the notation “Follow/Urgent - Taro” as the reason for the increase. For that list of drugs, Patel

directed that “we should not provide any decreases on these products.” Patel’s directive meant

that Teva would not seek to compete for market share against Taro or Zydus when approached

by customers due to those competitors’ price increases.

          1404. On June 18, 2014, Patel sent that same list to the entire sales team at Teva,

informing them of the status of Teva’s next price increase. She noted that Teva had already been

“receiving multiple requests on several items that are prioritized as increase candidates.” Patel

continued: “While we do not have an exact date of increase, we are taking our increase plans

into consideration and are bidding on new business at the planned increase price where our WAC

allows.” Finally, Patel stated:




205
      Id. at ¶ 872.
                                       400
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 413 of 905




                                                                                              206


          1405. Some of the “intelligence” referred to by Patel was gathered during a phone

conversation she had with Aprahamian of Taro the day before, on June 17, 2014, which lasted

more than fifteen (15) minutes.

          1406. The next day, Patel continued to gather “intelligence” and made concerted efforts

to simultaneously coordinate with both Aprahamian and Green at Zydus. The timing and

duration of those phone calls is set forth below:




                                                                              207


          1407. On August 28, 2014, Teva followed the Taro price increases on Carbamazepine

chewable tablets, Carbamazepine tablets, Clotrimazole topical solution, and Warfarin Sodium

tablets. As discussed more fully above, Teva coordinated those increases with Taro (and Zydus)

through direct communications with those competitors in the days leading up to the increase.

                        c.      Zydus

          1408. In addition to their agreement on Warfarin Sodium, Teva also agreed with Zydus

to raise the price of Topiramate Sprinkle capsules.




206
      Id. at ¶ 874.
207
      Id. at ¶ 875.
                                       401
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 414 of 905




          1409. As of June 2014, Zydus and Teva had a large majority of the market share for

Topiramate Sprinkle, while Actavis had just 3% of the market.

          1410. In April 2014, Zydus raised its price for Topiramate Sprinkle capsules. Patel was

in frequent communication with Green at the time of the Zydus price increase.

          1411. In the days leading up to the June 13 Zydus price increase on Warfarin Sodium,

which is discussed more fully above, Green coordinated with both Patel and Rekenthaler at Teva,

as set forth in the table below:




                                                                                   208


          1412. Green was likely speaking to Patel and Rekenthaler about both Warfarin and

Topiramate Sprinkle capsules during those calls because on June 13 – the same day the Zydus

price increase on Warfarin Sodium became effective, and after the conversations noted above –

Patel added Topiramate Sprinkle capsules to Teva’s price increase list, with a notation:

“Follow/Urgent - Zydus.” Two days before that - the same day that Green had extensive phone

calls with both Rekenthaler and Patel - Rekenthaler also spoke twice with Falkin of Actavis, the

only other competitor in the market for Topiramate Sprinkle capsules.

          1413. Teva followed the Zydus price increase for Topiramate Sprinkle capsules on

August 28, 2014. As noted above, Teva coordinated that increase with both Zydus and Actavis

in the days and weeks before it.




208
      Id. at ¶ 880.
                                       402
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 415 of 905




                      15.   January 28, 2015 Price Increases

          1414. Shortly after the August 28, 2014 Teva price increases, Patel accepted a new

position at Teva. She left her position in the pricing department to take on the role of Director of

National Accounts at Teva. Her new position meant new responsibilities, necessitating more

frequent travel to customer conferences and trade shows, giving her a greater opportunity to meet

and collude face-to-face with competitors instead of over the telephone.

          1415. When Patel left the pricing department at Teva her position was not refilled.

K.G., Patel’s former supervisor, assumed her role and became the executive responsible for

identifying price increase candidates and implementing price increases.

          1416. On January 28, 2015, Teva raised prices on a number of different drugs. Teva’s

price increase spreadsheet – now maintained by K.G. at Teva, identified the following drugs,

among others, along with the price increase strategy and reasons for the increase:




                                                                                        209


          1417. Patel and Rekenthaler communicated with a number of Teva’s significant

competitors about these drugs in the days and weeks leading up to January 28, 2015. The

relevant phone communications between Teva and several of its competitors related to these

drugs are set forth in the chart at page 262 of the Amended State AG Complaint No. 2. Those

communications included communications between Teva and Amneal concerning Bethanechol



209
      Id. at ¶ 890.
                                       403
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 416 of 905




Chloride Tablets; between Teva, Actavis, and Dr. Reddy’s concerning Ciprofloxacin Tablets;

between Teva and Mylan concerning Diltiazem HCL Tablets; between Teva, Actavis, and Mylan

concerning Estradiol Tablets; between Teva, Par, and Mylan concerning Fluoxetine HCL

Tablets; between Teva and Dr. Reddy’s concerning Gumepiride Tablets; between Teva and

Actavis concerning Griseofulvin Suspension; between Teva and Sandoz concerning Isoniazid

Tablets; between Teva and Mylan concerning Ketoprofen Capsules; between Teva and Mylan

concerning Ketorolac Tromethamine Tablets; between Teva, Actavis, and Taro concerning

Nortriptyline HCL Capsules; and between Teva, Actavis, and Mylan concerning Propranolol

HCL Tablets.

       1418. Upon information and belief, Patel also spoke in-person with many of these

competitors. For example, in her new role as a Director of National Accounts, Patel personally

attended the following trade association events and customer conferences in the fall of 2014 and

winter of 2014-15: NACDS, Boston, MA (August 23-26, 2014); Econdisc Bidders Meeting, St.

Louis, MO (September 17-19, 2014); PCMA Annual Meeting in Rancho Palos Verdes, CA

(October 13-14, 2014); Anda Strategy Meeting, Miami, FL (October 26-29, 2014); and the

HDMA Round Table, Washington, DC (January 8, 2015). These industry events were all well-

attended by Teva’s competitors.

       1419. Some specific examples of Teva’s coordination with competitors regarding its

January 28, 2015 price increases are set forth below.

                      a.      Propranolol HCL Tablets

       1420. On January 15, 2015, Actavis sent a notice to its customers informing them of a

significant increase to its WAC and Suggested Wholesale Prices (SWP) for Propranolol HCL




                                    404
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 417 of 905




tablets. The increases would not become effective (and thus publicly visible to the rest of the

market) until February 17, 2015.

          1421. In the days before Actavis sent this notice to its customers, Falkin of Actavis and

Rekenthaler of Teva spoke frequently. For example:




                                                                                  210


          1422. Indeed, the day before Actavis sent the price increase notice to its customers,

Rekenthaler coordinated the price increase with Falkin and Nesta of Mylan, the other quality

competitor in the market for Propranolol HCL tablets, in its own name and/or through its

subsidiary, UDL Laboratories Inc. The timing and duration of those phone calls are set forth in

the table below:




                                                                                        211


          1423. On January 16, 2015 - more than a month before the Actavis price increase for

Propranolol HCL tablets was disclosed to the public – Rekenthaler forwarded Teva’s price

increase list to Patel. Propranolol HCL tablets were on the list, with the following explanations




210
      Id. at ¶ 896.
211
      Id. at ¶ 897.
                                       405
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 418 of 905




about pricing strategy and reasons for the price increase:




                                                                               212


          1424. Teva raised its pricing for Propranolol HCL tablets on January 28, 2015 – before

the Actavis price increase even became effective. As discussed above, Rekenthaler was in

constant communication with Falkin of Actavis and Nesta of Mylan in the days leading up to

Teva’s price increase.

          1425. When the Actavis price increase on Propranolol HCL tablets did become effective

– on February 17, 2015 – Rekenthaler and Falkin continued to discuss pricing. For example, the

day before those price increases became visible to the public – February 16, 2015 – Rekenthaler

and Falkin spoke two times, including one call lasting nearly twenty- three (23) minutes.

Rekenthaler then spoke to Nesta twice on February 18, 2015 and again on February 19, 2015.

          1426. Mylan ultimately followed the Teva and Actavis price increases for Propranolol

HCL tablets with a price increase of its own on July 10, 2015.

          1427. Heritage and Par also agreed to these price increases.

          1428. According to NADAC data, various dosage levels of Propranolol HCL tablets saw

the following price increases:

                      Propranolol HCL 10mg tablets: Between February 18, 2015 and
                      September 23, 2015, the average price increased by 819%;



212
      Id. at ¶ 898.
                                       406
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 419 of 905




              Propranolol HCL 20mg tablets: Between February 18, 2015 and
              November 18, 2015, the average price increased by 892%;

              Propranolol HCL 40mg tablets: Between February 18, 2015 and
              February 17, 2016, the average price increased by 1008%; and

              Propranolol HCL 80mg tablets: Between February 18, 2015 and
              November 18, 2015, the average price increased by 958%.




       1429. The following charts depict Medicaid reimbursement rates for exemplary dosage

levels of Propranolol HCL tablets showing simultaneous price increases by Actavis, Heritage,

Mylan, Teva, and Par.




                                    407
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 420 of 905




                        b.      Ciprofloxacin HCL and Glimepiride

          1430. Dr. Reddy’s significantly increased its pricing on both Ciprofloxacin HCL and

Glimepiride on August 18, 2014. The increases to the Ciprofloxacin HCL WAC were 201% -

533% depending on the dosage strength. The increases to the Glimepiride WAC were

approximately 300% for all dosage strengths.

          1431. In the days and weeks leading up to the Dr. Reddy’s price increases for

Ciprofloxacin HCL and Glimepiride, V.B., a senior sales executive at Dr. Reddy’s, spoke

frequently with Patel about the planned price increases. At least some of those phone

communications are set forth below:




                                                                                213




213
      Id. at ¶ 905.
                                       408
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 421 of 905




          1432. V.B. continued to communicate with Patel after the Dr. Reddy’s price increases

became effective, in the hope that Teva would quickly follow with its own price increases. The

two exchanged four (4) text messages on August 25, 2014 – only three days before Teva’s

substantial price increase on August 28, 2014 (discussed above).

          1433. Despite Dr. Reddy’s best efforts, Teva was unable to add Ciprofloxacin HCL or

Glimepiride to its August 28 price increase. On the same day that Teva sent its price increase

notices out to its customers, T.W., a senior account executive at Dr. Reddy’s, obtained a

complete list of Teva’s price increases (including a number of drugs not sold by Dr. Reddy’s).

Although unclear how T.W. obtained this information, the subject line of the e-mail clearly

identified the information as “Confidential Teva increases.” In her message to several other Dr.

Reddy’s colleagues, T.W. stated that Teva initiated price increases, but did not include

glimepiride:




                                                                                    214


          1434. J.M., a senior marketing executive at Dr. Reddy’s, replied: “Thanks for sending.

This was shown in the pricing compendium today. I was a little disappointed. However, some

of the price increase[s] were led by other companies more than a month ago. So I am still

hopeful they may follow.” Dr. Reddy’s anticipated that Teva would follow its price increases




214
      Id. at ¶ 907.
                                       409
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 422 of 905




based on the understanding that had been reached between V.B. and Patel during their various

conversations.

       1435. In fact, Teva did follow the Dr. Reddy’s price increases – on both Ciprofloxacin

HCL and Glimepiride – during its next round of price increases on January 28, 2015. In the

interim, V.B. and Patel continued to communicate, exchanging four (4) text messages on

October 10, 2014.

       1436. Actavis – the only other quality competitor in the market for Ciprofloxacin HCL –

increased its pricing for that drug on December 19, 2014 to exactly match Dr. Reddy’s WAC

pricing. In the days leading up to the Actavis price increase, Rekenthaler of Teva spoke to

Falkin of Actavis several times to coordinate the increase, including twice on December 17

(including one call lasting nearly nine (9) minutes) and once on December 18, 2014.

       1437. When Teva did follow the Dr. Reddy’s (and Actavis) price increases on

Ciprofloxacin HCL and Glimepiride, on January 28, 2015, Teva raised its WAC pricing to match

Dr. Reddy’s WAC prices exactly. That same day, Dr. Reddy’s was (again) able to obtain a full

copy of Teva’s price increase list. That list included many drugs that Dr. Reddy’s did not

market.

                      c.      Griseofulvin Oral Suspension

       1438. On September 9, 2014, Actavis notified its customers of a price increase on

Griseofulvin microsize oral suspension (“Griseofulvin Oral Suspension”). In the days leading up

to September 9, 2014, Patel and Rekenthaler of Teva communicated with Falkin and Rogerson of




                                    410
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 423 of 905




Actavis to coordinate the increase. Some of those calls are detailed below:




                                                                                   215


          1439. The Actavis price increase for Griseofulvin Oral Suspension became effective on

October 6, 2014.

          1440. Teva promptly added Griseofulvin Oral Suspension to its own price increase list,

with the notation “Follow Competitor- Actavis” as the reason for the price increase.

          1441. Teva followed the Actavis increase for Griseofulvin Oral Suspension during its

next price increase event on January 28, 2015. As discussed above, in the days leading up to that

price increase Rekenthaler of Teva and Falkin of Actavis coordinated frequently. Teva’s price

increase for Griseofulvin Oral Suspension matched Actavis’s WAC pricing exactly.

          C.          Competitors Become “High Quality” After Successfully Colluding With Teva

                      1.    Apotex

          1442. Apotex was one of Teva’s two lowest-ranked competitors in May 2013 with a

ranking of -3. When Patel updated her Quality Competitor rankings in May 2014, however,

Apotex was rated +2 – an increase in five points over that twelve-month period.




215
      Id. at ¶ 912.
                                       411
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 424 of 905




       1443. Apotex made this jump in Teva’s quality competitor rankings in large part due to

Patel’s relationship with B.H., a sales executive at Apotex, and the successful coordination

between Apotex and Teva in 2013 on Pravastatin and Doxazosin Mesylate.

       1444. Patel revised her May 2013 price increase list on May 29, 2013 to add Pravastatin.

The day before – May 28 – Apotex increased its price on Pravastatin by over 100%. Apotex’s

new, higher prices for Pravastatin exactly matched Glenmark’s May 16, 2013 price increase.

       1445. In the days leading up to Patel’s decision to add Pravastatin to her list of price

increase candidates – and Apotex actually increasing its prices – Patel communicated frequently

with B.H. at Apotex. Between May 20 and May 24, 2013, the two spoke five (5) times.

       1446. Teva ultimately raised its prices on Pravastatin – to follow Glenmark, Apotex, and

Zydus – on August 9, 2013. In the days leading up to the Teva price increase, Patel spoke to

B.H. at Apotex three (3) times to coordinate.

       1447. Teva also increased its pricing on Doxazosin Mesylate in August 2013. Teva’s

new, increased price (a 1,053% increase) matched Apotex’s (and Mylan’s) recent price

increases. Apotex itself had increased the price of this drug on July 23, 2013. B.H. of Apotex

and Patel of Teva had one conversation the week before Apotex took the increase, in addition to

coordinating before Teva followed on August 9, 2013.

       1448. Apotex soared dramatically in the quality competitor rankings for one additional

reason: in April 2013, Apotex hired J.H. as a senior executive. Rekenthaler of Teva and J.H.

began communicating regularly after J.H. was hired by Apotex. There is no record that they had

ever communicated by phone before that.

       1449. That relationship continued through 2014. On April 4, 2014, Teva increased the

price on Pentoxifylline by as much as 69%. Despite the fact that Apotex was the market leader

                                    412
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 425 of 905




at that time, Teva chose to lead the price increase on Pentoxifylline. In the weeks leading up to

Teva’s price increase, Rekenthaler of Teva engaged in numerous communications with J.H. at

Apotex. The two spoke twice on March 7, 2014, for two (2) and three (3) minutes, respectively.

They spoke again on March 20 for four (4) minutes, and again on March 25 for two (2) minutes.

A week after Teva increased its price – on April 11, 2014 – they spoke again for five (5)

minutes. During these calls, Rekenthaler gathered Apotex’s pricing plans and conveyed them to

Patel.

         1450. As a result of Patel and Rekenthaler’s successful coordination with Apotex

executives, Patel dramatically increased Apotex’s quality competitor ranking in May 2014.

                2.     Zydus

         1451. Zydus – like Apotex – had been one of Teva’s two lowest-ranked competitors in

May 2013 with a ranking of -3. But, when Patel updated her quality competitor rankings in May

2014, Zydus was rated +2, an increase in five points over a twelve-month period. While

Apotex’s increase in the ranking was due to Teva’s successful collusion with Apotex on several

price increases in 2013 and 2014, Zydus’s increase was more personnel-oriented: Green, who

had himself conspired with a number of competitors while at Teva (at the direction of and in

coordination with Patel and Rekenthaler at Teva, among others) moved from Teva to Zydus in

November 2013. With Green firmly installed at Zydus, Patel was emboldened to more fully

include Zydus in the conspiracy.

         1452. Patel’s confidence was well-founded. In the year after Green joined Zydus, the

two companies successfully conspired to divide markets and allocate customers relating to

Zydus’s entry into the market for multiple drugs, including: Fenofibrate (February – March




                                      413
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 426 of 905




2014), Paricalcitol (March – April 2014), Niacin ER (May – June 2014), and Etodolac ER (May

– July 2014). These agreements are discussed more fully above.

       1453. Teva and Zydus also agreed to increase prices on Topiramate Sprinkle and

Warfarin Sodium tablets. Zydus increased the price for both of those drugs on June 13, 2014.

Teva followed with an increase on both drugs on August 28, 2014. With respect to the

Topiramate Sprinkle, Teva was explicit in its internal communications that its increase was to

“follow competitor,” namely Zydus.

       1454. In the days leading up to both companies’ price increases, Green and Patel

communicated frequently to coordinate the price increases. On June 19, 2014 – four days before

Zydus increased its prices – Green and Patel spoke four (4) times. And on August 27, 2014 – the

day before Teva raised its prices – Green and Patel spoke three (3) times.

       1455. Green was also communicating frequently with Rekenthaler of Teva around the

time of the price increases on Topiramate Sprinkle and Warfarin Sodium tablets. On June 11,

2014, the two men spoke for eight (8) minutes. On August 20, the two exchanged an additional

pair of phone calls.

       1456. Patel and Rekenthaler did not communicate with Green in isolation. The two

Teva executives made sure to keep each other apprised of their conversations with competitors,

including Green. In early 2014, Patel and Rekenthaler both worked largely out of Teva’s home

office. After either one of them engaged in a phone call with a competitor, he or she would be

sure to provide an in-person debrief of the communication so as to avoid putting such

information in writing.

       1457. Even before Green joined Zydus in November 2013, Teva had success in

coordinating price increases with Zydus with respect to Pravastatin. Patel decided to add

                                    414
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 427 of 905




Pravastatin to her price increase list only after determining that Zydus agreed to the increase. In

the week leading up to Patel’s decision to revise her price increase list to include Pravastatin,

Green (still at Teva) spoke to K.R. and M.K., both senior executives at Zydus.

          1458. Just two weeks later, on June 14, 2013, Zydus increased its price on Pravastatin

by over 150%. Green similarly had numerous conversations with Zydus executives in the week

prior to that company’s Pravastatin increase, as shown in the table below:




                                                                                       216



          1459. As noted above, Teva ultimately raised its prices on Pravastatin on August 9,

2013. At that time, Patel recommended that Teva follow the competitors that had already raised

their prices – including Zydus. Prior to Teva raising its prices on August 9, 2013, Green spoke

to K.R. at Zydus three times – twice on August 4, 2013 and once on August 5.

                      3.   Heritage

          1460. Heritage, like Apotex and Zydus, was not a highly-ranked competitor when Patel

first created the quality of competitor ranking list in May 2013. Initially, Patel gave Heritage a

ranking of “0.” However, when Patel updated her quality competitor rankings in May 2014,

Heritage received the highest possible ranking of +3.




216
      Id. at ¶ 933.
                                       415
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 428 of 905




       1461. The reason for Heritage’s significant improvement in Patel’s quality competitor

rankings was the relationship that Patel established with the Vice President of Heritage, Malek.

After moving to Teva, Patel began communicating with Malek by phone as early as July 9, 2013.

From that date until July 25, 2014, the two spoke by phone at least 37 times.

       1462. Heritage’s successful efforts to coordinate price increases with Teva on seven

drugs – Acetazolamide, Glipizide-Metformin, Glyburide, Glyburide-Metformin, Leflunomide,

Nystatin, and Theophylline ER – are described above.

               4.      Lupin

       1463. In Patel’s initial May 2013 quality competitor ranking list, Lupin was given a

ranking of +2. When Patel updated her quality competitor rankings a year later, Lupin received

the highest possible rating of +3.

       1464. Lupin was awarded the highest score in the quality competitor ranking in 2014

because Berthold of Lupin earned Patel’s trust by consistently agreeing to her price increase

plans. From May 2013 through April 2014, for example, Patel and Berthold spoke at least 76

times by phone. Green, while still at Teva, also had a very strong relationship with Berthold. As

discussed above, at times Patel and Green would even coordinate with each other regarding

which one of them should coordinate a price increase or customer allocation agreement with

Berthold.

       1465. As discussed more fully above, in 2013 – after Patel joined Teva – Teva and

Lupin conspired to fix and raise prices on at least the following four drugs: Cefdinir oral

suspension, Cefdinir capsules, Cefprozil tablets, and Pravastatin. Then in early 2014, executives

at the two companies coordinated Lupin’s entrance into the market for Balziva.




                                    416
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 429 of 905




       1466. The relationship was so strong between Teva and Lupin that even when Green left

Teva, and Patel was out of the office on maternity leave, Berthold still found other executives at

Teva to communicate with regarding a price increase for the drug Cephalexin Oral Suspension.

As discussed above, in October 2013, Berthold called Rekenthaler and T.S., a national account

executive at Teva, to coordinate Lupin’s November 1, 2013 price increase for Cephalexin Oral

Suspension. When Patel returned from maternity leave and began planning the next round of

Teva price increases, she continued these communications with Berthold until Teva followed

Lupin’s price increase on April 4, 2014.

       1467. Patel and Berthold also coordinated a price increase and market allocation scheme

with regard to the drug Niacin ER, as Lupin was entering the market in March 2014. Given the

successful track record between the two competitor companies, Lupin warranted a +3 in the

quality competitor rankings when Patel updated them in May 2014.

               5.      Par

         1468. In Patel’s initial May 2013 quality competitor ranking list, Par was given a

 ranking of +1. When Patel updated her quality competitor rankings a year later, Par improved

 to a ranking of +2.

       1469. Par rose in the rankings largely because of several strong relationships between

executives at the two companies. For example, T.S., a national sales executive at Teva, had a

strong relationship with R.K., a senior sales executive at Par. The two began communicating by

telephone in September 2013. Between September 2013 and May 2014, the two spoke at least

twenty-seven (27) times by phone.

       1470. Similarly, Rekenthaler at Teva had a very strong relationship with another senior

executive at Par, M.B. Rekenthaler spoke with M.B. frequently throughout 2013 and 2014.


                                    417
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 430 of 905




From the beginning of 2013 through May 2014, Rekenthaler spoke to M.B. at Par at least thirty-

two (32) times by phone.

       1471. Patel was well aware of these strong relationships and relied on the information

that T.S. and Rekenthaler obtained from their communications with senior Par executives in

order to make pricing or bidding decisions for Teva’s drugs. One such example occurred on

Friday, February 7, 2014 when Teva received notice from a customer that it had received a

competitive challenge from Par on Labetalol HCL tablets. Patel forwarded the e-mail to T.S.

with three question marks: “???” T.S. responded immediately: “left message.” The message

that T.S. had left was for R.K. at Par, and the two executives spoke five (5) times that same day.

After these calls with R.K., T.S. responded back to Patel saying “[l]et’s speak on Monday. Just

received call back with more information.”

       1472. The following Monday, Patel also forwarded the original e-mail (discussing the

competitive challenge from Par on Labetalol HCL) to Rekenthaler, saying “[n]eed to make a

decision quickly.” One (1) minute after receiving that e-mail, Rekenthaler called M.B. at Par

and the two spoke for eighteen (18) minutes. Shortly after hanging up the phone with M.B.,

Rekenthaler sent another e-mail to Patel, stating: “[h]old off on this until I get back with you.”

Rekenthaler spoke to M.B. again later that afternoon for three (3) minutes.

       1473. After these discussions between Teva and Par executives, Teva ultimately offered

only a nominal price reduction to that customer – knowing that this would likely concede the

business to Par.

       1474. As discussed more fully above, Teva continued to conspire with Par on various

market allocation and price fixing schemes throughout the remainder of 2014 and into 2015.




                                    418
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 431 of 905




               6.      Amneal

       1475. In Patel’s initial May 2013 quality of competitor ranking list, Amneal was given a

ranking of +1. When Patel updated her quality competitor rankings a year later, Amneal

improved to a ranking of +2.

       1476. One of the reasons why Amneal rose in the rankings was because of several

strong relationships between executives at the two companies. For example, Rekenthaler of

Teva had a strong relationship with S.R.(2), a senior sales executive at Amneal. From May 2013

to May 2014, they spoke eight (8) times by phone, and attended many trade association meetings

and customer conferences together as well. Rekenthaler and S.R.(2) were regular participants in

an annual golf outing hosted by a packaging contractor in Kentucky, where – as discussed above

– the generic drug manufacturer participants (competitors) played golf by day and gathered

socially by night, referring to each other as “friends” and “fraternity brothers.” (Green and

Ostaficiuk were also participants.)

       1477. Similarly, Patel also developed strong relationships with two Amneal executives:

S.R.(1), a senior sales and finance executive at Amneal, and S.R.(2). As discussed above, Patel

and S.R.(1) coordinated price increases for the drugs Norethindrone Acetate (September 2014)

and Bethanechol Chloride (January 2015).

       1478. Patel also spoke to S.R.(2) regarding Norethindrone Acetate in September 2014,

and continued to communicate with S.R.(2) into at least 2015 – sometimes using alternative

forms of communication. In addition to their cell phones, the two executives also used Facebook

Messenger to coordinate anticompetitive conduct. In the message exchange below (relating to a

drug not identified in this Complaint), S.R.(2) informs Patel that Amneal will concede Econdisc

(“E”) so long as Amneal is able to retain another large customer, Red Oak Sourcing (“RO”):


                                    419
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 432 of 905




                                                                   217


          1479. On the day of this message exchange, Patel and S.R.(2) also spoke by phone for

nearly five (5) minutes.

                      7.   Non-Defendant Rising

          1480. In Patel’s initial May 2013 quality competitor ranking list, non-Defendant Rising

was given a ranking of +1. When Patel updated her quality competitor rankings a year later,

Rising improved to a ranking of +2.

          1481. Rising improved in the quality competitor rankings because of the relationship

between Rekenthaler and CW-2. In 2013, CW-2 left Sandoz to join Rising. At that time, Rising

was already preparing to enter the market for a drug called Hydroxyzine Pamoate. Teva was one

of the competitors already in that market. During several calls in early October 2013, CW-2

coordinated with Green and Rekenthaler of Teva to acquire a large customer and facilitate

Rising’s entry into the Hydroxyzine Pamoate market.




217
      Id. at ¶ 957.
                                       420
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 433 of 905




       1482. Later, in March 2014, CW-2 sought to return the favor. At that time, Rising

experienced supply problems for Diflunisal Tablets – a two-player market involving only Teva

and Rising. In an effort to “play nice in the sandbox,” and to further the ongoing understanding

between the two competitors, CW-2 contacted Rekenthaler of Teva and informed him of

Rising’s supply problems and the fact that Rising may have to leave the market at some point in

the future. The purpose for the call was to alert Rekenthaler that Teva would have the

opportunity to take a price increase, as Rising would not be in a position to take on any

additional market share.

       1483. On April 4, 2014, Teva increased the price on Diflunisal Tablets (by as much as

182%), as well as Hydroxyzine Pamoate (by as much as 165%). In the weeks leading up to those

price increases, Rekenthaler communicated several times with CW-2 at Rising to coordinate the

increases. The two spoke by phone twice on March 17, 2014 and once on March 31.

       1484. When Rising decided to leave the Diflunisal market in mid-July 2014, CW-2

called Rekenthaler to let him know. Four months later – after Rising remedied its supply

problems – Rising re-entered the market for Diflunisal. Consistent with the fair share

understanding discussed above, CW-2 and Rekenthaler communicated in advance of Rising’s re-

entry to identify specific customers that Rising would obtain and, most importantly, to ensure the

retention of the high prices that Teva had established through its price increase in April 2014.

On December 3, 2014, Rising re-entered the market for Diflunisal Tablets. Its new pricing

matched Teva’s WAC price increase from April 2014.

       1485. Rekenthaler’s successful efforts to coordinate price increases and customer

allocation agreements with CW-2 of Rising led Patel to increase Rising’s quality competitor

ranking in May 2014.

                                    421
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 434 of 905




               8.      Breckenridge

       1486. In Patel’s initial May 2013 quality competitor ranking list, she gave Breckenridge

a ranking of +1. When Patel updated her quality competitor rankings a year later, Breckenridge

improved to a ranking of +2.

       1487. Breckenridge improved in the quality competitor rankings largely because of the

strong relationship established between Patel and Rekenthaler and certain executives at

Breckenridge, which led to several successful price increases.

       1488. For example, on November 14, 2013, Breckenridge increased the WAC pricing of

both Estradiol/Norethindrone Acetate Tablets (“Mimvey”) and Cyproheptadine HCL Tablets. In

the weeks leading up to those Breckenridge price increases, Rekenthaler communicated by

phone several times with D.N., a sales executive at Breckenridge. The two spoke twice on

October 14, 2013 and once on October 24, 2013. The call on October 24 lasted twenty-six (26)

minutes.

       1489. On April 4, 2014, Teva followed the Breckenridge price increases on Mimvey

Tablets (increasing the WAC pricing by over 100%) and Cyproheptadine HCL tablets

(increasing the WAC pricing by over 90%), to match Breckenridge’s WAC pricing on both

products. Teva raised prices even higher on its customer contracts. Teva increased the contract

pricing of Mimvey Tablets by as much as 393%, and the contract pricing of Cyproheptadine

HCL tablets by as much as 526%, depending on the dosage strength.

       1490. As Patel planned for Teva’s April 4, 2014 price increases, both she and

Rekenthaler continued to communicate with their counterparts at Breckenridge. Rekenthaler

spoke to D.N. at Breckenridge on January 15, 2014 – the day after Patel sent her first list of

“Increase Potentials Q1 2014” to K.G. – for nineteen (19) minutes. Similarly, Patel spoke with


                                    422
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 435 of 905




S.C. – a sales executive at Breckenridge – two times on February 7, 2014, as she was

determining whether Teva should provide a bid to a customer. After her discussions with S.C.,

Teva declined to bid for the business in order to avoid taking market share away from

Breckenridge as a result of the price increases.

       1491. As a result of the successful coordination of these price increases between Teva

and Breckenridge, Patel increased Breckenridge’s quality competitor ranking in May 2014.

               9.      Glenmark

       1492. Not every Teva competitor saw its quality competitor ranking increase between

2013 and 2014. Glenmark, for example, declined slightly in the rankings. In Patel’s initial May

2013 quality competitor ranking list, Glenmark was given a ranking of +3. When Patel updated

her quality competitor rankings a year later, Glenmark was given a ranking of +2.

       1493. The reason that Glenmark declined in the rankings was because Patel lost her

most valuable relationship at that company – CW-5. CW-5 left Glenmark in April 2014. In the

eleven-month period between Patel joining Teva in late April 2013 and CW-5 leaving Glenmark

in April 2014, the two competitors communicated by phone or text message 121 times. They

also communicated frequently using an encrypted messaging application, WhatsApp. As

discussed more fully above, starting in early May 2013 Teva and Glenmark conspired to fix and

raise prices on a number of drugs, including: Adapalene, Nabumetone, Fluconazole Tablets,

Ranitidine, Moexipril, Moexipril HCTZ, and Pravastatin.

       1494. In addition to CW-5, Patel also had other contacts at Glenmark – which is why

Glenmark did not fall dramatically in the quality competitor rankings when CW-5 left the

company. For instance, Patel exchanged 44 phone calls or text messages with J.C., a sales and

marketing executive at Glenmark, between May 2013 and July 2015. Similarly, Patel exchanged


                                    423
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 436 of 905




36 calls with Brown, the Vice President of Sales at Glenmark, between August 2013 and October

2014. As discussed more fully above, Patel continued to coordinate with J.C. and Brown

throughout 2014 on several drugs, including Desogestrel/Ethinyl Estradiol (“Kariva”) and

Gabapentin Tablets – demonstrating that Glenmark remained a quality competitor even after

CW-5 left the company.

               10.     Camber Pharmaceuticals

       1495. When Patel first created the quality of competitor rankings in early May 2013, she

gave Camber Pharmaceuticals a ranking of -2. When Patel revised those rankings one year later

in May 2014, Camber’s ranking did not change. It remained one of the lowest ranked of all of

Teva’s competitors.

       1496. Nonetheless, Camber adhered to the fair share understanding, and consistently

applied those rules in dealing with its competitors.

       1497. This was evident when, in September 2014, Camber entered the market for two

different drugs that overlapped with Teva.

       1498. One of those drugs was Raloxifene Hydrochloride Tablets (“Raloxifene”), also

known by the brand name Evista.

       1499. Teva had begun marketing Raloxifene in March of that year. Actavis had

received approval to begin marketing Raloxifene in 2014 as well but had not yet entered by

September 2014.

       1500. The other drug was Lamivudine/Zidovudine – a combination medication also

known by the brand name Combivir. Camber had received approval to market a generic form of

Combivir in February 2014, but as of September 2014 was still in the process of entering the

market. Already in the market were competitors Teva, Aurobindo and Lupin. As discussed


                                    424
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 437 of 905




more fully above, Teva, Lupin, and Aurobindo agreed to divide up the generic

Lamivudine/Zidovudine market in 2012 when Teva was losing exclusivity on that drug.

       1501. As the anticipated product launches for Raloxifene approached, the new entrants

discussed an allocation strategy with Teva to ensure they each received their fair share of the

market. On September 9, 2014, Rekenthaler had a twenty-six (26) minute phone call with A.B.,

a senior sales and marketing executive at Actavis. A short time later, a Teva executive told

colleagues that she had “just heard Camber and Actavis expect to launch 9/24.”

       1502. Teva’s discussions with Actavis escalated over the coming week. On September

10, Rekenthaler exchanged two calls with Falkin of Actavis lasting fifteen (15) minutes and one

(1) minute, respectively. On September 11, the men talked for ten (10) more minutes. On

September 16, Rekenthaler spoke by phone a total of six (6) times with different Actavis

personnel, including one call with A.B. lasting thirty-four (34) minutes.

       1503. The following morning, in response to an inquiry regarding whether Teva

intended to retain a major customer’s Raloxifene HCL business, K.G. of Teva replied in the

affirmative. Rekenthaler then shared the information he had gathered through his

communications with competitors: “I know Actavis will be late. Camber is talking but their

[sic] being somewhat unclear as well. I’ll know more about them after my trip this week.” That

same day, on September 17, 2014, Camber sent an offer for Raloxifene HCL to Econdisc, which

was Teva’s customer at that time.

       1504. Rekenthaler and Ostaficiuk, the President of Camber, spent the next three days –

September 17 through September 19 – playing golf during the day and socializing at night at an

industry outing in Kentucky sponsored by a packaging vendor.




                                    425
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 438 of 905




       1505. On September 21, 2014, Ostaficiuk called Rekenthaler and the two spoke for two

(2) minutes. The next day, Rekenthaler initiated a series of four (4) phone calls with Ostaficiuk.

The two spoke for a total of thirty (30) minutes that day. Notably, these are the first identified

phone calls ever between the two competitors. As a result, Camber sent a revised offer to its

potential customer that same afternoon, containing modified prices for Raloxifene.

       1506. On September 24, Patel discussed a Raloxifene allocation strategy with her Teva

colleagues in light of Camber’s offer to Econdisc, which was Teva’s customer at the time. She

emphasized Camber’s expressed commitment to the overarching conspiracy among the

competitors – and conveyed information she obtained from Rekenthaler during his conversations

with Ostaficiuk – stating: “Camber indicated that they are targeting Econdisc and a small retailer

... and then they would be ‘done.’”

       1507. As a part of this discussion, K.G. considered whether Teva should just concede

Econdisc to Camber and seek to recover that market share with another customer. At 9:07 a.m.

that morning, Patel informed her supervisor K.G. and numerous others at Teva, that Rekenthaler




                                    426
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 439 of 905




planned to discuss the matter with Camber:




                                                                                 218

          1508. Indeed, at 9:28 a.m. that morning, Rekenthaler called Ostaficiuk and the two

spoke for two (2) minutes. They spoke two more times that day, including one call that lasted

eight (8) minutes.

          1509. Some of these calls also related to Camber’s entry into the market for

Lamivudine/Zidovudine. Teva and Lupin were already in the market for

Lamivudine/Zidovudine, and Ostaficiuk was engaging in contemporaneous communications

with Rekenthaler of Teva and Berthold of Lupin to negotiate Camber’s entry into that market.

At least some of those calls on September 24, 2014 are set forth below:




                                                                                         219


On that same day, Berthold also spoke with P.M., a senior operations executive at Aurobindo, for

more than eighteen (18) minutes, to close the loop on the Lamivudine/Zidovudine

communications.

          1510. On September 25, after discussing with his colleagues which customers Teva

should concede in order to give Camber its fair share of the Raloxifene market and armed with



218
      Amended State AG Complaint No. 2 ¶ 1097.
219
      Id. at ¶ 1098.
                                       427
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 440 of 905




the information Rekenthaler had gathered from Camber’s President, K.G. concluded: “Okay, we

will concede additional smaller customer challenges (particularly distributors) since they are not

going to target One Stop.” Rekenthaler and Ostaficiuk spoke again twice that day.

          1511. That evening, a Camber executive instructed a colleague to gather market

intelligence on possible additional customers for Camber’s new Raloxifene product but stressed

that the company would not bid on any additional Teva accounts “until we know how we do with

Econ[disc].”

          1512. On Friday September 26, 2014, Camber publicly announced that it was launching

Raloxifene, the generic version of Evista. Rekenthaler called Ostaficiuk that day, for a short one

(1) minute call.

          1513. From those telephone calls, Rekenthaler expressed to Ostaficiuk that Teva did not

want Camber challenging for any more of its customers, on Raloxifene or

Lamivudine/Zidovudine. As a result of this communication, on Monday, September 29, 2014

Ostaficiuk sent the following e-mail to his colleagues at Camber:




                                                                                   220




220
      Id. at ¶ 1102.
                                       428
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 441 of 905




          1514. A.R., a senior sales executive at Camber, replied: “We have not made any offers

to any Teva Raloxifene accounts since we received the Econ award. Both Sales and Contracts

are aware, & requesting incumbent detail for all offers, if Teva, no offer.” A.R. also added that

“We are also not seeking any Lupin business on Lamo/Zidovudine.” Ostaficiuk replied: “Thank

you. We don’t want to antagonize either of them and start a war...”

          1515. About a week later, on October 7, 2014, a large Teva customer informed a Teva

sales representative that Camber had made an unsolicited bid for its Raloxifene business. J.P., a

Director of National Accounts at Teva, sent an e-mail to certain employees at Teva, including

Rekenthaler, notifying them of her conversation with the customer, and expressing surprise given

the agreement Teva had previously reached with Camber: “I thought they were done after

securing Econdisc?” Based on his prior conversations with Ostaficiuk, Rekenthaler doubted that

Camber made an offer to another Teva customer, stating: “You’re positive they sent them an

offer?”

          1516. J.P. of Teva “relayed ‘the message” to the customer that “the market should be

stable at this point” and Teva would be surprised if Camber had intended to make an offer to the

customer. After further discussion with the customer, Teva staff learned that it was a

misunderstanding. Camber never actually made the offer but had instead complied with its

agreement with Teva.

          1517. The fair share agreement continued to govern as usual until mid-December 2014,

when Camber learned of supply problems at Teva on Raloxifene. A Camber employee described

the prospect of Teva being on backorder for this drug as a “Game changer.” Expressing her

understanding of the rules of the conspiracy, she pointed out: “Fair share only applies when




                                       429
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 442 of 905




there is not supply constraints.” Ostaficiuk responded optimistically, but cautiously: “Good

luck guys but go fishing and gather information before we commit . . . .”

XI.    THE CONSPIRACY: DERMATOLOGICAL DRUG-RELATED CONDUCT

       1518. Whereas the allegations in Section VIII focused on Heritage’s conduct with

respect to market entry and the allegations in Sections IX and X focused on Teva’s conduct in

similar circumstances, the allegations in Section XI focus on dermatological drug-related

conduct.

       A.      Generic Topical Products – An Overview

       1519. Going back many years – from at least 2009 through early 2016 – collusion has

been rampant among manufacturers of generic topical products. Topical products include any

drug that is administered by means of contact, most often with an external body surface,

including creams, lotions, gels, ointments, and solutions. Manufacturers of generic topical

products typically face higher barriers to entry because technical hurdles associated with

demonstrating bioequivalence to branded products are more time consuming and expensive, and

manufacturing costs are high compared to other types of generic drugs.

       1520. Topical products are a niche market segment within the generic pharmaceutical

industry. Historically, there have been fewer generic manufacturers that have focused on selling

topical products than "conventional" generic drugs such as oral solids (e.g., pills). This is

because manufacturers of generic topical products typically face higher barriers to entry,

including technical hurdles relating to proving bioequivalence – which must be shown through

multiple clinical trials. Further, once a manufacturer obtains FDA approval, topical products

often require higher levels of investment in manufacturing to produce the various dosage forms

involved.


                                    430
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 443 of 905




       1521. The greater barriers to entry generally associated with topical products limit the

number of competitors in any particular topical product market, creating an environment that is

ripe for collusion. Many topical products have only two or three competitors. As a result, the

sales and pricing executives at these companies know each other well and have used those

business and personal relationships as a means to collude to limit competition, allocate

customers, and significantly raise prices on dozens of generic topical products.

       1522. Indeed, the larger and more prominent topical manufacturers – including

Defendants Taro, Perrigo, Fougera (now Sandoz), and Actavis – had long-standing agreements

over the course of several years not to compete for each other’s customers and to follow each

other’s price increases. In order to maintain these unlawful agreements, the competitors stayed

in nearly constant communication – meeting regularly at trade shows and customer conferences,

and communicating frequently by phone and text message to reinforce their understandings.

This Section is replete with examples demonstrating how these understandings manifested

themselves with respect to specific products over a period of many years.

       1523. Nowhere was this understanding more pronounced than with regard to the sale of

generic topical products, where the competition is limited and the product overlap extensive.

Indeed, companies recognized that reality and celebrated the fact that they operated in this

segment of the industry. For example, Erika Vogel-Baylor, a senior sales and marketing

executive at Defendant G&W, remarked in an internal e-mail from May 2013




       1524. Although manufacturers of generic topical products have been colluding on price

increases since at least 2009, the size and frequency of those increases grew exponentially in

                                    431
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 444 of 905




2013 and 2014. During that time period, the prices of hundreds of generic drugs – including

many at issue in this Complaint – skyrocketed without explanation, sparking outrage from

politicians, payers, and consumers across the country whose costs have doubled, tripled, or even

increased by 1,000% or more. Generic drug manufacturers argued publicly that the significant

price increases were due to a myriad of lawful factors, such as industry consolidation, FDA-

mandated plant closures, or elimination of unprofitable generic drug product lines.

       1525. However, these reasons were far from the truth. In reality, there were several

structural and personnel changes among generic topical manufacturers in late 2012 and early

2013 that fostered and facilitated collusion in that segment of the industry. These changes

increased opportunities for coordination between competitors – and coordinate they did.

       1526. First, in July 2012, Defendant Sandoz finalized its purchase of Fougera, a niche

dermatology manufacturer, making Sandoz a much more prominent manufacturer of generic

topical products. Sandoz publicly touted that the purchase positioned it “as the new #1 in

generic dermatology medicines both globally and in the U.S.”

       1527. As a result of the acquisition, all of Fougera’s sales executives lost their jobs,

except for one executive, referred to herein as CW-3. Because of Sandoz's size, and the fact that

it was an active participant in many different product markets, many competitors reached out to

CW-3 when they learned he had transitioned to Sandoz because they viewed it as a strategic

opportunity to collude on overlapping products. For example, Mitchell Blashinsky, then a senior

executive at Defendant Glenmark approached CW-3 at an industry event in August 2012 and

told him –                                and

       1528. Over the ensuing years, CW-3 would leverage his competitor relationships –

including his contacts at many of the corporate Defendants – to prove his worth to Sandoz

                                    432
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 445 of 905




management by using those relationships to allocate customers and increase prices on dozens of

products. His competitor contacts included Blashinsky, Aprahamian, and Walter Kaczmarek,

but there were many others. Indeed, CW-3 took contemporaneous notes to keep track of all the

different prices and products he was discussing at any given time. CW-3 maintained this direct

evidence of anticompetitive conduct in a notebook (of which there are two volumes) that his

colleague, referred to hereafter as CW-1, coined the                        Various excerpts from

the notebooks are referred to throughout this Section to support the allegations herein.

       1529. Second, in the months following the Fougera acquisition, three key Actavis

executives –Douglas Boothe, Michael Perfetto, and Aprahamian – left Actavis to assume senior-

level positions at competitor companies that were also prominent manufacturers of topical

products. Boothe became an executive at Defendant Perrigo and Perfetto and Aprahamian

became executives at Defendant Taro. These former colleagues – turned competitors – would

use their longstanding relationships and new high-level positions as an opportunity to collude

with their key competitors on overlap products.

       1530. Perfetto and Aprahamian, in particular, wasted no time working together to

implement changes designed to improve Taro’s financial bottom line and firmly position the

company as a price increase leader. Although Taro had been successful in implementing price

increases in the past, the increases taken by Taro in 2013 and 2014 would be much more

significant. These increases caught the attention of other generic drug manufacturers across the

industry. Indeed, one sales executive at a generic manufacturer remarked in an internal e-mail

that

                                                  To that, his colleague responded




                                    433
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 446 of 905




       1531. For example, in June 2014, Taro initiated significant price increases on more than

a dozen different drug products. As a result of the June 2014 increases, Credit Suisse analysts

increased their price target for Taro and its parent company, Defendant Sun Pharmaceuticals,

from $85 to $150 per share. As justification for the increase, Credit Suisse emphasized that

Taro’s competitors had consistently followed the increases and prices remained high:




       1532. Defendant Taro's success in implementing price increases depended, in large part,

on the strength of the ongoing collusive relationships that Perfetto and Aprahamian had fostered

with their contacts at competitor companies – both with manufacturers of topical products and

beyond. These included Boothe, Blashinsky, Kurt Orlofski, and Vogel-Baylor, but there were
                                    434
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 447 of 905




others. Numerous examples of how this collusion unfolded with respect to specific products will

be discussed in detail below.

       1533. The price increases taken by generic topical manufacturers during this time period

resulted in the accrual of significant profits. Indeed, between 2008 and 2016, Defendants Taro

and Perrigo both saw their profits from the sale of generic topical products increase by over

1300%. The other corporate Defendants profited handsomely from this conduct as well.

       B.      Generic Topical Products – The Illegal Schemes

       1534. Since at least 2007, the top three manufacturers, by sales, of generic topical

products have consistently been Defendants Taro, Perrigo, and Fougera (now Sandoz). Indeed,

between 2007 and 2014, these three companies controlled approximately two-thirds of the

topical market segment. Several other manufacturers make up the remaining third, including

Actavis, Mylan, Teva, G&W, Glenmark and others, as discussed throughout this Section. The

following graphic shows the market share breakdown on generic topical products for June 2007

through June 2012:




       1535. Similarly, the following chart from an internal Sandoz presentation details a

consistent picture for 2014:



                                    435
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 448 of 905




       1536. The limited number of manufacturers of generic topical products has created an

environment that is ripe for collusion. Many topical products have only two or three competitors

– which increases the likelihood that any market allocation or price fixing agreement will

succeed. In addition, sales and pricing executives at many of the prominent generic topical

manufacturers are very familiar with their counterparts at competitor companies because of the

extensive product overlap between them. This personal familiarity among sales executives has

led to greater opportunities to collude – which those executives have taken advantage of by

consistently communicating and agreeing with each other to limit competition, allocate

customers, and significantly raise prices on dozens of generic topical products.

               1.     The Early Days – Collusion From 2009 to Early 2012

                      a.      Key Relationships Among Generic Topical Manufacturers

       1537. The key manufacturers of generic topical products during this early time period –

Fougera (and later Sandoz), Perrigo, Taro, and Actavis – had ongoing understandings going back
                                               436
                     FILED WITH REDACTIONS – PUBLIC VERSION
      MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 449 of 905




many years not to poach each other's customers and to follow each other's price increases. These

competitors met with each other regularly at trade shows and customer conferences – in addition

to speaking frequently by phone – and specifically discussed and agreed on allocating customers

and coordinating price increases on the products they had in common. The following Section

focuses on these relationships and provides illustrative examples of how these ongoing

understandings manifested themselves with respect to specific products.

                              (i)     Fougera/Perrigo/Taro

       1538. CW-6 was a senior sales executive at Fougera between October 2004 and August

2012 and a central player in the collusion taking place among generic topical manufacturers at

that time. Prior to working at Fougera, CW-6 was a lead buyer in the generics group at Cardinal

Health where he developed extensive contacts in the industry.

       1539. Upon moving to Fougera, CW-6 was instructed by his supervisor, Walter

Kaczmarek, a senior Fougera executive, to reach out to his contacts at competitor companies to

discuss market allocation, price increases, and other commercially sensitive topics. If CW-6 did

not have a contact at a competitor, Kaczmarek directed him to pass messages to that competitor

through his contacts that did. This practice – facilitating anticompetitive conduct through a third

competitor – was pervasive throughout the industry.

       1540. During his tenure at Fougera, CW-6 frequently attended trade shows and

customer conferences. At these events, he would regularly discuss competitively sensitive topics

with his competitors. CW-6 was also a prolific communicator by phone and exchanged

thousands of calls and text messages with his competitors. After speaking with a competitor,

CW-6 would often report the competitive intelligence back to his supervisor, Kaczmarek, and




                                    437
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 450 of 905




Fougera would use that information to make competitive decisions, including which customers

to give up to a competitor or what pricing actions to take and when.

       1541. CW-6 had a particularly collusive relationship with T.P., a sales executive at

Perrigo, dating back to at least 2010. CW-6 and T.P. were not social friends. If the two were

communicating, it was to coordinate behavior on products where Fougera and Perrigo

overlapped. CW-6 and T.P. regularly met at trade shows and customer conferences and

discussed competitively sensitive topics. The goal of these conversations was always to keep

prices as high as possible. CW-6 and T.P. also spoke often by phone. For example, between

February 2010 and August 7, 2012, CW-6 and T.P. exchanged at least three hundred and two

(302) phone calls.

       1542. CW-6 also had a collusive relationship with H.M., a sales executive at Taro,

dating back to at least 2011. CW-6 spoke with H.M. in person at trade shows and customer

conferences, as well as by phone. During these conversations, the competitors coordinated

customer allocation and price increases on products where Fougera and Taro overlapped.

Between January 2011 and August 2012, CW-6 and H.M. exchanged at least eighty-six (86)

phone calls.

       1543. There were several products where all three companies – Fougera, Perrigo, and

Taro – sold a particular drug. In these instances, CW-6 would facilitate the communications,

passing messages from one competitor to the other to ensure the anticompetitive agreement was

understood by all three competitors. This was necessary because T.P. and H.M. did not have an

independent relationship and depended on CW-6 to serve as a conduit to effectuate their

collusion on overlapping products.




                                    438
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 451 of 905




         1544. During this early time period, T.P. and H.M. were acting at all times at the

direction of, or with approval from, their superiors, including Wesolowski of Perrigo and

Blashinsky of Taro.

                               (ii)    Actavis And Taro/Perrigo

         1545. Michael Perfetto, then a senior sales and marketing executive at

Actavis, had a collusive relationship with Mitchell Blashinsky, then a senior

marketing executive at Taro. Between January 2011 and May 2012, when Blashinsky moved to

Defendant Glenmark, the competitors exchanged at least one hundred and twenty (120) phone

calls.

         1546. Similarly, M.D., a sales executive at Actavis, had a collusive relationship with

T.P. of Perrigo going back many years. The two discussed market allocation and coordinated

price increases on products where Actavis and Perrigo overlapped. Between August 2011 and

December 2013, the two competitors exchanged at least eighty-three (83) phone calls.

         1547. During this early time period, M.D. was acting at all times at the direction of, or

with approval from, his superiors at Actavis, including Perfetto.

                               (iii)   Sandoz/Taro

         1548. CW-4 worked as a senior sales executive at Sandoz for many years, including

during this early time period (between 2009 and early 2012). At Sandoz, CW-4 was evaluated

based on her ability to acquire competitive intelligence. Competitive intelligence included

information concerning product launches, customer alignment, price increases, and supply

disruptions.

         1549. CW-4 obtained competitive intelligence from customers as well as competitors

with whom she had relationships. CW-4 viewed providing this information as a way to


                                      439
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 452 of 905




demonstrate value to the company. CW-4 reported competitive intelligence to superiors,

including Kellum and CW-1, both senior pricing executives at Sandoz. When CW-4 felt

pressure from superiors to deliver useful information, she tended to engage in more

anticompetitive conduct.

       1550. CW-4 had a longstanding relationship with D.S., a sales executive at Taro. CW-4

first met D.S. when he was a buyer at a large grocery chain. The two developed a friendly

relationship, in addition to a professional one.

       1551. In 2009, shortly after D.S. joined Taro, he and CW-4 met in person at an industry

event and had a high-level discussion about Taro’s and Sandoz’s philosophies with respect to

market share and pricing. The two competitors agreed that both of their employers believed in

price increases and maintaining higher pricing. D.S. explained that companies that compete on

price to get more market share were bad for the market because they brought prices down. CW-

4 agreed and the two discussed the importance of maintaining a fair share balance, not being

greedy about market share, and following price increases on overlapping products.

       1552. After this conversation, CW-4 and D.S. were confident that they had a consistent

understanding, and that neither Sandoz nor Taro would compete aggressively against the other.

This conversation paved the way for them to work cooperatively in orchestrating Sandoz’s and

Taro’s movements on several drugs in the coming years.

       1553. In addition to communicating frequently in-person, CW-4 and D.S. also spoke

often by phone. Between January 2011 (which is as far back as the State AGs have phone

records) and October 2013 (when D.S. left Taro), the two exchanged at least seventy-three (73)

phone calls.




                                    440
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 453 of 905




       1554. During this early time period, CW-4 and D.S. were acting at all times at the

direction of, or with approval from, their superiors including Kellum of Sandoz and Blashinsky

of Taro.

       1555. The following Sections will discuss specific examples of how the long-standing

competitor relationships detailed above manifested themselves regarding particular products

between 2009 and early 2012.

               2.     Carbamazepine ER Tablets

       1556. Shortly after their high-level conversation in 2009 about Taro’s and Sandoz’s

respective views on competition and market-share, D.S. of Taro and CW-4 had the opportunity

to put their understanding into practice as Taro and Sandoz both prepared to enter the market for

Carbamazepine ER.

       1557. Taro received FDA approval in late March 2009 to enter the Carbamazepine ER

market as the first-to-file generic. A few months later, in June 2009, Sandoz received approval

to launch as the authorized generic (the “AG”). As the AG, Sandoz would not be required to

wait until the end of Taro’s 180-day exclusivity period to enter the market.

       1558. Not only was Carbamazepine ER a high-volume, lucrative branded product for

Sandoz's parent company, Novartis, but Novartis had also given Sandoz late notice that it would

be entering as the AG. As a result, Sandoz’s sales and marketing executives felt a great deal of

pressure to secure market share within a short time frame.

       1559. As the Taro launch grew close, R.T., a senior marketing executive at Sandoz,

pressured CW-4 to obtain information from Taro about its impending launch. Confident that

their recent conversation meant that D.S. would readily provide such information, CW-4 reached

out to him.


                                    441
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 454 of 905




       1560. During one in a series of phone calls between the two, D.S. informed CW-4 that

Taro had sent offers to Wal-Mart, Walgreens, and SUPERVALU. Consistent with “fair share”

principles and the fact that Taro would be the first to enter the market, D.S. told CW-4 that

Taro’s goal was to secure 50%-60% market share and that it would be pursuing other smaller

customers as well. CW-4 understood from that conversation that Sandoz should not compete for

the customers that D.S. had identified, and that by identifying those specific customers Sandoz

would, in turn, know which customers it should target. As requested, CW-4 reported this

information directly to R.T. at Sandoz.

       1561. Based on those conversations, Taro and Sandoz were able to enter the market with

little competition, initially leaving generic pricing nearly as high as pricing for the branded drug.

       1562. After the initial launch, CW-4 and D.S. continued to discuss and share

competitively sensitive information about Carbamazepine ER. For example, when Taro was

delayed in launching the 100mg formulation, Novartis put pressure on R.T. and others at Sandoz

to get information about Taro’s launch. R.T., in turn, asked CW-4 to obtain the information.

       1563. After exchanging several text messages in January 2010, D.S. informed CW-4

that Taro would not be launching the 100mg formulation because Taro was having trouble filling

orders on the other strengths and needed the raw material for those other strengths (which were

more profitable for Taro).

       1564. Through even 2011, Sandoz refused to challenge for Taro’s customers with

respect to Carbamazepine ER. For example, on January 5, 2011, CVS provided Sandoz with a

list of product opportunities for Sandoz to bid on, including Carbamazepine ER. CW-2, then a

senior sales executive at Sandoz, was hesitant, and asked his colleagues if there was any appetite

to compete for the business. The purpose for pursuing CVS, he opined, would be

                                    442
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 455 of 905




                                                                                     He added:



       1565. M.M., a Sandoz marketing executive, responded that pursuing CVS was tempting

given that Taro’s market share was higher than Sandoz’s, but supply issues created short-term

obstacles. Further, the executive concluded that challenging for the business at CVS would

          the market and erode pricing. As a result, Sandoz declined to bid on the

Carbamazepine XR business at CVS.

               3.      Imiquimod Cream

       1566. Imiquimod Cream was a high-priced, large volume drug that provided a

significant source of revenue for its manufacturers. In 2012, the annual market for Imiquimod

Cream in the United States exceeded $200 million.

       1567. On February 25, 2010, Fougera received FDA approval to market Imiquimod

Cream. At that time, Fougera was the only generic manufacturer in the market and it used that as

an opportunity to set a high price for the product.

                       a.      Perrigo Entry (April 2010)

       1568. Less than two months later, on April 13, 2010, Perrigo announced that it would be

the AG for Imiquimod Cream. That same day, D.K., a senior Fougera executive, sent the

following e-mail to Kaczmarek, also a senior Fougera executive:




                                    443
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 456 of 905




        1569. Later that same day, Kaczmarek called CW-6, a senior sales executive at

Fougera, and they spoke for nearly four (4) minutes. CW-6 hung up and immediately called

T.P., a sales executive at Perrigo, and they spoke for nearly nine (9) minutes. When CW-6 hung

up with T.P., he promptly called Kaczmarek back. That call lasted less than one (1) minute.

        1570. It is rare that the entry of a generic competitor would cause prices to actually

increase – but it did so in this case. Three days later, on Friday April 16, 2010, in advance of

Perrigo’s entry into the market, Fougera increased its WAC pricing for Imiquimod Cream. That

same day, CW-6 called T.P. The call lasted more than two (2) minutes. Immediately after

hanging up, CW-6 called his supervisor, Kaczmarek, and they ultimately spoke for more than six

(6) minutes. Immediately after hanging up with Kaczmarek, CW-6 called T.P. back. The call

lasted one (1) minute.

        1571. The next business day, Monday April 19, 2010, Perrigo sent an internal e-mail

stating that



                                    444
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 457 of 905




              As a result of the increase, Perrigo’s WAC pricing would end up even slightly

higher than Fougera’s.

       1572. That same day, John Wesolowski, a senior executive at Perrigo, called T.P. and

they spoke for nearly six (6) minutes. This set off another rush of communications between T.P.

of Perrigo and CW-6 of Fougera, with each of them concurrently reporting the results of those

communications to their superiors, Wesolowski and Kaczmarek. These calls, which all occurred

within the span of less than an hour, are detailed in the chart below:




       1573. The following week, between April 24 and April 27, 2010, the NACDS held its

annual meeting in Palm Beach, Florida. Several executives from Fougera and Perrigo were in

attendance, including Kaczmarek, D.K., and CW-6 from Fougera and Wesolowski and S.K.,

senior executives from Perrigo.

       1574. Fougera and Perrigo executives were speaking about Perrigo’s launch throughout

the conference. On April 26, 2010, T.P. and CW-6 spoke by phone for seven (7) minutes.

Immediately after that call, CW-6 hung up and called Kaczmarek, speaking for four (4) minutes.

       1575. Similarly, on April 27, 2010, D.K. e-mailed Kaczmarek while they were still at

the NACDS meeting, stating that he needed




                                    445
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 458 of 905




       1576. On April 28, 2010, Perrigo officially entered the Imiquimod Cream market and

published WAC pricing that was slightly higher than Fougera’s. That same day, D.K. e-mailed

Fougera executives with an update regarding his conversations at the NACDS meeting. With

respect to Imiquimod Cream, D.K. stated,

                                 D.K explained that Fougera gave up McKesson and ABC to

Perrigo because                                                                              D.K.

also noted that he was pleased that Perrigo has

                             CW-3, a sales executive at Fougera, expressed confusion that

Fougera had lost ABC’s business. Kaczmarek explained that                                    CW-

3 replied:

       1577. On April 30, 2010, a senior Fougera executive, L.B., demanded an urgent

explanation from D.K. as to why Fougera was willing to give up both McKesson and ABC.

D.K. reminded L.B. that it was inevitable that Perrigo would take some of the market. D.K. also

explained:



                                            D.K. stated that Perrigo’s share would likely settle in

the range of 30-40%



       1578. Consistent with fair share principles and the prior discussions between the

competitors, by April 30, 2010 Fougera had given up more than ten (10) of its Imiquimod

customers to Perrigo.

       1579. On May 16, 2010, Fougera was preparing an internal presentation regarding

Imiquimod Cream, which included a statement that

                                    446
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 459 of 905




          While reviewing the presentation, L.B. challenged D.K. about the statement, asking



            D.K. assured L.B. that




         1580. The next day, on May 17, 2010, CW-6 and T.P. exchanged at least six calls,

including one lasting more than six (6) minutes, likely to confirm (again) the agreement in place

between the two competitors.

         1581. Several months later, on September 8, 2010, CW-6 circulated a press release to

the Fougera sales team announcing that Perrigo had received its own ANDA approval to market

generic Imiquimod Cream. Previously, Perrigo had been selling the AG through a license with a

branded manufacturer. That same day, CW-6 called T.P. That call lasted less than a minute.

T.P. called CW-6 back almost immediately, and they spoke for more than two (2) minutes.

         1582. On September 27, 2010, CW-6 gave a presentation to Fougera’s parent company

titled                                    during which he noted that Fougera had given up

Imiquimod share to Perrigo and that, with regard to the larger fair share understanding, Fougera

is                                                                   Later that year, in November

2010, CW-6 also noted in his monthly recap that                                  in the

Imiquimod market.

         1583. Fougera also continued to monitor the status of other competitors’ plans to enter

the Imiquimod market. For example, on February 7, 2011, a Glenmark employee called CW-6,




                                      447
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 460 of 905




and they spoke for four (4) minutes. Later that day, CW-6 sent the following e-mail to

Kaczmarek and D.K. regarding Imiquimod Cream:




Pleased that Fougera would not be facing any imminent competition from Glenmark, D.K.

replied:




                       b.     Sandoz Entry (February 2011)

       1584. Although Fougera was fortunate that Glenmark had no near-term plans to enter

the Imiquimod Cream market, another competitor – Sandoz – did receive FDA approval on

February 28, 2011 to launch the product. That same day, CW-6 of Fougera and T.P. of Perrigo

exchanged at least five (5) calls, including two calls lasting two (2) minutes each.

       1585. On March 1, 2011, one of Fougera’s customers, NC Mutual, also e-mailed CW-3,

a sales executive at Fougera, to tell him that Sandoz was launching Imiquimod. The NC Mutual


                                    448
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 461 of 905




employee further noted:                                                    CW-3 promptly

forwarded the e-mail to Kaczmarek. That same day, CW-6 called T.P. and they spoke for more

than three (3) minutes.

        1586. When Sandoz entered the market, it did so seamlessly – initially taking

comparable share from the existing competitors Fougera and Perrigo.

        1587. For example, in late February and early March, Sandoz made offers to ABC, a

Perrigo customer, and Rite Aid, a Fougera customer. In total, the customers accounted for

approximately 13% of the Imiquimod Cream market (ABC at 8% and Rite Aid at 5%).

        1588. On March 3, 2011, Fougera declined to bid to retain the Rite Aid business and

gave up its primary position to Sandoz. The next day, on March 4, 2011, Kellum of Sandoz

followed up with S.G., a sales executive at Sandoz, stating,

                                                                                        Later that

day, Perrigo followed suit and declined to bid to retain the ABC business. That same day, CW-6

called T.P. and they spoke for four (4) minutes. A few minutes later, Kaczmarek called CW-6

and they spoke for nearly five (5) minutes.

        1589. Around this same time, Taro was also starting to make plans to enter the market.

Between March 6 and March 10, 2011, representatives from Fougera, Perrigo, Sandoz, and Taro

were all in attendance together at the ECRM Retail Pharmacy Generic Pharmaceutical

Conference in Champions Gate, Florida. These representatives included CW-6 from Fougera,

T.P. from Perrigo, CW-4 and Kellum from Sandoz, and H.M. and D.S., sales executives from

Taro.

        1590. On March 7, 2011, while at the ECRM conference, CW-4 of Sandoz and D.S. of

Taro spoke on the phone for four (4) minutes. Later that day, Kellum – CW-4’s boss – sent an

                                     449
                    FILED WITH REDACTIONS – PUBLIC VERSION
        MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 462 of 905




internal e-mail from ECRM stating that he had          Taro may be entering the Imiquimod

Cream market.

       1591. Also, while at the ECRM conference, CW-6 of Fougera and T.P. of Perrigo spoke

once by phone on March 9, 2011. The call lasted one (1) minute.

       1592. By March 9, 2011, Sandoz had acquired approximately 13% of the Imiquimod

Cream market and Kellum recommended that they

                                      referred to a consortium composed of HEB, Ahold,

Schnucks, and Giant Eagle. These were all Perrigo customers, and Sandoz intended to obtain

their Imiquimod business

                                                         Those customers were the only

additional customers whose business Sandoz was seeking. To that end, Kellum conveyed to

S.G., a sales executive at Sandoz, that



Ultimately, on March 17, 2011, Perrigo conceded the consortium business to Sandoz.

       1593. On March 10, 2011, Kellum provided additional color for his recommendation

that Sandoz only go after smaller Fougera customers moving forward:




                                    450
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 463 of 905




                      c.      Taro Entry (July 2011)

       1594. A month or so later, on April 15, 2011, Taro received FDA approval to market

Imiquimod Cream. Taro immediately began coordinating its entry with competitors. On April

17, 2011, D.S. of Taro and CW-4 of Sandoz exchanged two calls, with one call lasting twelve

(12) minutes. Within an hour of ending the second call, CW-4 called her supervisor, Kellum,

and they spoke for five (5) minutes. The next day, on April 19, 2011, D.S. called CW-4 again.

The call lasted one (1) minute.

       1595. On these calls, D.S. and CW-4 discussed which customers Taro and Sandoz

would and would not target.

       1596. The next day, on April 20, 2011, CW-4 shared this competitive intelligence with

R.T., a senior sales and marketing executive at Sandoz:




       1597. Perrigo and Fougera were also simultaneously coordinating how they would react

to Taro’s entry. For example, on April 18, 2011, Kaczmarek informed the Fougera sales

executives that Taro had received FDA approval to market Imiquimod Cream and asked,

                                  This set off a flurry of communications that same day between

CW-6 of Fougera and T.P. of Perrigo, who were both concurrently reporting to, and taking



                                    451
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 464 of 905




direction from, their supervisors, Kaczmarek and Wesolowski. These calls are detailed in the

chart below:




       1598. Three days later, on April 21, 2011, CW-6 decided to reach out to Taro directly

and called H.M., a sales executive at Taro. The two men spoke for eight (8) minutes. Upon

hanging up, CW-6 called Kaczmarek. The call lasted one (1) minute. First thing the next

morning, CW-6 sent a text message to T.P. of Perrigo.

       1599. By early July 2011, Taro was finally starting to enter the Imiquimod Cream

market. On July 5, 2011, T.P. of Perrigo reached out to CW-6 of Fougera. The call lasted only

two (2) minutes, but it set off another rush of communications among the three competitors –

Perrigo, Fougera, and Taro – to make sure they were on the same page regarding Taro’s entry.

These calls, which all occurred within the span of approximately fifteen (15) minutes, are

detailed in the chart below:




       1600. At the same time, D.S. of Taro was coordinating with CW-4 of Sandoz. On July

7, 2011, D.S. of Taro called CW-4 of Sandoz. The call lasted two (2) minutes. CW-4 returned



                                    452
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 465 of 905




the call and they spoke for sixteen (16) minutes. A few hours later, CW-4 called D.S. and they

spoke for another four (4) minutes.

         1601. On July 14, 2011, CW-6 of Fougera called H.M. at Taro again and they spoke for

nine (9) minutes. As soon as CW-6 hung up he called his boss, Kaczmarek, and the two spoke

for five (5) minutes. Later that day, Kaczmarek e-mailed the Fougera sales team stating,



         1602. On July 26, 2011, a customer, MedCo, informed Perrigo that it had received a

competitive offer for Imiquimod Cream and asked if Perrigo could match the price. MedCo

declined to disclose who made the offer. This sparked another flurry of phone communications

starting first thing the next morning between Perrigo, Taro and Fougera, as detailed in the chart

below:




         1603. The next day, on July 28, 2011, Perrigo declined to bid to retain the MedCo

business. That same day, CW-6 of Fougera called T.P. of Perrigo. The call lasted one (1)

minute. T.P. returned the call and they spoke for six (6) minutes.

         1604. On August 8, 2011, D.S. of Taro called CW-4 of Sandoz again. They ultimately

spoke for seventeen (17) minutes. On that call, D.S. informed CW-4 that Taro had officially

been awarded the Econdisc business and the secondary position at Cardinal and that Taro could

not support any more customers. CW-4 understood this to mean that the market would remain
                                           453
                     FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 466 of 905




strong with no price erosion and Sandoz would not have to relinquish any additional customers

to Taro. Later that evening, on August 8, 2011, CW-4 passed this competitive intelligence along

internally at Sandoz:




       1605. On August 19, 2011, Hannaford – a retail pharmacy customer – advised CW-6

that it had received a competitive offer for Imiquimod Cream, but similarly would not identify

which competitor made the offer. Thereafter, CW-6 spoke several times with T.P. of Perrigo and

H.M. of Taro, in an effort to discover which competitor made the offer. These calls are detailed

in the chart below:




       1606. During those calls, CW-6 was able to confirm that Taro had in fact made the

offer. Later that day, CW-6 sent the following e-mail to Kaczmarek:




                                    454
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 467 of 905




       1607. An hour-and-a-half later, CW-6 followed up with Kaczmarek asking:




       Kaczmarek ultimately agreed, and Fougera gave up the customer to Taro.

       1608. The goal of these communications between the various competitors on Imiquimod

Cream – Fougera, Perrigo, Sandoz, and Taro – was always to avoid competition and minimize

the price erosion that would typically come with the entry of new competitors. The results were

highly successful.

       1609. The next day, on August 20, 2011, D.K., a senior executive at Fougera, sent an

email to other senior Fougera executives regarding Imiquimod Cream stating,




       1610. Throughout September 2011, H.M. of Taro, CW-6 of Fougera, and T.P. of

Perrigo spoke several times by phone during which they discussed, among other things, Taro’s
                                             455
                      FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 468 of 905




new capacity to take on additional market share for Imiquimod Cream and how that should be

accommodated in the market. As always, CW-6 and T.P. kept their supervisors, Kaczmarek and

Wesolowski, informed of the content of those conversations. Some of these calls are detailed in

the chart below:




       1611. After this series of calls, on September 30, 2011, Kaczmarek e-mailed other

Fougera sales executives, including D.K., to advise them that Taro had made an offer for

Imiquimod Cream at Wal-Mart, a Fougera customer. Kaczmarek explained that




Kaczmarek reluctantly recommended that Fougera give up Wal-Mart’s business and

                       Kaczmarek noted that, if Fougera defended Wal-Mart’s business,
                                        456
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 469 of 905




Taro would likely just go after other customers at lower and lower prices

             On the other hand, if Fougera gave up Wal-Mart, Taro would hopefully



D.K. agreed with Kaczmarek’s recommendation and Fougera ultimately ceded the business to

Taro in order to keep the market stable.

               4.      Triamcinolone Acetonide Cream and Ointment

       1612. As of July 2010, Fougera and Perrigo were the only generic manufacturers in the

market for both Triamcinolone Acetonide Cream and Ointment. They took advantage of their

already ongoing collusive relationship to raise prices on both products.

       1613. On July 1, 2010 and again on July 20, 2010, Fougera raised WAC prices for

various sizes and formulations of both the cream and the ointment. CW-3, a sales executive at

Fougera, later described these price increases as a                        On July 21 and July 30,

2010, Perrigo increased its own WAC prices on the same products to comparable levels.

       1614. In the days leading up to, and surrounding these increases, CW-6 of Fougera and

T.P. of Perrigo exchanged at least eight (8) calls. These calls are detailed in the chart below:




                                    457
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 470 of 905




       1615. After the price increases, both companies adhered to their understanding not to

poach the other’s customers or improperly take advantage of the price increase by seeking

additional market share.

       1616. For example, on July 30, 2010, a Perrigo customer, ABC, provided Fougera an

opportunity to bid on its Triamcinolone Acetonide business because of Perrigo’s price increase.

CW-3 of Fougera e-mailed Kaczmarek, his supervisor, stating,




       1617. That same day, Kaczmarek called CW-6. The call lasted two (2) minutes. CW-6

then called T.P. of Perrigo and they spoke for three (3) minutes. CW-6 hung up with T.P., called

Kaczmarek back, and they spoke for five (5) minutes. Immediately upon hanging up,

Kaczmarek responded to CW-3's e-mail, with a copy to CW-6. Confident that the agreement

with Perrigo was strong, Kaczmarek stated,

           At the same time, T.P. called his supervisor, Wesolowski, and they spoke for five (5)

minutes.

                 5.     Adapalene Cream

       1618. Adapalene Cream, also known by the brand name Differin, is a retinoid used to

treat severe acne. On July 6, 2010, Fougera received FDA approval as the first-to-file generic

for Adapalene Cream. Two weeks later, on July 20, 2010, Fougera entered the market and

published WAC pricing.

       1619. Fougera quickly realized, however, that it would not be alone in the market for

long, and that Perrigo would soon emerge as a competitor. On August 9, 2010, Kaczmarek e-


                                    458
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 471 of 905




mailed D.K., a senior executive at Fougera, regarding                        stating:



                            Similarly, a few weeks later, on August 30, 2010, D.K. informed

other Fougera executives:

                                                                  Several Perrigo representatives

attended NACDS, including T.P., Wesolowski, and S.K., a senior Perrigo executive.

       1620. On September 27, 2010, CW-6 of Fougera called T.P. of Perrigo. The call lasted

less than one (1) minute. Minutes later, T.P. called CW-6 back and they spoke for three (3)

minutes.

       1621. Two days later, on September 29, 2010, Kaczmarek informed D.K. that Perrigo

would be shipping Adapalene Cream in two (2) weeks and sending out offers to customers

starting that day. D.K. passed that information along to other senior Fougera executives.

       1622. On October 1, 2010, M.A., a marketing executive at Fougera, e-mailed D.K. to

inform him that there had been no publicly reported changes in the Adapalene market. D.K.

responded:

       1623. Between October 5 and October 7, 2010, CW-6 of Fougera and T.P. of Perrigo

exchanged several calls. Shortly after hanging up with T.P., CW-6 called his supervisor

Kaczmarek to report on his conversations. These calls are detailed in the chart below:




                                    459
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 472 of 905




       1624. On October 8, 2010, D.K. e-mailed Kaczmarek with a subject line

                                         That same day, Kaczmarek called CW-6 and they spoke for

two (2) minutes. After that call, CW-6 again exchanged several calls with T.P. of Perrigo. After

hanging up with CW-6, T.P. immediately called his supervisor, Wesolowski. These calls are

detailed in the chart below:




       1625. CW-6 of Fougera and T.P. of Perrigo continued to exchange calls in the days

leading up to Perrigo's launch of Adapalene Cream. As before, CW-6 and T.P. continued to

keep their supervisors, Kaczmarek and Wesolowski, informed of their conversations. These

calls are detailed in the chart below:




       1626. On October 25, 2010, Perrigo entered the Adapalene Cream market and published

WAC pricing that matched Fougera's WAC pricing exactly. That same day, CW-6 and T.P.

spoke again for nearly four (4) minutes.


                                    460
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 473 of 905




        1627. From the outset, and consistent with fair share principles, Fougera understood and

agreed that it needed to give up 40% of its share of the market to Perrigo. CW-6 of Fougera and

T.P. of Perrigo also discussed which customers Fougera would give up. For example, the day

after Perrigo’s entry, on October 26, 2010, CW-6 and T.P. spoke at least four times. Shortly

after the last of those calls, CW-6 sent the following e-mail to Kaczmarek regarding

                          stating:




        1628. Fougera wasted no time in acting on CW-6’s recommendations and ceding

significant share to the new entrant, Perrigo. Perrigo, in turn, focused specifically on the list of

customers provided by CW-6. For example, on October 25, 2010, Publix informed Fougera that

it had received a competitive offer for Adapalene Cream and offered Fougera the opportunity to

retain the business. The next day, on October 26, 2010, S.H., a Fougera sales executive, declined

to bid stating,




                                    461
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 474 of 905




       1629. Also on October 25, 2010, NC Mutual informed Fougera that it had received a

competitive offer for Adapalene Cream. On October 28, 2010, CW-3 forwarded the request to

Kaczmarek asking:                                             Kaczmarek responded in the

affirmative. Later that day, CW-3 responded to NC Mutual stating:



       1630. On October 26, 2010, Rite Aid advised Fougera that it had received a competitive

bid for Adapalene Cream. Consistent with the plan, on November 2, 2010, Fougera ceded the

account to Perrigo, telling the customer:                                  and reasoning that



       1631. On October 29, 2010, Kroger informed CW-3 that it had received a competitive

offer from Perrigo for Adapalene Cream. CW-3 forwarded the e-mail to Kaczmarek asking:




Kaczmarek responded:

                                                                                     CW-3

would later acknowledge in his October 2010 monthly recap that the decision not to match

Perrigo’s offer was a                       meant                               to the new

entrant, Perrigo.

       1632. Further, by the end of October 2010, Fougera had also given up Cardinal’s

Adapalene Cream business to Perrigo. The agreement operated successfully for both Fougera

and Perrigo. Fougera was impressed that Perrigo had behaved responsibly by keeping prices

high and focusing on the agreed-upon customers as it entered the market for Adapalene Cream.

As D.K. noted in an internal e-mail,

                                    462
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 475 of 905




                                                                                     He stated

further,

                   6.    Betamethasone Dipropionate Lotion

           1633. In 2010, Fougera, Perrigo, and Teva were the only three competitors in the market

for Betamethasone Dipropionate.

           1634. On December 16, 2010, CW-6 of Fougera e-mailed Kaczmarek to inform him that

Teva was exiting the market, leaving Fougera and Perrigo as the only competitors. With a strong

collusive understanding firmly in place between Fougera and Perrigo at that point, Kaczmarek

was thrilled with the news and immediately suggested that Fougera take advantage of Teva’s

departure by increasing pricing on the product:




           1635.   Also on December 16, 2010, Perrigo held an internal meeting to discuss

increasing pricing on Betamethasone Dipropionate. Notes from that meeting stated:

                                                That same day, T.P. of Perrigo and CW-6 of

Fougera exchanged several calls. After hanging up with T.P., CW-6 called Kaczmarek to update

him on their discussions. These calls are detailed in the chart below:




                                    463
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 476 of 905




         1636. After this series of phone calls, Perrigo also decided to raise prices – and did so

even before Fougera. On January 4, 2011, Perrigo increased its WAC pricing for Betamethasone

Dipropionate by 504% to $37.50. That same day, T.P. called CW-6 and they spoke for seven

(7) minutes. Just minutes after hanging up, CW-6 again called Kaczmarek. The call lasted one

(1) minute.

         1637. Three days later, on January 7, 2011, the Fougera sales team held a conference

call during which they discussed the upcoming increase on Betamethasone Dipropionate, among

other products. That same day, T.P. called CW-6 and they spoke for four (4) minutes. Over the

course of the day, the two competitors would exchange several more calls and CW-6 would

continue to keep Kaczmarek apprised of his discussions. This call pattern is detailed in the chart

below:




         1638. On January 12, 2011, Fougera followed Perrigo and increased its WAC pricing on

Betamethasone Dipropionate to $39.99 – slightly higher than Perrigo’s WAC pricing. The next

day, on January 13, 2011, CW-6 called T.P. again and they spoke for twelve (12) minutes.

                7.      Clotrimazole Betamethasone Dipropionate Cream and Lotion

         1639. In 2013, annual sales of CBD Cream and Lotion in the United States exceeded

$150 million.


                                      464
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 477 of 905




                       a.     March And April 2011 - Actavis Raises Prices And Fougera And
                              Taro Follow

       1640. In early 2011, the competitors in the generic market for CBD Cream were

Fougera, Taro, and Actavis and the competitors in the generic market for CBD Lotion were

Fougera and Taro.

       1641. On March 9, 2011, J.R., a senior Actavis pricing executive, circulated internally a

proposed price increase plan for four products, including CBD Cream, to take effect on

March 28, 2011. Actavis planned to raise WAC prices for CBD Cream by 227% and to increase

contract prices to customers by as much as 1100%. Notably, Actavis had not yet conveyed the

proposed increases to its customers. In fact, in that March 9, 2011 e-mail, J.R. specifically told

his colleagues

       1642. Even though Actavis had not yet told its customers of these substantial price

increases, its competitors, Fougera and Taro, were already aware. For example, on March 9,

2011 – the same day that J.R. circulated the price increase proposal internally at Actavis – D.H.,

a Fougera sales executive, sent a National Accounts Monthly Recap report for February 2011 to

Kaczmarek. In that recap, D.H. reported that for CBD

Further, D.H. reported: The reference to                                                    The

reference to                     is a reference to all of Taro’s betamethasone products, including

CBD Cream and CBD Lotion. Importantly, Taro had not yet raised its prices on those products.

       1643. Fougera was already aware of its competitors’ price increases for CBD products

because, in the preceding month, representatives of Actavis, Fougera, and Taro were in contact

with one another to ensure that each competitor would follow the other’s price increases.

       1644. For example, from February 1, 2011 to March 9, 2011, Perfetto, then a senior

Actavis sales and marketing executive, spoke with Blashinsky, then a senior Taro marketing
                                    465
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 478 of 905




executive, eight (8) times for a total of approximately fifty-two (52) minutes. During that same

time, H.M., a Taro sales executive, spoke with CW-6 of Fougera three (3) times for a total of

approximately fifteen (15) minutes.

       1645. On March 25, 2011, Actavis informed its customers of the price increases for

CBD Cream. By happenstance, just days before the announcement, Actavis learned that its API

costs for CBD Cream would increase. Actavis immediately recognized that it could use this

news to mislead its customers and provide cover for its illegal price-fixing conspiracy.

       1646. Before the announcements went out, Perfetto e-mailed the Actavis sales

executives, telling them to              and to stick to the story that the price increase is

                                                            One sales executive even went so far

as to tell Econdisc that the increase was necessary because Actavis’s

                In reality, Actavis knew the API

                        and were                    for the pricing of prescription medications

such as CBD Cream.

       1647. In furtherance of their conspiracy to raise prices, Actavis, Taro, and Fougera

remained in contact during the days leading up to Actavis’s formal price increase announcement

on March 25, 2011, including calls between the following individuals:




       1648. On March 30, 2011 – just three business days after Actavis sent out its price

increase notices for CBD Cream – Fougera sent out notices to its customers stating that it was
                                    466
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 479 of 905




raising prices for CBD Cream. Those increases, which took effect April 1, 2011, increased

Fougera’s WAC prices for CBD Cream by 54% and increased contract prices across the board,

in some cases by over 1200%. The day after Fougera announced those price increases, CW-6 of

Fougera and H.M. of Taro spoke three separate times for a total of eighteen (18) minutes.

        1649. Within days, on April 4, 2011, Taro implemented its own substantial price

increases across the board for both CBD Cream and CBD Lotion. For some customers, Taro

raised prices for CBD Cream by approximately 1350% and raised prices for CBD Lotion by

approximately 960%. The next day, H.M. called CW-6 and they spoke for eighteen (18)

minutes.

        1650. On April 14, 2011, Fougera followed Taro with a price increase on CBD Lotion –

raising its WAC by 71% and increasing its contract prices across the board, in some cases by

over 900%. At the time, Fougera’s gross profit margin on CBD Lotion was already 67%, yet,

with this price increase, their gross profit percentage would soar to 96%. Fougera estimated that

these increases accounted for an extra $1.8 million in profit for the rest of 2011 alone.

        1651. In furtherance of the conspiracy, Fougera refrained multiple times from taking

customers that approached it for bids. For example, after Taro’s increase, Wal-Mart, a Taro

customer for CBD Cream and Lotion, asked Fougera to bid for that business. Kaczmarek

cautioned                                                        In an effort to conceal the reason

for not bidding, Kaczmarek instructed his colleagues that the

                                                   Likewise, when Rite-Aid approached Fougera,

Fougera did not even consider making a competitive offer. Instead, a Fougera employee asked

internally:                                                  Kaczmarek determined that Fougera

should opt for the latter.

                                    467
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 480 of 905




       1652. Shortly after pulling off one massive coordinated price increase, Taro wasted no

time planning the next. In an e-mail to Kaczmarek on May 6, 2011, D.K., a senior Fougera

executive, detailed how Taro had already approached Fougera about raising CBD prices again:




                      b.      Taro Increases Prices On CBD Cream In April 2012 While Actavis
                              And Fougera Play Nice In The Sandbox

       1653. By March 5, 2012, Taro reignited its desire to raise prices on CBD Cream. Over

the next several weeks, representatives of Taro spoke several times with their contacts at Actavis

and Fougera. During these calls, Taro conveyed to its competitors its intentions to increase

prices and secured their commitments not to poach Taro’s customers. These calls are detailed in

the chart below:




                                    468
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 481 of 905




       1654. The day after the final calls detailed above, on March 30, 2012, Taro increased its

WAC prices for CBD Cream by approximately 7% and its contract prices by 15% for most of its

existing customers.

       1655. In May 2012, McKesson twice asked Taro to reduce its price based on

comparable sales by competitors. Both times Taro declined, comfortable that its competitors

would not poach its business. Taro’s confidence was well placed.

       1656. On May 23, 2012, McKesson contacted L.P., an Actavis sales executive, asking if

Actavis’s recent RFP bid still stood because

                            At 5:02 p.m., L.P. forwarded McKesson’s request to Perfetto and

Aprahamian, then a senior pricing executive at Actavis. Perfetto said he was

                           and that Actavis                        ” Aprahamian replied,

                                                 The following day, Perfetto exchanged three

calls with Blashinsky of Taro, including one call lasting fourteen (14) minutes. Following his

calls with Blashinsky, Perfetto instructed Aprahamian to call him. Aprahamian called Perfetto

the next morning on May 25, 2012. After that call, an Actavis employee suggested that Actavis

should stick by their RFP price and take the business because it was

                                    469
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 482 of 905




                                Aprahamian, however, responded simply and directly:



                      c.      Fougera And Taro Raise CBD Lotion Prices In Late 2012/Early
                              2013

       1657. In the fall of 2012, a fourth competitor (Prasco) was entering the CBD Cream

market. However, Taro and Sandoz (which acquired Fougera in July 2012) were still the only

competitors in the CBD Lotion market. Facing new competition on CBD Cream, Sandoz and

Taro sought to maximize profits by raising the price of CBD Lotion.

       1658. Starting in late August 2012, Sandoz began planning a 100% price increase on

CBD Lotion to take place in October, which – assuming                                        –

would bring in an estimated additional $3.9 million to Sandoz annually. In the weeks leading up

to its planned increase, Sandoz made repeated overtures to Taro to secure that

behavior, including the following calls:




                                    470
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 483 of 905




       1659. On October 18, 2012, Sandoz increased prices for CBD Lotion, doubling its

WAC price (from $61.90 to $123.80) as well as its contract prices. As expected, Taro did not

attempt to poach Sandoz’s customers. For example, when MMCAP e-mailed Taro on

October 26, 2012 to request a bid from Taro for a dual award in light of Sandoz’s increase, Taro

did not even respond to the customer’s request.

       1660. Taro also made plans to follow the Sandoz price increase. On January 4, 2013,

J.J., a senior Taro sales executive, instructed Taro sales executives, including H.M. and D.S., to

gather competitive intelligence on CBD Lotion in anticipation of Taro’s planned price increase.

That same day, H.M. spoke with CW-3 of Sandoz for five (5) minutes. The pair spoke again on

January 7, 2013 for thirteen (13) more minutes. Three days later, on January 10, 2013, D.S.

spoke with CW-4 of Sandoz for twenty-three (23) minutes.

       1661. On February 12, 2013, Taro instituted its price increase on CBD Lotion raising

WAC by approximately 80% and contract prices by approximately 60%.

       1662. After Taro’s increase was issued, news of it spread throughout Sandoz. One

Sandoz employee remarked                                             Just as Taro did not poach

Sandoz’s customers when Sandoz raised CBD Lotion prices, Sandoz was careful not to poach

Taro’s customers. In fact, CW-1, a Sandoz senior pricing executive, specifically instructed

Sandoz employees to                                      for CBD Lotion bids, because




                                    471
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 484 of 905




               8.      Fluocinonide Solution

                       a.      Fougera Raises Prices In May 2011 And Taro Follows

       1663. In early 2011, the competitors in the Fluocinonide Solution market were Teva,

Taro, and Fougera. All three competitors produced Fluocinonide Solution in 60ml bottles, while

only Taro produced them in 20ml bottles.

       1664. In the beginning of April 2011, Fougera’s Fluocinonide Solution products had

been on long-term backorder due to quality control issues with the tips of the bottles leaking. As

a result, the market was split between Teva (76% market share) and Taro (19% market share)

until Fougera returned to production. Fougera was working to re-launch its Fluocinonide

Solution products by mid-May 2011.

       1665. On April 21, 2011, Kaczmarek learned by e-mail that Teva was

Fluocinonide Solution; that is, Teva was stopping production and leaving the market. This

meant the only competitors in the market would now be Fougera and Taro.

       1666. Even though it was still on backorder due to supply problems, Fougera viewed

Teva’s exit as an opportunity to increase prices. In internal calculations of the expected benefit

from the pricing action, Fougera assumed that

and that they would split the market 50/50. Fougera estimated that this would provide it with a

yearly gain of $4.6 million.

       1667. On May 10, 2011, Fougera raised its WAC pricing for Fluocinonide Solution by

100% from – $12.50 to $25.00 – with the change effective the following day. That evening,

Fougera also sent out contract price-change notifications to customers where it had existing

contracts for Fluocinonide Solution. With those increases, the average net sales price jumped

800% from $2.50 to $20.


                                    472
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 485 of 905




       1668. On May 13, 2011 – three days after Fougera sent out its price changes – CW-6

and H.M. of Taro exchanged two calls, with one call lasting five (5) minutes.

       1669. One week later, on May 20, 2011, Taro followed Fougera’s lead by substantially

increasing its pricing for Fluocinonide Solution. Taro increased the WAC price for the 20ml and

60ml formulations by 200% and 400%, respectively. Taro also increased average net sales

prices by 260% and by over 500% for the 20ml and 60ml formulations, respectively.

       1670. Following their respective price increases, the market share between Taro and

Fougera stabilized to rough parity. By September 2011, Fougera had approximately 50% market

share and Taro had approximately 48% market share.

                       b.      Fougera Raises Prices In February 2012 And Taro Follows

       1671. On January 25, 2012, CW-6 and H.M. exchanged several calls. These calls are

detailed in the chart below:




       1672. First thing the next morning, on January 26, 2012, Kaczmarek sent an e-mail to

his Fougera colleagues stating,



                                                 The proposed price increase involved nearly

tripling Fougera’s WAC price and increasing associated contract prices in a little over two

weeks’ time.




                                    473
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 486 of 905




       1673. This price increase opportunity was viewed as so pressing by Kaczmarek that he

asked A.R., a Fougera business analyst, to put together a pricing analysis that evening while

flying on a plane because she had a scheduled day off the next day.

       1674. First thing the next morning, on January 27, 2012, Kaczmarek called CW-6 and

they spoke for twenty-two (22) minutes. CW-6 hung up and immediately called H.M. of Taro.

The call lasted one (1) minute. A few minutes later, CW-6 called H.M. again and they spoke for

twenty-one (21) minutes. Later that day, CW-6 called Kaczmarek twice. The calls lasted four

(4) minutes and three (3) minutes, respectively.

       1675. Later that evening, on January 27, 2012, Kaczmarek submitted the proposed price

increase to the Fougera Pricing Committee. Now, the price increase had grown even larger. The

plan was to raise Fougera’s WAC price from $25 to $80.99 and increase its average net sales

price from $18.08 to $58.57. This increase was estimated to bring in an additional $10.1 million

in gross profit for the rest of 2012. Members of the Fougera Pricing Committee enthusiastically

embraced the massive price hike, with one member responding:

       1676. On February 13, 2012, CW-6 called H.M. and they spoke for five (5) minutes.

The next day, on February 14, 2012, Fougera formally raised its WAC and contract prices for

Fluocinonide Solution as planned.

       1677. The increases more than tripled Fougera’s WAC price as well as direct and

indirect contract prices for its customers. The increase was so dramatic, that third party data

vendor Medi-Span – which tracks WAC prices – reached out to Fougera to confirm that the new

WAC amount was not an error.

       1678. On February 15, 2012, the day after the increases, CW-6 called H.M. again and

they spoke for six (6) minutes. Later that day, Blashinsky, a senior Taro marketing executive,

                                    474
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 487 of 905




circulated an e-mail informing others within Taro that prices in the Fluocinonide Solution



        1679. In furtherance of their price increase conspiracy, and consistent with the

overarching conspiracy, Taro was careful not to use Fougera’s price increase to poach customers

and upset market share. Indeed, Taro refused to poach even very small customers. For example,

Meijer requested that Taro submit a bid for Fluocinonide Solution. Internally, Taro noted

                                                  of market share. Nonetheless, Taro declined to

provide Meijer with a bid and instead falsely claimed that Taro did not have inventory to supply

them.

        1680. Similarly, HD Smith asked Taro to bid for its Fluocinonide Solution business

after Fougera increased. The representative at HD Smith even stated that she

                                                       S.B., a Taro sales executive, relayed this

news to J.J., a senior Taro sales executive, who then chastised him for even considering the offer:




                                     475
                    FILED WITH REDACTIONS – PUBLIC VERSION
        MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 488 of 905




       1681. While Taro planned and implemented corresponding price increases,

representatives of Taro and Fougera remained in contact, including but not limited to exchanging

the following calls:




       1682. The day after the final calls detailed above, on March 9, 2012, Taro implemented

its price increase, which essentially doubled its WAC and contract prices for both the 60m1 and

20m1 formulations of Fluocinonide Solution.

               9.      Erythromycin Base/Ethyl Alcohol Solution

       1683. In the summer of 2011, Fougera and Wockhardt were the only two competitors in

the market for Erythromycin Solution. However, both manufacturers would experience

intermittent supply issues that would require their exit from the market for periods of time.

Because of these supply problems, extensive coordination was necessary between competitors in

order to maintain a stable market.

       1684. Between May 17 and May 19, 2011, Defendant Perrigo discussed internally

whether to re-enter the Erythromycin Solution market. The next day, May 20, 2011, T.P. of

Perrigo called CW-6 of Fougera and they spoke for seven (7) minutes. Immediately after that

call, T.P. called his supervisor, Wesolowski, and they spoke for three (3) minutes. The following

Monday, on May 23, 2011, Wesolowski gave the green light to move forward with Perrigo’s

plans to re-launch the product within six months.



                                    476
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 489 of 905




           1685. On August 5, 2011, CW-3 of Fougera e-mailed his supervisor, Kaczmarek,

stating,



           1686. Thereafter, on August 9, 2011, CW-6 of Fougera called M.C., a Wockhardt sales

executive, three times, including one call lasting ten (10) minutes. Notably, these were the first

phone calls ever between the two competitors according to available phone records. Indeed,

CW-6 and M.C. were not friends and did not socialize together. If they did speak, it was to

coordinate anticompetitive conduct relating to products on which Fougera and Wockhardt

overlapped.

           1687. Over the next week, CW-6 exchanged several calls with M.C. of Wockhardt and

T.P. of Perrigo, the prospective new entrant. Because T.P. and M.C. did not have an independent

relationship, CW-6 acted as the go-between – relaying information between the two. After

speaking with his competitors, CW-6 called his supervisor, Kaczmarek, to report back what he

had learned. These calls are detailed in the chart below:




           1688. On August 19, 2011, after the final call listed above, Fougera held an internal

meeting to discuss Erythromycin Solution and the intelligence that CW-6 had gained from phone

calls with competitors.




                                    477
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 490 of 905




       1689. On November 15, 2011, Wesolowski of Perrigo sent an internal e-mail to the

Perrigo sales team, including to T.P., stating that Perrigo planned to launch Erythromycin

Solution the following month in December 2011. Wesolowski stated,

                                                         Beginning that day, and over the next

few days, T.P. exchanged several calls with CW-6 of Fougera. At the same time, CW-6 was

speaking with M.C. of Wockhardt. These calls are detailed in the chart below:




       1690. The next day, on November 18, 2011, K.K., another Wockhardt sales executive,

called CW-3 of Fougera. The call lasted two (2) minutes. Later, CW-3 sent the following e-mail

to his supervisor, Kaczmarek:




       1691. It was CW-3’s customary practice to state that he learned information from a

customer when he actually learned it from a competitor because he wanted to keep that

information out of writing. In response to CW-3’s e-mail, Kaczmarek stated simply:




                                    478
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 491 of 905




       1692. On November 30, 2011, M.C. of Wockhardt called CW-6 and they spoke for four

(4) minutes. Later that same day, CW-6 sent the following e-mail to Kaczmarek regarding

Erythromycin Solution:




       1693. Kaczmarek forwarded the e-mail along internally to A.R., a Fougera operations

manager. A.R. reminded Kaczmarek that Fougera was also having supply issues and had

temporarily exited the market.

       1694. A few weeks later, on December 19, 2011, Perrigo entered the Erythromycin

Solution market and set WAC pricing that was significantly higher – indeed, approximately

200% higher – than the market WAC pricing at that time.

       1695. CW-6 of Fougera exchanged several calls with T.P. of Perrigo in the weeks

leading up to, and surrounding, Perrigo’s launch, including on the date of the launch itself. On

these calls, the competitors discussed pricing and the allocation of market share to the new

entrant, Perrigo. These calls are detailed in the chart below:




       1696. Several months later, between April 24 and April 27, 2012, the NACDS held its

annual meeting in Palm Beach, Florida. Representatives from Fougera, Perrigo, and Wockhardt


                                    479
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 492 of 905




attended, including CW-6 and CW-3 of Fougera, Wesolowski of Perrigo, and M.C. of

Wockhardt.

           1697. At that time, Fougera was readying to re-enter the Erythromycin Solution market.

Shortly after the NACDS annual meeting, on April 30, 2012, Kaczmarek e-mailed his sales team

stating,

             CW-3 responded with the following e-mail:




           1698. Fougera’s re-launch caused a flurry of communications among the three

competitors on May 1 and May 2, 2013. Following his consistent practice, CW-6 reported these

conversations back to his boss, Kaczmarek. These calls are detailed in the chart below:




           1699. The next day, on May 3, 2012, Fougera re-entered the market and matched

Perrigo’s increased WAC pricing. That morning, Kaczmarek sent the following e-mail to his

sales team:




                                    480
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 493 of 905




       1700. That same day, CW-3 of Sandoz spoke with K.K. of Wockhardt for five

(5) minutes and called A.F., a sales executive at Perrigo. Further, CW-6 called his contact at

Perrigo, T.P., and the two competitors spoke for fifteen (15) minutes. Immediately after hanging

up with T.P., CW-6 again called his supervisor, Kaczmarek, and they spoke for five (5) minutes.

       1701. The following Monday, on May 7, 2012, Wesolowski of Perrigo sent the

following e-mail regarding Erythromycin Solution to other Perrigo executives:




               On that same day, Kaczmarek circulated a proposed customer pricing grid for

Erythromycin Solution to the Fougera sales team. Kaczmarek advised:




                                    481
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 494 of 905




                                                            As he explained, blanketing the

market with offers is

       1703. Over the next several days, CW-3 and CW-6 exchanged calls with their respective

contacts at Perrigo, A.F. and T.P. As was his practice, after hanging up with T.P., CW-6

immediately reported back to Kaczmarek what he had learned. These calls are detailed in the

chart below:




       1704. On May 14, 2012, the date of the last calls detailed above, Kaczmarek sent the

following internal e-mail to his sales team, lying about the source of his information to avoid

putting evidence of illegal conduct into writing:




                                    482
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 495 of 905




       1705. Less than two months later, on June 7, 2012, Fougera recalled Erythromycin

Solution and again placed the product on back order. By that time, Fougera had approached and

secured approximately 12% market share on the product, including several customers on its

target list such as Rite Aid, Cardinal, Optisource, and SUPERVALU.

       1706. By August 2012, Fougera had resolved those supply issues. Around this same

time, Defendant Sandoz had completed its acquisition of Fougera. As Fougera (now Sandoz)

prepared to re-enter the Erythromycin Solution market, the company set an internal market share

goal of 20% on the product.

       1707. After the Fougera acquisition was completed, CW-6 left the company for another

position. At some point before he left Fougera, CW-6 introduced CW-3 – who would be

remaining at Sandoz after the acquisition – to T.P. at Perrigo. This was the beginning of a

collusive relationship that would last several years and will be discussed in detail in subsequent

Sections of this Complaint.

       1708. The first ever phone calls between CW-3 and T.P., according to the available

phone records, were on August 8, 2012. They spoke two times that day. The competitors spoke

again on August 21, 2012, as Sandoz was preparing to re-enter the market for Erythromycin

Solution.

       1709. On September 5, 2012, S.G., a Sandoz sales executive, e-mailed CW-3 and

Kellum to advise them that Sandoz had an opportunity to bid on Erythromycin Solution at

Walgreens. Kellum responded,                                        On September 6, 2012, CW-3

called T.P. of Perrigo and they spoke for eleven (11) minutes.

       1710. The next day, on September 7, 2012, CW-3 sent an internal e-mail including to

CW-1, a Sandoz senior pricing executive, recommending that Sandoz target the same customers

                                    483
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 496 of 905




that Fougera had targeted when it re-launched Erythromycin Solution in May 2012. Not wanting

to have a discussion in writing, CW-1 responded to CW-3 directly, stating,



       1711. On September 13, 2012, CW-3 called T.P. of Perrigo and they spoke for three

(3) minutes. CW-3 hung up and called R.T., a senior sales and marketing executive at Sandoz.

The call lasted one (1) minute. Later that day, CW-3 called K.K. of Wockhardt. The call lasted

one (1) minute.

       1712. The following Monday, on September 17, 2012, CW-1 instructed CW-3 to put

together offers for Cardinal and Wal-Mart and advised that they would be the only customers

Sandoz would be bidding on at this time. That same day, K.K. of Wockhardt called CW-3 and

they spoke for four (4) minutes.

       1713. Between September 20 and September 21, 2012, CW-3 and T.P. of Perrigo

exchanged six (6) calls, including two calls lasting eight (8) minutes and seven (7) minutes,

respectively. By October 2012, Perrigo had conceded the Erythromycin Solution business at

Cardinal and Wal-Mart to Sandoz.

               10.    Nystatin Ointment

       1714. In early 2011, Fougera and Perrigo were the only players in the market for generic

Nystatin Ointment.

       1715. On February 7, 2011, J.E., a Fougera sales executive, circulated internally a list of

products and their potential for price increases. While Nystatin Ointment was one of the

products deemed worthy of consideration, the initial conclusion was that its




                                    484
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 497 of 905




       1716. Undaunted, key Fougera employees turned to rival Perrigo for a creative solution

to the problem of low prices and low profits on Nystatin Ointment. Between February 7 and

February 28, 2011, CW-6 of Fougera and T.P. of Perrigo were in frequent communication with

each other, exchanging twenty-seven (27) calls and three (3) text messages, with eleven (11) of

the calls taking place on February 28, 2011. During these calls, the competitors hatched a plan

for Fougera to leave the market temporarily, allowing Perrigo to significantly raise prices, at

which point Fougera would return to the market at that new, higher pricing.

       1717. By March 1, 2011, word of the plan formulated during those phone calls had

begun to spread into the market, reaching J.E. at Fougera by way of a customer. Perplexed, J.E.

e-mailed Kaczmarek, asking:




       1718. Kaczmarek responded in the affirmative:



                                                                In fact, other Fougera personnel

were already preparing a draft letter announcing the discontinuation of the product.

       1719. Fougera subsequently discontinued Nystatin Ointment effective March 15, 2011.

       1720. By late March 2011, numerous large customers including Meijer, Morris &

Dickson, Rite Aid, Giant Eagle, and NC Mutual, had switched their Nystatin Ointment business

to the only remaining alternative in the market – Perrigo.

       1721. With essentially the entire market transferred to Perrigo, and customers left with

no alternative suppliers, the stage was set for the next phase of the plan. On June 1, 2011,




                                    485
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 498 of 905




Perrigo instituted a large WAC price increase on Nystatin Ointment. Indeed, the price of a 15gm

tube increased by 493%, and the price of a 30gm tube increased by 269%.

       1722. That same day, CW-6 of Fougera called T.P. of Perrigo. The two competitors

spoke for six (6) minutes. Nine days later, on June 10, 2011, CW-6 and T.P.’s discussions

intensified with the two competitors exchanging seven calls that day.

       1723. As those phone calls were taking place – and less than three months after it had

discontinued the product – Fougera was taking the first steps towards re-launch by starting to

market the remaining inventory of Nystatin Ointment that it had on hand when it discontinued

the product.

       1724. On June 12, 2011, senior Fougera executive D.K. requested an update on

discontinued items that the company might want to bring permanently back into its product line.

J.S., a Fougera marketing executive, sent back a list the next morning, calling special attention to

Nystatin Ointment:

                      Recognizing the lucrative opportunity presented by following Perrigo’s price

hike, D.K. replied,



       1725. But Fougera was not the only company that was motivated by the size of the price

increase that Perrigo had managed to implement. Late in the evening on June 14, 2011, Perfetto,

then a senior sales and marketing executive at Actavis, sent an e-mail to Aprahamian and other

Actavis colleagues with the subject line:

                                 The text that followed was simple and clear:




                                    486
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 499 of 905




       1726. The next day, Actavis marketing executive J.M. responded with some projections

on the financial implications of Actavis entering the Nystatin market. The recent sharp WAC

increase by Perrigo made the prospect of entry surprisingly irresistible. J.M. wrote:



                                 J.M. estimated that if Actavis secured a 30% share of the current

two-player market, the company would realize more than $3.8 million in sales. Aprahamian

agreed that the time was right to capitalize on the Perrigo price hike, saying:




       1727. Meanwhile, Fougera continued selling off its previously stockpiled inventory of

Nystatin Ointment and made plans to fully re-enter the market at the new higher WAC prices.

On June 27, 2011, D.K. of Fougera e-mailed Kaczmarek asking:




       1728. Actavis made its move in early November 2011. On November 4, 2011, just days

before the launch, Actavis executive D.M. opined in an e-mail to Aprahamian, Perfetto and other

colleagues that conditions were favorable for a very successful launch, including the 187%

increase in the price of Nystatin Ointment over the past year, and the fact that Fougera had not

re-entered the market as yet. Aprahamian inquired how much share Actavis could handle. In

response, D.M., mindful of the fair share rules of the game, replied:




                                    487
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 500 of 905




       1729. On November 7, 2011, Actavis re-entered the market with WAC prices that

exactly matched Perrigo’s.

       1730. On the day of the Actavis launch, the phone lines among the three competitors

were alive with activity. In the morning, T.P. at Perrigo placed two calls to CW-6 at Fougera to

discuss the Actavis development. After the second call, T.P. called M.D., an Actavis sales

executive, setting off a chain of three more calls back and forth between them totaling more than

twenty-three (23) minutes collectively. During these calls, the competitors discussed which

customers Actavis should target to obtain its market share goals without eroding the high prices

currently in the market.

       1731. In the coming weeks, having coordinated its entry with market leader Perrigo,

Actavis began collecting its share of accounts, winning business at Omnicare, Publix, and Rite

Aid, among others.

       1732. Meanwhile, unable to gear up its production for an immediate re-launch, Fougera

set its sights on a June 2012 re-launch date for Nystatin Ointment.

       1733. On June 15, 2012, a Fougera marketing executive provided Kaczmarek with

WAC pricing data for Perrigo and Actavis and asked what Fougera’s re-launch WAC prices

would be. The competitors’ prices were identical to the penny with each charging $14.00 for a

15gm tube, and $21.00 for a 30gm tube. Later that day, Kaczmarek announced to his colleagues

that Fougera would also fall in line, saying:



       1734. On June 21, 2012, Kaczmarek instructed CW-6 to gather intelligence on price

points and                   for Nystatin Ointment. CW-6 initially e-mailed Cardinal asking for

contract pricing, emphasizing that Fougera did not                                Knowing that

                                    488
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 501 of 905




the most accurate source of competitor intelligence was the competitors themselves, however,

CW-6 reached out directly to T.P. at Perrigo, initiating a call that lasted two (2) minutes that

morning.

       1735. The competitors moved forward to claim the market shares to which they had

agreed each was entitled, all the while taking great care not to erode the lucrative market pricing.

On June 22, 2012, for example, Aprahamian at Actavis rejected a colleague’s suggestion to offer

a competitive price on Nystatin Ointment to one customer by saying,

                                   On the same day, CW-6 sent the following message to another

customer:




       1736. On June 25, 2012, CW-6 asked Kaczmarek for Fougera’s market share goal for

Nystatin Ointment. Kaczmarek’s reply acknowledged the importance of playing by the rules of

the competitors’ agreement:

       1737. That same day, CW-6 called T.P. at Perrigo, and they spoke for ten (10) minutes.

Immediately after hanging up with T.P., CW-6 called Kaczmarek, and they spoke for three

(3) minutes.

       1738. With all decisions made and cleared with its competitors, Fougera re-entered the

Nystatin Ointment market on June 29, 2012 at WAC prices identical to its competitors.

Consistent with the fair share understanding in place between the three competitors, Fougera

proceeded to claim its share of accounts over the coming weeks, including business at HEB,

Giant Eagle, and Cardinal Health.




                                    489
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 502 of 905




       C.      G&W And Its Relationships

       1739. Although G&W is not a large company and does not manufacture as many topical

products as some of the larger generic manufacturers discussed above, G&W has actively

conspired with its competitors in the topical space for many years. During this early time period,

G&W had anticompetitive relationships with Fougera and Glenmark and used those relationships

to allocate markets and fix prices on a number of products on which those companies

overlapped. These relationships, as well as some illustrative examples of how these relationships

manifested themselves regarding specific products, are discussed in detail below.

       D.      G&W/Fougera

       1740. Jim Grauso, then a senior sales and marketing executive at G&W, had a

relationship with CW-6 of Fougera. Although Grauso and CW-6 were social friends, they also

had an ongoing understanding, on behalf of the companies they represented, not to poach each

other’s customers and to follow each other’s price increases. The two competitors conspired

with regard to several products on which G&W and Fougera overlapped, some examples of

which are discussed below.

       1741. Grauso was a prolific communicator who frequently engaged in anticompetitive

conduct with his contacts at competitor companies. Indeed, when CW-6 of Fougera needed to

communicate with a competitor at which he did not have a contact, but Grauso did –Kaczmarek,

CW-6’s supervisor at Fougera, would direct him to call Grauso and ask him to convey the

message to that competitor on behalf of Fougera.

       1742. One example of this involved Grauso’s relationship with Perfetto, then a senior

sales and marketing executive at Defendant Actavis. Between January 1, 2010 and

December 28, 2011, the two competitors exchanged at least eighty-nine (89) phone calls.


                                    490
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 503 of 905




Because CW-6 did not have a contact at Actavis, he used Grauso’s relationship with Perfetto to

collude on products that Fougera and Actavis overlapped on.

       1743. During this early time period, Grauso was acting at all times at the direction of, or

with approval from, his superior Orlofski of G&W.

       1744. Grauso left G&W in December 2011 to take a position as a senior executive at

Defendant Aurobindo. With Grauso’s departure, CW-6 no longer had a contact at G&W and it

became necessary for him to use Grauso to convey messages to Grauso’s former colleagues –

Kurt Orlofski and Erika Vogel-Baylor. Orlofski was the President of G&W and Vogel-Baylor

assumed Grauso’s role as Vice President of Sales and Marketing after his departure.

       1745. This worked well for the first few months of 2012. However, soon Orlofski

believed it prudent to cut out the middleman and communicate directly with CW-6. David

Berthold, the Vice President of Sales at Defendant Lupin, introduced Orlofski to CW-6 and they

set up a dinner meeting at an industry conference, which was also attended by Vogel-Baylor.

       1746. At dinner, the competitors engaged in a high-level discussion to ensure that both

companies continued to “play nice in the sandbox” and minimize competition with each other

even though Grauso had left. No specific products were discussed at the meeting. The focus was

to ensure that the competitors stayed the course and continued to coordinate customer allocation

and price increases on products that G&W and Fougera overlapped on.

       1747. After the dinner, Vogel-Baylor began to communicate directly with CW-6.

Indeed, between May 2012 and May 2013, when CW-6 left the industry, the two exchanged at

least one hundred and thirty-three (133) phone calls and text messages. During this time period,

Vogel-Baylor was acting at all times at the direction of, or with approval from, her superior

Orlofski.

                                    491
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 504 of 905




       1748. The following Sections will discuss specific examples of how the long-standing

competitor relationships detailed above manifested themselves regarding particular products

between 2010 and early 2012.

               1.       Metronidazole Cream and Lotion

       1749. In 2011, Actavis, Fougera, G&W, and Harris Pharmaceutical (“Harris”) each

marketed a generic version of Metro Cream, and Actavis and Fougera shared the market for

generic Metro Lotion.

       1750. In early July 2011, Actavis initiated its plan to raise the prices of both products by

reaching out to its rival G&W. On July 6, 2011, Mike Perfetto, then a senior sales and marketing

executive at Actavis, called Grauso at G&W twice. The calls lasted four (4) minutes and twenty-

one (21) minutes.

       1751. The next day, on July 7, 2011, the conversation continued, with Perfetto initiating

a six (6) minute call to Grauso.

       1752. Confident that at least G&W was on board with the planned increase, Actavis

raised the price of Metro Cream and Lotion effective July 22, 2011. The new WAC price for

Metro Cream was $153.33 for a 45gm tube, an increase of 278%. The WAC price for Metro

Lotion increased by 189% to $208.03 for a 59ml bottle.

       1753. That same day, M.A., a Fougera marketing executive, e-mailed several

colleagues, including Kaczmarek, with the precise details of the Actavis increase. Kaczmarek

began at once assessing how Fougera would follow, mindful of the fair share rules and the

agreement among the competitors. He inquired of M.A. about G&W’s current share of the

market, saying:




                                    492
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 505 of 905




       1754. The next morning, on Saturday July 23, 2011, Fougera utilized one of its most

reliable sources of information – the relationship between Fougera’s CW-6 and Grauso at G&W.

CW-6 called Grauso and the two competitors spoke for four (4) minutes. A few minutes later,

CW-6 called Grauso again and they spoke for fourteen (14) minutes.

       1755. Just after 9:00 a.m. on Monday, July 25, 2011, Kaczmarek cautioned his team at

Fougera to consult with management before quoting a price to any customer on Metro Cream or

Metro Lotion, saying:



       1756. By 10:31 a.m. that morning, Kaczmarek had already decided on the exact amount

by which Fougera should increase its price on these products to stay in lockstep with Actavis.

He told his colleagues:



                                    By early afternoon, a price increase announcement letter had

already been drafted and circulated for comment, incorporating Kaczmarek’s

formula.

       1757. Meanwhile, CW-6 and Grauso continued their discussions that same morning.

CW-6 initiated calls to Grauso at 9:55 a.m. and 12:21 p.m.

       1758. Less than twenty (20) minutes after the second call with Grauso ended, CW-6

called his boss, Kaczmarek, to report the information he had obtained. A total of eight calls were

exchanged between CW-6 and Kaczmarek on the afternoon and early evening of July 25, 2011.

       1759. During those calls – only 3 days after the Actavis increase and before G&W had

even been able to follow – Kaczmarek informed the Fougera team that




                                    493
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 506 of 905




       1760. In the early afternoon of Monday, July 25, 2011, a large customer reached out to

CW-6 at Fougera seeking a new source of supply for Metro Lotion and another product. CW-6

asked whether the request was the result of supply issues or                                The

buyer, tongue-in-cheek, asked which answer would yield the better price. CW-6, following

Kaczmarek’s earlier instructions replied:



       1761. That same day, Fougera informed its customers that it was increasing its pricing

for both Metro Cream and Metro Lotion effective July 26, 2011, closely tracking Actavis’s new

prices. The new WAC price for Metro Cream was $151.80 for a 45gm tube. The new WAC

price for Metro Lotion was $205.95 for a 59ml bottle.

       1762. Customers quickly began to complain to Fougera about the sharp price increase,

prompting one Fougera customer service representative to ask Kaczmarek for help in framing a

response to a disgruntled customer that e-mailed protesting that the roughly 150% price hike was



       1763. Undaunted by the obvious dissatisfaction of its customers, Fougera’s singular

focus was on ensuring that the competitors all followed the price increases. In response to yet

another customer inquiry about the price spike, Kaczmarek virtually disregarded the news of the

customer’s displeasure, saying instead:

       1764. Kaczmarek did not have to worry for long, however, as G&W’s plans to follow

the Actavis and Fougera price increases on Metro Cream were already in full swing. On July 26,

2011 – the day of the Fougera increase – Grauso of G&W called CW-6 of Fougera. The call

lasted one (1) minute. CW-6 hung up and immediately called Kaczmarek.




                                    494
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 507 of 905




       1765. Meanwhile, less than ten minutes after ending his call with CW-6, Grauso brought

Actavis into the conversation, initiating a two (2)-minute call to Perfetto. Orlofski of G&W

similarly followed up with a text message to Perfetto at Actavis roughly a half hour after that.

Grauso called CW-6 at Fougera again a few hours later, and the resulting call lasted seven

(7) minutes. Within five minutes of the end of that call, Grauso had placed yet another call to

Perfetto at Actavis, this one lasting five (5) minutes.

       1766. By that evening, Grauso had spoken to Perfetto by phone for thirty-five (35) more

minutes, and had sent him a text message, while CW-6 of Fougera had conferred twice more

with his boss, Kaczmarek.

       1767. Over the next two days, July 27 and July 28, 2011, Grauso spoke to Perfetto at

Actavis four more times and to CW-6 at Fougera six (6) more times.

       1768. With its competitors fully apprised, G&W raised the price of Metro Cream on

July 28, 2011, following close on the heels of the Actavis and Fougera increases.

       1769. As the news of yet another Metro Cream price increase hit the market, customers

again scrambled to find more reasonably priced sources of supply. One large customer reached

out to Fougera and Actavis on the same day as the G&W increase seeking quotes. Fougera sales

executive K.K. contacted Kaczmarek about the request, surmising both that the customer was

currently supplied by G&W and that G&W must be implementing a price increase.

       1770. Despite over a week of receiving nearly constant updates from G&W through

CW-6, Kaczmarek remained coy about his knowledge of G&W’s increase, saying:

                   Then, to ensure that K.K. did not try to compete for the business, he added:




                                    495
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 508 of 905




       1771. Finally, just four days later on August 1, 2011, the remaining competitor, Harris,

fell in line with an increase of its own on Metro Cream. The new Harris WAC price was

$135.00, an increase of 437%.

       1772. On August 2, 2011, a customer informed G&W that its increase would bump

G&W from its primary position on Metro Cream, but only by a small margin considering the

market-wide increases. Vogel-Baylor promised the customer a slight price adjustment in order

to maintain the primary position but asked who the other competitor was. The customer

responded that it was Harris.

       1773. The following day, the customer followed up with Vogel-Baylor to let her know

that Harris would not be fighting G&W for the primary position. The customer added that the

Harris representative was upset about the outcome – not because it failed to win the primary

position, but rather

               2.      Calcipotriene Solution

       1774. In early 2010, the market for generic Calcipotriene was shared by Fougera,

Impax, and non-Defendant Hi-Tech. Even with three competitors in the market, pricing

remained high and the product was “hugely profitable” for the sellers.

       1775. On July 23, 2010, however, Hi-Tech received a warning letter from the FDA

detailing numerous violations found during a recent manufacturing facility inspection. Even

though G&W was not in the Calcipotriene market at the time, Grauso knew his contact at

Fougera would be interested in the information. On July 28, 2010, he forwarded a copy of the

FDA letter to CW-6 at Fougera. Pleased with the news, CW-6 replied:

       1776. By the end of July 2010, Hi-Tech had discontinued the product, leaving its

approximate 35% market share open for competitors to claim.


                                    496
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 509 of 905




       1777. One year later, on June 6 and 7, 2011, CW-6 and Grauso exchanged several

phone calls, with one call lasting eight (8) minutes. During those calls, Grauso informed CW-6

that G&W would soon be launching its own generic Calcipotriene.

       1778. Shortly after speaking with Grauso, CW-6 e-mailed Kaczmarek and other

colleagues at Fougera sharing the news that he had just learned from his competitor – G&W was

launching that week.

       1779. G&W did, indeed, launch Calcipotriene that week – on June 10, 2011. As G&W

was entering the market, CW-6 and Grauso continued to speak, including exchanging two calls

on June 23, 2011 and one call on June 24, 2011 lasting sixteen (16) minutes.

       1780. A few months later, between November 10 and November 17, 2011, CW-6 and

Grauso exchanged at least seven separate phone calls. The topic of conversation during these

calls was a G&W price increase that was about to become effective for Calcipotriene.

       1781. At the end of this series of phone communications between Grauso and CW-6,

G&W instituted a 54% price increase on Calcipotriene, effective November 18, 2011. Grauso

sent an internal e-mail advising the team to




       1782. Shortly after the G&W price increase became effective, on November 21, 2011,

CW-6 of Fougera called his supervisor, Kaczmarek. Immediately upon hanging up, CW-6 called

Grauso and they spoke for five (5) minutes. Within minutes after that call ended, CW-6 called

Kaczmarek again to report the results of his call with the competitor. Almost simultaneously,

Grauso was also reporting the substance of his conversation with CW-6 to his G&W colleagues,

by placing calls to Orlofski and Vogel-Baylor.

                                    497
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 510 of 905




       1783. Fougera acted quickly. Just two days later, it followed G&W’s price increase.

Fougera’s new WAC price on Calcipotriene went into effect on November 23, 2011.

               3.      Fluocinolone Acetonide Cream and Ointment

       1784. In early 2011, Fougera had 100% share of the market for these products and was

making plans to implement a price increase.

       1785. At an October 3, 2011 meeting of the Fougera Pricing Committee, members

discussed their confidence that they were nearly ready to execute the planned increase.

Moreover, they discussed the possibility that Fougera could use the impending entry of a

competitor into the Fluocinolone market to ensure the success of the price hike, saying:




       1786. The market intelligence that the Fougera Pricing Committee had when it

convened was the result of at least a week’s worth of preparatory conversations that CW-6 had in

late September 2011 with the entering competitor – G&W. Between September 20, 2011 and

September 27, 2011, CW-6 and Grauso at G&W exchanged five phone calls, speaking for a total

of forty-six (46) minutes.

       1787. The conversations between CW-6 and Grauso continued at a vigorous pace over

the coming weeks as Fougera moved towards its price increase, and G&W planned for its

launch. The two exchanged sixteen calls during October and November 2011:




                                    498
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 511 of 905




       1788. On the morning of December 14, 2011, Fougera learned that G&W had launched

Fluocinolone the preceding day and, importantly, that it had done so at nearly the same pricing as

Fougera’s current (pre-increase) price.

       1789. D.K., a senior executive at Fougera, was quite displeased with the development

considering Fougera’s impending price increase, saying:                                 J.B., also a

senior executive at Fougera, concurred:

       1790. Less than a half hour later, Kaczmarek called CW-6. The call lasted two

(2) minutes. Immediately after hanging up, CW-6 placed a call to Grauso. They spoke for six

(6) minutes. Later that day, the competitors exchanged two more calls lasting nine (9) minutes

and eighteen (18) minutes, respectively.

       1791. Having received some peace of mind from the conversations between CW-6 and

Grauso, D.K. of Fougera sent an internal e-mail recommending that Fougera move forward with

the planned price increase on Fluocinolone, adding

       1792. To solidify the plan, CW-6 and Grauso placed three more calls to each other that

afternoon. Less than an hour after his final call with CW-6, Grauso initiated the first of three
                                    499
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 512 of 905




calls to his superior, Orlofski, to update him on the Fluocinolone discussions with Fougera.

CW-6 also called to update his supervisor, Kaczmarek.

          1793. Six more calls followed between CW-6 and Grauso in the days that followed

between December 15, 2011 and December 21, 2011.

          1794. At the conclusion of that series of calls, on December 22, 2011, Fougera increased

WAC pricing on Fluocinolone Cream and Ointment by 200%.

          1795. Fougera knew from its discussions with G&W that G&W would follow the price

increase. On the morning of December 28, 2011, D.K. of Fougera instructed a co-worker to find

out whether G&W had followed Fougera’s price increase yet. The co-worker reported that the

competitor had not.

          1796. Shortly before noon that day, CW-6 and Grauso had a twenty (20) minute phone

conversation. Immediately after that call ended, Grauso called his colleague at G&W, Vogel-

Baylor.

          1797. Less than a week later, on January 3, 2012, G&W followed through with its

assurances to Fougera, increasing WAC prices on Fluocinolone Cream and Ointment to within

pennies of Fougera’s prices. D.K. was delighted by the news and agreed with a colleague’s

suggestion that Fougera would



          1798. Fougera was satisfied with G&W’s compliance and promptly gave up its

Wal-Mart business to G&W, quoting intentionally high prices on this drug to allow the rival to

                      Specifically, Kaczmarek recommended giving G&W 30-35% share of the

market, adding




                                    500
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 513 of 905




       1799. In early February 2012, the two companies continued to collaborate on allocating

the market between themselves to give the new entrant its fair share. CW-6 called Orlofski on

the morning of February 1, 2012, because his regular contact at G&W – Grauso – had left the

company for employment at Aurobindo a few weeks earlier. Less than one hour later, Orlofski

called CW-6 back. On February 8, 2012, Orlofski called Kaczmarek. Kaczmarek called

Orlofski back on February 9, 2012, and the competitors exchanged two more calls the following

day, including one call lasting over twenty-five (25) minutes.

       1800. At the conclusion of these communications, on February 14, 2012, Fougera ceded

another large customer to G&W, telling Cardinal that it would



       1801. In late 2012, Sandoz, which had acquired Fougera, learned that Teligent was

planning to enter the Fluocinolone market. Sandoz raised WAC prices for Fluocinolone again.

Then, once Teligent entered the market, Sandoz ceded share to Teligent. In March 2013, when a

Sandoz customer,        , sought to negotiate lower pricing based on Teligent’s entry, Sandoz

personnel wrote internally that Sandoz

                                                                                   Teligent, in

turn, matched the WAC price increases by Sandoz and G&W.

               4.     Betamethasone Valerate Lotion

       1802. In mid-2011, two companies shared the market for Beta Val Lotion – Fougera

with 79% of the market, and Teva with 21% market share.

       1803. In early November 2011, however, Grauso at G&W contacted CW-6 with some

important news about G&W’s plans to enter the Beta Val Lotion market. Grauso called CW-6

late in the afternoon of November 9, 2011. They also spoke three times the next morning. Later


                                    501
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 514 of 905




that day, CW-6 informed his Fougera colleagues that G&W would be launching

        and that he believed Teva had discontinued the product. He opined that, under those

circumstances, Beta Val Lotion                                  Kaczmarek responded:



       1804. Fougera promptly began preparing for an even larger price increase than CW-6

had recommended. On December 13, 2011, CW-3, a Fougera sales executive, created a

spreadsheet detailing Fougera’s upcoming price increases, including a 200% increase in WAC

pricing for Beta Val Lotion from $20.00 to $60.00 per 60ml bottle. The average net sales price

for the product would go from $10.11 to $30.33.

       1805. With the Fougera price increase details now firm, CW-6 began coordinating the

price increase directly with G&W, initiating what became a series of twelve phone calls with

Grauso at G&W from December 14 through December 21, 2011, in the days leading up to

Fougera’s price increase for Beta Val Lotion.

       1806. Fougera’s new $60.00 WAC price went into effect on December 22, 2011.

       1807. CW-6 and Grauso remained in close contact in the days that followed the Fougera

price increase, as G&W also finalized plans for its Beta Val Lotion launch, including a twenty

(20) minute call on December 28, 2011, Grauso’s last day as a G&W employee. During these

calls, the competitors discussed G&W’s market share goals and identified customers for G&W to

target as it launched.

       1808. On January 9, 2012, Vogel-Baylor of G&W (who had just taken over for Grauso)

distributed to her colleagues a                 for the G&W launch of Beta Val Lotion, saying

                                  That same day, she sent an e-mail to Wal-Mart announcing the




                                    502
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 515 of 905




G&W launch. On January 11, 2012, she followed up with a quote, offering to supply the product

for $10.40, far below Fougera’s newly increased average net sales price.

       1809. Vogel-Baylor directed her colleagues at G&W to generate a nearly identical offer

letter for another customer – Rite Aid – on January 10, 2012, offering a price of $10.20.

       1810. Something had clearly been lost in translation after Grauso’s departure, and CW-6

of Fougera set out to figure out what had happened. Late in the afternoon on January 11, 2012,

CW-6 placed an urgent call to Grauso, who had recently started at Defendant Aurobindo.

Grauso called him back quickly and the two spoke for five (5) minutes Immediately upon ending

that call, Grauso called his former colleague at G&W, Vogel-Baylor, to convey Fougera’s

concerns about G&W’s drastically underpriced offers. As soon as that call ended, Grauso called

CW-6 of Fougera to confirm that he had addressed the problem.

       1811. At 10:02 p.m. that same day, Vogel-Baylor e-mailed Orlofski with the news she

had just received about Fougera:




       1812. At 7:55 a.m. the following morning, Vogel-Baylor asked that the G&W team re-

submit the Rite Aid proposal with a new price of $20.00, bringing it more in line with Fougera’s

new price. That same day, G&W also issued a revised price proposal to Wal-Mart, quoting the

new price of $20.00.


                                    503
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 516 of 905




       1813. Vogel-Baylor explained the sudden about-face to a colleague by saying that she

had revised the G&W launch pricing for this product                                    The

modified schedule included $30.00 for large chains, $32-$75 for small chains, and $38.53 for

wholesalers, closely paralleling the new Fougera prices.

       1814. One week later, on January 19, 2012, Vogel-Baylor announced to Orlofski that

G&W had already reached its target market share for Beta Val Lotion:

                                            By following Fougera’s price increase, that 45%

share equated to $1.6 million in total annual gross sales for G&W.

       1815. In a February 17, 2012 e-mail exchange with a distributor, Orlofski explained

G&W’s rationale for not seeking additional market share on this product:




               5.     Metronidazole .75% Gel

       1816. As of June 2011, there were three principal competitors in the market for Metro

Gel .75% – Fougera, Sandoz, and Taro.

       1817. In the summer of 2011, Sandoz was seeking opportunities to increase prices on its

products. In pursuit of that goal, on July 6, 2011, J.P., a product manager at Sandoz, sent an

internal e-mail asking for information on any recent price increases instituted by rivals Taro and

Fougera on a list of products on which the companies overlapped. The list included Metro Gel

.75%. J.P. urged that obtaining such information would




                                    504
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 517 of 905




       1818. That same day, July 6, 2011, CW-4, a senior sales executive at Sandoz,

exchanged three calls with D.S. at Taro, including one call lasting sixteen (16) minutes. During

these calls, D.S. informed CW-4, among other things, that Taro would be raising prices on Metro

Gel .75%. Based on their prior conversations and understanding, CW-4 knew that Sandoz was

expected to follow the price increase.

       1819. Later that day, CW-4 responded to J.P.’s e-mail stating

                        She then listed out the competitive intelligence she had just gathered

from D.S. Regarding Metro Gel .75%, she included the notation

       1820. Over the coming months, Sandoz kept watch on the market, waiting to follow

Taro’s expected price increase on Metro Gel .75%.

       1821. In the interim, on July 20, 2011, a fourth competitor, G&W, entered the Metro

Gel .75% market. Despite only recently entering the market, G&W quickly got to work

coordinating a price increase on Metro Gel .75%. For the increase to succeed, G&W would need

to ensure that the other competitors in the market would follow – and follow they did.

       1822. From January 29 to February 1, 2012, the ECRM held its Retail Pharmacy

Generic Pharmaceuticals Conference in Atlanta, Georgia. Representatives from all four

(4) competitors in the Metro Gel .75% market – Fougera, Sandoz, Taro, and G&W – were in

attendance. These representatives included CW-6 and Kaczmarek of Fougera, CW-4 of Sandoz,

D.S. of Taro, and Vogel-Baylor and Orlofski of G&W. Grauso, then at Aurobindo, was also in

attendance.

       1823. On February 2, 2012, the day after the conference concluded, G&W generated a

price increase analysis for Metro Gel .75%, which included a 245% increase to the WAC price

from $39.99 to $137.99. That same day, Vogel-Baylor used her former colleague Grauso (then

                                    505
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 518 of 905




at Aurobindo) to convey information to CW-6 at Fougera regarding the Metro Gel .75% price

increase.

       1824. For example, on February 2, 2012, Vogel-Baylor called Grauso and they spoke

for eight (8) minutes. Grauso hung up and immediately called CW-6 of Fougera. The two men

spoke for four (4) minutes. Immediately upon hanging up, Grauso called Vogel-Baylor back and

they spoke for eleven (11) minutes. Grauso then called CW-6 again and spoke to him for five

(5) minutes. Grauso hung up, received a call from Orlofski at G&W, and the two men spoke for

thirteen (13) minutes. These calls, which all occurred within the span of less than an hour, are

detailed in the chart below:




       1825. Later that evening, CW-6 e-mailed his boss at Fougera, Kaczmarek, asking him to

give him a call. CW-6 and Kaczmarek spoke by phone three times the following day.

       1826. On February 7, 2012, Vogel-Baylor e-mailed Orlofski her latest price increase

analysis for Metro Gel .75%. The next day, on February 8, 2012, Orlofski called Kaczmarek at

Fougera. The two competitors exchanged two more calls over the next few days and finally

connected on February 10, 2012 for a twenty-five (25) minute call.

       1827. The communications intensified on February 14, 2012 as G&W made final

preparations for its price increase announcement. As they had done previously, Vogel-Baylor

and CW-6 used Grauso as the conduit to coordinate their plans on Metro Gel .75%. These calls

are detailed in the chart below:




                                    506
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 519 of 905




       1828. Similarly, the next day, on February 15, 2012, Vogel-Baylor called Grauso and

they spoke for eleven (11) minutes. Less than ten minutes later, Grauso called Vogel-Baylor

back and they spoke for forty-one (41) minutes. Grauso hung up the phone and immediately

called CW-6 at Fougera. That call lasted one (1) minute. The next day, Vogel-Baylor instructed

her team to generate price increase letters for Metro Gel .75%, and to issue them by 1:00 p.m. on

February 17, 2012.

       1829. Even before G&W notified its customers of the increase, other competitors in the

market knew that G&W would be increasing price and planned to do the same. For example, on

February 15, 2012, two days before G&W sent its notice letters to its customers, Blashinsky,

then a senior marketing executive at Taro, informed his colleagues that prices had

              for Metro Gel .75% and one other product.                               he added.

B.S., a senior executive at Taro, responded:



       1830. On February 17, 2012, Orlofski e-mailed Blashinsky of Taro asking if he was

going to the annual GPhA industry conference the following week. Orlofski stated,

                                          Blashinsky responded,

                                    507
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 520 of 905




                       The next day, Orlofski e-mailed B.S., a senior Taro executive, asking



               B.S. replied,

       1831. On February 17, 2012, G&W sent out letters notifying its customers of the Metro

Gel .75% price increase. That same day, Grauso called Vogel-Baylor and they spoke for sixteen

(16) minutes. Following the now normal pattern, Grauso hung up and called CW-6 at Fougera.

The two men spoke for five (5) minutes. Immediately upon hanging up, Grauso called Vogel-

Baylor again. That call lasted two (2) minutes.

       1832. On February 18, 2012, a GPO customer e-mailed Vogel-Baylor after receiving the

Metro Gel .75% notice asking,



Vogel-Baylor responded,

                                                              Of course, Vogel-Baylor already

knew that her competitors would follow G&W’s price increase, but she could not tell the

customer that. Ultimately, the customer negotiated a 45-day notice period and noted,



       1833. On February 20, 2012, Blashinsky reiterated to his colleagues that

         were taking place in the Metro Gel .75% market, and that Taro



       1834. From February 22 to February 24, 2012, the GPhA held its annual meeting in

Orlando, Florida. Senior executives from all four competitors in the Metro Gel .75% market –

Fougera, Sandoz, Taro, and G&W – were in attendance. These representatives included

Kaczmarek and D.K., a senior executive at Fougera, R.T. of Sandoz, B.S. of Taro, and Orlofski

                                    508
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 521 of 905




of G&W. During the conference, the competitors were actively discussing and agreeing on the

details of the Metro Gel .75% price increase.

       1835. On February 22, 2012, the first day of the GPhA meeting, Orlofski e-mailed B.S.

again, stating

                                 B.S. replied,

       1836. Immediately after meeting with Orlofski on February 22, B.S. e-mailed

Blashinsky regarding Metro Gel .75% stating:

           Blashinsky responded,                  B.S. replied,                                  to

which Blashinsky answered,                                    B.S. further inquired, “

                               and Blashinsky replied,

Of course, Fougera and Sandoz had not increased their Metro Gel .75% pricing yet – but B.S. of

Taro understood that they would based on his conversation with Orlofski.

       1837. Similarly, that same evening, on February 22, 2012, Kaczmarek of Fougera (who

was also at the GPhA conference) sent an e-mail to the Fougera Pricing Committee stating:




       1838. On March 5, 2012, CW-3, then a sales executive at Fougera, e-mailed Kaczmarek

predicting that                                                     with one customer that had

already received a pre-increase price quote from Fougera. Kaczmarek was unsympathetic,

responding that he was willing to lose the customer in the interest of maintaining the agreed-




                                    509
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
          Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 522 of 905




upon higher prices. He added that with respect to Fougera’s price at another Metro Gel .75%

customer,

           1839. On March 9, 2012, Rite Aid e-mailed Sandoz asking for a bid on Metro Gel .75%.

CW-4 of Sandoz forwarded the invitation to Kellum with the simple comment

Kellum wasted no time in telling his colleagues that Sandoz should stay clear of the Rite Aid bid,

as Sandoz intended to follow the price increase that he believed spawned the opportunity, saying:



           1840. One week later, when Rite Aid pressed again for a Sandoz bid, CW-4 contacted

Kellum to verify that the decision was to decline. Kellum not only confirmed that fact, but also

suggested a pretext:                                              Consistent with this instruction, CW-4

responded to Rite Aid:



           1841. Within the next several weeks, all three competitors followed G&W’s increase on

Metro Gel .75% as agreed and essentially matched G&W’s WAC pricing. Fougera increased on

March 16, 2012, Taro increased on March 23, 2012, and Sandoz increased on April 6, 2012.

           1842. On March 22, 2012, the day before Taro increased its price, Orlofski at G&W

received two phone calls from a Taro employee 221 lasting twelve (12) minutes and two

(2) minutes, respectively.

           1843. Customers began to react immediately to the dramatic price hikes by seeking

price quotes from the competitors. The competitors, however, refused to break ranks. On

April 3, 2012, for example, Fougera received a request from a Taro customer to bid on Metro



221
      Taro employees do not have their own individual extensions and calls from their office lines appear in the phone
       records as coming from the Taro main company number.
                                        510
                       FILED WITH REDACTIONS – PUBLIC VERSION
           MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 523 of 905




Gel .75% in light of the Taro increase. CW-6 relayed the information to Kaczmarek, saying:

                   Kaczmarek responded simply:

       1844. The following day, on April 4, 2012, CW-6 sent Kaczmarek an updated market

share breakdown for the Metro Gel .75% market. CW-6 expressed satisfaction that the market

had arrived at an appropriate equilibrium in accordance with fair share principles, saying:




       1845. Impax also manufacturered Metronidazole Gel. Impax entered the market in

2012, and rather than undercut competitors, matched prices.

       E.      G&W/Glenmark

       1846. In addition to colluding with CW-6 at Fougera, Vogel-Baylor at G&W also had a

collusive relationship during these early days with CW-5, a senior executive at Defendant

Glenmark. Although G&W and Glenmark did not overlap on a large number of products,

Vogel-Baylor and CW-5 capitalized on their relationship to collude and enter into

anticompetitive agreements on those products that they did have in common.

       1847. Vogel-Baylor and CW-5 first met at a Rite Aid event in Las Vegas, Nevada in

March 2012. In the months that followed, the two stayed in constant communication through

e-mails, text messages, and phone calls, while also meeting in person at various trade shows and

customer conferences. For example, Vogel-Baylor and CW-5 exchanged hundreds of text

messages and phone calls in April 2012 alone. Indeed, between April 2012 and the end of that

year, Vogel-Baylor and CW-5 exchanged at least 2,037 phone calls and text messages.

       1848. This Section will discuss a coordinated price increase on one product, Ciclopirox

Cream. A later Section of this Complaint will address additional collusion between the two


                                    511
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
          Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 524 of 905




competitors in March 2013 regarding Ciclopirox Cream as well as various formulations of a

different product, Mometasone Furoate.

                    1.       Ciclopirox Cream – April 2012

           1849. In the summer of 2011, the market for Ciclopirox Cream was evenly split between

four competitors – Perrigo with 26%; Paddock Laboratories, LLC (“Paddock”) 222 with 30%;

Fougera with 21%; and Glenmark with 21%. Defendant G&W was not in the market at this

time.

           1850. On September 21, 2011, however, Vogel-Baylor learned from a customer that

Fougera had temporarily discontinued Ciclopirox Cream. Vogel-Baylor forwarded that

information to her supervisor, Grauso, who then called CW-6 at Fougera twice to confirm the

information. The two competitors also spoke again the next morning.

           1851. G&W saw Fougera’s exit as an opportunity to enter the market for Ciclopirox

Cream. After confirming Fougera’s plans to exit, G&W began making plans to enter the market.

           1852. On October 28, 2011, Vogel-Baylor e-mailed Grauso regarding a meeting she had

with Rite Aid concerning G&W’s upcoming launches. Regarding Ciclopirox Cream, Vogel-

Baylor noted that Rite Aid’s current incumbent was Glenmark and stated that



           1853. Throughout January 2012, G&W began formalizing its strategy for the Ciclopirox

Cream launch and reached out to various customers to obtain incumbent information, usage, and

pricing intelligence.




222
      Perrigo acquired Paddock in July 2011.
                                        512
                       FILED WITH REDACTIONS – PUBLIC VERSION
           MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 525 of 905




       1854. On February 3, 2012, Vogel-Baylor e-mailed Orlofski, a senior G&W executive,

notifying him that Ciclopirox Cream was now available in small quantities and that several

additional batches would be ready for shipment in the next few weeks. She further stated that

she needed to sit down with him to discuss which customers G&W wanted to approach.

       1855. On February 20, 2012, Orlofski e-mailed Vogel-Baylor with a list of the tasks that

she was accountable for. One of those responsibilities was to secure approximately 20% market

share of Ciclopirox Cream per the company’s launch plan.

       1856. The next day, on February 21, 2012, Orlofski exchanged eight (8) text messages

with S.K., a high-level executive at Perrigo. Two days later, on February 23, 2012, the two

competitors exchanged an additional ten (10) text messages.

       1857. As of March 2012, Glenmark had 60% share of the Ciclopirox Cream market,

Perrigo had 25%, and Fougera had the remaining share even as it was phasing out of the market.

       1858. By March 19, 2012, G&W had secured the Ciclopirox Cream business at

Walgreens. Walgreens was a Glenmark customer that accounted for slightly less than G&W’s

goal of 20% of the market for Ciclopirox Cream.

       1859. On March 23, 2012, Vogel-Baylor asked C.M., a sales executive at G&W, to

reach out to Publix to see if the customer would be interested in a bid for Ciclopirox Cream.

C.M. responded:

                                                               Vogel-Baylor responded:

                                                                                      C.M.

replied:                                                                     Vogel-Baylor

answered immediately stating:




                                    513
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 526 of 905




       1860. On March 27, 2012, C.M. advised Vogel-Baylor that G&W should put together a

proposal for Publix and that the customer planned to award G&W the business before the

upcoming RFP. That same day, while they were both at a Rite Aid event in Las Vegas, Nevada,

Vogel-Baylor met CW-5, a senior executive at Glenmark, for the first time.

       1861. Two days later, on March 29, 2012, Vogel-Baylor e-mailed CW-5 stating,

                                                                             and asked the

Glenmark executive to send his full contact information. The next day, CW-5 responded to

Vogel-Baylor’s e-mail, providing his contact information and adding,

                         After exchanging a few more e-mails, the two then also exchanged

several text messages.

       1862. On April 2, 2012, CW-5 e-mailed Vogel-Baylor stating that he had forgotten his

cell phone at home and was



       1863. Throughout the month of April 2012, Vogel-Baylor and CW-5 exchanged

hundreds of text messages and phone calls. During these communications, and others over the

next several months, G&W and Glenmark colluded to significantly raise, almost simultaneously,

their contract pricing on Ciclopirox Cream.

       1864. For example, on April 11 and April 12, 2012, Vogel-Baylor and CW-5 exchanged

more than fifty (50) text messages and phone calls. In the early morning of April 12, 2012,

Vogel-Baylor e-mailed her supervisor, Orlofski, recommending that G&W increase contract

pricing for Walgreens and Publix. She suggested a direct price increase for Publix between 57%

and 82% and between 233% and 408% for Walgreens, depending on the dosage size.




                                    514
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 527 of 905




           1865. On April 18, 2012, Vogel-Baylor e-mailed C.M. at G&W with specific pricing to

submit for the upcoming Publix RFP. Regarding Ciclopirox Cream, Vogel-Baylor advised that

because G&W was doing a price increase on the product, she was including increased pricing on

the bid. Vogel-Baylor further stated that C.M. should discuss this with her before submitting the

bid. That same day, Vogel-Baylor exchanged at least twenty (20) text messages and phone calls

with CW-5 of Glenmark.

           1866. That same day, Glenmark also began sending out notices to its customers that it

would be increasing its prices for Ciclopirox Cream.

           1867. From April 24 to April 27, 2012, the NACDS held its annual meeting in Palm

Beach, Florida. Representatives from Glenmark, G&W, and Perrigo all attended, including S.K.

of Perrigo, Orlofski and Vogel-Baylor of G&W, and CW-5 of Glenmark.

           1868. S.K. of Perrigo and Orlofski of G&W communicated several times by phone in

advance of the conference, as well as on the day the conference began. Between April 19 and

24, 2012, Orlofski and S.K. exchanged at least fifteen (15) text messages. Orlofski also called

S.K. once on April 24, 2012. The call lasted less than one (1) minute. Vogel-Baylor and CW-5

of Glenmark continued to communicate constantly throughout this time period. On April 24,

2012 alone, Vogel-Baylor exchanged eighty-eight (88) text messages with CW-5.

           1869. That same day, April 24, 2012, Cardinal e-mailed G&W requesting a bid on

Ciclopirox Cream. C.M., a sales executive at G&W, forwarded the request to Vogel-Baylor

stating:

              G&W declined to bid on the opportunity.

           1870. The next day, on April 25, 2012, Vogel-Baylor e-mailed C.M. asking him to




                                    515
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 528 of 905




         1871. Two days later, on April 27, 2012, Vogel-Baylor requested that G&W prepare a

price increase letter for Walgreens raising the prices for Ciclopirox Cream between 233% and

408% depending on the formulation.

         1872. On May 21, 2012, Kroger, a Glenmark customer, e-mailed Vogel-Baylor asking if

G&W would like to bid on Ciclopirox Cream. Vogel-Baylor declined to bid on the opportunity

claiming that G&W could not handle the volume.

         1873. On May 24, 2012, Vogel-Baylor e-mailed C.M. asking if he had heard whether

Publix would accept the price increase on Ciclopirox Cream. C.M. responded that Perrigo had

submitted low pricing on the RFP.

         1874. By this time, Vogel-Baylor had been introduced to CW-6 at Fougera and was

communicating with him directly (instead of through Grauso, as she had done previously).

Vogel-Baylor knew that CW-6 had a relationship with T.P. at Perrigo, so she reached out to him

that same day to have CW-6 act as a conduit between her and T.P. at Perrigo. Immediately upon

hanging up with Vogel-Baylor, CW-6 called T.P. of Perrigo. After speaking with T.P., CW-6

hung up and immediately called Vogel-Baylor back. This call pattern is detailed in the chart

below:




                                      516
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 529 of 905




       1875. Later that day, Vogel-Baylor replied to her colleague C.M. stating,

                                                                      Vogel-Baylor forwarded

Perrigo’s pricing to her supervisor, Orlofski.

       1876. On June 4, 2012, G&W sent its price increase notice to Walgreens. In an internal

pricing spreadsheet, Perrigo listed its direct pricing at one of its customers on the 15gm, 30gm,

and 90gm package sizes as $7.14, $11.22, and $19.39, respectively. Notably, this pricing was

even higher than the increased pricing G&W sent to Walgreens on June 4, 2012.

       1877. On June 6, 2012, Vogel-Baylor and CW-5 of Glenmark exchanged eight phone

calls. All of the calls lasted less than one (1) minute.

       1878. On June 11, 2012, C.M. of G&W e-mailed Vogel-Baylor stating that he had

spoken with Walgreens and the customer had told him

                                                                         C.M. stated,

                                                                                        Vogel-

Baylor responded:                                                                           That

same day, Vogel-Baylor and CW-5 of Glenmark exchanged more than eighty (80) text messages.

       1879. Vogel-Baylor forwarded her exchange with C.M. to Orlofski. The next day, on

June 13, 2012, Vogel-Baylor exchanged eighteen (18) text messages with CW-5 of Glenmark.

Also on June 13, 2012, Orlofski sent a text message to S.R. of Walgreens. G&W ultimately

retained the Walgreens business.

       1880. Between June 15, 2012 and June 26, 2012, Vogel-Baylor and CW-5 continued to

exchange multiple text messages each day. During that time period, the two competitors

exchanged five-hundred and forty-five (545) text messages.




                                    517
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 530 of 905




       1881. On June 29, 2012, C.M. e-mailed Vogel-Baylor to advise her that MMCAP was

requesting a bid on Ciclopirox Cream. Vogel-Baylor asked:                                 C.M.

replied:

                                               Vogel Baylor responded:

Vogel-Baylor later changed her mind and recommended to C.M. that he bid on the MMCAP

business. As she explained:



       F.      Additional Collusive Relationships

       1882. The key relationships discussed above are examples and are not meant to be an

exhaustive list of all the collusive relationships that the co-conspirators had with each other

during this time period. Indeed, even if a company was not a prominent manufacturer of topical

products, if there were product overlaps and a relationship, there was an opportunity to collude.

       1883. The relationship between CW-6 of Fougera and E.B., a senior sales executive at

non-Defendant Hi-Tech, is a good example. During his tenure at Fougera, CW-6 had only eight

(8) calls with E.B., according to available phone records. However, Fougera overlapped with

Hi-Tech on the product – Lidocaine Ointment – and, upon information and belief, CW-6 used his

connection with E.B. to significantly raise price on that product prior to Hi-Tech’s entry in early

2012. This collusion is detailed in the following Section.

               1.      Lidocaine Ointment

       1884. In late 2011, Hi-Tech began making plans to launch Lidocaine Ointment. At that

time, Fougera was the sole generic manufacturer in the market.

       1885. On November 21, 2011, A.R., a Fougera sales executive, forwarded an invitation

to CW-6, among others, for a conference call on November 28, 2011 to discuss


                                    518
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 531 of 905




                           referred to Fluocinolone Acetonide – a product on which Fougera and

G&W overlapped and where CW-6 was colluding with Grauso of G&W at the same time. That

anticompetitive conduct is discussed above in an earlier Section of this Complaint.

       1886. The next day, on November 22, 2011, E.B. of Hi-Tech called CW-6 and they

spoke for seven (7) minutes. Immediately after hanging up, CW-6 called his supervisor,

Kaczmarek, and they spoke for four (4) minutes. The November 2011 call between CW-6 and

E.B. was the first time that the two competitors had ever spoken by phone – according to the

available phone records. During these calls, the two competitors discussed Hi-Tech’s entry into

the market and Fougera’s plan to raise its prices before Hi-Tech entered.

       1887. Fougera held its internal strategy meeting on November 28, 2011. A few days

later, on December 2, and then again on December 5, 2011, CW-6 called E.B. The calls lasted

one (1) minute each.

       1888. Later that month, on December 22, 2011, and consistent with the competitors’

discussions, Fougera increased WAC pricing for Lidocaine Ointment by 200%.

       1889. Starting in February 2012, as Hi-Tech began preparing in earnest to enter the

market, E.B. and CW-6 began speaking more frequently. On February 23, 2012, E.B. of

Hi-Tech called CW-6 and they spoke for seven (7) minutes. Immediately upon hanging up,

CW-6 called his supervisor, Kaczmarek, to report the conversation. That call lasted one

(1) minute. An hour later, Kaczmarek called CW-6 back and they spoke for six (6) minutes.

Further, on March 7, 2013, E.B. called CW-6 and they spoke for five (5) minutes. CW-6 called

E.B. back a few minutes later. The call lasted one (1) minute. During these calls, the

competitors discussed which customers Hi-Tech should target as it entered the Lidocaine market,

as well as pricing.

                                    519
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 532 of 905




          1890. One week later, on March 13, 2012, Hi-Tech entered the Lidocaine Ointment

market and matched Fougera’s increased WAC pricing.

          1891. After Hi-Tech entered, and consistent with fair share principles, Fougera gave up

several of its Lidocaine Ointment customers to the new entrant. For example, on March 22,

2012, ABC e-mailed Fougera to advise that it had received an offer for Lidocaine Ointment and

asked whether Fougera wanted to bid to retain the business. CW-3, then a sales executive at

Fougera, asked Kaczmarek how to respond and he directed that CW-3                   to the new

player.

          1892. Similarly, on March 27, 2012, CW-6 advised Kaczmarek that Hi-Tech had made

an offer to another customer, Ahold, for Lidocaine Ointment. CW-6 suggested that Fougera

                                                  to which Kaczmarek replied:

          1893. On May 17, 2012, Wal-Mart e-mailed K.K., another Fougera sales executive, to

advise that Fougera was not the lowest bidder on its RFP for Lidocaine Ointment and asked

whether Fougera wanted to bid to retain the business. K.K. forwarded Wal-Mart’s request to

Kaczmarek, asking how he should respond.

          1894. First thing the next morning, Kaczmarek called CW-6 and they spoke for ten (10)

minutes. A few hours later, Kaczmarek called CW-6 again and they spoke for three (3) minutes.

Immediately upon hanging up, CW-6 called E.B. of Hi-Tech. The call lasted one (1) minute. A

half hour later, CW-6 called E.B. again. The call lasted one (1) minute. That same morning,

Kaczmarek responded to K.K.’s e-mail stating,



          1895. Later that day, Kaczmarek e-mailed the sales team regarding Lidocaine Ointment

and stated that Fougera had already given up CVS, ABC, and Rite Aid, which accounted for

                                       520
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 533 of 905




34% market share, and advised that Fougera was                                            S.H., a

Fougera sales executive, then reminded Kaczmarek that Fougera had also given up HD Smith

and Anda to Hi-Tech. Therefore, Kaczmarek recommended that Fougera

                                  The next day, on May 19, 2012, CW-6 called E.B., speaking

for four (4) minutes – likely letting him know that Fougera was now done conceding customers

to the new entrant.

       G.      Focus On Price Increases Intensifies – Collusion From Late 2012 - 2016

               1.      Shifts In The Market Foster Collusion

       1896. In late 2012 and early 2013, there were several changes in and among various

manufacturers of topical products – at both the corporate and personnel levels – that facilitated

and fostered a heightened focus on collusion among many of these competitors.

       1897. For example, in July 2012 Sandoz finalized its purchase of Fougera, a specialty

dermatology company, making Sandoz a much more prominent manufacturer of topical

products. Indeed, Sandoz publicly touted that the purchase positioned it “as the new #1 in

generic dermatology medicines both globally and in the U.S.”

       1898. As a result of the acquisition, most Fougera executives, including Kaczmarek and

CW-6, eventually lost their jobs. Indeed, out of the five Fougera sales executives in place prior

to the acquisition, CW-3 was the only one to retain a long-term position with Sandoz.

       1899. Because of Sandoz’s size and the fact that it manufactured and sold a large

number of generic drugs, many competitors reached out to CW-3 when they learned he had

transitioned to Sandoz because they viewed this as a strategic opportunity to collude on more

overlapping products. In turn, and as discussed in further detail below, CW-3 would use these




                                    521
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 534 of 905




contacts to his own advantage by engaging in anticompetitive conduct in order to prove his

worth to Sandoz management.

       1900. Further, in the months following the Fougera acquisition, three key Actavis

executives –Boothe, Perfetto, and Aprahamian – left Actavis to assume senior-level positions

with competitors. In December 2012, Boothe became the Executive Vice President and General

Manager of Perrigo. One month later, in January 2013, Perfetto became the Chief Commercial

Officer of Taro. And, in March 2013, Aprahamian followed his colleague Perfetto to Taro and

assumed the role of Vice President of Sales and Marketing.

       1901. As discussed below, these former colleagues – now competitors – would use their

longstanding relationships and new high-level corporate positions to collude with their key

competitors on many overlapping products.

               2.     Post-Fougera Acquisition, Sandoz Sales Executives Feel Pressure To
                      Demonstrate Their Value

       1902. As a result of the Fougera acquisition, Sandoz had more dermatology products

than anyone else. Although Teva and Mylan were comparable in size to Sandoz, they had fewer

topical products. The other key players in the topical space, Perrigo and Taro, were smaller

companies.

       1903. Sandoz moved at a much faster pace than Fougera and sold many more products.

At the time, the company was also launching several high-value products and bringing even

more new products to market. CW-3 was thrown into the position and spent a lot of time

learning about new (to him) oral solid products. The mindset at Sandoz was not to celebrate

work accomplishments, but to move quickly from one launch to the next. As a result, CW-3

experienced a significant amount of culture shock and felt stressed and overwhelmed with his

new circumstances.
                                    522
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 535 of 905




       1904. In addition to his regular job duties and responsibilities, CW-3 was also required

to participate in an informal working group created by Sandoz management to evaluate the

profitability of the Fougera product line. Shortly after the acquisition, it quickly became

apparent that Fougera sales were lagging below Sandoz’s initial financial projections. As the

lone holdover from Fougera, CW-3 felt a great deal of pressure from Sandoz management to

come up with a plan to make the Fougera product line more profitable. CW-3 was responsible

for identifying areas to help Sandoz meet its numbers, including recommending where to

increase prices or where to increase market share.

       1905. Other Sandoz sales executives were also feeling anxieties resulting from the

Fougera acquisition. For example, CW-4, a longtime Sandoz senior sales executive, was

required to re-interview for her position and felt an immense amount of pressure to perform.

Although she ultimately retained her job, CW-4 continued to feel nervous about having to learn a

whole new line of topical products and to prove her value to Sandoz management.

               3.      Key Relationships Emerge And Existing Relationships Strengthen

       1906. The pressures that the Sandoz sales executives were experiencing translated into

the emergence of new collusive relationships, and the strengthening of existing relationships,

among many of the competitors for topical products. For example, just as his predecessor CW-6

had done, CW-3 would forge ongoing understandings over the next several years with his key

competitors – Taro and Perrigo – with regard to overlapping products. Similarly, Perfetto would

capitalize on his relationship with his former colleague Boothe to collude with respect to

products on which Taro and Perrigo overlapped. Lastly, CW-4 would find solace in her existing

relationship with D.S. of Taro who provided confirmation that the companies’ understanding




                                    523
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 536 of 905




would continue unchanged despite the Fougera acquisition. Each of these relationships is

explored in greater detail below.

       H.      Sandoz/Taro

               1.     CW-3’s Relationships With Aprahamian And H.M. Of Taro

       1907. Around the time of the Fougera acquisition, CW-3 was approached by

Aprahamian, then a senior pricing executive at Actavis. CW-3 and Aprahamian had known each

other since 2006 – when CW-3 worked at Cardinal and Aprahamian worked at ABC. The two

men had lost touch over the years as they changed jobs, but they still saw each other throughout

the years at trade shows and customer conferences.

       1908. Once CW-3 became a Sandoz employee, he and Aprahamian started

communicating regularly again. For example, although they had exchanged only two (2) calls in

2011 according to available phone records, CW-3 and Aprahamian exchanged at least two

hundred and thirty-five (235) phone calls between April 2012 and August 2016 (when CW-3 left

Sandoz to take a sales position with a competitor). CW-3 and Aprahamian almost always

communicated by phone and rarely met in person.

       1909. CW-3 and Aprahamian engaged in anticompetitive conduct with regard to several

products that Sandoz and Actavis overlapped on while Aprahamian was still at Actavis. Three

examples – Desonide Lotion, Ciclopirox Shampoo, and Betamethasone Valerate Ointment – are

discussed in detail below. However, once Aprahamian moved to Taro in March 2013, the extent

of the product overlap between the two competitors increased significantly, and so did their

collusion.

       1910. Aprahamian’s move to Taro was a promotion. As Vice President of Sales and

Marketing, Aprahamian had the power to set prices. Similarly, when Aprahamian told CW-3


                                    524
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 537 of 905




that Taro would give up a customer, CW-3 could rely on that representation given Aprahamian’s

senior role.

        1911. Over the years, Sandoz and Taro, primarily through CW-3 and Aprahamian,

developed an ongoing understanding not to poach each other’s customers and to follow each

other’s price increases. Indeed, every time that Taro increased prices on a product for which

Sandoz was a competitor, Aprahamian informed CW-3 about the increases in advance and

provided him with specific price points. CW-3 would write this information down and then pass

the information along to his superiors, CW-1 and Kellum. The expectation was always that

Sandoz would follow the increases – and Sandoz did.

        1912. When there were other competitors in the market beyond Taro and Sandoz, upon

information and belief, CW-3 understood that Aprahamian was also coordinating with those

competitors as he was coordinating with him. Many examples of this are discussed below in

subsequent Sections of this Complaint.

        1913. Although Sandoz consistently followed Taro’s price increases, the company could

not always do so right away. This did not mean that there was not an agreement to follow.

Because price increases could trigger price protection penalties from customers, Sandoz would

sometimes push the increases to the next quarter to ensure it hit its financial targets. In the

meantime, Kellum would order that Sandoz place the product on strict allocation – meaning that

Sandoz would allocate product to a customer based on regular usage – so that there was not a run

on Sandoz’s inventory resulting from a competitor’s increase.

        1914. Further, when Taro increased prices, Aprahamian typically warned CW-3 not to

take Taro’s customers. Aprahamian was very animated and would say things like: “Don’t take

my f***ing customers,” “Don’t take my business,” or “Don’t be stupid.” These warnings to

                                    525
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 538 of 905




meant that if a Taro customer asked for an offer in response to a Taro price increase, Sandoz

should not compete for the business.

       1915. Aprahamian and CW-3 also coordinated on product launches. For a Taro launch

into a Sandoz market, Aprahamian would share with CW-3 the customers Taro was targeting.

CW-3 would then pass that information along to CW-1 and Kellum, and then subsequently

report their responses back to Aprahamian.

       1916. For a Sandoz launch into a Taro market, which was more often the case because

Taro was a smaller company and did not launch as many new products, Aprahamian would give

CW-3 specific contract price points for customers that Taro agreed to relinquish. Aprahamian

provided these price points so that Sandoz did not launch at too low a price. Typically, when

Aprahamian told CW-3 that Taro would give up a customer, it did.

       1917. CW-3 also colluded with H.M. of Taro. Shortly after the Fougera acquisition,

CW-6 – who would not be staying at Sandoz – provided CW-3 with H.M.’s contact information.

Although CW-3 and H.M. had met each other at a supplier meeting several years earlier, they did

not actively start conspiring with one another until after CW-3 moved to Sandoz. According to

available phone records, the two spoke for the first time by phone in September 2012 and then

exchanged at least fifty-one (51) phone calls and text messages through March 2014, when H.M.

left Taro. Notably, CW-3 and H.M. were not social friends. If they were communicating by

phone, it was to coordinate anticompetitive conduct with regard to products on which Sandoz

and Taro overlapped.

       1918. While at Taro, H.M. shared price points with CW-3 and Sandoz used that

information to inform Sandoz’s product launches and to obtain market share without

significantly eroding prices. CW-3 considered H.M.’s information to be reliable. However,

                                    526
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 539 of 905




once Aprahamian moved to Taro, he told CW-3 not to bother calling H.M anymore and to

simply call him directly because he was responsible for pricing.

       1919. During this time period, CW-3 and H.M. were acting at all times at the direction

of, or with approval from, their superiors, including CW-1 and Kellum of Sandoz and

Aprahamian and Perfetto of Taro. In turn, Aprahamian was acting at the direction of, or with

approval from, his superior, Perfetto.

               2.      CW-4’s Relationship With D.S. Of Taro

       1920. As detailed above, CW-4 of Sandoz and D.S. of Taro had an ongoing

understanding going back to at least 2009 that Taro and Sandoz would behave responsibly in the

market and not compete on overlapping products. However, CW-4 was unsure what impact the

Fougera acquisition might have on that understanding and felt uneasy about having to learn a

whole new product line.

       1921. Upon information and belief, CW-4 reached out to D.S. to calm her nerves and

the two competitors had several conversations – both in person and over the phone – during

which they discussed which manufacturers of topical products were responsible and which were

not. D.S. reiterated what he had conveyed to CW-4 previously – that

          Upon information and belief, CW-4 understood this to mean that Taro wanted to

maintain a fair market-share balance and keep prices high. Both CW-4 and D.S. concurred

(again) that this was the smart way of doing business.

       1922. During this time period, CW-4 and D.S. were acting at all times at the direction

of, or with approval from, their superiors, including Kellum of Sandoz and Perfetto and

Aprahamian of Taro.




                                    527
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 540 of 905




       1923. Soon after the Fougera acquisition, CW-4 learned from Sandoz management that

the company was looking to increase market share and take price increases on certain drugs in

the Fougera product line to improve the profitability of the Fougera portfolio. At this time, there

were several products where Fougera had less than its fair share.

       1924. Shortly thereafter, CW-4 conveyed this information to D.S. at Taro. CW-4

wanted to make sure that if Sandoz tried to take a Taro customer, D.S. would not get alarmed

and would understand that it was only because Sandoz was looking for its “fair share” on that

product. Similarly, CW-4 wanted to signal to D.S. and Taro that if Sandoz took a price increase,

Taro should follow, or vice versa. D.S. listened to what CW-4 said and did not disagree.

               3.      CW-3’s Relationship With T.P. Of Perrigo

       1925. Just as CW-6 had provided H.M.’s contact information to CW-3 shortly after the

Fougera acquisition, he also introduced CW-3 to T.P. of Perrigo. The two competitors spoke for

the first time by phone in August 2012 and then exchanged at least eighty-one (81) phone calls

through the end of 2014.

       1926. CW-3 and T.P. were not social friends. If they were communicating, it was to

coordinate anticompetitive conduct with regard to products on which Sandoz and Perrigo

overlapped. CW-3 and T.P. generally spoke only by phone. They did not exchange e-mails or

text messages because T.P. did not want to create a written record of their communications. T.P.

also did not like receiving voicemails. On one occasion, CW-3 left a voicemail for T.P. on his

office phone. T.P. thereafter called CW-3 to admonish him, demanding that CW-3 not call his

office phone but instead only call him on his personal cell phone.




                                    528
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 541 of 905




       1927. CW-3 continued the ongoing understanding that his predecessor, CW-6, had in

place with T.P. – that the competitors would not poach each other’s customers and would follow

each other’s price increases.

       1928. Conversations between CW-3 of Sandoz and T.P. of Perrigo about price increases

were intended to encourage the other side to follow. Sandoz was typically a price-increase

follower. Neither company wanted to disrupt the market or do anything to lower prices. CW-3

and T.P. provided each other with information about price increases with the understanding that

the other company would not use the price increase as an opportunity to compete for market

share and take the other’s customers.

       1929. Similarly, when Sandoz was launching into a Perrigo market, T.P. would provide

CW-3 with a list of customers to target. T.P. also had access to Perrigo’s pricing file. The file

was searchable by customer and included non-public information such as contract pricing, dead

nets, and cost of goods sold. T.P. provided pricing information to CW-3 when he requested it.

However, on occasion, T.P. had to first check with his boss, Wesolowski, before he did so.

       1930. When T.P. provided CW-3 with information, he typically cautioned that CW-3

should be “smart” with the information; meaning that Sandoz should not use the information

against Perrigo. CW-3 could generally rely on the pricing and customer alignment information

that T.P. provided to him.

       1931. During this time period, T.P. was acting at all times at the direction of, or with

approval from, his superiors, including Boothe and Wesolowski.

               4.      Perfetto’s Relationship With Boothe Of Perrigo

       1932. Prior to Sandoz’s acquisition of Fougera, H.M. of Taro and T.P. of Perrigo used

CW-6 as a conduit to collude on overlapping products because the two competitors did not have


                                    529
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 542 of 905




an independent relationship. That changed when former Actavis executives, Perfetto and

Boothe, moved to Taro and Perrigo, respectively. As a result of these moves, the two

competitors could now communicate directly to coordinate their anticompetitive conduct with

regard to products on which Taro and Perrigo overlapped.

       1933. Indeed, between January 2013 and January 2016 (when Boothe left Perrigo), the

competitors exchanged at least one hundred and nineteen (119) phone calls. During this time

period, the two former colleagues colluded on numerous overlapping products. Some examples

of these products are discussed in detail below.

               5.     Sandoz Management Knew Of, And Encouraged, The Collusion With
                      Competitors

       1934. Early on after the Fougera acquisition, CW-3 had a conversation with Kellum

informing him that he could provide competitive intelligence on the Fougera product line.

Shortly thereafter, CW-3 began providing Kellum and CW-1 with competitive intelligence he

obtained from competitors regarding price increases, product launches, and customer allocation.

Kellum and CW-1, Sandoz senior pricing executives, both knew that CW-3 obtained this

information directly from competitors because he told them he did.

       1935. CW-3 conveyed competitive intelligence to Kellum and CW-1 through e-mails

and phone calls. When communicating by e-mail, CW-3 would disguise the true source of his

information by stating that he had received it from a customer. When CW-3 had truly learned

the information from a customer, it was always from a customer that he worked with, and he

referred to that customer by name in his e-mail. Upon information and belief, CW-1 and Kellum

understood that when CW-3 referred to hearing from a “customer” without identifying that

customer – or if CW-3 provided information relating to customers that he did not have

responsibility for – it meant that CW-3 had gotten that information from a competitor.
                                    530
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 543 of 905




       1936. As detailed above, CW-3’s strongest relationships were with Aprahamian of Taro

and T.P. of Perrigo, although he engaged in anticompetitive conduct with many others. These

other relationships are explored in greater detail in subsequent Sections of this Complaint.

Wherever possible, CW-3 leveraged his relationships with competitors to demonstrate his value

to Sandoz management.

       1937. For example, due to the strength of CW-3’s relationship with Aprahamian,

Sandoz management created what it referred to as a                    in July 2013 to collude on

products where Taro was a competitor. The                      had a two-pronged approach:

(1) implement concerted price increases on products where Sandoz and Taro were the only

competitors in the market; and (2) exit the market for certain other products to allow Taro to

raise prices and then Sandoz could re-enter the market later at the higher price.

       1938. Although Kellum and CW-1 knew what they were doing was illegal, they

continued to encourage and approve of the collusion with competitors. They did, however, seek

to avoid documenting their illegal behavior. Indeed, Kellum routinely admonished Sandoz

employees for putting information that was too blatant into e-mails. At one point, Kellum told

CW-1                                                                                   Similarly,

as time went on, CW-3 became increasingly anxious about his behavior and said to CW-1

                                         CW-1 agreed with him.

       I.      Taro Emerges As A Leader Among Generic Topical Manufacturers

               1.      Increased Focus On Fair Share And Price Increases

       1939. As detailed above, in early 2013 Perfetto and Aprahamian left their positions at

Actavis to take executive-level positions at Taro. The two men wasted no time working together

to implement changes at Taro designed to improve the company’s bottom line.


                                    531
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 544 of 905




       1940. First, Perfetto and Aprahamian focused their efforts on ensuring that Taro had its

fair share of the market on the products it manufactured. To that end, the executives took steps

to formalize internal processes for seeking and tracking competitive intelligence obtained by

sales executives at the field level. This included compiling intelligence from not only customers,

but from competitors as well.

       1941. For example, in January 2013, at Perfetto’s request, J.J., a senior Taro sales

executive, e-mailed the sales team asking them to obtain competitive intelligence relating to a list

of priority products where                                         Taro then used that information

to inform which products to bid on, at which customers, and at what price points to meet its fair

share targets without eroding the market price.

       1942. Second, Perfetto and Aprahamian positioned Taro as a price-increase leader and

implemented significant price increases on a substantial portion of Taro’s product portfolio in

2013 and 2014. Although Taro had had success implementing price increases in the past, the

increases in these years would be much larger than they had been in past years.

       1943. For example, in February 2013, Taro took increases on several products,

including Nystatin Triamcinolone – its highest grossing product. When an executive at

Dr. Reddy’s learned of the news, he sent an e-mail stating:



             To that, a senior sales and marketing executive at Dr. Reddy's responded,




       1944. Similarly, in June 2014, Taro took simultaneous, significant price increases on

more than a dozen different products. The chart below, which was included in a Credit Suisse

                                    532
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 545 of 905




investor report, details some of the products that Taro increased prices on in the summer of 2014,

the percentage of Taro’s sales implicated, and the size of the increases.




       1945. As a result of these June 2014 increases, Credit Suisse increased its target pricing

for Taro and its parent company Defendant Sun Pharmaceuticals from $85 to $150 per share. As

justification for the increase, Credit Suisse emphasized that there had been zero rollbacks of Taro

price increases in recent years:




                                    533
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 546 of 905




       1946. These price increases, and others taken by Taro in 2013 and 2014, resulted in the

accrual of significant profits to Taro. Indeed, between 2008 and 2016, Taro’s profits increased

by an astounding 1300%. As the graph below demonstrates, Taro’s financial growth experienced

a sharp uptick in 2013, when Perfetto and Aprahamian began at Taro and positioned the

company as a price-increase leader.




                                    534
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 547 of 905




       1947. Taro’s success in implementing these increases – and in obtaining its fair share on

the products it manufactured – depended, in large part, on the strength of the ongoing collusive

relationships that Perfetto and Aprahamian had with their contacts at competitor companies.

Some of these relationships have been detailed above, but there were many more.

       1948. For example, between March 2013 and October 2018, Aprahamian exchanged at

least six hundred and eighteen (618) phone calls and text messages with his contacts at

competitors, including Defendants Sandoz, Glenmark, Actavis, Mylan, G&W, Wockhardt,

Lannett, Amneal, and Perrigo, and non-Defendant Hi-Tech.




                                    535
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 548 of 905




       1949. Similarly, between January 2013 and February 2018, Perfetto exchanged at least

six hundred and ninety (690) phone calls and text messages with his contacts at competitors,

including G&W, Perrigo, Actavis, Glenmark, Aurobindo, Wockhardt, Amneal, and Lannett.

       1950. Aprahamian and Perfetto capitalized on the foregoing relationships to set Taro

apart as a leader in the topical space. Some examples of how these relationships manifested

themselves regarding specific products are described in detail below.

               2.      Setting the Stage For Future Collusion –Aprahamian And CW-3
                       Collude On Products Where Sandoz And Actavis Competed

       1951. The collusive relationship between Aprahamian and CW-3 dated back to

Aprahamian’s days at Actavis. Indeed, two of the first examples of collusion between the two

competitors involved market allocation agreements on Ciclopirox Shampoo and Betamethasone

Valerate Ointment – both products where Sandoz was entering the market and Actavis, acting

through Aprahamian, agreed to cede share to the new entrant. A third product – Desonide Lotion

– involved Sandoz increasing price while Actavis was out of the market and Actavis re-entering

later at the higher price, in coordination with Sandoz. These agreements set the stage for how

collusion would work between the two competitors when Aprahamian moved to Taro. These

products are discussed in greater detail below.

               3.      Desonide Lotion

       1952. Between 2009 and 2011, Defendants Actavis and Fougera were the only two

generic manufacturers of Desonide Lotion. In those years, the competitors instituted WAC price

increases that were in lock step with one another. For example, on June 1, 2009, Fougera

increased WAC pricing by roughly 90% and Actavis followed and matched on September 1,

2009. Similarly, on July 22, 2011, Actavis increased WAC pricing by nearly 200% and Fougera

followed three (3) days later, on July 25, 2011.

                                    536
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 549 of 905




       1953. Following the increases, and consistent with fair share principles, the competitors

declined opportunities to bid on each other’s business so as not to take advantage of the price

increases. For example, when CW-3, then a Fougera sales executive, asked CW-6, his colleague

at Fougera, whether Walgreens had accepted the 2011 price increase, CW-6 responded:




       1954. As of August 2012, the market for Desonide Lotion was evenly split between the

two competitors with Sandoz at 56% market share and Actavis at 44%.

       1955. On August 23, 2012, Kellum circulated a list of Fougera products that he

recommended taking price increases on, including Desonide Lotion.

       1956. Between August 25 and August 28, 2012, the NACDS held its Pharmacy and

Technology Conference in Denver, Colorado. Representatives from Defendants Actavis and

Sandoz attended the conference, including CW-3 and Kellum of Sandoz and Aprahamian, then a

senior pricing executive at Actavis.

       1957. At the conference, Aprahamian approached CW-3 and told him that Actavis was

having supply issues on Desonide Lotion and would be exiting the market for a period of time.

CW-3 then passed this information along to Kellum because he knew Kellum was interested in

raising the price on Desonide Lotion and would view Actavis’s temporary exit from the market

as a positive development.




                                    537
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 550 of 905




       1958. J.P., a product manager at Sandoz, was tasked with putting together information

for the potential price increases, including on Desonide Lotion. On September 12, 2012, J.P.

e-mailed CW-1, a senior pricing executive at Sandoz, and Kellum asking for input on the

rationale for the price increases. Regarding Desonide Lotion, Kellum responded:



       1959. One month later, in October 2012, Kellum asked CW-3 to reach out to

Aprahamian to get more specific information regarding Actavis’s supply issues on Desonide

Lotion. On October 17 and 18, 2012, CW-3 exchanged several calls with Aprahamian. These

calls are detailed in the chart below:




       1960. Later that evening on October 18, 2012, CW-3 sent the following e-mail to

Kellum and other Sandoz colleagues reporting what he had learned from Aprahamian:




       1961. As would become his customary practice, CW-3 referred to his source vaguely as

a             because he wanted to avoid putting anything incriminating in writing. Further,
                                    538
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 551 of 905




CW-3 knew that Kellum understood that his true source for the information was not a customer,

but rather his contact at Actavis, Aprahamian.

       1962. After confirming their own ability to supply, Sandoz decided to move forward

with a price increase on Desonide Lotion. In November 2012, Sandoz generated a price increase

analysis for the product. In that analysis, Sandoz assumed



       1963. On December 5, 2012, Sandoz raised its WAC prices for Desonide Lotion by

75%. On the day before and the day of the price increase, CW-3 called Aprahamian twice,

letting him know the details of the increase. The calls lasted seven (7) minutes and two

(2) minutes, respectively. Several months later, on May 10, 2013, Sandoz again increased WAC

pricing for Desonide Lotion – this time by 11%.

       1964. On August 22, 2013, Actavis finally re-entered the Desonide Lotion market and

matched Sandoz’s increased pricing. That same day, CW-3 received a text message from A.G., a

sales executive at Actavis.

       1965. On August 26, 2013, CW-3 notified the rest of the Fougera sales team that

Actavis had re-entered the market. In response, CW-1 sarcastically recommended reducing all

Desonide prices by 75%.

       1966. Instead of cutting prices Kellum recommended that Sandoz

                                                 Kellum noted that



       1967. Sandoz proceeded to concede several of its Desonide Lotion customers to Actavis

in order to allow Actavis to regain its market share without eroding the high market pricing. For

example, in a December 2013 Business Review, Sandoz noted that it had

                                    539
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 552 of 905




                                                                  Several months later, in a

Fougera Business Review, Sandoz further stated that the Desonide Lotion

        and that Sandoz planned to



               4.      Ciclopirox Shampoo

       1968. As of the summer of 2012, the three competitors in the market for Ciclopirox

Shampoo were Perrigo, Actavis, and Taro.

       1969. After the Sandoz acquisition of Fougera was finalized in July 2012, Sandoz

engaged in a review of the Fougera product line to determine whether there were any Fougera

products for which Sandoz should considering re-entering the market. One such product was

Ciclopirox Shampoo.

       1970. To that end, on September 4, 2012, J.P., a product manager at Sandoz, e-mailed

the sales team, including CW-3, asking for market pricing on Ciclopirox Shampoo, among other

products. The next day, on September 5, 2012, S.G. a Sandoz sales executive, also followed up

with CW-3 and asked him to provide J.P. with the requested information.

       1971. The following morning, on September 6, 2012, CW-3 reached out to his contacts

at both Taro and Perrigo to discuss Ciclopirox Shampoo. He then reported the results of those

conversations to both J.P. and S.G. at Sandoz, either that same day or the next day. These calls

are detailed in the chart below:




                                    540
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 553 of 905




       1972. On November 26, 2012, J.R., a marketing executive at Sandoz, e-mailed CW-3

and others at Sandoz regarding the Ciclopirox Shampoo re-launch. J.R. stated that Sandoz

planned to re-launch the (former Fougera) product on December 3, 2012 and planned to target

12% market share due to limited supply. J.R. asked CW-3 about current pricing and told him

that they should discuss which customers to target to achieve Sandoz’s market share goal.

       1973. The next day, on November 27, 2012, J.R. sent another e-mail about the re-launch

reiterating that Sandoz was targeting 12% share and stating that




       1974. Thereafter, CW-3 set out to coordinate Sandoz’s entry with Aprahamian of

Actavis. The next day, November 28, 2012, CW-3 called Aprahamian and they spoke for nine

(9) minutes. First thing the following morning, on November 29, 2012, CW-3 called

Aprahamian again and they spoke for ten (10) minutes. A few hours later, Aprahamian called

CW-3 back and they spoke for three (3) minutes.

       1975. That same day, J.R. e-mailed CW-3, copying CW-1, asking for pricing

information on Ciclopirox Shampoo. Not wanting to put anything in writing, CW-3 responded:

                       First thing the next morning, CW-3 exchanged two calls with CW-1, with

one lasting five (5) minutes and the other lasting twelve (12) minutes, during which CW-3

conveyed the requested pricing information he had received from competitors.

       1976. Later that evening, R.T., a senior sales and marketing executive at Sandoz, sent an

internal e-mail asking if Sandoz had sent out offers for Ciclopirox Shampoo. The next day, on

                                    541
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 554 of 905




November 30, 2012, J.R. responded that offers had been sent to Wal-Mart and HD Smith – both

Actavis customers – and that Sandoz was considering approaching McKesson – a Perrigo

customer.

       1977. That same morning, CW-3 called T.P. of Perrigo twice, to alert him to the fact

that Sandoz would be approaching McKesson. The calls lasted two (2) minutes and one

(1) minute, respectively. Later that day, CW-1 confirmed that Sandoz had sent an offer to

McKesson for Ciclopirox Shampoo.

       1978. On December 3, 2012, Sandoz officially re-launched Ciclopirox Shampoo.

       1979. On December 4 and December 5, 2012, CW-3 called Aprahamian twice. The

calls lasted seven (7) minutes and two (2) minutes, respectively. Also, to close the loop, on

December 5, 2012, M.D., an Actavis sales executive, called T.P. of Perrigo and the two

competitors spoke for seventeen (17) minutes.

       1980. Within three days of its entry, by December 6, 2012, Sandoz had already secured

the Ciclopirox Shampoo business at HD Smith (from Actavis) and McKesson (from Perrigo).

               5.     Betamethasone Valerate Ointment

       1981. In early January 2013, Sandoz began making plans to re-enter the market for

Betamethasone Valerate and targeted February 15, 2013 as its re-launch date. At that time,

Actavis was the only other generic competitor in the market.

       1982. On January 21, 2013, Sandoz held a Commercial Operations call during which the

Betamethasone Valerate re-launch was discussed. During that call, CW-3 noted that Sandoz was

seeking 40% of the market – which was typical (and consistent with fair share principles) for a

second entrant in a two-player market – and was looking for price points and customer

information.


                                    542
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 555 of 905




       1983. On February 4, 2013, CW-3 called Aprahamian, who at that time was still at

Actavis. The call lasted one (1) minute. The next day, February 5, 2013, CW-3 spoke with

Aprahamian two more times – with one call lasting twenty-three (23) minutes. Immediately

after each call with Aprahamian, CW-3 called Kellum or CW-1 to report back what he had

learned. These calls are detailed in the chart below:




       1984. During these calls, Aprahamian provided CW-3 with Actavis’s non-public pricing

for Betamethasone Valerate at its largest customers, as well as the percentage of the market that

each customer represented. The purpose of providing this specific information was so that

Sandoz would be able to price as high as possible while still obtaining business from specific,

agreed-upon customers that represented an agreed-upon market share. CW-3 took the following

contemporaneous notes in his Notebook, placing check marks next to Rite Aid and Walgreens,

two of the customers that he and Aprahamian agreed that Sandoz would target. These notes are

pictured below:




                                    543
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 556 of 905




          1985. Later in the evening on February 5, 2013, J.R., a senior Sandoz marketing

executive, sent an internal e-mail, including to CW-3, stating:




          1986. Two days later, on February 7, 2013, C.P., a pricing analyst at Sandoz, sent an

internal e-mail, including to CW-3, stating that Sandoz planned to send an offer to Walgreens

shortly and would send offers to additional targets once they received feedback from Walgreens.

CW-3 responded:

          1987. On February 13, 2013, CW-3 called Aprahamian and they spoke for nearly

sixteen (16) minutes. That same day, on February 13, 2013, Rick Rogerson, a senior pricing

executive at Actavis, discussed ceding the Walgreens account to Sandoz, stating in an internal

e-mail:

                                       544
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 557 of 905




     In response, Aprahamian confirmed that Actavis would be ceding the Walgreens business,



       1988. Two days later, on February 15, 2013, Sandoz re-entered the market and

published WAC pricing that matched Actavis’s WAC pricing. That same day, on February 15,

2013, Sandoz was awarded the Betamethasone Valerate business at Walgreens.

       1989. On February 19, 2013, Sandoz bid on the Betamethasone Valerate business at

Rite Aid. That same day, CW-3 called Aprahamian to let him know. The call lasted less than

one (1) minute. On February 28, 2013, Rite Aid awarded the business to Sandoz.

       1990. On March 15, 2013, Sandoz bid on the Betamethasone Valerate business at

Cardinal. A few weeks later, on March 27, 2013, Cardinal awarded the business to Sandoz.

These three accounts – Walgreens, Rite Aid, and Cardinal – accounted for approximately 32% of

the Betamethasone Valerate market.

       1991. On April 1, 2013, Sandoz held a Commercial Operations call during which they

discussed, among other items, the status of the Betamethasone Valerate re-launch. CW-3’s notes

from that call reflect that Sandoz had been able to secure three customers, but was

one additional customer, OptiSource, to reach its original 40% market share goal:




                                    545
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 558 of 905




       1992. The next day, April 2, 2013, CW-3 called and spoke with Aprahamian twice, with

one call lasting six (6) minutes.

       1993. On April 4, 2013, Sandoz submitted an offer to Optisource for its Betamethasone

Valerate business. Four days later, on April 8, 2013, Optisource awarded Sandoz the business.

               6.      Aprahamian Moves To Taro And Immediately Begins Colluding With
                       CW-3 On Products On Which Sandoz And Taro Overlap

       1994. In March 2013, Aprahamian followed his former colleague, Perfetto, to Taro and

assumed a senior sales and marketing position. The product overlap between Sandoz and Taro

was much greater than it was between Sandoz and Actavis, thereby allowing the collusion

between CW-3 and Aprahamian to become systematic and routine.

       1995. Indeed, immediately upon moving to Taro, and even before, Aprahamian and

CW-3 began colluding on several products on which Sandoz and Taro overlapped – Nystatin

Triamcinolone Cream and Ointment, Fluocinonide Ointment, and Lidocaine Ointment. The

collusion on these products is discussed in detail below.

               7.      Nystatin Triamcinolone Cream and Ointment

       1996. By early 2011, Sandoz had discontinued NT Cream and Ointment leaving Taro as

the exclusive generic manufacturer of the products.

       1997. Capitalizing on this exclusivity, Taro took several significant price increases on

NT Cream and Ointment in 2011 and 2012, which resulted in a total WAC increase of more than

700% on certain formulations.

       1998. Not surprisingly, during this time period, NT Cream and Ointment were Taro’s

highest grossing products and represented approximately 14.1% of the company’s consolidated

net sales for the year ending March 31, 2013.



                                    546
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 559 of 905




       1999. Enticed by the high pricing, Sandoz began making plans to re-enter the NT Cream

and Ointment markets in late 2012 and began coordinating regularly with Taro. On

November 12, 2012 – before Aprahamian had joined Taro – CW-3 of Sandoz called H.M., a

Taro sales executive, three times with one call lasting four (4) minutes, to alert him to the fact

that Sandoz might be entering the market. That same day, CW-3 e-mailed M.A., a Sandoz

marketing executive, regarding NT Ointment asking,

                                     M.A. responded that Sandoz planned to launch all three

package sizes.

       2000. Two days later, on November 14, 2012, B.S., a senior Taro executive, sent an

internal e-mail to other senior executives at Taro and Sun recommending price increases on

several products where Taro was exclusive, including NT Cream and Ointment. B.S. explained

that




       2001. Sandoz’s launch dates for NT Cream and Ointment would get pushed back, but

CW-3 continued to keep H.M informed. On January 4 and 7, 2013, CW-3 called H.M. of Taro.

The calls lasted five (5) minutes and thirteen (13) minutes, respectively. One week later, on

January 14, 2013, Taro held a Sales and Marketing conference call. During that call, Perfetto,

then a Taro senior executive, informed the team that it was a

            that Taro was                                           on NT Cream, and that the

company should

       2002. Two days later, on January 16, 2013, Perfetto e-mailed J.J., a senior Taro sales

executive, advising that it was

                                    547
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 560 of 905




                                    and asked J.J. to put together a list of Taro's top 10 customers.

J.J. then forwarded the request along internally stating,



       2003. On February 12, 2013, Taro increased WAC pricing on NT Cream by 25%.

       2004. On February 28, 2013, CW-3 e-mailed M.A. of Sandoz asking for an updated

target launch date for NT Ointment. M.A. responded:                   That same day, CW-3 called

H.M. of Taro to keep him updated on Sandoz’s plans, and they spoke for eleven (11) minutes.

Two days later, on March 2, 2013, the two competitors exchanged three (3) text messages.

       2005. The following Monday, March 4, 2013, Taro held a Sales and Marketing

conference call. During that call, Perfetto informed the team that Sandoz was



       2006. On March 13, 2013, D.P., a senior sales executive at Sandoz, sent an internal

e-mail to the sales team, including to CW-3, requesting                        regarding pricing for

certain products that Sandoz was planning to re-launch, including NT Cream and Ointment.

       2007. One week later, on March 18, 2013, Aprahamian started at Taro. Over the next

several days, Aprahamian and CW-3 exchanged several calls. These calls are detailed in the

chart below:




       2008. On March 19, 2013, D.P. sent CW-3 a                             stating

                                                 CW-3 responded:
                                    548
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 561 of 905




       2009. True to his word, on March 22, 2013, after the series of phone calls referenced

above, CW-3 stated:

             Although CW-3 said his information came from                   the true source was

Aprahamian at Taro. CW-3 also shared the file with Kellum and CW-1, a Sandoz senior pricing

executive. Upon information and belief, Kellum and CW-1 understood at the time that CW-3

obtained this information directly from Taro.

       2010. The file attached to CW-3’s e-mail, which is pictured below, contained Taro’s

non-public contract pricing at several customers for several products, including specific price

points for NT Cream and Ointment at Cardinal and Rite Aid. Notably, CW-3 did not have

responsibility for either of those customers – which was a clear signal to his superiors that CW-3

had received the information from a competitor rather than a customer.




       2011. The pricing information had been provided directly by Aprahamian for the

express purpose of allowing Sandoz to price as high as possible when entering the market.

       2012. On the morning of April 15, 2013, Aprahamian called CW-3 and they spoke for

eighteen (18) minutes. A few minutes after hanging up, CW-3 called Aprahamian back. The


                                    549
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 562 of 905




call lasted one (1) minute. Upoin information and belief, during these calls, CW-3 told

Aprahamian that Sandoz would be entering the market for NT Cream shortly. Later that day,

Taro held a Sales and Marketing conference call. The minutes from the conference call stated:



       2013. On that same day, April 15, 2013, Sandoz held its own Commercial Operations

call during which they discussed NT Cream. During that call, Sandoz identified ABC,

Walgreens, Rite Aid, Wal-Mart, and Omnicare as potential targets for the re-launch. CW-3’s

contemporaneous notes from that call are pictured




       2014. Later that same day, on April 15, 2013, CW-3 called Aprahamian to further

discuss the NT Cream launch. The two competitors spoke for nine (9) minutes. CW-3’s

contemporaneous notes from that call are pictured below:




                                    550
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 563 of 905




           2015. On the call, Aprahamian provided CW-3 with Taro’s non-public pricing at ABC,

Walgreens, Rite Aid, and Omnicare. Aprahamian also told CW-3 that Taro would not defend

these customers. CW-3 noted that by drawing arrows pointing at those customer names in his

Notebook.

           2016. After hanging up with Aprahamian, CW-3 immediately called Kellum to report

his conversation with the competitor. The call lasted one (1) minute. First thing the next

morning, on April 16, 2013, CW-3 called Kellum again and they spoke for five (5) minutes.

           2017. From April 20 to April 23, 2013, NACDS held its annual meeting in Palm Beach,

Florida. Representatives from Taro, including Aprahamian and Perfetto, and Sandoz, including

D.P. and R.T., a senior sales and marketing executive, attended.

           2018. The following day, on April 24, 2013, Aprahamian called CW-3 twice. The calls

lasted one (1) minute and five (5) minutes, respectively. On April 25, 2013, CW-3 called

Aprahamian. The call lasted one (1) minute. That same day, Sandoz re-entered the NT Cream

market and matched Taro’s increased WAC pricing.

           2019. On the day of Sandoz’s re-entry, Rite Aid e-mailed Taro stating that it had

received a competitive bid on NT Cream and asked whether Taro planned to bid to retain the

business. H.M. of Taro forwarded the request to his colleagues J.J., Perfetto, and Aprahamian,

stating:

Aprahamian responded:

           2020. The next day, on April 26, 2013, Aprahamian called CW-3 and they spoke for

eight (8) minutes. Consistent with Taro’s agreement to cede that customer to Sandoz,

Aprahamian e-mailed H.M. on April 27, 2013 asking him to call him Monday morning and

stating,

                                    551
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 564 of 905




       2021. Also on April 26, 2013, Omnicare e-mailed Taro indicating that it had received an

offer for NT Cream and gave Taro the opportunity to match the pricing. D.S. forwarded the

request to Aprahamian who responded,



       2022. That same day, Perfetto sent an internal e-mail to J.K. and M.K., two senior Taro

executives, and others including Aprahamian, reporting that over the last two days, Sandoz had

approached several of Taro’s customers, including ABC, Rite Aid and Omnicare. Perfetto

concluded:

       2023. On May 8, 2013, Perfetto sent an internal e-mail to Taro executives advising that

Walgreens was moving its NT Cream business to Sandoz and stating that

                         That same day, Aprahamian called CW-3 and they spoke for eight

(8) minutes. CW-3 called Aprahamian back later that day and they spoke for another nine

(9) minutes.

       2024. On May 28, 2013, NC Mutual e-mailed Taro stating that it had received an offer

from Sandoz and asked whether Taro planned to lower its price to retain the business. E.G., a

Taro sales executive, suggested that Taro defend the account, but Aprahamian disagreed, stating:



                  Two days later, on May 30, 2013, Aprahamian called CW-3. The call lasted

one (1) minute.

       2025. On June 4, 2013, Taro circulated an internal spreadsheet tracking its customer

gains and losses for May 2013 for various products. With respect to Nystatin Triamcinolone

Cream, Taro noted that it lost the business at Omnicare because it was

and the Walgreens business was

                                    552
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 565 of 905




       2026. Despite Sandoz’s entry, prices for NT Cream remained extremely high. Around

this same time, K.S., a policy executive at Taro, actually sent an internal e-mail to J.J., Perfetto,

and Aprahamian asking whether there had

                                         because

                                                   J.J. replied that Kaiser had begun

                                        in order to provide some financial relief to its patients.

       2027. Following Sandoz’s re-launch into the NT Cream market, Sandoz executives

began discussing a larger                   which involved

                                                   The rationale was simple – allow Taro to grow

these markets by increasing prices and then Sandoz could re-enter later at the higher prices, in

coordination with Taro. Sandoz referred to NT Cream as                      for the success of this

suggested approach and further noted that it would

meaning that it would help Taro increase its profitability on other products in repayment for

Taro’s willingness to give up its market share to Sandoz on its most lucrative product.

       2028. Indeed, the following chart from a Credit Suisse Investor report graphically

illustrates the success of such an approach – depicting the price increases taken by Taro on NT

Cream while Sandoz was out of the market and Sandoz’s re-entry at the higher price:




                                    553
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 566 of 905




       2029. In November 2013, Sandoz began readying to re-enter the NT Ointment market.

Sandoz executives, including Kellum, wanted to mirror the NT Ointment launch after the NT

Cream launch by targeting the same customers as it had for NT Cream. Kellum specifically

discussed this approach with CW-1.

       2030. On November 13 and 15, 2013, Aprahamian and CW-3 exchanged several calls

during which they discussed NT Ointment. CW-3 then reported what he discussed on those calls

to CW-1. This call pattern is detailed in the chart below:




       2031. During his calls with Aprahamian, CW-3 took the following contemporaneous

notes in his Notebook regarding NT Cream and Ointment:




                                    554
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 567 of 905




       2032. On these calls, CW-3 and Aprahamian discussed Sandoz’s plan to target the same

customers that it had targeted on NT Cream - ABC, Walgreens, Rite Aid, and Omnicare. CW-3

drew an arrow from the customers listed under NT Cream to the NT Ointment pricing to

demonstrate this. As he had done before, Aprahamian agreed that Taro would not defend those

customers and provided CW-3 with Taro’s pricing at those accounts.

       2033. On November 22, 2013, Aprahamian called CW-3 and they spoke for seven

(7) minutes. That same day, Sandoz re-entered the NT Ointment market and matched Taro’s

increased WAC pricing. Per the competitors’ agreement, Sandoz submitted offers to



       2034. The next day, on November 23, 2013, P.G., a senior Sandoz executive, e-mailed

Kellum and D.P. regarding the NT Ointment re-launch. P.G. asked who the other competitors

were in the market and how much share Sandoz planned to target. D.P. responded:




       2035. By December 2013, Sandoz had – as agreed – targeted and secured the NT

Ointment business at ABC, Walgreens, Rite Aid, and Omnicare.


                                   555
                  FILED WITH REDACTIONS – PUBLIC VERSION
      MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 568 of 905




               8.     Fluocinonide Ointment

       2036. In early 2013, the Fluocinonide Ointment market was evenly split between Teva

with 50% share and Taro with 42% share.

       2037. On February 12, 2013, Taro increased pricing on several products, including

Fluocinonide Ointment. The increase included a 15% increase to WAC.

       2038. On February 21, 2013, M.A., a Sandoz marketing executive, e-mailed Kellum and

other Sandoz executives to advise that Taro had increased pricing on several products for which

Sandoz was re-entering the market, including Fluocinonide Ointment. That same morning,

CW-3 of Sandoz called H.M. of Taro and they spoke for (9) minutes. Immediately after hanging

up with H.M., CW-3 called his supervisor, Kellum, and they spoke for four (4) minutes.

       2039. One week later, on February 28, 2013, McKesson e-mailed Taro stating that it had

received an unsolicited bid on Fluocinonide Ointment and asked whether Taro wanted to bid to

retain the business. Later that day, CW-3 called H.M. again and the two competitors spoke for

eleven (11) minutes. First thing the next morning, on March 1, 2013, CW-3 called his boss,

Kellum, and they spoke for five (5) minutes.

       2040. On March 2, 2013, CW-3 and H.M. exchanged three (3) text messages. That

same day, E.G., a Taro sales executive, forwarded the customer request along internally and

attached a spreadsheet indicating that McKesson was Taro’s largest customer and including the

notation:

       2041. Two days later, on March 4, 2013, M.L., a Taro pricing executive, forwarded the

McKesson request to Perfetto and other Taro executives suggesting that Taro reduce its pricing

by 20% and retract the price increase to retain the business. Perfetto responded that he was okay




                                    556
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
          Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 569 of 905




with this approach, but posed a question:



           2042. On March 5, 2013, M.L. confirmed that Taro supplied all three wholesalers and

Perfetto responded by asking J.J., a senior Taro sales executive,



                           After confirming that Taro was primary on all three, J.J. replied,




           2043. Looking for a creative way to communicate with Sandoz that Taro would rather it

approach ABC or Cardinal instead of McKesson, Perfetto reached out to his former colleague at

Actavis, Aprahamian, who he knew had a relationship with CW-3 at Sandoz. 223 Perfetto asked

Aprahamian to speak with CW-3 about Fluocinonide Ointment. The two exchanged calls, and

Aprahamian reported back to Perfetto what they discussed. These calls are detailed in the chart

below:




           2044. At the same time, CW-3 was reporting back to CW-1, a Sandoz senior pricing

executive, what he had discussed with Aprahamian. Shortly after that discussion, CW-1

e-mailed Kellum and F.R., a Sandoz pricing executive, regarding Fluocinonide Ointment stating



223
      Aprahamian was in the process of leaving Actavis at this point, but would not formally begin working at Taro
       until two weeks later – on March 18, 2013.
                                        557
                       FILED WITH REDACTIONS – PUBLIC VERSION
           MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 570 of 905




that he had

                                                             Kellum responded,

                              Less than an hour later, Kellum called CW-3 and they spoke for

twenty-three (23) minutes. Later that day, CW-3 called Aprahamian. The call lasted less than

one (1) minute.

       2045. Having identified ABC as its target, CW-1 then asked CW-3 to contact Taro and

obtain price points for the customer. Following this directive, CW-3 exchanged several calls

with Aprahamian who, in turn, spoke with Perfetto and then relayed the information back to

CW-3. This call pattern is detailed in the chart below:




       2046. After speaking with Aprahamian for the last time on March 11, 2013, CW-3

called CW-1 and left him the following voicemail:




       2047. In accordance with the agreement between the two competitors, Sandoz bid on

Fluocinonide Ointment at ABC and Taro promptly conceded the business.

               9.     Lidocaine Ointment

       2048. As detailed above in an earlier Section, in late 2011 Fougera raised its price on

Lidocaine Ointment in advance of non-Defendant Hi-Tech’s entry into the market in



                                    558
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 571 of 905




March 2012, and the two companies conspired to allocate customers to Hi-Tech in the months

that followed.

       2049. One year later, in March 2013, Taro began preparing to re-launch into the

Lidocaine Ointment market. At that time, Sandoz (which by that point had acquired Fougera)

had approximately 56% market share and non-Defendant Hi-Tech had 42%.

       2050. On March 18, 2013, the same day that Aprahamian started at Taro, Perfetto sent

an internal e-mail, welcoming Aprahamian to the team and listing potential topics for a Monday

call. One of those topics was

       2051. Over the next several days, Aprahamian and CW-3 of Sandoz exchanged several

calls, including a call on March 19, 2013 lasting sixteen (16) minutes and a call on March 21,

2013 lasting twelve (12) minutes.

       2052. Later in the day on March 21, 2013, after Aprahamian’s conversations with

CW-3, J.J., a senior Taro sales executive, sent an internal e-mail listing Lidocaine Ointment

usage numbers by competitor at various customers and stating:




                                                          The next day, on March 22, 2013,

Aprahamian called CW-3 again. CW-3 returned the call and the two competitors spoke for

seventeen (17) minutes.

       2053. Upon information and belief, during these calls in March 2013, Aprahamian

informed CW-3 that Taro would be re-entering the Lidocaine Ointment market. Upon




                                    559
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 572 of 905




information and belief, CW-3, in turn, provided Aprahamian with non-public price points that

Sandoz was charging to its customers for the product.

       2054. Armed with this competitively sensitive information, on or about March 23, 2013,

Taro re-launched Lidocaine Ointment and matched Sandoz and Hi-Tech WAC pricing. Over the

next two weeks, Aprahamian and CW-3 exchanged numerous calls during which they discussed,

among other things, the allocation of customers to the new entrant, Taro. These calls are listed in

the chart below:




       2055. Although Aprahamian wanted CW-3 to tell him which customers to target, CW-3

had a difficult time obtaining that guidance from Kellum. Aprahamian told CW-3 that Taro

would be taking two customers from Sandoz. Upon information and belief, CW-3 understood

that to mean that Taro planned to take one wholesaler and one retailer.

       2056. On April 5, 2013, J.R., a senior Sandoz marketing executive, sent an internal

email asking,                                                                                 ”

CW-3 responded:

                                        J.R. replied by asking Defendant Kellum,

            Kellum answered by providing his understanding of the conversations between CW-3

and Taro:




                                    560
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 573 of 905




                                       Later that day, J.R. sent another e-mail to others at Sandoz

stating:

           2057. On April 8, 2013, Taro held a Sales and Marketing conference call. According to

the meeting minutes, Perfetto reported the following:

                                                                    and

The next day, on April 9, 2013, CW-3 called Aprahamian and they spoke for seven (7) minutes.

           2058. On April 15, 2013, Aprahamian and CW-3 exchanged three calls, including one

lasting eighteen (18) minutes and another lasting nine (9) minutes. Later that day, Aprahamian

sent an internal e-mail attaching a                                         The Summary detailed

that, consistent with fair share principles, Taro's                 was               and they had

achieved              share. For pricing, Taro matched



           2059. The next day, on April 16, 2013, CW-3 called Aprahamian. Aprahamian returned

the call and the two competitors spoke for eleven (11) minutes. At the same time, J.J. of Taro

called E.B., a senior Hi-Tech sales and marketing executive, and they spoke for eight

(8) minutes. Throughout the rest of April, CW-3 and Aprahamian would exchange at least ten

more phone calls.

           2060. In June 2013, Taro circulated a spreadsheet detailing its gains and losses for

May 2013 for various products. With respect to Lidocaine Ointment, Taro noted that it did not

bid at Omnicare because

           2061. By January 2014, Sandoz held a                                which included a

presentation on                                                       The presentation contained a

slide titled,                                    which included Taro, and identified the Lidocaine

                                     561
                    FILED WITH REDACTIONS – PUBLIC VERSION
        MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 574 of 905




Ointment launch as a key launch for Taro. Sandoz described Taro's

           as a

         2062. Throughout 2014, Sandoz was careful not to disrupt the market balance it had

achieved with Taro and Hi-Tech with regard to Lidocaine Ointment. For example, in

March 2014 Sandoz created a list of products to target at Wal-Mart in 2014. With regard to

Lidocaine Ointment, CW-3 responded that Sandoz had




                  10.   Aprahamian And Perfetto Orchestrate And Lead Price Increases On
                        A Number Of Key Products In May 2013

         2063. In addition to coordinating with Sandoz to allocate the market on several products

on which the two competitors overlapped as detailed above, Aprahamian and Perfetto also began

planning significant price increases on a number of products starting in early 2013.

         2064. Aprahamian and Perfetto focused their efforts on increasing prices on those

products where they had strong relationships and ongoing understandings with individuals at the

competitor companies. The two men capitalized on these relationships to coordinate price

increases and avoid competing with each other in the markets for those overlap drugs.

         2065. One early example occurred in May 2013, when Taro increased its pricing on

twelve (12) different products (the “May 2013 Increases”). As result of these price increases,

Taro anticipated approximately $110 million in additional revenue. These products, their

corresponding WAC increases, and Taro’s competitors for each product are detailed in the chart

below:




                                      562
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 575 of 905




               11.     Aprahamian And Perfetto Communicate And Coordinate With Their
                       Competitors In Advance Of The May 2013 Increases

       2066. In advance of the May 2013 Increases, Aprahamian and Perfetto spoke with their

competitors on those products – Sandoz, Perrigo, Actavis, Mylan, and Glenmark – to discuss the

increases and limit competition between them. Indeed, Taro began communicating with

competitors, and formulating its list of products for the increases, as early as April 2, 2013.

       2067. For example, on April 2, 2013, Aprahamian spoke with CW-3 of Sandoz for six

(6) minutes. During that call, the two competitors discussed the price increases that Taro was

planning for May 2013 and CW-3 took the following contemporaneous notes in his Notebook:




       2068. Immediately upon hanging up with Aprahamian, CW-3 called another competitor,

T.P. of Perrigo, and they spoke for five (5) minutes. During that call, CW-3 discussed the
                                                563
                       FILED WITH REDACTIONS – PUBLIC VERSION
        MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 576 of 905




May 2013 Increases with T.P. and T.P. told CW-3 that he already knew about them. When

CW-3 hung up with T.P., he immediately called Aprahamian back. The call lasted one

(1) minute. A few minutes after hanging up with Aprahamian, CW-3 called his superior Kellum.

Later that morning, Aprahamian called CW-3 and they spoke for another six (6) minutes.

       2069. Two days later, on April 4, 2013, Aprahamian called M.A. of Mylan and the two

competitors spoke for fifteen (15) minutes. Immediately upon hanging up, Aprahamian called

CW-3 of Sandoz and they spoke for six (6) minutes. Mylan and Sandoz were competitors with

Taro on the product Clomipramine HCL Capsules (“Clomipramine”), one of the May 2013

Increase products.

       2070. The following Monday, April 8, 2013, Mylan circulated a list of products that it

wanted to focus on to increase its market share. For Clomipramine, Mylan noted:




       2071. The fact that Clomipramine was a                                had come directly

from M.A.’s conversation with Aprahamian, because Taro had not yet publicly announced its

price increase on this product and would not do so for several more weeks.

       2072. At the same time, Taro was communicating with Blashinsky of Glenmark. On

both April 2, 2013 and April 9, 2013, a Taro employee – likely Perfetto – called Blashinsky from

his office phone. The calls lasted twenty-eight (28) minutes and twenty-three (23) minutes,

respectively. Also on April 9, 2013, Aprahamian exchanged two calls with CW-3 of Sandoz,

including one call lasting seven (7) minutes. Sandoz and Glenmark were competitors with Taro


                                    564
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 577 of 905




on the product Alclometasone Dipropionate Cream (“Alclometasone Cream”), one of Taro’s

May 2013 Increase products.

       2073. Further, on April 15, 2013 and April 16, 2013, CW-3 exchanged several calls

with Aprahamian and Blashinsky. These calls are detailed in the chart below:




       2074. During these calls, the three competitors discussed, among other things, Taro’s

planned price increase on Alclometasone Cream. During at least one of those calls, CW-3

recorded the following contemporaneous notes in his Notebook:




       2075. At the same time, Perfetto and Aprahamian were communicating frequently with

their contacts at Perrigo and Actavis. Further, Perrigo and Actavis were also speaking directly

with each other during this time period. Perrigo and Actavis had at least two May 2013 Increase

products in common that overlapped with Taro, Ammonium Lactate Cream and Lotion. These

calls are detailed in the chart below:




                                    565
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 578 of 905




       2076. While the competitors were communicating with each other, they kept their

colleagues apprised of their communications with competitors. For example, after several of

CW-3’s calls with competitors, he immediately called Kellum or CW-1 to inform them of what

he had learned. A few of these examples are detailed below:




       2077. By April 17, 2013, Aprahamian and Perfetto had finalized their list of products

for the May 2013 Increases. That same day, S.G., a sales executive at Sandoz, sent an internal

e-mail, including to CW-3 and CW-4, regarding potential supply issues on Carbamazepine ER

Tablets – a drug on Taro’s list. S.G. stated,



       2078. After receiving the e-mail, CW-4 and D.S. of Taro spoke twice, with the calls

lasting twelve (12) minutes and two (2) minutes, respectively. On those calls, D.S. explained

that Taro did not have any long-term supply issues. After hanging up with D.S. for the second

time, CW-4 responded to S.G.’s e-mail stating:



                                    566
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 579 of 905




          2079. At the same time, CW-3 forwarded S.G.’s request regarding Carbamazepine ER

directly to Kellum in a separate e-mail stating,

              – likely referring to the impending Taro price increase. To that, Kellum responded

simply,

          2080. In the days leading up to the May 2013 Increases, the competitors continued to

communicate with each other in order to coordinate the price increases. Some of these

communications are detailed in the chart below:




          2081. Also, between April 20 and April 23, 2013, the NACDS held its annual meeting

at the Sands Convention Center in Palm Beach, Florida. Representatives from Taro, Sandoz,

Perrigo, Actavis, Mylan, and Glenmark were all in attendance. The attendees included

Aprahamian and Perfetto of Taro, A.B., a senior-most executive at Actavis, and Blashinsky of

Glenmark.

          2082. One week later, on April 29 and April 30, 2013, Taro sent notices to its customers

informing them of the May 2013 Increases. The next day, on May 1, 2013, Taro published

increased WAC pricing for the affected products.
                                             567
                    FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 580 of 905




       2083. During this time, Aprahamian and Perfetto continued to communicate with their

competitors. For example, on April 30, 2013, Aprahamian and CW-3 exchanged two calls

lasting fourteen (14) minutes and two (2) minutes, respectively. During those calls, Aprahamian

and CW-3 discussed the May 2013 Increases and the seven Sandoz products that Taro had

increased prices on. CW-3’s notes from those phone calls are detailed below. The notes also

include references to the other competitors on these products. For example, CW-3 listed “Alclo

Cream – T & G,” which stood for Taro and Glenmark:




       2084. After each call with Aprahamian, CW-3 hung up and immediately called Kellum

to inform him of what he had learned from Aprahamian.

       2085. At the same time, Aprahamian and Perfetto were also communicating with other

competitors about the May 2013 Increases. Some of these calls, which surround the calls with

CW-3, are detailed in the chart below.




                                    568
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 581 of 905




               12.     Taro’s Competitors Uniformly Declined To Bid On Taro Customers
                       And Followed The May 2013 Increases

       2086. Consistent with their ongoing understandings, Taro’s competitors uniformly

declined opportunities to bid on Taro’s customers after the May 2013 Increases. Taro’s

competitors understood that to do so would violate the “rules of the road” and would disrupt the

market-share balance that they had worked so hard to achieve. Indeed, rather than compete,

these competitors began working on implementing price increases of their own.

       2087. For example, on April 30, 2013, Publix e-mailed Sandoz stating that Taro had

increased pricing on a number of Sandoz overlap products and asked whether Sandoz wanted to

bid on them. The products included Betamethasone Dipropionate Lotion, Clomipramine, and

Carbamazepine ER. Kellum e-mailed CW-4 stating,

                                                                                         CW-4

replied:                                                      Upon information and belief, by

                 Kellum and CW-4 both meant that this was a chance for Sandoz to raise its

prices on these products as well.

       2088. That same day, April 30, 2013, Publix e-mailed Actavis to notify it that Taro had

raised pricing on Terconazole Cream and asked whether Actavis wanted to bid for the business.

Two days later, and after several calls between Aprahamian and Perfetto and their former

Actavis colleagues, M.B., a sales executive at Actavis, also refused to bid, stating:


                                    569
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 582 of 905




       2089. Similarly, on May 7, 2013, CVS asked Sandoz if they would be interested in

bidding on several of the May 2013 Increase products. C.P., a pricing analyst at Sandoz,

responded internally stating,



       To that, Kellum responded:



       2090. At the same time, Taro was confident based on its conversations with competitors

that its increases would stick. For example, when Kaiser gave Taro push back on the May 2013

Increases, including asking for

            Aprahamian saw no need for explanation and in an internal e-mail responded simply,

                                                        Ultimately, Aprahamian’s approach

yielded results and Taro retained the business at the higher pricing.

       2091. Similarly, on May 8, 2013, Cardinal e-mailed D.S. of Taro stating that regarding

Desonide,

                                  D.S. forwarded the e-mail internally and Aprahamian responded,



                                            Perfetto added,

       2092. Further, by the time the May 2013 Increases were publicly announced, Taro’s

competitors were already well on their way to implementing comparable price increases of their

own. For example, by May 1, 2013, the day that Taro published its increased WAC pricing,




                                    570
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
           Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 583 of 905




Actavis had already conducted its own price increase analysis for Terconazole Cream and had

revised its contract pricing to follow the Taro increase.

            2093. Similarly, one day later on May 2, 2013, Kellum e-mailed the Sandoz Pricing

Committee recommending that Sandoz increase prices on six of the seven Sandoz products on

Taro’s May 2013 Increase list. The power point presentation that Kellum submitted to the

Committee contained no detailed price increase analysis and noted simply that Sandoz should

increase because Taro had raised prices on those products:




            2094. Over the next several months, and consistent with their ongoing understandings,

Taro’s competitors – Sandoz, Perrigo, Actavis, Mylan, and Glenmark – followed Taro’s

May 2013 Increases with increases of their own. Several of these competitor price increases, and

their corresponding dates, are detailed in the chart below: 224




224
      This list is likely not exhaustive and is based on the information available to date.
                                        571
                       FILED WITH REDACTIONS – PUBLIC VERSION
           MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 584 of 905




       2095. Consistent with past practice, the competitors also often spoke before they

followed with a price increase. By way of example, and as detailed in the chart above, Sandoz

followed Taro’s price increases on Alclometasone Cream and Carbamazepine ER with its own

price increases on May 10, 2013, and Glenmark followed Taro’s and Sandoz’s price increases on

Alclometasone Cream shortly thereafter, on May 16, 2013. The following chart details the

competitor calls surrounding those increases:




       2096. Similarly, Sandoz followed the Taro price increases on Betamethasone

Dipropionate Cream and Lotion and Betamethasone Valerate Cream on July 28, 2013. In the
                                          572
                    FILED WITH REDACTIONS – PUBLIC VERSION
      MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 585 of 905




days leading up to the Sandoz price increase, Aprahamian exchanged several calls with CW-3,

including a call on July 23, 2013 that lasted three (3) minutes. During that call, CW-3 conveyed

to Aprahamian that Sandoz would be increasing prices on several Taro products, including the

Betamethasone products. CW-3’s contemporaneous notes from that call are detailed below:




       2097. Lastly, Perrigo followed the Taro price increases on Desonide Cream and

Ointment on May 21, 2013 and Actavis re-entered the Desonide Cream market and matched the

competitors’ pricing on August 15, 2013. The chart below details at least some of the

communications between the three competitors in the days surrounding these market events:




                                    573
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 586 of 905




           2098. Consistent with their ongoing understandings, Taro exercised restraint, just as its

competitors had done, and did not poach customers from its competitors after they followed with

price increases of their own. For example, on May 23, 2013, Econdisc reached out to Taro

asking for a bid on Alclometasone Cream. Aprahamian asked D.S., a Taro sales executive, why

Econdisc was looking for a bid and D.S. replied:




Aprahamian responded:                                  Consistent with Aprahamian’s directive, Taro

subsequently declined to bid on the business.

           2099. The competitors continued to communicate about the May 2013 Increase products

even after the competitors had followed the increases. These open lines of communication were

important to ensure that the competitors did not run afoul of the delicate market share balance

they had achieved with each other.

           2100. For example, in September 2013, D.S. of Taro called CW-4 of Sandoz to tell her

that Taro’s Carbamazepine ER product was being held up at the border. As a result, Sandoz

would likely be receiving requests from Taro customers for the product. By conveying this to

CW-4, D.S. was sending the message that Taro would lose customers if Sandoz sold too much

and Taro would have no choice but to compete to get its market share back. This would disrupt

the market and cause prices to deteriorate across the board.

           2101. After speaking with D.S., CW-4 sent an internal e-mail, including to Kellum,

stating:




                                    574
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 587 of 905




                                                              Kellum responded in agreement:



       J.      Building Upon Early Successes – Taro’s Continued Collusion Over The
               Ensuing Years

       2102. Over the next several years – indeed into at least early January 2016 –

Aprahamian and Perfetto continued to use their contacts at competitor companies to collude on

overlapping products and improve Taro’s bottom line. During these years, Aprahamian and

Perfetto expanded their efforts to allocate markets and fix prices on additional products –

including several non-topical products – and to collude with additional competitors. Although

the Taro executives continued to collude with their key competitors – Sandoz, Perrigo, Actavis,

Mylan, and Glenmark – they also coordinated with their contacts at other companies including

Rising, Lannett, Wockhardt, Amneal, and G&W. By 2016, a large majority of the company’s

business was implicated by the executives’ anticompetitive conduct.

       2103. The following Section discusses this collusion in further detail as it relates to

specific products.

               1.      Alclometasone Dipropionate Ointment

       2104. As discussed above in an earlier Section, Taro, Sandoz, and Glenmark colluded to

significantly raise the price of Alclometasone Cream in May 2013. Simultaneously, those same

three competitors were also coordinating on Alclometasone Ointment.

       2105. In May 2013, Sandoz was the exclusive generic manufacturer of Alclometasone

Ointment. The other competitors – Taro and Glenmark – had exited the market due to supply

issues. However, around this time, Sandoz began experiencing supply issues of its own on

Alclometasone Ointment. As a result, Taro and Glenmark – in consultation with Sandoz – used

this as an opportunity to raise the price of the product and re-enter at that higher price.

                                    575
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 588 of 905




       2106. As detailed above, the competitors were discussing their plans for Alclometasone

Cream and Ointment as early as April 2013. For example, on April 15 and April 16, 2013,

CW-3 of Sandoz exchanged several calls with Aprahamian of Taro and Blashinsky of Glenmark.

On these calls, Blashinsky relayed that Glenmark expected to re-enter the Alclometasone

Ointment market in the                    and was seeking          percent share. CW-3 took

contemporaneous notes during these conversations, and his complete notes from those calls are

pictured below:




       2107. Three days later, on April 19, 2013, CW-3 of Sandoz e-mailed M.A., a Sandoz

marketing executive, stating



                                      However, the true source of CW-3’s information was


                                    576
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 589 of 905




Glenmark, not a customer. CW-3 wanted a breakdown of sales by customer so that he could

understand how best to divide up customers as Glenmark entered the market.

       2108. On May 23, 2013, Sandoz sent an internal e-mail advising that it could no longer

supply the 45gm formulation of Alclometasone Ointment. At that time, both the 15gm and 60gm

formulations were also on temporary back order. That same day, on May 23, 2013, CW-3 called

Blashinsky and they spoke for four (4) minutes.

       2109. On May 29, 2013, D.S., a Taro sales executive, forwarded Aprahamian an e-mail

he received from Cardinal regarding Sandoz’s supply issues on Alclometasone Ointment. The

next day, Aprahamian responded,




       2110. Over the next several days, Taro had several calls with Glenmark during which

the two competitors coordinated their plans to increase pricing in advance of their re-entry into

the Alclometasone Ointment market. These calls are detailed in the chart below:




       2111. On June 6, 2013, after exchanging e-mails with Taro’s supply chain regarding

Alclometasone Ointment, Aprahamian sent an internal e-mail stating,

                                                              The next day, on June 7, 2013,

Aprahamian called CW-3 of Sandoz and they spoke for eleven (11) minutes.




                                    577
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 590 of 905




       2112. On June 10, 2013, Glenmark re-entered the Alclometasone Ointment market with

WAC pricing that was significantly higher than Sandoz’s WAC pricing. The next day, on

June 11, 2013, Taro issued notices to the three large wholesalers - ABC, Cardinal, and

McKesson – announcing it was re-entering the Alclometasone Ointment market at new WAC

pricing that matched Glenmark’s. Taro increased its WAC pricing between 201% and 239%,

depending on the formulation.

       2113. That same day, on June 11, 2013, M.A. of Sandoz sent an internal e-mail

indicating that Taro had increased pricing on Alclometasone Ointment. J.R., a senior Sandoz

marketing executive, responded approvingly:



       2114. The next day, on June 12, 2013, Aprahamian e-mailed Perfetto and J.K., a Taro

executive, regarding Alclometasone Ointment stating that Taro had launched the product and




       2115. That same day, S.B., a Taro sales executive, e-mailed Aprahamian stating,



           Aprahamian responded:                                   S.B. replied:

                                                              Aprahamian – not wanting to take

more share than Taro was entitled to – responded,




                                    578
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 591 of 905




               2.     Fluocinonide Solution

       2116. As detailed above in an earlier Section, Fougera (now Sandoz) and Taro colluded

to increase prices on Fluocinonide Solution twice – once in May 2011 and again in February and

March 2012.

       2117. On June 17, 2013, Actavis filed a “CBE 30” application with the FDA, which

would allow it to use an old ANDA to sell Fluocinonide Solution after having been out of the

market for many years. Actavis targeted the third week of July 2013 for its official launch date

and identified a market share goal of 20% to 25%.

       2118. Beginning on June 17, 2013, and over the next several days, several Actavis

employees exchanged calls with Aprahamian and Perfetto of Taro. At the same time,

Aprahamian was communicating with his contact at Sandoz, CW-3. These calls are detailed in

the chart below:




       2119. Aprahamian was acting as a conduit – conveying information between Actavis

and Sandoz – because the two competitors did not have an independent relationship. For

example, as detailed above, in between his communications with Actavis on June 19, 2013,

Aprahamian spoke with CW-3 of Sandoz for fifteen (15) minutes. During that call, CW-3 took

the following contemporaneous notes in his Notebook regarding Actavis’s entry on Fluocinonide

Solution:
                                    579
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 592 of 905




       2120. On July 5, 2013, Actavis submitted a challenge for Taro’s Fluocinonide Solution

business at ABC. On July 9, 2013, ABC alerted Taro of the offer and extended Taro a right of

first refusal. Even though ABC did not disclose the challenger, Taro already knew it was

Actavis.

       2121. After receiving the price challenge, H.M., a Taro sales executive, acknowledged

that                                              and asked Aprahamian if ABC was a customer

that Taro wanted to give up. The following day on July 10, 2013, Aprahamian called three

different Actavis sales executives, M.B., T.D. and S.C. Two of the calls lasted two (2) minutes

and the third lasted one (1) minute.

       2122. The next day, on July 11, 2013, Aprahamian informed his colleague at Taro,

H.M., that                                         The following day, Aprahamian alerted ABC

that Taro would not lower its price and, thereafter, ABC awarded the Fluocinonide Solution

business to Actavis.

       2123. Having secured ABC from Taro, Actavis then focused on securing a larger

customer from Sandoz so that Actavis could meet its target share. In early July, Actavis solicited

Walgreens, a large Sandoz customer.

       2124. When Actavis formally launched on July 22, 2013, it still had not received a

decision from Walgreens. The formal launch announcement prompted several companies,

including CVS, McKesson, Morris & Dickson, Cigna, and Hannaford, to seek bids from Actavis.
                                    580
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 593 of 905




Actavis, however, did not provide bids to any of these larger purchasers. The few bids that

Actavis sent out in response to solicitations were to smaller potential customers that it

determined                                   in terms of market share.

       2125. Ultimately, Sandoz refused to bid to retain the Walgreens business, and conceded

the customer to Actavis. With this account, Actavis had met its share target and had secured

24% of the Fluocinonide Solution market.

       2126. During this time period, Taro and Sandoz were also careful not to poach each

other’s customers. In early July 2013, Taro was backordered for Fluocinonide Solution. On

July 15, 2013, MMCAP, a Taro customer, reached out to CW-3 asking Sandoz to bid on

Fluocinonide Solution. Only three day later, CW-3 responded to MMCAP and declined to bid

claiming supply constraints. Sandoz’s excuse for not bidding was a pretext. In the intervening

time, CW-3 exchanged three (3) text messages with H.M. of Taro and spoke with Aprahamian

twice – with one call lasting sixteen (16) minutes and the second lasting eight (8) minutes.

               3.      Taro’s August 2013 Price Increases

       2127. Following shortly on the heels of the May 2013 Increases, Taro colluded with its

competitors – Teva, Sandoz, and Perrigo – to significantly raise prices on three products –

Etodolac Tablets, Etodolac ER Tablets (collectively, “Etodolac”), and Hydrocortisone Valerate

Cream – in August 2013 (the “August 2013 Increases”). These drugs and their competitors, as

well as the dates and sizes of the increases, are detailed in the chart below:




                                    581
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
          Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 594 of 905




          2128. In the weeks leading up to the price increases on Etodolac, Aprahamian was in

frequent communication with his contacts at Teva (Nisha Patel) and Sandoz (CW-3) to

coordinate.225 Similarly, and at the same time, Perfetto was colluding with his contact at Perrigo,

Boothe, regarding Hydrocortisone Valerate Cream.

          2129. For example, on July 30, 2013, Perrigo notified its customers that it was

increasing prices on a number of different products, including Hydrocortisone Valerate Cream.

Notably, at the same time that Perrigo was colluding with Taro on Hydrocortisone Valerate, it

was also colluding with other competitors regarding different products on its price increase list,

including Promethazine HCL Suppositories (Actavis and G&W) and Ciclopirox Solution (G&W

and Sandoz). These products are discussed in detail in later Sections of this Complaint.

          2130. Two days later, on August 1, 2013, Aprahamian instructed a colleague at Taro to

begin implementing price increases on Hydrocortisone Valerate and Etodolac. Aprahamian

stated,                                                  Not wanting to provide the details in writing,

Aprahamian concluded:

          2131. In the days leading up to the Taro increases, Aprahamian exchanged several calls

with Nisha Patel and CW-3 regarding Etodolac, while Perfetto was coordinating with Boothe

about Hydrocortisone Valerate. At least some of those calls are detailed in the chart below:




225
      The collusive relationship and interactions between Taro, Sandoz, and Teva with regard to the drugs Etodolac
      and Etodolac ER are addressed in greater detail above.
                                       582
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 595 of 905




       2132. After this series of communications, on August 9, 2013, Taro followed the

increases on Hydrocortisone Valerate and Etodolac and published WAC pricing that matched its

competitors.

       2133. After the August 2013 Increases, several customers voiced concerns over the size

of the increases on Hydrocortisone Valerate Cream. For example, after receiving Perrigo’s

notification on July 30, 2013, one customer e-mailed P.H., a sales executive at Perrigo, asking,



Knowing that there was no real justification for the increase, P.H. responded simply,



       2134. Similarly, on July 31, 2013, T.P., a sales executive at Perrigo, received some

pushback from Walgreens about the Hydrocortisone Valerate price increases. T.P. passed that

information along to his supervisor, Wesolowski, a senior Perrigo executive, stating:




                                    583
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 596 of 905




               4.      Triamcinolone Acetonide Paste

       2135. As of October 2013, Rising and Taro were the two competitors in the market for

Triam Paste and each maintained approximately 50% market share.

       2136. In October 2013, Rising was considering implementing a price increase on Triam

Paste. Prior to increasing the price, CW-2, then a senior sales and marketing executive at Rising,

reached out to D.S., a Taro sales executive, to discuss the increase. These calls are detailed in

the chart below.




       2137. Two days after the final call detailed above, on October 16, 2013, Rising

increased its WAC pricing for Triam Paste by 25%. Two weeks later, on November 1, 2013,

Taro published increased WAC pricing that matched Rising’s pricing exactly.

       2138. Prior to implementing the increase, Aprahamian of Taro described in an internal

e-mail that Taro was              its prices                                          and noted that

the risk of losing business was         Indeed, the risk was       because CW-2 and D.S. had

discussed the increase in advance and Taro had confidence that Rising would respect its market

position and not poach its customers.

               5.      Acetazolamide Tablets

       2139. Since at least 2010, Taro and Lannett have been the only major suppliers of

Acetazolamide Tablets. Taro and Lannett both supply the 250mg dosage and Taro is the only

major supplier of the 125mg dosage.




                                    584
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 597 of 905




       2140. Since 2010, Taro and Lannett have coordinated three lockstep price increases on

Acetazolamide: in December 2010, April 2012, and late fall 2013. The graph below shows both

the lockstep nature of the price increases and their growth in size:




       2141. Since at least 2010, each time Taro increased the WAC price of its 250mg dosage

of Acetazolamide, it also increased the WAC of its 125mg dosage.

       2142. At the start of 2010, Taro and Lannett’s WAC prices for the 250mg dosage of

Acetazolamide were $34.21 and $32.70, respectively. These prices remained unchanged until

December 2010 when Taro and Lannett raised their prices to almost identical levels within two

days of each other. On December 6, 2010, Taro increased its WAC price for the 250mg dosage

by 15% to $40.48. Two days later, on December 8, 2010, Lannett increased its WAC by 24.26%

to $40.75.




                                    585
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 598 of 905




       2143. The day that Taro increased its prices, December 6, 2010, J.F., a member of

Lannett’s Board of Directors and an executive at a generics wholesaler, e-mailed K.S., a senior

sales and marketing executive at Lannett, about the               that

                     K.S. responded early the next morning stating,



       2144. By April 2012, Taro and Lannett were ready to impose a larger price increase.

On April 3, 2012 at 7:37 in the morning, Blashinsky, then a senior Taro marketing executive,

called K.S. at Lannett. The call lasted one (1) minute. That same day, Taro increased its WAC

price for the 250mg dosage by 44.5% to $61.43. Lannett followed and matched Taro’s increase

two (2) days later on April 5, 2012. M.B. and K.S. would not speak again until May 9, 2012.

       2145. The day of the Taro increase, a Cardinal representative called D.S., a sales

executive at Taro, and told him that the customer would be putting Acetazolamide Tablets, as

well as other Taro products, out to bid unless the company agreed not to increase prices on those

products. D.S. summarized the call in an e-mail to Blashinsky and asked him how to respond.

Blashinsky replied that Acetazolamide was one of several                  and that the pricing on

the product should                  What Blashinsky meant was that Taro had an understanding

with Lannett that Lannett would follow Taro’s price increase and it would not poach any of

Taro’s customers. On April 10, 2012, Taro submitted reduced pricing to Cardinal for several of

the products, but the price of Acetazolamide remained unchanged.

       2146. Also on April 3, 2012, Tracy Sullivan., a Lannett sales executive, e-mailed her

supervisor, K.S., about bidding on a Target RFP and listed several products including

Acetazolamide for which Taro was the current supplier. Consistent with the ongoing agreement

with Taro, K.S. directed Sullivan not to bid on the Acetazolamide business. The next day,

                                    586
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 599 of 905




April 4, 2013, Lannett submitted a response to the Target RFP that did not include

Acetazolamide.

       2147. In March 2013, Taro hired Aprahamian as a senior sales and marketing executive.

Aprahamian and A.B., a senior-most executive officer at Lannett, had a social relationship that

preceded Aprahamian’s tenure at Taro. The two men met up for meals, contemplated joining a

horse racing investment group, and did other favors for each other.

       2148. Shortly after Aprahamian began working at Taro, in the late fall of 2013, that

relationship became collusive and Taro and Lannett coordinated to again raise the price of

Acetazolamide – this time by raising it more than 220%.

       2149. In the months leading up to the increases, representatives of Taro and Lannett had

the opportunity to discuss and coordinate the late fall 2013 price increases in person at trade

association meetings and other social occasions.

       2150. For example, from August 10 to August 13, 2013, the NACDS held its Total

Store Expo in Las Vegas, Nevada. Representatives from Taro, including Aprahamian and D.S.,

and representatives from Lannett, including Sullivan, K.S., A.B., and M.B., a Lannett business

and development manager, attended the conference. Further, representatives from Sun

Pharmaceuticals, Taro’s parent company, also attended, including G.S., a senior executive, and

S.K., a sales executive.

       2151. After the conference, on August 16, 2013, M.B. of Lannett and J.F., a Lannett

Board member, had dinner with G.S. and S.K. of Sun. M.B. of Lannett followed up by e-mail a

few days later thanking G.S. for dinner and also

                            M.B. further noted that




                                    587
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 600 of 905




        2152. Representatives from Taro and Lannett also attended the GPhA Fall Technical

Conference in Bethesda, Maryland from October 28 through October 30, 2013.

        2153. Approximately two weeks later, on November 15, 2013, A.B. of Lannett called

Aprahamian twice. Both calls lasted two (2) minutes. A.B. called Aprahamian again the next

day, on November 16, 2013. The call lasted one (1) minute. According to available phone

records, the calls on November 15, 2013 were the first calls between the two competitors since

August 22, 2012, as well as the first time that they had spoken by phone since Aprahamian

joined Taro.

        2154. Shortly after these calls, on November 26, 2013, Lannett raised its WAC price on

Acetazolamide by 275.5% to $230.65.

        2155. Following the increase, Lannett customers reached out to Taro asking the

competitor to bid on Acetazolamide. Consistent with its ongoing understanding with Lannett,

Taro turned the business away.

        2156. For example, Wal-Mart, a Lannett customer, e-mailed D.S. of Taro on

November 26, 2013, asking if Taro was interested in bidding on its Acetazolamide business. In

response, Aprahamian sent an internal e-mail to D.S., and others at Taro, instructing them

                                                                   Aprahamian further advised

that they should

        2157. Later that same day, another Lannett customer, Meijer, reached out to S.B., a Taro

sales executive, asking for a bid on Acetazolamide. S.B. responded,



                                 But that explanation was a lie; Taro was not having supply issues

at that time.

                                    588
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 601 of 905




       2158. Following Lannett’s increase, Taro’s customers, including Cardinal, McKesson,

and Morris & Dickson, tried to increase their Acetazolamide orders with Taro at the lower

pricing, anticipating that Taro might try to raise its prices as well. Aprahamian told Taro’s

supply chain personnel to monitor these increased orders and cut them to historical levels. He

explained that



       2159. On December 4, 2013, Econdisc, a GPO customer, asked Sullivan of Lannett why

the company had increased its pricing on Acetazolamide, noting

                    Sullivan drafted a response that blamed the increases on general market

conditions and higher costs of production and forwarded the draft to R.F., a Lannett marketing

manager, asking                      R.F. responded:




       2160. Later that day, Sullivan replied to Econdisc stating that Lannett raised the price on

Acetazolamide because



       2161. At the same time customers were reacting to Lannett’s increase, Taro was in the

midst of implementing its own price increase. On December 1, 2013, Aprahamian e-mailed

pricing information for the Acetazolamide increase to the Taro sales team and asked them to
                                              589
                      FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 602 of 905




coordinate getting Taro’s price increase letters out. Taro sent the letters to its customers on

December 11 and December 12, 2013.

         2162. On December 13, 2013, Taro raised its WAC price on the Acetazolamide 250mg

dosage by 226.5% to match Lannett’s pricing at $230.65.

         2163. The next day, on December 14, 2013, Aprahamian called A.B. of Lannett. The

call lasted two (2) minutes. Aprahamian and A.B. would not speak again until April 8, 2014,

according to available phone records.

         2164. Taro held firm to its increase even when a large distributor, McKesson, asked for

a price reduction. In support of a price reduction, McKesson noted that one of Taro’s

competitors could sell Acetazolamide for 18.42% below McKesson’s current contract price.

Aprahamian responded that

                                                                        and suggested that the

McKesson representative                                         McKesson subsequently closed the

issue.

         2165. Similarly, on December 16, 2013, Taro’s customer, MMCAP, e-mailed asking

why Taro had increased pricing on Acetazolamide. L.R., a business analyst at Taro, forwarded

the request to M.L., a Taro pricing executive, asking for advice on how to respond. M.L.

instructed L.R. to tell MMCAP the increase was

         2166. That same day, on December 16, 2013, in a Sales and Marketing conference call,

Aprahamian noted to the invitees, including M.L., that the Acetazolamide pricing adjustments



         2167. Taro’s and Lannett’s revenue from Acetazolamide grew substantially with the

coordinated price increases. In 2012, total sales for Acetazolamide were $16,480,000. Revenue

                                      590
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 603 of 905




from sales in 2013 rose to $21,270,000 and, in 2014 after the late fall 2013 price increases, total

sales of Acetazolamide reached $60,680,000.

       2168. Throughout the period of the price increases referenced above, Lannett and Taro

maintained a virtually even split of the 250mg market, with each having around 50% of the

market. Overall, combining the markets for the 125mg dosage and 250mg dosage, Taro had

approximately 56% of the total market and Lannett had 43%.

               6.      Desonide Ointment

       2169. As discussed in detail above in an earlier Section, Taro and Perrigo coordinated to

significantly raise prices on Desonide Ointment in May 2013. At the same time, Taro and

Perrigo were also speaking with Sandoz about Desonide Ointment, knowing that Sandoz had

plans to re-enter the market.

       2170. Indeed, as early as March 2013, Sandoz began discussing its potential re-entry

into the market for Desonide Ointment both internally and with its competitors.

       2171. For example, on March 28, 2013, M.A., a Sandoz marketing executive, sent an

internal e-mail, including to CW-3, stating



                                                      CW-3 immediately forwarded the e-mail to

Kellum.

       2172. The next morning, on March 29, 2013, CW-3 called Kellum and they spoke for

seven (7) minutes. CW-3 then spent the next twenty-five minutes communicating alternately

with Aprahamian and with his superiors at Sandoz. After each call with Aprahamian, CW-3

would immediately hang up and call either Kellum or CW-1. This call pattern is detailed in the

chart below:


                                    591
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 604 of 905




       2173. The next business day, on April 1, 2013, CW-3 called T.P. of Perrigo – the other

competitor for Desonide Ointment – and they spoke for seventeen (17) minutes. During that

call, T.P. provided CW-3 with a list of products, including Desonide Ointment, for which Perrigo

had recently increased prices. Notably, however, Perrigo had not yet increased pricing on

several of those products, including Desonide Ointment. CW-3’s contemporaneous notes from

that call are detailed below:




       2174. Later that day, CW-3 typed up the information into an e-mail and forwarded it

internally, including to Kellum:




                                    592
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 605 of 905




       2175. The next day, April 2, 2013, CW-3 called Aprahamian and they spoke for six

(6) minutes. CW-3 hung up and immediately called T.P. of Perrigo. The call lasted five

(5) minutes. On these calls, and as discussed in detail in an earlier Section, the competitors

spoke about the products that Taro planned to increase prices on in May 2013, including

Desonide Ointment. CW-3’s contemporaneous notes from these calls reflect as much:




       2176. Several months later, after both Taro and Perrigo had implemented their price

increases on Desonide Ointment, Sandoz was readying to re-enter the market. On December 18,

2013, M.A., a marketing executive at Sandoz, sent the following internal e-mail summarizing the

facts surrounding the re-launch:




                                    593
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 606 of 905




         2177. That same day, CW-3 of Sandoz called T.P. of Perrigo and they spoke for five

(5) minutes. CW-3 hung up and called CW-1 twice. First thing the next morning, on

December 19, 2013, CW-3 called T.P. again. The call lasted one (1) minute. CW-3 hung up and

immediately called CW-1 and they spoke for four (4) minutes. Later that day, CW-3 spoke with

Aprahamian at Taro. The call lasted fifteen (15) minutes.

         2178. On January 6, 2014, Sandoz held a Commercial Operations call during which they

discussed, among other things, the Desonide Ointment re-launch. In particular, they discussed

the market share breakdown between Taro and Perrigo, Sandoz’s target market share, and the

anticipated re-launch date of January 17, 2014. CW-3’s contemporaneous notes from the call are

below:




         2179. Two days later, on January 8, 2014, CW-3 called T.P. of Perrigo. The call lasted

one (1) minute. The next day, on January 9, 2014, CW-3 called T.P. again and they spoke for

nearly sixteen (16) minutes. During that call, T.P. provided CW-3 with Perrigo’s non-public


                                      594
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 607 of 905




pricing for Desonide Ointment at various customers. T.P. also warned CW-3 not to go after

Walgreens. CW-3’s contemporaneous notes from that call are below:




       2180. Immediately upon hanging up with T.P., CW-3 called Aprahamian and they spoke

for nine (9) minutes. That same day, Perfetto of Taro and Boothe of Perrigo also exchanged two

calls lasting six (6) minutes and twenty-nine (29) minutes, respectively.

       2181. On January 16, 2014 – the day before Sandoz’s anticipated re-launch – CW-3

called T.P. of Perrigo and they spoke for ten (10) minutes. CW-3 hung up and immediately

called CW-1. The call lasted eight (8) minutes. A few days later, on January 22, 2014,

Aprahamian called CW-3. The call lasted one (1) minute. On January 24, 2014, CW-3 returned

Aprahamian’s call and they spoke for twenty-two (22) minutes.

       2182. On these calls, T.P. of Perrigo and Aprahamian of Taro provided CW-3 with non-

public pricing for Desonide Ointment at various customers. The competitors also discussed

which customers they would agree to cede to Sandoz. CW-3 contemporaneously listed this

information in his Notebook and placed check marks next to the customers that Perrigo and Taro

agreed to give up to Sandoz. These notes are below:




                                    595
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 608 of 905




       2183. In accordance with their agreement, on January 28 and January 29, 2014, Sandoz

submitted bids for Desonide Ointment to Taro’s customers Econdisc, McKesson, and Omnicare,

and to Perrigo’s customer, Rite Aid. In each instance, the competitors declined to reduce their

pricing to retain the business. As a result, the customers awarded their Desonide Ointment

business to the new entrant, Sandoz.

       2184. On February 13, 2014, Sandoz was presented with the opportunity to supply

Cardinal with Desonide Ointment. Not wanting to disturb the delicate market balance it had

negotiated with its competitors, CW-1 responded,




               7.     Taro’s June 2014 Price Increases

       2185. Building on its successes in 2013, Taro set its sights even higher in 2014,

implementing a number of significant price increases, including several of the largest WAC

increases across the industry that year. As they had done in the past, Aprahamian and Perfetto

focused their efforts on increasing prices on those products where they had strong relationships

and ongoing understandings with individuals at competitor companies.

                                    596
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 609 of 905




       2186. For example, in April 2014 Taro capitalized on its relationships with Teva and

Sandoz to significantly raise prices on Ketoconazole Cream and Tablets. Aprahamian

coordinated with Nisha Patel of Teva and CW-3 of Sandoz, while CW-1 of Sandoz also

communicated directly with Patel. The collusion on Ketoconazole is discussed in detail

elsewhere in this Complaint.

       2187. Shortly thereafter, in June 2014, Taro increased pricing on several different

products (the “June 2014 Increases”). Some of these products had also been the subject of

coordinated increases in 2013 – including Carbamazepine ER Tablets (with Sandoz) and

Hydrocortisone Valerate Cream (with Perrigo). As a result of these increases, Taro expected

approximately $289 million in additional revenues – more than 2 ½ times what Taro had

expected from the May 2013 Increases. Several of these products, their corresponding WAC

increases, and Taro’s competitors are detailed in the chart below:




       2188. As it had done in the past, Taro communicated with several of its competitors in

advance of the June 2014 Increases and, consistent with their ongoing understandings, the

competitors agreed to follow with comparable price increases of their own.

                                    597
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 610 of 905




       2189. For example, on May 14, 2014, Taro had finalized its list of products to include in

the June 2014 Increases and Aprahamian forwarded the list to K.S., a senior executive at Taro,

for his review and approval. That same day, Aprahamian exchanged eight (8) text messages and

one five (5) minute phone call with Patel of Teva. Taro overlapped with Teva on seven (7) of

the June 2014 Increase products – including Fluocinonide, Carbamazepine, Clotrimazole, and

Warfarin.

       2190. After speaking with Aprahamian, Patel directed a colleague to create a list of

future Teva price increase candidates based on a set of instructions and data she had given to her

Teva colleague. On May 28, 2014, that colleague sent her a list titled “2014 Future Price

Increase Candidate Analysis.” The list included several drugs from Taro’s June 2014 Price

Increase list – with the notation “Follow/Urgent” listed as the reason for the increase. Notably,

however, Taro had not yet increased prices on those drugs or notified its customers that it would

be doing so. The relevant portions of that spreadsheet are set forth below:




       2191. Similarly, on Friday May 15, 2014, the day after Taro finalized its June 2014

Increase list, Aprahamian called CW-3 of Sandoz and the two competitors spoke for fifteen (15)

minutes. Taro overlapped with Sandoz on seven of the June 2014 Increase products – including

                                    598
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 611 of 905




Carbamazepine ER Tablets and various formulations of Clobetasol Propionate. The following

Monday, on May 19, 2014, CW-3 sent an internal e-mail, including to Kellum and CW-1,

advising them of the Taro increases:




       2192. Notably, the source of the information was not “a customer,” but his competitor,

Aprahamian. Further, Taro had not yet increased pricing on these products and would not do so

for another several weeks. Later that day, CW-3 called Aprahamian. The call lasted one

(1) minute.

       2193. Further, on May 27, 2014, Aprahamian exchanged three calls with M.C., a sales

executive at Wockhardt, including one call lasting nine (9) minutes. Taro overlapped with

Wockhardt on one June 2014 Increase product – Clobetasol Solution. That same day, ABC

reached out to C.U., a sales executive at Taro, asking for a bid on Clobetasol Solution because

Wockhardt was having issues with the FDA. Having spoken with M.C. earlier in the day and

knowing that the competitors had discussed coordinating a price increase on the product,

Aprahamian responded,



       2194. On June 2, 2014, Taro sent letters to its customers notifying them of the

June 2014 Increases. The next day, on June 3, 2014, Taro published new WAC pricing for the
                                              599
                     FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 612 of 905




affected products. In the days leading up to these actions by Taro, and in the days that followed,

Aprahamian and Perfetto reached out to their competitors – Sandoz, Perrigo, Actavis, Teva,

Hi-Tech, Wockhardt, Mylan, and Amneal – to discuss the increases and limit competition

between them. These communications are detailed in the chart below:




       2195. After receiving notification of the increases, several customers complained to

Taro about the size of the increases. However, confident in their strategy – and the strength of

the ongoing understandings they had with their competitors – Aprahamian advised his colleagues

that Taro should stay the course and stick with the plan.

       2196. For example, on June 24, 2014, McKesson e-mailed Taro stating,




                                    600
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 613 of 905




                                          E.G., a Taro sales executive, forwarded McKesson’s

e-mail to Aprahamian who responded,

                        E.G. replied,                                 and Aprahamian stated,



       2197. Similarly, on June 27, 2014, ABC sent out a request for bids on multiple products,

including several that Taro had increased prices on, and cited the reason as

             C.U., a sales executive at Taro, forwarded the ABC request internally, stating that

he had left a message with the ABC representative to discuss the request. A.L., a Taro pricing

executive, responded:



                                   To that, Aprahamian replied:



       2198. Sandoz also received the ABC request on June 27, 2014. Kellum forwarded it

internally, including to CW-1, stating simply:                    Although CW-1 already knew

that Taro had increased prices, he responded to Kellum's e-mail asking,

                Kellum replied,         and CW-1 quickly answered,

             Kellum responded sarcastically:                          Of course, and consistent

with past practice and the ongoing understanding between the two competitors, Kellum and CW-

1 did not want bid at CVS. Further, on July 1, 2014, Kellum emailed the larger Sandoz team

about the ABC request stating,




                                    601
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 614 of 905




       2199. Not surprisingly given Taro’s understandings with its competitors, on July 11,

2014, ABC e-mailed C.U. to advise him that Taro had retained all of its business at ABC because

                                  C.U. forwarded the e-mail along to Aprahamian, stating

excitedly,        Aprahamian then forwarded the e-mail to Perfetto stating:



       2200.   Consistent with past practice, and their ongoing understandings, the competitors

uniformly followed the July 2014 Increases and matched Taro’s increased WAC pricing. These

competitor price increases, and their corresponding dates, are detailed in the chart below:




                                    602
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 615 of 905




       2201. The products on which Taro and Teva conspired above. The following

Sections explore in further detail the non-Teva overlap products that are the subject of this

Complaint – Carbamazepine ER Tablets, Clobetasol Propionate, Hydrocortisone Valerate

Cream, and Phenytoin Sodium ER Tablets.

               8.      Carbamazepine ER Tablets and Clobetasol Propionate

       2202. Clobetasol Propionate (“Clobetasol”), also known by the brand name Temovate,

is a corticosteroid that comes in various formulations and is used to treat skin conditions such as

eczema, contact dermatitis, seborrheic dermatitis, and psoriasis.

       2203. In 2012, the annual market for Carbamazepine ER Tablets in the United States

exceeded $100 million.

       2204. At that time, Taro and Sandoz were the principal competitors in the market for

Carbamazepine ER.

       2205. As detailed above in earlier Sections, Taro and Sandoz have a long history of

collusion on Carbamazepine ER – dating back to 2009 when Taro entered the market as the first-

to-file generic and Sandoz entered as the AG. At that time, CW-4 of Sandoz coordinated with

D.S. of Taro to allocate the market as both companies entered the market. Similarly, in

May 2013, CW-3 of Sandoz colluded with Aprahamian of Taro to increase prices on

Carbamazepine ER – along with a list of other products that Taro and Sandoz overlapped on.

       2206. Given that history, not surprisingly, when Taro added Carbamazepine ER to its

June 2014 Price Increase list, it described the increase as         risk.

       2207. As of June 2014, Sandoz and Hi-Tech were Taro’s primary competitors on the

various formulations of Clobetasol, including the Cream, Emollient Cream, Gel, Ointment, and

Solution. In addition, Wockhardt marketed the Solution.


                                    603
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 616 of 905




        2208. As detailed above, Taro spoke with each of these competitors in the days leading

up to the increases on Carbamazepine ER and Clobetasol. The sequence and timing of these

calls is listed in the chart below:




        2209. After Taro’s price increases for Carbamazepine ER and Clobetasol were

announced, and consistent with their ongoing understandings, Taro’s competitors declined

opportunities to bid on customers so as not to take advantage of Taro’s price increases, except in

those circumstances where they sought additional market share to meet their fair share targets.

        2210. For example, on June 4, 2014, Wal-Mart e-mailed Sandoz asking whether it

would like to submit a bid for Carbamazepine ER because Wal-Mart had received a price

increase from Taro. Wal-Mart followed up on the request again on June 10, 2014. L.B., a sales

executive at Sandoz, e-mailed the request to Kellum asking,



                                                               Not wanting to bid, and instead

planning to take a price increase as well, Kellum suggested a pretext:




                                    604
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 617 of 905




       2211. Also on June 4, 2014, Cardinal e-mailed Sandoz asking it to bid on its Clobetasol

business as a result of the Taro price increase. Kellum responded similarly:




       2212. Further, on June 23, 2014, McKesson presented Sandoz with an opportunity to

take on additional business for several products, including both Clobetasol and Carbamazepine

ER. K.K., a senior sales executive at Sandoz, responded to the customer:




                     Less than five minutes later, Kellum responded to K.K. (without copying

the customer) stating:



K.K. replied:

                         The next day, K.K. responded to McKesson, raising the familiar refrain:




       2213. Throughout June 2014, Aprahamian exchanged several calls with his contacts at

Taro’s principal competitors on Carbamazepine ER and Clobetasol – Sandoz and Hi-Tech – to

discuss the increases and coordinate their actions.

       2214. For example, on June 6, 2014, Aprahamian called E.B., a senior sales and

marketing executive at Hi-Tech twice. Both calls lasted one (1) minute. These were the first

calls ever between the two competitors according to the available phone records. Then, on

June 9, 2014, Aprahamian and E.B. exchanged two more calls, including one call lasting ten (10)

                                    605
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 618 of 905




minutes. The next day, on June 10, 2014, E.B. met in-person with B.K., a senior executive at

Akorn, and S.G., a sales executive,                          regarding Clobetasol.

       2215. On June 20, 2014, Aprahamian engaged in a series of communications with both

CW-3 of Sandoz and E.B. of Hi-Tech. Each time that CW-3 hung up with Aprahamian, he

immediately called his supervisor, Kellum, to report the conversations. This call pattern is

detailed in the chart below:




       2216. During these calls, upon information and belief, Aprahamian provided CW-3 with

Taro’s new non-public prices, by class of trade, for Carbamazepine ER, the various formulations

of Clobetasol, and Fluocinonide (discussed above). In all, Aprahamian identified more than

seventy (70) different price points for these products. CW-3 took contemporaneous notes of

these conversations in his Notebook. A snapshot of these notes is pictured below:




                                    606
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 619 of 905




                             607
            FILED WITH REDACTIONS – PUBLIC VERSION
MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 620 of 905




       2217. When CW-3 conveyed the price points to Kellum and CW-1, Kellum was

shocked by the size of the increases and asked CW-3 to go back and confirm with Aprahamian

that the information was correct. Indeed, Taro had increased WAC pricing on certain

formulations of Clobetasol by more than 1000%. When CW-3 called Aprahamian to confirm, he

placed a  next to each price point that he confirmed. When CW-3 later conveyed this

information to Kellum, he wrote a second  next to each of the price points. Armed with this

information, Kellum then directed CW-3 to tell Aprahamian that Sandoz would follow and

remarked:

       2218. Similarly, after E.B.’s conversations with Aprahamian, on June 24, 2014, Hi-Tech

held an internal                                         which E.B. attended. The agenda for

the call was




       2219. Over the next several days, Hi-Tech held several internal meetings during which

they discussed the Clobetasol price increase – including on July 1, July 2, and July 8. E.B.

                                    608
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 621 of 905




attended all three meetings. On July 8, the day of the third meeting, E.B. called Aprahamian.

The call lasted one (1) minute. Less than a half hour later, Aprahamian called CW-3 of Sandoz.

The call lasted one (1) minute.

       2220. Three days later, on July 11, 2014, Hi-Tech sent letters to its customers notifying

them that it was increasing WAC pricing on the various formulations of Clobetasol effective

August 9, 2014. The new pricing matched Taro’s pricing exactly. That same day, Aprahamian

exchanged two calls with CW-3 – lasting three (3) minutes and five (5) minutes – and two calls

with E.B – each lasting one (1) minute. Notably, these were the last calls that Aprahamian and

E.B. exchanged, according to the available phone records.

       2221. Shortly after Hi-Tech increased its price on Clobetasol, the other competitors

followed suit. On July 18, 2014, Sandoz increased its WAC pricing on Clobetasol to match both

Taro and Hi-Tech. On August 26, 2014, it raised its WAC pricing on Carbamazepine ER to

match Taro. Further, on September 2, 2014, Wockhardt increased its WAC pricing on

Clobetasol Solution to match Taro, Hi-Tech, and Sandoz. As had been the pattern, Aprahamian

spoke with both CW-3 of Sandoz and M.C. of Wockhardt in advance of these price increases.

These calls are detailed in the chart below:




       2222. Notably, after the calls highlighted above, Aprahamian and M.C. of Wockhardt

would not speak again by phone until June 9, 2015, according to the available phone records.

       2223. In addition to coordinating pricing for Carbamazepine ER Tablets with

competitors, Taro coordinated price increases for Carbamazepine Chewable Tablets and
                                    609
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 622 of 905




Carbamazepine Tablets in 2014. A March 2014 internal Taro document concerning

Carbamazepine Chewable Tablets observed that                                             In June

2014, Taro increased WAC prices for Carbamazepine Chewable Tablets. In the subsequent three

months, Apotex, Teva, and Torrent imposed identical price increases. Similarly, in July 2014,

Taro increased prices for Carbamazepine Tablets, and was followed by Apotex, Teva, and

Torrent.

       2224. Throughout this period, Taro, Sandoz, Teva, Apotex, and Torret met at trade

conferences and communicated directly with each other in furtherance of the Fair Share

Agreement.

       2225. In early June 2014, Taro increased prices on Carbamazepine ER Tablets,

Carbamazepine Tablets, and Carbamazepine Chewable Tablets. On May 14, 2014, before those

increases, Nisha Patel of Teva exchanged eight (8) text messages and a phone call with Ara

Aprahamian of Taro. After speaking with Aprahamian, Patel directed a colleague to create a list

of price increase candidates, which designated Carbamazepine as                    On June 3,

2014, the day Taro increased prices, Patel and Aprahamiam communicated several times.

Subsequently, on June 5, Dave Rekenthaler of Teva communicated by text message with J.H.,

SVP and General Manager at Apotex. On June 17, Rekenthaler and J.H. had an eight minute

phone call.

       2226. Apotex announced its increased WAC price for Carbamazepine products on July

14. J.H. at Apotex and Rekenethaler at Teva had spoken again on July 3, before the increase,

and then again on July 15, after the increase. Patel of Teva spoke with Aprahamian of Taro for

approximately 21 minutes on July 29.




                                    610
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 623 of 905




       2227. On August 27, 2014, Patel and Aprahamian spoke again by telephone. On August

28, 2014, Teva announced increased WAC prices for Carbamazepine products. On September

11, 2014, T.C., Teva Senior Director of Sales, and K.G., Torrent VP of Sales, communicated by

phone. The next day, on September 12, the next day, Torrent announced increased WAC prices

for Carbamazepine products. That same day, Patel of Teva and Aprahamian of Taro spoke. J.H.

of Apotex spoke with Dave Rekenthaler of Teva on Septemnber 8, 10, 25, and 27, and with

Maureen Cavanaugh, Teva’s SVP of Sales and Marketing, on Septemebr 18.

               9.      Hydrocortisone Valerate Cream

       2228. The two competitors on Hydrocortisone Valerate Cream were Taro and Perrigo.

As detailed above in an earlier Section, Boothe of Perrigo colluded with Perfetto of Taro to raise

the price of Hydrocortisone Valerate Cream in August 2013, including raising WAC pricing by

351% on certain formulations. Building on this success, the competitors colluded to raise the

price again in June 2014.

       2229. As detailed above, on June 3, 2014, Taro published increased WAC pricing for

the June 2014 Increase products, including Hydrocortisone Valerate. That same day, M.C., a

sales executive at Perrigo, sent an internal e-mail advising of the Taro price increases.

Wesolowski, a senior executive at Perrigo, responded stating:

             That same day, Boothe and Perfetto exchanged four phone calls, including one call

lasting five (5) minutes. Two days later, on June 5, 2014, Boothe followed up with Perfetto

again. The call lasted two (2) minutes.

       2230. On July 14, 2014, A.F., a sales executive at Perrigo, sent an internal e-mail asking

for a list of products that were due for a price increase. The next day, on July 15, 2014, D.B., a




                                    611
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 624 of 905




Perrigo pricing executive responded

                                                      Hydrocortisone Valerate was on the list.

        2231. Over the next several days, Boothe and Perfetto exchanged several calls during

which they discussed the price increase on Hydrocortisone Valerate, as well as other products.

These calls are detailed in the chart below:




        2232. After the lengthy twenty-six (26) minute call between Boothe and Perfetto on

July 21, 2014, Perrigo notified its customers on July 22, 2014 that it would be increasing its

WAC pricing on a list of products, including Hydrocortisone Valerate, effective July 24, 2014.

Notably, Perrigo was also colluding with competitors regarding other products on its list –

Econazole Nitrate Cream (with Taro and Teligent) and Hydrocortisone Acetate Suppositories

(with G&W). These products are discussed in detail below in subsequent Sections.

                 10.       Phenytoin Sodium ER Capsules

        2233. Throughout the spring and summer of 2014, there were four competitors in the

Phenytoin Sodium market: Taro, Mylan, Amneal, and Taro’s parent company, Sun.

        2234. In early April 2014, Taro began formulating its list of products for the June 2014

Increases. On April 3, 2014, Aprahamian exchanged an e-mail with A.S., a pricing executive at

Taro, concerning Phenytoin Sodium pricing and, by April 7, 2014, Taro had added the product to

its price increase list.

        2235. Three days later, on April 10, 2014, Aprahamian and M.A., a Mylan sales

executive, exchanged two calls lasting two (2) minutes and ten (10) minutes, respectively.
                                     612
                    FILED WITH REDACTIONS – PUBLIC VERSION
        MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 625 of 905




Notably, the competitors would not speak again by phone until June 4, 2014, one day after Taro

increased its pricing on Phenytoin Sodium.

       2236. On April 16, 2014, Walgreens – an Amneal customer – e-mailed Taro asking for a

bid on Phenytoin Sodium. After an internal discussion regarding market shares, Aprahamian

responded on April 20, 2014 stating:

           Similarly, on April 24, 2014, Walgreens also e-mailed Mylan, another competitor in

the market, asking for a bid on the product.

       2237. Between April 26 and 29, 2014, NACDS held its annual meeting in Scottsdale,

Arizona. Key representatives from Taro, Mylan, Amneal, and Sun attended the conference. The

attendees included Aprahamian and Perfetto of Taro, Jim Nesta, a senior pricing and sales

executive at Mylan, S.R., a pricing executive at Amneal, and G.S., a senior executive at Sun.

       2238. While attending the NACDS annual meeting, the competitors had numerous

opportunities at various programming and social events to discuss Phenytoin Sodium, along with

other products on which they competed. Indeed, between April 27 and April 29, Nesta of Mylan

and S.R. of Amneal exchanged at least twenty-two (22) phone calls and text messages. Further,

on April 29, 2014, while still at the NACDS meeting, Aprahamian sent an e-mail to S.I., an

administrative clerk at Taro, asking,



       2239. One month later, on May 29, 2014, the Pricing and Contracts (“P&C”) team at

Mylan generated a Daily Report listing the Mylan opportunity at Walgreens on Phenytoin

Sodium. In the report, Mylan noted that it could supply in July 2014 and identified the product

as                                      Notably, no generic manufacturer of Phenytoin Sodium

had increased pricing yet, including Amneal.

                                    613
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 626 of 905




       2240. In the days leading up to the generation of the P&C Report, Nesta and M.A., a

sales executive at Mylan, both communicated multiple times with S.R. of Amneal. These

communications are detailed in the chart below:




       2241. Ultimately, Mylan declined to bid on the Walgreens business, refusing to take the

business away from its competitor, Amneal.

       2242. As detailed above, on June 2, 2014 Taro notified its customers that it would be

increasing its prices on the June 2014 Increase products, including Phenytoin Sodium. That

same day, S.R. of Amneal called both M.A. and Nesta several times. Over the next several days,

all three competitors would exchange a number of calls. These are detailed in the chart below:




                                    614
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 627 of 905




       2243. On July 2, 2014, S.K., a sales executive at Sun, sent an internal e-mail advising

G.S., a senior executive at Sun, and others, that Amneal had raised pricing on Phenytoin Sodium.

However, Amneal would not publish its increased WAC pricing until several months later – on

September 1, 2014.

       2244. In the days leading up to July 2, Taro, Mylan, and Amneal continued to

communicate. These calls are detailed in the chart below:




       2245. On July 10, 2014, Wal-Mart e-mailed Mylan requesting a bid on Phenytoin

Sodium because its incumbent supplier had increased its pricing. That same day, M.A. of Mylan

called Aprahamian. The call lasted seven (7) minutes. The next morning, on July 11, 2014,

Aprahamian called S.R. of Amneal. S.R. returned the call a few minutes later and they spoke for

three (3) minutes. Later that day, C.W., a pricing executive at Mylan, sent an internal e-mail

regarding the Wal-Mart opportunity stating:




                                            (emphasis in original).




                                    615
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 628 of 905




       2246. On July 14, 2014, Sun followed its competitors and increased pricing on

Phenytoin Sodium. Similarly, Mylan followed suit on July 16, 2014, increasing its WAC pricing

by 210% to match market pricing.

       2247. On July 31, 2014, Wal-Mart was still looking for a supplier for Phenytoin Sodium

and reached out to Taro asking for a bid. E.G., a Taro sales executive, forwarded the request

along internally, asking                    Although it was confirmed that Taro could, in fact,

supply the customer, A.L., a Taro pricing executive, advised that E.G. respond to the Wal-Mart

request as follows:

                                                                         To that, Aprahamian

replied to A.L. separately stating –

       2248. One month later, on September 1, 2014, Amneal followed and matched its

competitors’ WAC pricing.

               11.     Econazole Nitrate Cream

       2249. In the summer of 2014, there were three competitors in the market for Econazole:

Perrigo, Taro, and Teligent.

       2250. In June 2014, Perrigo began planning a price increase. On June 17, 2014, Boothe

of Perrigo called a Taro employee – likely Perfetto – and they spoke for forty-five (45) minutes.

       2251. One week later, on June 25, 2014, S.B., a sales executive at Taro, sent an internal

e-mail stating that

         and suggested bidding at Associated Pharmacies. On July 8, 2014, Taro put together an

offer for that customer. With regard to Taro’s pricing for the bid, Aprahamian stated:

                                                                                    Notably, the

price of Econazole had not yet gone up – and would not do so for another several weeks.


                                    616
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 629 of 905




       2252. On July 18 and July 19, 2014, Boothe of Perrigo and Perfetto of Taro exchanged

three (3) short calls. The next business day, on July 21, 2014, the two competitors spoke for

twenty-six (26) minutes. On July 22, 2014, T.P. of Perrigo spoke with S.M., a sales executive at

Teligent, for more than five (5) minutes. Three days later, on July 24, 2014, Boothe called

Perfetto again. The call lasted two (2) minutes. Perfetto returned the call and the two

competitors spoke for seven (7) minutes.

       2253. That same day, on July 24, 2014, Perrigo instituted a dramatic price increase for

Econazole. Customers saw increases ranging from 637% to 735%.

       2254. That morning, Aprahamian notified his colleagues at Taro of the development.

He instructed them not to capitalize on any opportunities that might come Taro’s way as a result

of Perrigo’s price increase, saying:

                                                 Aprahamian further instructed his team to

increase Taro’s Econazole price to GPOs to $0.02 under its WAC price with just five (5) days’

notice for all such customers.                                     he added,



       2255. The next day, on July 25, 2014, E.G., a Taro sales executive, placed two (2) calls

to S.M. at Teligent. E.G. called S.M. again on August 12, 2014 and they spoke for nearly five

(5) minutes. The next day, on August 13, 2014, Perfetto spoke with Boothe for eleven (11)

minutes.

       2256. The coordination among the competitors bore fruit quickly. Just two weeks later,

on September 1, 2014, Teligent increased its WAC prices for Econazole to match Perrigo.

Taro’s price increases followed two months later, on November 18, 2014. After the Taro




                                    617
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 630 of 905




increase, a customer forwarded the Taro notification to K.M., a sales executive at Perrigo, stating



       2257. By May 2015, Sandoz was making plans to re-enter the Econazole market,

attracted by the fact that the other players had instituted price increases. CW-3 advocated a re-

launch strategy that considered fair share principles as well as Sandoz’s ongoing understanding

with Perrigo. He advised his colleagues:



       2258. On October 1, 2015, W.W., a Sandoz launch executive, e-mailed CW-3 seeking

intelligence on current prices for various customer accounts in anticipation of the upcoming

Econazole re-launch. Less than an hour later, CW-3 called T.P. at Perrigo and they spoke for

twenty-seven (27) minutes.

       2259. Later that day, CW-3 responded to his colleague’s e-mail with details of Perrigo’s

pricing at Morris & Dickson. Not wanting to put additional details about his conversation with

T.P. in writing, CW-3 copied CW-1, a senior pricing executive at Sandoz, stating:




       2260. On November 30, 2015, Sandoz bid on the Econazole business at Morris &

Dickson. Perrigo, however, refused to cede the business to Sandoz because it had already given

up one customer to the new entrant and was not inclined to hand over another.

       2261. Intent on working out a deal with the market share leader, CW-3 and T.P. of

Perrigo exchanged four (4) calls on December 16, 2015. The next day, on December 17, 2015,



                                    618
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 631 of 905




Sandoz contacted Morris & Dickson and convinced the customer to consider a revised offer from

Sandoz. This time, Perrigo ceded the customer to Sandoz.

       2262. When Sandoz’s re-launch of Econazole finally came to fruition in late 2015, it

matched its competitors’ increased WAC prices.

               12.     Fluocinonide .1% Cream

       2263. On January 14, 2014, Perrigo launched Fluocinonide .1% as the first-to-file

generic, giving it 180 days of exclusivity against all other generic competitors, except for the

authorized generic (the “AG”). Two weeks later, on January 31, 2014, Oceanside

Pharmaceuticals (a subsidiary of Valeant Pharmaceuticals, the brand manufacturer, and

hereinafter referred to as “Valeant”) launched the AG of Fluocinonide .1% and published WAC

pricing that matched Perrigo.

       2264. When Valeant entered the market, the company submitted a bid to Publix for

Fluocinonide .1%. After consultation with T.P., a sales executive at Perrigo, and Wesolowski, a

senior Perrigo executive, the company decided to               and gave up the business to

Valeant.

       2265. As the end of Perrigo’s exclusivity approached, Taro and Glenmark both began

making plans to enter the Fluocinonide .1% market. Although Sandoz also had plans to enter,

manufacturing issues would delay its launch until later in 2015.

       2266. On June 3, 2014, Perfetto of Taro exchanged four (4) calls with Boothe of

Perrigo, including one call lasting five (5) minutes.

       2267. On June 9, 2014, A.L., a Taro pricing executive, sent an internal e-mail stating

that Taro was nearing the Fluocinonide .1% launch and

A.L. further stated that


                                    619
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 632 of 905




                                                                        A.L. also explained,

                                                                                          Attached

to the e-mail was a fact sheet about the launch that identified Taro’s target market share goal as

15%. Thereafter, Aprahamian responded to A.L. directly to express his approval of the direction

the pricing executive had given to the sales team, stating simply:

       2268. At the same time, Glenmark was planning its launch and targeting approximately

25% share of the Fluocinonide .1% market.

       2269. Over the next several days, Perfetto of Taro exchanged several calls with Boothe

of Perrigo and Grauso, a senior executive at Glenmark. These calls among the three competitors

are detailed in the chart below:




       2270. On June 25, 2014, Taro submitted an offer to Publix, a Valeant customer, for

Fluocinonide .1%. On June 30, 2014, Publix e-mailed Valeant asking whether the company

wanted to bid to retain the business. S.S., a sales executive at Valeant, forwarded the request

along internally stating that he had spoken with his contact at Publix who told him that Taro




                                             After discussing the issue internally, M.S., a

marketing executive at Valeant, responded with his agreement to act in accordance with the

larger fair share understanding among the Defendants:

                     Thereafter, on July 7, 2014, Publix awarded the business to Taro.
                                    620
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 633 of 905




         2271. In the days leading up to Taro’s and Glenmark’s Fluocinonide .1% launch,

Aprahamian of Taro and Grauso of Glenmark exchanged several calls, including two (2) calls on

July 14, 2014 – the day that both competitors launched the product. These calls are detailed in

the chart below:




         2272. On July 14, 2014, Taro and Glenmark published WAC pricing that essentially

matched each other. Prior to their entry, the generic market was evenly split between Perrigo

(with 56%) and Valeant (with 44%).

         2273. Through the end of July 2014, the competitors continued to communicate with

each other. Aprahamian and Perfetto of Taro exchanged several calls with Grauso of Glenmark,

and Perfetto exchanged several calls with Boothe of Perrigo. These calls are detailed in the table

below:




         2274. During this time, and in accordance with fair share principles, Perrigo and Valeant

both ceded several accounts to the new entrants, Taro and Glenmark.

         2275. For example, on July 14, 2014, Meijer, a Perrigo customer, e-mailed Glenmark to

advise that it was interested in receiving an offer for Fluocinonide .1 %. J.J., a sales executive at

Glenmark, forwarded the e-mail to his colleague Jim Brown, a senior sales executive at
                                              621
                    FILED WITH REDACTIONS – PUBLIC VERSION
     MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 634 of 905




Glenmark, who responded:



        2276. Over the next several days, Glenmark secured awards for Fluocinonide .1 % at

Econdisc, a Valeant customer, and Rite Aid and ABC, both Perrigo customers. With respect to

ABC, when J.C., a Glenmark sales executive, received the customer’s acceptance she forwarded

it along internally, stating,



        2277. After securing these accounts, J.J. of Glenmark followed up with his colleague

Brown regarding Meijer, asking

                                          Brown replied to J.J.’s e-mail stating:




To that, J.J. responded:




        2278. Notably, after Glenmark bid on Fluocinonide .1% at Econdisc, but before it was

awarded the business, the customer e-mailed S.B., a Taro sales executive, asking

                                                                                      After

forwarding the request along internally, S.B. replied to the customer on July 18, 2014 stating that

Taro would not bid for the business. That same day, Aprahamian of Taro spoke with Grauso of



                                    622
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 635 of 905




Glenmark for three (3) minutes and Perfetto of Taro exchanged a one (1) minute call with

Boothe of Perrigo.

           2279. In addition to securing Publix from Valeant in July, Taro also secured business at

Walgreens, Optisource, and McKesson from Perrigo that same month. When Optisource

awarded Taro the business, the customer noted

                                                               Further, in October and

November 2014, Perrigo also gave up its business at Meijer and Omnicare to its competitors.

           2280. Approximately one year later, in September 2015, Sandoz had resolved its

manufacturing issues and was readying to enter the Fluocinonide .1% market. At that time,

Valeant was the market share leader with 43.93% followed by Glenmark (23.79%), Perrigo

(18.33%), and Taro (13.94%).

           2281. On September 18, 2015, W.W., a launch executive at Sandoz, e-mailed Sandoz

sales executives CW-3 and W.G., requesting pricing, usage, and incumbent information for

Fluocinonide .1% at three customers that Sandoz was considering targeting – H.D. Smith, Morris

& Dickson, and Premier. W.W. stated that



           2282. On September 24, 2015, CW-1, a Sandoz senior pricing executive, followed up

regarding W.W.’s request, asking                                   CW-3 responded to CW-1 only

stating,                      That same day, CW-3 called Aprahamian. The call lasted one

(1) minute. An hour and half later, CW-3 called T.P. of Perrigo and they spoke for twenty-three

(23) minutes. Upon information and belief, T.P. provided CW-3 with contract pricing for

Fluocinonide .1% for various customers, including Walgreens, HEB, Target, McKesson, and

Econdisc during this call. None of these customers were CW-3’s customers. Later that day,

                                    623
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 636 of 905




CW-3 e-mailed the information he had obtained from his competitor to CW-1, W.W., and others

at Sandoz.

       2283. A few days later, on September 28, 2015, Sandoz provided CW-3 with an offer

for Fluocinonide .1% to submit to his customer, Morris & Dickson. CW-3 responded stating

                                                                   and then re-forwarded his

e-mail from September 24, 2015.

       2284. The next day, on September 29, 2015, CW-3 called Aprahamian and they spoke

for eleven (11) minutes. After that call, CW-3 sent the following e-mail to CW-1 and others at

Sandoz:




       2285. Thereafter, Sandoz revised its offer to Morris & Dickson and the customer

awarded Sandoz the business. On October 12, 2015, Sandoz also secured the Fluocinonide 1%

business at Wal-Mart, a Taro customer.

              13.     Metronidazole 1% Gel

       2286. In 2013, the annual market for Metronidazole (“Metro”) Gel 1% in the United

States exceeded $120 million.

       2287. Prior to the summer of 2014, Sandoz was the exclusive generic manufacturer of

Metro Gel 1%. In June 2014, Taro began making plans to enter the market and, on July 1, 2014,

Taro launched the product and matched Sandoz’s WAC pricing.


                                    624
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 637 of 905




       2288. In the days leading up to the launch, CW-3 of Sandoz and Aprahamian of Taro

exchanged several calls during which they discussed the launch and Sandoz’s allocation of

customers to the new entrant, Taro. Further, during these calls, Aprahamian told CW-3 that Taro

was targeting 35% market share and identified the customers that it planned to target.

Immediately upon hanging up with Aprahamian, CW-3 reported this information back to his

superiors, CW-1 and Kellum. This call pattern is detailed in the chart below:




       2289. On June 18, 2014, Aprahamian sent an internal e-mail to A.L., a pricing executive

at Taro, stating

                   WBAD is a GPO that purchases generic drugs on behalf of its members,

including ABC and Walgreens. On June 25, 2014, Taro submitted an offer to Walgreens. A few

days later, on June 30, 2014, Taro submitted a separate offer to ABC.

       2290. On the same day that ABC received the offer from Taro, the customer notified

Sandoz that it had received a competitive bid from Taro and asked whether Sandoz would lower

its price to retain the business. S.G., a sales executive at Sandoz, forwarded the request along

internally, including to CW-1 and Kellum. CW-1 responded to S.G. stating:




                                    625
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 638 of 905




                                     Kellum agreed:

       2291. The next day, July 1, 2014, A.H., a sales executive at Sandoz, sent an internal

e-mail stating that he had spoken with WBAD and learned that Taro was

                                 Kellum responded,



                                                                              CW-1 replied:



       2292. Walgreens accepted Taro’s bid on July 2, 2014 and ABC accepted Taro’s bid on

July 7, 2014. WBAD (including ABC and Walgreens) represented approximately 20% of

Sandoz’s volume and sales for Metro Gel 1%.

       2293. On July 8, 2014, Taro also submitted a bid to Wal-Mart for Metro Gel 1%. That

same day, Aprahamian called CW-3 of Sandoz twice. Both calls lasted one (1) minute. Two

days later, on July 10, 2014, Aprahamian e-mailed E.G., a Taro sales executive, asking her to

follow up with Wal-Mart regarding the offer. The next day, on July 11, 2014, CW-3 and

Aprahamian exchanged four (4) calls. After the last call, CW-3 hung up and immediately called

Kellum. These calls are detailed in the chart below:




       2294. The following Monday, on July 14, 2014, Wal-Mart notified Sandoz that it had

received a competitive bid on Metro Gel 1% that was 10% lower than Sandoz’s pricing and

asked whether it would bid to retain the business.

                                    626
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 639 of 905




       2295. On July 18, 2014, W.G., a pricing executive at Sandoz, forwarded the request

internally, including to CW-1 and Kellum, stating



                                                       CW-1 responded by recommending that

Sandoz relinquish Wal-Mart and stating,



                                                                                 Kellum then

replied,

       2296. Notably, after sending this e-mail, someone at Sandoz changed the language in

the earlier e-mail string from                                   to

                         Upon information and belief, Sandoz made this change to avoid

documenting the fact that the competitively sensitive information came directly from its

competitor, Taro.

       2297. Although Sandoz gave up the business, Wal-Mart was unexpectedly reluctant to

stop ordering Metro Gel 1% from Sandoz. On August 7, 2014, L.B., a sales executive at Sandoz,

sent an internal e-mail advising that Wal-Mart was still ordering and stating,



                                                              B.G. of Sandoz replied,




       2298. On August 4, 2014, McKesson also notified Sandoz that it had received an

unsolicited bid for the Rite Aid portion of its Metro Gel 1% business and gave Sandoz the

                                    627
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 640 of 905




opportunity to bid to retain the business. Kellum responded that

                                                                                      After

some internal discussion, Sandoz decided to cede the Rite Aid portion of the business to Taro.

As P.C., a pricing executive at Sandoz, explained in an internal e-mail on August 8, 2014:



       2299. On August 11, 2014, McKesson awarded the Rite Aid portion of its Metro Gel

1% business to Taro. Two days later, on August 13, 2014, Aprahamian called CW-3 and they

spoke again for seven (7) minutes.

               14.    Clotrimazole 1% Cream

       2300. In early January 2015, Sandoz was readying to re-launch into the Clotrimazole

Cream market. At that time, there were three (3) other competitors in the market – Taro,

Glenmark, and Major Pharmaceuticals. Sandoz had some supply constraints and was only

targeting between 15% and 20% market share as the fourth entrant.

       2301. On the evening of January 7, 2015, A.G., a senior Sandoz launch executive, sent

an internal e-mail to the Sandoz launch team stating that the Pricing Department was preparing

pre-launch offers for Clotrimazole Cream to be sent the following week.

       2302. First thing the next morning, on January 8, 2015, CW-3 of Sandoz called

Aprahamian of Taro. Aprahamian called him back shortly thereafter. Both calls lasted one

(1) minute. That same day, E.D., a Sandoz launch executive, told his colleague CW-1, a Sandoz

senior pricing executive, that CW-3 was getting an additional price point for the Clotrimazole

Cream launch. The next day, on January 9, 2015, Aprahamian called CW-3. CW-3 called him

back and they spoke for four (4) minutes.




                                    628
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 641 of 905




       2303. First thing the next business day, Monday January 12, 2015, E.D. followed up

with an e-mail to CW-3 stating,

                                                       CW-3 responded:



       2304. That same day, CW-3 called Aprahamian. Aprahamian returned the call and they

spoke for seven (7) minutes. On that call, Aprahamian provided CW-3 with Taro’s non-public

pricing for two different customer categories; wholesalers and retailers. CW-3 told Aprahamian

that Sandoz had limited supply of Clotrimazole Cream and that it planned to target Wal-Mart and

Walgreens only. CW-3’s contemporaneous notes from the call are detailed below:




       2305. Immediately after his call with Aprahamian, CW-3 called CW-1. The call lasted

one (1) minute. Also, later that day CW-3 sent the following e-mail to E.D. at Sandoz, with a

copy to CW-1, conveying the competitively sensitive information he had learned from

Aprahamian:




                                    629
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 642 of 905




       2306. The prices matched exactly the prices that CW-3 had written down in his

Notebook.

       2307. The next day, on January 13, 2015, CW-3 spoke with CW-1 for sixteen (16)

minutes. Later that afternoon, Aprahamian called CW-3. CW-3 returned the call and they spoke

for eight (8) minutes.

       2308. On January 29, 2015, Sandoz bid on Clotrimazole Cream at Wal-Mart, a Taro

customer. Wal-Mart e-mailed Aprahamian to inform him of the bid and asked if Taro wanted to

bid to retain the business. Aprahamian responded,

                            That same day, Aprahamian called CW-3 and they spoke for nine

(9) minutes.

       2309. The following Monday, February 2, 2015, Aprahamian e-mailed Wal-Mart and

declined the opportunity explaining that



                                                                    Aprahamian then

forwarded his response along internally stating:




                                    630
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 643 of 905




       2310. On February 9, 2015, Wal-Mart e-mailed Sandoz to notify the company that it

had won the Clotrimazole Cream business.

       2311. In March 2015, and consistent with its plans, Sandoz also bid on Clotrimazole

Cream at Walgreens, a Glenmark customer. On March 27, 2015, Walgreens awarded the

business to Sandoz.

               15.    Ketoconazole Cream and Fluocinonide Gel

       2312. In March 2015, G&W entered into an agreement with Teva to purchase its

manufacturing facility in Sellersville, Pennsylvania. As a part of that transaction, G&W acquired

the rights to manufacture over twenty-five (25) of Teva’s products, including Ketoconazole

Cream and Fluocinonide Gel.

       2313. Taro had a history of colluding with Teva and Sandoz on both Ketoconazole

Cream and Fluocinonide Gel. As alleged above, in 2014, Aprahamian of Taro coordinated with

Nisha Patel, a Teva pricing and sales executive, and CW-3 of Sandoz, to significantly raise

prices on both products.

       2314. After G&W acquired these products from Teva, Taro immediately began

communicating and colluding with G&W. The following Sections will discuss this collusion on

Ketoconazole Cream and Fluocinonide Gel in further detail.

               16.    Ketoconazole Cream

       2315. At the beginning of 2015, there were three competitors in the market for

Ketoconazole Cream: Taro, Teva, and Sandoz. As detailed above, in March 2015, G&W

purchased the rights to manufacture Ketoconazole Cream from Teva.




                                    631
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 644 of 905




          2316. With G&W poised to enter the market, Orlofski of G&W placed a call to

Aprahamian at Taro on June 10, 2015 to discuss the details. They spoke for nine (9) minutes.

The following Monday, on June 15, 2015, G&W entered the market for Ketoconazole Cream.

          2317. G&W’s target market share for the launch was forty percent (40%), a share to

which it felt entitled in light of its predecessor Teva’s roughly 60% share in the months leading

up to the sale of the Sellersville facility. G&W took great care to aim for that target with

precision, in compliance with its agreement with the other players in the market. Late in the day

on June 15, 2015 – the day of G&W’s launch –Vogel-Baylor of G&W e-mailed a colleague to

ask how close to the target forty percent (40%) G&W would be if it won both Walgreens and

CVS. Vogel-Baylor added:




                                                The response was good news:



          2318. Even though Teva, Taro, and Sandoz had conspired to significantly raise prices on

Ketoconazole Cream only about a year earlier, G&W entered the market with a dramatic price

increase – roughly four times that of the competitors already in the market. Its WAC for the

15gm tube was $105.06, while market WAC was $24.72. Its WAC for the 30gm tube was

$166.76; market WAC was $41.69. Its WAC for the 60gm tube was $221.55; market WAC was

$63.30.

          2319. Orlofski placed another call to Aprahamian of Taro on June 17, 2015. This time

the call lasted twenty (20) minutes.




                                    632
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 645 of 905




       2320. Two days later, on June 19, 2015, Aprahamian called CW-3 at Sandoz and they

spoke for seventeen (17) minutes. During that call, the two competitors discussed the details of

G&W’s entry and Taro’s plans to follow the sharp price increase. CW-3 took the following

contemporaneous notes in his Notebook documenting their conversation:




       2321. Following his call with Aprahamian on June 19, 2015, CW-3 texted his superior,

Kellum, to set up a time to talk to him about his discussion with Aprahamian.

       2322. G&W’s bold price move upon entering the market was not well-received by

customers. On June 18, 2015, Red Oak reached out to Taro for a price proposal, saying



                             Taro, however, held staunchly to its deal with its competitors. C.U.,

a Taro sales executive, forwarded Red Oak’s message to Aprahamian with the comment:




       2323. The next day, on June 19, 2015, Red Oak also tried to interest Sandoz in its

business, saying:

       2324. Sandoz was careful to confer with the competition before responding. On

June 22, 2015, CW-3 of Sandoz placed two calls to Aprahamian at Taro, lasting seven
                                            633
                    FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 646 of 905




(7) minutes and nine (9) minutes, respectively. On June 26, 2015, CW-3 initiated another call to

Aprahamian, and the two spoke for three (3) more minutes.

       2325. Four business days later, on July 1, 2015, CW-1, a Sandoz senior pricing

executive, gave approval to submit a bid to Red Oak for one of two drugs under consideration.

With respect to the second drug – Ketoconazole Cream – however, the answer was different.

CW-1 instructed:

       2326. Two weeks after the G&W launch, Walgreens was pressing G&W for some relief

from its steep price increase. On July 1, 2015, Vogel-Baylor updated Orlofski on the situation.

She reported that her Walgreens contact



                                                                                       Vogel-

Baylor played hardball with Walgreens, however, knowing that the competitors would dutifully

follow G&W’s price move. She told Orlofski:




       2327. Orlofski e-mailed Vogel-Baylor the following day, July 2, 2015, emphasizing that

securing the Walgreens business was               adding:



       2328. On July 6, 2015, Vogel-Baylor notified Orlofski and A.G., a senior G&W

executive, that she had




                                    634
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
          Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 647 of 905




          2329. Orlofski acted quickly, calling Aprahamian the next day, plus four more times

over the next three weeks as shown below:




          2330. On July 31, 2015, the day after the final call in the series of calls detailed above,

Taro followed G&W’s price increase on the 15gm and 30gm tubes of Ketoconazole Cream,

instituting 325% and 300% WAC increases respectively.

          2331. On August 3, 2015, Orlofski initiated an eight (8) minute call to Aprahamian.

Taro raised WAC on the 60gm tube by 250% that same day.

          2332. Orlofski was delighted when he heard that Taro had followed G&W’s lead,

calling it                        He instructed Vogel-Baylor:



          2333. Sandoz did not delay in making its own plans to follow its competitors’ price

increases. On August 17, 2015, the agenda of a Sandoz internal strategy meeting included the

item:                                                  Before it could follow the price increases,

however, it made sure not to poach any of its competitors’ customers or take steps that would

disrupt the market.

          2334. For example, on September 10, 2015, T.O., a Sandoz marketing executive,

instructed a colleague that Sandoz should not submit a bid on Ketoconazole Cream in response

to ABC’s invitation to do so, revealing that the company’s price increase was imminent. T.O.

stated:


                                       635
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 648 of 905




              In January 2016, a Sandoz internal report listed drugs they planned to increase

prices on, with Ketoconazole Cream described as

       2336. In March 2016, Sandoz finally followed the competitors’ moves, increasing its

price for Ketoconazole Cream by 300%. CW-3 of Sandoz and Aprahamian of Taro continued to

coordinate even then, with a twenty-three (23) minute call on March 7, 2016, followed by a ten

(10) minute call the next day, March 8, 2016.

              17.     Fluocinonide Gel

       2337. For most of 2015, Taro was the only player in the market, with Teva and Sandoz

having discontinued Fluocinonide Gel from their product lines in late 2014.

       2338. In the fall of 2015, however, G&W was making plans to join Taro in the market

by launching the product that November, after purchasing the product from Teva. G&W built

into its plans an assumption that Taro would cede approximately twenty-five (25%) percent

market share to G&W upon its launch.

       2339. By mid-November, G&W had bumped its product launch date back to

December because of a product testing problem at an outside lab. No longer content with

assuming that Taro would give it a quarter of the market when the launch came to fruition, G&W

executives reached out to the competitor to confirm. On November 17, 2015, Orlofski of G&W

called Aprahamian at Taro, and the two competitors spoke for seventeen (17) minutes. Later that

same day, Perfetto of Taro placed a brief call to Orlofski. M.P., a G&W business development

executive, also continued the dialogue with a call to Perfetto on November 18, 2015.




                                    636
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 649 of 905




        2340. On November 20, 2015, Vogel-Baylor of G&W worked on confirming that Taro

was, indeed, the only competitor with whom G&W had to confer, asking a colleague to pull

information for Fluocinonide Gel:

                         The following day, Orlofski placed another call to Perfetto of Taro.

        2341. Two days later, on November 23, 2015 at 11:25 a.m., Orlofski called Perfetto yet

again. They spoke for seven (7) minutes. Less than two hours later, Vogel-Baylor sent Kroger

an e-mail with news of the G&W launch of Fluocinonide Gel and a request for information about

the purchaser’s usage numbers for the product. On November 24, 2015, Kroger responded that

G&W would need to offer all three sizes of the product – 15gm, 30gm, and 60gm – before it

would consider moving the business. G&W, however, would not be prepared to launch the two

smaller sizes until May 2016.

        2342. The Kroger response sent the competitors back to square one in figuring out how

to allocate the Fluocinonide Gel market between them. G&W set to work quickly exploring

other options. On November 25, 2015, Orlofski called Perfetto and the two competitors spoke

for seven (7) minutes.

        2343. On December 3, 2015, Vogel-Baylor reached out to Walgreens asking whether

the customer would entertain a bid for Fluocinonide Gel. Vogel-Baylor explained to Walgreens

that it was

        2344. A few days later, on December 8, 2015, Aprahamian and Orlofski had a twenty-

three (23) minute phone conversation. Later that day, Vogel-Baylor moved forward, e-mailing

her Walgreens contact to ask where G&W should send its Fluocinonide Gel proposal soliciting

Walgreens’ business.




                                    637
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 650 of 905




       2345. While Vogel-Baylor awaited Walgreens’ response, other G&W executives

continued their conversations with their counterparts at Taro. On December 13, 2015, Perfetto

called M.P. of G&W and they spoke for twenty-nine (29) minutes. The following day,

December 14, 2015, Aprahamian called Orlofski and they spoke for nine (9) minutes.

       2346. Having gotten the requested information from Walgreens late in the evening on

December 14, 2015, and having vetted the plan with its competitor, G&W sent its pricing

proposal on Fluocinonide Gel to Walgreens the following day.

       2347. Walgreens contacted Taro two days later, on December 17, 2015, to inform the

incumbent of G&W’s proposal and to find out whether Taro intended to defend. Taro sales

executive C.U. asked Aprahamian:                               Aprahamian responded simply

                                 C.U. wrote back, emphasizing that he was well aware of

Taro’s cooperative arrangement with its competitors, saying:



       2348. To keep the lines of communication open, Orlofski called Perfetto first thing the

following morning.

       2349. C.U. refrained from responding to Walgreens’ question about Taro’s intentions in

writing, instead cautiously e-mailing his Walgreens contact on December 21, 2015:



       2350. Having overlooked C.U.’s request for a phone call, on January 4, 2016, the

Walgreens representative again pressed for an answer on what Taro’s approach would be on

Fluocinonide Gel, asking:                                                C.U. responded:




                                    638
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 651 of 905




       2351. The following day, January 5, 2016, a Taro pricing executive, M.L., confirmed

that Taro had voluntarily ceded its Walgreens business to the competitor, telling his colleague:




               That same day, a Taro pricing executive, A.L., advised C.U. that he should have

someone on the pricing team send e-mails to customers when Taro declines to bid – like the one

he sent to Walgreens for Fluocinonide Gel. As A.L. explained,




       2353.                                     Taro declined to bid at Walgreens, Vogel-

Baylor called C.U. at Taro and they spoke for twenty-five (25) minutes. Notably, this was the

only phone call ever between these two competitors according to the available phone records.

       2354. Several months later, on April 26, 2016, C.U. forwarded internally a monthly

tracking spreadsheet entitled:                                       In the spreadsheet, C.U.

noted with respect to Fluocinonide Gel at Walgreens:



       K.      Sandoz And Its Other Relationships

       2355. As discussed in detail above, CW-3 colluded extensively with Aprahamian and

H.M. of Taro on products that Sandoz and Taro overlapped on and had an ongoing

understanding going back many years not to poach each other’s customers and to follow each

other’s price increases. However, CW-3 was a prolific communicator who regularly colluded

with many other competitors.




                                    639
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 652 of 905




          2356. For example, between June 2011 and August 2016, when he left Sandoz, CW-3

exchanged at least one thousand one hundred (1,100) phone calls and text messages with his

contacts at competitors, including Defendants Taro, Perrigo, Aurobindo, Actavis, Glenmark,

G&W, Wockhardt, Mylan, Lannett, Lupin, non-Defendant Mallinckrodt, and non-Defendant

Rising.

          2357. As detailed above, when CW-3 was coordinating with competitors, he was acting

at all times at the direction of, or with approval from, his superiors, including CW-1 and Kellum.

          2358. Several of CW-3’s relationships – including with Perrigo, Glenmark, Aurobindo,

Rising, and non-Defendant Mallinckrodt – as well as other relationships between various Sandoz

executives and certain competitors, are explored in greater detail in the following Sections.

          L.     Collusion Between Sandoz And Perrigo

          2359. As detailed above, Sandoz and Perrigo had an ongoing understanding over many

years not to poach each other’s customers and to follow each other’s price increases. This

understanding was implemented primarily through communications between CW-3 of Sandoz

and T.P. of Perrigo. CW-3 continued the relationship with T.P. after his predecessor, CW-6, left

Fougera in August 2012. CW-3 and T.P. of Perrigo were not social friends. If they were

communicating with each other, it was to coordinate anticompetitive conduct with regard to

drugs on which Sandoz and Perrigo overlapped.

          2360. During this time period, T.P. was acting at all times at the direction of, or with

approval from, his superiors, including Boothe and Wesolowski.

          2361. Several examples of CW-3’s coordination with T.P. on specific products are

discussed in detail in the following Sections.




                                       640
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 653 of 905




               1.     Bromocriptine Mesylate Tablets

       2362. As of December 2012, the three competitors in the market for Bromocriptine were

Sandoz (with 65% share), Perrigo (with 30%), and Mylan (with 5%).

       2363. On March 1, 2013, Walgreens reached out to Sandoz asking for a one-time buy

for Bromocriptine because Mylan was having supply issues and would be out of the market for

two months. On March 4, 2013, S.G. responded to Walgreens stating that Sandoz could not fill

the customer’s request.

       2364. Viewing Mylan’s supply issues as an opportunity, S.G. forwarded his exchange

with Walgreens to Kellum asking,                                     Kellum responded within

the hour stating,         That same day, March 4, 2013, CW-4, a Sandoz senior sales executive,

spoke with Jim Nesta, a senior sales executive at Mylan, for nearly four (4) minutes. The two

competitors spoke again on March 11, 2013 for nearly ten (10) minutes.

       2365. On March 22, 2013, Kellum e-mailed the Pricing Committee recommending that

Sandoz increase prices on Bromocriptine, among other products. In particular, Kellum sought a

206% increase to Sandoz’s WAC pricing for Bromocriptine and noted the reason for the increase

was due to

       2366. By March 31, 2013, all members of the Sandoz Pricing Committee (which

included Kellum and CW-1, among others) had approved the increase. The very next day, on

April 1, 2013, CW-3, a Sandoz senior sales executive, called T.P. of Perrigo – the other

competitor on Bromocriptine – and they spoke for seventeen (17) minutes. The next morning,

on April 2, 2013, CW-3 called T.P. again and they spoke for five (5) minutes. Upon information

and belief, on this call, CW-3 conveyed to his competitor a list of products that Sandoz planned

to increase pricing on in April 2013, including Bromocriptine, as well as the amount of those


                                    641
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 654 of 905




increases. CW-3’s contemporaneous notes from that call are detailed below:




       2367. After hanging up with T.P., CW-3 called Kellum. The call lasted one (1) minute.

A few hours later, CW-3 called CW-1, a senior pricing executive at Sandoz, and they spoke for

eleven (11) minutes.

       2368. The next day, on April 3, 2013, Sandoz held an internal meeting attended by sales

and pricing personnel, including CW-3, CW-4, CW-1, and Kellum, to discuss the upcoming

Sandoz price increases, including Bromocriptine.

       2369. Two days later, on April 5, 2013, Sandoz implemented the Bromocriptine

increase and raised WAC pricing on the product by 205%.

       2370. Throughout the first three weeks of May 2013, CW-4 spoke with Nesta of Mylan

regularly. These communications included at least the calls detailed below:




       2371. By late May 2013, Mylan had resolved its supply issues on Bromocriptine and

was readying to increase its own price. To that end, on May 22, 2013, Mylan held an internal

meeting to discuss Bromocriptine.


                                    642
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 655 of 905




       2372. That same day, on May 22, 2013, ABC e-mailed Sandoz to request a bid on

Bromocriptine, citing supply issues with its incumbent manufacturer. S.G., a Sandoz sales

executive, who had a better idea of Mylan’s plans, forwarded the request to Kellum stating



       2373. Sandoz quickly set out to confirm the reason for ABC’s request. First thing the

next morning, on May 23, 2013, Kellum called L.W., a sales executive at Mylan. The call lasted

two (2) minutes. Notably, this was the only call ever between the two competitors according to

the available phone records. That same morning, CW-3 spoke twice with T.P. of Perrigo and

CW-4 exchanged two calls with Nesta of Mylan. These calls are detailed in the chart below:




       2374. After speaking with their competitors, CW-3 and T.P. reported back to their

superiors, CW-1 and Kellum of Sandoz and Wesolowski of Perrigo. This call pattern is

illustrated in the chart below:




       2375. During these calls, Sandoz learned that ABC was in fact Perrigo’s customer, and

that Perrigo might be leaving the market for Bromocriptine due to supply problems.

       2376. After this series of calls, Kellum called S.G. of Sandoz and they spoke for twenty-

one (21) minutes. While on the phone with Kellum, S.G. sent the following internal e-mail, with

                                    643
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 656 of 905




a copy to Kellum, regarding the reason for ABC’s bid request on Bromocriptine:




       2377. Not wanting to upset the market balance between the competitors, Sandoz

ultimately decided to submit an offer to ABC for a one-time buy. However, the customer

declined the offer because Sandoz’s pricing was too high.

       2378. Just one week later, on May 31, 2013, Mylan re-entered the market and published

WAC pricing for Bromocriptine that matched Sandoz’s increased pricing. In the days leading up

to, and on the day of, Mylan’s price increase, the competitors again exchanged several calls.

These calls are detailed in the chart below:




       2379. As of June 2013, Sandoz decided not to pursue additional market share on

Bromocriptine because it had reached its              and achieved a


                                    644
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 657 of 905




        2380. Perrigo did not quickly follow the price increases taken by Sandoz and Mylan, in

part due to their intermittent supply issues. As a result, Sandoz received several complaints from

its customers that Perrigo was selling the product at a cheaper price.

        2381. For example, on July 22, 2013, McKesson e-mailed Sandoz requesting a price

reduction for Bromocriptine because a competitor was selling the product at

                                        The next day, on July 23, 2013, CW-3 called L.W. of

Mylan and they spoke for eight (8) minutes. Within minutes of hanging up, CW-3 called CW-1.

The call lasted two (2) minutes. Two days later, Sandoz responded to McKesson and declined to

lower its pricing stating,

        2382. On July 29, 2013, McKesson asked that Sandoz reconsider its decision because

otherwise it would need to request a bid from Perrigo. That same day, T.P. of Perrigo called

CW-3 twice. Both calls lasted one (1) minute. The next morning, CW-3 called T.P. and they

spoke for thirteen (13) minutes. Upon information and belief, during these calls, the competitors

discussed the fact that Perrigo had not followed the Sandoz and Mylan price increases on

Bromocriptine. However, upon information and belief, T.P. assured CW-3 that Perrigo would

not take Sandoz’s business at McKesson. CW-3’s contemporaneous notes from his conversation

with T.P. are pictured below:




        2383. After hanging up with T.P., CW-3 called CW-1 and they spoke for four

(4) minutes. On this call, CW-3 conveyed to CW-1 what T.P. had told him about Bromocriptine.

According to CW-3, it was not a question of whether Perrigo would follow, but when they would
                                             645
                    FILED WITH REDACTIONS – PUBLIC VERSION
      MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 658 of 905




follow. Armed with this assurance from Perrigo, Sandoz responded to McKesson’s request by

declining to lower its pricing and reiterating



       2384. Similarly, on August 23, 2013, Omnicare, a Sandoz customer, e-mailed Perrigo

stating that they noticed Perrigo’s price for Bromocriptine was significantly lower than the other

competitors and asked

         P.H., a sales executive at Perrigo, forwarded the e-mail to T.P. asking,

                                                                To that, T.P. responded,

                                                                Although Perrigo considered

bidding on the business, it ultimately declined the opportunity. On September 5, 2013, P.H. e-

mailed Omnicare stating,



       2385. Sandoz and Mylan generated a substantial amount of money from Bromocriptine

sales in 2013. For example, on February 4, 2014, Sandoz released a business review report that

detailed how the 2013 price increases for certain drugs delivered upwards of $197 million of

revenue for Sandoz after price protection. Among the drugs mentioned, Bromocriptine realized

incremental net sales of $3.2 million after price protection.

       2386. Perrigo ultimately followed its competitors and implemented a price increase on

Bromocriptine in October 2014.

       2387. On October 2, 2014, T.P. of Perrigo called CW-3 and they spoke for seven

(7) minutes. Immediately upon hanging up with CW-3, T.P. called his supervisor, Wesolowski.

Less than one (1) week later, on October 7, 2014, Perrigo sent letters to its customers notifying

them of the Bromocriptine increase. The next day, on October 8, 2014, CW-3 sent an internal

                                    646
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 659 of 905




e-mail to Kellum and CW-1, among others, noting that Perrigo

                                               That same day, CW-3 called T.P. and they spoke

for four (4) minutes.

                2.      Adapalene Cream

        2388. As detailed above in an earlier Section, Fougera and Perrigo colluded to

allocate market share to Perrigo upon its entry into the Adapalene Cream market as the

authorized generic in October 2010.

        2389. Two years later, in November 2012, Sandoz (which had acquired Fougera)

left the Adapalene Cream market temporarily due to supply issues. This left Perrigo as

the sole manufacturer of the product.

        2390. By early January 2013, Sandoz was making plans for its re-entry into the market.

On January 14, 2013, CW-3 provided M.A., a Sandoz marketing executive, a list of potential

targets for Adapalene Cream stating that

                                                        CW-3 further explained that



                                                    The list of potential targets was organized by

historical volume of units purchased and Walgreens was the first name on that list. Wal-Mart

was not listed as a target.

        2391. On June 24, 2013, approximately one month before Sandoz’s re-launch,

CW-3 and T.P. of Perrigo had a ten (10) minute phone call. Upon information and belief,

during this call T.P. shared Perrigo’s non-public dead net pricing for Adapalene Cream

for two customers – Walgreens and Optisource. During that conversation, CW-3

recorded those prices in his Notebook as follows:


                                    647
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 660 of 905




       2392. On July 15, 2013, Sandoz held a Commercial Operations call during

which they discussed, among other things, the Adapalene Cream re-launch scheduled for

July 26, 2013. That same day, T.P. and CW-3 exchanged two more calls, both lasting

one (1) minute. After exchanging a third call that lasted one (1) minute on July 16, 2013,

the two competitors connected on July 17, 2013 and spoke for nineteen (19) minutes.

Upon information and belief, T.P. provided CW-3 with Perrigo’s non-public pricing for

Adapalene Cream for a list of customers during the call, and also told CW-3 that Perrigo

was not willing to give up Walgreens to Sandoz. CW-3’s contemporaneous notes from

this call are detailed below:




                                    648
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 661 of 905




The purpose of conveying this information was so that Sandoz, when it re-entered the market,

could target and obtain specific agreed-upon customers with the highest prices possible, to

minimize price erosion.

       2393. Also, between July 16, 2013 and July 18, 2013, CW-3 and A.F., a sales

executive at Perrigo, exchanged at least nineteen (19) text messages.

       2394. On July 26, 2013, the day of Sandoz’s re-launch of Adapalene Cream, CW-3

called CW-1 and they spoke for eight (8) minutes. On this call, CW-3 provided CW-1 with the

customer pricing for Adapalene Cream that T.P. had provided to him. Within minutes of hanging

up with CW-3, CW-1 sent an internal e-mail, including to Kellum, regarding Adapalene Cream.

In that e-mail, CW-1 recommended that Sandoz approach

                                                                   CW-1 also provided the

following pricing information for those customers:




       2395. Notably, the price points matched exactly with the price points T.P. had

provided to CW-3. In his e-mail, CW-1 also stated that Sandoz would need to bid 30%

lower than ABC’s current price in order to win the business upon re-launch.

       2396. That same day, on July 26, 2013, Sandoz prepared and sent offers for

Adapalene Cream to the three customers CW-1 identified – ABC, McKesson, and

Wal-Mart – as well as Rite Aid and Morris & Dickson. Consistent with the prior



                                    649
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 662 of 905




conversations between CW-3 and T.P. of Perrigo, Sandoz did not submit a bid to

Walgreens.

        2397. Later that day, on July 26, 2013, Morris & Dickson accepted Sandoz’s bid

for Adapalene Cream.

        2398. Also, that same day, Wal-Mart declined the opportunity – but for reasons other

than price – stating:



        2399. The following Monday (the next business day), on July 29, 2013, T.P. of

Perrigo called CW-3 twice. Both calls lasted one (1) minute. The next day, on July 30,

2013, CW-3 called T.P. back and they spoke for thirteen (13) minutes. CW-3 hung up

and immediately called CW-1 to report about his conversation with the competitor. The

call lasted four (4) minutes. That same day, Rite Aid accepted Sandoz’s bid for

Adapalene Cream.

        2400. The next day, on July 31, 2013, Sandoz sent an offer for Adapalene Cream

to Econdisc. The next morning, on August 1, 2013, Econdisc notified Perrigo of the offer

and gave the incumbent an opportunity to bid to retain the business. Within the hour,

T.P. called CW-3. The call lasted one (1) minute. Ten minutes later, T.P. called CW-3

again and they spoke for five (5) minutes. Later that day, in an effort to avoid putting

evidence of his collusive conversations in writing, CW-3 sent the following e-mail to

CW-1:




                                     650
                    FILED WITH REDACTIONS – PUBLIC VERSION
        MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 663 of 905




That same day, CW-3 and CW-1 spoke for five (5) minutes.

       2401. On August 2, 2013, ABC accepted Sandoz’s bid for Adapalene Cream.

       2402. On August 6, 2013, T.P. and CW-3 exchanged two calls lasting four

(4) minutes and twelve (12) minutes, respectively. Later that day, T.P. and his colleagues

at Perrigo, including his supervisor, Wesolowski, had a conference call to discuss

Adapalene Cream. That same afternoon, Perrigo notified Econdisc that it was declining

to bid to retain the customer’s business. Later that day, Econdisc accepted Sandoz’s bid

for Adapalene Cream.

       2403. The next day, on August 7, 2013, McKesson accepted Sandoz’s offer for

Adapalene Cream.

       2404. T.P. of Perrigo and CW-3 continued to talk throughout August 2013 to

coordinate Sandoz’s smooth entry into the market. For example, between August 12 and

August 15, 2013, the two competitors exchanged at least eight calls, including two calls

on August 15, 2013 lasting eight (8) minutes and fourteen (14) minutes, respectively.

Later that day, M.A., a Sandoz marketing executive, e-mailed CW-1 regarding Adapalene

Cream stating that Sandoz’s market share was now 25.5% and asking whether Walgreens

could be             As detailed above, Sandoz had stayed away from Walgreens

because Perrigo said they would not give up the business.

       2405. Respecting the agreement that the two competitors had arranged, Sandoz

stayed away from Walgreens and instead submitted another offer to Wal-Mart on

August 27, 2013. Wal-Mart, again, summarily refused the offer stating that it

                              because Perrigo had been its supplier for less than one

year. The next day, on August 28, 2013, CW-3 called T.P. and they spoke for fourteen

                                    651
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
          Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 664 of 905




(14) minutes. T.P. hung up and spoke with his supervisor, Wesolowski, for seven

(7) minutes.

          2406. As of December 2013, and without the Wal-Mart business, Sandoz had

only obtained approximately 30% share of the Adapalene Cream market. This was well

below its expected share in a two-player market and less than the 47% market share that

Sandoz had maintained prior to leaving the market in November 2012 due to supply

issues.

          2407. This underperformance caught the attention of high-level executives at

Sandoz. On January 8, 2014, R.A., a Sandoz finance executive, convened a meeting to

discuss the Adapalene Cream re-launch and the issue of securing more market share on

the product. By that time, it had been decided internally by the sales team that Sandoz

would pursue Walgreens – representing approximately 19% share – to meet its fair share

targets on Adapalene Cream.

          2408. That same day, on January 8, 2014, CW-3 called T.P. of Perrigo. The call

lasted one (1) minute. First thing the next morning, CW-3 called T.P. again and they

spoke for sixteen (16) minutes. T.P. and CW-3 would exchange two more calls the

following week, on January 13 and January 16, 2013, lasting one (1) minute and ten (10)

minutes, respectively. Immediately upon hanging up from the ten (10) minute call, CW-3

called CW-1 and they spoke for eight (8) minutes.

          2409. On January 28, 2014, Sandoz held a follow-up meeting to discuss the

Adapalene Cream re-launch and Walgreens as Sandoz’s next target. Two days later, on

January 30, 2014, Sandoz met with Walgreens to discuss new product opportunities,

including Adapalene Cream. The next day, on January 31, 2014, CW-3 called T.P. and

                                       652
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 665 of 905




they spoke for eight (8) minutes. Upon hanging up with T.P., CW-3 called CW-1. The

call lasted one (1) minute.

        2410. After this series of communications between CW-3 of Sandoz and T.P. of

Perrigo, Sandoz submitted a bid to Walgreens for Adapalene on February 14, 2014.

Perrigo promptly conceded the customer and Walgreens awarded the business to Sandoz

on March 5, 2014. This award brought Sandoz’s share back to 47% – the same

percentage it had before exiting the market in 2010.

                3.      Calcipotriene Betamethasone Dipropionate Ointment

        2411. In early 2014, both Sandoz and Perrigo were preparing to launch CBD

Ointment. Sandoz was preparing to launch as the first-to-file generic and Perrigo was

preparing to launch as the authorized generic (the “AG”). Under the agreement that

Perrigo had reached with the brand manufacturer, Perrigo could not launch until Sandoz,

the first filer, entered the market. Typically, a first filer interested in gaining a

competitive advantage would want to keep its launch date a secret from the company

launching the AG so that the first filer could catch the AG by surprise and maintain

market exclusivity for a longer period of time. But that was not the case with regard to

CBD Ointment.

        2412. T.P., a sales executive at Perrigo, and CW-3, a senior sales executive at

Sandoz, exchanged two calls in late February 2014. On those calls, T.P. told CW-3 that

Perrigo would be launching the AG of CBD Ointment and asked CW-3 when Sandoz

planned to launch its generic version.

        2413. When first approached by T.P. about CBD Ointment, CW-3 was not aware

that Sandoz was planning to launch it. After being approached by T.P., CW-3 reached

                                    653
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 666 of 905




out to others at Sandoz to find out what Sandoz’s plans were. On March 4, 2014, A.S., a

senior Sandoz launch executive, confirmed to CW-3 that Sandoz would be launching

CBD Ointment. Within minutes of receiving A.S.’s confirmation the night of March 4,

2014, CW-3 e-mailed Kellum, stating:

       2414. The next day, on March 5, 2014, Sandoz held an internal

          teleconference to discuss its plans. Kellum, A.S., CW-1, a Sandoz senior pricing

executive, and other members of the sales and launch teams attended the call. Additional

meetings were held on March 10 and March 13, 2014 to coordinate the CBD Ointment launch.

       2415. Also on March 13, 2014, CW-3 called T.P. two (2) times, with one of the calls

lasting twelve (12) minutes. That same day, Perrigo scheduled its own teleconference for the

following day to discuss its CBD Ointment launch. T.P., his supervisor Wesolowski, a senior

executive at Perrigo, and over twenty (20) other Perrigo sales and launch team members attended

the call. On the call, the Perrigo sales executives were directed to go after only six (6) select

customer accounts, and no others. These accounts were referred to as



       2416. Promptly following the call, J.B., a Perrigo marketing executive, circulated a

document that was discussed on the call. The document was internally prepared at Perrigo and

indicated that Sandoz may launch on March 31, 2014 and that Perrigo’s                     was 50%

of the market. Perrigo’s information was accurate. Sandoz ultimately launched the 100gm size

on March 31, 2014 and the 60gm size on April 1, 2014. In harmony with Perrigo’s target share

goal of 50%, internal Sandoz e-mail correspondence circulated prior to launch stated that Sandoz

also had a target market share of 50% for CBD Ointment.




                                    654
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 667 of 905




       2417. While Perrigo planned to approach a small, select group of potential customers,

Sandoz was deciding which large customers to go after. Sandoz initially planned to target

Walgreens and ABC for CBD Ointment. However, Sandoz remained involved in ongoing

business disputes with Walgreens and ABC in the middle of March 2014. Sandoz was

concerned that Walgreens and ABC would not award Sandoz their CBD Ointment business if the

disputes were not resolved prior to launch.

       2418. On the night of Friday, March 14, 2014, A.S. e-mailed P.G., the President of

Sandoz US, stating that resolving the ABC and Walgreens disputes would be a

       for the CBD Ointment launch. P.G. responded by directing A.S. to look for CBD

Ointment business                     and to



       2419. A.S. forwarded his e-mail correspondence with P.G. to Kellum and others at

Sandoz on the afternoon of March 16, 2014. Consistent with P.G.’s direction, A.S., Kellum,

CW-3 and CW-1 immediately began to strategize how Sandoz could reach its market share target

of 50% without Walgreens and ABC. A.S. determined that in order to reach that goal, Sandoz

would need to have CVS as a customer. At an in-person meeting in Sandoz’s Princeton offices,

Kellum told CW-3 and CW-1 that he also wanted McKesson and Rite Aid as customers.

       2420. On the next day, March 17, 2014, CW-3 called T.P. at Perrigo to resume their

discussions about customer allocation and to exchange pricing information. Between March 17

and March 20, 2014, CW-3 and T.P. exchanged more than ten phone calls, with one call lasting

eleven (11) minutes and another call lasting seventeen (17) minutes. Further, T.P. reported the

substance of these calls to his supervisor, Wesolowski, seeking direction from him on how to

respond to CW-3. T.P. often spoke with Wesolowski between calls with CW-3, sometimes even

                                    655
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 668 of 905




calling him immediately after hanging up with CW-3. This call pattern is detailed in the chart

below:




         2421. Although most of T.P. and CW-3’s calls were just between the two of them,

occasionally other colleagues would join them. For example, CW-3 made a call early in the

week of March 17, 2014 to T.P. from A.S.’s office in Princeton, and Kellum and CW-1 also

joined the call.

         2422. As noted above, over the course of these calls, T.P. and CW-3 discussed market

pricing and customer allocation. In a call early in the week of March 17. 2014, T.P. shared

Perrigo’s proposed WAC pricing and AWP pricing for different types of customers. During that

call, CW-3 took the following contemporaneous notes in his Notebook:




                                      656
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 669 of 905




       2423. When Perrigo launched CBD Ointment about two weeks later, its WAC and AWP

matched those price points. The two rows of WAC prices in the Notebook represent the

different pricing for the 60gm and 100gm sizes. Sandoz’s WAC prices at launch were close but

slightly higher than Perrigo’s, at $657.45 for the 60gm size and $968.40 for the 100gm size.

       2424. T.P. also shared with CW-3 what Perrigo’s non-public, “dead net” pricing would

be for its customers. Perrigo ranked its customers into five “tiers.” Customers in the same tier

were typically sold a drug at the same “dead net” price. T.P. communicated the CBD Ointment

pricing tiers to CW-3 by giving examples of the types of customers in a tier, such as large

wholesalers like ABC and Cardinal or regional wholesalers like HD Smith or Optisource, and

what the corresponding “dead net” pricing would be for that type of customer. CW-3’s

contemporaneous notes regarding Perrigo’s dead net pricing for CBD Ointment are below:




       2425. The pricing tiers T.P. gave to CW-3 matched the pricing tiers Perrigo planned to

use. The following rows are from an internally prepared spreadsheet that shows Perrigo’s main

pricing tiers for the two different sizes of CBD Ointment:




                                    657
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 670 of 905




       2426. Moreover, Perrigo’s offers to customers were in step with the “dead net” pricing

noted above. For example, Perrigo made offers to Wal-Mart and Meijer, both so-called “tier 2”

customers, that resulted in Wal-Mart and Meijer having “dead net” pricing of $426.31 and

$627.94 for the 60g and 100g sizes respectively and offers to Optisource and Morris Dickson,

both so-called “tier 3” customers, that resulted in Morris Dickson and Optisource having “dead

net” pricing of $448.75 and 660.99 for the 60g and 100g sizes respectively.

       2427. As noted earlier, T.P. and CW-3 did not just use these calls to share pricing

information in anticipation of their launches. They also used them to allocate the customers that

would be in the market. When CW-3 and T.P. spoke on calls early in the week of March 17,

2014, each shared his respective company’s position on how customers should be divided

between them to achieve “fair share.” CW-3 told T.P. that Sandoz wanted McKesson, Rite Aid,

Econdisc, CVS, Cardinal, Omnicare and Kaiser. CW-3 documented this in his Notebook:




       2428. T.P. responded that Perrigo wanted Anda, Walgreens, ABC, Wal-Mart, Rite Aid

and McKesson. CW-3 documented this in his Notebook:



                                    658
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 671 of 905




       2429. The purpose of reaching agreement on the list of customers was to avoid

competing with one another as both companies entered the market simultaneously.

       2430. As the lists above show, with the exception of Rite Aid and McKesson, Sandoz

and Perrigo were aligned on how significant customers should be allocated. In March 2014, Rite

Aid was purchasing generic drugs through McKesson’s “OneStop Generics” program, so Perrigo

and Sandoz viewed these customers as a package or, put another way, whoever got McKesson

also got Rite Aid as a customer. Both of the competitors wanted that business.

       2431. As the negotiations continued, Sandoz recognized that the list of customers it

wanted for CBD Ointment was more than its fair share of the market. However, in keeping with

its general strategic preference for selling to a smaller number of large customers, Sandoz did not

want to give up McKesson, Rite Aid, CVS, or Cardinal. To resolve the issue, Kellum, CW-3 and

CW-1 brainstormed a list of other customers that, when combined, would have about the same

market share as Rite Aid and McKesson and that Sandoz was willing to give up to Perrigo.

Ultimately, the list of customers that Sandoz created included Optisource, Publix, Morris &

Dickson (MD), PBA Health (PBA), Meijer, and Kaiser.

       2432. Thereafter, CW-3 called T.P. and proposed that Sandoz give up these customers

to Perrigo in exchange for McKesson and Rite Aid. CW-3 documented this in his Notebook:




                                    659
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 672 of 905




Perrigo agreed.

       2433. Following the plan, Perrigo submitted offers to the customers listed above and

was awarded the business at Optisource, Publix, Morris & Dickson, Meijer, and Kaiser. In

addition, and as planned, Perrigo bid on and won Anda, Walgreens, ABC and Wal-Mart, while

Sandoz bid on and won McKesson, Rite Aid, CVS, Cardinal, and Omnicare.

       2434. While Wesolowski encouraged the Perrigo sales team to go after their assigned

customers, he was also careful to make sure they adhered to the agreement reached with Sandoz.

For example, on March 21, 2014, Omnicare reached out to Perrigo asking for a bid on CBD

Ointment. Omnicare was a customer allocated to Sandoz. P.H., a Perrigo sales executive,

forwarded the request to Wesolowski who responded,

Consistent with Wesolowski’s direction, P.H. told Omnicare that Perrigo was

                  even though Perrigo was actively sending offers to other potential customers at

that time.

       2435. On March 31, 2014, CW-3 called T.P. The call lasted two (2) minutes. That same

day, Sandoz officially launched the 100gm package size of CBD Ointment and Perrigo launched

both the 100gm and 60gm package sizes. The next day, on April 1, 2014, Sandoz launched the

60gm size. Early in the morning of April 1, 2014, M.A., a Sandoz marketing executive, e-mailed

Kellum and A.S. to advise that she received an alert that Perrigo had increased prices on CBD

Ointment. She noted that she was

       2436. On April 7, 2014, D.A., a Sandoz launch executive, noted in an internal e-mail

that Sandoz                                           At the end of April 2014, Sandoz and Perrigo

had a virtually even split of the market for that product.




                                    660
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 673 of 905




               4.      Tacrolimus Ointment

       2437. Recent annual sales of Tacrolimus Ointment in the United States exceeded $100

million.

       2438. In August 2014, Sandoz and Perrigo were both preparing to launch Tacrolimus.

Sandoz was the first-to-file generic and Perrigo was the authorized generic (the “AG”).

       2439. On August 13, 2014 at 3:57 p.m., E.D., a Sandoz launch executive, sent an

internal e-mail asking if anyone knew whether there would be an AG for Tacrolimus or if any

other competitors planned to enter the market. At 5:11 p.m. that same day, CW-3, a Sandoz

senior sales executive, called T.P., a Perrigo sales executive, and they spoke for fifteen (15)

minutes. Notably, prior to this call, CW-3 and T.P. had not spoken since June 18, 2014. Within

a half hour of hanging up with T.P., CW-3 sent the following e-mail responding to E.D.’s

questions:




       2440. On September 8, 2014, Sandoz held a Commercial Operations meeting during

which they discussed the Tacrolimus launch. That same day, CW-3 called T.P. four times, with

one call lasting eleven (11) minutes and another six (6) minutes. On those calls, CW-3 and T.P.

discussed the Tacrolimus launch and decided to model it after the CBD Ointment launch. As

discussed above in the previous Section, in the spring of 2014 CW-3 and T.P. had colluded on

CBD Ointment when Sandoz was entering as the first-to-file generic and Perrigo as the AG. By

                                    661
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 674 of 905




using CBD Ointment as a model, the competitors would not have to spend significant time

negotiating the allocation of customers for Tacrolimus.

       2441. That same day, on September 8, 2014, CW-3 sent the following e-mail to Sandoz

launch executives, E.D. and A.S., with a copy to CW-1, a Sandoz senior pricing executive:




       2442. Two days later, on September 10, 2014, CW-3 called T.P. and they spoke for

fifteen (15) minutes. During that call, the competitors again talked about the Tacrolimus launch.

Specifically, they discussed the allocation of certain customers to Sandoz and Perrigo so that

each competitor could reach 50% market share. Further, T.P. provided CW-3 with Perrigo’s

WAC and AWP pricing for the three dosage sizes, and the dead net pricing that Perrigo was

contemplating for various classes of customers. CW-3’s contemporaneous notes from that call

are pictured below:




                                    662
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 675 of 905




       2443. In his notes, CW-3 recorded that the competitors would

and listed the customers that they agreed to allocate to each other. Sandoz planned to target the

customers listed in the box in the bottom right hand corner of the note, and Perrigo planned to

target the customers listed above it.

       2444. On November 10, 2014, A.F., a Perrigo sales executive, e-mailed Wesolowski, a

senior Perrigo executive, to advise that a customer told her Sandoz was launching Tacrolimus

that day. In turn, Wesolowski e-mailed T.P. and others at Perrigo asking them if the launch

could be confirmed. That same day, T.P. and CW-3 spoke two times, with one call lasting two

(2) minutes and the second lasting three (3) minutes. During those calls, CW-3 told T.P. that

Sandoz had not yet formally launched the product or started shipping to customers. Later that

afternoon, T.P. reported back to Wesolowski:

                                    663
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 676 of 905




In order to avoid any written evidence of his illegal activity, T.P. referred to his source as a

“customer” even though it was actually his competitor, CW-3.

       2445. On November 19, 2014, Sandoz launched Tacrolimus and Perrigo launched on

the following day, November 20, 2014. Consistent with the competitors’ plans, Sandoz was

awarded CVS, Cardinal, Omnicare, and Econdisc, among other customers. As planned, Perrigo

won Walgreens, Walmart, ABC (secondary), Anda, Optisource, and Publix.

       2446. On November 20, 2014, Boothe, a senior Perrigo executive, sent around a

congratulatory e-mail to the Perrigo team that worked on the Tacrolimus launch. He specifically

congratulated C.V., a Perrigo business development executive, and Wesolowski for

               A few days later, in response to a request from the Tacrolimus brand

manufacturer on how sales were going, C.V. replied,




               5.      Methazolamide Tablets

       2447. By the fall of 2013, there were two manufacturers marketing Methazolamide –

Defendant Sandoz and Fera Pharmaceuticals, Inc. (“Fera”). Both competitors had posted nearly

identical WAC pricing for the 25mg and 50mg dosage sizes, respectively.

       2448. In early 2014, Sandoz began experiencing issues with its API supplier and was

forced to temporarily withdraw from the market. At that time, Sandoz expected that its supply

problems would be resolved in June 2014 and it would re-enter then.




                                    664
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 677 of 905




       2449. At the same time that Sandoz was experiencing supply problems, Perrigo acquired

Fera’s right to distribute Methazolamide. As a result of Perrigo’s acquisition, Fera left the

Methazolamide market.

       2450. On March 6, 2014, Perrigo formally launched Methazolamide. Perrigo knew prior

to its launch that Sandoz, its only competitor, was out of the market and was not expected to re-

enter until the summer of 2014. Perrigo leveraged its temporary position as the only

manufacturer with the ability to supply by implementing a large price increase. Perrigo’s WAC

pricing when it entered was 136% higher than Sandoz’s. An internal Perrigo document

circulated approximately one month prior to the launch indicated that Perrigo’s target share for

Methazolamide was

       2451. On June 17, 2014, Perrigo learned from a customer that Sandoz was back in the

Methazolamide market. That same day, T.P. of Perrigo called CW-3, a Sandoz senior sales

executive. The call lasted one (1) minute. After that call, T.P. called his supervisor,

Wesolowski, and they spoke for three (3) minutes. The next day, on June 18, 2014, T.P. and

CW-3 exchanged two more calls, with one call lasting three (3) minutes. On Monday, June 23,

2014, T.P. e-mailed Wesolowski the following:




       2452. Indeed, Sandoz had re-entered the market for the 25mg with a WAC price of

$129.84 – which was significantly lower than Perrigo’s WAC price of $306.47. Wesolowski

was upset that Sandoz did not reach out to Perrigo before re-entering the market. Had it done so,

Sandoz would have known to raise its price, and to what level. Wesolowski forwarded T.P.’s




                                    665
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 678 of 905




e-mail above to Boothe, a senior Perrigo executive, and others at Perrigo with the following

cover note:




       2453. In the meantime, Perrigo would make sure that Sandoz did its                  before

re-entering on the 50mg, and that it would correct its prior mistake on the 25mg.

       2454. On October 21, 2014, CW-3 and T.P. spoke for fifteen (15) minutes. During that

call, T.P. provided CW-3 with Perrigo’s increased WAC pricing for the 25mg and 50mg package

sizes of Methazolamide to ensure that Sandoz would match those prices when it re-entered the

market. CW-3’s contemporaneous notes from that call are pictured below:




       2455. Shortly after the call, in early November 2014, Sandoz began ramping up for its

re-entry into the Methazolamide market. On November 3, 2014, Sandoz held a Commercial

Operations meeting during which Sandoz discussed its plans for the Methazolamide re-launch,

including implementing significant price increases to align with Perrigo’s pricing.

       2456. The next day, on November 4, 2014, CW-1, a senior Sandoz pricing executive,

sent an internal e-mail asking his colleague P.C. to evaluate the                              if

                                    666
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 679 of 905




Sandoz raised its WAC pricing to match Perrigo. The next day, CW-3 called T.P at Perrigo and

the two competitors spoke for twelve (12) minutes. Also on that day, CW-1 directed the Sandoz

pricing team to remove Methazolamide from any existing contracts. CW-1 explained that




       2457. The two competitors continued to coordinate over the next several weeks as

Sandoz made final preparations to re-enter the market and raise prices. On November 10, 2014,

CW-3 called T.P. twice with one call lasting two (2) minutes and the other call lasting three

(3) minutes.

       2458. On December 4, 2014, CW-3 e-mailed Kellum, CW-1, and others at Sandoz

regarding Methazolamide, providing them with specific, non-public pricing information he had

learned from his competitor:




Internal Perrigo documents confirm that its so-called “dead net” pricing for group purchasing

organizations (GPOs) at that time was approximately $250 for the 25mg and $500 for the 50mg.

This pricing information was not publicly available.

       2459. On December 5, 2014, Sandoz re-launched its 50mg dosage with a WAC price of

$612.97, which matched Perrigo’s WAC price. At the same time, Sandoz increased the WAC

price on its 25mg dosage by 136% to match Perrigo’s pricing.

       M.      Collusion Between Sandoz And Glenmark

       2460. In August 2012, not long after Sandoz acquired Fougera, Mitchell Blashinsky,

who had just recently joined Defendant Glenmark as its Vice President of Sales and Marketing,



                                    667
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 680 of 905




attended the same NACDS conference in Denver, Colorado. CW-3 of Sandoz attended the same

event.

         2461. Over the next two years, the two competitors worked on both market allocation

and pricing – speaking at least fifty (50) times. Their communications were all collusive in

nature. The two competitors were not friends and had no other reason to speak except to

coordinate anticompetitive conduct. During that time period, Sandoz and Glenmark conspired to

fix prices and allocate markets on at least two products: (1) Fluticasone Propionate Lotion (60ml)

and (2) Desoximetasone Ointment.

                1.     Fluticasone Propionate Lotion (60ml)

         2462. Glenmark was the first generic manufacturer to enter the market for Fluticasone

on March 26, 2012. As the first generic manufacturer to file an approved ANDA, Glenmark

enjoyed a 180-day period of exclusivity during which time no other competitors could sell the

product. Even before Glenmark launched, Sandoz (then Fougera) was planning to enter the

market for Fluticasone after Glenmark’s exclusivity period ended in September 2012 and

understood that Perrigo was also planning to enter at the same time. Over the course of several

months, Fougera – in particular CW-6, at the direction of Kaczmarek – coordinated with

Glenmark frequently about Fluticasone, including market share targets and pricing, to prepare for

its eventual Fluticasone launch.

         2463. After the Sandoz acquisition of Fougera in July 2012, as the end of Glenmark’s

180-day exclusivity period approached, Sandoz continued to stay in communication with

Glenmark and Perrigo about Fluticasone. As part of its launch strategy, Sandoz planned to

obtain 33% of the market. Perrigo, however, only anticipated taking about one-quarter of the

market.


                                      668
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 681 of 905




       2464. By mid-August 2012, Sandoz learned that its launch of Fluticasone would be

delayed until the end of November 2012 because of certain production problems. As a result of

this delay, Kellum was concerned that Perrigo would be able to launch earlier than Sandoz and

wanted to learn more about Perrigo’s launch strategy. On August 21, 2012, Kellum sent an

e-mail to his sales team asking about                            Within minutes of receiving the

e-mail, CW-3 reached out to T.P., his contact at Perrigo, by phone.

       2465. CW-3 also sent a message to Perrigo through a customer. That same day, the

customer sent an e-mail to a Perrigo sales executive, stating:

                                                           The Perrigo sales executive informed

the customer that Perrigo’s Fluticasone launch had now been                   to the first quarter of

2013. The customer then forwarded that e-mail directly to CW-3 at Sandoz, who reported the

information directly to Kellum and others at Sandoz the next day.

       2466. Around this same time, Sandoz also began preparing to have conversations with

“customers” about its Fluticasone launch while at the NACDS Conference in Denver in late

August 2012. It was at that same conference where CW-3 first spoke to Blashinsky at Glenmark

about working             and making                      In an internal e-mail to the Sandoz sales

team on August 25, 2012, in advance of the NACDS Conference, R.T., a senior Sandoz sales and

marketing executive, instructed his team on the current strategy which aligned with the larger

“fair share” understanding:



       2467. As its launch date for Fluticasone approached, Sandoz began to think more

critically about which customers to target and began to communicate directly with Glenmark on

the subject. On November 26, 2012, Sandoz scheduled an internal meeting to discuss which

                                    669
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 682 of 905




customers it should approach as part of its Fluticasone launch. That same day, CW-3 of Sandoz

spoke to Blashinsky of Glenmark twice, with one call lasting five (5) minutes. After the second

call with Blashinsky, CW-3 e-mailed his Sandoz colleagues a list of six (6) customers he thought

Sandoz should target. That list would later grow to eight (8) customers. CW-3 also made it

known to his Sandoz colleagues that Glenmark was planning a potential price increase on

Fluticasone at some point in the future.

       2468. The next day, November 27, 2012, a senior Sandoz marketing executive asked

CW-3 to get Fluticasone                    for the customers Sandoz had agreed to target. CW-3

responded that he was                                             As promised, the next morning

(November 28) CW-3 called Blashinsky of Glenmark. The two spoke four (4) times that day,

including one call lasting eight (8) minutes. Later that same day, CW-3 was again asked if he

had been able to                                                                            CW-3

responded:

       2469. The next morning, CW-3 sent an updated list of nine (9) customers that Sandoz

should target for Fluticasone – based on his conversations with Blashinsky – but he did not

include the pricing information that had been requested. The senior Sandoz marketing executive

responded immediately:              CW-3 countered by referring to one of the biggest pop songs

of 2012, suggesting that his boss should call him instead of asking for the information in writing:




                                    670
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 683 of 905




         2470. As Sandoz continued to prepare for its imminent launch, it also began to evaluate

the usage expected from the nine customers that it had agreed with Glenmark to target. Sandoz

found that those nine customers would not allow the company to reach its desired market share

goals. As a result, on November 30, 2012 a senior Sandoz marketing executive suggested that

Sandoz approach two large wholesaler customers, instead of one as originally agreed. CW-3

responded immediately, saying                                              CW-3 then stated that



                                                            A few hours later, CW-3 called

Blashinsky and left a message. Blashinsky promptly returned the call and the competitors spoke

for three (3) minutes. Later that day, CW-3 also called and spoke to his contact at Perrigo, T.P.,

twice.

         2471. Sandoz officially entered the market for Fluticasone on December 3, 2012,

matching Glenmark’s WAC pricing exactly. That same day, CW-3 of Sandoz called Blashinsky

of Glenmark and they had a two (2) minute call. Also that day, Blashinsky directed the sales

team to relinquish the Publix and Optisource accounts to Sandoz, two of the nine customers that

Glenmark had agreed to give up to the new entrant.

         2472. Sandoz continued to coordinate with Glenmark to make sure that it was targeting

the appropriate customers and minimizing price erosion as it entered the Fluticasone market. For

example, on December 13, 2012, a large wholesaler that Sandoz had agreed not to target

approached Sandoz looking for an offer. That same day, CW-3 spoke to Blashinsky twice.

When Sandoz refused to respond to the customer, the customer followed up again on

December 21, 2012. Again, following the same pattern, CW-3 spoke to Blashinsky twice that

day, including one call lasting four (4) minutes.

                                      671
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 684 of 905




       2473. Although Sandoz made sure to coordinate extensively with Glenmark, it had

initial difficulty meeting its market share goal, in part because some of the customers already had

a significant amount of inventory on hand. On January 9, 2013, CW-3 had a conversation with

Blashinsky where the two competitors walked through a list of customers, identifying those that

Sandoz should target and those which it should not. CW-3 took detailed contemporaneous notes

of the conversation. Later in the day, after reviewing the list, CW-3 of Sandoz began to suspect

that Glenmark may have oversold to certain customers in advance of Sandoz’s entry, stating in

an e-mail that he had

       2474. By January 11, 2013, CW-1 of Sandoz sent around a summary of

                   stating that




                                                                   In response, R.T. of Sandoz

indicated that he was                               but that 21.8% market share was

         and that Sandoz should continue to press for its original market share goal.

       2475. During an internal Commercial Operations meeting on January 21, 2013, Sandoz

decided to approach another customer, CVS, in order to obtain additional market share. But

before doing so Sandoz wanted to confirm that it was acceptable with Glenmark. In his

contemporaneous notes of the meeting, CW-3 recorded in his Notebook that he was supposed to

                                               and let him know that Sandoz was




                                    672
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 685 of 905




       2476. Sandoz subsequently learned why Glenmark was reluctant to give up more market

share to Sandoz. There was a discrepancy between the two competitors about how much market

share Sandoz had already obtained. On January 29, 2013, a senior Sandoz marketing executive

reported that

                                                                             Two days later, on

January 31, 2013, CW-3 and Blashinsky spoke two more times, for five (5) minutes each.

       2477. Over the next several months Sandoz and Glenmark continued to coordinate

about Fluticasone, including about a Glenmark price increase on that drug. For example, on

April 16, 2013, as Glenmark was preparing for a large-scale price increase on several different

drugs (in coordination with several different competitors), CW-3 of Sandoz had two separate

calls with Blashinsky of Glenmark, including one call lasting thirteen (13) minutes. They talked

about several things, including Glenmark’s potential entry and market share targets on a different

drug, Alclometasone, as well as a price increase on Fluticasone, as recorded by CW-3 in his

contemporaneous notes of the call:




       2478. Blashinsky called CW-3 again on May 6, 2013, in advance of the Glenmark price

increase. He also called CW-3 on May 17, 2013 – the day after the Glenmark price increase on

Fluticasone became effective. In all, the two competitors spoke three times on May 17, 2013,

including two separate five (5) minute calls.
                                    673
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 686 of 905




       2479. Throughout this time period, Sandoz also kept in close communication with

Perrigo about the details of Perrigo’s anticipated entry into the Fluticasone market. For example,

in early April 2013 CW-3 of Sandoz spoke to T.P. of Perrigo multiple times, including calls

lasting seventeen (17) and five (5) minutes, respectively. CW-3 subsequently reported to his

colleagues at Sandoz that Perrigo would be delayed in entering the Fluticasone market

                                    On April 9, 2013, a colleague at Sandoz followed up asking

CW-3 for additional information about whether Perrigo planned to enter

                 The next day, CW-3 communicated directly with Perrigo to obtain the answer,

calling and speaking with T.P. two (2) times.

       2480. On May 21, 2013, as Perrigo was beginning to plan its entry into the market, a

Perrigo executive asked T.P. to obtain                  for Fluticasone Lotion. Two days later,

on May 23, 2013, T.P. called CW-3 at Sandoz. They ended up speaking twice that day, for five

(5) and three (3) minutes, respectively. Immediately after their second call, CW-3 called

Blashinsky at Glenmark – the other competitor on Fluticasone – and the two spoke for four

(4) minutes.

       2481. Similarly, on May 28, 2013 a senior Sandoz executive requested additional

                      about Perrigo’s entry timing on Fluticasone. That same day, CW-3 called

T.P. at Perrigo and they spoke for four (4) minutes. The next day, T.P. called CW-3 back and

they spoke again for two (2) minutes.

       2482. By July 2013, Perrigo finally began preparing in earnest to enter the Fluticasone

market. As of that time Sandoz had been able to obtain 30% market share, reaching its initial

target goal for a 3-player market with Glenmark and Perrigo. Sandoz understood that, because




                                    674
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 687 of 905




Glenmark still had a significant majority of the market share, Perrigo would target Glenmark

customers as it entered.

       2483. In the days and weeks leading up to Perrigo’s launch, Perrigo was in frequent

communication with Sandoz, as set forth below:




       2484. Perrigo held an internal meeting to discuss its Fluticasone launch on July 16,

2013. As can be seen in the table above, on the day of the meeting T.P. of Perrigo called CW-3

at Sandoz and left a message. He called CW-3 again the next day, and they were able to speak

for nineteen (19) minutes. During these conversations, T.P. informed CW-3 that, consistent with

the “fair share” understanding, Perrigo was targeting specific Glenmark customers and looking

for approximately 25% market share. CW-3 took contemporaneous notes of his conversation

with T.P., as set forth below:




       2485. On July 30, 2013, Perrigo received FDA approval to begin selling Fluticasone.

That same day, T.P. of Perrigo spoke to CW-3 of Sandoz for thirteen (13) minutes. Perrigo then

                                    675
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 688 of 905




formally launched the product on August 1, 2013, with the same exact WAC pricing as

Glenmark and Sandoz. T.P. and CW-3 also spoke twice that day.

       2486. As Perrigo entered the market it planned only a “limited launch,” targeting only

$1 million per year in sales. In accordance with the fair share understanding and the previous

communications between the competitors, Perrigo targeted – and Glenmark conceded – multiple

customers immediately.

       N.      Desoximetasone Ointment

       2487. As of the summer of 2012, Defendant Taro was the only manufacturer of

Desoximetasone Ointment.

               1.     Sandoz Entry (September 2012)

       2488. Starting in August 2012, Sandoz began making plans to enter the Desoximetasone

market. Because it would be a 2-player market upon Sandoz’s entry, and because Sandoz was

the second manufacturer to enter the market, Sandoz initially decided – consistent with the “fair

share” understanding outlined above – to target 40% market share.

       2489. On the evening of August 21, 2012, Sandoz held an internal meeting to discuss its

             and                      regarding Desoximetasone. Shortly after the meeting, a

Sandoz executive sent an initial list of eight (8) customers that Sandoz should consider

approaching. The executive indicated that Sandoz’s success would depend

             and that more research was necessary regarding one of the larger customers,

because approaching such a        customer could cause

       2490. First thing the next morning, Sandoz began to coordinate with Taro. K.K., a

national account executive at Sandoz, called D.S., a senior sales executive at Taro, and the two

spoke for nine (9) minutes.


                                    676
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 689 of 905




       2491. On August 30, 2012, Sandoz held another internal meeting to discuss its

Desoximetasone launch. That same day, K.K. of Sandoz spoke again to D.S. of Taro, this time

for two (2) minutes. The day after this internal Sandoz meeting and the phone conversation with

Taro, on August 31, 2012, CW-1 of Sandoz sent Kellum a                      for Desoximetasone,

which included specific pricing            and a more refined list of customers that would provide

Sandoz with its target market share.

       2492. As the Sandoz launch date approached, CW-3 of Sandoz also began speaking to

H.M., an account executive at Taro, to coordinate Sandoz’s entry into the market. The two

competitors were not friends, and nearly all their conversations were collusive in nature.

According to phone records, the first ever call between the two competitors was on September 6,

2012. They spoke again on September 21, 2012, as Sandoz was finalizing its launch plan.

During these calls, H.M. provided CW-3 with Taro price points for various customers so that

Sandoz could bid as high as possible and avoid price erosion, while still obtaining new customers

as it entered the market. CW-3 passed that pricing information and list of customer targets on to

CW-1 and Kellum at Sandoz. That same day, H.M. also sent an e-mail to J.M., a sales executive

at Taro, relaying a         that Sandoz would be entering the Desoximetasone market

                  and suggesting six accounts as possible targets.

       2493. Sandoz received FDA approval and formally launched Desoximetasone on

September 28, 2012, matching Taro’s WAC pricing exactly. That same day, CW-3 of Sandoz

also called H.M. at Taro and left a message; H.M. returned the call almost immediately, leaving

CW-3 a voicemail.

       2494. Based on the conversations with Taro, Sandoz decided to take a

           in targeting customers, so as                                  with its competitor. In an

                                    677
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 690 of 905




internal Sandoz e-mail on October 1, CW-1 indicated that Sandoz's initial

for this product had now been adjusted slightly lower based on

       2495. Shortly after receiving approval, on October 1, 2012, Sandoz began approaching a

limited set of customers, per its agreement with Taro. That same day, CW-4 of Sandoz reached

out to D.S. at Taro – someone CW-4 had colluded with in the past – and spoke two times,

including one call lasting twenty-one (21) minutes.

       2496. Consistent with the understanding in place between the two competitors, Taro

immediately started conceding customers to Sandoz. For example, on October 11, 2012, a high-

ranking Taro executive sent an internal e-mail discussing Sandoz’s launch of Desoximetasone.

In the e-mail, the executive indicated that Taro had been aware of Sandoz’s launch

      and that Taro had just conceded two large customers to Sandoz, with the expectation of

relinquishing                              going forward. That same day, H.M. of Taro called

CW-3 of Sandoz, likely to let him know that the customers had been conceded and confirm the

plan moving forward. They spoke twice that day, including one call lasting more than six

(6) minutes.

       2497. Sandoz was able to obtain most of its targeted market share quickly, without any

market disruption. By October 12, 2012, for example, R.T., a senior sales and marketing

executive at Sandoz, provided a summary of the Desoximetasone launch, stating:




       2498. At that point, Sandoz decided it needed to obtain at least one more customer to

meet its fair share goals. Internally, Sandoz discussed sending a message to Taro that

                               On October 23, 2012, CW-1, CW-3 and Kellum scheduled a

                                    678
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 691 of 905




conference call to discuss which customers to approach to

That same day, CW-3 called H.M. at Taro and the two competitors spoke several times,

including two separate fifteen (15) minute calls.

       2499. As a result of these conversations, Taro agreed to relinquish additional customers

to Sandoz. By February 2013, Sandoz had captured its original goal of 40% of the

Desoximetasone market, without any significant disruption.

                 2.    Glenmark Entry (September 2013)

       2500. Glenmark received FDA approval to sell Desoximetasone on September 20, 2013.

In the days and weeks leading up to the Glenmark launch, Glenmark, Taro and Sandoz were

speaking frequently to coordinate Glenmark’s entry, including at least the following calls and

text messages:




At the same time, Perfetto of Taro was also communicating with T.C., a senior-most executive at

Glenmark, through e-mail.




                                    679
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 692 of 905




       2501. Glenmark’s approval came on Friday, September 20, 2013. The following

Monday, there was a flurry of additional communications between the three competitors to

coordinate Glenmark’s entry.




The day after that, September 24, CW-3 of Sandoz spoke to Aprahamian at Taro again for fifteen

(15) minutes. CW-3 then sent an e-mail to his superiors, including CW-1 and Kellum, alerting

them to the situation:

       2502. On September 26th, there was another torrent of phone calls between Glenmark,

Taro and Sandoz:




During these calls, the competitors reached an understanding about which customers Glenmark

would target and what prices it would offer in order to avoid price erosion. That same day,

September 26, 2013, CW-5, a senior-most executive at Glenmark, described Glenmark’s launch

strategy as a

       2503. Because Taro still had a majority of the market share, it understood pursuant to

the “fair share” understanding that it would be the primary target of Glenmark and would have to

relinquish market share to Glenmark as it entered. Internally, Taro executives commented that it




                                    680
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 693 of 905




       2504. Taro began to concede customers to Glenmark immediately. By October 17,

2013, CW-5 reported internally that Glenmark had already been able to obtain 30% market share

for Desoximetasone.

       2505. Because of the discussions between the competitors in advance, and because

prices remained high, Taro was not upset about conceding this business to Glenmark. Taro

executives continued to stress that



       2506. In early November 2013, Taro was approached by a customer to bid on

Desoximetasone as part of an RFP. In deciding whether to provide a bid, Taro executives noted

that the company had already                                   so that Glenmark could obtain

market share. Nonetheless, Taro still decided not to bid, stating



       O.      Collusion Between Sandoz And Aurobindo

       2507. Following Sandoz’s acquisition of Fougera, CW-6 left his job at Fougera in

August 2012 and took a position as a sales executive at Aurobindo. CW-6 followed his former

friend and colleague, Grauso, who had moved to Aurobindo in December 2011 to assume a

senior executive role.

       2508. As detailed above, CW-6 had a long-standing, collusive relationship with Grauso

dating back to when he worked at Fougera and Grauso worked at G&W. Further, the two had

continued that relationship even after Grauso left G&W – with Grauso serving as a conduit to

communicate messages between his former G&W colleagues, Orlofski and Vogel-Baylor, and

CW-6 at Fougera.




                                    681
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 694 of 905




       2509. CW-6 knew CW-3 at Sandoz. When Aurobindo sold a product that overlapped

with Sandoz, CW-6 used his relationship with CW-3 to collude on that product. Although CW-6

and CW-3 were former colleagues, they were not social friends. When CW-6 called CW-3

during this time period, they were engaging in anticompetitive conduct. Between August 2012,

when CW-6 began at Aurobindo, and May 2013, when CW-6 left the industry, he exchanged at

least one hundred and nine (109) phone calls with CW-3.

       2510. During this time period, CW-6 was acting at all times at the direction of, or with

approval from, his superiors, including Grauso.

       2511. The following Section will focus on the anticompetitive conduct engaged in by

CW-3 and CW-6 with regard to several products on which Sandoz and Aurobindo overlapped

during this time period.

               1.      Oxacillin Sodium and Nafcillin Sodium Injectable Vials

       2512. In 2012, Sagent Pharmaceuticals and Sandoz were the primary generic suppliers

of Oxacillin and Nafcillin. However, in December 2012, Aurobindo began making plans to enter

the Nafcillin and Oxacillin markets as a third entrant.

       2513. In advance of Aurobindo’s entry into those markets, on December 26, 2012 for

Nafcillin and January 22, 2013 for Oxacillin, CW-6 and CW-3 spoke several times to discuss

pricing and the allocation of market share to the new entrant, Aurobindo. All the while, CW-6

kept his supervisor, Grauso, informed of his conversations with CW-3.

       2514. For example, on December 12, 2012, CW-6 called Grauso and they spoke for five

(5) minutes. That set off a flurry of phone calls between CW-6 and CW-3, with nearly constant

reporting back by CW-6 to his supervisor, Grauso, as the two competitors orchestrated how to

avoid competition upon Aurobindo’s entry. These calls are detailed in the chart below:


                                    682
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 695 of 905




       2515. Two weeks later, on December 26, 2012, Aurobindo received FDA approval to

market Nafcillin and published WAC pricing that essentially matched Sandoz’s WAC pricing.

On the date that Aurobindo received approval, and in the days surrounding the launch, CW-6

spoke several more times with CW-3 during which they discussed the launch. As he had done

before, CW-6 reported back to Grauso what they had discussed. These calls are detailed in the

chart below:




       2516. The calls between the competitors continued into January 2013. On January 3,

2013, CW-6 spoke with Grauso three times for a total of twenty-five (25) minutes. Twenty

minutes later, CW-3 called CW-6. The call lasted two (2) minutes. The next morning, CW-6

spoke with Grauso for four (4) minutes. That same morning, CW-6 called CW-3 of Sandoz

twice, with one call lasting three (3) minutes.

       2517. Two days later, on January 6, 2013, Sandoz put together a Monthly Business

review regarding its key products, including Nafcillin and Oxacillin. Regarding Oxacillin,

                                    683
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 696 of 905




Sandoz noted that Aurobindo was               to be entering the market. Sandoz stated that its

                                         were to

                                                and



       2518. Over the next several days, between January 7, 2013 and January 11, 2013, CW-6

and CW-3 spoke several more times by phone. After those calls, CW-6 promptly called Grauso

to keep him apprised of his discussions. These calls are detailed in the chart below:




       2519. Two weeks later, on January 22, 2013, Aurobindo entered the Oxacillin market

and again published WAC pricing that essentially matched Sandoz’s WAC pricing. That same

day, CW-6 spoke with Grauso for ten (10) minutes. Ten minutes after hanging up, CW-6 called

CW-3 of Sandoz. The call lasted one (1) minute. Over the next two days, CW-6 and CW-3

shared five (5) more phone calls.

       2520. In an e-mail dated January 30, 2013, Sandoz noted that it had                    its

Oxacillin contract at Walgreens to the new entrant, Aurobindo. That same day, CW-3 and CW-6

spoke by phone for four (4) minutes.




                                    684
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
          Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 697 of 905




                    2.       Cefpodoxime Proxetil Oral Suspension and Tablets

           2521. On January 3, 2013, CW-3 of Sandoz called CW-6 of Aurobindo. The call lasted

two (2) minutes. The next day, on January 4, 2013, CW-6 called CW-3 twice, with one call

lasting three (3) minutes. A few minutes after hanging up, CW-3 called Kellum and they spoke

for nine (9) minutes. After that call, Kellum sent the following e-mail to R.T., a senior sales and

marketing executive at Sandoz:




R.T. responded,                                     to which Kellum replied,

           2522. The following business day, on January 7, 2013, CW-6 of Aurobindo and CW-3

of Sandoz exchanged three calls, including one lasting six (6) minutes. On these calls, CW-6

confirmed that Aurobindo planned to launch both formulations of Cefpodoxime that week. 226

CW-3 told CW-6 that Sandoz planned to increase pricing on both formulations by 20%. CW-6

advised that Aurobindo was looking for 40% share and would start by targeting Cardinal and

CVS. In turn, CW-3 gave his competitor specific non-public contract price points that Sandoz

was charging to those customers. CW-6 then stated:

CW-3’s contemporaneous notes from this call are pictured below:




226
      On these calls, the two competitors also discussed Aurobindo’s launch of Cefdinir Capsules and Cefdinir Oral
       Suspension, among other products.
                                        685
                       FILED WITH REDACTIONS – PUBLIC VERSION
           MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 698 of 905




       2523. Shortly after speaking with each other, CW-6 called Grauso and CW-3 called

Kellum to report back what they had discussed. This call pattern is detailed in the chart below:




                                    686
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 699 of 905




       2524. On January 9, 2013 and January 11, 2013, the day that Sandoz increased WAC

pricing on Cefpodoxime, CW-3 and CW-6 exchanged three more calls. After speaking with

each other, CW-3 called Kellum and CW-6 called Grauso to report back what they had

discussed. This call pattern is detailed in the chart below:




       2525. Due to an issue at its manufacturing facility, Aurobindo’s launch of Cefpodoxime

was delayed and the company was unable to launch in January 2013 as planned.

       2526. Between February 24 and February 27, 2013, ECRM held its annual Retail

Pharmacy Generic Pharmaceuticals Conference in Dallas, Texas. Representatives from

Aurobindo and Sandoz were in attendance, including CW-6 and Grauso of Aurobindo and

Kellum, CW-3, and CW-2 of Sandoz.

       2527. On February 26, 2013, CW-2, a Sandoz senior sales executive – while still at the

ECRM conference – sent the following e-mail to his Sandoz colleagues:




                                    687
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 700 of 905




        2528. On April 17, 2013, CW-6 of Aurobindo called CW-3 of Sandoz. The call lasted

two (2) minutes. Less than an hour later, CW-3 called CW-6 back and they spoke for six

(6) minutes. The next day, on April 18, 2013, CW-6 called CW-3 and they spoke for ten (10)

minutes. That same day, Aurobindo launched both formulations of Cefpodoxime and matched

Sandoz’s increased WAC pricing.

        2529. On April 30, 2013, CW-3 and CW-6 exchanged three phone calls, including one

call lasting three (3) minutes. On these calls, the competitors again discussed Aurobindo’s

launch of Cefpodoxime Tablets, including that Aurobindo was looking for 40-50% market share.

The competitors also discussed specific customers that Aurobindo was targeting. CW-3’s

contemporaneous notes from these calls are pictured below:




        2530. In accordance with the plan, on May 22, 2013, Aurobindo made an offer to CVS

for Cefpodoxime Tablets and the customer accepted that offer the very next day on May 23,

2013.

        2531. Similarly, on August 29, 2013, Aurobindo made an offer to ABC for

Cefpodoxime Tablets. The next day, on August 30, 2013, ABC e-mailed Sandoz to advise that it

had received a competitive offer and asked whether Sandoz wanted to bid to retain the business.
                                             688
                    FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 701 of 905




On September 4, 2013, S.G., a Sandoz sales executive, responded to ABC and declined the

opportunity stating,                                                         Later that same day,

ABC awarded the business to Aurobindo.

           2532. Aurobindo would also win awards for Cefpodoxime Tablets at McKesson and

several other smaller customers, without substantially eroding the high pricing in the market.

           2533. On September 9, 2013, P.S., an Aurobindo sales and marketing executive, pushed

Grauso to submit a bid for Wal-Mart’s Cefpodoxime business. Grauso balked at the request

stating,                                                 P.S. responded,



                Given the market share breakdown, Grauso gave his approval to submit a bid to

Wal-Mart. Thereafter, on September 30, 2013, the customer accepted the bid and awarded

Aurobindo its indirect business.

           2534. Later, in December 2013, when Sandoz was looking to identify additional

products to supply to Wal-Mart, Kellum noted with respect to Cefpodoxime:




                  3.     Pioglitazone HCL Metformin HCL Tablets

           2535. Prior to February 2013, Mylan and Teva were the only competitors in the market

for Pioglitazone Metformin. As a result of settling patent litigation with the brand manufacturer,

Mylan was entitled to 180 days exclusivity as the first-to-file generic and Teva earned the right

to market the authorized generic. During that period, Mylan and Teva split the market equally

with Teva controlling 48% share and Mylan controlling 52%.




                                    689
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 702 of 905




        2536. Mylan and Teva’s 180-day exclusivity period expired on February 13, 2013 and

Aurobindo and Torrent entered the market on that date. Although Sandoz also planned to enter

at that time, the company ran into regulatory obstacles that delayed its launch until April 16,

2013.

        2537. In advance of Aurobindo’s entry, CW-6 and Grauso were in frequent

communication with their contacts at Mylan and Teva to discuss, among other things,

Aurobindo’s entry into the Pioglitazone Metformin market. On these calls, the competitors

spoke about pricing and the allocation of market share to the new entrant.

        2538. For example, in the week leading up to Aurobindo’s entry on February 13, 2013,

CW-6 exchanged at least nine calls with Jim Nesta, a senior sales executive at Mylan. At the

same time, Grauso was communicating with his contacts at Teva, exchanging at least twenty-one

calls with sales executives Kevin Green and T.S. These calls are detailed in the chart below:




                                     690
                    FILED WITH REDACTIONS – PUBLIC VERSION
        MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 703 of 905




       2539. Illustrating the substance of these calls, on February 12, 2013, T.S., a Teva sales

executive, spoke to Grauso at Aurobindo for forty-five (45) minutes. Shortly after that call, T.S.

sent an internal e-mail stating,

Cardinal was a Mylan customer.

       2540. At the same time, Mylan and Teva were communicating with each other. In the

week leading up to Aurobindo’s entry on February 13, 2013, Green of Teva exchanged at least

seventeen (17) calls with Nesta of Mylan. These calls are detailed in the chart below:




                                    691
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 704 of 905




       2541. Similarly, Green of Teva exchanged several calls with his contacts at Sandoz,

Kellum and CW-2. These calls are detailed in the chart below:




       2542. On February 7, 2013, the same day that Green talked to both Kellum and CW-2,

both of those Sandoz employees participated in a conference call in which they discussed

                on Pioglitazone Metformin.

       2543. Finally, the new entrants, Sandoz and Aurobindo, were also communicating

directly with each other regarding Pioglitazone Metformin. For example, CW-3 of Sandoz and

CW-6 of Aurobindo exchanged at least six calls between February 13 and February 19, 2013.

These calls are detailed in the chart below:




                                    692
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 705 of 905




During their calls on February 19, 2013, CW-6 and CW-3 discussed specific customers and price

points for Pioglitazone Metformin, and the fact that Aurobindo had already picked up Cardinal

as a customer. CW-3’s contemporaneous notes are pictured below:




       2544. By mid-April, Aurobindo had secured approximately 20% of the Pioglitazone

Metformin market, including Cardinal, a portion of the CVS business, Costco, and several other

smaller customers.

       2545. Between February 24 and February 27, 2013, ECRM held its annual Retail

Pharmacy Generic Pharmaceuticals Conference in Dallas, Texas. Representatives from

Aurobindo and Sandoz attended, including CW-6 and Grauso from Aurobindo and CW-3 and

Kellum from Sandoz.

       2546. On February 28, 2013, Kellum sent an internal e-mail to other Sandoz executives

regarding the                                        With regard to Pioglitazone Metformin,

Kellum stated the following:



                                    693
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 706 of 905




       2547. A month and a half later, on April 16, 2013, Sandoz finally received FDA

approval to market Pioglitazone Metformin. The next day, CW-1, a Sandoz senior pricing

executive, e-mailed the sales team stating:



                                      Six minutes later, CW-1 e-mailed CW-3 individually,

asking him to

       2548. That same day, CW-3 exchanged two calls with CW-6 of Aurobindo lasting two

(2) minutes and six (6) minutes. The next day, on April 18, 2013, the two competitors spoke

again for ten (10) minutes. During that call, CW-6 provided CW-3 with Aurobindo’s dead net

prices at several customers, including Cardinal and CVS. CW-3’s contemporaneous notes from

that call are pictured below:




                                    694
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 707 of 905




       2549. At the same time, Sandoz was speaking with Teva. On April 18 and April 19,

2013, CW-2, a Sandoz senior sales executive, spoke three times with Green of Teva, including

two calls lasting four (4) minutes and one call lasting eight (8) minutes.

       2550. Later in the evening on April 19, 2013, CW-1 e-mailed Kellum and others at

Sandoz regarding Pioglitazone Metformin stating,



Others at Sandoz agreed, and Sandoz submitted an offer to ABC on April 22, 2013.

       2551. The next day, on April 23, 2013, ABC e-mailed Teva to inform it that Sandoz had

made an offer for Pioglitazone Metformin and asked whether Teva intended to bid to retain the

business. ABC further stated that

                                     Green, the Teva sales executive who had spoken to CW-2 the

day before, forwarded ABC’s e-mail to several other Teva executives, writing:



       K.G., a senior Teva marketing executive, responded,

       2552. Three days later, on April 26, 2013, Teva declined to bid to retain the business

and noted in Delphi, it’s internal tracking database, that

                                                 and stated the reason for the concession was

                                    That same day, ABC awarded the business to Sandoz.

       2553. Also, that same day, on April 26, 2013, Sandoz officially entered the market and

published WAC pricing that matched its competitors. Kevin Green of Teva had multiple calls

with P.K. of Sandoz in Paril 2013.

       2554. In the period from April 2013 to August 2013, Kevin Green of Teva also

communicated with James Grauso of Aurobindo, James Nesta of Mylan, and Armando Kellum

                                    695
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 708 of 905




of Sandoz. Grauso communicated by phone with K.G. of Torrent on May 16, 2013, as well as

with Nisha Patel of Teva in the second half of 2013. Nesta communicated with D.L. of Sandoz

during the second half of 2013.

       2555. Over the course of this period, Teva and Mylan conceded Pioglitazone Metformin

market share to Sandoz, Taro, Aurobindo, and Torrent. Those new entrants maintained

supracompetitive prices and did not compete for market share beyond their Fair Share.

       P.      Collusion Between Sandoz And Rising

       2556. CW-3 and CW-2 worked together as senior sales executives at Sandoz until

August 2013 when CW-2 left Sandoz to become a senior sales and marketing executive at

Rising. While at Sandoz, the two were close friends. CW-2 was responsible for Walmart and

helped transition the account to CW-3 when he moved to Rising.

       2557. Beginning in 2013, and beyond, these former colleagues turned competitors used

their relationship to collude with regard to products on which Rising and Sandoz overlapped.

One such example – Griseofulvin Microsize Tablets – is discussed in detail below.

               1.     Griseofulvin Microsize Tablets

       2558. The market size for Griseofulvin ranged between $13 million and $16 million

dollars annually.

       2559. Throughout 2013, Rising had a virtual monopoly on the Griseofulvin market, with

Valeant Pharmaceuticals maintaining only a small percentage of the share.

       2560. On August 7, 2013, Sandoz received FDA approval to market Griseofulvin.

Sandoz planned to talk to customers at the NACDS Annual Total Store Expo that weekend and

then launch the following week.




                                    696
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 709 of 905




        2561. However, on August 14, 2013, Sandoz learned that the Griseofulvin launch would

be delayed due to production problems. Despite the delay, Sandoz estimated that it could still

realize $2.5 million in sales in 2013

        2562. On September 19, 2013, CW-2, then a senior sales and marketing executive at

Rising, called CW-3 of Sandoz twice. Both calls lasted one (1) minute. CW-3 returned the calls

later that day and they spoke for twenty-one (21) minutes. During these calls, CW-2 and CW-3

discussed Sandoz’s manufacturing issues on Griseofulvin and its continued delay in launching

the product.

        2563. However, just one week later, on September 25, 2013, Sandoz learned that its

production problems had been resolved. The following Monday, on September 30, 2013, CW-3

informed CW-2 of this unexpected news in the following text message exchange:




        2564. That same day, CW-2 called CW-3 twice. The calls lasted one (1) minute and

eight (8) minutes. That evening, Sandoz held an internal meeting to discuss launch strategy for

Griseofulvin, including which customers to approach in order to achieve Sandoz’s market share

goal.




                                     697
                    FILED WITH REDACTIONS – PUBLIC VERSION
        MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 710 of 905




         2565. Over the next several days, CW-2 of Rising exchanged several calls with CW-3

and L.J., a Sandoz sales executive, during which they discussed pricing for Griseofulvin and the

allocation of market share to the new entrant, Sandoz. These calls are detailed in the chart

below:




         2566. After this series of communications between the two competitors, on October 2,

2013, Kellum sent an internal e-mail identifying four (4) customers that Sandoz planned to target

to obtain approximately 40% share of the Griseofulvin market – CVS (20%), McKesson (8%),

Rite Aid (6%), and ABC (8%). That evening, Sandoz prepared and sent its initial round of offers

to CVS and McKesson.

         2567. The next day, on October 3, 2013, CW-2 of Rising exchanged three calls with

L.J., the Sandoz sales executive responsible for the McKesson account, and one (1) call with

CW-3 that lasted twenty-one (21) minutes. These calls are detailed in the chart below:




         2568. On October 4, 2013, McKesson e-mailed CW-2 asking if Rising wanted to submit

a bid for Griseofulvin. Rising responded to the request by submitting a high bid so that Sandoz

would win the business. On October 7, 2013, McKesson advised Rising that its bid was not

competitive and awarded the business to Sandoz.


                                      698
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 711 of 905




           2569. On October 8, 2013, CVS e-mailed Sandoz and declined its Griseofulvin offer,

stating:

                               Later that evening, CVS e-mailed CW-2 asking whether Rising

planned to bid on the business.

           2570. First thing the next morning, on October 9, 2013, CW-2 of Rising and CW-3 of

Sandoz exchanged three calls, including one call lasting nine (9) minutes. After these calls,

Sandoz reduced its pricing and sent a revised offer to CVS. At the same time, Rising prepared

and submitted a high bid to CVS with the intention that Sandoz would win the business.

           2571. However, CVS threw a wrench in the competitors’ plans when it refused to accept

Rising’s high bid that same day stating:

Knowing he had agreed to give up the customer to Sandoz, CW-2 asked his colleague to reduce

the CVS offer only slightly – by $10 – and                               Thereafter, on

October 10, 2013, CVS declined the Rising bid and awarded the business to Sandoz.

           2572. On October 15, 2013, Sandoz submitted an offer to Rite Aid for its Griseofulvin

business.

           2573. Between October 16 and October 21, 2013, CW-2 of Rising and CW-3 of Sandoz

spoke several additional times to coordinate Sandoz’s entry. These calls are detailed in the chart

below:




                                      699
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 712 of 905




        2574. On these calls, the two competitors discussed Griseofulvin and the accounts that

Sandoz had targeted or planned to target. CW-2 also advised CW-3 that Rising would not give

up Rite Aid to Sandoz. On October 21, 2013, CW-3 took the following contemporaneous notes

in his Notebook:




        2575. First thing the next morning, on October 22, 2013, CW-2 of Rising called CW-3

of Sandoz twice. Both calls lasted one (1) minute. CW-3 returned the call later that morning and

they spoke for eight (8) minutes.

        2576. The next day, on October 23, 2013, Rite Aid advised Sandoz that it declined to

accept Sandoz’s offer for Griseofulvin – as expected, Rising had lowered its pricing to retain the

customer. That same day, Sandoz began making plans to approach Wal-Mart and Cardinal as

their next targets.

        2577. On October 28, 2013, CW-3 e-mailed Wal-Mart to see if the customer was

interested in an indirect bid for Griseofulvin. Wal-Mart replied that it was. The next morning,

on October 29, 2013, CW-3 of Sandoz called CW-2 of Rising and they spoke for twenty-two

(22) minutes. During that call, CW-3 informed CW-2 that Sandoz would approach Wal-Mart,

and CW-2 agreed that Rising would relinquish that customer. Later that day, Sandoz prepared

an offer and sent it to Wal-Mart.
                                    700
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 713 of 905




       2578. On November 4, 2013, CW-3 of Sandoz called CW-2 of Rising and they spoke

for twenty-eight (28) minutes. The next day, on November 5, 2013, Wal-Mart accepted

Sandoz’s offer for Griseofulvin and awarded it the business.

       2579. On November 20, 2013, CW-2 of Rising and L.J. of Sandoz spoke for three

(3) minutes. Later that day, Sandoz submitted an offer to Cardinal for its Griseofulvin business.

       2580. On November 22, 2013, CW-3 of Sandoz called CW-2 of Rising and they spoke

for seventeen (17) minutes. Later that day, Rising executives held a Commercial Operations

meeting at which CW-2 conveyed that Sandoz needed Rising to relinquish one more account –

Cardinal – so that it could meet its share goal. CW-2 advised that Sandoz would be done after

Cardinal and would not seek any additional share.

       2581. Thereafter, Rising conceded Cardinal. and Cardinal awarded its Griseofulvin

business to Sandoz.

       2582. The following Monday, on November 25, 2013, Rising held a sales and marketing

meeting during which they discussed Griseofulvin, among other products. CW-2 forwarded the

minutes from that meeting to several Rising executives and S.S., a senior Rising executive

responded,

              CW-2 responded with the following e-mail to S.S.:




                                    701
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 714 of 905




To that, S.S. replied, apologizing that he had not put two-and-two together, and stated

         2583. One year later, on October 15, 2014, Rising increased WAC pricing on

Griseofulvin. In advance of the increase, CW-2 of Rising exchanged several calls with L.J. of

Sandoz, during which they discussed the price increase. These calls are detailed in the chart

below.




Further, CW-2 also met in-person with L.J. and the two men discussed the increase over drinks.

         2584. Even after the Rising price increase, CW-2 of Rising continued to communicate

with his former Sandoz colleagues about the increase. For example, on November 12, 2014,

CW-3 and CW-2 exchanged the following text messages:




                                      702
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 715 of 905




       2585. The next day, on November 13, 2014, CW-2 also exchanged several lengthy calls

with CW-3 and L.J. of Sandoz. These calls are detailed in the chart below:




       2586. After speaking with CW-2 of Rising, CW-3 sent an e-mail to CW-1, a Sandoz

senior pricing executive, stating only                    CW-1 responded that he was

         and CW-3 replied:




As was his customary practice, CW-3 stated that he had learned the information from a

             when he had actually obtained the information directly from his competitor, CW-3.

Later that day, CW-1 and CW-3 spoke for twelve (12) minutes.

       2587. Sandoz did not follow the Rising price increase immediately because, after

conducting several analyses, it determined that the price protection penalties it would have

incurred were too high to justify the increase.


                                    703
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 716 of 905




       2588. However, by July 2015 those concerns were alleviated. On July 27, 2015, P.C., a

Sandoz pricing executive, sent an internal e-mail detailing that Sandoz planned to increase prices

the following week on a list of products, including Griseofulvin. P.C. noted that for

Griseofulvin, Sandoz was assuming                         In other words, Sandoz knew that Rising

would not seek to take any of its customers after the price increase.

       2589. Two days later, on July 29, 2015, CW-3 of Sandoz called S.G., then a senior sales

executive at Rising, and the two competitors spoke for nine (9) minutes. One week later, on

August 7, 2015, Sandoz followed Rising’s price increase and published WAC pricing that

matched its competitor.

       Q.      Collusion Between Sandoz And Non-Defendant Mallinckrodt

       2590. During his time at Fougera, CW-3 worked for Kaczmarek and with K.K., another

Fougera sales executive. Not long after the Sandoz acquisition of Fougera in July 2012,

Kaczmarek and K.K. moved to non-Defendant Mallinckrodt. Kaczmarek became a senior

executive and K.K. took a senior sales executive position.

       2591. Beginning in late 2012, these former colleagues turned competitors would use

their long-standing relationships to collude with regard to products on which Sandoz and non-

Defendant Mallinckrodt overlapped. Two such examples – Methylphenidate HCL Tablets and

Methylphenidate HCL ER Tablets – are discussed in detail below.

               1.      Methylphenidate HCL Tablets and Methylphenidate HCL ER Tablets

       2592. As of November 2012, the principal competitors in the Methylphenidate IR

(“immediate release”) Tablets market were non-Defendant Mallinckrodt with 43% share, Watson

(Actavis) with 37% share, Sandoz with 16%, and Impax, Par, and Sun, which had smaller shares.




                                    704
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 717 of 905




For Methylphenidate ER (“extended release”), the principal competitors were non-Defendant

Mallinckrodt with 54% share and Sandoz with 16% share.

       2593. On February 13, 2013, L.J., a Sandoz sales executive, sent an internal e-mail

stating that he had heard that the non-Defendant manufacturer was experiencing supply issues on

Methylphenidate. Further, L.J. requested “customer intel” on




       2594. A few minutes later, D.P., a senior Sandoz sales executive, forwarded L.J.’s

e-mail to his sales team, including to CW-3, asking



       2595. That same day, on February 13, 2013, CW-3 called K.K., a senior sales executive

at non-Defendant Mallinckrodt, and they spoke for sixteen (16) minutes. Immediately upon

hanging up, CW-3 called Aprahamian, then a sales executive at Actavis, and they spoke for

sixteen (16) minutes. A few hours later, CW-3 called D.P. of Sandoz to report back what he had

learned. That call lasted ten (10) minutes.

       2596. Later that day, CW-3 also sent the following e-mail conveying the information he

had obtained from his competitors:




                                    705
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 718 of 905




       2597. As was his customary practice, CW-3 stated that the sources of his information

were his “customers,” to keep out of writing the fact that he obtained the information directly

from his competitors – Actavis (Watson) and non-Defendant Mallinckrodt. But CW-3’s

superiors were aware that the information was coming directly from those competitors, not a

customer.

       2598. Having confirmed the non-Defendant manufacturer’s supply issues – and the fact

that the market share leader would be out of the market for a period of time – Sandoz

immediately set to work on implementing a price increase on Methylphenidate.

       2599. Indeed, less than one week later, on February 19, 2013, Sandoz prepared a price

increase analysis for Methylphenidate to send to the Pricing Committee for approval. In the

analysis, Sandoz noted that the non-Defendant manufacturer had a                                  and

recommended increasing price by 340% on Methylphenidate IR and 125% on Methylphenidate

ER. Sandoz estimated that these increases would result in the accrual of an additional $12.9 to

$36.0 million in profits.

       2600. On March 1, 2013, CW-3 of Sandoz exchanged at least nine (9) text messages

with a senior executive at non-Defendant Mallinckrodt. Through those text messages, the

competitors discussed Sandoz’s price increase on Methylphenidate and specific customer

accounts. During these conversations, CW-3 took the following contemporaneous notes in his

Notebook:




                                    706
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 719 of 905




       2601. Further, in the days leading up to the Sandoz price increase on Methylphenidate,

CW-3 exchanged at least twenty-three (23) calls and text messages with Kaczmarek and K.K.

These communications are listed in the chart below:




During this same time period, CW-3 was also in frequent contact with Aprahamian at Actavis, as

detailed in the table below:




                                    707
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 720 of 905




       2602. After this series of communications with both Actavis and non-Defendant

Mallinckrodt, on March 8, 2013, Sandoz followed through with its plans and increased WAC

pricing on Methylphenidate IR between 293% and 449%, depending on the formulation, and on

Methylphenidate ER by 125%.

       2603. Three days later, on March 11, 2013. Aprahamian of Actavis called Perfetto, at

that point a senior executive at Taro, and they spoke for fifty-four (54) minutes. The two

competitors would exchange two more calls that day lasting one (1) minute and three

(3) minutes. Immediately upon hanging up with Perfetto, Aprahamian called CW-3 of Sandoz.

The call lasted one (1) minute. A few minutes later, Aprahamian called CW-3 again and they

spoke for five (5) minutes.

       2604. The next day, on March 12, 2013, Perfetto e-mailed J.K., a senior Taro executive,

and G.S., a senior executive at Taro’s parent company, Sun, regarding Methylphenidate stating:




                                    708
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 721 of 905




Perfetto’s reference to           was to one of Taro’s sister companies, which was also a

subsidiary of Sun. When G.S. of Sun expressed some confusion over what product Perfetto was

referring to, he sent the following e-mail to clarify:




G.S. responded that Methylphenidate was a                           for Sun and the company was

working as quickly as possible to bring it to market.

       2605. Between March 13 and April 2, 2013, CW-3 of Sandoz and Kaczmarek

exchanged at least twenty-nine (29) text messages. During that same time period, CW-3 was

also communicating frequently with his contact at Actavis, Aprahamian, who was also in the

process of transitioning to a position at Taro (his first day at Taro was March 18, 2013, but he

continued to speak frequently with Actavis colleagues after his departure). Those calls are

detailed below:




                                    709
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 722 of 905




During his calls with Aprahamian on April 2, 2013, CW-3 took the following contemporaneous

notes in his Notebook regarding Methylphenidate:




Notably, as of April 2, 2013, Actavis had not yet published increased WAC pricing for

Methylphenidate IR and would not do so for another several weeks.

       2606. Between April 20 and April 23, 2013, the NACDS held its annual meeting in

Palm Beach, Florida. Representatives from Sandoz, Actavis, Sun, and Taro were all in

attendance. These included senior executives – D.P. of Sandoz, Kaczmarek of non-Defendant

Mallinckrodt, G.S. of Sun, and Perfetto, and J.K. of Taro.

       2607. The day after the NACDS annual meeting had concluded, on April 24, 2013,

Actavis published increased WAC pricing for Methylphenidate IR that matched Sandoz’s WAC

pricing. Two days later, on April 26, 2013, Sun entered the Methylphenidate IR market and

matched its competitors’ WAC pricing. And, one week later, on May 1, 2013, non-Defendant

Mallinckrodt re-entered the market and matched competitor WAC pricing on both formulations.

That same day, Kaczmarek sent a text message to CW-3 of Sandoz.

       2608. Subsequently, Impax and Par joined the Methylphenidate market. Impax joined

the market in the spring of 2014. Par joined the market in the summer of 2015. Before entering,

G.B. and K.O. at Par had calls with J.M., Manager of National Accounts at Sun. Instead of

offering lower pricing to win market share, Impax and Par matched the inflated prices of Sandoz,

Sun, Actavis, and non-Defendant Mallinckrodt.


                                    710
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 723 of 905




       R.      Sandoz’s Collusion With A Non-Defendant Manufacturer

       2609. Defendant Sandoz (including its predecessor, Fougera) and a non-Defendant

manufacturer coordinated market activity on several overlapping drugs starting at least as early

as 2010. Kellum of Sandoz, for example, had relationships with at least two different executives

at the non-Defendant manufacturer.

       2610. In order to coordinate their market activity and maintain their anticompetitive

agreements, executives at Sandoz/Fougera and non-Defendant manufacturer exchanged over

three hundred and sixty (360) phone calls and text messages between January 2011 and

October 2014. Many of those calls and text messages can be tied directly to anticompetitive

conduct and are discussed below.

       2611. During that same time period, Sandoz/Fougera and the non-Defendant

manufacturer conspired to fix prices and allocate markets on at least the following products:

(1) Clindamycin Phosphate Gel; (2) Clindamycin Phosphate Lotion; (3) Clindamycin Phosphate

Solution; (4) Clindamycin Phosphate Cream; (5) Latanoprost Drops; and (6) Eplerenone Tablets.

               1.     Clindamycin Phosphate

       2612. At all times relevant to the Complaint, Fougera (and later Sandoz, after its

acquisition of Fougera) and the non-Defendant manufacturer were the primary players in the

markets for the four different formulations of Clindamycin Phosphate. In each of those markets,

the two competitors adhered to the “fair share” understanding across all four product markets and

coordinated several significant price increases. In only one of those markets – Clindamycin

Solution – did any significant competition ever enter the market. As discussed more fully below,

Taro and Perrigo entered the market for Clindamycin Solution in late 2013, coordinating to avoid

competition and minimize price erosion consistent with the “fair share” understanding.


                                    711
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 724 of 905




                       a.     The First Coordinated Price Increase (60ml Solution – Fougera
                              And a Non-Defendant Manufacturer)

       2613. In 2010, Defendant Fougera and the non-Defendant manufacturer were the only

suppliers in the market for Clindamycin 60ml solution. Fougera – a separate entity that was

subsequently acquired by Sandoz in 2012 – temporarily discontinued the product in

September 2010, leaving the non-Defendant manufacturer as the sole supplier in the market.

       2614. By late 2010, however, the non-Defendant manufacturer also began to experience

production problems, although it did continue to supply certain select customers. Fougera

immediately started preparing to re-enter the market and significantly raise price – in direct

coordination with the non-Defendant manufacturer.

       2615. On November 1, 2010, Fougera learned that it had Clindamycin 60ml solution in

stock and that the product was available for shipping. That day, Kaczmarek stated internally that



         In response, a Fougera sales executive indicated that the non-Defendant manufacturer



That same executive initially suggested that Fougera double its WAC price, from $7.50 to $15.

       2616. Fougera did get the price point                  with the help of the non-Defendant

manufacturer. The next day – November 2, 2010 – Fougera scheduled an internal

                                                                             for the call included

Kaczmarek, CW-3 and CW-6, among others. Before that conference call, CW-6 of Fougera and

an individual at the non-Defendant manufacturer – someone he generally did not speak with on

the phone for social reasons – and spoke for nearly six (6) minutes.

       2617. At some point that day, Fougera changed plans and decided to re-enter the market

with a much more dramatic WAC price increase than originally suggested the day before, going
                                    712
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 725 of 905




from $7.50 to $31.50 – or a 320% increase. Customer contract prices increased even higher.

Within two days after the price increase, for example, during a conversation with a Fougera

national account representative, a customer complained that it had only just recently taken

Clindamycin off contract with Fougera but

                That same day, November 4, 2010, CW-6 and an employee of the non-

Defendant manufacturer exchanged twenty-one (21) text messages.

       2618. Based on their communications, Fougera knew that the non-Defendant

manufacturer would follow its price increase – but it could not tell its customers that. For

example, in January 2011, a large wholesaler customer, ABC, approached Fougera asking if it

knew whether the non-Defendant manufacturer would be following Fougera’s price increase on

Clindamycin Solution. In an internal Fougera e-mail exchange, CW-3 asked CW-6 (who, as

stated above, had spoken with an employee at the non-Defendant manufacturer on the day of the

Fougera price increase) if there was

                                                                    CW-6 responded that he did

not have any new information, other than that a price increase by the non-Defendant

manufacturer                When CW-3 pressed for more detail about how quickly it would be

coming, CW-6 responded:                                            Indeed, CW 6 had called an

employee at the non-Defendant manufacturer and left a 43-second voicemail immediately before

sending that e-mail to CW 3.

       2619. Over the ensuing months, Fougera was contacted by several customers requesting

price reductions due to the fact that the non-Defendant manufacturer had not yet followed.

Fougera continued to coordinate regularly with the non-Defendant manufacturer and did not

reduce its price, but grew frustrated when its competitor did not promptly follow as expected –

                                    713
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 726 of 905




internally stating that the non-Defendant manufacturer was

and that they                      and that they were

        2620. The non-Defendant manufacturer did ultimately follow Fougera’s price increase

with an increase of its own on Clindamycin Solution in July 2011, but it did not fully match

Fougera’s public WAC pricing. Nonetheless, Fougera refused to bid on any of the non-

Defendant manufacturer’s accounts as it did not want to punish the non-Defendant manufacturer

for actually raising its prices.

        2621. During this time period, the anticompetitive understanding and coordination

between Fougera and the non-Defendant manufacturer applied to the other formulations of

Clindamycin as well. For example, in May 2012 the non-Defendant manufacturer notified

customers that it would be raising the price of Clindamycin Gel. Shortly after that, Fougera was

approached by a customer asking for a bid on Clindamycin Gel. In conveying the request to

Kaczmarek, a Fougera senior executive explained that



Kaczmarek agreed:




                                    714
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 727 of 905




       2622. The next day, CW-6 exchanged five (5) text messages with an employee at the

non-Defendant manufacturer, likely to convey Fougera’s decision not to challenge the non-

Defendant manufacturer’s market share at that customer.

       2623. Similarly, on June 27, 2012, CW-3 at Fougera learned that ABC had put

Clindamycin Gel, Lotion and Cream out to bid due to price increases. That same day, CW-6 of

Fougera placed a call to an employee at the non-Defendant manufacturer and left a 31-second

voicemail.

                       b.     The Second Coordinated Increase (October 2012 – All
                              Formulations – Sandoz And the Non-Defendant Manufacturer)

       2624. In late July 2012, Defendant Sandoz formally acquired Fougera. As discussed

more fully below, even before the acquisition Sandoz had been conspiring separately with a non-

Defendant manufacturer to fix prices on Latanoprost Drops, and thus had its own separate

relationships with that non-Defendant manufacturer.

       2625. After the merger, Sandoz began to scrutinize the Fougera business line and search

for ways to maximize revenue for Fougera products in order to meet its pre-merger expectations.

Starting in or about August 2012, Kellum (of Sandoz) and Kaczmarek (of Fougera, still with the

company during the transition) – now co-workers – were tasked with discussing and identifying

a list of price increase candidates from the Fougera drug portfolio.

       2626. By August 1, 2012, the non-Defendant manufacturer had identified Clindamycin

Solution as a                              On August 7, 2012, Kellum called an employee at the

non-Defendant manufacturer and the competitors exchanged six (6) text messages. The next

day, August 8, 2012, they spoke for ten (10) minutes.

       2627. Later that month, on August 22, 2012, Kellum identified Clindamycin, in all of its

various formulations, as a price increase candidate. In describing his reasoning, Kellum
                                    715
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 728 of 905




indicated that the only competitor for all four formulations was the non-Defendant manufacturer,

                                                                              Kellum was

referring to his recent successful collusion with the non-Defendant manufacturer on Latanoprost

drops (discussed below) which had resulted in a significant price increase. In response,

Kaczmarek recalled his own experience of the non-Defendant manufacturer’s failure to follow

Fougera’s Clindamycin Solution price increase as quickly as he wanted, stating



       2628. Kellum’s confidence in the non-Defendant manufacturer was based on his own

relationship with an employe at the non-Defendant manufacturer, and his prior conversations

with her. Kellum pushed forward with the planned price increases for Clindamycin, noting in a

late-August 2012 presentation that the non-Defendant manufacturer was




       2629. As Sandoz was planning for the Clindamycin price increase in August 2012,

Kellum was coordinating with an employee at the non-Defendant manufacturer. For example,

on August 29, 2012, a colleague at Sandoz sent Kellum a draft

             , which included detailed information about the proposed Clindamycin price

increase. After speaking with an employee at the non-Defendant manufacturer that same day for

more than three (3) minutes, Kellum responded to his colleague saying,



       2630. Similarly, in September 2012 when Kellum was asked for his “rationale” for the

price increases on Clindamycin, he told colleagues that he expected the non-Defendant

manufacturer would                                                        and follow the Sandoz

                                    716
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 729 of 905




price increase. Although others at Sandoz expressed some concern that the non-Defendant

manufacturer might not follow, Kellum remained confident in his agreement with the non-

Defendant manufacturer.

       2631. On October 19, 2012, Defendant Sandoz implemented price increases on all four

formulations of Clindamycin in the amounts set forth below:




       2632. In the days leading up to the price increases, Kellum continued his coordination –

by phone and text message – with an employee at the non-Defendant manufacturer. Kellum

reached out repeatedly by phone and text message to an employee at the non-Defendant

manufacturer in the days leading up to Sandoz’s announcement of the price increases. This

culminated in a nearly four (4) minute call between the two competitors on October 19, 2012 –

the day the Sandoz price increases became effective.

       2633. During these communications, the competitors confirmed their understanding that

the non-Defendant manufacturer would follow the Sandoz price increases. With the agreement

in hand and understood between the two competitors, Kellum and an employee at the non-

Defendant manufacturer would not need to speak again by phone or text message for nearly a

year-and-a-half, until March 18, 2014 – as Sandoz was preparing for another large increase on

Clindamycin (discussed below).

       2634. The non-Defendant manufacturer followed the price increases quickly this time,

notifying its customers of a price increase on all of Clindamycin formulations on November 27,

                                    717
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 730 of 905




2012 – although the WAC price increases did not become effective and publicly visible until

December 27, 2012. In the interim period before the non-Defendant manufacturer publicly

followed the Sandoz price increases, Sandoz made sure to not disrupt the market.

       2635. When the non-Defendant manufacturer’s customers approached Sandoz looking

for a lower price, Sandoz refused to bid. Kellum, in particular,                          that

Sandoz avoid bidding as a result of the non-Defendant manufacturer’s price increases.

       2636. During that same time period, Sandoz’s own customers also approached the

company, seeing lower public prices from the non-Defendant manufacturer and requesting that

Sandoz reduce its pricing because they were not yet aware that the non-Defendant manufacturer

had followed. Knowing that the non-Defendant manufacturer would follow, however, Sandoz

refused. For example, in early December 2012 Sandoz was approached by its customer

McKesson asking Sandoz to reduce its pricing for Clindamycin because the non-Defendant

manufacturer was offering significantly lower pricing in the market. A Sandoz pricing employee

initially responded to the customer by refusing to lower the price, saying

                                            and

                                          your e-mail. When the customer challenged those

responses and asked for additional details about what intelligence Sandoz was referring to, the

pricing employee forwarded the e-mail string to Kellum and CW-1, asking for advice on how to

avoid referring to the illegal understanding between the two companies:




                                    718
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 731 of 905




Kellum responded by instructing the employee to call McKesson and

                Knowing that an increase by the non-Defendant manufacturer would be coming,

Kellum concluded:



       2637. The non-Defendant manufacturer’s Clindamycin WAC price increases became

effective and publicly visible on December 27, 2012. The non-Defendant manufacturer followed

Sandoz’s WAC price increases to the penny on every formulation, with the non-Defendant

manufacturer’s prices on Clindamycin Solution increasing by 416%.

       2638. The coordinated price increases were a success. In a May 2013 Sandoz Planning

Meeting, Sandoz noted with respect to Clindamycin:

                                      By May 2014, those price increases had resulted in an

additional $61,000,000 in net sales to Sandoz.

                        c.    New Entrants On Clindamycin Solution – Perrigo And Taro – Do
                              Not Significantly Erode Pricing

       2639. The late-2012 Sandoz and the non-Defendant manufacturer’s price increases got

the attention of two competitors – Taro and Perrigo – that had previously obtained approval to

market Clindamycin Solution but had not recently been active in the market.

       2640. For example, in a January 2013 internal e-mail Perrigo employees noted that they

had                                               on Clindamycin Solution. They noted that

Perrigo already possessed approved ANDAs for the product that were

                  and

                             Perrigo Perrigo did indeed begin making plans to return to the

market; and was in frequent communication with its competitors at every important step

throughout the process.
                                    719
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 732 of 905




       2641. Taro similarly had approval to sell Clindamycin Solution; but had not been

marketing the product. As early as April 2013, however, Taro began taking steps to bring the

product back to market, which included reaching out to competitors. For example, on April 17,

2013, Taro circulated an internal e-mail about a                    for Clindamycin Solution,

requesting specific information about material availability in order to estimate an available

launch date. That same day, Aprahamian called his contact at Sandoz, CW-3, and the two spoke

for four (4) minutes.

       2642. Similarly, Aprahamian scheduled a meeting with colleagues at Taro on June 6,

2013 to discuss Taro’s entry into the market for Clindamycin Solution. The day before that

meeting, he sent an e-mail internally saying,




                                         The day after his internal meeting – June 7, 2013 –

Aprahamian called CW-3 at Sandoz and the two competitors spoke for nearly eleven (11)

minutes.

       2643. Starting in July 2013, Sandoz started having temporary supply problems for

Clindamycin Solution, due to a change in the adhesive label which required additional testing.

The disruption was temporary, and Sandoz expected to be back in the market by the end of the

year. However, this left the non-Defendant manufacturer as the only viable competitor while

Taro and Perrigo were planning to enter the market.

       2644. Because it is well understood under “fair share” principles that the non-Defendant

manufacturer would have to concede market share and “play nice in the sandbox” as these new

competitors entered the market (and as Sandoz subsequently re-entered the market), it was

                                    720
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 733 of 905




important for Taro, Perrigo and Sandoz to coordinate with each other in order to avoid

competition and minimize price erosion as they re-entered the market.

       2645. Perrigo started preparing in earnest to enter the market for Clindamycin Solution

in August 2013. Over the next several weeks, executives at Perrigo, Taro and Sandoz were in

almost constant communication, as set forth below:




       2646. On August 28, 2013, at 1:30 p.m. ET, the Perrigo sales team held an internal

launch meeting regarding Clindamycin Solution. In advance of that meeting, a Perrigo executive

circulated pricing and market share information to the team, including a pricing grid with

proposed Perrigo pricing for different        of customers. One of the attached documents listed

Perrigo’s                at              This led to several more phone calls between Perrigo,

Taro and Sandoz that same day, as set forth below:




                                    721
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 734 of 905




As can be seen from the table above, Aprahamian of Taro and T.P. of Perrigo both spoke to

CW-3 of Sandoz in the morning before the 1:30 p.m. ET Perrigo launch meeting. Shortly after

the meeting, at 2:36 p.m., Boothe of Perrigo called the Taro main line and spoke to someone at

Taro - likely Perfetto - for approximately thirteen (13) minutes.

       2647. Perrigo formally launched and entered the market for Clindamycin Solution on

Monday, September 9, 2013 - a week earlier than expected. The week before the launch, as

Perrigo was deciding which customers to approach, executives at the company were again in

frequent contact with competitors Taro and Sandoz. On Wednesday, September 4, 2013, a

Perrigo executive sent an e-mail to the Perrigo sales team about Clindamycin Solution, stating:

                                                        The next day, T.P. of Perrigo called his

contact at Sandoz, CW-3, and the two spoke for approximately ten (10) minutes. The day after

that – Friday September 6, 2013 – Boothe of Perrigo spoke to Perfetto of Taro for nearly two

(2) minutes.

       2648. Perrigo was quickly able to obtain ABC and Walmart as customers, allowing the

company to even exceed its initial market share targets.

       2649. Shortly after Perrigo entered the market, on September 12, 2013, Aprahamian of

Taro sent an internal e-mail announcing that




                                    722
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 735 of 905




       2650. Over the next several weeks, executives at Taro communicated frequently with

their counterparts at Perrigo and Sandoz to determine which customers to target, and how to

avoid competing with each other. At least some of those communications are set forth below:




       2651. As can be seen in the table above, Aprahamian called CW-3 at Sandoz on

October 1, 2013. CW-3 called Aprahamian back the next day, and the two spoke for ten (10)

minutes. During that call, Aprahamian and CW-3 talked about specific pricing in the market and

which customers Taro should approach as it entered the market. That same day – October 2,

2013 – Aprahamian created a spreadsheet titled

which documented some of the information he had received during that call. In that document

Aprahamian created an initial pricing model for Taro’s upcoming launch of Clindamycin

Solution, based on his conversations with CW-3. The spreadsheet included not only public

WAC pricing for Sandoz, the non-Defendant manufacturer, and Perrigo, but also – in a separate

tab of the spreadsheet titled              – non-public price points for three potential

customers: Rite Aid, Publix, and ABC.




                                    723
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 736 of 905




       2652. On October 8, 2013, Taro was busy preparing for the launch. Aprahamian sent an

e-mail to the Taro sales team indicating that Taro was planning to launch Clindamycin Solution

                    and asking those sales executives to reach out to customers and

                 Aprahamian said he was

                                                       Consistent with the “fair share”

understanding, Aprahamian indicated that

                ; meaning that Taro would only target the non-Defendant manufacturer’s

customers – not Perrigo – due to the non-Defendant manufacturer’s very high market share.

Another Taro employee was concurrently creating a                                               with

information about the product, recent price trends in the market, competitors, and Taro’s

                    of 20%. That same day, Aprahamian called CW-3 at Sandoz and left a

message. CW-3 returned the call immediately and the two spoke for approximately three (3)

minutes.

       2653. Taro also scheduled an internal meeting regarding the Clindamycin launch for

October 11, 2013. The day before and the day of that meeting, Aprahamian was again busy

communicating with CW-3 of Sandoz. On October 10, 2013, Aprahamian called CW-3 twice –

first on CW-3’s office line, leaving a message, and then immediately after on his cell phone,

leaving another message. The next day – the day of the Taro internal launch meeting – the two

competitors spoke three times, with calls lasting three (3), one (1), and five (5) minutes,

respectively.

       2654. As Aprahamian kept speaking to CW-3 at Sandoz, who was in turn speaking with

T.P. at Perrigo, he continued compiling competitively sensitive, non-public price points for

various customers. For example, by October 25, 2013, the                     tab of Aprahamian’s

                                    724
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 737 of 905




Clindamycin Solution pricing spreadsheet had grown. Having this competitively sensitive, non-

public information allowed Taro to price as high as possible while still obtaining new business –

accomplishing one of the fundamental goals of the “fair share” understanding by minimizing

price erosion as it entered the market.

       2655. Taro entered the market for Clindamycin Solution on October 28, 2013, matching

Sandoz, the non-Defendant manufacturer, and Perrigo’s WAC pricing exactly. When launching,

Taro quickly targeted and obtained Rite Aid – not ABC or Walmart – to avoid competing with

Perrigo for market share. This gave Taro approximately 13% market share immediately, almost

reaching its target goal with just one customer.

       2656. When Sandoz subsequently re-entered the market for Clindamycin Solution in

early 2014, it also did so in coordination with its competitors. For example, on Monday,

February 10, 2014, members of the Sandoz sales team had a conversation about the company’s

upcoming re-launch of Clindamycin Solution. As a result of that discussion, it was decided that

                                                                                That same day,

Kellum sent an internal e-mail to the Sandoz sales team reminding them of the important

understanding already in place with the non-Defendant manufacturer across all of the

Clindamycin formulations, not just the Solution.

       2657. Two days later, on February 12, 2014, CW-3 of Sandoz called Aprahamian of

Taro and the two spoke for seventeen (17) minutes. They spoke again on February 13 for one

(1) minute. That same day – February 13, 2014 – CW-1 of Sandoz sent an internal e-mail again

stressing the broader relationship with the non-Defendant manufacturer and the desire not to

disrupt that relationship:




                                    725
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 738 of 905




         2658. Over the next several weeks until Sandoz re-launched, the four competitors for

Clindamycin Solution – Sandoz, Taro, Perrigo and the non-Defendant manufacturer –

coordinated through numerous phone calls, in order to minimize any disruption that might be

caused by Sandoz’s re-entry.

         2659. Sandoz set its target market share at 25%, choosing to target 20% from the non-

Defendant manufacturer and 5% from Perrigo. In a May 2014 internal Sandoz presentation,

Sandoz laid out its plan for re-entry.

         2660. Ultimately, these coordinated efforts to minimize price erosion were very

successful. Even after both Taro and Perrigo’s entry, and Sandoz’s re-entry, prices for

Clindamycin Solution remained significantly higher than they had been prior to the first

coordinated price increase.

                       d.      The Third Coordinated Price Increase (2014 – All Formulations
                               Except Solution – Sandoz And a non-Defendant manufacturer)

         2661. Starting in April 2014, Sandoz decided to raise prices on the three formulations of

Clindamycin where the non-Defendant manufacturer was still its only competitor. This led to a

quick flurry of phone calls between the non-Defendant manufacturer and Sandoz in early

April 2014 to confirm the understanding. As a result of these calls, Sandoz understood that the

non-Defendant manufacturer would follow its price increases. During these calls, the

competitors also discussed a separate price increase on Eplerenone Tablets, discussed more fully

below.

         2662. Sandoz moved quickly, raising its WAC prices on Clindamycin Gel, Clindamycin

Lotion, and Clindamycin Cream by approximately 20%, effective April 18, 2014. Shortly after

the Sandoz increase, on April 23, 2014, an employee at the non-Defendant manufacturer and

Kellum spoke again for nearly fifteen (15) minutes.
                                      726
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 739 of 905




       2663. By now, the non-Defendant manufacturer understood the need to follow the

Sandoz price increases quickly – and did so. It followed the Sandoz WAC increases to the penny

less than a month-and-a-half later, with an effective date of June 2, 2014. Shortly before the

non-Defendant manufacturer followed the Sandoz Clindamycin increases – on May 22, 2014 –

an employee of the non-Defendant manufacturer called Kellum of Sandoz twice, leaving him a

forty-seven (47) second voicemail. They did not speak again for nearly three (3) months.

Similarly, three days before the increases became effective, on May 29, 2014, an employee of

the non-Defendant manufacturer called Kellum of Sandoz, leaving him a twenty-six (26) second

voicemail. As part of that same price increase, the non-Defendant manufacturer also raised its

pricing on Eplerenone Tablets.

       2664. Sandoz honored the “fair share” understanding with the non-Defendant

manufacturer and the agreement to raise prices on Clindamycin. For example, when approached

by a customer, Omnicare, on May 28, 2014, to provide a bid for Clindamycin Gel, the first

reaction from a Sandoz marketing manager was that Kellum

                   Omnicare approached Sandoz again in August, asking if Sandoz had enough

supply to meet the customer’s needs. The e-mail from Omnicare followed a flurry of phone calls

between Kellum and an employee of the non-Defendant manufacturer only a few days prior, on

August 14, 2014 (their first calls since May 2014). After receiving the e-mail from Omnicare,

CW-3 of Sandoz informed the customer that Sandoz would not do anything that would disrupt

the market.

       2665. In 2015, Actavis entered the market for Clindamycin. In January 2015, before

Actavis entered the market, M.D., Senior National Account Executive of Actavis, had two calls

with Ara Aprahamiam of Taro.

                                    727
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 740 of 905




                  2.     Latanoprost Drops

           2666. In 2013, the annual market for Latanoprost Drops in the United States exceeded

$100 million.

           2667. As of March 2012, there were three generic manufacturers in the market for

Latanoprost Drops: Sandoz, Valeant (sometimes referred to as Bausch & Lomb (“B&L”)), and

the non-Defendant manufacturer. The non-Defendant manufacturer had the largest market share

with 42%, followed by Valeant with 30% and Sandoz with 19%. In April 2012, all three

manufacturers raised their prices in direct coordination with one another.

           2668. In early April 2012, the non-Defendant manufacturer informed its customers that

it would be taking a price increase on Latanoprost Drops. In the days and weeks leading up to

the non-Defendant manufacturer’s price increase notice, an employee of the non-Defendant

manufacturer was coordinating with both Kellum of Sandoz and B.P., a sales executive at

Valeant, by phone and text message. This employee at the non-Defendant manufacturer

consistently acted as the conduit, sharing information between Sandoz and Valeant in order to

secure an agreement from both to raise prices.

           2669. On the day that the non-Defendant manufacturer sent out the price increase

notices, April 3, 2012, both CVS and Walgreens approached Sandoz looking for a lower price on

Latanoprost Drops. That same day, an employee at the non-Defendant manufacturer and Kellum

exchanged five (5) text messages while Kellum replied internally to his colleagues at Sandoz,

stating:

                                                    Later that evening, Kellum instructed his sales

team not to make any                  for Latanoprost and to put the product on




                                    728
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 741 of 905




Kellum also instructed S.G., one of his sales executives, to lie to Walgreens about why Sandoz

was unable to bid, instructing S.G. to                 even though Sandoz had plenty of supply.

        2670. Sandoz immediately began preparing an increase of its own. On April 4, 2012,

Kellum called an employee at the non-Defendant manufacturer but was unable to connect. He

called her again on April 5, 2012, and the two competitors spoke for nearly two (2) minutes.

        2671. On April 6, 2012, Kellum requested a customer list from a colleague so that he

could begin calculating the financial impact of a Sandoz price increase. He also added the item

                                    to the agenda for that day’s

                          After some quick calculations, Kellum determined that a Sandoz

increase on Latanoprost Drops could increase the company’s revenues by up to $14,900,000 per

year.

        2672. In a presentation he created that same day to support the Latanoprost price

increase, Kellum was intentionally opaque about why Sandoz should take the increase, stating

that

                                                           But that was a lie. Kellum had first

learned of the the non-Defendant manufacturer’s price increase directly from the non-Defendant

manufacturer, not a customer. In addition, the Valeant price increase had not even happened yet.

In fact, it would not be effective until April 24, 2012, three weeks in the future; Kellum’s inside

information instead came directly from his prior conversations with his competitor, the non-

Defendant manufacturer.

        2673. While he was in the midst of planning the Sandoz price increase on April 6, 2012,

Kellum also exchanged two (2) more text messages and had a nearly seven (7) minute call with

an employee from the non-Defendant manufacturer. That employee, in turn, then called B.P. at

                                     729
                    FILED WITH REDACTIONS – PUBLIC VERSION
        MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 742 of 905




Valeant and the two spoke for nearly five (5) minutes. Later that evening, Kellum told

colleagues:

         2674. Things moved quickly from there. On April 9, 2012, Kellum sent around an

agenda for the Pricing Committee meeting the next day. The agenda included

                                      He also called the employee of the non-Defendant

manufacturer but was unable to reach her. Kellum quickly obtained approval for the Latanoprost

price increase; customers were notified of the increase on April 11, 2012, and it became effective

on April 13, 2012.

         2675. On April 12, 2012, a large retail pharmacy customer, Rite-Aid, sent the non-

Defendant manufacturer a request for a bid on Latanoprost. Knowing that this was likely an

indication that Sandoz had followed the non-Defendant manufacturer’s price increase, an

employee at the non-Defendant manufacturer (then using a different surname) forwarded the

e-mail directly to Kellum with an approving message.

         2676. That same day, a different customer, Optisource, approached Sandoz – angry that

it was not notified in advance of Sandoz’s Latanoprost price increase. A Sandoz sales executive

told the customer that Sandoz was simply                                          but Optisource

challenged that idea, saying that Valeant – which was also on a secondary contract with that

customer – had not raised its price. Questioning Kellum’s intelligence about the price increases,

a senior sales and pricing executive at Sandoz forwarded the e-mail string directly to Kellum on

Friday, April 13, 2012, asking:                                 Kellum immediately responded:

                          Kellum’s understanding, of course – based on his conversations with

the non-Defendant manufacturer – was that Valeant would be raising, or already had raised, its

price.

                                      730
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 743 of 905




         2677. The following Monday, April 16, 2012, Kellum called an employee at the non-

Defendant manufacturer. She called him back the next day, but they were unable to connect. On

April 18 and 19, 2012, the employee of the non-Defendant manufacturer and B.P. of Valeant

then communicated several times by phone and text message, including one call lasting nearly

fourteen (14) minutes.

         2678. On April 24, 2012, Valeant raised its WAC pricing on Latanoprost to a point even

higher than Sandoz’s. That same day, B.P. of Valeant called an employee at the non-Defendant

manufacturer, likely to report the news.

         2679. Three price increases in the span of roughly three weeks caused a lot of customer

activity and confusion – which in turn required additional coordination among the three

manufacturers to make sure prices stayed high and the market remained stable. For the most

part, Sandoz tried to avoid taking any of its competitors’ customers after the price increases, but

it did want to pick up one customer to get closer to its “fair share” of the market.

         2680. For example, on Friday May 4, 2012 – shortly after the non-Defendant

manufacturer’s and Valeant’s price increases became effective – Cardinal approached Sandoz

with an opportunity to bid and take the business with a lower price. Kellum called the employee

at the non-Defendant manufacturer that day, but they were unable to connect. He called her

again on Monday, and they spoke for more than six (6) minutes. They spoke about Sandoz’s

desire to obtain another customer, and which customer it should target. Monday morning, before

speaking to the non-Defendant manufacturer Kellum responded to the internal Sandoz e-mail

saying



                                                                        The next day, after

                                      731
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 744 of 905




speaking to the employee at the non-Defendant manufacturer, Kellum followed up the e-mail,

confirming that Sandoz should pass on Cardinal, stating

                                               Consistent with the agreement reached with the

non-Defendant manufacturer, Sandoz retained its secondary position with Cardinal, instead of

bidding for the primary position, and decided to wait until ABC put its Latanoprost business out

to bid and let the non-Defendant manufacturer concede that customer instead.

       2681. Around this same time, CW-1 started at Sandoz. He had previously worked with

an employee at the non-Defendant manufacturer at a prior employer and thus had a pre-existing

relationship with a sales executive at the non-Defendant manufacturer. When some confusion

arose later in May 2012 around the Cardinal business, an employee at the non-Defendant

manufacturer communicated with both CW-1 and Kellum from Sandoz, as well as B.P. of

Valeant, in order to enforce the agreement already in place among the three manufacturers.

       2682. For example, on the morning of May 31, 2012, B.P. of Valeant and the employee

at of the non-Defendant manufacturer exchanged one text message and had several phone calls

of varying lengths. In the midst of those communications with B.P., an employee at the non-

Defendant manufacturer was simultaneously communicating with CW-1 of Sandoz using iPhone

chat. As the employee at the non-Defendant manufacturer explained to CW-1, Valeant (B&L)

had the Cardinal business, but Cardinal was telling Valeant that Sandoz had a lower price in the

market. The employee at the non-Defendant manufacturer expressed the need to call

[Kellum] because CW-1 had only recently started at Sandoz and thus did not completely

understand the scope of the prior collusive communications between the non-Defendant

manufacturer and Kellum about the Latanoprost price increases.




                                    732
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 745 of 905




       2683. Immediately following this exchange, the employee at the non-Defendant

manufacturer did call Kellum, setting off a flurry of calls between the three competitors that day.

       2684. Over the next several weeks, the employee at the non-Defendant manufacturer

went to great lengths to make sure Sandoz and Valeant lived up to their agreement to keep prices

high across the board for Latanoprost. For example, between June 26 and 28, 2012, an employee

at the non-Defendant manufacturer and B.P. of Valeant exchanged twelve (12) text messages.

       2685. After that series of communications, on June 29, 2012, the employee at the non-

Defendant manufacturer reached out again to CW-1 via iPhone chat. At the exact same time, the

employee at the non-Defendant manufacturer was also exchanging separate text messages with

B.P. of Valeant.

       2686. Those efforts were successful. On July 3, 2012, CW-1 followed up with the

employee at the non-Defendant manufacturer via iPhone chat message confirming that Sandoz’s

pricing for Latanoprost was not low at Cardinal – or any other customer for that matter. Again,

shortly after receiving this information from CW-1 about Sandoz’s pricing, the employee of the

non-Defendant manufacturer sent a text message to B.P. at Valeant. They exchanged several

other text messages that same day.The non-Defendant manufacturer similarly lived up to its

agreement to concede the ABC business to Sandoz, allowing Sandoz to get closer to its “fair

share” of the Latanoprost market. On June 22, 2012, ABC requested a bid from Sandoz on

Latanoprost, as expected, due to the the non-Defendant manufacturer’s price increase.

Consistent with the agreement, the non-Defendant manufacturer quickly conceded the customer

to Sandoz, allowing Sandoz to obtain the business




                                    733
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 746 of 905




       2688. As discussed above, this successful effort at price fixing convinced Kellum to

recommend further efforts at price fixing with the non-Defendant manufacturer on various

formulations of Clindamycin beginning in August 2012, continuing through 2014. That history

also paved the way for yet another successful price fixing agreement between Sandoz and the

non-Defendant manufacturer on Eplerenone Tablets, discussed below.

               3.     Eplerenone Tablets

       2689. As of spring 2014, Sandoz and the non-Defendant manufacturer were the only

generic manufacturers of Eplerenone Tablets.

       2690. As discussed above, while the non-Defendant manufacturer was coordinating with

Sandoz in April 2014 to follow Sandoz’s price increases on various formulations of

Clindamycin, it was also coordinating to lead a price increase on Eplerenone Tablets.

       2691. Originally, the non-Defendant manufacturer planned its Eplerenone price increase

to become effective on May 1, 2014, but sometime in mid-April that increase was delayed.

Shortly after the decision was made to delay the Eplerenone price increase, on April 22, 2014, an

employee of the non-Defendant manufacturer called Kellum and left a message. They traded

voicemails until they were able to speak the next day for nearly fifteen (15) minutes.

       2692. The non-Defendant manufacturer planned its increases of Clindamycin and

Eplerenone together, as it was coordinating with Sandoz – and both increases ultimately became

effective on June 2, 2014. Shortly before the increases became effective, on May 29, 2014, an

employee of the non-Defendant manufacturer called Kellum of Sandoz, leaving him a twenty-six

(26) second voicemail.

       2693. Sandoz’s intent was always to follow the non-Defendant manufacturer’s

Eplerenone price increase, rather than compete for market share. Sandoz began preparing to


                                    734
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 747 of 905




follow the non-Defendant manufacturer’s Eplerenone price increase in early July 2014.

However, because of price protection terms with several of Sandoz’s customers, the company

decided to delay the roll-out of its Eplerenone price increase (and several others) until it made

more financial sense and Sandoz would be able to limit any contractual penalties that would arise

as a result of the increase.

        2694. Ultimately, Sandoz followed the non-Defendant manufacturer’s price increase on

Eplerenone on October 10, 2014. Sandoz increased its pricing by as much as 270% to certain

customers. During the time period after the non-Defendant manufacturer’s price increase and

before Sandoz could follow, the two competitors continued to coordinate by phone, including a

number of calls between Kellum and an employee of the non-Defendant manufacturer in

August 2014. Shortly after the Sandoz price increase became effective, on October 15, 2014,

Kellum and an employee of the non-Defendant manufacturer also communicated briefly.

        S.      G&W And Its Other Relationships

        2695. Earlier Sections of this Complaint discuss in detail G&W’s collusion with several

competitors between 2010 and July 2012, when Sandoz acquired Fougera – including collusion

with Fougera, Perrigo, and Glenmark. Another Section focuses on collusion between Taro and

G&W in late 2015 and early 2016 on several products that G&W purchased from Teva.

        2696. However, G&W’s illegal behavior goes well-beyond those examples. Indeed,

during the time period relevant to this Complaint, the vast majority of G&W’s business was

implicated by its anticompetitive conduct. Much of this collusion was spearheaded by Orlofski

and Vogel-Baylor. Both were prolific communicators that used their many relationships with

competitors to collude on overlap products.




                                    735
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 748 of 905




       2697. For example, between January 2011 and December 2016, when he left G&W,

Orlofski exchanged at least one thousand eight hundred and sixty-three (1,863) phone calls and

text messages with his contacts at Defendants Lupin, Aurobindo, Amneal, Wockhardt, Taro,

Glenmark, Perrigo, Fougera, Actavis, and Sandoz. These communications are detailed in the

chart below:




       2698. Similarly, between July 2011 and February 2017, Vogel-Baylor exchanged more

than seven thousand (7,000) phone calls and text messages with her contacts at Defendants

Aurobindo, Glenmark, Wockhardt, Actavis, Lupin, Amneal, Perrigo, Fougera, Valeant, Taro,

and Mylan. These communications are detailed in the chart below:




                                    736
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 749 of 905




       2699. At all relevant times herein, Vogel-Baylor was acting at the direction of her

supervisor, Orlofski. Orlofski was very much aware of her collusion with competitors and

encouraged her to do it. The Complaint is replete with examples of Vogel-Baylor

communicating with a competitor and then immediately calling Orlofski to report back what she

had learned. Indeed, Vogel-Baylor was evaluated, at least in part, based on the strength of her

competitive relationships.



                                    737
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 750 of 905




       2700. Vogel-Baylor also directed her subordinates to collude with competitors. For

example, in February 2014, G&W hired K.K., previously a sales executive at Defendant

Wockhardt. Immediately upon his arrival, K.K. began colluding in earnest with his contact at

Sandoz, CW-3. Up to that point, no G&W employee had a relationship with anyone at Sandoz.

Although there had been a relationship with CW-6 of Fougera prior to the Sandoz acquisition,

his departure from the company left a gap. K.K.’s relationship with CW-3 filled this void.

       2701. Although it was a smaller company, G&W celebrated the fact that it was selling

topical products, where it was able to form anticompetitive agreements with most of its primary

competitors. For example, in May 2013, Vogel-Baylor was asked to put together a report for

management regarding G&W’s sales goals for the coming year. After listing out a number of

G&W’s price increases from 2012 – all of which were the subject of collusion and are discussed

at various points throughout this Complaint – Vogel-Baylor concluded:




       2702. The following Sections focus on G&W’s relationships with Defendants Perrigo,

Actavis, Glenmark, and Lupin, and discuss specific examples of how those anticompetitive

relationships manifested themselves with respect to particular products.

               1.     Collusion Between G&W And Perrigo

       2703. As detailed above, after Sandoz’s acquisition of Fougera in July 2012, CW-6 left

Fougera and took a sales position at Defendant Aurobindo. Although Vogel-Baylor could no

longer use CW-6 to collude with regard to products on which G&W and Fougera overlapped, she

knew that CW-6 had a contact at another one of G&W’s key competitors – T.P. at Defendant

Perrigo. Over the next year, Vogel-Baylor and T.P. would use CW-6 as a conduit to pass


                                    738
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 751 of 905




information between them and reach anticompetitive agreements with regard to a number of

products on which G&W and Perrigo overlapped.

       2704. This collusive relationship was critical because G&W overlapped with Perrigo on

more products than any other competitor during this time period.

       2705. In May 2013, CW-6 suffered an illness and left the industry. With CW-6 no

longer available to serve as middleman, Vogel-Baylor had no choice but to collude directly with

T.P. of Perrigo. In July 2013, she placed her first calls ever to T.P. according to the available

phone records. Over the ensuing years, Vogel-Baylor and T.P. colluded on several products that

are discussed in detail below.

               2.      Halobetasol Propionate Cream and Ointment

       2706. As of June 2012, the market was split between Perrigo with 60% share and G&W

with 40%.

                       a.        The First Coordinated Price Increase – September 2012

       2707. On September 25, 2012, both G&W and Perrigo announced price increases for

Halobetasol Cream and Ointment. G&W’s price increases took effect on September 28, 2012

and Perrigo’s price increases took effect one month later on October 28, 2012.

       2708. In the days leading up to the price increases, both Vogel-Baylor of G&W and T.P.

of Perrigo had numerous discussions with CW-6 of Aurobindo concerning Halobetasol.

Although Aurobindo did not manufacture either form of Halobetasol, Vogel-Baylor and T.P.

used CW-6 as a conduit to convey information between them about the price increases. As

discussed in detail above, CW-6 had formerly worked at Fougera and had developed

relationships with Vogel-Baylor and T.P. of Perrigo during his tenure there.




                                    739
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 752 of 905




       2709. For instance, on September 19, 2012, less than one week before the price

increases, Vogel-Baylor exchanged three (3) text messages with CW-6. Then, CW-6 called

Vogel-Baylor, hung up, and immediately called T.P. After speaking with T.P., CW-6 hung up

and immediately called Vogel-Baylor back, relaying the information he had learned from T.P.

Indeed, within a twenty-minute period, CW-6 had exchanged at least eight calls with Vogel-

Baylor and T.P. These calls are detailed in the chart below:




       2710. After speaking with CW-6 for the final time on September 19, 2012, Vogel-

Baylor immediately called her boss, Orlofski and spoke to him for thirteen (13) minutes.

Similarly, T.P. also reported back to his boss, Wesolowski, a senior executive at Perrigo,

exchanging two calls with him totaling roughly six (6) minutes.

       2711. Further, two days later, on September 21, 2012, and then again on September 27,

2012, the day before the G&W price increase went into effect, the same call pattern occurred.

These calls are detailed in the chart below:




                                    740
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 753 of 905




       2712. In early November 2012, a customer reached out to G&W asking it to submit a

bid for Halobetasol Cream and Ointment because the customer believed its prices were

inconsistent with the market.

       2713. After receiving the request, Vogel-Baylor had several calls with CW-6 who,

again, served as a conduit between Vogel-Baylor and T.P. to discuss Halobetasol. These calls

are detailed in the chart below:




       2714. After this call exchange, Vogel-Baylor sent the following directive to C.M., a

sales executive at G&W, instructing him to submit a cover bid to the customer in order to create

a false appearance of competition between G&W and Perrigo:




                       b.       The Second Coordinated Price Increase – March/April 2013

       2715. The competitors colluded to raise the price of Halobetasol again in 2013. This

time, there were multiple channels of communication between the competitors. For example, on

March 26, 2013, Boothe of Perrigo called Orlofski of G&W directly and they spoke for seven




                                    741
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 754 of 905




(7) minutes. That same day, T.P. of Perrigo once again called CW-6. The call lasted two

(2) minutes. Right after that call, CW-6 called Vogel-Baylor. That call lasted one (1) minute.

       2716. The next day, on March 27, 2013, Perrigo increased its WAC pricing for

Halobetasol Cream and Ointment by over 250%.

       2717. Roughly two (2) weeks later, on April 11, 2013, G&W also increased its contract

and WAC pricing for the two formulations. G&W’s contract price was now double what it had

been just the year before.

       2718. G&W told one of its customers, Morris & Dickson, that G&W increased prices in

                                                          Indeed, in the days leading up to the

G&W price increase, Vogel-Baylor and T.P. had again engaged in a game of telephone with

CW-6 to coordinate their pricing actions. After speaking with T.P. for four (4) minutes on

April 8, 2013, CW-6 immediately called Vogel-Baylor. The call lasted one (1) minute. CW-6

then called Vogel-Baylor a short while later and they spoke for four (4) minutes. Immediately

after that call, Vogel-Baylor called her boss, Orlofski. The call lasted a little over one

(1) minute.

                       c.      Sandoz Launches Halobetasol Cream

       2719. In December 2013, Sandoz began preparing to re-launch Halobetasol Cream. At

that time, G&W had 63% of the market and Perrigo had 36%. Sandoz was targeting 20% market

share. Because G&W was the market share leader, Sandoz wanted to



       2720. On December 11, 2013, A.S., a senior Sandoz launch executive, instructed

Sandoz employees to reach out to Rite-Aid and Walgreens to learn who their suppliers were for




                                    742
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
          Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 755 of 905




Halobetasol Cream and what their pricing was. Upon learning that both customers were with

G&W – the market share leader – Sandoz decided to target those customers.

           2721. On December 12, 2013, Walgreens reached out to G&W to advise that Sandoz

had expressed interest in its Halobetasol Cream business. When Vogel-Baylor shared this

information with Orlofski, he remarked that G&W

                     Although Sandoz submitted a bid for Halobetasol on December 16, 2013,

Walgreens declined to move the business because the price was slightly higher than G&W’s

price.

           2722. On December 17, 2013, another one of G&W’s customers, Ahold, informed

G&W that it had received a bid from Sandoz and was now seeking a lower price from G&W.

Vogel-Baylor e-mailed Orlofski stating,

                                                                                         Orlofski responded by

asking Vogel-Baylor to call him, noting                                                                      Later

that day, Rite Aid also e-mailed Vogel-Baylor stating that Sandoz had submitted a bid for

Halobetasol Cream and requested that G&W lower its price to retain the business.

           2723. Vogel-Baylor tried calling Orlofski three times on December 17, 2013. After the

third call, Vogel-Baylor called T.P. of Perrigo and they spoke for more than seven (7) minutes. 227

Vogel-Baylor hung up with T.P. and called Orlofski again. Orlofski returned her call later that

day and they spoke for five (5) minutes.

           2724. After speaking with Orlofski, Vogel-Baylor e-mailed Rite-Aid stating,




227
      As detailed above, by this time, CW-6 had left the industry and Vogel-Baylor had begun colluding with T.P. of
       Perrigo directly with regard to products on which G&W and Perrigo overlapped.
                                        743
                       FILED WITH REDACTIONS – PUBLIC VERSION
           MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 756 of 905




                                                           Rite-Aid accepted Sandoz’s offer the

next day.

       2725. At the same time that Sandoz was going after G&W’s Halobetasol customers, it

was also approaching some Perrigo customers as well, albeit in coordination with Perrigo. On

December 17, 2013, CW-1, a senior Sandoz pricing executive, e-mailed CW-3, a senior Sandoz

sales executive, asking him to inquire whether Wal-Mart, a Perrigo customer, was interested in

receiving a bid from Sandoz for Halobetasol Cream. CW-3 happened to be meeting with

Wal-Mart at that time at its offices in Bentonville, Arkansas.

       2726. Wal-Mart told CW-3 that it was interested in receiving an offer. Thereafter,

CW-3 called T.P. of Perrigo. During that call, T.P. provided CW-3 with Perrigo’s price points

for Halobetasol Cream at Wal-Mart and Omnicare and agreed to give up Wal-Mart to Sandoz.

CW-3 took the following contemporaneous notes in his Notebook during that call:




       2727. Also on December 17, 2013, CW-3 responded to an e-mail exchange with CW-1

and Kellum regarding Halobetasol Cream, stating:



       2728. Two days later, on December 19, 2013, CW-3 called T.P. again. The call lasted

one (1) minute. After hanging up, CW-3 called CW-1, and they spoke for four (4) minutes. That

same day, Sandoz sent offers to Wal-Mart and Omnicare. The next day, on December 20, 2014,

K.K., a senior Sandoz launch executive, followed up with CW-3 regarding the Wal-Mart offer.



                                    744
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
          Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 757 of 905




CW-3 responded,



           2729. That same day, Boothe of Perrigo called Orlofski of G&W. The call lasted two

(2) minutes. Orlofski returned the call a half hour later and they spoke for eleven (11) minutes.

Later that day, Orlofski called Vogel-Baylor and they spoke for more than seventeen (17)

minutes.

           2730. On January 8, 2014, CW-3 called T.P. of Perrigo. The call lasted one (1) minute.

Later that day, Wal-Mart accepted Sandoz’s bid for Halobetasol Cream. CW-3 forwarded the

acceptance to his supervisor, CW-1, who asked,                                                . CW-3 replied in

two separate e-mails sent simultaneously:                       and

           2731. The next day, on January 9, 2014, CW-1 and CW-3 agreed that

                       That same day, CW-3 called T.P. and they spoke for more than fifteen (15)

minutes.

           2732. In early February 2014, K.K. joined G&W as a Director of Sales & Marketing. 228

Once at G&W, K.K. wasted no time using his competitor contacts at Sandoz – CW-3 and CW-4

– to coordinate regarding Halobetasol.

           2733. On February 18, 2014, K.K. of G&W e-mailed Vogel-Baylor stating that Sandoz

had bid on Halobetasol at Walgreens again and the customer was providing G&W with an

opportunity to bid to retain the business. Less, than an hour later, Vogel-Baylor called T.P. at

Perrigo and K.K. called CW-3 at Sandoz to coordinate a response. The calls lasted one




228
      The K.K. referenced in this Complaint that joined G&W in February 2014 is a different individual than the K.K.
       of Sandoz identified previously in this Section.
                                        745
                       FILED WITH REDACTIONS – PUBLIC VERSION
           MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 758 of 905




(1) minute and two (2) minutes, respectively. Immediately after hanging up, K.K. sent Vogel-

Baylor the following e-mail:




          2734. After receiving the e-mail, Vogel-Baylor called K.K. He returned the call and

they spoke for sixteen (16) minutes. Immediately after hanging up with K.K., Vogel-Baylor sent

a text message to T.P. of Perrigo. Later that day, K.K. sent the following e-mail to Vogel-

Baylor:




          2735. Two days later, on February 20, 2014, K.K. had still not heard back from CW-3

and so he reached out to his other contact at Sandoz, CW-4, and the competitors spoke for four

(4) minutes. Immediately after hanging up, K.K. called Vogel-Baylor and they spoke for four

(4) minutes. Later that morning, Vogel-Baylor and K.K. exchanged two (2) more calls lasting




                                    746
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 759 of 905




thirteen (13) minutes and three (3) minutes, respectively. Upon hanging up with Vogel-Baylor,

K.K. sent an internal e-mail, including to Vogel-Baylor, stating:




Vogel-Baylor later responded:

       2736. A few minutes after receiving K.K.’s e-mail, Vogel-Baylor sent a text message to

T.P. of Perrigo. A half hour later, she called T.P. and they spoke for more than seven

(7) minutes. At around the same time, CW-3 of Sandoz called K.K. and they spoke for

(8) minutes. Immediately after hanging up with CW-3, K.K. called Vogel-Baylor to report back

what he had learned. That call lasted nineteen (19) minutes.

       2737. Later that afternoon, Vogel-Baylor called her supervisor, Orlofski, to apprise him

of the situation and they spoke for twenty-one (21) minutes. Upon hanging up, Vogel-Baylor

called K.K. and they spoke for nearly twelve (12) minutes. Immediately after talking to K.K.,

Vogel-Baylor called T.P. of Perrigo one more time that day. The call lasted less than one

(1) minute.

       2738. That evening, after his conversation with G&W, CW-3 also sent the following

e-mail to CW-1:




                                    747
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 760 of 905




Within a half hour of receiving the e-mail, CW-1 called CW-3 and they spoke for twenty (20)

minutes.

         2739. The next morning, on February 21, 2014, CW-3 and CW-1 spoke again for

fourteen (14) minutes. CW-3 hung up and immediately called K.K. of G&W. The call lasted one

(1) minute. Immediately after that call, K.K. called Vogel-Baylor. The call lasted one

(1) minute. That same day, K.K. sent the following response to Walgreens:




Walgreens had accounted for over one third of G&W’s total market share for Halobetasol

Cream.

                      d.     Taro Launches Halobetasol Cream and Ointment

         2740. In mid-March 2014, Taro was making plans to re-launch Halobetasol Cream and

Ointment. Although its launch was ultimately delayed until May 2014 due to issues relating to
                                    748
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 761 of 905




the FDA, Aprahamian called Vogel-Baylor on March 27, 2014 and they spoke for fourteen (14)

minutes. Notably, this was the first phone call ever between these two competitors, according to

the available phone records. Four days later, on March 31, 2014, Vogel-Baylor called

Aprahamian and they spoke for over five (5) minutes.

       2741. On May 13, 2014, Taro re-entered the Halobetasol Cream and Ointment markets

and published WAC pricing that matched its competitors. In the days leading up to the re-

launch, all four competitors were speaking frequently by phone. At least some of those calls are

detailed in the chart below:




       2742. After the phone calls detailed above, Aprahamian would not speak to Vogel-

Baylor again until September 2015. Similarly, the two calls between Aprahamian and

Wesolowski of Perrigo are the only calls ever exchanged between the two competitors, according

to the available phone records.

       2743. On May 11, 2014, Aprahamian circulated a Fact Sheet including details regarding

the Halobetasol re-launch. Taro stated



                      The Fact Sheet detailed the following market share breakdown and set

Taro’s target market shall goal at 15%:




                                    749
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
          Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 762 of 905




           2744. On June 10, 2014, Aprahamian instructed a colleague to put together offers for

Halobetasol at Publix (a G&W and Perrigo customer) and HD Smith (a Perrigo customer).

Aprahamian cautioned                                                                                That same

day, Perfetto of Taro exchanged three (3) text messages with Orlofski of G&W.

           2745. On June 11, 2014, Vogel-Baylor called T.P. of Perrigo. The call lasted one

(1) minute. The next day, on June 12, 2014, HD Smith informed Taro that Perrigo had

proactively revised its pricing shortly after Taro submitted the bid and asked Taro to lower its bid

to win the business.

           2746. On June 17, 2014, Boothe of Perrigo called a Taro employee on his office line. 229

The call lasted forty-five (45) minutes. Later that day, A.L., a Taro pricing executive, sent an

internal e-mail stating,

                          The next day, June 18, 2014, Perfetto called Boothe. That call lasted two

(2) minutes.

           2747. Around that same time, G&W employees were having a similar exchange over

e-mail. On June 17, 2014, K.K. sent an internal e-mail to Orlofski stating:




229
      As detailed above, Taro employees do not have their own individual extensions and calls from their office lines
       appear in the phone records as the Taro main company number. Given the history of conduct between the two,
       this Taro employee was likely Perfetto.
                                        750
                       FILED WITH REDACTIONS – PUBLIC VERSION
           MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 763 of 905




       2748. On June 18, 2014, Orlofski sent a text message to Perfetto and also called him.

The call lasted two (2) minutes. The next morning, on June 19, 2014, Orlofski replied to K.K.’s

e-mail stating:



                                                   K.K. then sent an internal e-mail directing that

G&W should cede the Publix and Morris & Dickson accounts to Taro. As K.K. explained to his

colleagues, it was

       2749. On June 20, 2014, Orlofski exchanged two text messages and two calls with

Perfetto, including one call lasting nearly thirty-eight (38) minutes.

       2750. At the same time, G&W was also careful not to take any steps that would throw

off its market share balance with Perrigo. For example, on June 18, 2014, HEB, a Perrigo

customer, asked G&W to bid on their Halobetasol business. K.K. responded,




                  3.   Prochlorperazine

                       a.      Prochlorperazine Maleate Suppositories

       2751. Since at least 2011, G&W and Perrigo have been the only generic suppliers of

Prochlorperazine Suppositories. Throughout 2011 and 2012, G&W and Perrigo priced

Prochlorperazine Suppositories similarly and maintained a virtually even split of the market.




                                    751
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 764 of 905




       2752. In mid-January 2013, Perrigo hired Boothe as an executive. On January 25, 2013,

Orlofski called Boothe for the first time ever, according to the available phone records.

       2753. A little over one month later, on Friday, March 1, 2013, Boothe and Orlofski met

for lunch at an Italian restaurant, Al Dente Ristorante, in Piscataway, New Jersey.

       2754. The next business day, on Monday, March 4, 2013, Orlofski met with Vogel-

Baylor in his office at 1:00 p.m. Later that same day, Vogel-Baylor sent an internal e-mail to

M.S., a sales analyst at G&W, asking her to run sales reports on Prochlorperazine Suppositories

in anticipation of a price increase. M.S. provided the requested information to Vogel-Baylor on

March 5, 2013.

       2755. On March 7, 2013, Vogel-Baylor e-mailed Orlofski a price increase analysis for

Prochlorperazine Suppositories. Vogel-Baylor recommended increasing WAC pricing by 200%

from $35.66 to $106.98.

       2756. On March 19, 2013, G&W implemented the 200% increase. That same day,

Orlofski called Boothe. The two competitors would exchange two more phone calls later that

day, including one call lasting six (6) minutes. These were the first calls exchanged between

Orlofski and Boothe since their lunch on March 1, 2013, according to the available phone

records. Orlofski and Boothe would exchange one text message and one more phone call in

March 2013 and would not communicate by phone again until August 30, 2013, according to the

available phone records.

       2757. On April 11, 2013, Perrigo announced it would also be increasing its WAC price

for Prochlorperazine Suppositories by 200% from $34.85 to $104.55. However, Perrigo waited

to notify its customers of the specific changes to its contract pricing until after attending the

NACDS 2013 annual meeting.

                                    752
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 765 of 905




       2758. The NACDS 2013 annual meeting was held at the Sands Expo Convention Center

in Palm Beach, Florida between April 20 and April 23, 2013. Boothe, Orlofski, and Vogel-

Baylor attended the conference and had many opportunities to meet in person to discuss the

Prochlorperazine increases at various programming and social events.

       2759. For example, on Sunday, April 21, 2013, Boothe and Orlofski had dinner

together. That same evening, Boothe and Orlofski also attended a wine tasting hosted by

Upsher-Smith. Also on Sunday, Vogel-Baylor told a potential GPO customer that G&W would

need to understand who its incumbent supplier was for Prochlorperazine, among other drugs,

before participating in a bid for new business.

       2760. Over the next several days, Perrigo sent out price increase notices to its customers

for Prochlorperazine Suppositories specifying its new contract pricing.

       2761. On May 7, 2013, Associated Pharmacies, a Perrigo customer, e-mailed C.M., a

sales executive at G&W, asking for a bid on Prochlorperazine Suppositories. C.M. declined to

bid on the new business, responding:




       2762. Although G&W turned away this business, a few months later it would take the

customer back in retaliation against Perrigo for taking its Target business through McKesson’s

One Stop program. After trading these accounts, the competitors fell back in line with the

agreement. By the fall of 2013, the Prochlorperazine Suppositories market was again virtually

evenly split between Perrigo and G&W.

                                    753
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
          Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 766 of 905




                            b.       Prochlorperazine Maleate Tablets

           2763. Since at least 2011, Teva, Mylan, Sandoz, and Cadista were the principal

manufacturers of Prochloperazine Maleate Tablets.

           2764. As detailed above, in August 2014, Nisha Patel and Dave Rekenthaler of Teva led

price increases on a number of drugs, including Prochlorperazine Maleate Tablets.

           2765. In order to coordinate the price increase with Mylan, Cadista, and Sandoz,

Rekenthaler communicated with James Nesta at Mylan on August 7 and August 11. Nesta, in

turn, communicated with M.D., a senior sales executive at Cadista, on the same days that he had

been in communication with Rekenthaler. Rekenthaler had previously communicated with M.D.

at Cadista on June 18, 2014.

                    4.      Ciclopirox Solution

           2766. As of January 2013, Perrigo and G&W were the two dominant suppliers of

Ciclopirox Solution, with 46% and 41% share of the market, respectively. Sandoz had 7% share

and the remaining 5% of the market was split among non-Defendants Hi-Tech, Harris

Pharmaceutical,230 and Versapharm.

           2767. Between April 20 and April 23, 2013, representatives from Perrigo, G&W, and

Sandoz attended the NACDS 2013 Annual Meeting in Palm Beach, Florida (“NACDS 2013”).

During the conference, the attendees had many opportunities to interact with each other at

various programming and social events.

           2768. Vogel-Baylor was among the attendees at NACDS 2013. Immediately upon

returning from the conference, on April 24, 2013, Vogel-Baylor prepared a price increase




230
      Harris obtains its supply from G&W.
                                        754
                       FILED WITH REDACTIONS – PUBLIC VERSION
           MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 767 of 905




analysis for Ciclopirox Solution and e-mailed it to Orlofski and R.G., a senior G&W executive.

Vogel-Baylor proposed increasing WAC pricing by 132% – from $16.00 to $37.15. According

to the analysis, the increase would result in over $7.6 million in additional sales revenue to G&W

annually. R.G. was excited at the prospect of this large price increase, replying to the e-mail:




       2769. The following Monday, April 29, 2013, Vogel-Baylor coordinated on the price

increase with competitors Perrigo and Sandoz. Vogel-Baylor used CW-6 (then at Aurobindo) as

a messenger to communicate with both T.P. of Perrigo and CW-3 of Sandoz. As discussed

above, Vogel-Baylor often used CW-6 as a conduit to convey competitively sensitive

information to competitors – even on products that Aurobindo did not sell.

       2770. As detailed further in the chart below, Vogel-Baylor had an early morning phone

call with CW-6 on April 29, 2013 that lasted four (4) minutes. After that call ended, CW-6

immediately called T.P. and then CW-3. The phone calls between CW-6 and Vogel-Baylor, T.P.,

and CW-3 continued throughout the day, and included at least the following calls:




       After the flurry of calls on April 29, 2013, Vogel-Baylor e-mailed J.G., an operations

manager at G&W, advising him that she would know the next day whether G&W was going to be

able to increase price on Ciclopirox Solution.
                                    755
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 768 of 905




       The phone calls between the competitors continued throughout the next day and on May 1,

2013, and included at least the following calls:




       2771. On April 30, 2013, while speaking with CW-6, CW-3 made the following

contemporaneous note in his Notebook detailing the amount of the proposed G&W price

increase:




       2772. Also on April 30, 2013 CW-3 called his superior at Sandoz, Kellum, five times.

       2773. After her calls with CW-6 on May 1, 2013, Vogel-Baylor confirmed to J.G. that

G&W would increase the price of Ciclopirox Solution and directed her sales team to start

drafting price increase letters to customers.

       2774. On Tuesday, May 7, 2013, Vogel-Baylor and G&W sales representatives began

informing customers about the price increases. Several customers noted that although the

product was available from other manufacturers for a lower price, the customer would wait to see

what the market did before making G&W a secondary supplier. Another customer thanked

C.M., a G&W sales executive, for calling him about the price increase before sending the letter

and C.M. responded:




                                    756
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 769 of 905




When the customer told C.M. he should                                 C.M. responded:




       2775. On May 8, 2013, Vogel-Baylor e-mailed her              L.S., an account manager at

the customer Ahold, to tell her that G&W was implementing a price increase on Ciclopirox

Solution. Ahold was not G&W’s customer for the product. Vogel-Baylor wrote that L.S. should

                      as a price increase on this product from Ahold’s supplier

       2776. By the end of the day on May 9, 2013, G&W’s customer Rite Aid had sought a

bid from Sandoz for Ciclopirox Solution as a result of the G&W price increase.

       2777. CW-4, a Sandoz senior sales executive, received Rite Aid’s bid request and

forwarded it to Kellum with the message      . Kellum responded that the bid request was due to

a price increase. C.P., a pricing analyst at Sandoz, asked whether Sandoz should bid for the

business or                       Kellum replied,                  Accordingly, Sandoz did not

submit a bid for this business.

       2778. While G&W was in the midst of its price increase on Ciclopirox Solution, CW-6

left the industry and was no longer available to serve as a conduit between the competitors.

Going forward, Vogel-Baylor would need to collude with T.P. directly and use him as a conduit

to collude with CW-3 of Sandoz.

       2779. On July 30, 2013, T.P. had a thirteen (13) minute call with CW-3 of Sandoz and

exchanged five (5) phone calls with Vogel-Baylor. These calls are detailed in the chart below:




                                    757
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 770 of 905




          2780. That same day, Perrigo prepared price increase letters for Ciclopirox Solution.

Two days later, on August 1, 2013, Perrigo raised its WAC pricing by 60% – from $15.00 to

$24.00.

          2781. On August 5, 2013, Perrigo’s customer Kroger reached out to Vogel-Baylor and

asked if G&W would like to bid on Ciclopirox Solution. Vogel-Baylor declined the opportunity,

explaining to the customer that it is currently a                  and G&W

          2782. Later in August, Versapharm, a small player with under 1% of the Ciclopirox

Solution market, submitted a bid to Cardinal, a G&W customer. Cardinal reached out to Vogel-

Baylor to ask G&W to lower its price. Vogel-Baylor wanted to keep the business but also

thought, consistent with fair share principles, that she may need to give it up to VersaPharm

because of its low share. Vogel-Baylor asked Orlofski, her supervisor, for his direction on this.

Orlofski decided G&W should retain the business, but should use the customer to convey a

message to its competitor VersaPharm explaining the fair share understanding and the rules of

engagement between generic manufacturers:




                                    758
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 771 of 905




       2783. Consistent with Orlofski’s recommendation, Vogel-Baylor lowered Cardinal’s

price on Ciclopirox Solution and sent Cardinal the following e-mail:




                5.    Hydrocortisone Acetate Suppositories (Anucort HC)

       2784. During the time period relevant to this Complaint, Hydrocortisone Acetate was

G&W’s top-selling product. As of January 2016, the 25mg formulation of Hydrocortisone

Acetate accounted for nearly half of all of G&W’s moving annual sales, totaling more than

$119.7 million. Similarly, Hydrocortisone Acetate was Perrigo’s second-best selling product.

During that same time period, Perrigo’s moving annual sales for the 25mg and 30mg

formulations accounted for approximately $78.3 million of Perrigo’s total sales.

       2785. In 2013, the Hydrocortisone Acetate market was split between G&W with 41%

market share, Perrigo with 32%, and County Line Pharmaceuticals (“County Line”) with 25%.

However, by late June 2013, County Line made the decision to exit the market for

Hydrocortisone Acetate.

       2786. County Line’s exit created an opportunity for Perrigo and G&W to collude to

significantly raise the price of Hydrocortisone Acetate in July 2013, and then again one year later

in July 2014.

       2787. On June 25, 2013, Vogel-Baylor of G&W e-mailed Wal-Mart, a County Line

customer, stating that she had heard that County Line was discontinuing Hydrocortisone Acetate

and asked whether Wal-Mart was interested in a new supplier.

                                    759
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 772 of 905




       2788. Similarly, on June 26, 2013, ABC, also a County Line customer, e-mailed G&W

requesting a bid on Hydrocortisone Acetate due to a                              Vogel-Baylor

forwarded the request to her supervisor, Orlofski, explaining:




       2789. Between June 27 and June 30, 2013, representatives from Perrigo and G&W,

including Vogel-Baylor, attended the annual trade show, McKesson ideaShare, at the Venetian

hotel in Las Vegas, Nevada.

       2790. While at the trade show, on June 27, 2013, Vogel-Baylor received a call from

S.S., a sales executive at Perrigo. The call lasted approximately one (1) minute. A few hours

later, Vogel-Baylor called Orlofski and they spoke for nearly fifteen (15) minutes. Shortly

thereafter, Vogel-Baylor sent an internal e-mail to her team notifying them that G&W would be

implementing a price increase for Hydrocortisone Acetate and requesting that they draft

customer notifications to that effect. The price increase included a 200% increase to WAC and

would result in an estimated $27.9 million in increased sales for G&W.

       2791. J.G., an operations manager at G&W, responded to Vogel-Baylor’s e-mail stating,

                                                                     to which Vogel-Baylor

responded:

       2792. The next day, on June 28, 2013, Vogel-Baylor contacted Orlofski three more

times from the trade show, including exchanging two (2) text messages and one call lasting more

than nineteen (19) minutes.

                                    760
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 773 of 905




       2793. On July 8, 2013, T.P. of Perrigo and Vogel-Baylor exchanged two (2) calls and

then connected for a call lasting more than seven (7) minutes, during which they coordinated

their price increases on Hydrocortisone Acetate. After that call, both T.P. of Perrigo and Vogel-

Baylor reported the substance of their conversations back to their supervisors. Immediately upon

hanging up with T.P., Vogel-Baylor called Orlofski and they spoke for more than six

(6) minutes. Similarly, T.P. called Wesolowski three (3) times after speaking with Vogel-

Baylor, including two calls lasting one (1) minute and a third lasting six (6) minutes.

       2794. The G&W price increases on Hydrocortisone Acetate went into effect on July 9,

2013. That same day, Perrigo issued a product announcement notifying its customers that it was

also increasing its pricing on Hydrocortisone Acetate effective July 11, 2013. Perrigo increased

its WAC by 473% on the 25mg formulation to essentially match G&W’s WAC. That same day,

July 11, 2013, T.P. of Perrigo called Vogel-Baylor. The call lasted one (1) minute.

       2795. Also on July 11, 2013, ABC e-mailed Vogel-Baylor asking G&W to lower its

dead net pricing for Hydrocortisone Acetate to match Perrigo’s slightly lower dead net pricing.

Vogel-Baylor forwarded the request to Orlofski who responded:                      Vogel-Baylor

replied,                         Later that day, Vogel-Baylor responded to ABC and declined to

lower its pricing.

       2796. On July 19, 2013, Harvard Drug Group e-mailed Vogel-Baylor asking why G&W

was increasing its price on Hydrocortisone Acetate. Vogel-Baylor replied:




                                    761
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 774 of 905




       2797. Several months later, on April 9, 2014, K.K., a G&W sales executive, e-mailed

Vogel-Baylor regarding bidding on several products at Kaiser, including Hydrocortisone

Acetate. Vogel-Baylor responded that G&W could not disrupt the market and pursue the

customer, reasoning that Kaiser



       2798. On June 11, 2014, Vogel-Baylor e-mailed Orlofski recommending that G&W

increase McKesson’s contract pricing for Hydrocortisone Acetate. That same day, Vogel-Baylor

called T.P. of Perrigo. The call lasted less than one (1) minute. Two days later, on June 13,

2014, Vogel-Baylor tried to reach T.P. again by phone. The call lasted less than one (1) minute.

       2799. Less than a week later, on June 26, 2014, Perrigo generated its own internal price

increase analysis for Hydrocortisone Acetate. The analysis assumed zero percent unit loss as a

result of the planned increase.

       2800. On July 22, 2014, Perrigo notified its customers that it was increasing pricing on a

list of products, including Hydrocortisone Acetate. This included a 235% increase to WAC for

its 25mg formulation, effective on July 24, 2014.

       2801. At the time the increase was announced, representatives from Perrigo and G&W,

including Vogel-Baylor, attended the annual trade show, McKesson ideaShare, at the Gaylord

Palms Hotel in Orlando, FL.

       2802. Over the next several days, G&W heard from multiple customers that Perrigo had

increased pricing on Hydrocortisone Acetate.

       2803. In accordance with their ongoing understanding to follow each other’s price

increases, and consistent with past practice on this product and others, G&W went to work

implementing a comparable price increase of its own.

                                    762
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 775 of 905




        2804. On July 29 and July 30, 2014, Vogel-Baylor and Orlofski exchanged e-mails

finalizing the details of the price increase for Hydrocortisone Acetate. The increase included an

increase to WAC for the 25mg, 12 count bottle that essentially matched Perrigo pricing.

        2805. Also on July 30, 2014, Vogel-Baylor learned of pricing that Perrigo had offered to

Schnucks and sent a text message to her superiors:



        2806. The next day, on July 31, 2014, A.G., a senior G&W executive, e-mailed Vogel-

Baylor stating:



                        Vogel-Baylor responded,




        2807. The next day, on August 1, 2014, G&W began notifying its customers of the price

increase on Hydrocortisone Acetate. Vogel-Baylor sent an internal e-mail advising the team

that,

                                                                                             G&W

sent out a second wave of letters to additional customers on August 5, 2014.

        2808. The increase included a 200% increase to WAC for all three package sizes.

According to an internal analysis, G&W projected an increase in Hydrocortisone Acetate sales

from $41.3 million to $111.3 million as a result of the increase, or a total of $70 million in sales.

        2809. The two competitors continued to coordinate after the price increases. On

August 11, 2014, T.P. of Perrigo called Vogel-Baylor and they spoke for more than sixteen (16)




                                     763
                    FILED WITH REDACTIONS – PUBLIC VERSION
        MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 776 of 905




minutes. One week later, on August 18, 2014, Vogel-Baylor called T.P. and they spoke for more

than ten (10) minutes.

2810. Several customers did not react kindly to the increase. For example, when Vogel-Baylor

e-mailed Econdisc to notify the customer of the price increase, Econdisc responded by stating

that G&W’s conduct was                                    Similarly, after learning of the

increase, Schnucks sent the following e-mail to Vogel-Baylor:




       T.      Collusion Between G&W And Actavis

       2811. Vogel-Baylor met Rick Rogerson, a senior pricing executive at Defendant

Actavis, while attending the NACDS Pharmacy and Technology Conference in Denver,

Colorado, from August 25 to August 28, 2012.




                                    764
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 777 of 905




       2812. After returning from the NACDS conference, Rogerson sent Vogel-Baylor an

e-mail on August 30, 2012, stating:




       2813. Later that same day, on August 30, 2012, Vogel-Baylor called Rogerson and they

spoke for seventeen (17) minutes. Over the ensuing months, the two competitors stayed in

regular contact and colluded to raise prices on Promethazine HCL Suppositories twice – once in

late 2012 and again in 2013. The collusion on this product is discussed in detail below.

               1.     Promethazine HCL Suppositories

       2814. In late 2012 and early 2013, the competitors in the market for Promethazine HCL

were Actavis, Perrigo, and G&W.

       2815. Starting in late August 2012 – around the same time that Vogel-Baylor first met

Rogerson at Actavis – G&W began planning a price increase for Promethazine HCL. Prior to

implementing that increase, and as it had done on other products, G&W reached out to its

competitors to coordinate plans.

       2816. On September 18, 2012, Vogel-Baylor sent an internal e-mail to M.S., a sales

analyst at G&W, asking her to prepare a spreadsheet containing Promethazine sales data for the

price increase. That same day, Vogel-Baylor also responded to a request from her boss,

Orlofski, asking who the incumbent manufacturers were for the major wholesalers. Vogel-

Baylor stated that G&W was the incumbent at ABC and Cardinal and Actavis supplied




                                    765
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 778 of 905




McKesson. The next day, on September 19, 2012, Orlofski replied:



        2817. Meanwhile, Vogel-Baylor was actively communicating with Rogerson of Actavis

regarding the increases. Indeed, on September 18, 2012 alone, Vogel-Baylor exchanged thirty-

four (34) text messages with Rogerson.

        2818. Similarly, on September 19, 2012, Vogel-Baylor used her contact at Aurobindo,

CW-6, as a conduit to communicate with T.P. of Perrigo, the other competitor on Promethazine

HCL. This call pattern is detailed in the chart below. Notably, these are the same calls that Vogel-

Baylor used to convey information regarding the price increase on Halobetasol, another product on

which Perrigo and G& W overlapped, which was happening at the same time. The collusion on

Halobetasol is discussed in detail in an earlier Section.




        2819. After speaking with CW-6 for the final time on September 19, 2012, Vogel-

Baylor immediately called her boss, Orlofski, and spoke to him for thirteen (13) minutes.

        2820. While Vogel-Baylor was communicating with T.P. of Perrigo through her contact

CW-6, T.P. was also communicating directly with M.D., a sales executive at Actavis, and

reporting that information back to his superior, Wesolowski. This call pattern, including the

calls between T.P. and CW-6, are detailed in the chart below:




                                    766
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 779 of 905




       2821. Over the next week, G&W worked to finalize its price increase for Promethazine

HCL. On September 21, 2012, Vogel-Baylor forwarded her initial price increase analysis to

Orlofski and scheduled a one-on-one meeting to discuss it on September 24, 2012. Two days

later, on September 26, 2012, Vogel-Baylor e-mailed a revised price increase analysis to Orlofski

and, after obtaining his approval, e-mailed that analysis to the team on September 28, 2012. In

her e-mail, Vogel-Baylor informed the team that they were to send out their price increase

notices to customers on October 5, 2013.

       2822. Throughout this time period, Vogel-Baylor stayed in constant communication

with Rogerson at Actavis. For example, between September 25, 2012 and October 5, 2012 – the

day the price increase notices were sent – Vogel-Baylor exchanged thirty-eight (38) text

messages with Rogerson. Similarly, Vogel-Baylor continued to keep T.P. of Perrigo informed of

G&W ‘s plans through her conduit CW-6. This call pattern is detailed in the chart below:




                                    767
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 780 of 905




       2823. On October 8, 2012, G&W published increased WAC pricing for Promethazine

HCL, which included an 18% increase on the 25mg dosage and a 35% increase on the 12.5mg

dosage.

       2824. Perrigo followed suit on December 4, 2012, when it notified customers that it

would be increasing contract pricing on Promethazine HCL effective January 5, 2013. Similarly,

on February 12, 2013 and April 3, 2013, Actavis also followed and increased its WAC pricing to

match G&W on the 12.5mg and 25mg dosages, respectively. On February 12, 2013, Rogerson

called Vogel-Baylor and they spoke for nearly twenty-two (22) minutes.

       2825. The competitors were not satisfied to stop there, however. Knowing now that all

three competitors were on board to increase prices, they began contemplating a second increase

on Promethazine HCL – and this time, it would be much larger.

       2826. On March 25, 2013, M.S., a sales analyst at G&W, forwarded Vogel-Baylor

updated sales data for Promethazine HCL. That same day, Orlofski of G&W sent a text message

to Boothe, an executive at Perrigo. The next day, on March 26, 2013, Boothe called Orlofski

back and they spoke for six (6) minutes. Similarly, Vogel-Baylor continued to communicate

with T.P. of Perrigo through her conduit, CW-6, about Promethazine HCL. These calls are

detailed in the chart below:




                                    768
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 781 of 905




       2827. On March 28, 2013, the same day as the last calls listed above, Vogel-Baylor

finalized a price increase analysis for Promethazine HCL and, on April 1, 2013, she forwarded

that information to Orlofski. Vogel-Baylor and Orlofski discussed some revisions to the analysis

and, on April 10, 2013, Vogel-Baylor sent the revised analysis to Orlofski. G&W planned to

implement the price increase on April 15, 2013, but ultimately sent the notices on April 16, 2013.

       2828. Meanwhile, all three competitors continued to coordinate their plans on

Promethazine HCL. Vogel-Baylor of G&W was speaking with Rogerson at Actavis, while T.P.

at Perrigo was speaking to M.D. at Actavis. These calls are detailed in the chart below:




       2829. At the same time, Vogel-Baylor continued to use CW-6 as a conduit to

communicate with T.P. of Perrigo regarding Promethazine HCL. This call pattern is detailed in

the chart below:




                                    769
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 782 of 905




       2830. According to the plan, on April 17, 2013 G&W published new WAC pricing for

Promethazine HCL, increasing WAC from $38.99 to $116.97 – an approximately 200% increase.

       2831. Around the time of the increase, G&W received an e-mail from a potential new

customer seeking pricing on a list of products, including Promethazine HCL. M.S. forwarded

the request to Vogel-Baylor who responded,




       2832. A few weeks later, Actavis followed G&W’s price increase on Promethazine

HCL and, on June 5, 2013, published WAC pricing that matched G&W. Prior to increasing its

price, and as it had now done several times before, Actavis spoke with both G&W and Perrigo.

These calls are detailed in the chart below:




                                    770
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 783 of 905




       2833. On June 26, 2013, Vogel-Baylor e-mailed Orlofski to advise him that G&W had

received Cardinal’s 2013 RFP. Vogel-Baylor explained,




                                        The next day, Vogel-Baylor received a short phone call

from S.S., a sales executive at Perrigo. Several hours later, Vogel-Baylor placed a phone call to

Orlofski.

       2834. G&W had no reason to fear because a few weeks later, on July 30, 2013, Perrigo

notified its customers that it was increasing price on a list of products, including Promethazine

HCL, with an effective date of August 1, 2013. This included an increase to its WAC pricing

that matched G&W and Actavis. In the days leading up to Perrigo’s price increase, the three

competitors again spoke several times by phone. These calls are detailed in the chart below:




       2835. Several months later, the collusion continued on Promethazine HCL. On

March 5, 2014, K.K., a G&W sales executive, informed Vogel-Baylor that Walgreens had

received an offer from Actavis for a one time buy on the 25mg dosage at a significantly

discounted price of $42.08. G&W would later learn that Actavis had made the offer because it

had an excess of short-dated inventory on the 25mg dosage. This information stunned Vogel-

Baylor, who asked,


                                    771
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 784 of 905




        2836. Despite her initial surprise, Vogel-Baylor confidently reported to Orlofski:



          To make good on her promise, Vogel-Baylor placed a call to Rogerson fifteen (15)

minutes later. The two competitors continued to trade phone calls over the next several days,

including a call on March 6, 2014 that lasted eleven (11) minutes.

        2837. Apparently, Vogel-Baylor’s communications with Rogerson did yield a solution

to her problem. On March 18, 2014, she e-mailed Walgreens to advise the customer that G&W

lowered its price on Promethazine HCL. Aware that the details of her interactions with

Rogerson would be incriminating if reduced to writing, Vogel-Baylor offered only a vague

statement to the customer:

        2838. Over the next several months, G&W would continue to decline to bid on new

opportunities for Promethazine HCL so as not to upset the market share balance it had achieved

with its competitors.

        2839. For example, on May 5, 2014, L.C., a sales executive at G&W, summed up

G&W’s commitment to playing nice in the sandbox when she told a customer, PBA Health, that

she wanted to identify opportunities for Promethazine HCL (and other drugs) only if she could

do so                                        Similarly, on May 30, 2014, Vogel-Baylor

instructed M.S. not to bid on the Promethazine HCL business at another customer, IPC, because

                                                                                      Further, on

August 8, 2014, Vogel-Baylor told K.K. that prior to bidding on Promethazine HCL at Humana,

G&W would need to know who the incumbent was and whether there was a right of first refusal

reasoning it was




                                     772
                    FILED WITH REDACTIONS – PUBLIC VERSION
        MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 785 of 905




          2840. Lastly, on August 25, 2014, McKesson – an Actavis customer – e-mailed K.K.

asking if G&W would like to bid on Promethazine HCL. K.K. knew that G&W would not bid,

but in an effort to get the story straight, asked Vogel-Baylor if he should provide the pre-textual

justification that G&W was at capacity. Vogel-Baylor approved that messaging in a response on

August 28, 2014 stating:



          U.       Collusion Between G&W And Glenmark

          2841. As detailed above in an earlier Section, Vogel-Baylor of G&W had a long-

standing relationship with CW-5, a senior executive at Defendant Glenmark, and the competitors

used that relationship to fix prices on Ciclopirox Cream in April 2012.

          2842. One year later, on May 16, 2013, Glenmark increased pricing on at least eighteen

(18) different products, including Ciclopirox Cream and various formulations of Mometasone

Furoate that were also manufactured by G&W. 231 The anticompetitive conduct relating to those

products is discussed in further detail below.

                   1.       Ciclopirox Cream and Mometasone Furoate

          2843. As of May 2013, the primary competitors for Ciclopirox Cream were Glenmark

with 44% market share, Perrigo with 38%, and G&W with 16%.




231
      Notably, while Glenmark was colluding with G&W on these products, CW-5 and his colleagues were also
      colluding with competitors on other products on its price increase list. For example, several of the products –
      Moexipril HCL Tablets, Moexipril HCL/HCTZ Tablets, Nabumetone Tablets, Pravastatin Sodium Tablets, and
      Ranitidine Tablets – overlapped with Teva. Nisha Patel, a Teva sales executive, colluded with CW-5 and J.C., a
      sales executive at Glenmark, to significantly raise prices on those products. Similarly, Glenmark’s list included
      Alclometasone Dipropionate Cream – a product that Glenmark overlapped on with Taro that is discussed earlier
      in this Complaint. As discussed above, Blashinsky, a sales executive at Glenmark, colluded with Aprahamian
      and D.S., a sales executive at Taro, to raise prices on that product.
                                       773
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 786 of 905




       2844. As of May 2013, the same three competitors – Glenmark, Perrigo, and G&W –

controlled a majority of the market share on the various formulations of Mometasone.

       2845. Beginning as early as May 2, 2013, Glenmark began communicating with its

competitors, including G&W, to coordinate its May 2013 price increases. Over the next several

weeks, CW-5 and Jim Brown, a senior sales executive at Glenmark, had multiple calls with

Vogel-Baylor of G&W during which they discussed and agreed to increase prices on Ciclopirox

Cream and the various formulations of Mometasone. Notably, prior to these calls, Vogel-Baylor

had never spoken to Brown before, according to the available phone records. These calls are

detailed in the chart below:




       2846. Similarly, Vogel-Baylor, as she had done in the past, used her contact, CW-6 –

then at Aurobindo – to communicate with T.P. of Perrigo regarding the increases. As discussed

above, CW-6 had formerly worked at Fougera and developed relationships with Vogel-Baylor

and T.P. of Perrigo during his tenure there. At this time, G&W and Aurobindo had no products

that overlapped and CW-6 and Vogel-Baylor were not social friends. These communications are

detailed in the chart below:




                                    774
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 787 of 905




       2847. As a result of these conversations, Glenmark increased prices on Ciclopirox

Cream and Mometasone Cream, Ointment, and Solution on May 16, 2013. Soon thereafter,

G&W would follow with comparable increases of its own on Ciclopirox Cream and the various

formulations of Mometasone and Perrigo would follow with an increase on Ciclopirox Cream.

       2848. Over the next several weeks, G&W consistently declined opportunities to reduce

pricing on the various formulations of Mometasone so as not to take advantage of the Glenmark

price increases.

       2849. For example, on May 15, 2013 – the day before the Glenmark price increases

would become effective and publicly visible – C.M., a G&W sales executive, e-mailed Vogel-

Baylor to inform her that ANDA was requesting decreased pricing on several products because

the prices were higher than their competitors. The list included Mometasone Solution and listed

Glenmark’s pre-increase pricing for Cardinal as the comparison price point. Knowing that

Glenmark was increasing pricing on this product, Vogel-Baylor advised C.M. that G&W would

not lower its pricing.



                                    775
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 788 of 905




       2850. Similarly, on May 17, 2013, the day after the Glenmark increases became

effective, McKesson sent G&W a request for a bid on Mometasone Ointment because it

                                                         Vogel-Baylor asked the customer who

its incumbent was, and McKesson responded that it was Glenmark. Immediately upon receiving

this response, Vogel-Baylor called CW-5 of Glenmark. The call lasted less than one (1) minute.

She then hung up and called Brown of Glenmark. That call lasted less than one (1) minute.

Fifteen minutes later, Brown called Vogel-Baylor back and they spoke for twelve (12) minutes.

Later that day, Vogel-Baylor responded to McKesson and declined the opportunity, stating



       2851. The next business day, on May 20, 2013, C.M. e-mailed Vogel-Baylor asking,



                                                             Vogel-Baylor responded by

sending the following e-mail to C.M. and others on the sales team:




                                    776
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 789 of 905




       2852. Later that day, ANDA e-mailed C.M. asking if G&W was interested in bidding on

Ciclopirox Cream. Because G&W had slightly less than its fair share of the Ciclopirox Cream

market, C.M. responded:                                                           ANDA

provided the usage information and, the next day, on May 22, 2013, C.M. forwarded the request

to Vogel-Baylor, along with some additional bid requests it had received from other customers

on other products. With regard to Ciclopirox Cream, C.M. stated:



                                                                        Vogel-Baylor

responded:




       2853. On May 23, 2013, Vogel-Baylor e-mailed price increase analyses for Ciclopirox

Cream and the Mometasone line to her supervisor, Orlofski. The next day, May 24, 2013,

Vogel-Baylor called CW-5 at Glenmark twice. The calls lasted less than one (1) minute each.

       2854. On May 29, 2013, Vogel-Baylor exchanged five (5) calls with CW-5 and Brown

of Glenmark. That same day, G&W finalized its price increase notifications for Ciclopirox

Cream to send to its customers, including Publix and Wal-Mart. Vogel-Baylor sent an internal

e-mail to the team stating:




                                    777
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 790 of 905




       2855. Also on May 29, 2013, Target e-mailed C.M. of G&W stating that the customer

had received a 250% price increase on another drug, Halobetasol, and asking whether C.M.

could provide any insight into why. C.M. responded,




       2856. On May 30 and May 31, 2013, Brown called Vogel-Baylor twice. The calls

lasted four (4) minutes and less than one (1) minute, respectively.

       2857. On June 4, 2013, G&W sent price increase notifications to its customers regarding

the various Mometasone formulations. That same day, Vogel-Baylor called Brown. The call

lasted less than one (1) minute.

       2858. On June 5, 2013, Pharmacy Select e-mailed C.M. regarding the notification and

asked him to provide new WAC pricing for the Mometasone line of products. C.M. forwarded

the request to Vogel-Baylor asking,                                       Vogel-Baylor

responded,

       2859. G&W and Glenmark continued to coordinate even after their price increases. For

example, on June 5, 2013, Rite Aid, a G&W customer for Mometasone, asked Glenmark

whether it wanted to bid for the business because G&W had increased price. The next day, on

June 6, 2013, Brown of Glenmark called Vogel-Baylor and they spoke for six (6) minutes. On

June 7, 2013, Vogel-Baylor called Brown back. The call lasted less than one (1) minute. That

same day, CW-5 e-mailed his colleagues Brown and Blashinsky regarding the Rite Aid

opportunity stating                                    Brown responded:




                                    778
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 791 of 905




       2860. After preparing the bid for Rite Aid, Brown e-mailed CW-5 and Blashinsky on

Saturday, June 8, 2013 stating:                                                                The

following Monday, on June 10, 2013, Brown called Vogel-Baylor. Vogel-Baylor returned the

call and they spoke for more than six (6) minutes. Within ten (10) minutes of hanging up, and

having confirmed the pricing with his competitor, Brown e-mailed his colleagues with specific

price points that Glenmark should use to bid high and not take the Rite Aid business from G&W.

       V.      Collusion Between G&W And Lupin

       2861. Orlofski of G&W had a long-standing relationship with David Berthold, a senior

sales executive at Defendant Lupin. Indeed, as detailed above, it was Berthold who introduced

Orlofski and Vogel-Baylor to CW-6 of Fougera. This connection allowed G&W and Fougera to

continue their collusive relationship even after CW-6’s contact, Grauso, had left G&W to take a

senior position at Aurobindo.

       2862. Notably, G&W and Lupin only overlapped on one product – Ethambutol HCL

Tablets – during the time period relevant to this Complaint. However, that did not stop the

competitors from using their relationship to collude on that product. This collusion is discussed

in further detail below.

               1.      Ethambutol HCL Tablets

       2863. In 2012, G&W marketed the authorized generic of Ethambutol for the

manufacturer, STI Pharma (“STI”), and Lupin, VersaPharm, and Teva sold the generic version.

       2864. By late 2012 and early 2013, however, both VersaPharm and Teva were

experiencing supply issues on Ethambutol. Viewing this as an opportunity, Lupin and G&W

colluded to significantly raise price on the product while their competitors were out of the

market.


                                    779
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 792 of 905




       2865. In November and December 2012, Orlofski and Vogel-Baylor of G&W

exchanged several calls with David Berthold of Lupin to discuss Ethambutol. At the same time,

Berthold was keeping Kevin Green, a sales executive at Teva, apprised of his discussions with

G&W.

       2866. For example, on November 15, 2012, Orlofski exchanged at least eight (8) text

messages with Berthold. The next day, on November 16, 2012, Orlofski and Berthold spoke for

nearly twelve (12) minutes. Shortly thereafter, Berthold spoke three separate times with Green,

with the calls lasting five (5) minutes, ten (10) minutes, and five (5) minutes, respectively.

       2867. That same day, G&W reached out to several VersaPharm customers, including

Econdisc, HealthTrust, and FW Kerr, to inquire whether they were interested in a new supplier

for Ethambutol due to VersaPharm’s supply issues.

       2868. Over the next month, Berthold would continue to exchange numerous calls and

text messages with Vogel-Baylor and Orlofski during which they discussed a coordinated price

increase on Ethambutol. These communications are detailed in the chart below:




                                    780
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 793 of 905




       2869. On December 9, 2012, the day after the final call listed above, J.G., a finance

executive at Lupin, e-mailed Berthold at 3:41 p.m. stating:



           Three minutes later, at 3:44 p.m., Berthold called Orlofski. The call lasted less than

one (1) minute. The next day, on December 11, 2012, Berthold called Vogel-Baylor and they

spoke for nearly six (6) minutes. A short time later, Orlofski sent a text message to Berthold and

the two competitors exchanged two (2) more calls that day, including one lasting nearly six

(6) minutes.

       2870. On December 17, 2012, K.W., a Lupin sales executive, sent an internal e-mail

including to Berthold, attaching the price increase letters for Ethambutol that Lupin planned to

send on December 18, 2012. Between December 17, 2012 and December 19, 2012, Berthold

again exchanged several calls and text messages with Orlofski and Vogel-Baylor. These are

detailed in the chart below:




       2871. On January 2, 2013, Orlofski e-mailed Vogel-Baylor suggesting that they discuss

the Ethambutol price increase during their meeting scheduled for the next day. That same day,




                                    781
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 794 of 905




Vogel-Baylor called Berthold and they spoke for eleven (11) minutes. Later that evening,

Vogel-Baylor e-mailed Orlofski a price increase analysis for Ethambutol.

       2872. The next day, January 3, 2013, a customer, HEB, e-mailed C.M., a sales executive

at G&W, to advise him that VersaPharm was out of the market. C.M. responded that he was

aware and stated:                                                               That same day,

Vogel-Baylor exchanged at least four (4) calls with Berthold, including one lasting more than

four (4) minutes.

       2873. On January 14, 2013, another customer, Morris & Dickson, e-mailed Lupin

asking for a bid on Ethambutol. The customer explained that both VersaPharm and Teva were

having supply issues. That same day, Orlofski sent a text message to Berthold. Berthold also

called Green of Teva and they spoke for nine (9) minutes.

       2874. On January 28, 2013, the manufacturer of G&W’s authorized generic, STI,

e-mailed Vogel-Baylor to inform her that it would be shipping Ethambutol to G&W the

following day stating:                                                         Vogel-Baylor then

forwarded the e-mail to Orlofski as an               Later that day, Vogel-Baylor sent her

Ethambutol price increase analysis to the sales team and asked them to draft letters to their

customers advising them of the increases. The next day, on January 29, 2014, Orlofski sent a

text message to Berthold and Berthold spoke two times with Green of Teva by phone, with calls

lasting three (3) minutes and more than five (5) minutes, respectively.

       2875. On January 31, 2013, Vogel-Baylor called Berthold and they spoke for three

(3) minutes. The next day, on February 1, 2013, Vogel-Baylor called Berthold again. Berthold

returned the call and they spoke for five (5) minutes. The following Monday, on February 4,

2013, Vogel-Baylor e-mailed Orlofski to inform him that G&W planned to send the Ethambutol

                                    782
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 795 of 905




price increase letters on February 7, 2013 and would call customers in advance to advise that

they would be coming.

        2876. Consistent with the plan, on February 6, 2013, G&W reached out to its customers

to advise them of the Ethambutol increases. As Vogel-Baylor explained in her e-mail to Wal-

Mart:




        2877. Berthold continued to communicate with Orlofski and Vogel-Baylor over the next

several weeks. For example, on February 19, 2013, Vogel-Baylor and Berthold had a joint

dinner with representatives from two customers – ABC and Kroger.

        2878. On April 1, 2013, STI began notifying customers that it was terminating its

relationship with G&W regarding Ethambutol. STI advised that it would be taking over the

marketing and distribution of the product effective April 15, 2013. Between April 2, 2013 and

April 15, 2013, Berthold exchanged several calls with Orlofski and Vogel-Baylor. The calls are

detailed in the chart below:




                                     783
                    FILED WITH REDACTIONS – PUBLIC VERSION
        MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 796 of 905




        2879. Notably, after April 15, 2013, the date of the last two text messages listed above,

Berthold and Vogel-Baylor would never communicate by phone again, according to the phone

records available to the Plaintiff States.

        W.      The Defendants’ Profitability Increases Dramatically As A Result Of
                Collusive Conduct

        2880. As discussed more fully above, between 2009 and early 2016, the Defendants

colluded to allocate markets and raise prices on at least 80 different generic drugs. The impact of

this anticompetitive conduct on the Defendants’ profitability was dramatic.

                1.      Defendant Taro And Defendant Perrigo’s Profits Increased Over
                        1300% From 2008 To Early 2016

        2881. Both Taro and Perrigo’s Prescription (Rx) Pharmaceuticals segment saw profits

increase over 1300% between 2008 and early 2016. Taro often led price increases and Perrigo’s

Prescription (Rx) Pharmaceuticals segment reported revenues and profits for generic

dermatology drugs disaggregated from other operations. Accordingly, the profits of these two

companies are instructive in showing the dramatic profits the Defendants made from their

collusive conduct.

                        a.      Defendant Taro

        2882. By early 2016, Taro’s operating income was 1303%, or more than thirteen (13)

times, higher than it was in 2008. Similarly, in 2016, Taro’s net income was 1673%, or more

than sixteen (16) times higher than it was in 2008. Indeed, in 2016, Taro’s net sales revenue

reached nearly $1 billion, which was $600 million more than it made in 2008.

        2883. The graph below shows Taro’s consistent financial growth from 2008 through

early 2016 and highlights how the timing dovetails with Taro’s price increases on products at

issue in this Complaint.


                                    784
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 797 of 905




       2884. As depicted above, as Taro increased prices, its profits increased. Indeed,

consistent with the allegations in the Complaint, Taro’s profits grew steadily from 2010 through

2011, during the early days of collusion, and then increased exponentially from late 2012

through 2015 when price increases intensified across the industry.

       2885. In SEC filings, Taro repeatedly attributed its increases in sales revenue and gross

profits to price adjustments. For example, in its 2011 annual filing, Taro stated that its revenues

and gross profits increased in the United States “primarily due to price increases on select

products.” Similarly, in its 2013 annual filing, Taro stated that approximately $27 million of its

increased sales in the first quarter of 2012 “resulted from price increases on seven dermatological

topical products.”




                                    785
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 798 of 905




                        b.    Defendant Perrigo

       2886. Perrigo’s profits also grew significantly as a result of its collusive conduct. As

noted above, this analysis focuses on the profits of Perrigo’s Prescription (Rx) Pharmaceuticals

segment, which covers its U.S. generic drug sales, with a strong focus on extended topicals.

       2887. In its fiscal year 2015, Perrigo’s Prescription (Rx) Pharmaceuticals segment’s

operating income was 1648%, or over sixteen (16) times, higher than it was in 2008. The

segment’s net sales revenue was just over $1 billion in 2015, which was over $800 million more

than it made in 2008.

       2888. Perrigo’s Prescription (Rx) Pharmaceuticals segment was the growth driver for

Perrigo during this time period. Perrigo’s other operations grew much slower by comparison.

While the segment’s operating income grew 1648%, Perrigo’s operating income for all its

operations when combined grew only 278%. Similarly, while the segment’s net sales revenue

grew 521%, Perrigo’s net sales revenue for all its operations when combined was only 153%.

       2889. The graph below shows Perrigo’s consistent financial growth from 2008 through

2015 and highlights how the timing dovetails with Perrigo’s price increases on products at issue

in this Complaint.




                                    786
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 799 of 905




       2890. As depicted above, as Perrigo increased prices, the company profited handsomely.

Further, and consistent with Taro’s financial picture, Perrigo’s profits from generic drug sales

grew steadily during the early days of collusion, between 2010 and 2011, and then accelerated

around 2012 when the industry began to focus more intensely on price increases.

                       c.     Other Defendants’ Revenues And Profits Also Multiply From 2008
                              To Early 2016

       2891. The other Defendants also profited from their collusive conduct. For example,

G&W and Actavis’s revenues multiplied as their focus on price increases intensified. G&W’s

sales tripled from 2011 to 2014, increasing by over 30% each year during that period. In 2014,

G&W’s revenue from sales, at over $290 million, broke $200 million for the first time ever.


                                    787
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 800 of 905




       2892. Similarly, Actavis’s global generics business saw its revenues grow between 2008

and 2013 from just over $1.4 billion to approximately $6.35 billion. Over that same time period,

the company’s profits from its generics business also grew from $416 million in 2008 to nearly

$2 billion in 2013.

       2893. Defendants Fougera and Sandoz also profited from their collusive conduct. In

2010 and 2011, during the early days of collusion, and prior to its acquisition by Sandoz,

Fougera had gross profits of approximately $217 million and $304 million, respectively.

Similarly, in 2010, Sandoz had over $1 billion of operating income and, in 2011, the company

reported the highest operating income in its history at that time, just over $1.4 billion.

       2894. After acquiring Fougera, Sandoz’s sales in the United States rose steadily each

year from 2012, which had sales of over $2.7 billion, through 2016, when sales reached $3.7

billion. Sandoz’s operating income continued to exceed $1 billion each year during this period

and, following years of collusive activity, in 2016 Sandoz’s operating income exceeded the 2011

record and reached approximately $1.45 billion, the highest in Sandoz’s history to date.

       2895. Sandoz executives wrote about the significant positive impact that the Fougera

business had on Sandoz’s profits. For example, Sandoz noted in internal documents that

                                    was a driver of US sales growth in 2013, in October 2014 the

Fougera team                                                 and in 2015



XII.   OTHER DRUGS

       2896. Upon information and belief, Defendants also colluded to fix, increase, stabilize,

or maintain prices, allocate customers and markets, and rig bids for numerous other drugs,

including those listed below. Defendants did so pursuant to the same “fair share” understanding


                                    788
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 801 of 905




that governed their agreements to fix, increase, stabilize, or maintain prices, allocate customers

and markets, and rig bids for the drugs enumerated in the preceding paragraphs.

        A.      Acetazolamide Tablets

        2897. Even before the Heritage 2014 price increase for Acetazolamide ER capsules

discussed above, Acetazolamide in tablet form was the subject of price-fixing and a “fair share”

allocation.

        2898. Acetazolamide tablets are sold in two dosages: 125mg and 250mg. In the spring

of 2012, Taro was the only manufacturer of 125mg tablets, but both Taro and Lannett

manufactured the more popular 250mg tablets. Taro and Lannett conspired to increase the price

of both 125mg and 250mg tablets beginning in April and May of 2012.

        2899. Prior to the spring of 2012, Taro and Lannett competed on pricing and market

share for Acetazolamide tablets. They implemented independent price increases in different

amounts at different times. For instance, Taro increased prices in late 2009, but Lannett did not

until a year later.

        2900. In April and May of 2012, Taro and Lannett suddenly imposed 40-50% price

increases in unison, bringing their list prices for Acetazolamide 250mg tablets to identical levels.

Taro’s 125mg tablets increased in price simultaneously.

        2901. In early 2013, Taro slightly increased prices on both Acetazolamide tablets and by

the middle of 2013, Taro and Lannett’s market share stabilized as a result of their market sharing

agreement. Lannett held approximately 56% of the 250mg tablet market and Taro held

approximately 44%. As the only manufacturer at this time, Taro maintained 100% of the market

for 125mg tablets. When market sales for both tablets are evaluated together, Taro and Lannett’s




                                     789
                    FILED WITH REDACTIONS – PUBLIC VERSION
        MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 802 of 905




dollar sales across both products remained virtually even. The combined market share (total

dollar sales) for both 125mg and 250mg Acetazolamide tablets is depicted in the graph below.




       2902. With their respective market shares allocated by agreement, Taro and Lannett

were well-positioned to raise prices without losing customers.

       2903. Between November of 2013 and February of 2014, Taro and Lannett both

imposed over 200% price increases on their Acetazolamide tablets, bringing their 250mg tablets

to identical list prices. Taro’s 125mg tablets saw similar price increases and AWP prices for

both products increased significantly.

       2904. The price increases imposed by Taro and Lannett, initially in 2012, then by Taro




                                    790
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 803 of 905




in early 2013, then most significantly in late 2013, can be seen on the graph below.




       2905. According to NADAC data, the average market price for generic Acetazolamide

tablets saw the following price increases from November 2013 to February 2014

               Acetazolamide 125mg: increased by 241%

               Acetazolamide 250mg: increased by 265%

       2906. NADAC data show that average market prices of Acetazolamide tablets remained




                                    791
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 804 of 905




artificially high thereafter, as depicted below.




       2907. Throughout this period, Lannett and Taro had ample opportunity to coordinate

their market share agreements and price increases. They both attended the (i) October 1-3, 2012

GPhA Fall Technical Conference in Las Vegas, Nevada; (ii) June 4-5, 2013 GPhA CMC

Workshop in Bethesda, Maryland; and (iii) October 28-30, 2013 GPhA Technical Conference in

North Bethesda, Maryland.

       2908. The lockstep price increases with nearly perfect market share splits by Taro and

Lannett contradicts expected pricing behaviors in a competitive market; it is, however, consistent

with Defendants’ “fair share” agreement.

       B.       Albuterol Sulfate

       2909. At all relevant times, Mylan and Sun have dominated the market for Albuterol

Sulfate.

       2910. Prior to 2013, the effective prices for Albuterol Sulfate were stable.

       2911. Beginning in March 2013, the average NADAC price for Albuterol Sulfate rose

dramatically.

                                    792
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 805 of 905




       2912. For example, Mylan’s 100ct Albuterol Sulfate 2mg increased in price by over

4,300% from $0.13 to $5.88 on March 6, 2013. Sun’s 100ct Albuterol Sulfate 2mg increased

3,400% from $0.13 to $4.70 on April 15, 2013, as illustrated by WAC data:

 Product 2MG        Defendant    Old WAC     New          Date of Increase    Percentage Increase
 100 ct             Mylan       $0.13       $5.88         March 6, 2013             4,317%
 500 ct             Mylan       $0.13       $5.88         March 6, 2013             4,549%
 100 ct             Sun         $0.13       $4.70         April 15, 2013            3,485%
 500 ct             Sun         $0.12       $4.70         April 15, 2013            3,674%

               C.      Allopurinol

       2913. Defendants Actavis, Dr. Reddy's, Mylan, and Par were the principal manufacturers

of Allopurinol Tablets (100 and 300 mg) during the relevant period. Allopruinol has been available

in the United States for decades in a generic form.

       2914. The GAO noted that Allopurinol had an "extraordinary price increase" in the years

2014–2015.

       2915. In September 2014, Actavis, Dr. Reddy’s, and Mylan, began to raise prices on

Allopurinol. For example, in September 2014, Actavis raised its WAC price of Allopurinol 300

mg Tablets by 400%. In January 2015, Dr. Reddy’s followed suit, increasing its WAC price for

Allopurinol 300 mg Tablets by 400%. Finally in March 2015, Mylan instituted a similar 375%

WAC price increase on Allopurinol 300 mg Tablets. When Par entered the market for Allipurinol

300 mg Tablets in September 2014, it matched Actavis’ inflated price.

       2916. Under the Fair Share Agreement, Actavis, Dr. Reddy's, Mylan, Par, and Sun did

not attempt to undercut competitors' prices in order to gain additional market share. For example,

in March 2015, J.P. of Dr. Reddy's was discussing Allopurinol with several Dr. Reddy’s

colleagues. After Mylan increased its Allopurinol price to match Dr. Reddy’s, Kate Neely asked




                                    793
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 806 of 905




                         In response, another Dr. Reddy’s employee said



       In response, yet another Dr. Reddy’s employee articulated the larger goal;



       2917. The ability of Actavis, Dr. Reddy's, Mylan, and Par to reach agreements on

Allopurinol was aided by the prevalence of trade association meetings and conferences where the

parties were able to meet in person.

               D.     Amantadine HCL

       2918. Defendants Lannett, Sandoz, and Upsher-Smith were the principal manufacturers

of Amantadine HCL Capsules (100 mg). Amantadine HCL has been available in the United States

for decades in a generic form.

       2919. In late 2011, Sandoz and Upsher-Smith increased their prices for Amantadine HCL

      and imposed identical WAC prices.

       2920. In late 2012, Lannett entered the market. Rather than offering a lower price to win

customers, Lannett announced an identical WAC price to Sandoz and Upsher-Smith.

       2921. The GAO noted that Amantadine HCL had an "extraordinary price increase" in the

years 2012-2013.The ability of Lannett, Sandoz, and Upsher-Smith to reach agreement regarding

Amantadine HCL was aided by the prevalence of trade association meetings and conferences

where the parties were able to meet in person.

       E.      Amitriptyline HCL Tablets

       2922. At all relevant times, Mylan, Par, and Sandoz have dominated the market for

Amitriptyline HCL Tablets (“Amtriptyline”).


                                    794
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 807 of 905




       2923. Prior to 2014, the effective prices for Amitriptyline were stable.

       2924. Beginning in May 2014, the average NADAC price for Amitriptyline rose

dramatically.

       2925. These price increases followed the (i) April 1, 2014 HDMA Annual CEO

Roundtable Fundraiser in New York, New York, which Mylan, Par, and Sandoz attended.

       2926. The charts below show average price increases for various dosages of

Amitriptyline tablets:




                                    795
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 808 of 905




          2927. WAC data confirm that Mylan, Par, and Sandoz increased Amitriptyline prices

largely in unison by the following amounts:

      Package                                                          New            Date of       Percentage
                     Defendant           NDC          Old WAC
        Size                                                           WAC           Increase       of Increase
       100ct           Sandoz       00781148801          $0.05         $0.57         5/23/2014        1,032%
      1,000ct          Sandoz       00781148810          $0.05         $0.48         5/23/2014         945%
       100ct           Mylan        00378265001          $0.05         $0.57         7/16/2014        1,032%
      1,000ct          Mylan        00378265010          $0.05         $0.57         7/16/2014        1,157%
       100ct             Par        00603221421                        $0.57         9/26/2014
      1,000ct            Par        00603221432                        $0.48         9/26/2014

          2928. News reports and testimonials from physicians and pharmacists corroborate these

dramatic, immediate, and market-wide price increases. For example, the Financial Times

reported on May 12, 2015 that the $1.07 price for a 100mg pill of Amitriptyline “jumped by

2,487 per cent in under two years” noting that “in July 2013, the same pill cost just 4 cents.” 232

The Boston Globe similarly reported, in November of the same year, “The cost of the

antidepressant drug amitriptyline jumped 2,475 percent, from 4 cents for a 100-milligram pill in

2013 to $1.03 in 2015.”233

                  F.       Atenolol/Chlorthalidone

          2929. Atenolol Chlorthalidone has been available in the United States for decades in a

generic form.

          2930. Defendants Actavis and Mylan were the primary manufacturers of Atenolol

Chlorthalidone Tablets (50-25 and 100-25 mg) during the relevant period.




232
      David Crow, Teva bids for Mylan amid pressure on copycat drugmakers, FIN. TIMES (May 12, 2015),
      https://www.ft.com/content/8ff2fc5a-f513-11e4-8a42-00144feab7de
233
      Priyanka Dayal McCluskey, As competition wanes, prices for generics skyrocket, BOS. GLOBE (Nov. 6, 2015),
      https://www.bostonglobe.com/business/2015/11/06/generic-drug-price-increases-alarm-insurers-providers-and-
      consumers/H3iA9CSxAUylnCdGjLNKVN/story.html.
                                      796
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 809 of 905




          2931. For years, the prices for Atenolol Chlorthalidone tablets were relatively low and

stable. Beginning in the spring of 2014, Mylan and Actavis began to steadily and consistently

raise the prices of Atenolol Chlorthalidone tablets. By the end of 2014, list (WAC) prices for

both manufacturers had more than doubled, and NSP prices

          2932. The GAO noted that the Atenolol Chlorthalidone had “extraordinary price

increases” in the years 2014–2015.

          2933. As Mylan and Actavis raised prices, they aimed to divide the market between

themselves. Whenever market share diverged from a roughly equal split (as happened in a

couple of instances when Mylan experienced supply disruptions), they eventually worked back

toward a fair share divison in which each held 50% market share. All the while, Mylan and

Actavis were careful not to erode pricing.

          2934. Actavis and Mylan communicated directly with each other during this time

period.




          2935. Between March 2014 and the present, Actavis and Mylan increased the price for

Atenolol Chlorthalidone more than 200% and maintained pricing at that level.

                 G.     Atropine Sulfate

          2936. Atropine Sulfate has been available in the United States for over a decade in a

generic form.

          2937. Defendants Bausch and Sandoz were the principal manufacturers of Atropine

Sulfate with close to an 80/20 split at all relevant times.




                                       797
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 810 of 905




       2938. The GAO noted that Atropine Sulfate had "extraordinary price increases" in the

years 2010–2011.

       2939. For instance, in February 2010, Sandoz instituted an approximately            WAC

price increase on Atropine Sulfate Ophthalmic Solution (1%). After this price increase,

Sandoz’s WAC price for Atropine Sulfate Ophthalmic Solution (1%) was nearly identical to

Bausch’s WAC price.

       2940. The ability of Bausch and Sandoz to reach agreements on Atropine Sulfate

Ophthalmic Solution was aided by the prevalence of trade association meetings and conferences

where the parties were able to meet in person.

               H.     Balsalazide Disodium

       2941. Balsalazide Disodium has been available in the United States for over a decade in

a generic form.

       2942. Defendants Apotex and West-Ward were the principal manufacturers of

Balsalazide Disodium capsules (750 mg) during the relevant time period.

       2943. In January 2014, West-Ward increased its WAC price for Balsalazide Disodium

750 mg capsules by more than           . That same month, Apotex increated its price for

Balsalazide Disodium 750 mg capsules to exactly match West-Ward’s post increase price.

       2944. The ability of Apotex and West-Ward to reach agreement regarding Balsalazide

Disodium was aided by the prevalence of trade association meetings and conferences where the

parties were able to meet in person.

               I.     Betamethasone Dipropionate Augmented

       2945. Betamethasone Dipropionate Augmented has been available in the United States

for over a decade in a generic form.


                                    798
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 811 of 905




        2946. Betamethasone Dipropionate Augmented is a more potent version of

Betamethasone Dipropionate. It is available in multiple formulations including Lotion (0.05%).

        2947. Defendants Sandoz and Taro were the principal manufacturers of Betamethasone

Dipropionate Augmented Lotion at all relevant times.

        2948. In April 2012, Taro increased its WAC price for Betamethasone Dipropionate

Augmented 0.05% lotion by         . In October 2012, Sandoz instituted a      WAC price

increase for Betamethasone Dipropionate Augmented 0.05% lotion. Then, in May 2013, Taro

again increased its Betamethasone Dipropionate Augmented 0.05% WAC price by an additional

    .

        2949. Because of the ongoing understanding of the Fair Share Agreement between the

companies, Sandoz and Taro did not worry about their ostensible competitor cutting prices to

gain market share. They also did not attempt to undercut their ostensible competitor's prices in

order to gain additional market share. For example, a Sandoz spreadsheet from August 2012

detailing the expected response to a Cardinal Request for Proposal (RFP) indicates that Sandoz

did not intend to bid on Betamethasone Dipropionate Augmented Lotion because

                  In another example, in April 2013, several months after the dramatic price

increases, Publix requested a bid from Sandoz on Betamethasone Dipropionate Augmented due

to the Taro price increase. A Senior Sales Executive at Sandoz forwarded the request to several

colleagues. In response to Taro’s price increase, Sandoz’s Armando Kellum responded



                                               In a separate Sandoz email chain, another Sandoz

employee states




                                     799
                    FILED WITH REDACTIONS – PUBLIC VERSION
        MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 812 of 905




       2950. The ability of Sandoz and Taro to reach agreement regarding Betamethasone

Dipropionate Augmented was aided by the prevalence of trade association meetings and

conferences where the parties were able to meet in person.

                J.      Betamethasone Dipropionate Clotrimazole

       2951. Betamethasone Dipropionate Clotrimazole has been available in the United States

for over a decade in a generic form. It is available in, for example, cream and lotion

formulations.

       2952. Defendants Actavis, Sandoz, and Taro were the principal manufacturers of of

Betamethasone Dipropionate Clotrimazole Cream (0.05%) and Lotion (0.05%) during the

relevant time period.

       2953. The GAO noted that Betamethasone Dipropionate Clotrimazole had an

"extraordinary price increase" in the years 2011–2012.

       2954. For instance, in March 2011, Actavis increased the WAC price for Betamethasone

Dipropionate Clotrimazole 1%-0.05% topical cream by approximately             . The next month,

both Sandoz and Taro instituted similar price increases on Dipropionate Clotrimazole 1%-0.05%

topical cream; Sandoz increased its WAC price by approximately          and Taro increased its

WAC price by approximately          .

       2955. Because of the ongoing understanding of the Fair Share Agreement between the

companies, Actavis, Sandoz, and Taro did not worry about their ostensible competitors cutting

prices to gain market share. They also did not attempt to undercut their ostensible competitors’

prices in order to gain additional market share. For example, a Sandoz presentation from June

2014 titled                                                                described Sandoz's




                                    800
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 813 of 905




market approach with respect to clotrimazole-betamethasone:



       2956. The ability of Actavis, Sandoz and Taro to reach agreement regarding

Betamethasone Dipropionate Clotrimazole was aided by the prevalence of trade association

meetings and conferences where the parties were able to meet in person.

       2957. The coordinated price increases by Actavis, Sandoz, and Taro are consistent with

the Fair Share Agreement.

       2958. The agreement between Defendants Actavis, Sandoz, and Taro was part of an

overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig

bids, and engage in market and customer allocation for generic drugs, including Betamethasone

Dipropionate Clotrimazole Cream (0.05%) and Lotion (0.05%).

               K.      Butorphanol Tartrate

       2959. Defendants Mylan, West-Ward, and Apotex were the primary manufacturrs of

Butorphanol Tartrate at all relevant times.

       2960. For many years, the prices for Butorphanol Tartrate nasal spray were relatively

stable. In early 2013, West-Ward and Mylan had roughly equal shares of the Butorphanol

market, and Apotex had a smaller share of the market. In late 2013, Apotex exited the market, at

which point West-Ward and Mylan raised prices. Rather than compete with Mylan to pick up

what had been Apotex’s share of the market, West-Ward announced a significant price increase

in its WAC price to match Mylan’s WAC price. Both manufacturers also




                                    801
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 814 of 905




       2961. In the spring of 2015, Apotex re-entered the market. Rather than offer better

prices to take market share, it announced identical WAC prices to those of West-Ward.

Nonetheless, Apotex obtained approximately a third of the market share.

       2962. The ability of Mylan, West-Ward, and Apotex to reach agreement regarding

Butorphanol Tartrate was aided by the prevalence of trade association meetings and conferences

where the parties were able to meet in person.

       2963. The coordinated price increases by Mylan, West-Ward, and Apotex are consistent

with the Fair Share Agreement.

               L.      Captopril

       2964. Captopril has been available in the United States for decades in a generic form.

       2965. Defendants Mylan, West-Ward and Wockhardt were the principal manufacturers

of Captopril Tablets at all relevant times. During much of the relevant time period, Wockhardt

had approximately 85% of the market and Mylan had approximately 15%. West-Ward re-

entered the market after the price increase and had a small share.

       2966. In the years 2013-2015, Mylan, West-Ward and Wockhardt increased prices on

Captopril.

       2967. In March, April, June, and July 2013, Mylan’s Director of National Accounts,

M.W., communicated with a West-Ward National Account Manager, K.B., by telephone.

       2968. In April 2013, West-Ward temporarily exited the market.

       2969. In July 2013, Defendant Mylan increased the WAC price of Captopril 12.5 mg

tablets by more than

       2970. On July 19, 2013 Wockhardt discussed Mylan’s price increase internally.

Wockhardt’s Associate Vice President of Retail Generics added that Wockhardt


                                    802
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 815 of 905




                                              In August 2013, Wockhardt followed Mylan by

increasing its Captopril 12.5 mg tablets WAC price by more than            . On August 9, 2013,

in response to Wockhardt’s price increase, a customer asked if there was

                 A Wockhardt employee responded



        2971. In April 2014, Defendant West-Ward re-entered the market, increasing its WAC

prices on Captopril 12.5 mg tablets by approximately          .

        2972. To match West-Ward’s increase, Mylan again increased the WAC price of its

Captopril 12.5 mg tablets by an additional        the following month.

        2973. The ability of Mylan, West-Ward, and Wockhardt to reach agreements regarding

Captopril was aided by the prevalence of trade association meetings and conferences where the

parties were able to meet in person.

                M.        Cefuroxime Axetil

        2974. Cefuroxime Axetil is available in Tablet and Oral Suspension formulations. It has

been available in the United States for over a decade in a generic form.

        2975. Defendants Aurobindo, Citron, and Lupin are the principal manufacturers of

Cefuroxime Axetil Tablets (250 and 500 mg).

        2976. In 2014, Aurobindo, Citron, and Lupin simultaneously increased prices for

Cefuroxime Axetil.

        2977. For instance in February 2014, Defendant Aurobindo increased its WAC price of

Cefuroxime Axetil 250 mg tablets by approximately          . That same month, Defendant Lupin

instituted an identical        WAC increase on Cefuroxime Axetil 250 mg tablets.




                                    803
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 816 of 905




        2978. Similarly in February 2014, Aurobindo increased its WAC price on Cefuroxime

Axetil 500 mg tablets by approximately         . That same month, Lupin instituted an identical

       increase on Cefuroxime Axetil 500 mg tablets.

        2979. In April 2014, Citron entered the marked and matched the WAC pricing of its

competitors rather than undercutting them to compete for market share. In exchange, Aurobindo

and Lupin conceded market share to Citron so that it could obtain its fair share of the market.

        2980. For example, in April 2014, Aurobindo submitted a bid to OptiSource for

Cefuroxime Axetil. OptiSource responded asking Aurobindo to match a lower price. In

discussing the proposal internally at Aurobindo, Tim Gustafson of Aurobindo wrote to

colleagues,

                        Ultimately, Aurobindo declined to decrease its pricing to the level

requested by OptiSource and instead lowered its price slightly to move closer to Lupin's pricing.

        2981. As evidence of the competitors’ agreement not to compete, Citron internally

discussed which competitors were competing for a bid before responding to a customers’

request. In response to an ABC request for Cefuroxime Axetil on March 7, 2014, a Citron

employee sent an internal email stating



        2982. Aurobindo, Citron, and Lupin communicated directly with each other during this

time period. For example,                   of Lupin spoke with       of Citron on

                                                       .                  of Lupin also spoke

with      of Aurobindo on




                                    804
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 817 of 905




       2983. The ability of Aurobindo, Citron, and Lupin to reach agreement regarding

Cefuroxime Axetil 250 mg and 500 mg Tablets was also aided by the prevalence of trade

association meetings and conferences where the parties were able to meet in person.

       N.     Chlorpromazine HCL

       2984. At all relevant times, the principal manufacturers of Chlorpromazine HCL were

Sandoz, Mylan, and Upsher-Smith.

       2985. Beginning around August 2011, Sandoz, Mylan, and Upsher-Smith colluded to

implement a series of significant price increases for Chlorpromazine HCL.

       2986. In May 2013 and July 2013, D.C., Senior Regional Account Manager of Upsher-

Smith, e-mailed Sandoz personnel, including D.P., Armando Kellum, L.J., and others, regarding

an increase in the price of the API for Chlorpromazine and other drugs. During this period, D.C.

spoke with Sandoz personnel regarding new purchase prices for Chlorpromazine.

       2987. During this time, personnel from Upsher-Smith and Sandoz were also in

connection with personal from Mylan, including M.A. and James Nesta of Mylan.

       2988. Subsequently, knowing that each would increase prices for Chlorpromazine,

Sandoz and Upsher-Smith increased WAC prices in July of 2013.

       O.     Cholestyramine

       2989. At all relevant times, the principal manufacturers of Cholestyramine were Sandoz,

Par, and Upsher-Smith.

       2990. In the summer of 2013, Upsher-Smith, Sandoz, and Par each implemented similar

price increases for Cholestyramine. After these increases, which ranged between 100% and

200%, these manufacturers each offered the same WAC price for Cholestyramine.




                                    805
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 818 of 905




       2991. In the spring and summer of 2013, as alleged above, personnel from Sandoz and

Upsher-Smith communicated regarding pricing for Chlorpromazine. During this period, C.O.,

Upsher-Smith’s Director of Strategic Generic Portfolio and Marketing, had two calls with K.O.,

Par’s VP of National Accounts.

       P.     Clobetasol Propionate

       2992. In 2009, there were approximately ten Clobetasol Propionate manufacturers. In

2012, Novartis acquired Fougera and in 2013, non-Defendant Akorn acquired non-Defendant Hi-

Tech, consolidating the market. By 2014, many Clobetasol Propionate manufacturers exited the

market, including Teva and Glenmark.

       2993. Since June 2014, Actavis, Fougera, Morton Grove, Perrigo, Sandoz, Taro, and

Wockhardt have dominated the market for generic Clobetasol Propionate.

       2994. Prior to June 2014, prices for Clobetasol Propionate were stable.

       2995. Beginning in June 2014, Actavis, non-Defendant Akorn, Fougera, non-Defendant

Hi-Tech, Morton Grove, Perrigo, Sandoz, Taro, and Wockhardt increased their prices for

Clobetasol Propionate abruptly and in unison.

       2996. Collectively, these Defendants raised prices for Clobetasol Propionate by

approximately 1,300% between July 2014 and September 2014.

       2997. According to NADAC data, the average market price for generic Clobetasol

Propionate saw the following price increases from July 2014 to September 2014, as shown

below: Clobetasol .05% Ointment (15g): increased by 1,852%; Clobetasol 0.05% Solution

(50mL): increased by 1,176%; and Clobetasol 0.05% Cream (30g): increased by 1,596%.




                                    806
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 819 of 905




                             807
            FILED WITH REDACTIONS – PUBLIC VERSION
MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 820 of 905




       2998. WAC data confirm that Actavis, non-Defendant Hi-Tech, Sandoz, and Taro all

increased prices in their Clobetasol Propionate cream largely in unison by the following

amounts:




       2999. Although WAC data is not available for Fougera, Morton Grove, Perrigo, Sandoz,

and Wockhardt, upon information and belief, they implemented simultaneous and identical price

increases for their Clobetasol Propionate products.

       3000. News reports and testimonials from physicians and pharmacists corroborate these

dramatic, immediate, market-wide price increases.


                                    808
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 821 of 905




          3001. For example, by October 2014, pharmacists expressed outrage at the dramatic

price increases. Kushal Patel, a pharmacy manager at Well Future Pharmacy said “Clobetasol,

which used to cost $10 for the entire tube, now costs $300. The same exact medication we got

one day. Next day, it’s an increase of three thousand percent.” 234

          3002. Ascension Health, a hospital system based in Missouri with facilities in 23 states,

reported a price increase from $2.89 in 2013 to $198.64 (or 6,773%) in 2014 for a 45-gram tube

of generic Clobetasol Propionate cream. 235

          3003. A dermatologist reported the experience of his patient in Tucson, Arizona in

2015. He expressed shock and dismay when his patient informed him that a 60-gram tube of

Clobetasol Propionate cream would now cost him $220. The dermatologist was so surprised that

he called around to other local pharmacies, all of whom were pricing the product above $200. 236

          3004. Patient reports also corroborate the skyrocketing prices for Clobetasol Propionate.

In 2014, Millicent Graves of Williamsburg, Virginia paid $35 for her prescription of Clobetasol

Propionate solution, but in 2015, it cost $475.88. And just five weeks later, it rose to $627,

overall a 1,691% increase over the course of a few months. 237

          3005. An article in the Boston Globe described price changes from 2013 to 2015, when

one form of Clobetasol Propionate’s price spiked 1,496% from $0.23 per gram to $4.15 per

gram. In response, non-Defendant Akorn representative Dewey Steadman said that the company



234
      Dorothy Tucker, Prices Soar For Some Generic Drugs – Why?, CBS CHI. (Oct. 31, 2014),
      http://chicago.cbslocal.com/2014/10/31/prices-soar-for-some-generic-drugs-why/.
235
      Samantha Liss, Hospitals and Pharmacies Grapple With Rising Drug Prices, ST. LOUIS POST-DISPATCH (Nov.
      16, 2014), https://khn.org/news/hospitals-and-pharmacies-grapple-with-rising-drug-prices/.
236
      Norman Levine, The Tale of the $200 Tube of Clobetasol Cream, DERMATOLOGY TIMES (Aug. 5, 2015),
      https://www.dermatologytimes.com/article/tale-220-tube-clobetasol-cream-3.
237
      Unprecedented Generic Drug Price Spikes Wreaking Havoc, SENIOR CITIZENS LEAGUE (Jul. 6, 2015),
      http://seniorsleague.org/unprecedented-generic-drug-price-spikes-wreaking-havoc/.
                                      809
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 822 of 905




simply reacted to price increases by its competitors, Novartis and Taro. In doing so, he invoked

the influence of their market dominance and rejected the possibility of outside price factors:

“Following price increases by others in this highly competitive market, Akorn brought

Clobetasol’s price in line with other generic versions of the product.” 238

          3006. Defendants had numerous opportunities to coordinate their price increases. Key

pricing executives from at least Actavis, Sandoz, Taro, and Wockhardt attended the (i) June 1-4,

2014 HDMA Business and Leadership Conference in Phoenix, Arizona; and key executives from

at least Actavis, Fougera, non-Defendant Hi-Tech, Morton Grove, Perrigo, Sandoz, and Taro

attended the (ii) June 34, 2014 GPhA Annual CMC Workshop in Bethesda, Maryland.

          Q.      Desonide

          3007. At all relevant times, Actavis, Fougera, Perrigo, Sandoz, and Taro have

dominated the market for Desonide.

          3008. Prior to May 2013, the effective prices for Desonide remained stable.

          3009. However, beginning in May 2013, the average NADAC price for Desonide rose

dramatically.

          3010. According to NADAC data, the average market price for generic Desonide saw

the following price increases:

                  Desonide 0.05% cream: between July 11 and July 18, 2013, the
                  average price increased by 442%

                  Desonide 0.05% ointment: between July 11 and July 18, 2013, the
                  average price increased by 390%

          3011. NADAC data show that the average market price of Desonide remained stable



238
      Priyanka Dayal McCluskey, As Competition Wanes, Prices for Generics Skyrocket, BOS. GLOBE (Nov. 6,
      2015), https://www.bostonglobe.com/business/2015/11/06/generic-drug-price-increases-alarm-insurers-
      providers-and-consumers/H3iA9CSxAUylnCdGjLNKVN/story.html.
                                      810
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 823 of 905




prior to May 2013, but rose dramatically and remained artificially high after July 2013, as

depicted in certain forms and dosages below.




       3012. WAC data confirms that Perrigo, Taro, and Sandoz all increased their prices in

Desonide ointment in lockstep fashion in the following amounts:

      Product     Defendant NDC              Old           New         Date of      Percentage
      Package                                WAC           WAC         Increase     Increase
      15gm        Taro          51672128101 $0.84         $3.21        5/01/2013    282%
      60gm        Taro          51672128103 $0.53         $3.21        5/01/2013    501%
                                    811
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 824 of 905




      15gm        Perrigo       45802042335 $0.65          $3.21        5/21/2013 392%
      60gm        Perrigo       45802042337 $0.31          $3.21        5/21/2013 932%
      15gm        Sandoz        00168030915 $0.70          $3.21        1/17/2014 357%
      60gm        Sandoz        00168030960 $0.35          $3.21        1/17/2014 815%

       3013. Although WAC data is not available for Actavis or Fougera, upon information

and belief, they implemented similar price increases, largely in unison for their Desonide

products.

       3014. Actavis entered the Desonide market in August 2013 and set its prices at

supracompetitive levels instead of entering at a lower cost and competing for customers. Upon

information and belief, Actavis contacted Fougera, Perrigo, Sandoz, and Taro well before August

2013 and explained its intention of market entry. These Defendants then colluded to allocate

market share and set supracompetitive prices. This agreement prevented Actavis’ entry from

eroding the artificial equilibrium these Defendants conspiratorially created.

       3015. News reports and testimonials from physicians corroborate these dramatic,

immediate, market-wide price increases. For example, dermatologist Alan Rockoff reported in

Dermatology News in February 2015:

               Then this week it happened again. I prescribed hydrocortisone
               valerate 0.2% for a groin rash. The patient left a message asking me
               for an over-the-counter suggestion, since the prescription was going
               to cost him $52.70 out of pocket.

               I asked my secretary to call the pharmacy to get a price for other
               generic steroid creams.       Triamcinolone would cost $14.70.
               Alclometasone would cost $35.20. And desonide – generic
               desonide – would cost $111.70. For a 15-g tube. $111.70 for 15 g
               of a generic cream that’s been on the market forever! Does that make
               any sense?

       3016. Defendants had numerous opportunities to coordinate their price increases.

Shortly before increasing prices, key pricing executives from at least Actavis, Perrigo, Sandoz,



                                    812
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 825 of 905




and Taro attended the February 20-22, 2013 GPhA Annual Meeting in Orlando, Florida and the

June 4-5, 2013 GPhA CMC Workshop.

       R.      Digoxin

       3017. In late 2012, Impax and Lannett were the only active domestic manufacturers of

Digoxin. Sun, Par and West-Ward re-entered the market in 2014 and Mylan re-entered in 2015.

Since that time, Impax, Lannett, Mylan, Par, Sun, and West-Ward have dominated the market for

Digoxin.

       3018. Prior to October 2013, effective prices for Digoxin were stable.

       3019. Beginning in October 2013, Impax and Lannett increased their prices abruptly and

in unison. During this period, prices for generic Digoxin rose more than 630%.

       3020. As a result, prices across the market rose more than 884% for Digoxin, according

to data compiled by the Healthcare Supply Chain Association and released by Senator Sanders

and Representative Cummings, depicted in the chart below:

                            Avg. Market Price       Avg. Market Price
            Drug                                                            Percentage Increase:
                                Oct. 2012               June 2014
  Digoxin (single tablet
                                   $0.11                    $1.10                    884%
       250mcg)

       3021. According to NADAC data, the average market price for generic Digoxin saw the

following price increases from November 2013 to February 2014:

               Digoxin 125 mcg tablets: 881%

               Digoxin 250 mcg tablets: 825%

       3022. These dramatic price increases, initially instituted by Impax and Lannett, were

maintained even after Par’s entry into the market in early 2014, West-Ward’s entry soon

thereafter, and Mylan’s entry in early 2015. In fact, these Defendants including the new entrants

continued to increase prices for Digoxin during the first six months of 2014. This is especially

                                    813
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 826 of 905




telling evidence of collusion, as entry of two (and later three) additional competitors would

typically lead to substantial price decreases.

        3023. NADAC data show that average market prices for Digoxin rose dramatically and

remained artificially high after November 2013, as depicted below.




        3024. WAC and AWP data for 0.25mg Digoxin tablets also shows that prices for

Digoxin remained relatively stable prior to the November 2013 price increase. This chart was

submitted by Dr. Stephen Schondelmeyer, Director of the PRIME Institute at the College of

Pharmacy for the University of Minnesota, as part of his testimony at the Senate Hearing on drug

price inflation.




                                    814
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 827 of 905




       3025. WAC pricing depicted below confirms that Impax, Lannett, Mylan, Par, and

West-Ward all increased their Digoxin prices substantially and largely in unison.

  Package       Defendant     NDG               Old WAC      New WAC Date of             Percentage
  size                                                               Increase            Increase
  (0.125mg
  )
  100ct         Lannett        00527132401     $0.14        $1.19          10/16/2013 734%
  1,000ct       Lannett        00527132410     $0.12        $0.99          10/16/2013 738%
  100ct         Impax          00115981101     $0.14        $1.19          10/22/2013 734%
  1,000ct       Impax          00115981103     $0.12        $0.99          10/22/2013 738%
  100ct         Par            49884051401                  $1.19          1/17/2014
  1,000         Par            49884051410                  $0.99          1/17/2014
  100ct         West-Ward      00143124001     $0.16        $1.19          4/14/2014 638%
  1,000ct       West-Ward      00143124010     $0.13        $0.99          4/14/2014 687%
  100ct         Mylan          00378615501                  $1.19          11/17/2014
  1,000ct       Mylan          00378615510                  $0.99          11/17/2014

       3026. Although WAC data is not available for Sun, upon information and belief, Sun

implemented simultaneous and identical price increases for Digoxin after it re-entered the

market.

       3027. News reports and testimonials from physicians and pharmacists corroborate these

dramatic, immediate, market-wide price increases. Bill Drilling, a pharmacy owner in Sioux

                                    815
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 828 of 905




City, Iowa, apologized to his customers in December of 2013 because a 3-month supply of

digoxin totaled $113.12, ten times its cost in August. Drilling shared in his customers’ outrage,

adding “I’ve been doing this since 1985, and the only direction that generics-drug prices have

gone is down.”239

          3028. Rob Frankil, another pharmacist who testified before the Senate in November

2014, offered a similar narrative: “A recent example from my own experience is the price of

Digoxin—a drug used to treat heart failure. The price of this medication jumped from about $15

for 90 days’ supply, to about $120 for 90 days’ supply. That’s an increase of 800%. One of my

patients had to pay for this drug...The patient called around to try to get the medicine at the old,

lower price, but to no avail.”

          3029. Defendants had ample opportunity to coordinate their pricing agreements.

Shortly before the price increase, key executives from at least Impax, Lannett, Mylan, Par, and

Sun attended the October 28-30, 2013 GPhA Fall Technical Conference.

                  S.       Diphenoxylate Atropine HCL

          3030. Diphenoxylate Atropine is available in Tablet and Oral Liquid formulations. It has

been available in the United States for decades in a generic form.

          3031. Mylan and a non-Defendant manufacturer were the principal manufacturers of of

Diphenoxylate Atropine Tablets (2.5-0.025 mg) during the relevant time period. During much of

the relevant time period, Mylan had approximately 75% of the market, and the non-Defendant

manufacturer had approximately 25% of the market.




239
      Alan Katz, Surprise! Generic-Drug Prices Spike, BLOOMBERG (Dec. 12, 2013),
      https://www.bloomberg.com/news/articles/2013-12-12/generic-drug-prices-spike-in-pharmaceutical-market-
      surprise.
                                      816
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 829 of 905




       3032. In April 2014, Defendant Mylan instituted an approximately           WAC price

increase on Diphenoxylate Atropine 2.5-0.025 mg tablets. Just two months later, the non-

Defendant manufacturer followed suit, instituting an identical      WAC price increase. After

this increase, both Defendant Mylan and the non-Defendant manufacturer offered identical WAC

prices for Diphenoxylate Atropine 2.5-0.025 mg tablets.

       3033. The GAO noted that the Diphenoxylate Atropine had "extraordinary price

increases" in the years 2014–2015.

       3034. The ability of Defendant Mylan and the non-Defendant manufacturer to reach

agreement regarding Diphenoxylate Atropine was aided by the prevalence of trade association

meetings and conferences where the parties were able to meet in person.

       T.     Divalproex Sodium ER

       3035. At all relevant times, Dr. Reddy’s, Mylan, Par, and Zydus dominated the market

for Divalproex Sodium ER.

       3036. Prior to June 2013, effective prices for Divalproex Sodium ER were stable.

       3037. In June 2013, Dr. Reddy’s, Mylan, Par, and Zydus increased their prices for

Divalproex Sodium ER dramatically and largely in unison.

       3038. As a result, Divalproex Sodium ER prices rose across the market by more than

700%, according to data compiled by the Healthcare Supply Chain Association and released by

Senator Sanders and Representative Cummings, depicted in the chart below:

                            Avg. Market Price      Avg. Market Price
            Drug                                                          Percentage Increase:
                                Oct. 2012             June 2014
   Divalproex Sodium
   ER (bottle of 80, 500             $31                   $234                  736%
   mg tablets ER 24H)




                                    817
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 830 of 905




       3039. NADAC data show that average market prices of Divalproex Sodium ER

remained stable prior to June 2013, but rose dramatically and remained artificially high after

September 2013, as depicted in a sample dosage below. For example, the average market price

for Divalproex Sodium ER increased 920%, from $0.31 per tablet to $3.18 per tablet between

September 12, 2013 and September 19, 2013.




       3040. These dramatic price increases, initially instituted by Mylan and Par, were

maintained even after Dr. Reddy’s and Zydus’ entry into the market in August 2013. WAC

pricing, depicted below, confirms that Mylan and Par increased their prices uniformly and

largely in unison and Dr. Reddy’s and Zydus joined in the price increase when they entered the

market, instead of competing on price as would be expected of new entrants:

   Package Size                                       Old        New          Date of    Percentage
                Defendant              NDC
   (500mg ER)                                       WAC         WAC          Increase     Increase
      100ct       Mylan           00378047301     $0.74       $3.26         6/14/2013      338%
      500ct       Mylan           00378047305     $0.71       $3.26         6/14/2013      361%
      100ct         Par           10370051110     $0.74       $3.26         6/26/2013      338%
      500ct         Par           10370051150     $0.71       $3.26         6/26/2013      361%
      100ct        Zydus          68382031501                 $3.26         8/14/2013
      500ct        Zydus          68382031505                 $3.26         8/14/2013
      100ct     Dr. Reddy’s       55111053401                 $3.26         8/14/2013
      500ct     Dr. Reddy’s       55111053405                 $3.26         8/14/2013

                                    818
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
          Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 831 of 905




          3041. News reports and testimonials from physicians and pharmacists corroborate these

dramatic, immediate, market-wide price increases. According to Spalitto’s Pharmacy in

Missouri, 500 pills of Divalproex Sodium ER cost $122.99 in May of 2013. By August 2013,

the same number of pills skyrocketed to $1,629.95, an increase of 1,225%. “We’ve been doing

this for 30 years. We’ve never seen anything like this,” said the third-generation pharmacy

owner.240

          3042. Industry experts and audit reports echoed this same narrative. In January 2014, a

Morgan Stanley analyst report found that “companies have been raising prices on

divalproex....aggressively.”241

          3043. Defendants had numerous opportunities to coordinate their price increases and

market share agreements. Shortly before the price increase, key pricing executives from Dr.

Reddy’s, Mylan, Par, and Zydus all attended the June 2-5, 2013 GPhA CMC Workshop in

Bethesda, Maryland. Among others, Burton (Par, Dr. Reddy’s), Nesta (Mylan), Tighe (Mylan),

Wyatt (Mylan), Aigner (Mylan), Green (Zydus), and Ronco (Zydus) all attended.

          U.       Doxycycline Hyclate

          3044. Prior to October 2012, prices for Doxycycline Hyclate (“Doxy Hyclate”) were

stable.

          3045. Beginning in October 2012, Actavis, Par, Sun, Teva, and West-Ward increased

their prices for Doxy Hyclate abruptly and largely in unison. Collectively, these Defendants




240
      Rob Low, Rising Cost Some of Generic Drugs Set to Shock Consumers, FOX4 (Aug. 14, 2013),
      https://fox4kc.com/2013/08/14/rising-cost-some-of-generic-drugs-set-to-shock-consumers/.
241
      Morgan Stanley, Specialty Pharmaceuticals Rx Trends in Pictures (Jan. 27, 2014).
                                       819
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 832 of 905




raised prices for generic Doxy Hyclate by at least 2,000% (for certain dosages, as much as

8,200%) between November 2012 and March 2013.

       3046. As a result, prices rose dramatically and largely in unison. According to a report

produced by PRIME Institute and presented by Dr. Stephen Schondelmeyer at a Senate hearing

in November 2014, Doxy Hyclate prices rose approximately 2,000% between December 2012

and December 2013. Dr. Schondelmeyer’s report chronicled the retail prices for West-Ward’s

Doxy Hyclate prices, depicted in the chart below:

                                                                         Retail    Retail
                                                             Usual
                                                                       price/day price/day Percentage
     Drug        Dosage Manufacturer NDC Code:               Dose/
                                                                       (Median) (Median)    Increase
                                                             Day
                                                                       Dec. 2012 Dec. 2013
  Doxycycline 100mg
                             West-Ward      00143211205      2.00      $0.36154      $7.21887     1,896%
   Hyclate     tablet
  Doxycycline 100mg
                             West-Ward      00143314205      2.00      $0.34746      $7.46247     2,047%
   Hyclate    capsule

       3047. NADAC data show that the average market price for Doxy Hyclate rose

dramatically around November 2012 and remained artificially high thereafter, as depicted in the

data for 50mg capsules below:




       3048. WAC and AWP data for West-Ward’s 100mg Doxy Hyclate capsules show that

                                    820
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 833 of 905




prices for Doxy Hyclate remained relatively stable prior to the November 2012 price increase.

This chart was also submitted by Dr. Stephen Schondelmeyer, as part of his testimony at the

Senate Hearing on drug price inflation.




       3049. WAC data confirm that Actavis, Sun, and West-Ward all increased their prices in

generic Doxy Hyclate by the following amounts:

               Package                                 Old     New       Date of     Percentage
    Product            Defendant             NDC
                 Size                                  WAC     WAC      Increase      Increase
    100mg
                 50ct     West-Ward 00143314250 $0.10         $4.43     1/21/2013      4,326%
    capsule
    100mg
                500ct     West-Ward 00143314205 $0.10         $4.43     1/21/2013      4,370%
    capsule
    100mg
                 50ct       Actavis       00591544050 $0.10   $2.74      2/1/2013      2,515%
    capsule
    100mg
                500ct       Actavis       00591544005 $0.10   $2.74      2/1/2013      2,663%
    capsule
    100mg
                 50ct         Sun         53489011902 $0.10   $4.92      2/5/2013      4,847%
    capsule
    100mg
                500ct         Sun         53489011905 $0.06   $4.92      2/5/2013      7,844%
    capsule
    100mg
                 50ct       Actavis       00591555350 $0.10   $2.74      2/1/2013      2,515%
     tablet


                                    821
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 834 of 905




       100mg
                     500ct        Actavis      00591555305 $0.10          $2.74        2/1/2013         2,663%
        tablet
       100mg
                     50ct           Sun        53489012002 $0.09          $4.92        2/5/2013         5,631%
        tablet
       100mg
                     500ct          Sun        53489012005 $0.08          $4.92        2/5/2013         6,268%
        tablet

          3050. Although WAC data are not available for Par, upon information and belief, Par

implemented simultaneous and identical price increases in Doxycycline Hyclate products.

          3051. Actavis, Par, Sun, Teva, and West-Ward had ample opportunity to conspire and

coordinate their price increases and market share agreements. Shortly before or while

implementing the price increase, key pricing executives from at least Actavis, Par, Sun, and Teva

attended the October 1-3, 2012 GPhA Technical Conference in Bethesda, Maryland.

          3052. In May of 2013, after the price increase was implemented, Teva discontinued

production of Doxy Hyclate – a product it had manufactured for three decades. This act

contradicts Teva’s self-interest, but furthered Defendants’ conspiracy to coordinate pricing and

allocate market share across the entire generic pharmaceutical industry.

          3053. In litigation between DAVA, now part of Par, and Chartwell Therapeutics

Licensing, LLC (“Chartwell”), Chartwell alleged that DAVA refused to take delivery of Doxy

Hyclate from Chartwell despite demand in the market and conspired to set Doxy Hyclate at an

artificially high price.242 For example, Chartwell cites to an e-mail dated on or about July 11,

2014 in which Aram Moezinia243 e-mailed Chartwell and stated that DAVA’s plan was to sell

doxycycline “slowly not to disturb pricing.” According to Chartwell, Par and Endo both



242
      See generally Verified Answer and Counterclaims of Chartwell Therapeutics Licensing, LLC and Chartwell
      Pharmaceuticals LLC, Dava Pharm., LLC v. Chartwell Therapeutics Licensing, LLC, Index No. 502775/15
      (N.Y. Sup Ct, July 29, 2016).
243
      Id. at 47. Aram Moezinia was a Defendant in the litigation and a Director on DAVA’s Board at the time of the
      merger with Endo.
                                       822
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 835 of 905




produced discovery materials to the DOJ and State AGs, whose inquiries focus on generic drugs

that included Doxy Hyclate.

       3054. News reports and testimonials from hospitals and pharmacists corroborate these

dramatic, immediate, market-wide price increases. For example, Michael O’Neil, pharmacy

manager at Vanderbilt University Medical Center, expresses his concern over the dramatic price

increase for Doxy Hyclate, which increased from $10 for a 50-count bottle of 100mg tablets, to

$250: “It’s a change that occurred overnight,” he said in the March 2013 report.

       V.      Econazole

       3055. At all relevant times, Fougera, Perrigo, Sandoz, Taro, and Teligent dominated the

market for Econazole, controlling approximately 99% of the market.

       3056. NADAC data show that the average market prices for Econazole remained stable

prior to June 2014.

       3057. Between January 2011 and September 2013, Econazole cost approximately 12

cents for one month’s worth of treatment.

        3058. Starting at least as early as July 2014, Fougera, Perrigo, Sandoz, Taro, and

Teligent increased their prices for generic Econazole abruptly and in unison. During this period,

prices for generic Econazole rose more than 1,657%.

       3059. According to NADAC data, the average market price for Econazole saw the

following price increases from July 2014 to March 2015:


               Econazole 1% Cream (15g): increased by 853%

               Econazole 1% Cream (30g): increased by 1,024%

               Econazole 1% Cream (85g): increased by 929%



                                    823
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 836 of 905




       3060. WAC data depicted below confirm that Perrigo, Teligent, and Taro all increased

their prices for Econazole cream between July and November 2014 by the following amounts:

   Package                                                    New       Date of     Percentage
                Defendant        NDC            Old WAC
     Size                                                    WAC       Increase     of Increase
    15gm         Perrigo     45802046635       $0.79      $5.80        7/24/2014       637%
    30gm         Perrigo     45802046611       $0.69      $5.80        7/24/2014       736%
    85gm         Perrigo     45802046653       $0.50      $4.09        7/24/2014       719%
    15gm         Teligent    52565002215       $0.82      $5.80        9/1/2014        610%
    30gm         Teligent    52565002230       $0.72      $5.80        9/1/2014        704%
    85gm         Teligent    52565002285       $0.52      $4.09        9/1/2014        688%
    15gm          Taro       51672130301       $0.66      $5.80       11/18/2014       779%
    30gm          Taro       51672130302       $0.59      $5.80       11/18/2014       890%
    85gm          Taro       51672130308       $0.42      $4.09       11/14/2014       871%

       3061. Although WAC data are not available for Fougera, upon information and belief,

Fougera implemented simultaneous and identical price increases in their Econazole products.

       3062. No supply shortages or other market events can explain the Econazole price

increases. The only significant change was Teligent’s market entry in February 2013, which

should have, but did not, drive prices down.

       3063. Prior to 2012, Teligent focused its business on contract manufacturing. But in

late 2012 it sought to enter the market for numerous topical generic products. By September

2013, Teligent had 12 ANDAs pending. Teligent currently manufactures 20 topical generics
                                          824
                     FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 837 of 905




covered by 33 ANDAs. For 17 of the 20 drugs, Teligent directly competes with Taro, and for

fifteen of the drugs, Teligent directly competes with Perrigo. This situation in particular lends

itself to the Defendants’ “fair share” agreement, as these three Defendants can creatively allocate

drugs and market share to maintain an artificial equilibrium.

       3064. On February 1, 2013, Teligent obtained an ANDA for Econazole from Prasco

LLC. Shortly thereafter, Teligent’s CEO, Jason Grenfell-Gardner, attended the 2013 GPhA

Annual Meeting on February 20-22, 2013 in Orlando, Florida and the 2013 ECRM EPPS Retail

Pharmacy Generics conference on February 24-27, 2013 in Dallas, Texas, along with

representatives from Perrigo and Taro. Specifically, the CEOs of Perrigo (Joseph Papa) and

Taro (Kal Sundaram) joined Teligent’s CEO at the 2013 GPhA Annual Meeting.

       3065. When Teligent launched Econazole under its own ANDA, it irrationally increased

effective prices immediately, rather than compete for market share on price.

       3066. Significant price increases shortly followed or occurred at about the time of the

following trade conferences: June 1-4, 2014 HDMA 2014 Business and Leadership Conference

in Phoenix, Arizona; June 3-4, 2014 GPhA CMC Workshop in North Bethesda, Maryland;

October 27-29, 2014 GPhA Fall Technical Conference in Bethesda, MD; February 9-11, 2015

GPhA Annual Meeting in Miami Beach, FL; and February 22-25, 2015 ECRM 2015 Retail

Pharmacy Generic Pharmaceuticals EPPS in Destin, FL. Key executives from Fougera, Perrigo,

Sandoz, Taro, and Teligent all attended.

                W.     Exemestane

       3067. Exemestane is available in Tablet form and has been available in the United States

for many years as a generic medication.




                                    825
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 838 of 905




       3068. Defendant West-Ward and a non-Defendant manufacturer were the principal

manufacturers of 25 mg Exemestane Tablets during the relevant time period.

       3069. In January 2014, Defendant West-Ward increased WAC prices of Exemestane 25

mg tablets by approximately      . The next month, the non-Defendant manufacturer increased its

Exemestane 25 mg tablet WAC price by approximately             to match Defendant West-Ward’s

WAC price.

       3070. Following West-Ward’s price increase, an employee at the non-Defendant

manufacturer sent an internal email titled

on January 11, 2014. In response, another employee emailed a smaller group at the non-Defendant

manufacturer stating                                   Two days later, that same employee at the

non-Defendant manufacturer emailed one other employee stating




       3071. In the summer of 2014, Alvogen entered the marked and matched the pricing of its

competitors rather than undercutting them to compete for market share. Alvogen obtained market

share despite offering comparable prices.

       3072. The ability of the non-Defendant manufacturer and Defendant West-Ward to reach

agreements on Exemestane was aided by the prevalence of trade association meetings and

conferences where the parties were able to meet in person.

       3073. This agreement was part of an overarching conspiracy between generic drug

manufacturers to fix, stabilize, and raise prices, rig bids, and engage in market and customer

allocation for generic drugs, including Exemestane tablets (25 mg).




                                    826
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 839 of 905




               X.     Fluticasone Propionate Nasal Spray

       3074. Fluticasone Propionate is available as a 50 cg Nasal Spray and has been available

in the United States for many years in a generic form.

       3075. Non-Defendant Akorn and Defendants Apotex and West-Ward were the principal

manufacturers of Fluticasone Propionate Nasal Spray during the relevant period.

       3076. For years, the prices for Fluticasone Propionate were relatively low and stable. In

early 2010, however, Akorn, Apotex, and West-Ward/Roxane imposed large and nearly

simultaneous price increases. By the summer of 2010, customers were paying approximately

               as before the increases.

       3077. In February 2012, Wockhardt entered the marked and matched the pricing of its

competitors rather than undercutting them to compete for market share. Wockhardt obtained

market share despite offering comparable prices

       3078. The ability of Defendants Apotex, West-Ward, and Wockhardt to reach agreements

on Fluticasone Propionate Nasal Spray was aided by the prevalence of trade association meetings

and conferences where the parties were able to meet in person.

       3079. For example, shortly before imposing sharp price increases, representatives from

Apotex, Wockhardt, and non-Defendant Akorn/Hi-Tech attended the ECRM Retail Pharmacy

Generic Pharmaceutical Conference from February 15–18, 2010. Those three manufactmers were

joined by West-Ward at the GPhA Annual Meeting later that same month. In April 2010, Apotex

and West-Ward attended the HDMA CEO Roundtable. Those two companies were joined later

that month by Wockhardt at the NACDS Annual Meeting.

       3080. During these periods, personnel at competitors also communicated by telephone.

For example, on January 9, 2012, around the time that Wockhardt was entering the market,


                                    827
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 840 of 905




Vice President of Sales at non-Defendant Akorn/Hi-Tech, spoke on the phone to        , Wockhardt

Vice President of Sales,



                Y.     Isosorbide Dinitrate

       3081. Isosorbide Dinitrate has been on the market for decades and is available in several

dosages, including 5 mg, 10 mg, 20 mg, and 30 mg Tablets.

       3082. Defendants Sandoz, Par, and West-Ward were the principal manufacturers of

Isosorbide Dinitrate in the relevant period.

       3083. Before July 2012, Sandoz and West-Ward roughly split the market on the 5 mg, 10

mg, and 20 mg Tablets. In June 2012 Defendant Sandoz increased its WAC Price of Isosorbide

Dinitrate 10 mg tablets by approximately            . Following this increase, in October 2012

Defendant West-Ward increased its WAC price for Isosorbide Dinitrate 10 mg tablets by

approximately          . Both claimed supply disruptions.

       3084. On June 6, 2012, CW-3 of Sandoz spoke with                    , West-Ward’s Director

of National Accounts. On June 15, 2012, Sandoz announced price increases on Isosorbide. On

September 6, 2012,                             of West-Ward spoke to                  of Sandoz.

CW-3 of Sandoz and                    of West-Ward spoke against on October 11, 2012, the day

before West-Ward announced its price increases for Isosorbide Dinitrate.

       3085. In 2013, an internal Sandoz analysis of the Isosorbide Dinitrate market




                                    828
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 841 of 905




       3086. A spreadsheet maintained by Sandoz’s




       3087. Following these price increases, Par sought to increase its market share of

Isosorbide Dinitrate. Rather than undercut Sandoz and West-Ward’s pricing to take share, in

March 2013, Par matched their           price increase. On March 26, 2013,                    , VP

of National Account at Par, spoke to CW-1 of Sandoz.

       3088. The ability of Par, Sandoz, and West-Ward to reach agreement regarding Isosorbide

Dinitrate was aided by the prevalence of trade association meetings and conferences where the

parties were able to meet in person.

       3089. The agreement between Defendants Par, Sandoz, and West-Ward was part of an

overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig

bids, and engage in market and customer allocation for generic drugs, including Isosorbide

Dinitrate Tablets (5, 10, 20, 30 mg).

       Z.      Lidocaine

       3090. Fougera, Impax, Sandoz, and non-Defendant Hi-Tech were the principal

manufacturers in the market for one popular formulation of Lidocaine, Lidocaine-Prilocaine.

       3091. Prior to March 2014, the effective prices for Lidocaine-Prilocaine were stable.

       3092. Beginning in April 2014, Fougera, non-Defendant Hi-Tech, Impax, and Sandoz

increased their prices abruptly and largely in unison for Lidocaine-Prilocaine.


                                    829
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 842 of 905




          3093. Prices for other forms of Lidocaine also experienced increases. The GAO Report

noted an “extraordinary price increase” for Lidocaine 5% ointment in the 2012-2013 period and

another “extraordinary price increase” for Lidocaine-Hydrochloride 3% cream in the 2011-2012

period.244

          3094. NADAC data show that average market prices for Lidocaine-Prilocaine increased

by almost 300% beginning in April 2014 and remained artificially high thereafter:




          3095. These price increases occurred following the February 19-21, 2014 GPhA Annual

Meeting in Orlando, Florida, which at least representatives from non-Defendant Hi-Tech, Impax,

and Sandoz attended.

                  AA.      Metformin ER (F)

          3096. Metformin ER (F) has been available in the United States for over a decade in a

generic form.

          3097. During the relevant period, Actavis and Lupin were the primary manufacturers of




244
      GAO Report, at 41.
                                      830
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 843 of 905




Metformin ER (F).

       3098. For years, the prices for generic Metformin ER (F) were relatively low, stable and

declining. In 2015 Lupin and Actavis began to impose large price increases. For instance, in

September 2015, Lupin increased its WAC price of Metformin ER (F) 500 mg and 1000 mg

extended release tablets by approximately         . Two months later, Actavis increased its WAC

price of Metformin ER (F) 500 mg and 1000 mg extended release tablets by 58% and 63%

respectively.

       3099. Throughout this period, Actavis and Lupin met at trade conferences and

communicated directly with each other in furtherance of their price-fixing agreements on

Metformin ER (F) and their Fair Share agreement.

       3100. For example, Lupin’s                     , VP of Sales, communicated by phone with

Actavis’s T.G., Director of National Accounts, throughout the period in which Lupin and

Actavis raised and maintained high prices for Metformin ER (F). They communicated by phone

in June, July and October 2015, and again in May, June and July of 2016.

                BB.   Methadone HCL

       3101. Methadone HCL is available in Injectable, Tablet, and Oral Liquid formulations. It

has been available in the United States for decades in a generic form.

       3102. During the relevant time frame, Defendant West-Ward and a non-Defendant

manufacturer were the primary manufacturers of Methadone HCL tablets.

       3103. For years, the prices for Methadone HCL tablets were relatively low and stable.

Before the summer of 2014, West-Ward and the non-Defendant manufacturer sold Methadone

HCL tablets for                             . In the second half of 2014, however, West-Ward and




                                    831
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 844 of 905




the non-Defendant manufacturer nearly simultaneously imposed large price increases,

approximately          their list (WAC) prices.

       3104. Throughout this period, West-Ward and the non-Defendant manufacturer met at

trade conferences and communicated directly with each other in furtherance of their price-fixing

agreement on Methadone HCL tablets and of their Fair Share agreement.

       3105. On May 15, 2014, West-Ward’s D.S. and an employee at the non-Defendant

manufacturer communicated by phone. In August, the two sales executives attended the NACDS

Total Store Expo in Boston on August 23 to 26, 2014.

       3106. Approximately one month after the NACDS meeting, West-Ward announced list

(WAC) price increases for Methadone. A few weeks later, the non-Defendant manufacturer

matched West-Ward’s list (WAC) prices.

                CC.    Methylprednisolone

       3107. During the relevant time frame, Defendants Sandoz, Par, Breckenridge, Cadista,

and a non-Defendant manufacturers were the principal manufacturers of Methylprednisolone.

       3108. For years, the prices of Methylprednisolone were relatively low and stable, but that

changed abruptly in early 2011.        When some manufacturers had supply disruptions, all

manufacturers used it as pretext to increase prices;

                        . Although the supply disruption—which in any event did not impact all

manufacturers—was resolved in few months, prices never returned to the prior, lower levels.

       3109. In 2011, Sandoz, Cadista, and a non-Defendant manufacturer announced identical

list (WAC) prices in succession, and when one of the non-Defendant manufacturers entered the

market in the fall of 2011, it matched the list prices of Sandoz and Cadista. Similarly, when Par

entered the market in January 2016, it matched the list prices of Sandoz and Cadista.


                                    832
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 845 of 905




       3110.   Defendants’ Fair Share agreement and agreement to fix the prices of

Methylprednisolone enabled them to maintain elevated prices. In a 2012 internal analysis, Sandoz

wrote that

                                                                                     . That, of

course, is how a competitive market is supposed to work. However, Methylpredinsolone prices

did not erode because of Defendants’ adherence to their Fair Share agreement.

       3111. For example, in late 2012, when Breckenridge and one of the non-Defendant

manufacturers were re-entering the market, R.T. and Armando Kellum of Sandoz avoided

disrupting other manufacturers’ Fair Shares.




                           Kellum was concerned that



       3112. In September 2013,

                                  . Kellum quickly followed up



                                                             Kellum responded, consistent with

the Fair Share agreement between Sandoz and Cadista (and the other Defendants),




                                    833
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 846 of 905




          3113. Throughout this period, Sandoz, Par, Breckenridge, and the non-Defendant

manufacturers met at trade conferences and communicated directly with each other in furtherance

of their price fixing agreements on Methylprednisolone and their Fair Share agreement.

          DD.     Metronidazole

          3114. Sandoz and Valeant conspired to increase the price of Metronidazole vaginal gel.

Valeant manufactures a branded metronidazole gel under the name MetroGel vaginal.

          3115. The Metronidazole vaginal gel price increase occurred shortly after trade

association meetings where representatives from Sandoz and Valeant were in attendance, such

as: (i) June 2014 HDMA Business and Leadership Conference; (ii) December 3, 2014, NACDS

Foundation and Reception Dinner in New York, New York; and (iii) April 2015 NACDS Annual

Meeting.

          3116. Notably, the Metronidazole vaginal gel price increase occurred around the same

time Valeant was also dramatically increasing prices of numerous other drugs. At the end of

2012, Valeant acquired Medicis, which originally manufactured brand MetroGel vaginal, and

proceeded to engage in a series of price increases on MetroGel vaginal in 2013 and 2014. Such

price increases are a well-known business strategy of Valeant. 245 Valeant was among the generic

manufacturers that received a letter as part of the Congressional investigation into generic price

increases.




245
      See Press Release, U.S. Sen. Bernie Sanders, “Sanders and Cummings Ramp Up Investigation of Staggering
      Drug Price Increases” (Aug. 14, 2015), https://www.sanders.senate.gov/newsroom/press-releases/sanders-and-
      cummings-ramp-up-investigation-of-staggering-drug-price-increases (asking Valeant why prices of drugs
      increased when the only change in the drugs is “the company that owns them”).
                                       834
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 847 of 905




                EE.   Naproxen Sodium

       3117. During the relevant timeframe, Defendants Glenmark and Amneal were the

principal manufacturers of Naproxen Sodium tablets.

       3118. For years, the prices for Naproxen Sodium tablets were relatively low and stable.

In 2015, Teva prepared to and eventually did exit the market, leaving Glenmark and Amneal as

the dominant suppliers. Rather than compete against each other to pick up Teva’s market share,

Glenmark and Amneal imposed very large and nearly simultaneous price increases.

       3119. For instance in April 2015, Glenmark imposed an approximately             WAC price

increase on Naproxen Sodium 275 mg tablets.            Two months later, Amneal imposed an

approximately         WAC price increase on Naproxen Sodium 275 mg tablets. Following

Amneal’s         increase, its WAC price identically matched Glenmark’s WAC price.

       3120. Throughout this period, Glenmark and Amneal met at trade conferences and

communicated directly with each other in furtherance of their price-fixing agreement on generic

Naproxen Sodium and of their Fair Share agreement.

       3121. For example,               , VP of Sales at Glenmark, and S.R., Senior Director of

Sales at Amneal, frequently communicated during the period when Glenmark and Amneal raised

and maintained the prices of Naproxen Sodium. The two executives communicated by phone

multiple times per month in every month of 2015.

                FF.   Neomycin Polymyxin Hydrocortisone

       3122. Neomycin Polymyxin Hydrocortisone is available in several forms, including a

Solution, and has been available in the United States for over a decade in a generic form.




                                    835
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 848 of 905




           3123. At all relevant times there have been multiple manufacturers, with Bausch and

Sandoz serving as the principal manufacturers of Neomycin Polymyxin Hydrocortisone (3.5 mg–

10 MUI%).

           3124. In the spring of 2010, Bausch and Sandoz began increasing prices in parallel. In

the fall of 2010, both Bausch and Sandoz again increased prices. In the summary of 2015, both

Bausch and Sandoz further increased prices,                                          .

           3125. The ability of Bausch and Sandoz to reach agreements on Neomycin Polymyxin

Hydrocortisone was aided by the prevalence of trade association meetings and conferences where

the parties were able to meet in person.

                  GG.    Oxycodone Acetaminophen

           3126. Oxycodone Acetaminophen is a pain reliever that has been available in the United

States for decades. It is available in Capsule, Tablet, and Oral Solution formulations.

           3127. Defendants Actavis, Alvogen, Amneal, Aurobindo, Mayne, and Par were the

principal manufacturers of Oxycodone Acetaminophen, which comes in several dosage strengths

including 5-325, 7.5-325, 10-325 mg Tablets.

           3128. Given the large number of competitors entering the market for Oxycodone

Acetaminophen between 2011 and 2015, pricing should have fallen over time. That did not come

to pass.

           3129. Between 2011 and 2012, Actavis, Alvogen, and Amneal sold 100-tablet bottles of

10/325 mg pills sold for $18 per bottle.

           3130. In 2013, Actavis, Alvogen, and Amneal increased the prices of 100-tablet bottles

of 10/325 mg pills for more than $80. Aurobindo and Par re-entered the market for Oxycodone




                                    836
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
          Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 849 of 905




Acetaminophen in 2013 as well. Rather than undercutting their competitors’ prices to win market

share, Aurobindo and Par imposed                                                              .

           3131. On November 29, 2013, Par246 received a request from Econdisc to bid for

Econdisc’s Oxycodone Acetaminophen business. Adhering to Fair Share principles, Par declined

to compete for this business with lower pricing.

           3132. In late 2014, Mayne entered the market for Oxycodone Acetaminophen.                     In

planning the launch,



                                                  Upon entry, Mayne in fact did receive its Fair Share while

offering similar prices to its competitors rather than undercutting them.

           3133.     The ability of Actavis, Alvogen, Amneal, Aurobindo, Mayne, and Par to reach

agreement regarding Oxycodone Acetaminophen was aided by the prevalence of trade association

meetings and conferences where the parties were able to meet in person.

           3134. These Defendants also communicated among each other by telephone. Between

September and December 2013,

                                . During the same period,

                                                       . Similarly, in December 2013 and January 2014,

                                                                   .

           3135. The agreement between Defendants Actavis, Alvogen, Amneal, Aurobindo, Par,

and a non-Defendant manufacturer was part of an overarching conspiracy between generic drug

manufacturers to fix, stabilize, and raise prices, rig bids, and engage in market and customer




246
      At the time, Qualitest. Qualitest merged with Par in 2016.
                                        837
                       FILED WITH REDACTIONS – PUBLIC VERSION
           MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
        Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 850 of 905




allocation for generic drugs, including Oxycodone Acetaminophen Tablets (5-325, 7.5-325, 10-

325 mg).

               HH.    Permethrin

        3136. Permethrin has been available in the United States for decades in a generic form.

        3137. At all relevant times, Actavis, Perrigo, and Mylan were the principal manufacturers

of Permethrin 5% Cream.

        3138. In the summer of 2010, effective prices for Permethrin cream sold by Perrigo and

Actavis were low and stable at less than      per unit. In the summer of 2011, however, Perrigo

and Actavis agreed to implement significant price increases and by the summer of 2013, when

Mylan entered the market, prices were more than         higher than in 2009 through early 2011.

        3139. Permethrin 5% Cream had an "extraordinary price increase" in the years 2011-

2013.    Both Actavis and Perrigo issued large and identical WAC price increases in close

succession. For instance in July 2011, Actavis increased its WAC price for Permethrin 5% Cream

by approximately        . The following month, Perigo instituted an identical approximately

WAC price increase for Permethrin 5% Cream matching Actavis’ increase.

        3140. In March 2013 Perrigo instituted another approximately         WAC price increase

for Permethrin 5% Cream. Just one month later, Actavis issued an approximately                WAC

increase, thereby matching Perrigo’s WAC price.

        3141. When Mylan entered the market in the late summer of 2013, rather than offer lower

prices to gain market share (as would be expected in a competitive market), Mylan announced

identical list (WAC) prices, which was consistent with their price-fixing agreement on Permethrin

and their Fair Share agreement.




                                     838
                    FILED WITH REDACTIONS – PUBLIC VERSION
        MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 851 of 905




       3142. The ability of Actavis, Mylan, and Perrigo to reach agreement regarding Permethrin

was aided by the prevalence of trade association meetings and conferences where the parties were

able to meet in person.

       3143. For example, on May 27, 2010—right around the time that Actavis and Perrigo first

raised NSP prices—        , Actavis’s Director of National Accounts spoke by phone with          ,

Perrigo’s Director of National Accounts for nearly 10 minutes.

       3144. The two spoke again the following summer. In late July 2011, Actavis announced

a list (WAC) price increase. Shortly thereafter, the Perrigo Director of National Accounts and the

Actavis Director of National Accounts spoke for three minutes on August 3. Two days later,

Perrigo announced an identical list (WAC) price. That day, the Perrigo Director called the Actavis

Director and appears to have left a message. A few days later, on August 8, they finally connected

and spoke for nearly 9 minutes.

       3145. The pattern repeated in 2013. This time, Perrigo led the list (WAC) price increase

on March 13, 2013. The next day, the Actavis and Perrigo Directors spoke for more than 10

minutes. They spoke again for nearly 25 minutes on April 12. On April 25, Actavis announced

list (WAC) prices identical to those of Perrigo.

       3146. Before Mylan entered the market in late 2013, Mylan’s Jim Nesta and Perrigo’s

T.P. (Director of National Accounts) communicated. On August 27, the two executives exchanged

messages but finally connected on the 28th and spoke for 10 minutes. They spoke again on

November 15. Perrigo’s Director of National Accounts kept Actavis in the loop. He again spoke

to       Director of National Accounts at Actavis on August 21, 23 and September 11, 2013.




                                    839
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 852 of 905




       II.     Perphenazine Tablets

       3147. Prior to 2009, the price of Perphenazine cost pennies per dose. However,

Qualitest left the market in 2009 due to a disruption in supply, and Sandoz dramatically

increased prices.

       3148. When Qualitest re-entered the market in the summer of 2009, rather than resume

its formerly low pricing to compete with Sandoz to win back customers, it joined the market at

Sandoz’s elevated prices. This was consistent with the Fair Share agreement between Sandoz,

Qualitest and all Defendants.

       3149. The market shares of Qualitest and Sandoz are wholly reflective of each

company’s adherence to the fair share rules. As of May 2010, Qualitest had less than 14%

market share, compared to Sandoz’s 86.1% share of the market. Over the next year, Sandoz

conceded approximately 20% market share to Qualitest, and by May 2011, Qualitest’s share was

more than 33% compared to 66% for Sandoz. But during this time, despite the fact that Qualitest

increased its market share from 13% to 33%, prices charged by both companies remained

virtually unchanged.

       3150. Indeed, between May 2011 and May 2014, the respective market shares of

Qualitest and Sandoz remained essentially fixed, with Par supply roughly one third of the

market, and Sandoz supplying the remaining two thirds. As a result of their adherence to the fair

share rules, the companies were able to increase prices twice (once in 2011 and again in 2013),

and as a result, their average prices roughly doubles from the supracompetitive pricing

establishing by Sandoz in 2009. Adherence to the fair share rules rendered the price increases

virtually self-executing. Because each company knew that the other was committed to the

conspiracy, the communications about pricing were essentially a formality.


                                    840
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 853 of 905




       3151. In mid-2014, the companies reallocated share to be more consistent with fair

share rules, and Sandoz conceded additional share to Qualitest so that the two companies had

market share close to 50%. Following this reallocation, Sandoz and Qualitest maintained market

share within a few percentage points of 50% until at least the end of 2016.

       3152. Throught this period, Sandoz and Qualitest met at trade conferences and

communicated with each other in furtherance of their price-fixing agreement on Perphenazine

and of their Fair Share Agreement.

       3153. For example, in June 2020, Armando Kellum, Sandoz Director of Contracts and

Pricing, spoke on the phone with a former Sandoz colleague, W.P., Qualitest Senior Director of

National Accounts. Kellum and W.P. spoke again multiple times in early April 2013, as Sandoz

and Qualitest began to implement another price increase on Perphenazine.

       3154. As a result of this collusion, Sandoz and Qualitest were able to charge

supracompetitive prices for Perphenazine to Cigna and others in the United States.

               JJ.     Pilocarpine HCL

       3155. Pilocarpine HCL is available in Tablet and Oral Liquid formulations. It has been

available in the United States for over a decade in a generic form.

       3156. Defendants Actavis, Impax, and Lannett were the principal manufacturers of

Pilocarpine HCL Tablets (5 mg) during the relevant time period. During much of the relevant

time period, Lannett held approximately 80% of the market share and Actavis held most of the

remaining 20%. Impax had a relatively small market share.

       3157. For years, the prices for Pilocarpine HCL tablets were relatively low and stable.

In late 2013 and early 2014, Impax experienced supply disruptions, at which point Actavis and

Lannett immediately imposed very large price increases. Rather than compete for Impax’s old


                                    841
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 854 of 905




customers on price, Actavis and Lannett relied on the Fair Share agreement to raise prices

instead.

       3158. In the fall of 2015, when Impax was finally ready to re-enter the market, rather

than compete for customers with better pricing, Impax offered higher prices than either Actavis

or Lannett. Even with higher prices, Impax was quickly able to build market share. Meanwhile,

prices for all three manufacturers remained higher than before the increases had been

implemented.

       3159. The ability of Actavis, Impax, and Lannett to reach agreement regarding

Pilocarpine HCL was aided by the prevalence of trade association meetings and conferences

where the parties were able to meet in person.

       3160. Defendants also communicated by telephone. In late 2013 and early 2014—the

time of the Pilocarpine price increases—Actavis’s Falkin and Lannett’s K.S. communicated

multiple times by phone. Falkin (Actavis) also communicated by phone on November 15, 2013

with M.G., Senior National Account Manager at Impax. Lannett’s K.S. also communicated by

phone with Impax during this same window of time; on January 15, 2014, he spoke to D.D.,

Impax National Accounts Manager.

               KK.     Potassium Chloride ER

       3161. Potassium Chloride is available in different formulations, including Tablets LA.

It has been available in the United States for decades in a generic form.

       3162. Actavis, Mylan, Sandoz, Upsher-Smith, and Zydus dominate sales of Potassium

Chloride 8MEQ, l0MEQ, and 20MEQ Long-Acting Tablets.

       3163. For years, the prices of Potassium Chloride tablets were relatively low and stable.

Upsher-Smith, Sandoz and Actavis were the principal suppliers in the market in the early years.


                                    842
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 855 of 905




Upsher-Smith manufactured tablets and marketed and sold them under the brand name Klor-

Con. Upsher-Smith also supplied tablets to Sandoz, which in turn marketed and sold them under

a Sandoz label.

       3164. In the summer of 2010, Upsher-Smith, Sandoz and Actavis imposed nearly

simultaneous and very large price increases. In the space of approximately 6 weeks, all three

manufacturers            their list (WAC) prices for Potassium Chloride 8MEQ and l0MEQ, and

nearly doubled list (WAC) prices for Potassium Chloride 20MEQ.

       3165. In January 2011, Zydus entered the market. Rather than offer better prices to win

market share, Zydus tracked the high prices of Upsher-Smith, Sandoz and Actavis.

       3166. As of July 1, 2014, Upsher-Smith ceased to market and sell Klor-Con under the

Upsher-Smith label, but instead licensed the Klor-Con name to Sandoz. Thus, after July 1, 2014,

Sandoz sold Klor-Con Potassium Chloride tablets under the Sandoz label, though the tablets

continued to be manufactured by Upsher-Smith.

       3167. In the second half of 2014, Mylan entered the market for Potassium Chloride

tablets. Like Zydus before it, Mylan entered at high prices that tracked the other manufacturers

already in the market.

       3168. Actavis, Mylan, Sandoz, Upsher-Smith, and Zydus's Potassium Chloride prices

remained elevated. The ability of Actavis, Mylan, Sandoz, Upsher-Smith, and Zydus to reach

agreements regarding Potassium Chloride was aided by the prevalence of trade association

meetings and conferences where the parties were able to meet in person.

       3169. For example, during the summer of 2010, D.Z, the Senior National Account

Manager at Upsher-Smith, and K.K., a Senior National Account Executive at Sandoz,




                                    843
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 856 of 905




communicated a number of times by telephone both before and after the August list (WAC) price

increases by Sandoz and Upsher-Smith.

       3170. During the summer of 2011, before Zydus entered the Potassium Chloride ER

market, it first communicated with the incumbent suppliers. K.R., Zydus’s Assistant Vice

President of National Accounts, communicated frequently that summer by phone, including

voice and text messages, with D.L., a Director of National Accounts at Sandoz.

       3171. In the fall of 2014 when Mylan was entering the Potassium Chloride ER market,

Mylan’s Jim Nesta spoke to Marc Falkin at Actavis twice on September 23, 2014. They also had

been communicating over the summer leading up to Mylan’s entry. When Mylan finally joined

the market it did so at elevated prices consistent with the Fair Share and price-fixing agreement.

       3172.




       3173. As a result of this agreement, Defendants have been able to maintain

supracompetitive pricing for Potassium Chloride ER since August 2010.

                LL.    Prednisolone Acetate

       3174. Prednisolone Acetate has been available in the United States for decades in a

generic form. It is available in an Ophthalmic Solution and in Ophthalmic Liquid Eye

formulations.


                                    844
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 857 of 905




       3175. A non-Defendant manufacturer and Defendant Sandoz were the principal

manufacturers of Prednisolone Acetate Ophthalmic Liquid Eye (1%). For much of the relevant

time period, Sandoz had approximately two thirds of the market, and the non-Defendant

manufacturer had approximately one third of the market.

       3176. Prednisolone Acetate Ophthalmic Liquid Eye had "extraordinary price increases"

in the years 2013-2014. For instance in August 2013, Sandoz increased its WAC price for

Prednisolone Acetate 1% opthamalmic suspension by approximately             . Documentary

evidence confirms that these parallel price increases were the result of collusion among Sandoz

and the non-Defendant manufacturer.

       3177. Because of the ongoing understanding of the Fair Share Agreement between the

companies, they did not worry about their ostensible competitors cutting prices to gain market

share. They also did not attempt to undercut their ostensible competitors' prices in order to gain

additional market share. For example, in January 2014, several months after the dramatic price

increase, C.B. of Sandoz reported to colleagues that             was looking for a bid on

Prednisolone Acetate. Kellum of Sandoz responded,

                                                              D.H. of Sandoz wrote back,




                                                                 Kellum confirmed,

                                                                         By way of another

example, a Sandoz November 2015                                                    states that




                                    845
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 858 of 905




Sandoz



         3178. The ability of the non-Defendant manufacturer and Sandoz to reach agreement

regarding Prednisolone Acetate was aided by the prevalence of trade association meetings and

conferences where the parties were able to meet in person.

         3179. For example, representatives from the non-Defendant manufacturer and Sandoz

convened at the NACDS 2013 Total Store Expo at the Sands Expo Convention Center in Las

Vegas, Nevada on August 10-13, 2013. Less than two weeks later, Sandoz announced a large

list (WAC) price increase, which the non-Defendant manufacturer promptly followed.

                MM. Prednisone

         3180. Prednisone is available in Tablet and Oral Solution formulations. It has been

available in the United States for over a decade in a generic form.

         3181. Defendants Actavis, Cadista, Par, and West-Ward were the principal

manufacturers of Prednisone tablets.

         3182. For years the prices of Prednisone tablets were relatively low and stable. There

were limited supply disruptions in 2012 and early 2013. In January 2013, Cadista had

temporarily exited the market. Ultimately, market supply recovered and, for some dosages,

increased in 2014. Nonetheless, in the spring of 2013, all manufacturers shifted their prices

significantly higher. By the end of 2013, Prednisone tablet prices were more than        the

prices that they were at the beginning of the year, and prices have remained higher than former

levels through the present.

         3183. For instance in July 2013, West-Ward increased its WAC price for Prednisone 20

mg tablets by approximately         . Two months later, Actavis increased its WAC price for


                                    846
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 859 of 905




Prednisone 20 mg tablets by approximately        . After Actavis’ WAC increase, its price for

Prednisone 20 mg tablets precisely matched West-Ward’s WAC price for Prednisone 20 mg

tablets. When Cadista reentered the market in August 2013, it followed the new higher pricing.

When Par entered the market in January 2016, its WAC prices matched West-Ward and Actavis’

inflated WAC prices.

       3184. The ability of Actavis, Cadista, Par, and West-Ward to reach agreements on

Prednisone was aided by the prevalence of trade association meetings and conferences where the

parties were able to meet in person.

       3185. In July 2013, shortly before Cadista reentered the Prednisone market, M.D., VP of

Sales and Marketing at Cadista, spoke with Marc Falkin of Actavis on July 31, 2013. On

November 1, 2013, M.D. of Cadista spoke with S.G., VP of Sales and Marketing at West-Ward.

T.R., VP of Marketing at Cadista, communicated by phone with N.C., Executive Director of

Marketing at Actavis, in July and October of 2013, and with A.G., Director of National Accounts

at Actavis, in September of 2013.

       3186. D.S., who began as Head of Sales at West-Ward in January 2014 after leaving

Taro, called K.O., VP of National Accounts at Par, during his first weeks on the job. The two

had communicated when D.S. was at Taro, and the practice continued when D.S. moved to

West-Ward. D.S. communicated by phone with K.O. throughout 2014. They communicated in

January, February, April, May, June, July, October, November and December. Prices for

Prednisone remained high throughout this time.

       3187. J.H., Par Regional VP of Sales at Par, began communicating with Marc Falkin

shortly after Falkin joined Actavis. The two communicated by phone in September 2013, then

throughout 2014, including (at least) in February, March, April, May, June, July, August and

                                    847
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 860 of 905




October. C.P., VP of National Accounts at Par, communicated multiple times by phone with

A.S., VP of Sales at Actavis, in late 2013 and again in the fall of 2014.

       NN.     Propranolol HCL capsules

       3188. At all relevant times, Actavis, Breckenridge, and Upsher-Smith have dominated

the market for Propranolol HCL capsules.

       3189. Actavis, Breckenridge, and Upsher-Smith collusively increased prices on

Propranolol HCL capsules between December 2013 and October 2014.

       3190. According to NADAC data, various dosage levels of Propranolol HCL capsules

saw the following average price increases:

               Propranolol HCL ER 120mg capsules: increased by 181%
               between December 2013 and July 2014; and

               Propranolol HCL ER 180mg capsules: increased by 174%
               between December 2013 and October 2014.




       3191. Medicaid reimbursement data also confirm that these Defendants increased their

prices abruptly and largely in unison. The following charts depict Medicaid reimbursement rates




                                    848
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 861 of 905




for exemplary dosage levels of Propranolol HCL capsules.




       3192. These price increases followed the October 28-30, 2013 GPhA Technical

Conference in North Bethesda, Maryland, which representatives from Actavis, Breckenridge,

and Upsher-Smith attended.

              OO.    Ranitidine HCL Capsules

       3193. Defendants Sandoz and Dr. Reddy’s were the principal manufacturers of

Ranitidine HCL Capsules during the relevant period.

       3194. After years of stable list prices under $1.00, in early 2012, Sandoz and Reddy’s

each imposed price increases for Ranitidine HCL Capsules of approximately 50%.


                                   849
                  FILED WITH REDACTIONS – PUBLIC VERSION
      MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 862 of 905




       3195. During this period, personnel from Sandoz and Dr. Reddy’s met at trade

conferences and communicated with one another. The ability of Sandoz and Dr. Reddy’s to

reach agreements on Ranitidine HCL Capsules was aided by the prevalence of trade association

meetings and conferences where the parties were able to meet in person.

       3196. Personnel from Sandoz and Dr. Reddy’s were also in communiation by phone

during this period. On March 23 and 26, 2012, J.A., VP of Sales and Marketing at Dr. Reddy’s,

and J.R., Director of Institutional Marketing at Sandoz, had phone calls.

               PP.    Silver Sulfadiazine

       3197. Silver Sulfadiazine has been available in the United States for many years in a

generic form. It is available in a Cream formulation.

       3198. Defendants Ascend and Actavis were the principal manufacturers of Silver

Sulfadiazine Cream (1%) during the relevant period.

       3199. In the spring of 2012, Actavis and Ascend imposed large price increases in close

succession.

       3200. During this period, personnel from Actavis and Ascend met at trade conferences

and communicated with one another. The ability of Actavis and Ascend to reach agreements on

Silver Sulfadiazine was aided by the prevalence of trade association meetings and conferences

where the parties were able to meet in person.

               QQ.    Spironolactone HCTZ

       3201. Spironolactone Hydrochlorothiazide (HCTZ) has been on the market for decades

and is available in 25-25mg Tablets.

       3202. Defendants Mylan and Sun and a non-Defendant manufacturer were the principal

manufacturers of 25-25mg Spironolactone HCTZ Tablets druing the relevant period.


                                    850
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 863 of 905




       3203. After years of relatively low and stable pricing, in early 2013 the prices of

Spironolactone HCTZ significantly increased. Within approximately one month, Mylan, Sun

and the non-Defendant manufacturer each announced list price increases of approximately 400%.

       3204. The GAO reported that 25-25mg Spironolactone HCTZ Tablets experienced "an

extraordinary price increase" in 2013-2014. There were no reported shortages of these products

in the relevant period.

       3205. WAC pricing also rose in a coordinated fashion. In April 2013, Sun raised its

prices almost five times its prior WAC price, a decision it would not have made unless it had

pre-existing knowledge that the others would quickly match, as they did. The non-Defendant

manufacturer matched Sun’s WAC increase shortly thereafter, and Defendant Mylan essentially

matched Sun’s WAC price increase in October 2013.

       3206. A little more than a year later, in the summer of 2014, Mylan and Sun again raised

prices. Almost simultaneously, Mylan raised WAC prices by 33% and Sun raised WAC prices

by 23%.

       3207. Jim Nesta of Mylan was in contact by telephone by personnel from the non-

Defendant manufacturer during periods when Mylan, Sun, and the non-Defendant manufacturer

increased prices for Spironolactone HCTZ. Similarly, personnel from Sun’s subsidiary Taro,

including                  , were in contact by telephone with personnel from the non-

Defendant manufacturer during this period.               of Mylan spoke with                    of

Sun/Taro on March 17, 2014 and March 18, 2014, and                      of Mylan and

              of Sun’s subsidiary Taro spoke on March 18, 2014, June 4, 2014, June 6, 2014,

June 9, 2014, July 2, 2014, and July 10, 2014.




                                    851
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 864 of 905




       3208. The ability of Defendants Mylan and Sun and the non-Defendant manufacturer to

reach agreement regarding for Spironolactone HCTZ was aided by the prevalence of trade

association meetings and conferences where the parties were able to meet in person.

       3209. For example, Defendants Mylan and Sun all sent representatives to the GPhA

Annual Meeting in Orlando, Florida on February 20 to 22, 2013. All three companies also

attended the NACDS 2013 Annual Meeting at the Sands Expo Convention Center in Palm

Beach, Florida on April 20 to 23, 2013.

              RR.     Timolol Maleate

       3210. Timolol Maleate has been available in the United States for decades in a generic

form. It is available in Opthalmic Gel, Opthalmic Liquid Eye, and Tablet formulations.

       3211. During the relevant time period, Defendants Bausch and Sandoz were the

principal manufacturers of Timolol Maleate Opthalmic Gel, which is available in dosage

strengths of 0.25% and 0.5%. For much of the relevant time period, Bausch and Sandoz divided

the market for Timolol Maleate Opthalmic Gel in close to a 50/50 split.

       3212. A May 2013 Sandoz internal document posed the following question:



                Not long after this analysis, Sandoz and Bausch almost simultaneously imposed

significant price increases. List (WAC) prices more than tripled. Even as prices skyrocketed,

market share remained roughly split between the companies.

       3213. Throughout this period, Bausch and Sandoz met at trade conferences and

communicated directly with each other in furtherance of their price-fixing agreement on Timolol

Maleate and of their Fair Share agreement.




                                    852
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 865 of 905




       3214. For example, both companies sent representatives to the ECRM Retail Pharmacy

Efficient Program Planning Session at the Omni Amelia Island Plantation Resort in Amelia

Island, Florida on February 23-26, 2014. Sandoz had raised its list (WAC) prices shortly before

the conference. Bausch announced its own list (WAC) price increases for Timolol Maleate

shortly after the conference, on March 12, 2014.

       3215. For example in January 2014—a month before the Amelia Island Efficient

Program Planning Session—Sandoz increased the WAC price of Timolol Maleate Ophthalmic

Gel 0.25% by approximately         . Weeks after the conference, Bausch increased the WAC

price of Timolol Maleate Ophthalmic Gel 0.25% by approximately          . After Bausch’s

increase, its WAC price for price of Timolol Maleate Ophthalmic Gel 0.25% exactly matched

Sandoz’s WAC price.

       3216. The GAO noted that Timolol Maleate Ophthalmic Gel had an "extraordinary price

increase" in the years 2014-15.

               SS.    Tobramycin Dexamethasone

       3217. Tobramycin Dexamethasone has been available in the United States for over a

decade in a generic form.

       3218. Defendants Bausch and Sandoz were the principal manufacturers of Tobramycin

Dexamethasone Ophthalmic Liquid (0.3-0.1%)



       3219.




                                    853
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 866 of 905




        3220. In October 2012, Bausch instituted an approximately          WAC price increase

for Tobramycin Dexamethasone 0.3%-0.1% Ophthalmic Suspension. That same month, Sandoz

increased the WAC price of Tobramycin Dexamethasone 0.3%-0.1% Ophthalmic Suspension by

approximately         . After this increase, Bausch’s and Sandoz’s WAC prices were nearly

identical.

        3221. The ability of Bausch and Sandoz to reach agreements on Tobramycin

Dexamethasone was aided by the prevalence of trade association meetings and conferences

where the parties were able to meet in person.

        3222. The parallel price increases by Bausch and Sandoz are consistent with the Fair

Share Agreement.

        3223. The agreement between Defendants Bausch and Sandoz was part of an

overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig

bids, and engage in market and customer allocation for generic drugs, including Tobramycin

Dexamethasone Ophthalmic Liquid (0.3-0.1%).

                TT.     Trazodone HCL

        3224. Trazodone HCL is available in tablet form in several strengths, including 100 mg

Tablets. It has been available in the United States for over a decade in a generic form.

        3225. During the relevant time period, Defendants Teva and Par were the principal

manufacturers of Trazodone HCL 100mg Tablets, with Teva holding about 70% of the market

and Par holding about 15% within that timeframe. Apotex and Sun each held smaller shares.

        3226. In July 2015, Teva increased the WAC price of Trazodone HCL 100 mg tablets

by approximately          . That same month, Sun instituted an approximately       WAC price

increases for Trazodone HCL 100 mg tablets. Just two months later, Apotex followed suit and


                                    854
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 867 of 905




instituted an approximately      WAC price increases for Trazodone HCL 100 mg tablets. After

Apotex’s September price increase, Apotex, Sun, and Teva offered identical WAC prices for

Trazodone HCL 100 mg tablets.

       3227. The ability of Apotex, Par, Sun, and Teva to reach agreements on Trazodone HCL

was aided by the prevalence of trade association meetings and conferences where the parties

were able to meet in person.

       3228. The agreement between Defendants Apotex, Par, Sun, and Teva was part of an

overarching conspiracy between generic drug manufacturers to fix, stabilize, and raise prices, rig

bids, and engage in market and customer allocation for generic drugs, including 100 mg

Trazodone HCL Tablets.

               UU.    Triamterene HCTZ

       3229. Triamterene HCTZ has been on the market for decades and is available in

multiple forms and dosages, including Capsules (37.5-25 mg) and Tablets (37.5-25 mg and 75-

50 mg).

       3230. At all relevant times, there have been multiple manufacturers:

Defendants Lannett, Mylan, and Sandoz were the principal manufacturers of 37.5-25 mg

capsules and Defendants Actavis, Apotex, Mylan, and Sandoz were the principal manufacturers

of 37.5-25 mg and 75-50 mg tablets.

       3231. For many years the price of Triamterene HCTZ remained stable. However, prices

began to rise dramatically beginning in November 2011.

       3232. In November 2011, Mylan instituted an approximately             WAC price increase

on Triamterene HCTZ 75-50 mg tablets. In January 2012, Sandoz followed suit by instituting an

identical approximately        WAC price increase on Triamterene HCTZ 75-50 mg tablets.


                                    855
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 868 of 905




Next, in March 2012, Actavis increased its WAC price on Triamterene HCTZ 75-50 mg tablets

by approximately          Finally, in August 2012, Apotex increased its Triamterene HCTZ 75-

50 mg tablets WAC price by approximately           . After Apotex’s August 2012 price increase,

Mylan, Sandoz, Actavis, and Apotex offered nearly identical prices for Triamterene HCTZ 75-50

mg tablets.

       3233. Before 2011, prices for Triamterene HCTZ capsules were low. In 2011, Sandoz

temporarily exited the market, which prompted Mylan to raise its price. When Lannett entered

the market in December 2011, it did so at elevated prices and was careful not to disturb the

market pricing. Sandoz eventually re-entered the market as well, but even with three suppliers,

prices did not return to prior—lower—levels. Defendants’ Fair Share agreement kept prices

inflated above competitive levels.

       3234. For years, the price of Triamterene HCTZ tablets hovered below            per tablet.

In 2011 and 2012, prices increased to approximately         per tablet when Mylan, Sandoz and

Actavis imposed large price increases, all close in time and amount. When Apotex joined the

market in late 2012, rather than offer lower prices to win customers, it offered the same elevated

prices as Mylan, Sandoz and Actavis. All four manufacturers eventually imposed identical list

(WAC) prices. Mylan, Sandoz, Actavis and Apotex engaged in parallel, elevated pricing for

Triamterene tablets, and Mylan, Lannett and Sandoz engaged in parallel, elevated pricing for

capsules. Triamterene HCTZ 75-50 mg tablets exhibit a similar pricing pattern.

       3235. The GAO reported that Triamterene HCTZ 50-75 mg Tablets experienced "an

extraordinary price increase" in 2013–2014.




                                    856
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 869 of 905




       3236. Throughout this period, Actavis, Mylan, Sandoz, Apotex and Lannett met at trade

conferences and communicated directly with each other in furtherance of their price-fixing

agreements on Triamterene HCTZ capsules and tablets and their Fair Share agreement.

       3237. For example, in November 2011—when Mylan announced list (WAC) price

increases for Triamterene HCTZ tablets—M.W., Mylan Director of National Accounts, was

communicating by phone with J.R., Sandoz Director of Institutional Marketing, and K.B.,

Sandoz National Account Manager.

       3238. On March 8, 2012, M.B., Actavis Director of National Accounts, communicated

by phone with T.K., Apotex National Account Manager. The next day, Actavis announced list

(WAC) price increases for Triamterene-HCTZ. M.B. (Actavis) and T.K. (Apotex)

communicated by phone again on March 16.

In April 2012, not long after Lannett entered the Triamterene-HCTZ capsule market, J.K., Mylan

VP & Executive Director of Sales, communicated by phone with K.S., VP of Sales and

Marketing at Lannett, on April 19, 20 and 23.

       VV.     Ursodiol

       3239. At all relevant times, Actavis and Lannett dominated the market for Ursodiol.

       3240. Prior to May 2014, prices for Ursodiol were stable.

       3241. Beginning in May 2014, Actavis and Lannett increased their prices for Ursodiol

abruptly and largely in unison.

       3242. According to NADAC data, the average market price for generic Ursodiol saw the

following price increase from May 2014 to November 2014:

                Ursodiol 300mg Capsules: increased from $0.29 per unit to

                $4.49 per unit, a 1,448% increase.


                                    857
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 870 of 905




          3243. NADAC data show that average market price for Ursodiol rose dramatically and

remained artificially high after May 2014, as depicted below.




          3244. WAC pricing confirms that Actavis and Lannett increased their Ursodiol prices

substantially and largely in unison.

                                                                                 Date of          Percentage
  Dosage          Defendant       NDC              Old WAC        New WAC
                                                                                 Increase         Increase
  300mg           Lannett         00527132601                     $5.11          5/1/2014
  300mg           Actavis         00591315901 $0.77               $5.11          6/24/2014        562%

          3245. News reports and testimonials from physicians and pharmacists corroborate these

dramatic, immediate, and market-wide price increases. In November 2014, patient Barbara

Heller reported that her three-month prescription for Ursodiol increased from $94.50 to

$1,212.30 between refills.247




247
      Jonathan Lapook, Why some generic drug prices are skyrocketing, CBS NEWS (Nov. 12, 2014),
      http://www.cbsnews.com/news/generic-drug-prices-skyrocketing/.
                                      858
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 871 of 905




XIII. PRICE INCREASES SLOW DRAMATICALLY AFTER GOVERNMENT
      INVESTIGATIONS COMMENCE

       3246. As further evidence that the price increases discussed above were not the result of

normal market factors, the massive price spikes that were occurring in the industry in 2013 and

2014 slowed dramatically after the State of Connecticut commenced its antitrust investigation in

July 2014. This was not a coincidence. Generic drug manufacturers in the industry – including

the Defendants in this case – understood that they were under scrutiny and did not want to draw

further attention to themselves.

       3247. In January 2015, Sandoz conducted an analysis of the price increases in the

generic drug industry in 2013 and 2014, with an early look toward 2015. In its report, Sandoz

found that “[g]eneric drug price increases in 2013 and 2014 were very common.” Specifically,

the report stated: “For the years 2013 and 2014, there were 1,487 SKU ‘large price increases’

(WAC increase greater than 100%)[;] of this 12% (178 SKUs) were increased by more than

1000%.”

       3248. The report went on to state that “[t]he number and level of price increases

declined noticeably in 4Q 2014.” The following graphic, which was included in the Sandoz

report, demonstrates that the number of price increases started to decline dramatically after the




                                    859
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 872 of 905




second quarter of 2014 – the same time that the Plaintiff States commenced their investigation:




       3249. To date, prices for many of these drugs remain at significantly inflated, anti-

competitive levels.

XIV. CONSCIOUSNESS OF GUILT

       3250. The Defendants were aware that their conduct was illegal. As alleged in

Amended State AG Complaint No. 1, Amended State AG Complaint No. 2, and State AG

Complaint No. 3, Defendants made consistent efforts to avoid communicating with each other in

writing, or to delete written electronic communications after they were made. There are

numerous examples, discussed throughout this Complaint, where Teva employees indicated that

they could not talk by e-mail, but had additional information that they could only convey

personally. This was part of a consistent effort by Defendants to avoid putting incriminating

information in writing, in order to evade detection.

       3251. Going back to at least 2012, for example, Heritage executives took overt steps to

conceal their illegal activity and destroy evidence of wrongdoing.


                                    860
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 873 of 905




          3252. As alleged by the State AGs, none of the e-mail accounts maintained by Heritage

had any document retention policy associated with them. Heritage executives were aware of this

and utilized the lack of a company retention policy to routinely destroy e-mails that

memorialized their illegal conduct. Heritage executives were aware that in order to permanently

destroy an e-mail, however, the e-mail had to be deleted from more than just the recipient’s in

box. For example, on June 27, 2012, Heritage CEO Glazer sent an e-mail to Malek titled

“Email” instructing: “Clean your sent file out as well.”

          3253. Glazer continued to remind Malek not to put any evidence of his illegal conduct

into writing. In a text message dated June 26, 2014, Glazer warned Malek about his use of e-

mail: “No emails about products, price and competitors.”

          3254. That same day, in an e-mail to the entire sales team at Heritage, Glazer made the

point as clearly as possible: “We don’t talk about pricing dynamics and competition on emails.

If you have questions – you can call JM or me directly and then punch yourself in the face.”

          3255. Heritage was not alone in its efforts to conceal its illegal activity. For example,

in May 2014, a large customer of Taro’s received a bid on a product not identified in this

Complaint and gave Taro an opportunity to bid to retain the business. A.L., a senior contracting

executive at Taro, sent an internal e-mail stating “FS ok, will not protect.” E.G., a senior

managed care executive at Taro, responded “explain FS, (Fair Share)?” Aprahamian replied:



                                                                               248




248
      Amended State AG Complaint No. 2 ¶ 159.
                                      861
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
         Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 874 of 905




          3256. Similarly, in June 2014, shortly after a text message exchange between K.A. of

Citron and Anne Sather from Heritage wherein the two competitors discussed and agreed to raise

the price of Glyburide, K.S. from Citron called D.L. at Heritage, informing him that she had been

“looped” in on Heritage’s plan. According to Sather’s notes, K.S. told D.L. that Heritage

employees should not communicate with Citron through e-mail, but should instead call L.S., the

Vice President of Sales at Citron, if they had information to convey.

          3257. Similarly, handwritten notes from an internal Sandoz business review presentation

from May 2017 – after the States’ investigation was well underway – read: “Avoid Fair Share

terminology on slides – underdeveloped or overdeveloped is better.” 249

          3258. To avoid creating a potentially incriminating paper trail, Kellum of Sandoz

routinely admonished colleagues for putting information that was too blatant in e-mails,

understanding that it could lead to significant legal exposure for both the company and the

individuals involved.

          3259. As Defendants became more aware that they were under state and federal

investigation, there was even more urgency to avoid detection. For example, on June 2, 2015,

after it had become public that Connecticut and the DOJ were investigating the industry, Malek

sent Sather a text message stating: “Just got your email on meprobamate. Let’s avoid emailing

about other manufacturers and having discussions with them. Can be misconstrued based on

what we are hearing elsewhere....” Upon information and belief, the referenced e-mail has, along

with other relevant documents, been deleted by Heritage.




249
      Id. at ¶ 159.
                                       862
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 875 of 905




       3260. As another example, when Green wanted to speak with a particular competitor, he

would routinely send a text message to that competitor, saying only “call me.” Again, this was

done to avoid putting any potentially incriminating communications in writing. Patel learned

this technique from Green, shortly after starting at Teva, and adopted a similar strategy for

communicating with competitors.

       3261. Kellum of Sandoz was also aware that what he and others at Sandoz were doing

was illegal. Kellum had received antitrust training and knew that conspiring with competitors to

fix, increase, stabilize, or maintain prices, allocate customers and markets, and rig bids was a

violation of the antitrust laws. Kellum would routinely admonish Sandoz employees for putting

anything incriminating into e-mails, and voiced concern that the conduct they were engaging in –

if discovered – could result in significant liability. As a result of Kellum’s admonishments,

Sandoz employees (including Kellum himself) routinely lied in e-mails about the sources of their

information to camouflage their conduct, claiming they learned the information from a customer

instead of a competitor.

       3262. Similarly, when Vogel Baylor was asked by a G&W sales executive whether she

is straightforward with customers regarding the true reason why G&W declines to bid to

maintain market balance, Vogel-Baylor responded,

            Further, when Aprahamian was asked a similar question by a colleague – namely to

explain what “fair share” meant – he responded, “No e-mails please. Phone call. . . . let’s

discuss.”

       3263. Additionally, Defendants took actions to obstruct the State AGs’ ongoing

investigation. Several were speaking frequently at or around the time a subpoena was issued, or

when the State AGs were engaging in substantive discussions with their counsel. For example,

                                    863
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 876 of 905




on April 16, 2018, David Berthold, the Vice President of Sales at Defendant Lupin, signed for a

subpoena issued to him by the State AGs. That same day, Berthold called Grauso. The next day,

April 17, 2018, Grauso returned the call and the two competitors spoke for eleven (11) minutes.

       3264. Similarly, on July 17, 2018, the State AGs issued a subpoena to Grauso through

his counsel. That same day, Grauso spoke to Aprahamian for more than twelve (12) minutes. The

State AGs then scheduled a conference call with Grauso’s counsel for July 25, 2018. The day

before that call – on July 24, 2018 –Aprahamian spoke to his lawyer, and then shortly thereafter

called Grauso. The next day, shortly after a conversation between the State AGs and counsel for

Grauso, Aprahamian and Grauso spoke again, this time for nearly seven (7) minutes.

       3265. Further, on October 19, 2018, Orlofski signed for a subpoena issued to him by the

State AGs. That same day, Orlofski called his attorney. The following Monday, October 22,

2018, the attorney called Orlofski back and they spoke for fifteen (15) minutes. Less than two

hours later, Orlofski called Grauso and they spoke for nearly thirty-two (32) minutes. The next

day, October 23, 2018, Orlofski and Grauso spoke again for more than seven (7) minutes. Before

these calls, the two competitors had not spoken since June 2, 2018.

       3266. In another example, K.K., a Director of Sales and Marketing at Defendant G&W,

received a subpoena from the State AGs on July 28, 2017. The next day, July 29, 2017, K.K.

called his former supervisor at G&W –Vogel-Baylor. K.K. called Vogel-Baylor again on

July 30, 2017 and they spoke for ten (10) minutes. On August 2, 2017, Vogel-Baylor called K.K.

and they spoke for thirty-three (33) minutes. Later that month, on August 23, 2017, the State

AGs s spoke with K.K.’s attorney regarding the investigative subpoena. The next day,

August 24, 2017, K.K. called Vogel-Baylor and they spoke for twelve (12) minutes.




                                    864
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 877 of 905




XV.    SPOLIATION OF EVIDENCE

       3267. As alleged in State AG Complaint No. 1 and Amended State AG Complaint No.

2, many of the individuals named above, and other employees of the various corporate

Defendants, took active steps to delete their conspiratorial communications with competitors,

and destroy evidence of their illegal behavior.

       3268. As set forth above, Heritage failed to maintain a document retention policy and

took active steps to have e-mails destroyed. Furthermore, upon information and belief, Glazer,

Malek and certain other Heritage employees also deleted all text messages from their company

iPhones regarding their illegal communications with competitors.

       3269. As another example, Patel produced text messages – in response to the States’

subpoena – going back as far as early 2014. Prior to producing those text messages, however,

Patel had deleted all of her text communications with competitors from the same time period,

including many text messages with Aprahamian, Brown, Cavanaugh, Grauso, Green,

Rekenthaler and Sullivan; and many other text messages with employees of Dr. Reddy’s,

Glenmark (including CW-5), Par, Sandoz, Upsher-Smith and Zydus.

       3270. Patel deleted these text messages after a conversation with Rekenthaler in early

2015, when Rekenthaler warned Patel to be careful about communicating with competitors.

Rekenthaler was aware of the government investigations that had been commenced and told

Patel that the government was showing up on people’s doorsteps. Sometime after that, Patel

deleted her text messages with competitors.

       3271.    G.S. of Mayne, realizing the illegal nature of the agreements she entered into,

also deleted from her cell phone several of the most incriminating text messages between her and

Sather before the data on her phone was imaged and produced to Connecticut.


                                    865
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 878 of 905




       3272. Apotex also destroyed an entire custodial file for one of its key employees

(B.H., a senior sales executive), after the States requested it through an investigatory

subpoena in July 2017. As discussed above, B.H. was involved in coordinating two

significant price increases with Patel of Teva in 2013, which resulted in Apotex soaring in the

quality competitor rankings. After the States’ subpoena was issued, Apotex destroyed B.H.’s

custodial file – and did not inform the States that it had done so for over a year.

XVI. OBSTRUCTION OF JUSTICE

       3273. As alleged in State AG Complaint No. 1, Amended State AG Complaint No. 2,

and State AG Complaint No. 3, many of the Defendants have been coordinating consistently to

obstruct the ongoing government investigations and to limit any potential response. This

coordination goes back at least as far as October 2014, when Congress first started investigating

price increases in the generic drug industry.

       3274. When the federal government executed a search warrant against Patel at her home

on June 21, 2017, she immediately called Rekenthaler (from another phone because her phone

had been seized) even though Rekenthaler was no longer employed at Teva and was by that point

the Vice President of Sales at Apotex. Rekenthaler then immediately called Cavanaugh and

C.B., another senior Teva executive. Rekenthaler spoke several times to Cavanaugh before then

calling his own attorney and speaking twice. Later that day, Patel called Rekenthaler two more

times to coordinate her response to the government.

       3275. Other Defendants took similar action in response to events in the States’

investigation. Several were speaking frequently at or around the time a subpoena was issued, or

when the States were engaging in substantive discussions with their counsel. As just one

example, on July 17, 2018 the States sent a subpoena to Grauso, through his counsel. That same


                                    866
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 879 of 905




day, Grauso spoke to Aprahamian for more than twelve (12) minutes. The States then set up a

conference call with Grauso’s counsel for July 25, 2018. The day before that call – July 24,

2018 – Aprahamian spoke to his lawyer, and then shortly thereafter called Grauso. The next day,

shortly after a conversation between the States and counsel for Grauso, Aprahamian and Grauso

spoke again, this time for nearly seven (7) minutes.

XVII. PLAINTIFF’S PURCHASES AND ANTITRUST INJURY

        3276. Because of Defendants’ illegal conduct, Cigna has incurred overcharges paid

directly and indirectly by Express Scripts Purchasers, Cigna Pharmacies, and Cigna Plans due to

artificially-inflated prices for each of the Subject Drugs listed above. Those prices have been

substantially higher than the prices that Cigna would have paid for the Subject Drugs but for

Defendants’ collusion.

        3277. Consequently, Cigna has sustained substantial losses and damages to its business

and property in the form of overcharges. The full amount, forms, and components of such

damages will be determined after discovery and upon proof at trial.

        3278. Defendants’ unlawful conduct has harmed competition in the market, and Cigna

has sustained, and continues to sustain, significant losses in the form of artificially inflated prices

paid to Defendants. The full amount of such damages will be calculated after discovery and

upon proof at trial.

        3279. Defendants, through their unlawful acts, reduced competition in the United States

market for the Subject Drugs, increased prices, and caused antitrust injury to Cigna.

        3280. Prices for the Subject Drugs have been and continue to be inflated as a direct and

foreseeable result of Defendants’ anticompetitive conduct. The inflated prices that Cigna has




                                    867
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 880 of 905




paid, and continues to pay, are traceable to, and the foreseeable result of, Defendants’ unlawful

conduct.

XVIII. INTERSTATE TRADE AND COMMERCE

        3281. Defendants are the leading manufacturers and suppliers of the Subject Drugs sold

in the United States. At all material times, the Subject Drugs were manufactured and sold by

Defendants, directly or through one of more of their affiliates, throughout the United States in a

continuous and uninterrupted flow through interstate commerce, including through and into this

District.

        3282. Between at least 2010 and the present, in connection with the purchase and sale of

the Subject Drugs, monies as well as contracts, bills and other forms of business communication

and transactions were transmitted in a continuous and uninterrupted flow across state lines.

        3283. Defendants’ and their co-conspirators’ activities were within the flow of interstate

commerce, intending to have and having a substantial effect on interstate commerce in the

United States.

        3284. Defendants’ and their co-conspirators’ conduct, including the marketing and sale

of the Subject Drugs, took place within, has had, and was intended to have, a direct, substantial,

and reasonably foreseeable anticompetitive effect upon interstate commerce in the United States.

        3285. The conspiracy alleged herein has directly and substantially affected interstate

commerce; Defendants deprived Cigna and others of the benefit of free and open competition in

the purchase of the Subject Drugs within the United States.

        3286. Defendants’ agreement to fix, increase, stabilize, or maintain prices, allocate

customers and markets, and rig bids for the Subject Drugs, and their actual inflating, fixing,

maintaining, or artificially stabilizing prices of the Subject Drugs, were intended to have, and


                                     868
                    FILED WITH REDACTIONS – PUBLIC VERSION
        MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 881 of 905




have had, a direct, substantial, and reasonably foreseeable effect on interstate commerce within

the United States.

XIX. TOLLING AND FRAUDULENT CONCEALMENT

       3287. The claims asserted in this Complaint have been tolled as Defendants engaged in

affirmative and fraudulent concealment of the conspiracies alleged in this Complaint.

       3288. Defendants knew their actions were illegal and consistently took overt steps to

conceal their illegal conduct and destroy evidence of their agreements.

       3289. Among other things, as alleged in the Amended AG Complaint No. 2,

Defendants’ executives took affirmative steps to conceal and destroy evidence of their

wrongdoing since as early as 2012. These steps included failing to maintain a document

retention policy, instructing each other and their co-conspirators not to put communications

relating to the conspiracy in writing, intentionally withholding documents subject to subpoenas,

and deleting text messages from their telephones, as alleged in paragraphs 158, 546, 647, 1117,

among others, of the Amended State AG Complaint No. 2, which is incorporated by reference.

       3290. Furthermore, Defendants spoke and met in secret to conceal the conspiracies,

often under the pretext of trade association and industry activities as set forth above and took

steps (beyond those alleged above) to ensure that communications relating to the conspiracies

were not recorded in writing. In some cases, as alleged above, price increases were staggered to

conceal the existence of the price-fixing agreements. Also, as alleged above, Defendants

engaged in bid coordination and fake bidding activity, which were intended to, and did, give a

false impression of competition among Defendants.




                                    869
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 882 of 905




       3291. Cigna acted with due diligence at all relevant times by, among other things,

monitoring available prices for the Subject Drugs and seeking to obtain the most competitive

prices possible, efforts that were hindered by Defendants’ concealment.

       3292. The pendency of certain DOJ actions has also tolled the claims asserted in this

Complaint. On December 12, 2016, the DOJ filed an Information charging Glazer with the

criminal offense of violating the U.S. antitrust laws by participating in a conspiracy to allocate

customers, rig bids, and fix and maintain prices of generic drugs, including Doxycycline, sold in

the United States. The Glazer criminal proceedings, and the Malek criminal proceedings that

were filed one day later, toll the running of the statutes of limitation on Cigna’s claims during the

criminal proceedings and for one year thereafter under 15 U.S.C. § 16(i), and under New York

General Business Law § 342-c.

       3293. The pendency of one or more class action complaints, and any amendments,

against Defendants and their co-conspirators for conspiring to fix prices of each of the Subject

Drugs tolled the running of the statutes of limitations as of the date the first such class action

complaint was filed.

XX.    DISCOVERY WILL ESTABLISH THE FULL SCOPE OF THE CONSPIRACY

       3294. Discovery is necessary to determine the full scope of Defendants’ conspiracy,

including its full length, all affected products, and all participants. Cigna reserves all rights to

amend or supplement this Complaint to add additional Defendants, claims, years, products, or

other allegations based upon discovery and further investigation.




                                    870
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 883 of 905




XXI. CAUSES OF ACTION

                                       COUNT 1
                              The Overarching Conspiracy
                                    Sherman Act § 1
      (Direct Purchaser Claims: Purchases by Cigna Pharmacies and Express Scripts
                                      Purchasers)

          3295. Cigna incorporates and re-alleges every preceding allegation as if fully set forth

herein.

          3296. As set forth above, each of the Defendants has engaged and participated in one or

more contracts, combinations, and/or conspiracies to artificially inflate prices for generic drugs

sold throughout the United States.

          3297. Each Defendant’s conduct violated, and continues to violate, Section 1 of the

Sherman Act, 15 U.S.C. § 1, as well as Section 3, 15 U.S.C. § 3, as an unreasonable restraint of

trade. Defendants’ conduct is per se unlawful under antitrust law.

          3298. Each of the Defendants has committed at least one overt act in furtherance of one

or more of the conspiracies alleged in this Complaint.

          3299. The acts done by each of the Defendants as part of, and in furtherance of, their

contracts, combinations, and/or conspiracies were authorized, ordered, or done by Defendants’

officers, agents, employees, or representatives while actively engaged in the management of

Defendants’ affairs.

          3300. The anticompetitive acts by Defendants and their co-conspirators had, and

continues to have, a substantial and foreseeable effect on interstate commerce by artificially

raising and fixing prices for the generic drugs at issue throughout the United States.




                                       871
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 884 of 905




          3301. As a proximate result of Defendants’ unlawful conduct, Cigna has been harmed

by being forced to pay artificially inflated, supra-competitive prices for generic drugs in the

United States.

          3302. Cigna has been injured and will continue to be injured in its business and property

by paying more for the generic drugs at issue than in the absence of Defendants’ unlawful

conduct. For example, the Express Scripts and Cigna Pharmacies, which purchased the Subject

Drugs for dispensation by mail-order, specialty, and retail pharmacies, were injured.

          3303. Cigna seeks and is entitled to treble damages under Section 4 of the Clayton Act,

15 U.S.C. § 15, for all overcharges proximately caused by the antitrust violation(s) alleged

above. Such damages have been suffered in an amount to be proven at trial.

          3304. Cigna is also entitled, under Section 16 of the Clayton Act, 15 U.S.C. § 26, to an

injunction against Defendants, restraining and preventing the violations alleged in this

Complaint, as well as attorneys’ fees and costs, and all other forms of relief available under

federal law.

                                   COUNTS 2 – 240
                                Individual Conspiracies
                                   Sherman Act § 1
      (Direct Purchaser Claims: Purchases by Cigna Pharmacies and Express Scripts
                                      Purchasers)

          3305. Cigna incorporates and re-alleges every preceding allegation as if fully set forth

herein.

          3306. Counts 2 through 240 enumerate individual product conspiracies specific to each

of the Subject Drugs. For purposes of Counts 2 through 240, the term “Defendants” refers only

to the companies identified in each individual Count.




                                       872
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
  Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 885 of 905




Count                         Drugs                                Defendants
  2.    Acetazolamide                                       Heritage, Lannett, Taro,
                                                            Teva, Zydus
 3.     Acetazolamide Tablets                               Taro, Lannett
 4.     Adapalene                                           Glenmark, Taro, Teva
 5.     Adapalene Cream                                     Sandoz, Perrigo
 6.     Albuterol Sulfate                                   Mylan, Sun
 7.     Alclometasone Dipropionate Cream                    Sandoz, Taro, Glenmark
 8.     Alclometasone Dipropionate Ointment                 Sandoz, Taro, Glenmark
 9.     Allopurinol                                         Actavis, Dr. Reddy's,
                                                            Mylan, Par
 10.    Amantadine Hydrochloride                            Lannett, Sandoz, Upsher-
                                                            Smith
 11.    Amiloride HCL/HCTZ Tablets                          Mylan, Teva
 12.    Amitriptyline HCL Tablets                           Mylan, Par, Sandoz
 13.    Ammonium Lactate                                    Taro, Perrigo, Actavis
 14.    Amoxicillin/Clavulanate Chewable Tablets            Sandoz, Teva
 15.    Amphetamine/Dextroamphetamine ER                    Actavis, Teva
 16.    Amphetamine/Dextroamphetamine IR                    Actavis, Aurobindo,
                                                            Teva
 17.    Atenolol Chlorthalidone                             Actavis, Mylan
 18.    Atropine Sulfate                                    Bausch, Sandoz
 19.    Azithromycin                                        Teva
 20.    Baclofen                                            Lannett, Par, Teva,
                                                            Upsher-Smith
 21.    Balsalazide Disodium                                Apotex, West-Ward
 22.    Benazepril HCTZ                                     Mylan, Sandoz
 23.    Betamethasone Dipropionate Augmented                Sandoz, Taro
 24.    Betamethasone Dipropionate                          Sandoz, Taro, Perrigo
 25.    Betamethasone Valerate Cream                        Sandoz, Taro
 26.    Betamethasone Valerate Lotion                       Sandoz, G&W
 27.    Betamethasone Valerate Ointment                     Sandoz, Actavis
 28.    Bethanechol Chloride Tablets                        Amneal, Teva
 29.    Bromocriptine Mesylate Tablets                      Sandoz, Perrigo, Mylan
 30.    Budesonide DR Capsules                              Mylan, Par, Teva
 31.    Budesonide Inhalation                               Actavis, Sandoz, Teva
 32.    Bumetanide Tablets                                  Sandoz, Teva
 33.    Buspirone HCL Tablets                               Actavis, Mylan, Teva
 34.    Butorphanol Tartrate                                Apotex, Mylan, West-
                                                            Ward
 35.    Cabergoline                                         Teva
 36.    Calcipotriene Betamethasone Dipropionate Ointment   Sandoz, Perrigo
 37.    Calcipotriene Solution                              Sandoz, G&W
 38.    Capecitabine                                        Mylan, Teva

                               873
              FILED WITH REDACTIONS – PUBLIC VERSION
  MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
  Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 886 of 905




Count                           Drugs                           Defendants
  39.   Captopril                                        Mylan, West-Ward,
                                                         Wockhardt
 40.    Carbamazepine Chewable Tablets                   Taro, Teva, Torrent
 41.    Carbamazepine ER Tablets                         Sandoz, Taro
 42.    Carbamazepine Tablets                            Apotex, Taro, Teva,
                                                         Torrent
 43.    Cefdinir Capsules                                Lupin, Teva
 44.    Cefdinir Oral Suspension                         Lupin, Teva
 45.    Cefpodoxime Proxetil Oral Suspension             Sandoz, Aurobindo
 46.    Cefpodoxime Proxetil Tablets                     Sandoz, Aurobindo
 47.    Cefprozil Tablets                                Lupin, Teva
 48.    Cefuroxime Axetil                                Aurobindo, Citron, Lupin
 49.    Celecoxib                                        Actavis, Teva
 50.    Cephalexin                                       Lupin, Teva
 51.    Chlorpromazine HCL Tablets                       Sandoz, Upsher-Smith,
                                                         Mylan
 52.    Cholestyramine                                   Sandoz, Upsher-Smith,
                                                         Par
 53.    Ciclopirox Cream                                 Perrigo, G&W,
                                                         Glenmark
 54.    Ciclopirox Shampoo                               Sandoz, Perrigo, Actavis,
                                                         Taro
 55.    Ciclopirox Solution                              Sandoz, Perrigo, G&W
 56.    Cimetidine Tablets                               Mylan, Teva
 57.    Ciprofloxacin HCL Tablets                        Actavis, Dr. Reddy’s,
                                                         Teva
 58.    Clarithromycin ER                                Actavis, Teva, Zydus
 59.    Clemastine Fumarate Tablets                      Sandoz, Teva
 60.    Clindamycin Phosphate Cream; Gel; Lotion         Sandoz
 61.    Clindamycin Phosphate Solution                   Sandoz, Taro, Perrigo,
                                                         Actavis
 62.    Clobetasol Propionate                            Actavis, Fougera,
                                                         Morton Grove,
                                                         Perrigo, Sandoz, Taro,
                                                         Wockhardt
 63.    Clobetasol Propionate Cream; Emollient Cream;    Sandoz, Taro
        Propionate Gel; Ointment
 64.    Clobetasol Propionate Solution                   Sandoz, Taro, Wockhardt
 65.    Clomipramine HCL                                 Mylan, Sandoz, Taro
 66.    Clonidine TTS Patch                              Actavis, Mylan, Teva
 67.    Clotrimazole Topical Solution                    Taro, Teva
 68.    Clotrimazole Cream                               Sandoz, Taro
 69.    Clotrimazole Betamethasone Dipropionate Cream    Sandoz, Taro, Actavis,
 70.    Clotrimazole Betamethasone Dipropionate Lotion   Sandoz, Taro
                               874
              FILED WITH REDACTIONS – PUBLIC VERSION
  MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
  Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 887 of 905




Count                          Drugs                              Defendants
  71.   Cyproheptadine HCL                                 Breckenridge, Teva,
                                                           Impax
 72.    Desmopressin Acetate Tablets                       Actavis, Teva
 73.    Desogestrel/Ethinyl Estradiol Tablets (Kariva)     Glenmark, Teva
 74.    Desonide                                           Actavis, Fougera,
                                                           Perrigo, Sandoz, Taro
 75.    Desonide Cream                                     Taro, Perrigo
 76.    Desonide Lotion                                    Sandoz, Actavis,
 77.    Desonide Ointment                                  Sandoz, Taro, Perrigo,
 78.    Desoximetasone Ointment                            Sandoz, Glenmark, Taro
 79.    Dexmethylphenidate HCL ER Capsules                 Sandoz, Teva, Par
 80.    Dextroamphetamine Sulfate ER                       Actavis, Teva, Impax,
                                                           Aurobindo
 81.    Diclofenac Potassium Tablets                       Mylan, Sandoz, Teva
 82.    Dicloxacillin Sodium Capsules                      Sandoz, Teva
 83.    Diflunisal                                         Teva
 84.    Digoxin                                            Impax, Lannett, Mylan,
                                                           Par, Sun, West-Ward
 85.    Diltiazem HCL Tablets                              Mylan, Teva
 86.    Diphenoxylate Atropine                             Mylan
 87.    Disopyramide Phosphate Capsules                    Actavis, Teva
 88.    Divalproex Sodium ER                               Dr. Reddy’s, Mylan, Par,
                                                           Zydus
 89.    Doxazosin Mesylate Tablets                         Apotex, Mylan, Teva
 90.    Doxycycline Hyclate                                Actavis, Mayne, Par,
                                                           Sun, Teva, West-Ward
 91.    Doxycycline Monohydrate                            Heritage, Lannett,
                                                           Mylan, Par
 92.    Drospirenone and Ethinyl Estradiol                 Actavis, Lupin, Teva
 93.    Econazole Nitrate Cream                            Sandoz, Taro, Perrigo,
                                                           Teligent
 94.    Enalapril Maleate Tablets                          Mylan, Taro, Teva,
                                                           Wockhardt
 95.    Entecavir                                          Par, Teva
 96.    Epitol Tablets                                     Apotex, Taro, Teva
 97.    Eplerenone Tablets                                 Sandoz
 98.    Erythromycin Base/Ethyl Alcohol Solution           Sandoz, Perrigo,
                                                           Wockhardt
 99.    Estazolam Tablets                                  Actavis, Teva
 100.   Estradiol Tablets                                  Actavis, Mylan, Teva
 101.   Estradiol/Norethindrone Acetate Tablets (Mimvey)   Breckenridge, Teva
 102.   Ethambutol HCL Tablets                             G&W, Lupin
 103.   Ethinyl Estradiol and Levonorgestrel               Sandoz, Teva
 104.   Ethosuximide Capsules                              Teva
                               875
              FILED WITH REDACTIONS – PUBLIC VERSION
  MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
  Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 888 of 905




Count                          Drugs                     Defendants
  105.   Ethosuximide Oral Solution                Teva
  106.   Etodolac ER                               Taro, Teva, Zydus
  107.   Etodolac                                  Sandoz, Taro, Teva
  108.   Exemestane                                West-Ward
  109.   Fenofibrate                               Lupin, Mylan, Teva,
                                                   Zydus
  110.   Fluconazole Tablets                       Glenmark, Teva, Citron,
                                                   Dr. Reddy’s
  111.   Fluocinolone Acetonide                    Sandoz, G&W, Teligent
  112.   Fluocinonide                              Actavis, Taro, Teva
  113.   Fluocinonide .1% Cream                    Sandoz, Taro, Perrigo,
                                                   Glenmark, Valeant
  114.   Fluocinonide Gel                          Sandoz, Taro, G&W
  115.   Fluocinonide Ointment                     Sandoz, Taro
  116.   Fluocinonide Solution                     Sandoz, Taro, Actavis
  117.   Fluoxetine HCL Tablets                    Mylan, Par, Teva
  118.   Flurbiprofen Tablets                      Mylan, Teva
  119.   Flutamide Capsules                        Actavis, Par, Teva
  120.   Fluticasone Propionate Lotion             Sandoz, Perrigo,
                                                   Glenmark
  121.   Fluticasone Propionate                    Apotex, West-Ward,
                                                   Wockhardt
  122.   Fluvastatin Sodium Capsules               Mylan, Teva
  123.   Fosinopril HCTZ                           Aurobindo, Citron,
                                                   Glenmark, Heritage,
                                                   Sandoz
  124.   Gabapentin Tablets                        Glenmark, Teva,
                                                   Aurobindo
  125.   Glimepiride Tablets                       Dr. Reddy’s, Teva
  126.   Glipizide-Metformin                       Heritage, Mylan, Teva
  127.   Glyburide                                 Aurobindo, Citron,
                                                   Heritage, Teva
  128.   Glyburide-Metformin                       Actavis, Aurobindo,
                                                   Citron, Heritage, Teva
  129.   Griseofulvin Suspension                   Actavis, Teva
  130.   Griseofulvin Microsize Tablets            Sandoz
  131.   Halobetasol Propionate Cream              Sandoz, Taro, Perrigo,
                                                   G&W
  132.   Halobetasol Propionate Ointment           Taro, Perrigo, G&W
  133.   Haloperidol Tablets                       Mylan, Sandoz
  134.   Hydralazine HCL                           Heritage
  135.   Hydrocortisone Acetate Suppositories      Perrigo, G&W
  136.   Hydrocortisone Valerate Cream             Taro, Perrigo
  137.   Hydroxyurea Capsules                      Par, Teva
                                876
               FILED WITH REDACTIONS – PUBLIC VERSION
   MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
  Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 889 of 905




Count                         Drugs                       Defendants
  138.   Hydroxyzine Pamoate Capsules              Actavis, Sandoz, Teva
  139.   Imiquimod Cream                           Sandoz, Taro, Perrigo
  140.   Irbesartan                                Lupin, Teva
  141.   Isoniazid                                 Sandoz, Teva
  142.   Isosorbide Dinitrate                      Sandoz, Par, West-Ward
  143.   Ketoconazole Cream                        Sandoz, Taro, Teva,
                                                   G&W
  144.   Ketoconazole Tablets                      Mylan, Taro, Teva
  145.   Ketoprofen Capsules                       Mylan, Teva
  146.   Ketorolac Tromethamine Tablets            Mylan, Teva
  147.   Labetalol HCL Tablets                     Par, Sandoz, Teva,
                                                   Actavis
  148.   Lamivudine/Zidovudine                     Aurobindo, Camber,
                                                   Lupin, Teva
  149.   Latanoprost Drops                         Sandoz, Valeant
  150.   Leflunomide                               Apotex, Heritage, Teva
  151.   Levothyroxine                             Lannett, Mylan, Sandoz
  152.   Lidocaine HCL Ointment                    Sandoz, Taro
  153.   Lidocaine-Prilocaine                      Fougera, Impax, Sandoz
  154.   Loperamide HCL Capsules                   Mylan, Teva
  155.   Medroxyprogesterone Tablets               Teva
  156.   Meprobamate                               Dr. Reddy’s, Heritage
  157.   Metformin ER (F)                          Actavis, Lupin
  158.   Methadone HCL                             West-Ward
  159.   Methazolamide Tablets                     Sandoz, Perrigo
  160.   Methimazole                               Heritage, Par
  161.   Methotrexate Tablets                      Mylan, Teva, Par, West-
                                                   Ward
  162.   Methylphenidate HCL Tablets               Sandoz, Actavis, Sun,
                                                   Impax, Par
  163.   Methylphenidate HCL ER Tablets            Sandoz
  164.   Methylprednisolone                        Sandoz, Par,
                                                   Breckenridge, Cadista
  165.   Metronidazole Cream and Lotion            Sandoz, G&W, Actavis
  166.   Metronidazole .75% Gel                    Sandoz, Taro, G&W,
                                                   Impax
 167.    Metronidazole 1% Gel                      Sandoz, Taro
 168.    Metronidazole Vaginal                     Sandoz, Valeant
 169.    Moexipril HCL Tablets                     Glenmark, Teva
 170.    Moexipril HCL/HCTZ Tablets                Glenmark, Teva
 171.    Mometasone                                G&W, Glenmark
 172.    Nabumetone Tablets                        Actavis, Glenmark,
                                                   Sandoz, Teva
 173.    Nadolol Tablets                           Mylan, Sandoz, Teva
                                877
               FILED WITH REDACTIONS – PUBLIC VERSION
   MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
  Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 890 of 905




Count                          Drugs                      Defendants
 174.   Nafcillin Sodium Injectable Vials          Sandoz, Aurobindo
 175.   Naproxen Sodium                            Glenmark, Amneal
 176.   Neomycin Polymyxin Hydrocortisone          Bausch, Sandoz
 177.   Niacin ER                                  Lupin, Teva, Zydus
 178.   Nimodipine                                 Ascend, Heritage, Sun
 179.   Nitrofurantoin MAC Capsules                Alvogen, Mylan, Teva
 180.   Norethindrone Acetate                      Amneal, Glenmark, Teva
 181.   Norethindrone/Ethinyl Estradiol            Lupin, Teva
 182.   Nortriptyline Hydrochloride Capsules       Actavis, Taro, Teva
 183.   Nystatin                                   Actavis, Heritage, Par,
                                                   Perrigo, Sandoz, Sun,
                                                   Taro, Teva
 184.   Nystatin Ointment                          Sandoz, Perrigo, Actavis
 185.   Nystatin Triamcinolone                     Sandoz, Taro
 186.   Omega-3-Acid Ethyl Esters                  Par, Teva, Apotex
 187.   Oxacillin Sodium Injectable Vials          Sandoz, Aurobindo
 188.   Ondansetron                                Glenmark, Teva
 189.   Oxaprozin                                  Dr. Reddy’s, Teva,
                                                   Sandoz
 190.   Oxybutynin Chloride Tablets                Teva, Upsher-Smith, Par
 191.   Oxycodone Acetaminophen                    Actavis, Alvogen,
                                                   Amneal, Aurobindo,
                                                   Mayne, Par
 192.   Paricalcitol                               Dr. Reddy’s, Teva,
                                                   Zydus
 193.   Paromomycin                                Heritage, Sun
 194.   Penicillin VK Tablets                      Aurobindo, Sandoz, Teva
 195.   Pentoxifylline Tablets                     Apotex, Mylan, Teva,
                                                   Valeant
 196.   Permethrin                                 Actavis, Perrigo, Mylan
 197.   Perphenazine                               Sandoz, Par
 198.   Phenytoin Sodium ER Capsules               Taro, Mylan, Sun,
                                                   Amneal
 199.   Pilocarpine HCL                            Actavis, Impax, Lannett
 200.   Pioglitazone HCL Metformin HCL Tablets     Sandoz, Aurobindo,
                                                   Mylan, Teva, Torrent
 201.   Piroxicam                                  Teva, Mylan
 202.   Potassium Chloride                         Actavis, Mylan, Sandoz,
                                                   Upsher-Smith, Zydus
 203.   Pravastatin Sodium                         Actavis, Apotex, Dr.
                                                   Reddy’s, Glenmark,
                                                   Lupin, Sandoz, Teva,
                                                   Zydus
 204.   Prazosin HCL Capsules                      Mylan, Teva
                               878
              FILED WITH REDACTIONS – PUBLIC VERSION
  MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
  Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 891 of 905




Count                          Drugs                       Defendants
 205.   Prednisolone Acetate                        Sandoz
 206.   Prednisone                                  Actavis, Cadista, Par,
                                                    West-Ward
 207.   Prochlorperazine Tablets                    Mylan, Sandoz, Teva,
                                                    Cadista
 208.   Prochlorperazine Maleate Suppositories      Perrigo, G&W, Cadista
 209.   Promethazine HCL Suppositories              Perrigo, G&W, Actavis
 210.   Propranolol HCL Tablets                     Actavis, Heritage,
                                                    Mylan, Par, Teva
 211.   Propranolol HCL Capsules                    Actavis, Breckenridge,
                                                    Upsher-Smith
 212.   Raloxifene HCL Tablets                      Teva, Camber
 213.   Ranitidine HCL Capsules                     Sandoz, Dr. Reddy’s
 214.   Ranitidine HCL Tablets                      Amneal, Glenmark,
                                                    Sandoz, Teva
 215.   Silver Sulfadiazine                         Ascend, Actavis
 216.   Spironolactone Hydrochlorothiazide (HCTZ)   Mylan, Sun
 217.   Tacrolimus Ointment                         Sandoz, Perrigo
 218.   Tamoxifen Citrate Tablets                   Actavis, Mylan, Teva
 219.   Temozolomide                                Sandoz, Teva
 220.   Terconazole Cream                           Sandoz, Taro, Actavis
 221.   Theophylline ER                             Heritage, Teva
 222.   Timolol Maleate                             Bausch, Sandoz
 223.   Tizanidine                                  Dr. Reddy’s, Mylan,
                                                    Sandoz, Apotex, Sun
 224.   Tobramycin                                  Sandoz, Teva
 225.   Tobramycin Dexamethasone                    Bausch, Sandoz
 226.   Tolmetin Sodium Capsules                    Mylan, Teva
 227.   Tolterodine ER                              Mylan, Teva
 228.   Tolterodine Tartrate                        Teva
 229.   Topiramate Sprinkle Capsules                Actavis, Teva, Zydus
 230.   Trazodone HCL                               Apotex, Par, Sun, Teva
 231.   Triamcinolone Acetonide Cream               Sandoz, Perrigo
 232.   Triamcinolone Acetonide Ointment            Sandoz, Perrigo
 233.   Triamcinolone Acetonide Paste               Taro
 234.   Triamterene HCTZ                            Actavis, Apotex, Lannett,
                                                    Mylan, Sandoz
 235.   Trifluoperazine HCL                         Mylan, Sandoz
 236.   Ursodiol                                    Actavis, Lannett
 237.   Valsartan HCTZ                              Mylan, Sandoz
 238.   Verapamil                                   Actavis, Heritage, Mylan
 239.   Warfarin Sodium Tablets                     Amneal, Taro, Teva,
                                                    Upsher-Smith, Zydus

                               879
              FILED WITH REDACTIONS – PUBLIC VERSION
  MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 892 of 905




   Count                               Drugs                                   Defendants
    240.         Zoledronic Acid                                         Dr. Reddy’s, Heritage,
                                                                         Par

       3307. Each of the Defendants has engaged and participated in one or more contracts,

combinations, and/or conspiracies to artificially inflate prices for generic drugs sold throughout

the United States.

       3308. Each Defendant’s conduct violated, and continues to violate, Section 1 of the

Sherman Act, 15 U.S.C. § 1, as well as Section 3, 15 U.S.C. § 3, as an unreasonable restraint of

trade. Defendants’ conduct is per se unlawful under antitrust law.

       3309. Each of the Defendants has committed at least one overt act in furtherance of one

or more of the conspiracies alleged in this Complaint.

       3310. The acts done by each of the Defendants as part of, and in furtherance of, their

contracts, combinations, and/or conspiracies were authorized, ordered, or done by Defendants’

officers, agents, employees, or representatives while actively engaged in the management of

Defendants’ affairs.

       3311. The anticompetitive acts by Defendants and their co-conspirators had, and

continues to have, a substantial and foreseeable effect on interstate commerce by artificially

raising and fixing prices for the generic drugs at issue throughout the United States.

       3312. As a proximate result of Defendants’ unlawful conduct, Cigna has been harmed

by being forced to pay artificially inflated, supra-competitive prices for generic drugs in the

United States.

       3313. Cigna has been injured and will continue to be injured in its business and property

by paying more for the generic drugs at issue than in the absence of Defendants’ unlawful

conduct.

                                    880
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 893 of 905




          3314. Cigna seeks and is entitled to treble damages under Section 4 of the Clayton Act,

15 U.S.C. § 15, for all overcharges proximately caused by the antitrust violation(s) alleged

above. Such damages have been suffered in an amount to be proven at trial.

          3315. Cigna is also entitled, under Section 16 of the Clayton Act, 15 U.S.C. § 26, to an

injunction against Defendants, restraining and preventing the violations alleged in this

Complaint, as well as attorneys’ fees and costs, and all other forms of relief available under

federal law.

                                      COUNT 241
                             The Overarching Conspiracy
                      State Antitrust and Unfair Competition Law
(Indirect Purchaser Claims: Purchases by Cigna Pharmacies, Express Scripts Purchasers,
                                    and Cigna Plans)

          3316. Cigna incorporates and re-alleges every preceding allegation as if fully set forth

herein.

          3317. By engaging in the conduct alleged above, each of the Defendants has entered

into one or more contracts, combinations, or conspiracies in restraint of trade violating the

antitrust and competition statutes of each the following States and territories:

                  (a)    Alabama: Ala. Code §§ 6-5-60, et seq.; §§ 8-10-1, et seq.

                  (b)    Arizona: Ariz. Rev. Stat. Ann. §§ 44-1401, et seq.

                  (c)    California: Cal. Bus. Code §§ 16700, et seq.

                  (d)    Connecticut: Conn. Gen. Stat. Ann. § 35-24, et seq.

                  (e)    District of Columbia: D.C. Code Ann. §§ 28-4501, et seq.

                  (f)    Hawaii: Haw. Rev. Stat. §§ 480-1, et seq.

                  (g)    Illinois: 740 Ill. Comp. Stat. 10/1, et seq.

                  (h)    Iowa: Iowa Code §§ 553.1, et seq.

                                       881
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 894 of 905




       (i)    Kansas: Kan. Stat. Ann. §§ 50-101, et seq.

       (j)    Maine: Me. Rev. Stat. Ann. 10, §§ 1101, et seq.

       (k)    Maryland: Md. Code, Com. Law § 11-204, et seq.

       (l)    Michigan: Mich. Comp. Laws Ann. §§ 445.771, et seq.

       (m)    Minnesota: Minn. Stat. §§ 325D.49, et seq.

       (n)    Mississippi: Miss. Code Ann. §§ 75-21-1, et seq.

       (o)    Nebraska: Neb. Code Ann. §§ 59-801, et seq.

       (p)    Nevada: Nev. Rev. Stat. Atm. §§ 598A.010, et seq.

       (q)    New Hampshire: N.H. Rev. Stat. §§ 356:1, et seq.

       (r)    New Mexico: N.M. Stat. Ann. §§ 57-1-1, et seq.

       (s)    New York: New York Gen. Bus. Law §§ 340, et seq.

       (t)    North Carolina: N.C. Gen. Stat. §§ 75-1, et seq.

       (u)    North Dakota: N.D. Century Code §§51-08.1-01, et seq.

       (v)    Oregon: Or. Rev. Stat. §§ 646.705, et seq.

       (w)    Puerto Rico: 10 L.P.R.A. §§ 257, et seq.

       (x)    Rhode Island: R.I. Gen. Laws §§ 6-36-1, et seq.

       (y)    South Dakota: S.D. Codified Laws §§ 37-1-3.1, et seq.

       (z)    Tennessee: Tenn. Code Ann. §§ 47-25-101, et seq.

       (aa)   Utah: Utah Code §§ 76-10-3101, et seq.

       (bb)   Vermont: Vt. Stat. Ann. 9, §§ 2453, et seq.

       (cc)   West Virginia: W. Va. Code §§ 47-18-1, et seq.

       (dd)   Wisconsin: Wis. Stat. §§ 133.03, et seq.




                             882
            FILED WITH REDACTIONS – PUBLIC VERSION
MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 895 of 905




       3318. The conduct of each of the Defendants further constitutes unfair competition or

unfair, unlawful, unconscionable, deceptive, and/or fraudulent acts or practices in violation of the

consumer protection statutes of each the following States and territories:

               (a)     Alaska: Alaska Stat. § 45.50.471, et seq.

               (b)     Arkansas: Ark. Code §§ 4-88-101, et seq.

               (c)     California: Cal. Bus. & Prof. Code §§ 17200, et seq.

               (d)     Colorado: Colo. Rev. Stat. § 6-1-101, et seq.

               (e)     Delaware: 6 Del. Code § 2511, et seq.

               (f)     District of Columbia: D.C. Code §§ 28-3901, et seq.

               (g)     Florida: Fla. Stat. §§ 501.201, et seq.

               (h)     Georgia: Ga. Code Ann. § 10-1-370, et seq.; § 10-1-390, et seq.

               (i)     Hawaii: Haw. Rev. Stat. § 480-1, et seq.

               (j)     Massachusetts: Mass. Gen. Laws, Ch. 93A, §§ 1, et seq.

               (k)     Michigan: Mich. Compiled Laws § 445.903, et seq.

               (1)     Minnesota: Minn. Stat. § 325D.43, et seq.

               (m)     Missouri: Mo. Rev. Stat. § 407.010, et seq.

               (n)     Montana: Mont. Code, § 30-14-103, et seq.; § 30-14-201, et seq.

               (o)     Nebraska: Neb. Code Ann. §§ 59-1601, et seq.

               (p)     Nevada: Nev. Rev. Stat. § 598.0903, et seq.

               (q)     New Hampshire: N.H. Rev. Stat. §§ 358-A, et seq.

               (r)     New Jersey: N.J. Stat. § 56:8-1, et seq.

                (s)    New Mexico: N.M. Stat. Ann. §§ 57-12-1, et seq.

               (t)     New York: New York Gen. Bus. Law §§ 349, et seq.

                                    883
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 896 of 905




                (u)     North Carolina: N.C. Gen. Stat. §§ 75-1.1, et seq.

                (v)     North Dakota: N.D. Century Code § 51-15-01, et seq.

                (w)     Rhode Island: R.I. Gen. Laws § 6-13.1-1, et seq.

                (x)     South Carolina: S.C. Code Ann. § 39-5-10, et seq.

                (y)     South Dakota: S.D. Codified Laws §§ 37-24-1, et seq.

                (z)     Utah: Utah Code §§ 13-5-1, et seq.

                (aa)    Vermont: Vt. Stat. Ann. 9, §§ 2451, et seq.

                (bb)    Virginia: Va. Code Ann. § 59.1-196, et seq.

                (cc)    Wisconsin: Wis. Stat. §§ 100.18, et seq.

        3319. The unlawful acts by Defendants and their co-conspirators had, and continue to

have, a substantial and foreseeable effect on the commerce of each above State and territory by

artificially raising and fixing prices for the generic drugs at issue as sold, paid for, and/or

dispensed in each State or territory.

        3320. Defendants’ unlawful activities, as described in this Complaint, affected both

intrastate commerce and interstate commerce flowing in to or out from each of the above States

and territories, and had direct, substantial and reasonably foreseeable effects upon trade and

commerce in each respective State or territory.

        3321. During the relevant period, through either Defendants themselves or the regional

and national distributors, wholesalers, and retailers that Defendants have engaged for the sale of

the generic drugs at issue, many millions of dollars’ worth of the drugs have been, and continue

to be, sold in each of the above States and territories every year.

        3322. As a direct and proximate result of Defendants’ violation of each of the foregoing

laws, Cigna has been harmed by being forced to pay artificially inflated, supra-competitive

                                    884
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 897 of 905




prices for generic drugs dispensed to insureds throughout the United States. Cigna has suffered

damages in an amount to be proven at trial.

          3323. There was and is a large disparity between the price that Cigna paid and continues

to pay for the generic drugs at issue, and the value received, given that more cheaply-priced

generic drugs should have been available, and would have been available, absent Defendants’

illegal conduct.

          3324. Cigna has been injured and will continue to be injured in its business and property

by paying more for the generic drugs at issue than in the absence of Defendants’ unlawful

conduct and violation of the foregoing laws.

          3325. Defendants’ conduct in violation of each of the foregoing laws was done

knowingly, willfully, and flagrantly.

          3326. In light of the foregoing, and other facts to be learned through discovery and/or

proved at trial, Cigna seeks damages, trebled or multiplied to the full extent permitted by each of

the foregoing States and territories, for all overcharges incurred and paid by Cigna as a result of

Defendants’ conduct, restitution, attorneys’ fees and costs, and all other forms of relief available.

                                   COUNTS 242-480
                                Individual Conspiracies
                      State Antitrust and Unfair Competition Law
(Indirect Purchaser Claims: Purchases by Cigna Pharmacies, Express Scripts Purchasers,
                                    and Cigna Plans)

          3327. Cigna incorporates and re-alleges every preceding allegation as if fully set forth

herein.

          3328. Counts 242 through 480 are based on individual product conspiracies specific to

each of the Subject Drugs, as enumerated above in Counts 2 through 240. For purposes of

Counts 242 through 480, the term “Defendants” refers only to the companies identified in Counts

                                       885
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 898 of 905




2 through 240 and the enumerated individual product conspiracies specific to each of the Subject

Drugs.

         3329. By engaging in the conduct alleged above, each of the Defendants has entered

into one or more contracts, combinations, or conspiracies in restraint of trade violating the

antitrust and competition statutes of each the following States and territories:

                    a) Arizona: Ariz. Rev. Stat. Ann. §§ 44-1401, et seq.

                    b) California: Cal. Bus. Code §§ 16700, et seq.

                    c) Connecticut: Conn. Gen. Stat. Ann. § 35-24, et seq.

                    d) District of Columbia: D.C. Code Ann. §§ 28-4501, et seq.

                    e) Hawaii: Haw. Rev. Stat. §§ 480-1, et seq.

                    f) Illinois: 740 Ill. Comp. Stat. 10/1, et seq.

                    g) Iowa: Iowa Code §§ 553.1, et seq.

                    h) Kansas: Kan. Stat. Ann. §§ 50-101, et seq.

                    i) Maine: Me. Rev. Stat. Ann. 10, §§ 1101, et seq.

                    j) Maryland: Md. Code, Com. Law § 11-204, et seq.

                    k) Michigan: Mich. Comp. Laws Ann. §§ 445.771, et seq.

                    l) Minnesota: Minn. Stat. §§ 325D.49, et seq.

                    m) Mississippi: Miss. Code Ann. §§ 75-21-1, et seq.

                    n) Nebraska: Neb. Code Ann. §§ 59-801, et seq.

                    o) Nevada: Nev. Rev. Stat. Atm. §§ 598A.010, et seq.

                    p) New Hampshire: N.H. Rev. Stat. §§ 356:1, et seq.

                    q) New Mexico: N.M. Stat. Ann. §§ 57-1-1, et seq.

                    r) New York: New York Gen. Bus. Law §§ 340, et seq.

                                      886
                     FILED WITH REDACTIONS – PUBLIC VERSION
         MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 899 of 905




                    s) North Carolina: N.C. Gen. Stat. §§ 75-1, et seq.

                    t) North Dakota: N.D. Century Code §§51-08.1-01, et seq.

                    u) Oregon: Or. Rev. Stat. §§ 646.705, et seq.

                    v) Rhode Island: R.I. Gen. Laws §§ 6-36-1, et seq.

                    w) South Dakota: S.D. Codified Laws §§ 37-1-3.1, et seq.

                    x) Tennessee: Tenn. Code Ann. §§ 47-25-101, et seq.

                    y) Utah: Utah Code §§ 76-10-3101, et seq.

                    z) Vermont: Vt. Stat. Ann. 9, §§ 2453, et seq.

                    aa) West Virginia: W. Va. Code §§ 47-18-1, et seq.

                    bb) Wisconsin: Wis. Stat. §§ 133.03, et seq.

       3330. The conduct of each of the Defendants further constitutes unfair competition or

unfair, unlawful, unconscionable, deceptive, and/or fraudulent acts or practices in violation of the

consumer protection statutes of each the following States and territories:

                   a) Alaska: Alaska Stat. § 45.50.471, et seq.

                   b) Arkansas: Ark. Code §§ 4-88-101, et seq.

                   c) California: Cal. Bus. & Prof. Code §§ 17200, et seq.

                   d) Colorado: Colo. Rev. Stat. § 6-1-101, et seq.

                   e) Delaware: 6 Del. Code § 2511, et seq.

                   f) District of Columbia: D.C. Code §§ 28-3901, et seq.

                   g) Florida: Fla. Stat. §§ 501.201, et seq.

                   h) Georgia: Ga. Code Ann. § 10-1-370, et seq.; § 10-1-390, et seq.

                   i) Hawaii: Haw. Rev. Stat. § 480-1, et seq.

                   j) Massachusetts: Mass. Gen. Laws, Ch. 93A, §§ 1, et seq.

                                    887
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
       Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 900 of 905




                    k) Michigan: Mich. Compiled Laws § 445.903, et seq.

                    l) Minnesota: Minn. Stat. § 325D.43, et seq.

                    m) Missouri: Mo. Rev. Stat. § 407.010, et seq.

                    n) Montana: Mont. Code, § 30-14-103, et seq.; § 30-14-201, et seq.

                    o) Nebraska: Neb. Code Ann. §§ 59-1601, et seq.

                    p) Nevada: Nev. Rev. Stat. § 598.0903, et seq.

                    q) New Hampshire: N.H. Rev. Stat. §§ 358-A, et seq.

                    r) New Jersey: N.J. Stat. § 56:8-1, et seq.

                    s) New Mexico: N.M. Stat. Ann. §§ 57-12-1, et seq.

                    t) New York: New York Gen. Bus. Law §§ 349, et seq.

                    u) North Carolina: N.C. Gen. Stat. §§ 75-1.1, et seq.

                    v) North Dakota: N.D. Century Code § 51-15-01, et seq.

                    w) Rhode Island: R.I. Gen. Laws § 6-13.1-1, et seq.

                    x) South Carolina: S.C. Code Ann. § 39-5-10, et seq.

                    y) South Dakota: S.D. Codified Laws §§ 37-24-1, et seq.

                    z) Utah: Utah Code §§ 13-5-1, et seq.

                    aa) Vermont: Vt. Stat. Ann. 9, §§ 2451, et seq.

                    bb) Virginia: Va. Code Ann. § 59.1-196, et seq.

                    cc) Wisconsin: Wis. Stat. §§ 100.18, et seq.

        3331. The unlawful acts by Defendants and their co-conspirators had, and continue to

have, a substantial and foreseeable effect on the commerce of each above State and territory by

artificially raising and fixing prices for the generic drugs at issue as sold, paid for, and/or

dispensed in each State or territory.

                                    888
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 901 of 905




       3332. Defendants’ unlawful activities, as described in this Complaint, affected both

intrastate commerce and interstate commerce flowing in to or out from each of the above States

and territories, and had direct, substantial and reasonably foreseeable effects upon trade and

commerce in each respective State or territory.

       3333. During the relevant period, through either Defendants themselves or the regional

and national distributors, wholesalers, and retailers that Defendants have engaged for the sale of

the generic drugs at issue, many millions of dollars’ worth of the drugs have been, and continue

to be, sold in each of the above States and territories every year.

       3334. As a direct and proximate result of Defendants’ violation of each of the foregoing

laws, Cigna has been harmed by being forced to pay artificially inflated, supra-competitive

prices for generic drugs dispensed to insureds throughout the United States. Cigna has suffered

damages in an amount to be proven at trial.

       3335. There was and is a large disparity between the price that Cigna paid and continues

to pay for the generic drugs at issue, and the value received, given that more cheaply-priced

generic drugs should have been available, and would have been available, absent Defendants’

illegal conduct.

       3336. Cigna has been injured and will continue to be injured in its business and property

by paying more for the generic drugs at issue than in the absence of Defendants’ unlawful

conduct and violation of the foregoing laws.

       3337. Defendants’ conduct in violation of each of the foregoing laws was done

knowingly, willfully, and flagrantly.

       3338. In light of the foregoing, and other facts to be learned through discovery and/or

proved at trial, Cigna seeks damages, trebled or multiplied to the full extent permitted by each of

                                    889
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 902 of 905




the foregoing States and territories, for all overcharges incurred and paid by Cigna as a result of

Defendants’ conduct, restitution, attorneys’ fees and costs, and all other forms of relief available.

                                   COUNTS 481-720
                The Overarching Conspiracy and Individual Conspiracies
                                   Unjust Enrichment
 (Direct and Indirect Purchaser Claims: Purchases by Cigna Pharmacies, Express Scripts
                              Purchasers, and Cigna Plans)

          3339. Cigna incorporates and re-alleges every preceding allegation as if fully set forth

herein.

          3340. To the extent required, this claim is pleaded in the alternative to the other claims

in this Complaint.

          3341. Count 481 is based on the overarching conspiracy alleged in this complaint and in

Counts 1 and 240.

          3342. Counts 482 through 720 are based on individual product conspiracies specific to

each of the Subject Drugs, as enumerated above in Counts 2 through 240. For purposes of

Counts 482 through 720, the term “Defendants” refers only to the companies identified in Counts

2 through 240 and the enumerated individual product conspiracies specific to each of the Subject

Drugs.

          3343. Defendants have benefited from their sales of the Subject Drugs because of the

unlawful and inequitable acts alleged in this Complaint.

          3344. Defendants’ financial benefits resulting from their unlawful and inequitable acts

are traceable to overpayments by Cigna.

          3345. To its economic detriment, Cigna conferred upon Defendants an economic

benefit, in the nature of revenues and profits resulting from unlawful overcharges.




                                       890
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
      Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 903 of 905




       3346. Defendants have been enriched by revenue resulting from unlawful overcharges

for the generic drugs at issue while Cigna has suffered an impoverishment by the overcharges it

paid, imposed through Defendants’ unlawful conduct. Defendants’ enrichment is traceable to the

impoverishment of Cigna.

       3347. There is no justification for Defendants’ retention of, and enrichment from, the

benefits they received, which caused an impoverishment to Cigna, having paid supracompetitive

prices that inured to Defendants’ benefit, and it would be inequitable for Defendants to retain any

revenue gained from their unlawful overcharges.

       3348. Cigna did not interfere with Defendants’ affairs in any manner that conferred

these benefits upon Defendants.

       3349. The benefits conferred upon Defendants are measurable, in that the revenues

Defendants have earned due to their unlawful overcharges of the generic drugs at issue are

ascertainable by review of sales and/or payment records.

       3350. As to payments by Cigna, it would be futile for Cigna to seek a remedy from any

party with whom they have privity of contract.

       3351. The economic benefit of overcharges and monopoly profits derived by

Defendants through charging supracompetitive and artificially inflated prices for generic drugs is

a direct and proximate result of Defendants’ unlawful practices.

       3352. The financial benefits derived by Defendants rightfully belong to Cigna, because

Cigna paid supracompetitive prices during the relevant period, inuring to the benefit of

Defendants.

       3353. It would be inequitable under unjust enrichment principles of all States and

territories in the United States, except Ohio and Indiana, for Defendants to be permitted to retain

                                    891
                   FILED WITH REDACTIONS – PUBLIC VERSION
       MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
          Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 904 of 905




any of the overcharges derived from Defendants’ unlawful, unfair and unconscionable methods,

acts, and trade practices alleged in this Complaint.

          3354. Defendants are aware of and appreciate the benefits bestowed upon them by

Cigna. Defendants consciously accepted the benefits and continue to do so as of the date of this

filing.

          3355. By engaging in the foregoing unlawful or inequitable conduct depriving Cigna of

lower prices for generic drugs and forcing them to pay higher prices, Defendants have been

unjustly enriched.

XXII. DEMAND FOR JUDGMENT

                 WHEREFORE, Cigna demands judgment against Defendants, as follows:

                 A.     Declaring the acts alleged herein to constitute unlawful restraints of trade

                        in violation of the Sherman Act, 15 U.S.C. §§ 1 and 3;

                 B.     Judgment against Defendants, jointly and severally, awarding Cigna

                        actual, consequential, compensatory, treble, punitive, and/or other

                        damages, in an amount to be proven at trial, including pre-judgment and

                        post-judgment interest at the statutory rates;

                 C.     Awarding Cigna its reasonable costs and expenses, including attorneys’

                        fees; and

                 D.     Awarding all other legal or equitable relief as the Court deems just and

                        proper.

XXIII. JURY DEMAND

                 Cigna demands a jury trial on all claims so triable under Federal Rule of Civil

Procedure Rule 38(b).


                                       892
                      FILED WITH REDACTIONS – PUBLIC VERSION
          MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
     Case 2:20-cv-02711-CMR Document 27 Filed 12/15/20 Page 905 of 905




Dated: December 15, 2020                 Respectfully submitted:

                                  By:    /s/ Charles F. Rule

                                        PAUL, WEISS, RIFKIND, WHARTON
                                        & GARRISON LLP
                                        Charles F. Rule
                                        Daniel J. Howley
                                        Paul E. Chaffin
                                        Benjamin Z. Bergmann
                                        2001 K Street, NW
                                        Washington, DC 20006
                                        Tel.: (202) 223-7320
                                        Fax.: (202) 204-7350
                                        rrule@paulweiss.com
                                        dhowley@paulweiss.com
                                        pchaffin@paulweiss.com
                                        bbergmann@paulweiss.com

                                        MACELREE HARVEY, LTD.
                                        Robert A. Burke, PA ID # 61268
                                        Jeffrey P. Burke, PA ID # 209684
                                        17 Miner Street
                                        West Chester, PA 19382
                                        Tel.: (610) 840-0211
                                        Fax.: (610) 430-7885
                                        rburke@macelree.com
                                        jburke@macelree.com

                                        Attorneys for Plaintiff Cigna




                                   893
                  FILED WITH REDACTIONS – PUBLIC VERSION
      MDL 2724: HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER
